Exhibit 10.1

 

 

 

CREDIT AGREEMENT

dated as of

December 14, 2012

Among

PATHEON INC.,

as Parent Borrower,

PATHEON PHARMACEUTICALS INC.,

as US Borrower,

PATHEON UK LIMITED,

as UK Borrower,

PATHEON PUERTO RICO, INC.,

as PR Borrower,

THE LENDING INSTITUTIONS FROM TIME TO TIME PARTY HERETO,

as Lenders,

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent and Swing Line Lender

MORGAN STANLEY BANK, N.A.

and an LC Issuer

and

UBS SECURITIES LLC

as Syndication Agent

and

CREDIT SUISSE SECURITIES (USA) LLC

and

KEYBANK NATIONAL ASSOCIATION

as Documentation Agents

and

MORGAN STANLEY SENIOR FUNDING, INC., UBS SECURITIES LLC, CREDIT SUISSE
SECURITIES (USA) LLC and KEYBANK NATIONAL ASSOCIATION

as Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I. DEFINITIONS AND TERMS

     1   

Section 1.01 Certain Defined Terms

     1   

Section 1.02 Computation of Time Periods

     67   

Section 1.03 Accounting Terms

     67   

Section 1.04 Terms Generally

     68   

Section 1.05 Exchange Rate Calculations

     69   

Section 1.06 Certain Determinations

     69   

Section 1.07 Currency Equivalent Generally

     69   

Section 1.08 Pro Forma Calculations

     70   

Section 1.09 Additional Borrowers

     70   

ARTICLE II. THE TERMS OF THE CREDIT FACILITY

     71   

Section 2.01 Establishment of the Credit Facility

     71   

Section 2.02 Revolving Facility

     71   

Section 2.03 Term Loan

     72   

Section 2.04 Swing Line Facility

     72   

Section 2.05 Letters of Credit

     75   

Section 2.06 [Reserved]

     80   

Section 2.07 Bankers’ Acceptances

     80   

Section 2.08 Notice of Borrowing

     83   

Section 2.09 Funding Obligations; Disbursement of Funds

     84   

Section 2.10 Evidence of Obligations

     85   

Section 2.11 Interest; Default Rate

     86   

Section 2.12 Conversion and Continuation of Loans

     88   

Section 2.13 Fees

     89   

Section 2.14 Termination and Reduction of Revolving Commitments

     91   

Section 2.15 Voluntary, Scheduled and Mandatory Prepayments of Loans

     91   

Section 2.16 Method and Place of Payment

     103   

Section 2.17 Defaulting Lenders

     104   

Section 2.18 Incremental Facilities

     106   

Section 2.19 Amend and Extend Transactions

     110   

Section 2.20 Refinancing Amendments

     114   

Section 2.21 Additional Reserve Costs

     116   

ARTICLE III. INCREASED COSTS, ILLEGALITY AND TAXES

     117   

Section 3.01 Increased Costs

     117   

Section 3.02 Taxes (Other Than UK Withholding Taxes)

     118   

Section 3.02A United Kingdom Taxes

     122   

Section 3.03 Mitigation Obligations; Replacement of Lenders

     126   

Section 3.04 Breakage Compensation

     127   

ARTICLE IV. CONDITIONS PRECEDENT

     128   

Section 4.01 Conditions Precedent at Closing Date

     128   

Section 4.02 Conditions Precedent to All Credit Events

     132   

Section 4.03 Credit Events to Additional Borrowers

     132   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     133   

Section 5.01 Organization Status and Qualification

     133   

Section 5.02 Authorization and Enforceability

     133   

Section 5.03 Applicable Law, Contractual Obligations and Organizational
Documents

     134   

Section 5.04 Governmental Approvals

     134   

Section 5.05 Litigation

     134   

Section 5.06 Use of Proceeds; Margin Regulations

     134   

Section 5.07 Accuracy of Financial Statements

     135   

Section 5.08 Solvency

     135   

Section 5.09 No Material Adverse Effect

     136   

Section 5.10 Payment of Taxes

     136   

Section 5.11 Ownership of Property

     136   

Section 5.12 Environmental Matters

     136   

Section 5.13 Compliance with ERISA, Canadian Pension Plans

     137   

Section 5.14 Intellectual Property

     138   

Section 5.15 Investment Company Act

     138   

Section 5.16 Security Interests

     138   

Section 5.17 Accuracy of Disclosure

     139   

Section 5.18 Subsidiaries

     139   

Section 5.19 OFAC and PATRIOT Act

     139   

Section 5.20 Foreign Corrupt Practices Act

     140   

Section 5.21 Undisclosed Liabilities

     140   

ARTICLE VI. AFFIRMATIVE COVENANTS

     140   

Section 6.01 Reporting Requirements

     140   

Section 6.02 Books, Records and Inspections

     144   

Section 6.03 Insurance

     144   

Section 6.04 Payment of Taxes and Government Obligations

     144   

Section 6.05 Preservation of Existence

     145   

Section 6.06 Maintenance of Property

     145   

Section 6.07 Compliance with Laws, etc.

     145   

Section 6.08 Compliance with Environmental Laws

     145   

Section 6.09 Certain Subsidiaries to Join in Guaranty

     146   

Section 6.10 Additional Security; Real Estate Matters; Further Assurances

     146   

Section 6.11 Use of Proceeds

     148   

Section 6.12 Ratings

     148   

Section 6.13 Change in Business

     148   

Section 6.14 Designation of Subsidiaries

     148   

Section 6.15 Lender Conference Calls

     148   

Section 6.16 Post-Closing Obligations

     148   

ARTICLE VII. NEGATIVE COVENANTS

     148   

Section 7.01 Consolidation, Merger, Acquisitions, Asset Sales, etc.

     149   

Section 7.02 Liens

     150   

Section 7.03 Indebtedness

     153   

Section 7.04 Investments and Guaranty Obligations

     157   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

Section 7.05 Restricted Payments

     160   

Section 7.06 Financial Covenant

     162   

Section 7.07 Restrictions on Negative Pledges

     163   

Section 7.08 Transactions with Affiliates

     164   

Section 7.09 Amendment of Junior Debt Document.

     165   

Section 7.10 Fiscal Year

     165   

ARTICLE VIII. EVENTS OF DEFAULT

     165   

Section 8.01 Events of Default

     165   

Section 8.02 Remedies

     168   

Section 8.03 Application of Certain Payments and Proceeds

     168   

ARTICLE IX. THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT

     169   

Section 9.01 Appointment

     169   

Section 9.02 Delegation of Duties

     171   

Section 9.03 Exculpatory Provisions

     172   

Section 9.04 Reliance by Administrative Agent and Collateral Agent

     172   

Section 9.05 Notice of Default

     173   

Section 9.06 Non-Reliance

     173   

Section 9.07 No Reliance on Administrative Agent’s Customer Identification
Program

     174   

Section 9.08 Patriot Act

     174   

Section 9.09 Indemnification

     174   

Section 9.10 The Administrative Agent and Collateral Agent in Each Individual
Capacity

     174   

Section 9.11 Successor Administrative Agent

     175   

Section 9.12 Other Agents

     175   

Section 9.13 Agency for Perfection

     175   

Section 9.14 Proof of Claim

     176   

Section 9.15 Posting of Approved Electronic Communications

     176   

Section 9.16 Withholding Taxes

     177   

Section 9.17 Resignation/Replacement of LC Issuer and Swing Line Lender

     178   

ARTICLE X. [Reserved]

     178   

ARTICLE XI. MISCELLANEOUS

     178   

Section 11.01 Payment of Expenses etc.

     178   

Section 11.02 Indemnification

     179   

Section 11.03 Right of Setoff

     179   

Section 11.04 Equalization

     180   

Section 11.05 Notices

     180   

Section 11.06 Successors and Assigns

     182   

Section 11.07 No Waiver; Remedies Cumulative

     188   

Section 11.08 Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial

     189   

Section 11.09 Counterparts

     190   

Section 11.10 Integration

     190   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

Section 11.11 Headings Descriptive

     190   

Section 11.12 Amendment or Waiver; Acceleration by Required Lenders

     190   

Section 11.13 Survival of Indemnities

     195   

Section 11.14 Domicile of Loans

     195   

Section 11.15 Confidentiality

     195   

Section 11.16 Limitations on Liability of the LC Issuers

     196   

Section 11.17 General Limitation of Liability

     196   

Section 11.18 No Duty

     197   

Section 11.19 Lenders and Agent Not Fiduciary to Parent Borrower, etc.

     197   

Section 11.20 Survival of Representations and Warranties

     197   

Section 11.21 Severability

     197   

Section 11.22 Independence of Covenants

     197   

Section 11.23 Interest Rate Limitation

     197   

Section 11.24 Patriot Act

     198   

Section 11.25 Customary Intercreditor Agreement

     198   

Section 11.26 Release of Guarantees and Liens

     198   

Section 11.27 Conversion of Currencies

     198   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule A

   Excluded Asset Sales

Schedule 1

   Commitments

Schedule 2

   Restricted and Unrestricted Subsidiaries

Schedule 3

   Subsidiary Guarantors

Schedule 4

   Mortgaged Real Property

Schedule 5

   EBITDA Adjustments

Schedule 6

   Hedge Agreements

Schedule 2.21

   Mandatory Costs Rate

Schedule 5.10

   Taxes

Schedule 5.11

   Real Property

Schedule 5.18

   Subsidiaries

Schedule 5.21

   Undisclosed Liabilities

Schedule 6.10(c)

   Real Estate Deliverables

Schedule 6.16

   Post-Closing Obligations

Schedule 7.02

   Liens

Schedule 7.03

   Indebtedness

Schedule 7.04

   Investments

Schedule 7.07

   Contractual Obligations

Schedule 7.08

   Transactions with Affiliates

Schedule 11.05

   Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Exhibit A-1

   Form of Revolving Facility Note

Exhibit A-2

   Form of Swing Line Note

Exhibit A-3

   Form of Term Note

Exhibit B-1

   Form of Notice of Borrowing

Exhibit B-2

   Form of Notice of Continuation or Conversion

Exhibit B-3

   Form of LC Request

Exhibit C

   Form of Guaranty

Exhibit D

   Form of Solvency Certificate

Exhibit E

   Form of Compliance Certificate

Exhibit F

   Form of Closing Certificate

Exhibit G

   Form of Assignment Agreement

Exhibit H-1

   Form U.S. Tax Certificate (For Non-U.S. Lenders That Are Not Partnerships For
U.S. Federal Income Tax Purposes)

Exhibit H-2

   Form U.S. Tax Certificate (For Non-U.S. Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)

Exhibit H-3

   Form U.S. Tax Certificate (For Non-U.S. Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit H-4

   Form U.S. Tax Certificate (For Non-U.S. Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

Exhibit I-1

   Form of Second Lien Intercreditor Agreement

Exhibit I-2

   Form of Equal Priority Intercreditor Agreement

Exhibit J

   Form of Intercompany Note

Exhibit K-1

   Form of Affiliated Lender Assignment Agreement

Exhibit K-2

   Form of Acceptance and Prepayment Notice

Exhibit K-3

   Form of Discount Range Prepayment Notice



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Exhibit K-4

   Form of Discount Range Prepayment Offer   

Exhibit K-5

   Form of Solicited Discounted Prepayment Notice   

Exhibit K-6

   Form of Solicited Discounted Prepayment Offer   

Exhibit K-7

   Form of Specified Discount Prepayment Notice   

Exhibit K-8

   Form of Specified Discount Prepayment Response   

Exhibit L

   Form of Additional Borrower Agreement   

Exhibit M

   Form of Secured Hedge Agreement Designation   

 

-6-



--------------------------------------------------------------------------------

This CREDIT AGREEMENT is entered into as of December 14, 2012 among the
following: (i) Patheon Inc., a corporation existing under the laws of Canada, as
a borrower (the “Parent Borrower”); (ii) Patheon Pharmaceuticals Inc., a
Delaware corporation (the “US Borrower”), Patheon UK Limited, a limited
liability company incorporated in England (the “UK Borrower”) and Patheon Puerto
Rico, Inc., a Puerto Rican corporation (the “PR Borrower”, together with the US
Borrower and the UK Borrower, the “Subsidiary Borrowers” and collectively with
the Parent Borrower, and any Additional Borrowers from time to time party
hereto, the “Borrowers”); (iii) the lenders from time to time party hereto (each
a “Lender” and collectively, the “Lenders”); (iv) Morgan Stanley Senior Funding,
Inc. (“MSSF”), as the administrative agent (the “Administrative Agent”), as the
Collateral Agent (as hereinafter defined), as the Swing Line Lender (as
hereinafter defined), (v) Morgan Stanley Bank, N.A., as an as LC Issuer (as
hereinafter defined); (vi) UBS Securities LLC as syndication agent (the
“Syndication Agent”); (vii) Credit Suisse Securities (USA) LLC and KeyBank
National Association as co-documentation agents (the “Documentation Agents”) and
(viii) Morgan Stanley Senior Funding, Inc., UBS Securities LLC, Credit Suisse
Securities (USA) LLC and KeyBank National Association, as lead arrangers and
joint bookrunners (the “Arrangers”).

PRELIMINARY STATEMENTS:

(1) Pursuant to the Stock Purchase Agreement, dated as of October 28, 2012 (the
“Purchase Agreement”), by and among Sobel Best N.V., a corporation organized
under the laws of The Netherlands (“Sobel”), Vion Holdings N.V., a corporation
organized under the laws of The Netherlands (“Vion” and collectively with Sobel,
the “Seller”) and Parent Borrower, Parent Borrower will purchase all the issued
and outstanding shares of the capital stock of each of Sobel USA Inc., a
Delaware corporation (“Sobel USA”) and Banner Pharmacaps Europe B.V., a private
limited company organized under the laws of The Netherlands (“Banner Europe”,
collectively with Sobel USA, the “Target”) (the “Banner Acquisition”).

(2) The Borrowers have requested that the Lenders, the Swing Line Lender and
each LC Issuer extend credit to the Borrowers to (a) finance the Consideration
payable in connection with the Acquisition and the fees and expenses incurred in
connection therewith), (b) repay and/or satisfy and discharge the Parent
Borrower and its subsidiaries’ obligations under the Existing Credit Agreement
and Existing Notes (as hereinafter defined) and certain other indebtedness
permitted in accordance with the SPA Documentation and (c) provide working
capital and funds for other general corporate purposes.

(3) Subject to and upon the terms and conditions set forth herein, the Lenders,
the Swing Line Lender and each LC Issuer are willing to extend credit and make
available to the Borrowers the credit facilities provided for herein for the
foregoing purposes.

AGREEMENT:

In consideration of the premises and the mutual covenants contained herein, the
parties hereto agree as follows:

ARTICLE I. DEFINITIONS AND TERMS

Section 1.01 Certain Defined Terms. As used herein, the following terms shall
have the meanings herein specified unless the context otherwise requires:

“1934 Act” means the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

“Acceptable Discount” has the meaning set forth in Section 2.15(a)(v)(D)(2).

“Acceptable Prepayment Amount” has the meaning set forth in
Section 2.15(a)(v)(D)(3).

“Acceptance and Prepayment Notice” means a notice of the Parent Borrower’s
acceptance of the Acceptable Discount in substantially the form of Exhibit K-2.

“Acceptance Date” has the meaning set forth in Section 2.15(a)(v)(D)(2).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business (any of
the foregoing, a “Pro Forma Entity”) for any period, the amount for such period
of Consolidated EBITDA of such Pro Forma Entity (determined as if references to
the Parent Borrower and the Restricted Subsidiaries in the definition of the
term “Consolidated EBITDA” were references to such Pro Forma Entity and its
Restricted Subsidiaries), all as determined on a consolidated basis for such Pro
Forma Entity.

“Acquired Entity or Business” has the meaning provided in the definition of the
term “Consolidated EBITDA.”

“Acquisition” means any transaction or series of related transactions resulting
in (i) the acquisition by the Parent Borrower or any Restricted Subsidiary of
all or substantially all of the assets of any Person, or any line of business or
division of any Person, (ii) the acquisition or ownership by the Parent Borrower
or any Restricted Subsidiary of in excess of 50% of the Capital Stock of any
Person such that such Person becomes a Restricted Subsidiary, or (iii) the
acquisition by the Parent Borrower or any Restricted Subsidiary of another
Person by a merger, consolidation, amalgamation or any other combination with
such Person.

“Additional Borrower” shall mean any Person who shall from time to time become a
party to this Agreement as a “Borrower” hereunder upon the execution and
delivery of an Additional Borrower Agreement.

“Additional Borrower Agreement” means the Additional Borrower Agreement
substantially in the form of Exhibit L hereto.

“Additional Lender” means, at any time, any bank, other financial institution or
institutional investor that, in any case, is not an existing Lender at such time
and provides any portion of any Incremental Facility in accordance with
Section 2.18.

“Additional Refinancing Lender” has the meaning set forth in Section 2.20(a).

“Additional Security Document” has the meaning provided in Section 6.10(a).

“Adjusted Eurodollar Rate” means, with respect to each Interest Period for a
Eurodollar Loan of any currency, (i) the rate per annum equal to the British
Bankers Association LIBO Rate (“BBA LIBOR”) as published by Bloomberg (or other
commercially available sources providing quotations of BBA LIBOR as determined
by the Administrative Agent from time to time) at approximately 11:00 A.M.
(London time) two (2) Business Days prior to the commencement of such Interest
Period, for deposits in such currency with a maturity comparable to such
Interest Period, divided by (ii) a percentage equal to 100% minus the then
stated maximum rate of all reserve requirements (including, without limitation,
any marginal, emergency, supplemental, special or other reserves and without
benefit of credits for proration, exceptions or offsets that may be available
from time to time) applicable to any member bank of the Federal Reserve System
in respect of Eurocurrency liabilities as defined in Regulation D (or any

 

-2-



--------------------------------------------------------------------------------

successor category of liabilities under Regulation); provided, however, that if
the rate referred to in clause (i) above is not available at any such time for
any reason, then the rate referred to in clause (i) shall instead be the
interest rate per annum, as determined by the Administrative Agent, to be the
average (rounded to the nearest 1/16th of 1%) of the rates per annum at which
deposits in the applicable currency in an amount equal to the amount of such
Eurodollar Loan are offered to major banks in the London interbank market at
approximately 11:00 A.M. (London time), two (2) Business Days prior to the
commencement of such Interest Period, for contracts that would be entered into
at the commencement of such Interest Period for the same duration as such
Interest Period; provided further that notwithstanding the rate calculated in
accordance with the foregoing, solely with respect to Initial Term Loans, at no
time shall the Adjusted Eurodollar Rate be less than 1.25% per annum.

“Administrative Agent” has the meaning provided in the first paragraph of this
Agreement and includes any successor to the Administrative Agent appointed
pursuant to Section 9.11.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor. The term “control” shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise. The terms “controlling” and “controlled” have meanings
correlative thereto.

“Affiliated Debt Fund” has the meaning provided in Section 11.06(g)(i)(ii).

“Affiliated Lender” has the meaning provided in Section 11.06(g)(i).

“Affiliated Lender Assignment Agreement” has the meaning set forth in
Section 11.06(g)(i)(D).

“Affiliated Lender Cap” has the meaning set forth in Section 11.06(g)(i)(C).

“Agents” means the Administrative Agent, the Collateral Agent, the Syndication
Agent and the Documentation Agents.

“Aggregate Credit Facility Exposure” means, at any time, the sum of (i) the
Aggregate Revolving Facility Exposure at such time, (ii) the principal amount of
Swing Loans outstanding at such time, and (iii) the aggregate principal amount
of the Term Loans outstanding at such time.

“Aggregate Revolving Facility Exposure” means, at any time, the sum of (i) the
aggregate principal amount of all Revolving Loans made by all Lenders and
outstanding at such time and (ii) the aggregate amount of the LC Outstandings at
such time.

“Agreement” means this Credit Agreement, including any exhibits or schedules, as
the same may from time to time be amended, restated, amended and restated,
supplemented or otherwise modified.

“Agreement Currency” has the meaning set forth in Section 11.27.

“Anti-Terrorism Law” means the Patriot Act or any other law pertaining to the
prevention of future acts of terrorism in any applicable jurisdiction, in each
case as such law may be amended from time to time.

 

-3-



--------------------------------------------------------------------------------

“Applicable Commitment Fee Rate” means, with respect to Initial Revolving
Commitments, a percentage per annum equal to:

(a) immediately following the Closing Date, until delivery of the financial
statements for the first full fiscal quarter ending after the Closing Date
pursuant to Section 6.01(b), 0.50%; and

(b) thereafter, the following percentages per annum, based upon the First Lien
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.01(c):

 

Pricing
Level

  

First Lien Leverage Ratio

   Commitment
Fee Rate   1    Greater than 3.00 to 1.00      0.50 %  2    Less than or equal
to 3.00 to 1.00      0.375 % 

Any increase or decrease in the Applicable Commitment Fee Rate resulting from a
change in the First Lien Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered to the Administrative Agent pursuant to Section 6.01(c); provided that
at the option of the Administrative Agent or Required Lenders, the highest
pricing level (as set forth in the table above) shall apply (x) as of the first
Business Day after the date on which a Compliance Certificate was required to be
delivered but was not delivered pursuant to Section 6.01(c) and shall continue
to so apply to and including the date on which such Compliance Certificate is so
delivered (and thereafter the pricing level otherwise determined in accordance
with this definition shall apply) and (y) as of the first Business Day after an
Event of Default under Section 8.01(a) shall have occurred and be continuing,
and shall continue to so apply to but excluding the date on which such Event of
Default is cured or waived (and thereafter the pricing level otherwise
determined in accordance with this definition shall apply).

In the event that the Administrative Agent and the Parent Borrower determine
that financial information in the Compliance Certificate previously delivered
was incorrect or inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Commitment Fee Rate for any applicable period than the Applicable
Commitment Fee Rate applied for such applicable period, then (a) the Parent
Borrower shall as soon as practicable deliver to the Administrative Agent the
correct Compliance Certificate for such applicable period, (b) the Applicable
Commitment Fee Rate shall be determined as if the pricing level for such higher
Applicable Commitment Fee Rate were applicable for such applicable period, and
(c) the Parent Borrower shall within three (3) Business Days of demand thereof
by the Administrative Agent pay to the Administrative Agent the accrued
additional fees owing as a result of such increased Applicable Commitment Fee
Rate for such applicable period, which payment shall be promptly applied by the
Administrative Agent in accordance with this Agreement. This paragraph shall not
limit the rights of the Administrative Agent and Lenders with respect to
Section 2.11(d) and Section 8.01.

“Applicable Creditor” has the meaning set forth in Section 11.27.

“Applicable Discount” has the meaning set forth in Section 2.15(a)(v)(C)(2).

 

-4-



--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any Lender holding Revolving
Commitments, the percentage of the total Revolving Commitments represented by
such Lender’s Revolving Commitment. If the Revolving Commitments have terminated
or expired, the Applicable Percentages shall be determined based upon the
Revolving Commitments most recently in effect, giving effect to any assignments.

“Applicable Revolving Loan Margin” means, with respect to Initial Revolving
Loans, for any day, with respect to any Base Rate Loan, Eurodollar Loan, B/A
Drawing or Canadian Prime Rate Loan, as the case may be, the applicable rate per
annum set forth below under the caption “Base Rate Spread”, “Eurodollar Spread”,
“B/A Spread” or “Canadian Prime Rate Spread”, as the case may be:

 

Base

Rate

Spread

   Eurodollar
Spread   B/A Spread   Canadian Prime
Rate Spread 4.50%    5.50%   5.50%   4.50%

“Applicable Term Loan Margin” means, with respect to Initial Term Loans,
(i) 5.00% per annum for Initial Term Loans that are Base Rate Loans and
(ii) 6.00% per annum for Initial Term Loans that are Eurodollar Loans.

“Approved Bank” has the meaning provided in subpart (ii) of the definition of
“Cash Equivalents.”

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” has the meaning provided in the first paragraph of this Agreement.

“Asset Sale” means, with respect to any Person, the non-ordinary course sale,
lease (which results in the permanent disposition of the subject property),
transfer or other disposition (including by means of Sale and Lease-Back
Transactions, and by means of mergers, consolidations, amalgamations and
liquidations of a corporation, partnership or limited liability company of the
interests therein of such Person) by such Person to any other Person of any of
such Person’s assets, provided that the term Asset Sale shall specifically
exclude, without limitation, (i) the making of any Restricted Payment that is
permitted to be made, and is made, pursuant to Section 7.05; (ii) the making of
any Investment that is permitted to be made, and is made, pursuant to
Section 7.04; (iii) to the extent allowable under Section 1031 of the Code, or
any comparable or successor provision, any exchange of like property (excluding
any boot thereon) for use in a similar business to the Parent Borrower; (iv) the
lease, assignment, sub-lease, license or sub-license of any real property (other
than a Sale and Lease-Back Transaction), (v) the unwinding of any Hedge
Agreement, (vi) the issuance of directors’ qualifying shares and shares issued
to foreign nationals as required by applicable law, (vii) the actual or
constructive loss of any property or the use thereof resulting from any Event of
Loss, (viii) any disposition of cash or Cash Equivalents, (ix) dispositions of
investments in joint ventures to the extent required by, or made pursuant to
customary buy/sell arrangements between, the joint venture parties set forth in
joint venture arrangements and similar binding arrangements and (x) certain
Asset Sales set forth on Schedule A.

“Assignment Agreement” means an Assignment Agreement substantially in the form
of Exhibit G hereto.

 

-5-



--------------------------------------------------------------------------------

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Parent Borrower (whether or not an
Affiliate of the Administrative Agent) to act as an arranger in connection with
any Discounted Term Loan Prepayment pursuant to Section 2.15(a)(v); provided
that the Parent Borrower shall not designate the Administrative Agent as the
Auction Agent without the written consent of the Administrative Agent (it being
understood that the Administrative Agent shall be under no obligation to agree
to act as the Auction Agent); provided, further, that neither the Parent
Borrower nor any of its Affiliates may act as the Auction Agent.

“Authorized Officer” means, with respect to any Person, any of the following
officers: the Chief Executive Officer, the Chief Operating Officer, the Chief
Financial Officer, Chief Accounting Officer, any Senior Vice President, the
Comptroller, the Treasurer, any Vice President, the Secretary, the Assistant
Secretary (and in the case of a Credit Party incorporated in England and Wales,
each person performing similar duties as the foregoing officers acting in such
capacity) or such other Person as is authorized in writing by the Parent
Borrower to act on behalf of such Person and is reasonably acceptable to the
Administrative Agent. Unless otherwise qualified, all references herein to an
Authorized Officer shall refer to an Authorized Officer of the Parent Borrower.

“Available Amount” means, as of any date of determination, an amount, not less
than zero, equal to (a) $7.5 million, plus (b) the aggregate Excess Cash Flow
for all fiscal years for which financial statements have been required to be
delivered pursuant to Section 6.01(a) (excluding, for the avoidance of doubt,
the fiscal year ending October 31, 2012), plus (c) the aggregate amount of Net
Cash Proceeds received by the Parent Borrower after the Closing Date from the
issuance of Capital Stock of the Parent Borrower (other than Disqualified Equity
Interests) or cash capital contributions to the Parent Borrower (other than
Specified Equity Contributions and other capital contributions of the type
described in Section 7.03 (aa)), plus (d) the Net Cash Proceeds of Indebtedness
and Disqualified Equity Interests of the Parent Borrower, in each case, issued
after the Closing Date, which have been exchanged or converted into Qualified
Equity of Parent Borrower or the direct or indirect parent of Parent Borrower
(other than Specified Equity Contributions and other capital contributions of
the type described in Section 7.03 (aa)) plus (e) the Net Cash Proceeds of sales
of Investments made with the Available Amount plus (f) returns, profits,
distributions and similar amounts received in cash of Cash Equivalents on
Investments made with the Available Amount, plus (g) the Investments of Parent
Borrower and its Restricted Subsidiaries in any Unrestricted Subsidiary that has
been redesignated as a Restricted Subsidiary or that has been merged or
consolidated into Parent Borrower or any of its Restricted Subsidiaries or the
fair market value of the assets of any Unrestricted Subsidiary that have been
transferred to Parent Borrower or any of its Restricted Subsidiaries, plus
(h) any Declined Amounts (without duplication of amounts excluded in the
deduction of clause (i) below pursuant to the parenthetical thereof) minus
(i) the amount of prepayments required to be made in respect of such Excess Cash
Flow pursuant to Section 2.15(c)(iv) (which amount shall not include, for the
avoidance of doubt, any amounts declined by Lenders pursuant to
Section 2.15(c)(vii)), minus (j) the sum of all prior Investments made pursuant
to Section 7.04(m)(ii), Restricted Payments made pursuant to Section 7.05(f)(ii)
and Restricted Payments made pursuant to Section 7.05(i)(ii).

“Available Amount Equity Component” means, as of any date of determination, that
portion of the Available Amount that is equal to sum of the amounts referred to
in clauses (c) and (d) of the definition thereof.

“Bankruptcy Code” means, Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.

“Banner Acquisition” has the meaning provided in the preliminary statements
hereto.

 

-6-



--------------------------------------------------------------------------------

“B/A” or “Banker’s Acceptances” means a bill of exchange within the meaning of
the Bills of Exchange Act (Canada) or a depository bill within the meaning of
the Depository Bills and Notes Act (Canada), denominated in Canadian Dollars,
drawn by the applicable Borrower and accepted by a Lender in accordance with the
terms of this Agreement and bearing such distinguishing letters and numbers as
the Lender may determine.

“B/A Drawing” means B/As accepted and purchased on the same date and as to which
a single Contract Period is in effect including any B/A Equivalent Loans made on
the same date and as to which a single Contract Period is in effect. For greater
certainty, all provisions of this Agreement which are applicable to B/As are
also applicable, mutatis mutandis, to B/A Equivalent Loans.

“B/A Equivalent Loan” has the meaning assigned to such term in Section 2.07(k).

“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time, which rate per annum shall at all times be equal
to the greatest of: (i) the rate of interest publicly quoted from time to time
by The Wall Street Journal as the U.S. “Prime Rate”; (ii) the Federal Funds
Effective Rate in effect from time to time plus 1/2 of 1% per annum; and
(iii) the Adjusted Eurodollar Rate for Eurodollar Loans denominated in Dollars
for a one-month Interest Period as announced on such day (or, if such day is not
a Business Day as defined in clause (b) of the definition of “Business Day”) the
immediately preceding day that would be a Business Day) plus 1.00%; provided
however that notwithstanding the rate calculated in accordance with the
foregoing, solely with respect to Initial Term Loans, at no time shall the Base
Rate for Initial Term Loans be less than 2.25% per annum.

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate in effect from time to time.

“BBA LIBOR” means, as such term is defined in the definition of “Adjusted
Eurodollar Rate.”

“BIA” means the Bankruptcy and Insolvency Act (Canada), as amended.

“Borrower Materials” has the meaning assigned to such term in Section 6.01(g).

“Borrower Offer of Specified Discount Prepayment” means the offer by any Company
Party to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.15(a)(v)(B).

“Borrowers” has the meaning provided in the first paragraph of this Agreement.

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Company Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Term Loans at a specified
range of discounts to par pursuant to Section 2.15(a)(v)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Company Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.15(a)(v)(D).

“Borrowing” means a Revolving Borrowing, a Term Borrowing, where the context
requires, a B/A Drawing or the incurrence of a Swing Loan.

“Business Day” means, (a) any day other than Saturday, Sunday and any other day
on which commercial banks in New York or Toronto are authorized or required by
law to close, (b) if the applicable Business Day relates to any Eurodollar Loans
denominated in Dollars, any day on which

 

-7-



--------------------------------------------------------------------------------

dealings in deposits in Dollars are carried on in the London interbank
eurodollar market, (c) if such day relates to any interest rate settings as to a
Eurodollar Loans denominated in Euro, any fundings, disbursements, settlements
and payments in Euro in respect of any such Eurodollar Loans, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurodollar Loans, Business Day also means a TARGET Day and (d) if such day
relates to any fundings, disbursements, settlements or payments in connection
with a Loan or Letter of Credit denominated in a currency other than Dollars or
Euro, means any such day on which banks are open for foreign exchange business
in the principal financial center of the country of such currency.

“Calculation Date” means (a) with respect to any Revolving Loan or Swing Loan,
each of the following: (i) each date of a Borrowing of a Revolving Loan or Swing
Loan, (ii) each date of a continuation or conversion of a Revolving Loan,
(iii) the last Business Day of each calendar quarter and (iii) such additional
dates as the Administrative Agent shall reasonably determine or the Required
Revolving Lenders or Swing Line Lenders shall require; (b) with respect to any
Letter of Credit, each of the following: (i) each date of issuance of any such
Letter of Credit, (ii) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof and (iii) each date of any
payment by the applicable LC Issuer under any Letter of Credit; and (c) with
respect to any B/A, each date of a request for a B/A or B/A Equivalent Loan.

“Canadian Collateral Agreement” means the Canadian Pledge and Security Agreement
among the Credit Parties organized under the laws of Canada or any jurisdiction
therein and the Collateral Agent dated as of the Closing Date.

“Canadian Credit Party” means a Credit Party organized under the laws of Canada
or any jurisdiction therein.

“Canadian Debenture” means one or more debentures entered into by Credit Parties
organized under the laws of Canada or any jurisdiction therein reasonably
satisfactory in form and substance to the Administrative Agent.

“Canadian Dollars” or “Cdn.$” refers to lawful money of Canada.

“Canadian GAAP” means generally accepted accounting principles in Canada as in
effect from time to time.

“Canadian Pension Plan” means any registered pension plan within the meaning of
the Pension Benefits Act (Ontario) in which employees of any Canadian Credit
Party participate, but excluding a multi-employer pension plan.

“Canadian Pension Plan Event” shall mean (a) either (i) the termination in whole
or in part of a Canadian Pension Plan or (ii) the cessation of participation of
any Canadian Credit Party (or any Affiliate or other related party thereto with
whom there is statutory joint and several liability under pension standards
legislation) in any Canadian Pension Plan for any reason and which event gives
rise to an obligation on such entity to make contributions in respect of any
past service unfunded liability of such plan, (b) the issuance of a notice (or a
notice of intent to issue such a notice) to terminate in whole or in part any
Canadian Pension Plan with a defined benefit provision or the receipt of a
notice of intent from a Governmental Authority to require the termination in
whole or in part of any Canadian Pension Plan, revoking the registration of same
or appointing a new administrator of such a plan, (c) an event or condition
which constitutes grounds under applicable pension standards or tax legislation
for the issuance of an order, direction or other communication from any
Governmental Authority or a notice of an intent to issue such an order,
direction or other communication requiring any Canadian Credit Party to take or
refrain from taking any action in respect of a Canadian Pension Plan, (d) the
issuance of either any order

 

-8-



--------------------------------------------------------------------------------

or charges which may give rise to the imposition of any fines or penalties to or
in respect of any Canadian Pension Plan or the issuance of such fines or
penalties, (e) the failure to remit by any Canadian Credit Party any
contribution to a Canadian Pension Plan when due or the receipt of any notice
from an administrator, a trustee or other funding agent or any other Person that
the Canadian Credit Party has failed to remit any contribution to a Canadian
Pension Plan or a similar notice from a Governmental Authority relating to a
failure to pay any fees or other amounts, (f) the non-compliance by any Canadian
Credit Party with any law applicable to the Canadian Pension Plans, or (g) the
existence of a solvency deficiency with respect to any Canadian Pension Plan.

“Canadian Prime Rate” means, on any date, a fluctuating rate of interest per
annum (rounded upward, if necessary, to the next highest 1/100 of 1%) equal to
the greater of: (a) the annual rate of interest quoted from time to time in the
“Report on Business” section of The Globe and Mail as being “Canadian prime”,
“chartered bank prime rate” or words of similar description; (b) the Discount
Rate in effect on that day, as determined by the Canadian Reference Banks for
one month bankers’ acceptances plus 3/4 of 1%; and (c) the Adjusted Eurodollar
Rate for Canadian Dollars for a one-month Interest Period plus 1.00%.

“Canadian Prime Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Canadian Prime Rate.

“Canadian Reference Banks” has the meaning assigned to such term in the
definition of “Discount Rate.”

“Canadian Security Documents” means the Canadian Collateral Agreement, the
Canadian Debenture, each Mortgage with respect to a Mortgaged Real Property
located in Canada or any jurisdiction therein and each other security agreement
or other instrument or document executed and delivered by a Canadian Credit
Party pursuant to Section 6.10 that creates or perfects or purports to create or
perfects a Lien in favor of the Collateral Agent for the benefit of the Secured
Creditors to secure any of the Obligations.

“Canadian Tax Act” means the Income Tax Act (Canada), as amended from time to
time.

“Capital Distribution” means, with respect to any Person, a payment made,
liability incurred or other Consideration given for the purchase, acquisition,
repurchase, redemption or retirement of any Capital Stock of such Person or as a
dividend, return of capital or other distribution in respect of any of such
Person’s Capital Stock.

“Capital Expenditures” means, without duplication, (a) any expenditure (whether
paid in cash or accrued as liabilities) for any purchase or other acquisition of
any asset including capitalized leasehold improvements, which would be
classified as a fixed or capital asset on a consolidated balance sheet of Parent
Borrower and its Restricted Subsidiaries prepared in accordance with GAAP, and
(b) Capitalized Lease Obligations, but excluding (i) expenditures made with Net
Cash Proceeds in connection with the reinvestment thereof pursuant to
Section 2.15(c)(v), (ii) the purchase price of equipment that is purchased
substantially contemporaneously with the trade-in of existing equipment to the
extent that the gross amount of such purchase price is reduced by the credit
granted by the seller of such equipment for the equipment being traded in at
such time, (iii) Permitted Acquisitions, (iv) expenditures to the extent they
are made with proceeds of the issuance of Capital Stock of Parent Borrower after
the Closing Date, (v) expenditures that are accounted for as capital
expenditures of such Person and that actually are paid for by a third party
(excluding Parent Borrower and its Subsidiaries) and for which neither Parent
Borrower and its Subsidiaries has provided nor is required to provide or incur,
directly or indirectly, any consideration or obligation to such third party or
any other Person (whether before, during or after such period), (vi) the

 

-9-



--------------------------------------------------------------------------------

book value of any asset owned by such person prior to or during such period to
the extent that such book value is included as a capital expenditure during such
period as a result of such Person reusing or beginning to reuse such asset
during such period without a corresponding expenditure actually having been made
in such period; provided, that (A) any expenditure necessary in order to permit
such asset to be reused shall be included as a Capital Expenditure during the
period that such expenditure actually is made and (B) such book value shall have
been included in Capital Expenditures when such asset was originally acquired
and (vii) without duplication of clause (ii) above, the purchase price of
equipment purchased during such period to the extent the consideration consists
of any combination of (A) used or surplus equipment traded in at the time of
such purchase and (B) the proceeds of a concurrent sale of used or surplus
equipment, in each case, in the ordinary course of business.

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting) of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) or any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, but in no event will Capital Stock
include any debt securities convertible or exchangeable into equity unless and
until actually converted or exchanged.

“Capitalized Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, should be accounted for as a capitalized lease on the balance sheet
of that Person.

“Capitalized Lease Obligations” means, with respect to any Person, all
obligations under Capitalized Leases of such Person, without duplication, in
each case taken at the amount thereof accounted for as liabilities identified as
“capitalized lease obligations” (or any similar words) on a consolidated balance
sheet of such Person prepared in accordance with GAAP.

“Cash Collateralize” means to deposit in an account subject to a deposit account
control agreement in form and substance reasonably satisfactory to the
Administrative Agent and each applicable LC Issuer or to pledge and deposit with
or deliver to the Administrative Agent, for the benefit of one or more of the LC
Issuers or Lenders, as collateral for Obligations relating to Letters of Credit
or obligations of Lenders to fund participations in respect of such Obligations,
as applicable, cash, Cash Equivalents or deposit account balances, in each case,
in an amount equal to 105% of such Obligations or, if the Administrative Agent
and each applicable LC Issuer shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and each applicable LC Issuer.

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means any of the following:

(i) securities issued or directly and fully guaranteed or insured by the United
States, the government of the United Kingdom, the Government of Canada or any
country that is a member state of the European Union or any agency or
instrumentality thereof the securities of which are unconditionally guaranteed
as a full faith and credit obligation of such government having maturities of
not more than one year from the date of acquisition;

 

-10-



--------------------------------------------------------------------------------

(ii) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $250,000,000 in the case of U.S. banks and $100,000,000 (or the U.S. dollar
equivalent as of the date of determination) in the case of foreign banks (any
such bank, an “Approved Bank”);

(iii) commercial paper issued by any Lender or Approved Bank or by the parent
company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s, or guaranteed by any industrial company with
a long-term unsecured debt rating of at least A or A2, or the equivalent of each
thereof, from S&P or Moody’s, as the case may be, and in each case maturing
within 180 days after the date of acquisition;

(iv) fully collateralized repurchase agreements entered into with any Lender or
Approved Bank having a term of not more than 30 days and covering securities
described in clause (i) above;

(v) investments in money market funds substantially all the assets of which are
comprised of securities of the types described in clauses (i) through
(iv) above;

(vi) investments in money market funds access to which is provided as part of
“sweep” accounts maintained with a Lender or an Approved Bank;

(vii) investments in industrial development revenue bonds that (A) “re-set”
interest rates not less frequently than quarterly, (B) are entitled to the
benefit of a remarketing arrangement with an established broker dealer, and
(C) are supported by a direct pay letter of credit covering principal and
accrued interest that is issued by an Approved Bank;

(viii) investments in pooled funds or investment accounts consisting of
investments of the nature described in the foregoing clause (vii);

(ix) Sterling bills of exchange eligible for rediscount at the Bank of England
(or their dematerialized equivalent); and

(x) marketable money market funds that are rated AAA by S&P and Aaa by Moody’s,
in each case maturing within 12 months after the date of creation thereof.

“Cash Interest Coverage Ratio” means, for any Testing Period, the ratio of
(a) Consolidated EBITDA to (b) Cash Interest Expense.

“Cash Interest Expense” means with respect to the Parent Borrower and its
Restricted Subsidiaries for any Testing Period, Consolidated Interest Expense
for such period, minus, in each case, to the extent included in Consolidated
Interest Expense for such period and without duplication (a) pay in kind or
other non-cash interest expense, including as a result of the effects of
purchase accounting, (b) any debt discounts, one-time financing fees or the
amortization thereof, including without limitation, such fees paid in connection
with the Transactions, any amendment, consent or waiver to Loan Documents, any
Indebtedness not otherwise prohibited under this Agreement, or any amendment to
such Indebtedness

 

-11-



--------------------------------------------------------------------------------

(in each case, to the extent included in Consolidated Interest Expense for such
period), (c) fees in respect of Hedge Agreements for interest rates,
(d) non-cash interest expense attributable to the movement of mark-to-market
valuation of obligations under Hedge Agreements or other derivative instruments
pursuant to Financial Accounting Standards Board Statement No. 133, and (e) any
one-time cash costs associated with breakage in respect of Hedge Agreements for
interest rates. Notwithstanding the foregoing, for any amount of Consolidated
Interest Expense that represents an accrual for cash payments in any future
period, such amount shall be included as Cash Interest Expense for such period
when paid.

“Cash Management Agreement” means any agreement or arrangement to provide Cash
Management Services.

“Cash Management Bank” means (a) any Person that, either (x) at the time it
enters into a Cash Management Agreement or (y) at any time after it enters into
a Cash Management Agreement, becomes a Lender or an Agent or an Affiliate of a
Lender or an Agent, in its capacity as a party to such Cash Management Agreement
and (b) any Person that is a counterparty to a Cash Management Agreement as of
the Closing Date that was secured in accordance with the terms of the Existing
Credit Agreement.

“Cash Management Services” means any of the following to the extent not
constituting a line of credit (other than an overdraft facility that is not in
default): ACH transactions, treasury and/or cash management services, including,
without limitation, controlled disbursement services, overdraft facilities,
foreign exchange facilities, credit and debit cards, purchase card, electronic
funds transfer, deposit and other accounts and merchant services.

“Cash Proceeds” means, with respect to (i) any Asset Sale, the aggregate cash
payments (including any cash received by way of deferred payment pursuant to a
note receivable issued in connection with such Asset Sale, other than the
portion of such deferred payment constituting interest, but only as and when so
received) received by any Credit Party from such Asset Sale, and (ii) any Event
of Loss, the aggregate cash payments, including all insurance proceeds and
proceeds of any award for condemnation or taking, received by any Credit Party
in connection with such Event of Loss.

“CCAA” means the Companies’ Creditors Arrangement Act (Canada), as amended.

“CDOR Rate” means, for the relevant Contract Period, the Canadian deposit
offered rate which, in turn means on any day the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant Contract Period
for Canadian Dollar denominated bankers’ acceptances displayed and identified as
such on the “Reuters Screen CDOR Page” as defined in the International Swaps and
Derivatives Association definitions, as modified and amended from time to time,
as of 10:00 a.m. New York City time on such day and, if such day is not a
Business Day, then on the immediately preceding Business Day (as adjusted by the
Administrative Agent after 10:00 a.m. New York City time to reflect any error in
the posted rate of interest or in the posted average annual rate of interest).

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq. and the regulations promulgated thereunder.

“Change in Control” means the occurrence of any of the following events:

(a) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the 1934 Act), other than the Permitted Holders or any successor
holding or parent company, is or becomes the beneficial owner (as defined in
Rules 13d-3 and 13d-5 under the 1934 Act), directly or indirectly, of more than
35% of Capital Stock of Parent Borrower entitled to vote in the election of the
board of directors of Parent Borrower; and

 

-12-



--------------------------------------------------------------------------------

(ii) the aggregate of such voting power represented by such person or group
referred to in clause (a)(i) above exceeds the percentage of the aggregate
voting power relating to the election of the board of directors of Parent
Borrower represented by then Capital Stock of Parent Borrower then beneficially
owned, directly or indirectly, by the Permitted Holders;

(b) during any period of 12 consecutive months, a majority of the seats (other
than vacant seats) of the board of directors of Parent Borrower shall not be
occupied by Persons who were (x) members of the board of directors of Parent
Borrower on the Closing Date (after giving effect to the Transactions) or
(y) nominated by one or more Permitted Holders or Persons nominated by Permitted
Holders; or

(c) any “change of control” or similar event shall occur under any Indebtedness
for borrowed money that constitutes Material Indebtedness of Parent Borrower
and/or its Restricted Subsidiaries (but only to the extent that such event would
not otherwise constitute a default or an event of default under the terms of
such Indebtedness).

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or LC Issuer (or, for purposes of
Section 3.03, by any lending office of such Lender or by such Lender’s or LC
Issuer’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Closing Date; provided that requests, rules, regulations,
guidelines or directives enacted or promulgated under the Dodd-Frank Act or the
Basel Committee on Banking Regulations and Supervisory Practices (or any
successor or similar authority) shall be deemed to have gone into effect after
the Closing Date, regardless of the date enacted, adopted or issued but only to
the extent such requests, rules, regulations, guidelines or directives are
applied to the Parent Borrower and its Subsidiaries by the Administrative Agent
or any Lender in substantially the same manner as applied to other similarly
situated borrowers under comparable syndicated credit facilities, including,
without limitation, for purposes of Section 3.01.

“Charges” has the meaning provided in Section 11.23.

“CIP Regulations” has the meaning provided in Section 9.07.

“Claims” has the meaning set forth in the definition of “Environmental Claims.”

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing are, Extended Revolving Credit
Loans (of the same Extension Series), Incremental Revolving Loans (of a Class),
Incremental Initial Revolving Loans (of a Class), Initial Revolving Loans,
Refinancing Revolving Credit Loans, Initial Term Loans, Incremental Term Loans
(of a Class), Extended Term Loans (of the same Extension Series), Refinancing
Term Loans, Swing Loans and, when used in reference to any Commitment, refers to
whether such Commitment is an Extended Revolving Credit Commitment (of the same
Extension Series), an Incremental Revolving Credit Commitment (of a Class), a
Refinancing Revolving Credit Commitment (of a Class), Refinancing Term Loan
Commitment, a Swing Line Commitment, an Incremental Term Loan Commitment (of a
Class) or Refinancing Term Loan Commitment (of a Class) and when used in
reference to any Lender, refers to whether such Lender has a Loan or Commitment
with respect to the applicable Class. Commitments (and, in each case, the Loans
made pursuant to such Commitments) that have the same terms and conditions shall
be construed to be in the same Class. There shall be no more than an aggregate
of three (3) Classes of revolving credit facilities and five (5) Classes of term
loan facilities under this Agreement.

 

-13-



--------------------------------------------------------------------------------

“Closing Certificate” means a certificate substantially in the form of Exhibit F
attached hereto.

“Closing Date” means December 14, 2012.

“Closing Date Material Adverse Effect” means any change, effect, circumstance,
occurrence, event, condition or state of facts (“Effects”) that, individually or
in the aggregate, has had or could reasonably be expected to have a material
adverse effect on the Business, results of operations, assets, liabilities or
condition (financial or otherwise) of the Banner Companies taken as a whole;
provided that the Effects arising from (i) changes relating to applicable
political or economic conditions or events, (ii) conditions affecting the
industry in which the Banner Companies operate, (iii) compliance by Seller with
the terms of, or the taking of any action reasonably contemplated or permitted
by, the Purchase Agreement, (iv) changes caused by a material worsening of
current conditions caused by acts of terrorism or war (whether or not declared)
occurring after the Closing Date or (v) changes in applicable law or GAAP, shall
not be taken into account in determining whether a “Closing Date Material
Adverse Effect” has occurred or could reasonably be expected to occur; provided,
however, that conditions arising from any event or occurrence of the kind
described in any of clauses (i), (ii), (iv) and (v) may be taken into account to
determine whether a Closing Date Material Adverse Effect has occurred or could
reasonably be expected to occur only to the extent that such conditions have a
materially disproportionate effect on the Banner Companies relative to other
similarly situated participants in the industries or markets in which the Banner
Companies operate. For purposes of the foregoing definition, the capitalized
terms “Business”, “Banner Companies”, “Seller” and “GAAP” shall have the
meanings given to such terms in the Purchase Agreement.

“Closing Date Refinancing” means the refinancing or repayment of all existing
third party indebtedness for borrowed money of Parent Borrower and its
Restricted Subsidiaries and the Target and its Subsidiaries immediately after
the making of the Loans on the Closing Date, other than Indebtedness permitted
by Section 7.03, together with the payment of all accrued interest, all payment
premiums and all other amounts due and payable with respect thereto, and the
termination of the commitments in respect of such Indebtedness, and the release
of all Liens securing payment of any such Indebtedness, other than Liens
permitted by Section 7.02, and the delivery to the Administrative Agent of all
payoff and release letters, Uniform Commercial Code Form UCC-3 termination
statements or other instruments or agreements as may be suitable or appropriate
in connection with the release of any such Liens.

“Closing Fee” has the meaning set forth in Section 2.13(f).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all assets on which a Lien is granted or purported to
be granted pursuant to any Security Document to secure any or all of the
Obligations.

“Collateral Agent” means MSSF, in its capacity as collateral agent, security
trustee or pledgee in its own name under any of the Loan Documents, or any
successor collateral agent.

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of materials, goods or services.

 

-14-



--------------------------------------------------------------------------------

“Commitment” means with respect to each Lender, (i) its Revolving Commitment or
(ii) its Term Commitment, if any, or, in the case of such Lender, all of such
Revolving Commitments and Term Commitments of such Lender.

“Commitment Fees” has the meaning provided in Section 2.13(a).

“Commodities Hedge Agreement” means a commodities contract purchased by the
Parent Borrower or any of its Subsidiaries in the ordinary course of business,
and not for speculative purposes, with respect to raw materials necessary to the
manufacturing or production of goods in connection with the business of the
Parent Borrower and its Subsidiaries.

“Communications” has the meaning provided in Section 9.15(a).

“Company Parties” means the collective reference to Parent Borrower and its
Restricted Subsidiaries, and “Company Party” means any one of them.

“Competitor” means any corporate competitor of the Parent Borrower operating in
the same line of business as the Parent Borrower.

“Compliance Certificate” has the meaning provided in Section 6.01(c).

“Compliance Date” means any date that is the last day of a fiscal quarter of the
Parent Borrower.

“Confidential Information” has the meaning provided in Section 11.15(b).

“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent), the
payment of consulting fees (excluding any fees payable to any investment banker
in connection with such Acquisition) or fees for a covenant not to compete.

“Consolidated Depreciation and Amortization Expense” means, for any Testing
Period, all depreciation and amortization expenses of the Parent Borrower and
its Restricted Subsidiaries and amortization of capitalized software
expenditures, all as determined for the Parent Borrower and its Restricted
Subsidiaries on a consolidated basis in accordance with GAAP.

“Consolidated EBITDA” means, for any Testing Period, Consolidated Net Income for
such period, plus (without duplication), in each case, to the extent deducted in
the calculation of Consolidated Net Income:

(a) the sum of the amounts for such period included in determining such
Consolidated Net Income of (i) Consolidated Interest Expense, (ii) Consolidated
Income Tax Expense, and (iii) Consolidated Depreciation and Amortization
Expense;

(b) any non-cash charges or losses; provided, that, any non-cash charges or
losses shall be treated as cash charges or losses in any subsequent Testing
Period during which cash disbursements attributable thereto are made;

(c) any extraordinary, unusual, non-recurring or exceptional expenses, losses or
charges;

 

-15-



--------------------------------------------------------------------------------

(d) any expenses relating to the Transactions (including the Banner
Acquisition), Permitted Acquisitions (or any other acquisition not otherwise
permitted that requires a waiver or consent of the Required Lenders and such
waiver or consent has been obtained), Investments, recapitalizations,
dispositions, issuances or repayments of indebtedness, issuances of equity
securities, sale processes, refinancing transactions or amendments or other
modifications of any debt instrument (in each case, including any such
transaction consummated prior to the Closing Date and any such transaction
whether or not successful) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction);

(e) any integration expenses, business optimization expenses, operating
improvement expenses and other restructuring charges, accruals or reserves
(including, without limiting the foregoing, retention costs, severance costs,
systems development and establishment costs, costs associated with office and
facility openings, closings and consolidations, and relocation costs, conversion
costs, excess pension charges, curtailments and modifications to pension and
post-retirement employee benefit plan costs or charges, contract termination
costs, expenses attributable to the implementation of cost savings initiatives
and professional and consulting fees incurred in connection with any of the
foregoing), which costs and expenses Parent Borrower determines are reasonable
and are factually supportable as set forth in a certificate signed by a
Financial Officer of Parent Borrower, in each case, that occurred during the
Testing Period;

(f) management, monitoring, consulting and advisory fees, indemnities and
related expenses paid or accrued to the extent permitted to be paid or accrued
pursuant to the Loan Documents;

(g) earn-out and contingent consideration obligations (including to the extent
accounted for as bonuses or otherwise) and adjustments thereof and purchase
price adjustments, in each case in connection with acquisitions;

(h) proceeds from business interruption insurance (to the extent not reflected
as revenue or income in such statement of Consolidated Net Income);

(i) any loss (including all reasonable fees and expenses or charges relating
thereto) from abandoned, closed, disposed or discontinued operations and any
losses on disposal of abandoned, closed or discontinued operations;

(j) any loss (including all reasonable fees and expenses or charges relating
thereto) attributable to business dispositions or asset dispositions, other than
in the ordinary course of business, as Parent Borrower determines are reasonable
and are factually supportable and set forth in a certificate signed by a
Financial Officer of Parent Borrower, in each case, that occurred during the
Testing Period;

(k) any non-cash loss attributable to the mark-to-market movement in the
valuation of hedging obligations (including hedging obligations entered into for
the purpose of hedging against fluctuations in the price or availability of any
commodity) or other derivative instruments pursuant to Financial Accounting
Standards Board Statement No. 133 “Accounting for Derivative Hedging
Instruments”;

(l) to the extent not included above, certain adjustments consistent with the
financial model delivered to the Agents and set forth on Schedule 5 hereto; and

(m) minority interest expense consisting of Subsidiary income attributable to
minority equity interests of third parties in any non-wholly owned Subsidiary
deducted (and not added back in such period to Consolidated Net Income);

 

-16-



--------------------------------------------------------------------------------

minus (without duplication), in each case, to the extent included in the
calculation of Consolidated Net Income

(n) non-cash gains or income; provided, that, any non-cash gains or income shall
be treated as cash gains or income in any subsequent period during which cash
disbursements attributable thereto are made;

(o) any extraordinary or non-recurring income or gain;

(p) any gain (including all fees and expenses or income relating thereto)
attributable to business dispositions or asset dispositions, other than in the
ordinary course of business, as determined in good faith by an Financial Officer
of the Parent Borrower;

(q) any gain or income from abandoned, closed, disposed or discontinued
operations and any gains on disposal of abandoned, closed or discontinued
operations;

in each case, as determined on a consolidated basis for the Parent Borrower and
the Restricted Subsidiaries in accordance with GAAP.

For the avoidance of doubt:

(i) there shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person or business, or
attributable to any property or asset acquired by the Parent Borrower or any
Restricted Subsidiary during such period (but not the Acquired EBITDA of any
related Person or business or any Acquired EBITDA attributable to any assets or
property, in each case to the extent not so acquired) to the extent not
subsequently sold, transferred, abandoned or otherwise disposed by the Parent
Borrower or such Restricted Subsidiary (each such Person, business, property or
asset acquired and not subsequently so disposed of, an “Acquired Entity or
Business”) and the Acquired EBITDA of any Unrestricted Subsidiary that is
converted into a Restricted Subsidiary during such period (each, a “Converted
Restricted Subsidiary”), in each case based on the Acquired EBITDA of such Pro
Forma Entity for such period and (B) an adjustment in respect of each Acquired
Entity or Business and Converted Restricted Subsidiary equal to the amount of
the Pro Forma Effect with respect to such Acquired Entity or Business Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition), and

(ii) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period the Disposed EBITDA of any
Person, property, business or asset sold, transferred, abandoned or otherwise
disposed of, closed or classified as discontinued operations (but if such
operations are classified as discontinued due to the fact that they are subject
to an agreement to dispose of such operations, only when and to the extent such
operations are actually disposed of) by the Parent Borrower or any Restricted
Subsidiary during such period (each such Person, property, business or asset so
sold or disposed of, a “Sold Entity or Business”) and the Disposed EBITDA of any
Restricted Subsidiary that is converted into an Unrestricted Subsidiary during
such period (each, a “Converted Unrestricted Subsidiary”), in each case, based
on the Disposed EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary for such period.

 

-17-



--------------------------------------------------------------------------------

“Consolidated Income Tax Expense” means, for any Testing Period, all provisions
for taxes based on the net income, profits or capital, including federal,
provincial, territorial, foreign, state, franchise, excise and similar taxes and
foreign withholding taxes paid or accrued during such period (including in
respect of repatriated funds and any penalties and interest related to such
taxes), in each case, of the Parent Borrower or any of its Restricted
Subsidiaries (including, without limitation, any additions to such taxes, and
any penalties and interest with respect thereto), all as determined for the
Parent Borrower and its Restricted Subsidiaries on a consolidated basis in
accordance with GAAP. For purposes of this definition, whenever Pro Forma Effect
is to be given to a transaction, the pro forma calculations shall be made in
good faith by a responsible financial or accounting officer of the Parent
Borrower.

“Consolidated Interest Expense” means with respect to the Parent Borrower and
its Restricted Subsidiaries on a consolidated basis, for any Testing Period,
interest expense in accordance with GAAP, adjusted, to the extent not included,
to include (a) interest income; (b) interest expense attributable to Capitalized
Leases; (c) gains and losses on hedging or other derivatives to hedge interest
rate risk; (d) fees and costs related to letters of credit, bankers’ acceptance
financing, surety bonds and similar financings, (e) amortization or write-off of
deferred financing fees, debt issuance costs, debt discount or premium,
terminated hedging obligations and other commissions, financing fees and
expenses and, adjusted, to the extent included, to exclude (f) any refunds or
similar credits received in connection with the purchasing or procurement of
goods or services under any purchasing card or similar program.

“Consolidated Net Income” means for any Testing Period, the net income (or loss)
of any Person on a consolidated basis for such period taken as a single
accounting period determined in conformity with GAAP, excluding without
duplication:

(a) any net after-tax gains or losses (and all fees and expenses or charges
relating thereto) attributable to the early extinguishment of Indebtedness or
hedging obligations or other derivative instruments;

(b) (i) the net income of any Person that is not a Subsidiary of such Person, or
is an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be included only to the extent of the amount of dividends or
distributions or other payments paid in cash (or to the extent converted into
cash) to the referent person or a subsidiary thereof in respect of such period
and (ii) the net income shall include any ordinary course dividend distribution
or other payment in cash received from any Person in excess of the amounts
included in clause (a);

(c) the cumulative effect of a change in accounting principles during such
period to the extent included in net income;

(d) any increase in amortization or depreciation or any one-time non-cash
charges or other effects resulting from purchase accounting in connection with
the Transactions or any acquisition consummated after the Closing Date;

(e) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP, which, without limiting
the foregoing, shall include any impairment charges resulting from the
application of Financial Accounting Standards Board Statements No. 142 and 144,
and the amortization of intangibles arising pursuant to No. 141;

 

-18-



--------------------------------------------------------------------------------

(f) any non-cash expenses realized or resulting from employee benefit plans or
post-employment benefit plans, grants of stock appreciation or similar rights,
stock options, restricted stock grants or other rights to officers, directors
and employees of such person or any of its Restricted Subsidiaries; and

(g) any unrealized or realized gain or loss due solely to fluctuations in
currency values and the related tax effects, determined in accordance with GAAP.

There shall be included in Consolidated Net Income, without duplication, the
amount of any cash tax benefits related to the tax amortization of intangible
assets in such period.

“Consolidated Total Assets” means, as of any date of determination, the total
assets of the Parent Borrower and the Restricted Subsidiaries on a consolidated
basis in accordance with GAAP, as shown on the most recent balance sheet of the
Parent Borrower delivered pursuant to Section 6.01(a) or (b) or, for the period
prior to the time any such statements are so delivered pursuant to
Section 6.01(a) or (b), the pro forma financial statements delivered pursuant to
Section 4.01(j)(iii).

“Consolidated Working Capital” means current assets (excluding cash and Cash
Equivalents), minus current liabilities (including deferred revenue but
excluding, without duplication, (i) the current portion of any Total Funded Debt
and (ii) the current portion of interest, (iii) the current portion of current
and deferred income taxes and (iv) deferred revenue arising from cash receipts
that are earmarked for specific projects), all as determined for the Parent
Borrower and its Restricted Subsidiaries on a consolidated basis in accordance
with GAAP.

“Continue,” “Continuation” and “Continued” each refers to a continuation of a
Eurodollar Loan for an additional Interest Period as provided in Section 2.12.

“Contract Period” means, with respect to any B/A, the period beginning on (and
including) the date on which such B/A is made or continued to (but excluding)
the date which is one, two or three or six months thereafter, as the Parent
Borrower may select; provided that (i) if any Contract Period would end on a day
other than a Business Day, such Contract Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Contract Period shall end on the
next preceding Business Day, (ii) any Contract Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Contract Period) shall end
on the last Business Day of the last calendar month of such Contract Period and
(iii) no Contract Period shall end after the Revolving Facility Termination
Date.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound other than the Obligations.

“Contribution Notice” means a contribution notice issued by the Pensions
Regulator under s38 or s47 of the United Kingdom’s Pensions Act 2004.

“Controlled Investment Affiliate” means any fund or investment vehicle
(i) organized by JLL for the purpose of making investments in one or more
Persons, (ii) controlled by JLL and (iii) which has the same principal advisor
or general partner as JLL.

“Convert,” “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type.

 

-19-



--------------------------------------------------------------------------------

“Converted Restricted Subsidiary” has the meaning set forth in the definition of
“Consolidated EBITDA”.

“Converted Unrestricted Subsidiary” has the meaning set forth in the definition
of “Consolidated EBITDA”.

“Corrective Extension Amendment” has the meaning provided in Section 2.19(f).

“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt, (b) Permitted Second Priority Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt or (d) Indebtedness (or Revolving
Commitments) incurred pursuant to a Refinancing Amendment, in each case, issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend (other than pursuant to
Section 2.19 hereof), refund, renew, replace or refinance, in whole or part,
existing Term Loans, existing Revolving Loans, existing Revolving Commitments or
any existing Credit Agreement Refinancing Indebtedness (“Refinanced Debt”);
provided that (i) except to the extent otherwise permitted under this Agreement
(subject to a dollar for dollar usage of any other basket set forth in
Section 7.03 to the extent of any excess, if applicable), such extending,
refunding, renewing, replacing or refinancing Indebtedness (including, if such
Indebtedness includes any Refinancing Revolving Credit Commitments, the unused
portion of such Refinancing Revolving Credit Commitments) is in an original
aggregate principal amount (or accreted value, if applicable) not greater than
the aggregate principal amount (or accreted value, if applicable) of the
Refinanced Debt (and, in the case of Refinanced Debt consisting in whole or in
part of unused Refinancing Revolving Credit Commitments, the amount thereof)
except by an amount equal to unpaid accrued interest and premium thereon and any
fees and expenses (including upfront fees and original issue discount) in
connection with such extension, exchange, modification, refinancing, refunding,
renewal or replacement, (ii) in the case of any such Indebtedness that is
secured by a Lien on the Collateral, such Indebtedness has a maturity date and a
Weighted Average Life to Maturity equal to or greater than that of the
Refinanced Debt, (iii) in the case of any such Indebtedness that is not secured
by a Lien on any of the Collateral, such Indebtedness has a maturity date that
is at least 91 days after that of the Refinanced Debt and has no scheduled
amortization payments prior to the date that is at least 91 days after that of
the Refinanced Debt, (iv) the covenants, events of default and guarantees of
such Credit Agreement Refinancing Indebtedness (excluding pricing and optional
prepayment or redemption terms), when taken as a whole, are substantially
identical to, or not materially more favorable (when taken as a whole) to the
lenders providing such Credit Agreement Refinancing Indebtedness, than, those
applicable to the Refinanced Debt (unless (1) Lenders under the corresponding
Term Loan Facilities or Revolving Facilities which will remain outstanding after
such refinancing also receive the benefit of such more restrictive terms
(without any consent being required) or (2) any such provisions apply only to
periods after the Latest Maturity Date); provided that a certificate of an
Authorized Officer of the Parent Borrower delivered to the Administrative Agent
at least five (5) Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Parent Borrower has determined in good faith that such terms
and conditions satisfy the foregoing requirement shall be conclusive evidence
that such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Parent Borrower within such five (5) Business
Day period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees) and (iv) such Refinanced Debt
shall be repaid, defeased or satisfied and discharged, and all accrued interest,
fees and premiums (if any) in connection therewith shall be paid, with 100% of
the Net Cash Proceeds of the applicable Refinancing Indebtedness substantially
simultaneously with the incurrence or issuance of such Refinancing Indebtedness
(except to the extent such Net Cash Proceeds are attributable to Indebtedness
that (x) is permitted by Section 7.03 (other than Section 7.03(a)), and (y) has
been applied, if applicable, to the

 

-20-



--------------------------------------------------------------------------------

usage of, a basket set forth in Section 7.03 (other than Section 7.03(a)) not
later than the fifth Business Day following the date such Refinancing
Indebtedness is issued, incurred or obtained, provided, that to the extent that
such Refinanced Debt consists in whole or in part of Refinancing Revolving
Credit Commitments or Revolving Loans or Swingline Loans incurred pursuant to
any Refinancing Revolving Commitments, such Revolving Commitments being
refinanced by the applicable refinancing Indebtedness shall be terminated, and
all accrued fees in connection therewith shall be paid, on the date such
Refinancing Indebtedness is issued, incurred or obtained.

“Credit Event” means the making of any Borrowing (but excluding any Conversion
or Continuation), any LC Issuance or the increase or extension of a Letter of
Credit (other than an auto-renewal under Section 2.05(c)).

“Credit Facility” means the credit facility established under this Agreement
pursuant to which (i) the Lenders shall make Revolving Loans to the Borrowers,
and shall participate in LC Issuances, under the Revolving Facility pursuant to
the Revolving Commitment of each such Lender, (ii) each Lender with a Term
Commitment shall make a Term Loan to the applicable Borrower pursuant to such
Term Commitment of such Lender, (iii) the Swing Line Lender shall make Swing
Loans to the Borrowers under the Swing Line Facility pursuant to the Swing Line
Commitment, (iv) any Lender and/or Additional Lender shall make loans and/or
provide commitments under any Incremental Facility pursuant to Section 2.18,
(v) any Extending Lender shall make loans and/or provide commitments under any
Extended Term Loan Facility or any Extended Revolving Credit Facility in
accordance with Section 2.19, (vi) any Lender shall make loans and/or provide
commitments under any Refinancing Term Loan Facility or any Refinancing
Revolving Credit Facility in accordance with Section 2.20 and (vii) each LC
Issuer shall issue Letters of Credit for the account of the LC Obligors in
accordance with the terms of this Agreement.

“Credit Facility Exposure” means, for any Lender at any time, the sum of
(i) such Lender’s Revolving Facility Exposure at such time, (ii) in the case of
the Swing Line Lender, the principal amount of Swing Loans outstanding at such
time, and (iii) the outstanding aggregate principal amount of the Term Loan made
by such Lender, if any.

“Credit Party” means the Parent Borrower or any Subsidiary Guarantor.

“CTA” shall mean the Corporation Tax Act 2009 of the United Kingdom.

“Customary Intercreditor Agreement” means (a) to the extent executed in
connection with the incurrence of Indebtedness secured by Liens on the
Collateral which are intended to rank equal in priority to the Liens on the
Collateral securing the Obligations (but without regard to the control of
remedies) at the option of the Parent Borrower, either (i) an intercreditor
agreement substantially in the form of the Equal Priority Intercreditor
Agreement or (ii) a customary intercreditor agreement in form and substance
reasonably acceptable to the Administrative Agent and/or the Collateral Agent
and the Parent Borrower, which agreement shall provide that the Liens on the
Collateral securing such Indebtedness shall rank equal in priority to the Liens
on the Collateral securing the Obligations (but without regard to the control of
remedies) and (b) to the extent executed in connection with the incurrence of
Indebtedness secured by Liens on the Collateral which are intended to rank
junior to the Liens on the Collateral securing the Obligations, at the option of
the Parent Borrower, either (i) an intercreditor agreement substantially in the
form of the Second Lien Intercreditor Agreement or (ii) a customary
intercreditor agreement in form and substance reasonably acceptable to the
Administrative Agent and/or the Collateral Agent and the Parent Borrower, which
agreement shall provide that the Liens on the Collateral securing such
Indebtedness shall rank junior to the Liens on the Collateral securing the
Obligations.

 

-21-



--------------------------------------------------------------------------------

“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by the
Parent Borrower or any Restricted Subsidiary of any Indebtedness that is subject
to the requirements of Section 2.15(c)(vi).

“Debtor Relief Laws” means the Bankruptcy Code, BIA, CCAA, WURA and the United
Kingdom’s Insolvency Act 1986 and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States, Canada or other applicable jurisdictions from time to time in
effect and affecting the rights of creditors generally.

“Declined Amounts” shall have the meaning set forth in Section 2.15(c)(vii).

“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Parent Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any LC Issuer,
any Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Loans) within two (2) Business Days of the date when due, (b) has
notified the Parent Borrower, the Administrative Agent or any LC Issuer or Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on the Required Lenders’
good faith determination, that a condition precedent to funding (which condition
precedent, together with any applicable defaults, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Parent Borrower, to confirm in writing to the
Administrative Agent and the Parent Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Parent Borrower), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) upon delivery of written notice of such
determination to the Parent Borrower, each LC Issuer, each Swing Line Lender and
each Lender.

 

-22-



--------------------------------------------------------------------------------

“Default Rate” means, for any day, (i) with respect to any Loan, a rate per
annum equal to 2.00% per annum above the interest rate that is or would be
applicable from time to time to such Loan pursuant to Section 2.11(a)(i) or
Section 2.11(b)(i), as applicable and (ii) with respect to any other amount, a
rate per annum equal to 2.00% per annum above the rate that would be applicable
to Revolving Loans that are Base Rate Loans pursuant to Section 2.11(a)(i).

“Designated Hedge Agreement” means (a) any Hedge Agreement to which the Parent
Borrower or a Restricted Subsidiary is a party and as to which a Lender, an
Agent or any of their Affiliates (or any Person that was a Lender, an Agent or
an Affiliate of a Lender or Agent at the time such Hedge Agreement was entered
into) is a counterparty that, pursuant to a Secured Hedge Designation Agreement
signed by the Parent Borrower and acknowledged by the Administrative Agent, has
been designated as a Designated Hedge Agreement (it being understood that
failure by the Administrative Agent to acknowledge the Secured Hedge Designation
Agreement does not invalidate the designation contained therein) and (b) each
Hedge Agreement set forth on Schedule 6, including any amendment, amendment and
restatement, refinancing, replacement or other modification thereof, in each
case so that the Parent Borrower’s or its applicable Subsidiary’s counterparty’s
credit exposure thereunder will be entitled to share in the benefits of the
Guaranty and the Security Documents to the extent the Guaranty and such Security
Documents provide guarantees or security for creditors of the Parent Borrower or
any Subsidiary under Designated Hedge Agreements.

“Designated Hedge Creditor” means each Person that participates as a
counterparty to any Designated Hedge Agreement.

“Designated Non-Cash Consideration” means the non-cash consideration received by
the Parent Borrower or any of its Restricted Subsidiaries in connection with an
Asset Sale that is so designated as Designated Non-Cash Consideration pursuant
to a certificate, setting forth the basis of such valuation, executed by an
Authorized Officer of the Parent Borrower, minus the amount of cash or Cash
Equivalents received in connection with a subsequent sale or conversion of, or
collection on, such Designated Non-Cash Consideration.

“Discount Prepayment Accepting Lender” has the meaning set forth in
Section 2.15(a)(v)(B)(2).

“Discount Proceeds” means, for any B/A (or, if applicable, any B/A Equivalent
Loan), an amount calculated by multiplying (a) the face amount of the B/A (or,
if applicable, the B/A Equivalent Loan) by (b) the quotient obtained by dividing
(x) one by (y) the sum of (A) one and (B) the product of: (x) the Discount Rate
(expressed as a decimal) applicable to such B/A (or, if applicable, such B/A
Equivalent Loan), and (y) a fraction, the numerator of which is the Contract
Period of the B/A (or, if applicable, the B/A Equivalent Loan) and the
denominator of which is 365 days, with such quotient being rounded up or down to
the fifth decimal place and 0.000005 being rounded upward.

“Discount Range” has the meaning set forth in Section 2.15(a)(v)(C)(1).

“Discount Range Prepayment Amount” has the meaning set forth in
Section 2.15(a)(v)(C)(1).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.15(a)(v)(C) substantially in the form of Exhibit K-3.

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit K-4, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

 

-23-



--------------------------------------------------------------------------------

“Discount Range Prepayment Response Date” has the meaning set forth in
Section 2.15(a)(v)(C)(1).

“Discount Range Proration” has the meaning set forth in
Section 2.15(a)(v)(C)(3).

“Discounted Prepayment Determination Date” has the meaning set forth in
Section 2.15(a)(v)(D)(3).

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.15(a)(v)(B)(1),
Section 2.15(a)(v)(C)(1) or Section 2.15(a)(v)(D)(1), respectively, unless a
shorter period is agreed to between the Parent Borrower and the Auction Agent.

“Discounted Term Loan Prepayment” has the meaning set forth in
Section 2.15(a)(v)(A).

“Discount Rate” means, with respect to any Contract Period for any B/A, (a) in
the case of any Lender named in Schedule I of the Bank Act (Canada), the rate
determined by the Administrative Agent to be the CDOR Rate as of 10:00 a.m. (New
York City time) on the first day of such Contract Period and (b) in the case of
any other Lender, (i) the rate per annum set forth in clause (a) above plus
(ii) 0.10%. In the event that the CDOR Rate is not available, the Discount Rate
for the purposes of this definition shall be determined by reference to such
other comparable publicly available service for displaying bankers’ acceptance
rates as may be selected by the Administrative Agent, or, if such other
comparable publicly available service for displaying bankers’ acceptance rates
is not available, the Discount Rate shall be the rate of interest determined by
the Administrative Agent on the first date of such Contract Period that is equal
to the arithmetic mean (rounded upwards to the nearest basis point) of the rates
quoted by The Bank of Nova Scotia, Royal Bank of Canada, Bank of Montreal,
Canadian Imperial Bank of Commerce and The Toronto-Dominion Bank (collectively,
the “Canadian Reference Banks”) in respect of Canadian Dollar bankers’
acceptances with a term comparable to such Contract Period.

“Disposed EBITDA” means, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Parent Borrower and the
Restricted Subsidiaries in the definition of Consolidated EBITDA were references
to such Sold Entity or Business and its respective Subsidiaries or to such
Converted Unrestricted Subsidiary and its Subsidiaries), all as determined on a
consolidated basis for such Sold Entity or Business or Converted Unrestricted
Subsidiary, as the case may be.

“Disqualified Equity Interests” means any Capital Stock that (a) by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than as a result of a change of control or asset
sale), pursuant to a sinking fund obligation or otherwise, or is redeemable at
the option of the holder thereof, in whole or in part, on or prior 91 days after
the Latest Maturity Date hereunder, (b) is convertible into or exchangeable
(unless at the sole option of the issuer thereof or as a result of a change of
control or asset sale) for (i) debt securities or other Indebtedness or (ii) any
Capital Stock referred to in clause (a) above, in each case at any time on or
prior to 91 days after the Latest Maturity Date hereunder, (c) contains any
repurchase obligation (other than as a result of a change of control or asset
sale) that may come into effect prior to payment in full of all Obligations and
(d) requires cash dividend payments prior to 91 days after the

 

-24-



--------------------------------------------------------------------------------

Latest Maturity Date hereunder; provided that if such Capital Stock is issued
pursuant to any plan for the benefit of employees of Parent Borrower (or any
Parent Entity thereof) or any of its Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute a Disqualified Equity
Interest solely because it may be required to be repurchased by Parent Borrower
(or any Parent Entity thereof) or any of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations; provided, further, that any
right to receive any cash upon the occurrence of a change of control or asset
sale shall be contingent upon the Obligations being irrevocably paid in full
(other than those relating to any Designated Hedge Agreement, cash management
obligations constituting Obligations and indemnification and other contingent
obligations for which no demand has been made and obligations in respect of
Letters of Credit that have been Cash Collateralized).

“Disqualified Institution” means, collectively, (a) any bank, financial
institution, institutional lender, investor or fund that has been specified in
writing by the Parent Borrower (i) at any time on or prior to the Closing Date
or (ii) to the extent reasonably acceptable to the Administrative Agent, after
the Closing Date, (b) any Competitor of Target or Parent Borrower or (c) any
Person primarily engaged as principals in private equity or venture capital
other than their affiliated debt funds.

“Documentation Agents” has the meaning assigned to such term in the first
paragraph to this Agreement.

“Dollars,” “U.S. Dollars” and the sign “$” each means lawful money of the United
States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent (or MSSF with respect to Swing
Loans) or the LC Issuer, as the case may be, on the basis of the Exchange Rate
(determined in respect of the most recent Calculation Date or other relevant
date of determination) for the purchase of Dollars with such currency.

“Dutch Intercompany Pledges” means (i) the deed of disclosed pledge over
intercompany receivables between Patheon B.V. as pledgor and the Collateral
Agent as pledgee, (ii) the deed of disclosed pledge over intercompany
receivables between Patheon Coöperatief U.A. as pledgor and the Collateral Agent
as pledgee and (iii) the deed of disclosed pledge over intercompany receivables
between Banner Pharmacaps Europe B.V. as pledgor and the Collateral Agent as
pledgee.

“Dutch Security Documents” means the Dutch Share Pledges, the Dutch Intercompany
Pledges and any other Dutch law security document creating security for the
benefit of the Collateral Agent.

“Dutch Share Pledges” means (i) the deed of disclosed pledge of shares between
Patheon US Holdings LLC as pledgor, the Collateral Agent as pledgee and Patheon
B.V. as company, (ii) the deed of disclosed pledge over membership rights
between Patheon US Holdings LLC and Patheon Finance LLC as pledgors, the
Collateral Agent as pledgee and Patheon Coöperatief U.A. as company and
(iii) the deed of disclosed pledge over shares between Patheon Coöperatief U.A.
as pledgor, the Collateral Agent as pledgee and Banner Pharmacaps Europe B.V. as
company.

“Eligible Assignee” means (i) in the case of an assignment of Term Loans (x) a
Lender, (y) an Affiliate of a Lender and (z) an Approved Fund and (ii) any other
Person (other than a natural Person) approved by (A) the Administrative Agent
(each such approval not to be unreasonably withheld or delayed), (B) in the case
of assignments of Revolving Loans or Revolving Commitments, each LC Issuer and
the Swing Line Lender (each such

 

-25-



--------------------------------------------------------------------------------

approval not to be unreasonably withheld or delayed), and (C) unless a Specified
Event of Default has occurred and is continuing, the Parent Borrower (each such
approval not to be unreasonably withheld or delayed); provided, however, that
notwithstanding the foregoing, Eligible Assignee (i) shall include Affiliated
Lenders subject to the provisions of Section 11.06(g) and (ii) shall not include
any Disqualified Institution.

“Environmental Claims” means any and all regulatory or judicial actions, suits,
demands, demand letters, claims, liens, notices of non-compliance or violation,
investigations or proceedings relating in any way to any Environmental Law or
any permit issued under any such law (hereafter “Claims”), including, without
limitation, (i) any and all Claims by any Governmental Authority for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from the storage, treatment, Release
or threat of Release (as defined in CERCLA) of any Hazardous Materials or
arising from alleged injury or threat of injury to the environment or health and
safety (with respect to Hazardous Materials).

“Environmental Law” means any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any binding and enforceable
judicial interpretation thereof, including any judicial order, consent, decree
or judgment issued to or rendered against the Parent Borrower or any of its
Subsidiaries relating to the (i) environment; (ii) employee health and safety
(as affected by occupational exposure to Hazardous Materials); (iii) conditions
of the workplace; (iv) Hazardous Materials; or (v) generation, handling,
storage, use, release or spillage of any substance which, alone or in
combination with any other, is capable of causing harm to the Environment
(including, without limitation, any waste) including, without limitation,
CERCLA; RCRA; the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.;
the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42
U.S.C. § 300f et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.;
the Emergency Planning and the Community Right-to-Know Act of 1986, 42 U.S.C.
§ 11001 et seq., the Hazardous Material Transportation Act, 49 U.S.C. § 5101 et
seq. and the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to the
extent it regulates occupational exposure to Hazardous Materials); and any state
and local or foreign counterparts or equivalents, in each case as amended from
time to time.

“Equal Priority Intercreditor Agreement” means the Equal Priority Intercreditor
Agreement substantially in the form of Exhibit I-2 among the Administrative
Agent and/or the Collateral Agent and one or more authorized representatives for
holders of one or more classes of applicable Permitted Incremental Indebtedness
and/or Permitted First Priority Refinancing Debt, with such modifications
thereto as the Administrative Agent and/or Collateral Agent and the Parent
Borrower may reasonably agree.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” means each Person (as defined in Section 3(9) of ERISA), which
together with a Credit Party or a Subsidiary of a Credit Party, would be deemed
to be a “single employer” within the meaning of Section 414(b), (c), (m) or
(o) of the Code or Section 4001(a)(14) or 4001(b)(1) of ERISA.

“ERISA Event” means: (i) that a Reportable Event has occurred with respect to
any Plan; (ii) the institution of any steps by the a Credit Party or any ERISA
Affiliate, the PBGC or any other Person to terminate any Plan or the occurrence
of any event or condition described in Section 4042 of ERISA that

 

-26-



--------------------------------------------------------------------------------

constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan; (iii) the institution of any steps by a Credit Party or any
ERISA Affiliate to withdraw from any Multi-Employer Plan or Multiple Employer
Plan or written notification of a Credit Party or any ERISA Affiliate concerning
the imposition of withdrawal liability; (iv) a non-exempt “prohibited
transaction” within the meaning of Section 406 of ERISA or Section 4975 of the
Code in connection with any Plan; (v) the cessation of operations at a facility
of a Credit Party or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA; (vi) with respect to a Single-Employer Plan, a failure
to satisfy the minimum funding standard under Section 412 of the Code or
Section 302 of ERISA, whether or not waived; (vii) the conditions for imposition
of a lien under Section 303(k) of ERISA shall have been met with respect to a
Plan; (viii) a determination that a Single-Employer Plan is or is expected to be
in “at-risk” status (within the meaning of Section 430(i)(4) of the Code or
Section 303(i)(4) of ERISA); (ix) the insolvency of or commencement of
reorganization proceedings with respect to a Multi-Employer Plan or written
notification that a Multi-Employer Plan is in “endangered” or “critical” status
(within the meaning of Section 432 of the Code or Section 305 of ERISA); or
(x) the taking of any action by, or the threatening of the taking of any action
by, the Internal Revenue Service, the Department of Labor or the PBGC with
respect to any of the foregoing.

“Euros” or “€” refers to the single currency of the Participating Member States.

“Eurodollar Loan” means each Loan bearing interest at a rate based upon the
Adjusted Eurodollar Rate.

“Event of Default” has the meaning provided in Section 8.01.

“Event of Loss” means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever,
(ii) the destruction or damage of a portion of such property from any casualty
or similar occurrence whatsoever under circumstances in which such damage cannot
reasonably be expected to be repaired, or such property cannot reasonably be
expected to be restored to its condition immediately prior to such destruction
or damage, within 90 days after the occurrence of such destruction or damage or
(iii) the condemnation, confiscation or seizure of, or requisition of title to
or use of, any property.

“Excess Cash Flow” means, with respect to the Parent Borrower and its Restricted
Subsidiaries on a consolidated basis, for any Testing Period, the excess of:

(a) the sum, without duplication, of:

(i) Consolidated EBITDA; plus

(ii) any extraordinary or nonrecurring income or gain realized in cash for such
period; plus

(iii) to the extent deducted in the computation of Consolidated EBITDA, or if
such amount does not reduce Cash Interest Expense, cash interest income; plus

(iv) an amount equal to any decrease in Consolidated Working Capital; plus

(v) all amounts referred to in clauses b(vii), (b)(viii), (b)(x) and (b)(xiii)
below to the extent funded with the proceeds of the issuance or the incurrence
of Indebtedness (including Capitalized Lease Obligations and purchase money
Indebtedness, but excluding, solely as relating

 

-27-



--------------------------------------------------------------------------------

to Capital Expenditures, proceeds of Revolving Loans), the sale or issuance of
any Capital Stock and any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition to any Person of any asset or assets, in
each case, to the extent there is a corresponding deduction from Excess Cash
Flow; plus

(vi) cash payments received in respect of Hedge Agreements for such period to
the extent (A) not included in the computation of Consolidated EBITDA or
(B) such payments do not reduce Cash Interest Expense; plus

(vii) the aggregate amount of items that were deducted from or not added to net
income in calculating Consolidated Net Income or were deducted from or not added
to Consolidated Net Income in calculating Consolidated EBITDA to the extent
either such items (A) represented cash received by the Parent Borrower or any
Restricted Subsidiary which had not increased Excess Cash Flow upon the receipt
thereof in a prior period, or (B) do not represent cash paid by the Parent
Borrower or any Restricted Subsidiary, in each case, on a consolidated basis
during such period;

minus,

(b) the sum, without duplication, of:

(i) any expenses, losses or charges paid in cash for such period and added to
Consolidated EBITDA pursuant to clauses (c), (d), (e), (g) and (l) of the
definition thereof; plus

(ii) Cash Interest Expense; plus

(iii) cash expenditures made in respect of Hedge Agreements for such period to
the extent (A) not reflected in the computation of Consolidated EBITDA or
(B) such payments do not increase Cash Interest Expense; plus

(iv) taxes (including, without limitation, taxes based on income, profits or
capital, state, local, foreign, franchise and similar taxes, foreign withholding
taxes and foreign unreimbursed value added taxes, and including penalties and
interest on any of the foregoing, including amounts payable pursuant to any tax
sharing agreements or arrangements among the Parent Borrower and its Restricted
Subsidiaries on the one hand and any direct or indirect parent company of Parent
Borrower on the other (so long as such tax sharing payments are attributable to
the operations of Parent Borrower and its Restricted Subsidiaries) paid in cash
for such period or tax reserves set aside or payable after the close of such
period; provided, that with respect to any such amounts to be paid after the
close of such period, (A) any amount so deducted shall not be deducted again in
a subsequent period and (B) appropriate reserves shall have been established in
accordance with GAAP; plus

(v) an amount equal to any increase in Consolidated Working Capital; plus

(vi) amounts paid in cash for such period in respect of long-term liabilities
(other than Indebtedness); plus

(vii) (A) Capital Expenditures during such period that are paid in cash and
(B) the aggregate consideration paid in cash during such period in respect of
Permitted Acquisitions or any similar Investment permitted by Section 7.04
(including any earn-out or similar payments); plus

 

-28-



--------------------------------------------------------------------------------

(viii) Capital Expenditures that Parent Borrower or its Restricted Subsidiaries,
become obligated to make during such period, but that are not made during such
period; provided, that any amount so deducted shall not be deducted again in a
subsequent period; plus

(ix) to the extent not deducted in the computation of Net Cash Proceeds in
respect of any asset sale or casualty event giving rise thereto, the amount of
any mandatory prepayment of Indebtedness (other than Indebtedness created
hereunder or under any other Loan Document), together with any interest, premium
or penalties required to be paid (and actually paid) in connection therewith;
plus

(x) Scheduled Repayments, scheduled repayments in respect of any Term Loans,
Permitted Refinancing Indebtedness, Permitted Incremental Indebtedness,
Permitted Ratio Debt and any Permitted Refinancing Indebtedness of any of the
foregoing, and the amount of any payments not prohibited hereby on Indebtedness
other than the Loans outstanding hereunder; plus

(xi) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash during such period that are made in connection with any
prepayment, early extinguishment or conversion of Indebtedness to the extent
such payments are not expensed during such period or are not deducted in
calculating Consolidated Net Income; plus

(xii) management, monitoring, consulting and advisory fees, indemnities and
related expenses paid or accrued; plus

(xiii) Restricted Payments paid in cash during such period to the extent as
permitted by clauses (i) through (iv) of Section 7.05(c), Section 7.05(d),
Section 7.05(e), clause (i) of Section 7.05(f), clause (i) of Section 7.05(i);
and, to the extent relating to any of the foregoing clauses of Section 7.05
referred to in this clause (xiii), without duplication, Section 7.05(k); plus

(xiv) without duplication of amounts deducted pursuant to clause (vii) above,
amounts paid in cash for such period in respect of obligations (including, but
not limited to, indemnification) with respect to any Permitted Acquisition or
any other Investment made by the Parent Borrower or its Restricted Subsidiaries
permitted by Section 7.04 (other than clauses (a) and (i) of Section 7.04); plus

(xv) the net amount of any net income generated by any Restricted Subsidiary for
such period to the extent that the declaration or payment of dividends or
similar distributions by such Restricted Subsidiary of that income would have
material tax consequences if so distributed, under any agreement, instrument,
law or regulation applicable to such Restricted Subsidiary during such period;
plus

(xvi) amounts paid in cash for such period on account of (A) items that were
accounted for as non-cash reductions of net income in determining Consolidated
Net Income or as non-cash reductions of Consolidated Net Income in determining
Consolidated EBITDA of the Parent Borrower or any Restricted Subsidiary in a
prior period and (B) reserves or accruals established in purchase accounting;
plus

(xvii) the aggregate amount of items that were added to or not deducted from net
income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating Consolidated EBITDA or were added to
Consolidated EBITDA to the extent such items represented (A) a cash payment by
Borrower or any restricted subsidiary which had not reduced Excess Cash Flow
upon the accrual thereof in a prior period or (B) did not represent cash
received by Parent Borrower or any Restricted Subsidiary, in each case, on a
consolidated basis during such period.

 

-29-



--------------------------------------------------------------------------------

“Excess Cash Flow Prepayment Amount” has the meaning provided in
Section 2.15(c)(iv).

“Excess Cash Flow Sweep Date” has the meaning provided in Section 2.15(c)(iv).

“Exchange Rate”, for a currency (other than U.S. Dollars) shall mean the rate
determined by the Administrative Agent to be the rate quoted by the
Administrative Agent as the exchange rate for the purchase by the Administrative
Agent of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m., New York City time, on the
date two (2) Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if it does not have as of the date of determination a spot buying rate for any
such currency.

“Excluded CFC” has the meaning provided in the definition of “Excluded
Subsidiary”.

“Excluded Collateral” has the meaning provided in any Security Document.

“Excluded Subsidiary” shall mean:

(a) each Subsidiary that is not a wholly-owned Subsidiary (for so long as such
Subsidiary remains a non-wholly-owned Subsidiary);

(b) any Subsidiary that is not organized in Canada, the United States (including
Puerto Rico), the United Kingdom or the Kingdom of the Netherlands;

(c) Patheon UK Pension Trustees Limited;

(d) each Subsidiary that is prohibited by any applicable contractual obligation
existing on the Closing Date or on the date any such Subsidiary is acquired or
organized (as long as, in the case of an acquisition of a subsidiary, such
prohibition in respect of such contract did not arise as part of such
acquisition) or requirement of law from guaranteeing or granting Liens to secure
the Obligations (and for so long as such restriction or any replacement or
renewal thereof is in effect) or to the extent that a guarantee or grant by such
Subsidiary could result in adverse tax consequences as reasonably determined by
the Parent Borrower;

(f) any Immaterial Subsidiary;

(g) any other Subsidiary with respect to which, in the reasonable judgment of
the Parent Borrower and the Administrative Agent, the cost or other consequences
of providing a Guaranty of the Obligations shall be excessive in view of the
benefits to be obtained by the Lenders therefrom;

(h) solely with respect to the Obligations of the US Borrower in its capacity as
a Borrower (or any guarantee of such Obligations), (i) any Subsidiary that is
(x) a “controlled foreign corporation” within the meaning of Section 957 of the
Code and (y) a Subsidiary of a U.S. Subsidiary treated as a corporation for U.S.
federal income tax purposes (“Excluded CFCs”) and (ii) any U.S. Subsidiary that
owns no material assets other than the capital stock of one or more Subsidiaries
that are Excluded CFCs (“FSHCOs”); and

 

-30-



--------------------------------------------------------------------------------

(i) any Unrestricted Subsidiary.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a Recipient
under any Loan Document, (a) Taxes imposed on (or measured by) the Recipient’s
net income, franchise Taxes imposed in lieu of net income Taxes, and branch
profits Taxes, in each case that are Other Connection Taxes, (b) in the case of
a Lender, and solely with respect to the Obligations of the US Borrower in its
capacity as a Borrower, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender pursuant to a law in effect on the
date on which (i) such Lender acquired its interest in the applicable Commitment
(or, to the extent a Lender acquires an interest in a Term Loan without
acquiring an interest in the corresponding Term Commitment, Term Loan) other
than pursuant to an assignment request by the Parent Borrower under
Section 3.03(b) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 3.02, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired its interest in the applicable Commitment (or, to the extent a
Lender acquires an interest in a Term Loan without acquiring an interest in the
corresponding Term Commitment, Term Loan) or to such Lender immediately before
it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 3.02(g), (d) any U.S. federal withholding Taxes
imposed under FATCA, (e) any U.S. federal backup withholding taxes, (f) with
respect to payments under the Loan Documents by the Parent Borrower, any Taxes
under the Canadian Tax Act payable by reason of the Recipient being a Person
with whom the Parent Borrower does not deal at arm’s length for purposes of the
Canadian Tax Act at the time that such payment was made, and (g) any Taxes under
the Canadian Tax Act payable by virtue of all or a portion of a payment made by
the Parent Borrower to a Recipient under any Loan Document being deemed to be a
dividend paid to such Recipient pursuant to proposed subsection 214(16) of the
Canadian Tax Act or deemed to have been paid by the Parent Borrower to such
Recipient pursuant to proposed subsection 214(17) of the Canadian Tax Act as
each of those provisions reads as of the date of this Agreement or any amended
or successor provision substantially similar thereto.

“Existing Credit Agreement” means the Amended and Restated Revolving Credit
Agreement, dated as of April 23, 2010 and as amended or modified prior to the
Closing Date, among Parent Borrower, certain Subsidiaries of Parent Borrower,
the lending institutions named therein, and JPMorgan Chase Bank, N.A., as US
Administrative Agent and the other agents party thereto.

“Existing Notes” means the 8.625% Senior Secured Notes due 2017, issued by the
Parent Borrower pursuant to that certain Indenture dated as of April 23, 2010
and as amended or modified prior to the Closing Date, among Parent Borrower,
certain Subsidiaries of Parent Borrower, U.S. Bank National Association and the
other agents party thereto.

“Existing Revolving Commitment Class” has the meaning provided in
Section 2.19(a).

“Existing Revolving Loan Class” has the meaning provided in Section 2.19(a).

“Existing Term Loan Class” has the meaning provided in Section 2.19(a).

“Expiring Credit Commitment” has the meaning provided in Section 2.04(e).

“Extended Revolving Credit Commitments” has the meaning provided in
Section 2.19(a).

“Extended Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding Extended
Revolving Credit Loans of such Lender.

 

-31-



--------------------------------------------------------------------------------

“Extended Revolving Credit Facility” means any revolving credit facility
established pursuant to Section 2.19.

“Extended Revolving Credit Loans” means the loans made pursuant to the Extended
Revolving Credit Commitments.

“Extended Term Loan Commitments” means commitments to make Extended Term Loans
pursuant to any applicable Extension Amendment.

“Extended Term Loan Facility” means any term loan facility established pursuant
to Section 2.19.

“Extended Term Loans” has the meaning provided in Section 2.19(a).

“Extending Lender” means each Lender that agrees to any Extension Amendment.

“Extension” has the meaning provided in Section 2.19(a).

“Extension Amendment” has the meaning provided in Section 2.19(a).

“Extension Date” has the meaning provided in Section 2.19(b).

“Extension Notice” has the meaning provided in Section 2.19(a).

“Extension Offer” has the meaning provided in Section 2.19(a).

“Extension Series” means all Extended Term Loans and Extended Revolving Credit
Commitments that are established pursuant to the same Extension Amendment (or
any subsequent Extension Amendment to the extent such Extension Amendment
expressly provides that the Extended Term Loans or Extended Revolving Credit
Commitments, as applicable, provided for therein are intended to be a part of
any previously established Extension Series) and that provide for the same
interest margins, extension fees, if any, and amortization schedule.

“Fair Market Value” means, with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset at such date of determination assuming a sale by a willing seller to
a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset, as reasonably determined by the Parent Borrower in good faith
(which determination shall be conclusive).

“FATCA” means Sections 1471 through 1474 (including any agreement entered into
pursuant to Section 1471(b)(1)) of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

 

-32-



--------------------------------------------------------------------------------

“Fee Letter” means that certain Fee Letter dated October 28, 2012, among the
Parent Borrower and the Arrangers.

“Fees” means all amounts payable pursuant to, or referred to in, Section 2.13.

“Financial Covenant Event of Default” shall have the meaning provided in
Section 8.01(c).

“Financial Officer” means, with respect to a Person, the chief financial
officer, accounting officer, treasurer, controller or other senior financial or
accounting officer of such Person.

“Financial Support Direction” means a financial support direction issued by the
Pensions Regulator under s43 of the United Kingdom’s Pensions Act 2004.

“First Lien Leverage Ratio” means, for any Testing Period, the ratio of
(i) Total Funded Debt that is secured by a first priority Lien on the Collateral
minus unrestricted cash and Cash Equivalents of the Parent Borrower and its
Restricted Subsidiaries (excluding the proceeds of any Specified Equity
Contribution; provided, that for the avoidance of doubt any such Specified
Equity Contributions may be included in determining compliance with the First
Lien Leverage Ratio on Compliance Date following the Compliance Date with
respect to which such Specified Equity Contribution has been made) not to exceed
$35.0 million to (ii) Consolidated EBITDA.

“First Lien Obligations” shall mean the Obligations, any Permitted Incremental
Indebtedness (other than any Permitted Incremental Indebtedness that is
unsecured or is secured by a Lien on the Collateral ranking junior to the Lien
on the Collateral securing the Obligations) and any Permitted First Priority
Refinancing Debt, collectively.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Pension Plan” means any pension plan, pension undertaking, supplemental
pension, retirement savings or other retirement income plan, obligation or
arrangement of any kind that is not subject to U.S. or Canadian law and that is
established, maintained or contributed to by the Parent Borrower or any of its
Affiliates or in respect of which the Parent Borrower or any of its Affiliates
has any liability, obligation or contingent liability.

“Foreign Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, maintained or
contributed to by a Credit Party or any of their Restricted Subsidiaries
primarily for the benefit of employees of a Credit Party or any of their
Restricted Subsidiaries residing outside the United States (other than plans,
funds or other similar programs that are mandated by applicable laws), which
plan, fund or other similar program provides, or results in, retirement income,
a deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the Code.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any LC Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding LC Outstandings with respect to Letters of Credit issued by such LC
Issuer other than LC Outstandings as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swing Loans made by such Swing Line Lender other than Swing Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

 

-33-



--------------------------------------------------------------------------------

“FSHCO” has the meaning provided in the definition of “Excluded Subsidiary”.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time; provided that from and after the
effectiveness of the adoption of IFRS in accordance with Section 1.03(b), “GAAP”
will mean IFRS at the effective time of such change, subject to Section 1.03(b);
provided further that any lease that is recharacterized as a Capitalized Lease
and any obligations that are recharacterized as a Capitalized Lease Obligation,
in each case due to a change in GAAP after the Closing Date shall not be treated
as a Capitalized Lease or Capitalized Lease Obligation, as the case may be, but
shall instead be treated as it would have been in accordance with GAAP in effect
on the Closing Date.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, global tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or global powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Granting Lender” has the meaning provided in Section 11.06(f).

“Guarantors” means, collectively, the Parent Borrower and the Subsidiary
Guarantors.

“Guaranty” means the Guarantor Agreement and any supplement thereto among the
Guarantors, the Administrative Agent and the Collateral Agent dated the Closing
Date, substantially in the form attached hereto as Exhibit C.

“Guaranty Obligations” means as to any Person (without duplication) any
obligation of such Person guaranteeing any Indebtedness (“Primary Indebtedness”)
of any other Person (the “Primary Obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent: (i) to purchase any such Primary Indebtedness or any
property constituting direct or indirect security therefore; (ii) to advance or
supply funds for the purchase or payment of any such Primary Indebtedness or to
maintain working capital or equity capital of the Primary Obligor or otherwise
to maintain the net worth or solvency of the Primary Obligor; (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such Primary Indebtedness of the ability of the Primary Obligor to make
payment of such Primary Indebtedness; or (iv) otherwise to assure or hold
harmless the owner of such Primary Indebtedness against loss in respect thereof,
provided, however, that the definition of Guaranty Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the Primary Indebtedness in
respect of which such Guaranty Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.

 

-34-



--------------------------------------------------------------------------------

“Hazardous Materials” means (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls and radon gas;
and (ii) any chemicals, materials or substances regulated under or that can give
rise to liability under any applicable Environmental Law.

“Hedge Agreement” means (i) any interest rate swap agreement, any interest rate
cap agreement, any interest rate collar agreement or other similar interest rate
management agreement or arrangement, including any master agreement relating to
the foregoing that is a Designated Hedge Agreement (ii) any currency swap or
option agreement, foreign exchange contract, forward currency purchase agreement
or similar currency management agreement or arrangement (iii) any Commodities
Hedge Agreement and (iv) and other similar agreements entered into by Parent
Borrower or any Subsidiary in the ordinary course of business (and not for
speculative purposes) for the principal purpose of protecting Parent Borrower or
any of the Subsidiaries against fluctuations in interest rates, currency
exchange rates or commodity prices.

“Identified Participating Lenders” has the meaning set forth in
Section 2.15(a)(v)(C)(3).

“Identified Qualifying Institutions” has the meaning set forth in
Section 2.15(a)(v)(D)(3).

“IFRS” means International Financial Reporting Standards issued by the
International Accounting Standards Board, applied in accordance with the
consistency requirements thereof.

“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.

“Incremental Borrowing Notice” has the meaning provided in Section 2.18(a).

“Incremental Facility” has the meaning provided in Section 2.18(a).

“Incremental Initial Revolving Facility” shall have the meaning provided in
Section 2.18(a).

“Incremental Initial Revolving Loans” shall have the meaning provided in
Section 2.18(a).

“Incremental Revolving Credit Assumption Agreement” means an Incremental
Revolving Credit Assumption Agreement in form and substance reasonably
satisfactory to the Administrative Agent, among the Borrowers, the
Administrative Agent and one or more Incremental Revolving Credit Lenders.

“Incremental Revolving Credit Commitment” means the commitment of any Lender,
established pursuant to Section 2.18, to make Incremental Revolving Loans and/or
Incremental Initial Revolving Loans, as applicable, to the Borrowers.

“Incremental Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding Incremental
Revolving Loans and/or Incremental Initial Revolving Loans, as applicable, of
such Lender.

“Incremental Revolving Credit Facility” means any revolving credit facility of a
different Class than the Initial Revolving Credit Facility established pursuant
to any Incremental Revolving Credit Commitment Assumption Agreement.

“Incremental Revolving Credit Lender” means a Lender (including, for the
avoidance of doubt, any Additional Lender) with an Incremental Revolving Credit
Commitment or an outstanding Incremental Revolving Loan or Incremental Initial
Revolving Loan, as applicable.

 

-35-



--------------------------------------------------------------------------------

“Incremental Revolving Loans” means Revolving Loans made by one or more Lenders
to any Borrower pursuant to Section 2.02 and each such Lender’s Incremental
Revolving Credit Commitment. Incremental Revolving Loans shall be made in the
form of additional Revolving Loans.

“Incremental Term Lender” means a Lender (including, for the avoidance of doubt,
any Additional Lender) with an Incremental Term Loan Commitment or an
outstanding Incremental Term Loan.

“Incremental Term Loan Assumption Agreement” means an Incremental Term Loan
Assumption Agreement in form and substance reasonably satisfactory to the
Administrative Agent, among the Borrowers, the Administrative Agent and one or
more Incremental Term Lenders.

“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.18, to make Incremental Term Loans to the
applicable Borrower.

“Incremental Term Loan Repayment Dates” means the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.

“Incremental Term Loans” means Term Loans made by one or more Lenders
(including, for the avoidance of doubt, any Additional Lender) to the applicable
Borrower pursuant to Section 2.03 and each such Lender’s Incremental Term Loan
Commitment. Incremental Term Loans may be made in the form of additional Term
Loans or, to the extent permitted by Section 2.18 and provided for in the
relevant Incremental Term Loan Assumption Agreement, Other Term Loans.

“Indebtedness” of any Person means, without duplication:

(i) all indebtedness of such Person for borrowed money;

(ii) all obligations evidenced by bonds, notes, debentures and similar debt
securities of such Person;

(iii) the deferred purchase price of capital assets or services that in
accordance with GAAP would be shown on the liability side of the balance sheet
of such Person;

(iv) the face amount of all letters of credit (including standby and commercial
letters of credit) issued for the account of such Person and, without
duplication, all drafts drawn thereunder (after giving effect to any prior
drawings or reductions which may have been reimbursed);

(v) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances, surety bonds, performance bonds and similar instruments
issued or created by or for the account of such Person;

(vi) all indebtedness of a second Person secured by any Lien on any property
owned by such first Person, whether or not such indebtedness has been assumed by
such Person or is limited in recourse;

(vii) all Capitalized Lease Obligations of such Person;

 

-36-



--------------------------------------------------------------------------------

(viii) all obligations of such Person with respect to asset securitization
financing;

(ix) all obligations of such Person to pay a specified purchase price for goods
or services whether or not delivered or accepted, in each case that in
accordance with GAAP would be shown on the liability side of the balance sheet
of such Person;

(x) all net obligations of such Person under Hedge Agreements;

(xi) all obligations of such Person in respect of Disqualified Equity Interests;
and

(xii) all Guaranty Obligations in respect of any of the foregoing of such
Person;

provided, however, that (y) (1) trade payables payable in the ordinary course of
business, (2) deferred revenue and (3) taxes and other similar accrued expenses,
(4) any earn-out, take-or-pay or similar obligation to the extent such
obligation is not shown as a liability on the balance sheet of such Person in
accordance with GAAP and is not paid after becoming due and payable and
(5) purchase price holdbacks in respect of a portion of the purchase price of an
asset to satisfy warranties or other unperformed obligations of the seller of
such asset, in each case, arising in the ordinary course of business, shall not
constitute Indebtedness and (z) the Indebtedness of any Person shall in any
event include (without duplication) the Indebtedness of any other entity
(including any general partnership in which such Person is a general partner) to
the extent such Person is liable thereon as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide expressly that such Person is not liable
thereon. The amount of any net obligations under any Hedge Agreement on any date
shall be deemed to be the swap termination value thereof as of such date. The
amount of Indebtedness of any Person for purposes of clause (vi) above which has
not been assumed by such first Person shall be deemed to be equal to the lesser
of (i) the aggregate unpaid amount of such Indebtedness and (ii) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.

“Indemnification Agreement” means any customary indemnification agreement
entered into after the Closing Date between the Sponsor and the Parent Borrower.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Indemnitees” has the meaning provided in Section 11.02.

“Initial Facility” means the Initial Term Loan Facility and/or the Initial
Revolving Facility, as applicable.

“Initial Revolving Commitment” means, with respect to each Lender, the amount
set forth opposite such Lender’s name in Schedule 1 hereto as its “Revolving
Commitment” or in the case of any Lender that becomes a party hereto pursuant to
an Assignment Agreement, the amount set forth in such Assignment Agreement, as
such commitment may be reduced from time to time pursuant to Section 2.14(c) or
adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 11.06. For the avoidance of doubt, “Initial Revolving
Commitment” shall also include any Extended Revolving Credit Commitment
representing an extension of any Class or tranche of Initial Revolving
Commitments. The aggregate Initial Revolving Commitments of all Revolving
Lenders shall be $85.0 million on the Closing Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.

 

-37-



--------------------------------------------------------------------------------

“Initial Revolving Facility” means the Revolving Facility represented by the
Initial Revolving Commitment.

“Initial Revolving Loan” means a Revolving Loan made pursuant to the Initial
Revolving Commitment.

“Initial Term Commitment” means, with respect to each Lender, the amount set
forth opposite such Lender’s name in Schedule 1 hereto as its “Term Commitment”
or in the case of any Lender that becomes a party hereto pursuant to an
Assignment Agreement, the amount set forth in such Assignment Agreement, as such
commitment may be adjusted from time to time as a result of assignments to or
from such Lender pursuant to Section 11.06. The initial aggregate amount of the
Initial Term Commitments is $575.0 million.

“Initial Term Loans” means the Term Loans made on the Closing Date pursuant to
Section 2.03.

“Initial Term Loan Facility” means the Term Loan Facility represented by the
Initial Term Loans.

“Insolvency Event” means, with respect to any Person:

(i) the commencement of: (i) a voluntary case by such Person under the
Bankruptcy Code or, (ii) the seeking of relief by such Person under other Debtor
Relief Laws in any jurisdiction outside of the United States;

(ii) the commencement of an involuntary case against such Person under the
Bankruptcy Code (or other Debtor Relief Laws) and the petition is not
controverted or dismissed within 60 days after commencement of the case (or if
such petition is presented in respect of the UK Borrower, within 21 days of the
date of presentation);

(iii) a custodian (as defined in the Bankruptcy Code) (or equal term under any
other Debtor Relief Law) is appointed for, or takes charge of, all or
substantially all of the property of such Person;

(iv) such Person commences (including by way of applying for or consenting to
the appointment of, or the taking of possession by, a rehabilitator, receiver,
custodian, trustee, conservator or liquidator (or any equal term under any other
Debtor Relief Laws) (collectively, a “conservator”) of such Person or all or any
substantial portion of its property) any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency, liquidation, rehabilitation, conservatorship or similar law of any
jurisdiction whether now or hereafter in effect relating to such Person;

(v) such Person is adjudicated by a court of competent jurisdiction to be
insolvent or bankrupt;

(vi) any order of relief or other order approving any such case or proceeding
referred to in clauses (i) or (ii) above is entered;

 

-38-



--------------------------------------------------------------------------------

(vii) such Person suffers any appointment of any conservator or the like for it
or any substantial part of its property that continues undischarged or unstayed
for a period of 60 days; or

(viii) such Person makes a compromise, arrangement or assignment for the benefit
of creditors or generally does not pay its debts as such debts become due (or,
in the case of the UK Borrower, admits inability to pay such debts as they
become due or is deemed unable to pay them (other than Section 123(1) of the
United Kingdom’s Insolvency Act of 1986 where a demand is made for an amount
less than £50,000 and such demand is settled within 21 days of being made).

“Intellectual Property” has the meaning provided in the U.S. Security Agreement.

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement dated as of the Closing Date, among the Parent Borrower,
certain subsidiaries of the Parent Borrower and the Collateral Agent.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
J.

“Intercreditor Agreements” means the Equal Priority Intercreditor Agreement, the
Second Lien Intercreditor Agreement and any Customary Intercreditor Agreement,
collectively, in each case to the extent in effect.

“Interest Period” means, with respect to each Eurodollar Loan, a period of one,
two, three, six and to the extent agreed to by each relevant Lender, 9 or 12,
months as selected by the applicable Borrower; provided, however, that (i) the
initial Interest Period for any Borrowing of such Eurodollar Loan shall commence
on the date of such Borrowing (the date of a Borrowing resulting from a
Conversion or Continuation shall be the date of such Conversion or Continuation)
and each Interest Period occurring thereafter in respect of such Borrowing shall
commence on the day on which the next preceding Interest Period expires; (ii) if
any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of such calendar month;
(iii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, however, that if any Interest Period would otherwise expire on a
day that is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day; and (iv) if, upon the expiration of any Interest Period,
the applicable Borrower has failed to (or may not) elect a new Interest Period
to be applicable to the respective Borrowing of Eurodollar Loans as provided
above, the applicable Borrower shall be deemed to have elected to Convert such
Borrowing to Base Rate Loans effective as of the expiration date of such current
Interest Period.

“Investment” means (a) any direct or indirect purchase or other acquisition by a
Person of any Capital Stock of any other Person, (b) any loan, advance (other
than (i) deposits with financial institutions available for withdrawal on
demand, accounts receivable, trade credit and similar advances to customers,
commission, salary and similar advances to officers, employees, consultants or
independent contractors and (ii) in the case of the Parent Borrower and its
Restricted Subsidiaries, intercompany loans, advances, or Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business consistent with past practice), in
each case, made in the ordinary course of business) or extension of credit to,
guarantee or assumption of debt or purchase or other acquisition of any other
Indebtedness of, any Person by any other Person, (c) the purchase, acquisition
or investment of or in any stocks, bonds, mutual funds, notes, debentures or
other securities,

 

-39-



--------------------------------------------------------------------------------

or any deposit account or certificate of deposit or (d) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested (measured at the time made), without adjustment
for subsequent increases or decreases in the value of such Investment other than
decreases in proportion to any net returns on such Investment.

“IRS” means the U.S. Internal Revenue Service.

“ITA” shall mean the Income Tax Act 2007 of the United Kingdom.

“JLL” has the meaning specified in the definition of “Sponsor”.

“Judgment Currency” has the meaning set forth in Section 11.27.

“Junior Debt Documents” means, collectively, any loan agreements, indentures,
note purchase agreements, promissory notes, guarantees and other instruments and
agreements evidencing the terms of any Junior Indebtedness.

“Junior Indebtedness” means Total Funded Debt that is either (a) Subordinated
Indebtedness or (b) is secured by a Lien on the Collateral that is expressly
subordinated to the Liens securing the Obligations and any other First Lien
Obligations pursuant to a Customary Intercreditor Agreement.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Refinancing Term Loan, any Refinancing Term
Commitment, any Extended Term Loan, any Extended Revolving Credit Commitment,
any Incremental Term Loans, any Incremental Revolving Credit Commitments or any
Refinancing Revolving Credit Commitments, in each case as extended in accordance
with this Agreement from time to time.

“LC Commitment Amount” means $30.0 million.

“LC Documents” means, with respect to any Letter of Credit, any documents
executed in connection with such Letter of Credit, including the Letter of
Credit itself.

“LC Fee” means any of the fees payable pursuant to Section 2.13(b) or
Section 2.13(c) in respect of Letters of Credit.

“LC Issuance” means the issuance of any Letter of Credit by any LC Issuer for
the account of an LC Obligor in accordance with the terms of this Agreement, and
shall include any amendment thereto.

“LC Issuer” means (a) Morgan Stanley Bank, N.A., or any Affiliates or branches
that MSSF may designate , in its capacity as an issuer of Standby Letters of
Credit hereunder (it being understood that Morgan Stanley Bank, N.A.( or any of
Affiliates or branches that MSSF may designate) shall only be obligated to issue
Standby Letters of Credit and shall not be obligated to issue any Commercial
Letters of Credit or bank guarantees hereunder) or (b) such other Lender that is
requested by the Parent Borrower and agrees to be an LC Issuer hereunder and is
approved by the Administrative Agent.

“LC Obligor” means, with respect to each LC Issuance, the Parent Borrower or any
Restricted Subsidiary for whose account such Letter of Credit is issued.

 

-40-



--------------------------------------------------------------------------------

“LC Outstandings” means, at any time, the sum, without duplication, of (i) the
aggregate Stated Amount of all outstanding Letters of Credit and (ii) the
aggregate amount of all Unpaid Drawings with respect to Letters of Credit.

“LC Participant” has the meaning provided in Section 2.05(g)(i).

“LC Participation” has the meaning provided in Section 2.05(g)(i).

“LC Request” has the meaning provided in Section 2.05(b).

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” and “Lenders” have the meaning provided in the first paragraph of this
Agreement and includes any other Person that becomes a party hereto pursuant to
an Assignment Agreement, any Additional Lender that becomes a lender pursuant to
an Incremental Revolving Credit Assumption Agreement or an Incremental Term Loan
Assumption Agreement, as applicable, and any Additional Refinancing Lender that
becomes a Lender pursuant to a Refinancing Amendment, other than any such Person
that ceases to be a “Lender”. Unless the context otherwise requires, the term
“Lenders” includes the Swing Line Lender.

“Lender Register” has the meaning provided in Section 2.10(b).

“Letter of Credit” means any Standby Letter of Credit or Commercial Letter of
Credit (or, in the case of Letters of Credit issued to the UK Borrower, bank
guarantees), in each case issued by any LC Issuer under this Agreement pursuant
to Section 2.05 for the account of any LC Obligor.

“Letter of Credit Expiration Date” has the meaning provided in Section 2.05(a).

“Lien” means any mortgage, pledge, security interest, hypothecation,
encumbrance, charge, assignment by way of security, lien or charge of any kind
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement or any lease in the nature thereof).

“Loan” means any Revolving Loan, Term Loan or Swing Loan.

“Loan Documents” means this Agreement, the Notes, the Guaranty, the Security
Documents, each Letter of Credit, each Intercreditor Agreement to the extent
then in effect, any Refinancing Amendment, Incremental Revolving Credit
Assumption Agreement, Incremental Term Loan Assumption Agreement or Extension
Amendment and any Additional Borrower Agreement.

“Local Time” means (a) with respect to a Loan or Borrowing denominated in U.S.
Dollars, New York City time, (b) with respect to a Loan or Borrowing denominated
in Canadian Dollars, or a B/A, Toronto time and (c) with respect to a Loan or
Borrowing denominated in Euros or Sterling, London time.

“Management Agreement” means any customary management services agreement entered
into after the Closing Date by and between the Sponsor and the Parent Borrower.

“Management Fees” means any management, consulting, or similar fees paid by the
Parent Borrower or any Subsidiary pursuant to the Management Agreement.

 

-41-



--------------------------------------------------------------------------------

“Management Stockholders” means the members of management of Parent Borrower or
any direct or indirect parent thereof or any of its Subsidiaries, including the
Subsidiary Borrowers, who are investors in Parent Borrower or any Parent Entity.

“Margin Stock” has the meaning provided in Regulation U issued by the FRB.

“Material Adverse Effect” means any event or circumstance affecting the
business, property, operations or financial condition of the Credit Parties,
taken as a whole, that would, materially and adversely affect (a) the ability of
the Credit Parties, taken as a whole, to perform their payment obligations under
the Loan Documents or (b) the material rights and remedies of the Administrative
Agent, the Collateral Agent and Lenders under the Loan Documents.

“Material Indebtedness” means, as to the Parent Borrower or any of its
Restricted Subsidiaries, any particular Indebtedness of the same type referred
to in the definition of the Total Funded Debt of the Parent Borrower or such
Restricted Subsidiary (including any Guaranty Obligations relating thereto) in
excess of the aggregate principal amount of $15.0 million.

“Material Subsidiary” means any Restricted Subsidiary of the Parent Borrower
other than (a) any Restricted Subsidiary which accounts for not more than the
lesser of 5.0% of (i) the consolidated gross revenues (after intercompany
eliminations) of Parent and the Restricted Subsidiaries and (ii) the
consolidated assets (after intercompany eliminations) of Parent Borrower and the
Restricted Subsidiaries, in each case, as of the last day of the most recently
completed fiscal quarter as reflected on the financial statements for such
quarter, and (b) if the Restricted Subsidiaries that do constitute Material
Subsidiaries pursuant to clause (a) above account for, in the aggregate, more
than the lesser of (i) 10.0% of such consolidated gross revenues (after
intercompany eliminations) and (ii) 10.0% of the consolidated assets (after
intercompany eliminations), each as described in clause (b) above, then the term
“Material Subsidiary” shall include each such Restricted Subsidiary (starting
with the Restricted Subsidiary that accounts for the most consolidated gross
revenues or consolidated assets and then in descending order) necessary to
account for at least 90.0% of the consolidated gross revenues and 90.0% of the
consolidated assets, each as described in clause (b) above.

“Maturity Date” means (i) with respect to the Initial Term Loans, the date that
is six years after the Closing Date (the “Initial Term Loan Maturity Date”),
(ii) with respect to the Revolving Commitments, the date that is five years
after the Closing Date, (iii) with respect to Swing Loans, the Swing Loan
Maturity Date, (iv) with respect to any tranche of Extended Term Loans or
Extended Revolving Credit Commitments, the final maturity date applicable
thereto as specified in the applicable Extension Notice accepted by the
respective Lender or Lenders, (iv) with respect to any Refinancing Term Loans or
Refinancing Revolving Credit Commitments, the final maturity date applicable
thereto as specified in the applicable Refinancing Amendment and (v) with
respect to any Incremental Term Loans or Incremental Revolving Credit
Commitments, the final maturity date applicable thereto as specified in the
applicable Incremental Revolving Credit Assumption Agreement or Incremental Term
Loan Assumption Agreement.

“Maximum Rate” has the meaning provided in Section 11.23.

“Minimum Borrowing Amount” means (i) in the case of a Borrowing denominated in
US Dollars, US$1,000,000, (ii) in the case of a Borrowing denominated in
Canadian Dollars, Cdn.$1,000,000, (iii) in the case of a Borrowing denominated
in Euros, €1,000,000, and (iv) in the case of a Borrowing denominated in
Sterling, £500,000.

“Minimum Extension Condition” has the meaning provided in Section 2.19(c).

 

-42-



--------------------------------------------------------------------------------

“MNPI” has the meaning provided in Section 6.01(i).

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage” means a mortgage, deed of trust, hypothec, assignment of leases and
rents, leasehold mortgage, debenture, legal charge or other security document
granting a Lien on any Mortgaged Real Property to secure the Obligations, as the
same may from time to time be amended, restated or otherwise modified. Each
Mortgage shall be reasonably satisfactory in form and substance to the
Collateral Agent.

“Mortgaged Real Property” means each of the parcels of real property set forth
on Schedule 4 hereto, or interests therein, owned in fee by a Credit Party,
together with each other parcel of Real Property that shall become subject to a
Mortgage after the Closing Date, in each case together with all of such Credit
Party’s right, title and interest in the improvements and buildings thereon and
all appurtenances, easements or other rights belonging thereto.

“MSSF” has the meaning assigned to such term in the first paragraph to this
Agreement.

“Multi-Employer Plan” means a multi-employer plan, as defined in
Section 4001(a)(3) of ERISA to which a Credit Party or any ERISA Affiliate is
making or accruing an obligation to make contributions or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means an employee benefit plan, other than a
Multi-Employer Plan, to which a Credit Party or any ERISA Affiliate, and one or
more employers other than a Credit Party or an ERISA Affiliate, is making or
accruing an obligation to make contributions or, in the event that any such plan
has been terminated, to which a Credit Party or an ERISA Affiliate made or
accrued an obligation to make contributions during any of the five plan years
preceding the date of termination of such plan.

“Net Cash Proceeds” means, with respect to:

(i) any Asset Sale, the Cash Proceeds (including any cash received by any Credit
Party upon the sale or other disposition of any Designated Non-Cash
Consideration) resulting therefrom net of (A) reasonable and customary expenses
of sale incurred in connection with such Asset Sale or sale or disposition of
Designated Non-Cash Consideration, and other reasonable and customary fees and
expenses incurred, and all taxes paid or reasonably estimated to be payable by
such person as a consequence of such Asset Sale or sale or disposition of
Designated Non-Cash Consideration, and the payment of principal, premium,
penalty interest or other amounts in respect of Indebtedness (other than the
Obligations) secured by the asset that is the subject of such Asset Sale or sale
or disposition of Designated Non-Cash Consideration, and required to be, and
that is, repaid under the terms thereof as a result of such Asset Sale or sale
or disposition of Designated Non-Cash Consideration, (B) the amount of any
reasonable reserve established in accordance with GAAP against any liabilities
(other than any taxes deducted pursuant to clause (i)(A) above) (x) associated
with the assets that are the subject of such Asset Sale and (y) retained by such
Credit Party, provided that the amount of any subsequent reduction of such
reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Cash Proceeds of such Asset Sale occurring
on the date of such reduction and (C) the pro rata portion of the Net Cash
Proceeds thereof (calculated without regard to this clause (i)(C)) attributable
to minority interests and not available for distribution to such Credit Party as
a result thereof;

(ii) any Event of Loss, the Cash Proceeds resulting therefrom net of
(A) reasonable and customary expenses incurred in connection with such Event of
Loss, and taxes paid or reasonably estimated to be payable by such person as a
consequence of such Event of Loss and the payment of principal, premium and
interest of Indebtedness (other than the Obligations) secured by the asset that
is

 

-43-



--------------------------------------------------------------------------------

the subject of the Event of Loss and required to be, and that is, repaid under
the terms thereof as a result of such Event of Loss, (B) the amount of any
reasonable reserve established in accordance with GAAP against any liabilities
(other than any taxes deducted pursuant to clause (ii)(A) above) (x) associated
with the assets that are the subject of such Event of Loss and (y) retained by
such Credit Party, provided that the amount of any subsequent reduction of such
reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Cash Proceeds of such Event of Loss
occurring on the date of such reduction and (C) the pro rata portion of the Net
Cash Proceeds thereof (calculated without regard to this clause (ii)(C))
attributable to minority interests and not available for distribution to such
Credit Party as a result thereof; and

(iii) any Debt Incurrence Prepayment Event, the Cash Proceeds resulting
therefrom net of reasonable and customary fees and expenses incurred (for the
avoidance of doubt, including, any fees, underwriting discounts, premiums and
other costs and expenses incurred in connection with such incurrence (including,
if such incurrence is related to any Extension Amendment, any fees and expenses
related to such Extension Amendment)), and all taxes paid or reasonably
estimated to be payable by such person as a consequence of such Debt Incurrence
Prepayment Event, in the case of each of clauses (i), (ii) and (iii), to the
extent, but only to the extent, that the amounts so deducted are (x) actually
paid to a Person that, except in the case of reasonable out-of-pocket expenses,
is not an Affiliate of such Person or any of its Subsidiaries and (y) properly
attributable to such transaction or to the asset that is the subject thereof.

“Non-Consenting Lender” has the meaning provided in Section 11.12(f).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Expiring Credit Commitment” has the meaning provided in Section 2.04(e).

“Note” means a Revolving Facility Note, a Term Note or a Swing Line Note, as
applicable.

“Notice of Borrowing” has the meaning provided in Section 2.08(b).

“Notice of Continuation or Conversion” has the meaning provided in
Section 2.12(b).

“Notice of Swing Loan Refunding” has the meaning provided in Section 2.04(b).

“Notice Office” means the office of the Administrative Agent at the address set
forth in Schedule 11.05 or such other office as the Administrative Agent may
designate in writing to the Parent Borrower from time to time.

“Obligations” means all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing, owing (a) by a Borrower or any other Credit Party to any
Agent, any Lender, the Swing Line Lender or any LC Issuer pursuant to the terms
of this Agreement or any other Loan Document or otherwise relating to any Credit
Facility (including, but not limited to, interest and fees that accrue after the
commencement by or against any Credit Party of any proceeding under any Debtor
Relief Laws, regardless of whether allowed or allowable in such proceeding or
subject to an automatic stay under Section 362(a) of the Bankruptcy Code or
corresponding provision under other applicable Debtor Relief Laws) and (b) by
the Parent Borrower or any Restricted Subsidiary party to any Cash Management
Bank or Designated Hedge Creditor under any Cash Management Agreement or
Designated Hedge Agreement, respectively. Without limiting the generality of the
foregoing, the Obligations of the Credit Parties under the Loan Documents (and
of their

 

-44-



--------------------------------------------------------------------------------

Restricted Subsidiaries to the extent they have obligations under the Loan
Documents) include (a) the obligation (including guarantee obligations) to pay
principal, interest, Letter of Credit fees, reimbursement obligations, charges,
expenses, fees, legal fees, indemnities and other amounts to the extent payable
by any Credit Party under any Loan Document and (b) the obligation of any Credit
Party to reimburse any amount in respect of any of the foregoing that any
Lender, in its sole discretion, may elect to pay or advance on behalf of such
Credit Party. Notwithstanding the foregoing, (i) unless otherwise agreed to by
the Parent Borrower and any Cash Management Bank or Designated Hedge Creditor,
the obligations of the Parent Borrower or any Restricted Subsidiary under any
applicable Cash Management Agreement and under any Designated Hedge Agreement
shall be secured and guaranteed pursuant to the Security Documents and the
Guaranty only to the extent that, and for so long as, the other Obligations are
so secured and guaranteed and (ii) any release of Collateral or Guarantors
effected in the manner permitted by this Agreement and any other Loan Document
shall not require the consent of any Cash Management Bank or Designated Hedge
Creditor.

“OFAC” has the meaning provided in Section 5.19.

“Offered Amount” has the meaning set forth in Section 2.15(a)(v)(D)(1).

“Offered Discount” has the meaning set forth in Section 2.15(a)(v)(D)(1).

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Certificate or Articles of Incorporation, or
equivalent formation documents, and Bylaws, Operating Agreement, or equivalent
governing documents, and, in the case of any partnership, includes any
partnership agreement, and any amendments to any of the foregoing.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.03(b)).

“Other Term Loans” has the meaning provided in Section 2.18(a).

“Parent Borrower” has the meaning provided in the first paragraph of this
Agreement.

“Parent Entity” means any Person that is a direct or indirect parent company
(which may be organized as, among other things, a partnership) of the Parent
Borrower.

“Participant” has the meaning provided in Section 11.06(b).

“Participant Register” has the meaning provided in Section 11.06(b).

“Participating Lender” has the meaning set forth in Section 2.15(a)(v)(C)(2).

 

-45-



--------------------------------------------------------------------------------

“Participating Member State” means any member state of the European Union that
has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Payment Office” means the office of the Administrative Agent at 1585 Broadway
New York, NY 10036 , or such other office as the Administrative Agent may
designate in writing to the Parent Borrower from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

“Patriot Act” means the USA PATRIOT ACT (Title III of Pub.L.107-56 (signed into
law October 26, 2001)).

“Pensions Regulator” means the body corporate called the Pensions Regulator
established under Part I of the United Kingdom’s Pensions Act 2004, as amended.

“Perfection Certificate” has the meaning provided in the U.S. Security
Agreement.

“Permitted Acquisition” means any Acquisition, if (a) (i) immediately prior to
signing of the applicable Permitted Acquisition Agreement, and immediately after
giving effect to such signing, no Event of Default shall have occurred and be
continuing or result therefrom and (ii) at the time of the consummation of such
acquisition, no Specified Event of Default shall have occurred and be
continuing; (b) immediately after giving effect thereto, the Borrowers shall be
in compliance with the covenant described in Section 7.06 on a Pro Forma Basis;
and (c) any acquired or newly formed Restricted Subsidiary shall not be liable
for any Indebtedness except for Indebtedness permitted by this Agreement.

“Permitted Acquisition Agreement” means each stock purchase agreement, asset
purchase agreement or other similar agreement entered into by the Parent
Borrower or any of its Restricted Subsidiaries in connection with any Permitted
Acquisition, in each case as amended, supplemented or otherwise modified from
time to time.

“Permitted Creditor Investment” means any securities (whether debt or equity)
received by the Parent Borrower or any of its Subsidiaries in connection with
the bankruptcy or reorganization of any customer or supplier of the Parent
Borrower or any such Subsidiary and in settlement of delinquent obligations of,
and other disputes with, customers and suppliers arising in the ordinary course
of business.

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by any Borrower in the form of one or more series of senior secured
notes, bonds or debentures; provided that (a) such Indebtedness shall be secured
by the Collateral on a pari passu basis (but without regard to the control of
remedies) with the Obligations and shall not be secured by any property or
assets of the Parent Borrower or any Restricted Subsidiary other than the
Collateral, (b) such Indebtedness otherwise constitutes Credit Agreement
Refinancing Indebtedness, (c) such Indebtedness shall not be guaranteed by any
Restricted Subsidiaries other than the Restricted Subsidiaries that are Credit
Parties and (d) the Parent Borrower, the holders of such Indebtedness (or their
authorized representative) and the Administrative Agent and/or Collateral Agent
shall be party to a Customary Intercreditor Agreement providing that the Liens
on the Collateral securing such obligations shall rank equal in priority to the
Liens on the Collateral securing the Obligations (but without regard to the
control of remedies). Permitted First Priority Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

 

-46-



--------------------------------------------------------------------------------

“Permitted Holders” means each of (i) the Sponsor, (ii) the Management
Stockholders and (iii) the directors of the Parent Borrower as of the Closing
Date (and any executor, administrator guardian, conservator or similar legal
representative or immediate family member of the Persons described in clauses
(ii) or (iii).

“Permitted Lien” means any Lien permitted by Section 7.02.

“Permitted Incremental Indebtedness” means Indebtedness consisting of first lien
secured, junior secured or unsecured notes or junior secured loans that are
issued or made in lieu of the Incremental Facilities, provided that (a) the
aggregate principal amount of all Permitted Incremental Indebtedness shall not,
exceed (x) $105.0 million in the aggregate together with the amount of any
Incremental Facilities incurred pursuant to Section 2.18(a)(w) and (y) at the
Parent Borrower’s option, up to an amount of Incremental Facilities pursuant to
Section 2.18(a)(x) and Permitted Incremental Indebtedness such that the First
Lien Leverage Ratio (assuming the full amount of all revolving credit
commitments incurred in reliance thereon are drawn and assuming such amounts are
secured on a first lien basis, whether or not so secured) shall be no greater
than 3.75 to 1.00 as of the last day of the Testing Period most recently ended
on or prior to the date of such incurrence after giving Pro Forma Effect to such
Incremental Facilities and/or Permitted Incremental Indebtedness (it being
understood that the proceeds of such Incremental Facility and/or Permitted
Incremental Indebtedness being incurred shall not be netted against Indebtedness
for purposes of the calculation relating to such incurrence), (b) to the extent
such Indebtedness is being incurred (i) in connection with a Permitted
Acquisition or similar Investment permitted under Section 7.04, no Specified
Event of Default shall exist or be continuing at the time of incurrence and
(ii) for a purpose other than that described in the immediately preceding clause
(b)(i), no Event of Default shall exist or be continuing at the time of
incurrence, (c) the maturity of any such Indebtedness shall not be earlier than
the Latest Maturity Date of the Initial Term Loans (or if such Indebtedness is
unsecured, shall not have a maturity date earlier than the 91st day following
the Latest Maturity Date of the Initial Term Loans), (d) the Weighted Average
Life to Maturity of any such Indebtedness shall not be shorter than that of the
Initial Term Loans, (e) such Permitted Incremental Indebtedness shall not be
guaranteed by any Restricted Subsidiary other than the Restricted Subsidiaries
that are Credit Parties, (f) in the case of Permitted Incremental Indebtedness
that is secured, the obligations in respect thereof shall not be secured by any
Lien on any asset of the Parent Borrower or any Restricted Subsidiary other than
any asset constituting Collateral, (g) if such Permitted Incremental
Indebtedness is secured by a Lien on any of the Collateral then the holders of
such Permitted Incremental Indebtedness (or their duly authorized
representative) shall have entered into a Customary Intercreditor Agreement with
the Administrative Agent and/or Collateral Agent (or, if such Customary
Intercreditor Agreement shall then exist, shall have become a party thereto and
otherwise bound by the terms thereof), (h) the covenants, events of default and
guarantees of such Indebtedness, shall not be more restrictive to Parent
Borrower, when taken as a whole, than the terms of the Initial Term Loans unless
(1) Lenders under the Initial Term Loan Facility also receive the benefit of
such more restrictive terms (without any consent being required) or (2) any such
provisions apply after the Latest Maturity Date of the Initial Term Loans
(including, if applicable, as to collateral priority and subordination, but
excluding as to interest rates, rate floors, fees, funding discounts and
redemption or prepayment premiums); provided that a certificate of an Authorized
Officer of the Parent Borrower delivered to the Administrative Agent at least
five (5) Business Days prior to the incurrence of such Permitted Incremental
Indebtedness (or such shorter period of time as the Administrative Agent shall
reasonably agree), together with a reasonably detailed description of the
material terms and conditions of such Permitted Incremental Indebtedness or
drafts of the documentation relating thereto, stating that the Parent Borrower
has determined in good faith that such terms and conditions satisfy the
foregoing requirement in clause (h) shall constitute sufficient evidence (absent
any error in such description) that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Parent
Borrower within such five (5) Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees).

 

-47-



--------------------------------------------------------------------------------

“Permitted Ratio Debt” means unsecured Indebtedness consisting of notes or loans
under credit agreements, indentures or other similar agreements or instruments;
provided that (a) (i) the terms of such Indebtedness do not provide for any
scheduled repayment, mandatory redemption or sinking fund obligations prior to
the date that is 91 days after the Latest Maturity Date in respect of the
Initial Term Loan Loans (which, in the case of bridge loans, shall be determined
by reference to the notes or loans into which such bridge loans are converted to
or exchanged for at maturity, and other than customary offers to repurchase or
mandatory prepayments upon a change of control, asset sale or event of loss and
customary acceleration rights after an event of default) and (ii) the covenants,
events of default and guarantees of such Permitted Ratio Debt, shall not be more
restrictive to Parent Borrower, when taken as a whole, than the terms of the
Initial Term Loans unless (1) Lenders under the Initial Term Loan Facility also
receive the benefit of such more restrictive terms (without any consent being
required) or (2) any such provisions apply after the Latest Maturity Date of the
Initial Term Loans (including, if applicable, as to collateral priority and
subordination, but excluding as to interest rates, rate floors, fees, funding
discounts and redemption or prepayment premiums); provided that a certificate of
an Authorized Officer of the Parent Borrower delivered to the Administrative
Agent at least five (5) Business Days prior to the incurrence of such Permitted
Ratio Debt (or such shorter period of time as the Administrative Agent shall
reasonably agree), together with a reasonably detailed description of the
material terms and conditions of such Permitted Incremental Indebtedness or
drafts of the documentation relating thereto, stating that the Parent Borrower
has determined in good faith that such terms and conditions satisfy the
foregoing requirement in clause (ii) shall constitute sufficient evidence
(absent any error in such description) that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Parent
Borrower within such five (5) Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees), (b) to the extent such Permitted Ratio Debt is being incurred (i) in
connection with a Permitted Acquisition or similar Investment permitted under
Section 7.04, no Specified Event of Default shall be continuing at the time of
incurrence and (ii) for a purpose other than that described in the immediately
preceding clause (b)(i), no Event of Default shall be continuing at the time of
incurrence and (c) immediately after giving Pro Forma Effect thereto, the
incurrence of such Permitted Ratio Debt and any substantially concurrent
prepayment or repayment of Indebtedness with all or a portion of the proceeds of
such Permitted Ratio Debt, the Cash Interest Coverage Ratio of the Parent
Borrower and its Restricted Subsidiaries shall be greater than 2.00 to 1.00;
provided, further, that any such Permitted Ratio Debt incurred by a Restricted
Subsidiary that is not a Credit Party, together with any Indebtedness incurred
by any Restricted Subsidiary that is not a Credit Party pursuant to
Section 7.03(y), does not exceed in the aggregate at any time outstanding the
greater of (A) $20.0 million and (B) 2.00% of Consolidated Total Assets of the
Parent Borrower, in each case determined at the time of incurrence.

“Permitted Refinancing Indebtedness” means, with respect to any Indebtedness
(the “Refinanced Indebtedness”), any Indebtedness issued in exchange for, or the
net proceeds of which are used to modify, extend, refinance, renew, replace or
refund (collectively to “Refinance” or a “Refinancing” or “Refinanced”), such
Refinanced Indebtedness (or previous refinancing thereof constituting Permitted
Refinancing Indebtedness); provided that (A) the principal amount (or accreted
value, if applicable) of any such Permitted Refinancing Indebtedness does not
exceed the principal amount (or accreted value, if applicable) of the Refinanced
Indebtedness outstanding immediately prior to such Refinancing except by an
amount equal to the unpaid accrued interest and premium thereon plus other
reasonable and customary amounts paid and fees and expenses reasonably incurred
in connection with such Refinancing plus an amount equal to any existing
commitment unutilized and letters of credit undrawn thereunder, (B) other than
with respect to a Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(c), such

 

-48-



--------------------------------------------------------------------------------

Permitted Refinancing Indebtedness shall have a final maturity date equal to or
later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of the
Refinanced Indebtedness, (C) if the Refinanced Indebtedness is subordinated to
the Obligations, the Permitted Refinancing Indebtedness shall be subordinated to
the same extent, (D) no Credit Party that was not an obligor with respect to the
Refinanced Indebtedness shall be an obligor under the Permitted Refinancing
Indebtedness, (E) if the Indebtedness being Refinanced is Indebtedness permitted
by Sections 7.03(b), (g), (w) or (y), the terms and conditions of any such
Permitted Refinancing Indebtedness, taken as a whole, are not materially less
favorable to the Lenders than the terms and conditions of the Refinanced
Indebtedness being Refinanced (including, if applicable, as to collateral
priority and subordination, but excluding as to interest rates, rate floors,
fees, funding discounts and redemption or prepayment premiums) and (F) if the
Indebtedness being Refinanced is was subject to an Intercreditor Agreement, the
holders of such Refinanced Indebtedness (if such Indebtedness is secured) or
their authorized representative on their behalf, shall become party to such
Intercreditor Agreement; provided further that a certificate of an Authorized
Officer of the Parent Borrower, as the case may be, delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness (or such shorter period of time as the Administrative Agent
shall reasonably agree), together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Parent Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement
in clause (D) shall constitute sufficient evidence (absent any error in such
description) that such terms and conditions satisfy the foregoing requirement
unless the Administrative Agent notifies the Parent Borrower within such five
(5) Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees).

“Permitted Sale and Lease- Back Transaction” has the meaning assigned to such
term in Section 7.01(i).

“Permitted Second Priority Refinancing Debt” means any secured Indebtedness
incurred by any Borrower in the form of one or more series of second lien (or
other junior lien) secured notes or second lien (or other junior lien) secured
loans; provided that (a) such Indebtedness shall be secured by the Collateral on
a junior basis (including in respect of the control of remedies) with the
Obligations and any other First Lien Obligations and shall not be secured by any
property or assets of the Parent Borrower or any Restricted Subsidiary other
than the Collateral, (b) such Indebtedness otherwise constitutes Credit
Agreement Refinancing Indebtedness, (c) such Indebtedness shall not be
guaranteed by any Restricted Subsidiaries other than Restricted Subsidiaries
that are Credit Parties and (d) an authorized representative acting on behalf of
the holders of such Indebtedness shall have become party to the provisions of a
Customary Intercreditor Agreement. Permitted Second Priority Refinancing Debt
will include any Registered Equivalent Notes issued in exchange therefor.

“Permitted Unsecured Refinancing Debt” means any unsecured Indebtedness incurred
by any Borrower in the form of one or more series of senior unsecured notes or
loans; provided that (a) such Indebtedness otherwise constitutes Credit
Agreement Refinancing Indebtedness and (b) such Indebtedness shall not be
guaranteed by any Restricted Subsidiaries other than the Restricted Subsidiaries
that are Credit Parties. Permitted Unsecured Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise or any
governmental or political subdivision or any agency, department or
instrumentality thereof.

 

-49-



--------------------------------------------------------------------------------

“Plan” means any Multi-Employer Plan or Single-Employer Plan.

“Platform” has the meaning provided in Section 6.01(g).

“Pledged Debt” has the meaning set forth in the U.S. Security Agreement.

“Pledged Equity” has the meaning set forth in the U.S. Security Agreement.

“Post-Acquisition Period” shall mean, with respect to any Specified Transaction,
the period beginning on the date such Specified Transaction is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.

“PPSA” means the Personal Property Security Act (Ontario), as amended from time
to time, together with all regulations made thereunder; provided that, if
perfection or the effect of perfection or non-perfection or the priority of any
security interest in any Collateral is governed by (i) a Personal Property
Security Act as in effect in a Canadian jurisdiction other than Ontario, or
(ii) the Civil Code of Quebec, “PPSA” means the Personal Property Security Act
as in effect from time to time in such other jurisdiction or the Civil Code of
Québec, as applicable.

“PR Borrower” has the meaning provided in the first paragraph of this Agreement.

“PR Collateral Agreement” means the ratification to the US Pledge and Security
Agreement, among the Credit Parties organized under the laws of Puerto Rico or
any jurisdiction therein and the Collateral Agent dated the Closing Date.

“Prepayment Account” has the meaning provided in Section 2.07(l).

“PR Security Documents” means the PR Collateral Agreement and each Mortgage with
respect to a Mortgaged Property located in Puerto Rico or any jurisdiction
therein, and all other documents executed in connection with any other
Collateral located in Puerto Rico or any jurisdiction therein.

“Previous Borrower” has the meaning set forth in Section 7.01(a).

“Primary Indebtedness” has the meaning provided in the definition of “Guaranty
Obligations.”

“Primary Obligor” has the meaning provided in the definition of “Guaranty
Obligations.”

“Priority Obligation” means any obligation that is secured by a Lien on any
Collateral in favor of a Governmental Authority, which Lien ranks is capable of
ranking prior to or pari passu with the Liens thereon created by the applicable
Security Documents, including any such Lien securing amounts owing for wages,
vacation pay, severance pay, employee deductions, sales tax, excise tax, other
Taxes, workers compensation, government royalties and stumpage or pension fund
obligations.

“Private Sider” has the meaning set forth in Section 6.01(i).

“Pro Forma Adjustment Certificate” shall mean any certificate of a Financial
Officer of the Parent Borrower delivered pursuant to Section 6.1(h).

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” mean, as to any
Person, for any events as described below that occur subsequent to the
commencement of a period for which the financial effect of such events is being
calculated, and giving effect to the events for which such calculation is being
made, such calculation as will give pro forma effect to such events as if such
events occurred on the first day of the four (4) consecutive fiscal quarter
period ended on or before the

 

-50-



--------------------------------------------------------------------------------

occurrence of such event (the “Reference Period”): (a) in making any
determination of Consolidated EBITDA, effect shall be given to any Specified
Transaction and any operating improvements or restructurings of the business of
Parent Borrower or any of the Restricted Subsidiaries that are expected to have
a continuing impact and are supportable, which without limiting the foregoing
shall include synergies, operational improvements and cost savings, which
adjustments Parent Borrower determines are reasonable and are supportable as set
forth in a certificate signed by a Financial Officer of Parent Borrower, in each
case, that occurred during the Reference Period; (b) in making any determination
on a Pro Forma Basis, of Pro Forma Compliance or of Pro Forma Effect, (x) all
Indebtedness (including Indebtedness issued, incurred or assumed as a result of,
or to finance, any relevant transactions and for which the financial effect is
being calculated, whether incurred under the Loan Documents or otherwise)
issued, incurred, assumed or permanently repaid during the Reference Period (or
with respect to Indebtedness permanently repaid, during the Reference Period or
subsequent to the end of the Reference Period and prior to, or simultaneously
with, the event for which the calculation of any such ratio is made) shall be
deemed to have been issued, incurred, assumed or permanently repaid at the
beginning of such period and (y) interest expense of such person attributable to
interest on any indebtedness, for which pro forma effect is being given as
provided in preceding clause (x), bearing floating interest rates shall be
computed on a pro forma basis as if the rates that would have been in effect
during the period for which pro forma effect is being given had been actually in
effect during such periods, (c) with respect to (A) any redesignation of a
Subsidiary as an Restricted Subsidiary, effect shall be given to such Subsidiary
redesignation and all other Subsidiary redesignations after the first day of the
relevant Reference Period and on or prior to the date of the respective
Subsidiary redesignation then being designated, collectively and (B) any
designation of a Subsidiary as an Unrestricted Subsidiary, effect shall be given
to such designation and all other designations of subsidiaries as Unrestricted
Subsidiaries after the first day of the relevant Reference Period and on or
prior to the date of the then applicable designation of a Subsidiary as an
Unrestricted Subsidiary, collectively and (d) notwithstanding anything to the
contrary in this definition or in any classification under GAAP of any Person,
business, assets or operations in respect of which a definitive agreement for
the asset sale, transfer, disposition or lease thereof has been entered into as
discontinued operations, no Pro Forma Effect shall be given to the
classification thereof as discontinued operations (and the Consolidated EBITDA
attributable to any such Person, business, assets or operations shall not be
excluded for any purposes hereunder) until such asset sale, transfer,
disposition or lease shall have been consummated. Notwithstanding the foregoing,
any amounts added to Consolidated EBITDA pursuant to clause (a) resulting from
synergies, operational improvements and cost savings in each case that relate to
any restructuring and are reasonably expected to be realized within 13 months of
the event giving rise thereto, other than with respect to any acquisition,
investment or merger, shall be limited to 20% of Consolidated EBITDA in the
aggregate for any Reference Period (calculated before giving effect to any such
add-backs).

“PR Code” means the Puerto Rico Internal Revenue Code of 2011, as amended from
time to time.

“PR Qualified Lender” means a Lender or LC Issuer that is:

(A) a company not related to any Borrower under the provisions of
Section 1010.05 of the PR Code; and

(B) a company treated as a partnership for Puerto Rico income tax purposes in
which each member is not related to any Borrower under the provisions of
Section 1010.05 of the PR Code.

“Pro Forma Entity” has the meaning provided in the definition of the term
“Acquired EBITDA.”

 

-51-



--------------------------------------------------------------------------------

“Public Sider” has the meaning set forth in Section 6.01(i).

“Purchase Agreement” has the meaning provided in the first paragraph of the
“Preliminary Statements” set forth above.

“Purchase Date” has the meaning provided in Section 2.04(c).

“Qualified Equity” means any Capital Stock that is not a Disqualified Equity
Interest.

“Qualified Institutions” means institutions that are not a Disqualified
Institution.

“Qualifying Institution” has the meaning set forth in Section 2.15(a)(v)(D)(3).

“Qualifying Lender” shall mean a Lender or LC Issuer which is beneficially
entitled to interest payable to that Lender or LC Issuer in respect of any Loan
or otherwise under any Loan Document and is:

(A) a Lender or LC Issuer

 

  (1) which is a bank (as defined for the purpose of section 879 ITA) making an
advance under a Loan Document; or

 

  (2) in respect of an advance made under a Loan Document by a person that was a
bank (as defined for the purpose of section 879 ITA) at the time that that
advance was made,

and which is within the charge to United Kingdom corporation tax as respects any
payments of such interest or (in the case of a Lender or LC Issuer within clause
(1) above) would be within such charge as regards such payments apart from
section 18A CTA;

(B) a Lender or LC Issuer which is:

 

  (1) a company resident in the United Kingdom for United Kingdom tax purposes;

 

  (2) a partnership each member of which is:

 

  i. a company so resident in the United Kingdom; or

 

  ii. a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (for the purposes of section 19 CTA)
the whole of any share of such interest that is attributable to it by reason of
Part 17 CTA; or

 

  (3) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account such interest in computing the chargeable profits (for the purposes of
section 19 CTA) of that company; or

(C) A Lender or LC Issuer which is a Treaty Lender.

“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq.

 

-52-



--------------------------------------------------------------------------------

“Real Property” of any Person shall mean all of the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds and
surface rights.

“Recipient” means (a) the Administrative Agent, (b) any Lender, (c) any LC
Issuer and (d) any other recipient of any payment made by or on behalf of a
Borrower under this Agreement or any of the Loan Documents, as applicable.

“Reference Period” has the meaning provided in the definition of “Pro Forma
Basis.”

“Refinance” or a “Refinancing” or “Refinanced” shall each have the meaning
provided in the definition of “Permitted Refinancing Indebtedness”.

“Refinanced Debt” has the meaning set forth in the definition of Credit
Agreement Refinancing Indebtedness.

“Refinancing Amendment” means an amendment to this Agreement in form and
substance consistent with the terms hereof and otherwise reasonably satisfactory
to the Administrative Agent and the Parent Borrower executed by each of (a) the
Parent Borrower, (b) the Administrative Agent and (c) each Additional
Refinancing Lender and Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.20.

“Refinancing Revolving Credit Commitments” means each Class of revolving credit
commitments hereunder that results from a Refinancing Amendment.

“Refinancing Revolving Credit Facility” means, at any time, each revolving
credit facility available to the Parent Borrower or any other Credit Party such
time pursuant to a Class of Refinancing Revolving Credit Commitments in effect
at such time.

“Refinancing Revolving Credit Loans” means the Revolving Loans made pursuant to
the Refinancing Revolving Credit Commitments.

“Refinancing Term Loan Commitments” means each Class of term loan commitments
hereunder that are established to fund Refinancing Term Loans hereunder pursuant
to a Refinancing Amendment.

“Refinancing Term Loan Facility” means each tranche of term loans made available
to any Borrower pursuant to a Class of Refinancing Term Commitments.

“Refinancing Term Loans” means one or more Classes of Term Loans that result
from a Refinancing Amendment.

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

 

-53-



--------------------------------------------------------------------------------

“Reinvestment Date” has the meaning provided in Section 2.15(c)(v).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Remedial Action” means all actions any Environmental Law requires any Credit
Party to: (i) clean up, remove, remediate, contain, treat, monitor, assess,
evaluate or in any other way address Hazardous Materials in the environment;
(ii) prevent or minimize a release or threatened release of Hazardous Materials
so they do not migrate or endanger or threaten to endanger public health or
welfare or the environment; (iii) perform pre-remedial studies and
investigations and post-remedial operation and maintenance activities; or
(iv) perform any other actions authorized by 42 U.S.C. § 9601.

“Reportable Event” means an event described in Section 4043 of ERISA or the
regulations thereunder with respect to a Plan, other than those events as to
which the notice requirement is waived under subsection
.22,.23,.25,.27,.28,.29,.30, .31, .32, .34, .35, .62, .63, .64, .65 or .67 of
PBGC Regulation Section 4043.

“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Initial Term Loans with the incurrence by any Credit Party of any new
Indebtedness that is similar to the Initial Term Loans for the primary purpose
of repaying, refinancing, substituting or replacing the Initial Term Loans and
having an effective interest cost or weighted average yield (with the
comparative determinations to be made by the Administrative Agent consistent
with GAAP, after giving effect to, among other factors, margin, interest rate
floors, upfront or similar fee or “original issue discount” shared with all
lenders of such long-term secured bank debt or Initial Term Loans, as the case
may be, but excluding the effect of any arrangement, structuring, syndication or
other fees payable in connection therewith that are not shared with all lenders
of such long-term secured bank debt or Initial Term Loans, as the case may be,
and without taking into account any fluctuations in the Eurodollar Rate) that is
less than the interest rate for or weighted average yield (as determined by the
Administrative Agent on the same basis) of the Initial Term Loans, including
without limitation, as may be effected through any amendment to the Loan
Documents that reduces the “effective” interest rate for, or weighted average
yield of, the Initial Term Loans.

“Required Lenders” means Lenders (other than any Defaulting Lender) whose Credit
Facility Exposure and Unused Revolving Commitments constitute more than 50% of
the sum of the Aggregate Credit Facility Exposure and the Unused Total Revolving
Commitment (in each case, held by Lenders which are not Defaulting Lenders).

“Required Revolving Lenders” means Revolving Lenders (other than any Defaulting
Lender) whose Credit Facility Exposure and Unused Revolving Commitments
attributable to its Revolving Commitments constitute more than 50% of the sum of
the Aggregate Credit Facility Exposure and the Unused Total Revolving Commitment
attributable to all of the Revolving Commitments (in each case, held by
Revolving Lenders which are not Defaulting Lenders).

“Restricted Payment” means (i) any Capital Distribution and (ii) any amount paid
by the Parent Borrower or any of its Restricted Subsidiaries in prepayment,
redemption, retirement or repurchase of any Subordinated Indebtedness, in each
case, prior to its stated maturity.

“Restricted Subsidiary” means any Subsidiary of the Parent Borrower that is not
an Unrestricted Subsidiary. Each Restricted Subsidiary on the Closing Date is
listed on Schedule 2 hereto.

 

-54-



--------------------------------------------------------------------------------

“Revolving Borrowing” means the incurrence of Revolving Loans consisting of one
Type of Revolving Loan by a Borrower from all of the Lenders having Revolving
Commitments in respect thereof on a pro rata basis on a given date (or resulting
from Conversions or Continuations on a given date) in the same currency, having
in the case of any Eurodollar Loans, the same Interest Period.

“Revolving Commitment” means, with respect to each Lender, the amount set forth
opposite such Lender’s name in Schedule 1 hereto as its “Revolving Commitment”
or in the case of any Lender that becomes a party hereto pursuant to an
Assignment Agreement, the amount set forth in such Assignment Agreement, as such
commitment may be reduced from time to time pursuant to Section 2.14(c) or
adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 11.06 and any Incremental Revolving Credit Commitment. For
the avoidance of doubt, “Revolving Commitment” shall also include any
Incremental Revolving Credit Commitment, Extended Revolving Credit Commitment,
or Refinancing Revolving Credit Commitment of any Class or tranche.

“Revolving Facility” means the credit facility established under Section 2.02
pursuant to the Revolving Commitment of each Lender, as the same may be
increased from time to time pursuant to Section 2.18 and extended pursuant to
Section 2.19. For the avoidance of doubt, “Revolving Facility” shall also
include any Credit Facility established pursuant to any Incremental Revolving
Credit Commitment, Incremental Revolving Credit Facility, Extended Revolving
Credit Commitment, Extended Revolving Credit Facility, Refinancing Revolving
Credit Commitment or Refinancing Revolving Credit Facility, in each case, of any
Class or tranche.

“Revolving Facility Availability Period” means the period from the Closing Date
until the Revolving Facility Termination Date applicable to each Class of
Revolving Commitments.

“Revolving Facility Exposure” means, for any Lender at any time, the sum of
(i) the principal amount of Revolving Loans made by such Lender and outstanding
at such time, and (ii) such Lender’s share of the LC Outstandings at such time.

“Revolving Facility Note” means a promissory note substantially in the form of
Exhibit A-1 hereto.

“Revolving Facility Percentage” means, at any time for any Lender, the
percentage obtained by dividing such Lender’s Revolving Commitment by the Total
Revolving Commitment; provided, however, that if the Total Revolving Commitment
has been terminated, the Revolving Facility Percentage for each Lender shall be
determined by dividing such Lender’s Revolving Commitment immediately prior to
such termination by the Total Revolving Commitment immediately prior to such
termination.

“Revolving Facility Termination Date” means, as applicable, the earlier of
(i) the fifth anniversary of the Closing Date or (ii) the date that the
Commitments have been terminated pursuant to Section 8.02.

“Revolving Lender” means a Lender holding a Revolving Commitment or, if the
Revolving Commitments have terminated, Revolving Facility Exposure.

“Revolving Loan” means, with respect to each Lender, any loan made by such
Lender pursuant to Section 2.02 and, for the avoidance of doubt, shall also
include each Incremental Revolving Loan, each Extended Revolving Loan and each
Refinancing Revolving Loan.

“Rights Offering” shall mean the rights offering consummated by the Parent
Borrower on or about the Closing Date.

 

-55-



--------------------------------------------------------------------------------

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for property of the Parent Borrower or a Restricted Subsidiary to be
sold or transferred to such Person and as part of such arrangement the Parent
Borrower or its Restricted Subsidiary to lease (except for temporary leases for
a term, including any renewal thereof, of not more than one year and except for
leases between the Parent Borrower and a Restricted Subsidiary or between
Restricted Subsidiaries) such property and use such property for substantially
the same purpose or purposes as the property being sold or transferred.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc.,
and its successors.

“Scheduled Repayment” has the meaning provided in Section 2.15(b).

“SEC” means the United States Securities and Exchange Commission.

“Second Lien Intercreditor Agreement” shall mean an intercreditor agreement in
substantially the form of Exhibit I-1 among the Administrative Agent and/or the
Collateral Agent and one or more authorized representatives for holders of one
or more classes of applicable Indebtedness, with such modifications thereto as
the Administrative Agent and the Parent Borrower may reasonably agree.

“SEC Regulation D” means Regulation D as promulgated under the Securities Act of
1933, as amended, as the same may be in effect from time to time.

“Section 6.01 Financials” means the financial statements delivered, or required
to be delivered, pursuant to Section 6.01(a) or 6.01(b)

“Secured Creditors” means, collectively, the Administrative Agent, the
Collateral Agent, the Lenders, the LC Issuer, the Designated Hedge Creditors,
the Cash Management Banks, each co-agent or sub-agent appointed by the
Administrative Agent and/or Collateral Agent from time to time pursuant to
Section 9.02, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Security
Documents.

“Security Documents” means the Canadian Security Documents, the PR Security
Documents, the UK Security Documents, the Dutch Security Documents, the U.S.
Security Documents and each other security agreement or other instrument or
document executed and delivered pursuant to Section 4.01 and Section 6.10 that
creates or perfects or purports to create or perfects a Lien in favor of the
Collateral Agent for the benefit of the Secured Creditors to secure any of the
Obligations and/or any parallel debt obligations.

“Secured Hedge Designation Agreement” means a written instrument pursuant to
which the Parent Borrower designates certain Hedge Agreements as “Desiganted
Hedge Agreement”, substantially in the form of Exhibit M (or such other form as
the Parent Borrower and the Administrative Agent shall mutually agree).

“Secured Leverage Ratio” means, for any Testing Period, the ratio of (i) Total
Funded Debt that is secured by a Lien on the Collateral minus unrestricted cash
and Cash Equivalents of the Parent Borrower and its Restricted Subsidiaries
(excluding the proceeds of any Specified Equity Contribution; provided, that for
the avoidance of doubt any such Specified Equity Contributions may be included
in determining compliance with the First Lien Leverage Ratio on Compliance Date
following the Compliance Date with respect to which such Specified Equity
Contribution has been made) not to exceed $35.0 million to (ii) Consolidated
EBITDA.

 

-56-



--------------------------------------------------------------------------------

“Single-Employer Plan” means any “employee pension benefit plan” (as such term
is defined in Section 3(2) of ERISA), other than a Multi-Employer Plan, Multiple
Employer Plan or a Foreign Plan, that is subject to Title IV of ERISA or
Section 412 of the Code and is sponsored or maintained by a Credit Party or any
ERISA Affiliate or for which a Credit Party or any ERISA Affiliate may have
liability by reason of being deemed to be a contributing sponsor under
Section 4069 of ERISA.

“Sold Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA”.

“Solicited Discount Proration” has the meaning set forth in
Section 2.15(a)(v)(D)(3).

“Solicited Discounted Prepayment Amount” has the meaning set forth in
Section 2.15(a)(v)(D)(1).

“Solicited Discounted Prepayment Notice” means a written notice of the Parent
Borrower of Solicited Discounted Prepayment Offers made pursuant to
Section 2.15(a)(v)(D) substantially in the form of Exhibit K-5.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit K-6, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning set forth in
Section 2.15(a)(v)(D)(1).

“SPA Documentation” means, collectively, the Purchase Agreement and all
schedules, exhibits and annexes thereto, in each case, as amended, supplemented
or otherwise modified from time to time, and all agreements amending or
otherwise modifying or affecting the terms thereof entered into on or after the
date of the Purchase agreement and on or prior to the Closing Date.

“SPC” has the meaning provided in Section 11.06(f).

“Specified Discount” has the meaning set forth in Section 2.15(a)(v)(B)(1).

“Specified Discount Prepayment Amount” has the meaning set forth in
Section 2.15(a)(v)(B)(1).

“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.15(a)(v)(B)
substantially in the form of Exhibit K-7.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit K-8, to a Specified
Discount Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning set forth in
Section 2.15(a)(v)(B)(1).

“Specified Discount Proration” has the meaning set forth in
Section 2.15(a)(v)(B)(3).

“Specified Equity Contributions” has the meaning provided in Section 7.06.

“Specified Event of Default” means any Event of Default under Section 8.01(a)
and Section 8.01(h).

 

-57-



--------------------------------------------------------------------------------

“Specified Purchase Agreement Representations” means the representations made by
Seller with respect to Seller and its subsidiaries in the Purchase Agreement
(or, following the Closing Date, any purchase agreement executed in connection
with a Permitted Acquisition or other Investment permitted hereunder, if and to
the extent applicable) that are material to the interests of Lenders, but only
to the extent that the Buyer (as defined in the Purchase agreement) or, if
applicable, the buyer under any purchase agreement entered into after the
Closing Date as referred to above, has (or the Buyer’s applicable Affiliate has)
the right to terminate its obligations under the Purchase Agreement (or,
following the Closing Date, any purchase agreement executed in connection with a
Permitted Acquisition or other Investment permitted hereunder, if and to the
extent applicable) or (or the right not to consummate the Banner Acquisition
pursuant to the Purchase agreement) as a result of the breach of one or more of
such representations in the Purchase Agreement (or, following the Closing Date,
any purchase agreement executed in connection with a Permitted Acquisition or
other Investment permitted hereunder, if and to the extent applicable).

“Specified Representations” means the representations and warranties set forth
in Sections 5.01 (only as it relates to the corporate existence of the Borrowers
and the other Guarantors organized in the United States (including Puerto Rico),
Canada and the United Kingdom), 5.02 (only as it relates to the organizational
power and authority, due authorization, execution, delivery and enforceability
of the Loan Documents on the Closing Date with respect to the Borrowers and the
other Guarantors organized in the United States (including Puerto Rico), Canada
and the United Kingdom, in each case only as it relating to the entering into
and performance of the obligations under the Loan Documents on the Closing
Date), 5.03 (only as it relates to the entering into of the Loan Documents on
the Closing Date and excluding clause (ii) thereof), 5.06(a) and (b), 5.08 (as
evidenced by a certificate substantially in the form of Exhibit D), 5.16, (only
as it relates to the validity and perfection of security interests in the
Collateral as of the Closing Date), 5.19 (only as it relates to the use of the
proceeds of the Loans) and 5.20 (only as it relates to the use of the proceeds
of the Loans).

“Specified Transaction” means, with respect to any period, any asset sale,
acquisition, Investment, sale, transfer or other disposition of assets or
property other than in the ordinary course, any merger or consolidation, or any
similar transaction, any incurrence, issuance or repayment of Indebtedness,
Restricted Payment, Subsidiary designation or other event that by the terms of
the Loan Documents requires “Pro Forma Compliance” with a test or covenant
hereunder or requires such test or covenant to be calculated on a “Pro Forma
Basis or to be given “Pro Forma Effect.”

“Sponsor” means JLL Partners, Inc. (“JLL”) and any of its Controlled Investment
Affiliates.

“Standard Permitted Lien” means any of the following:

(i) Liens for taxes, assessments or governmental charges that (a) are not yet
due and payable or are not overdue for a period of more than thirty days or
(b) are being contested in good faith and by appropriate proceedings for which
adequate reserves in accordance with GAAP have been established;

(ii) Liens not securing Indebtedness in respect of property or assets imposed by
law that were incurred in the ordinary course of business, such as carriers’,
suppliers’, warehousemen’s, materialmen’s and mechanics’ Liens and other similar
Liens arising in the ordinary course of business and do not individually or in
the aggregate have a Material Adverse Effect;

(iii) Liens created by this Agreement or the other Loan Documents;

 

-58-



--------------------------------------------------------------------------------

(iv) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.01(h);

(v) Liens incurred or deposits made in the ordinary course of business in
connection with workers compensation, unemployment insurance and other types of
social security, and mechanic’s Liens, carrier’s Liens, and other Liens to
secure the performance of tenders, statutory obligations, contract bids,
government contracts, surety, appeal, customs, performance and return-of-money
bonds and other similar obligations, incurred in the ordinary course of business
(exclusive of obligations in respect of the payment for borrowed money), whether
pursuant to statutory requirements, common law or consensual arrangements;

(vi) leases or subleases granted in the ordinary course of business to others
not interfering in any material respect with the business of the Parent Borrower
and its Restricted Subsidiaries, taken as a whole, and any interest or title of
a lessor under any lease not in violation of this Agreement;

(vii) (a) easements, rights-of-way, zoning or other restrictions, charges,
encumbrances, defects in title, prior rights of other Persons, and obligations
contained in similar instruments, in each case that do not secure Indebtedness
and do not involve, either individually or in the aggregate, (A) a substantial
and prolonged interruption or disruption of the business activities of the
Parent Borrower and its Restricted Subsidiaries, taken as a whole, or (B) a
Material Adverse Effect and (b) any exception on the title policies issued in
connection with any Mortgaged Real Property;

(viii) Liens arising from the rights of lessors under leases (including
financing statements regarding property subject to lease) not in violation of
the requirements of this Agreement, provided that such Liens are only in respect
of the property subject to, and secure only, the respective lease (and any other
lease with the same or an affiliated lessor);

(ix) rights of consignors of goods, whether or not perfected by the filing of a
financing statement or other registration, recording or filing;

(x) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(xi) Liens in favor of the Parent Borrower or any Restricted Subsidiary;

(xii) deposits made or other security provided to secure liabilities to
insurance carriers under insurance or self-insurance arrangements;

(xiii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

 

-59-



--------------------------------------------------------------------------------

(xiv) Liens (a) of a collection bank arising under Section 4.210 of the Uniform
Commercial Code or any comparable or successor provision on items in the course
of collection, (b) attaching to commodity trading accounts or other commodity
brokerage accounts incurred in the ordinary course of business and (c) in favor
of banking institutions arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry;

(xv) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.04; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;

(xvi) Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(xvii) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Parent Borrower or any of its Restricted Subsidiaries to permit satisfaction
of overdraft or similar obligations incurred in the ordinary course of business
of Parent Borrower and its Restricted Subsidiaries or (iii) relating to purchase
orders and similar agreements entered into with customers of Parent Borrower or
any of its Restricted Subsidiaries in the ordinary course of business;

(xviii) Liens solely on any cash earnest money deposits made by Parent Borrower
or any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted under this Agreement;

(xix) the rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant or permit held by the Parent Borrower or any of its
Subsidiaries or by a statutory provision, to terminate any such lease, license,
franchise, grant or permit, or to require annual or periodic payments as a
condition to the continuance thereof;

(xx) restrictive covenants affecting the use to which real property may be put;

(xxi) security given to a public utility or any municipality or Governmental
Authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business;

(xxii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Parent Borrower or
any Subsidiary in the ordinary course of business;

(xxiii) agreements to subordinate any interest of the Parent Borrower or any
Restricted Subsidiary in any accounts receivable or other proceeds arising from
inventory consigned by the Parent Borrower or any Restricted Subsidiary pursuant
to an agreement entered into in the ordinary course of business;

 

-60-



--------------------------------------------------------------------------------

(xxiv) Liens on Capital Stock of joint ventures and Unrestricted Subsidiaries
securing obligations of such joint ventures or Unrestricted Subsidiaries, as the
case may be;

(xxv) the right reserved to or vested in any Governmental Authority by the terms
of any lease, license, franchise, grant or permit acquired by that Person or by
any statutory provision to terminate any such lease, license, franchise, grant
or permit, or to require annual or other payments as a condition to the
continuance thereof;

(xxvi) Liens given to a public utility or any Governmental Authority when
required by such utility or Governmental Authority in connection with the
operations of that Person in the ordinary course of its business;

(xxvii) operating leases of vehicles or equipment which are entered into in the
ordinary course of the business;

(xxviii) subdivision agreements, site plan control agreements, development
agreements, facilities sharing agreements, cost sharing agreements and other
similar agreements, in each case with respect to real property and which in the
aggregate do not interfere with the ordinary conduct of business of the Parent
Borrower or any Subsidiary;

(xxix) Liens or covenants restricting or prohibiting access to or from lands
abutting on controlled access highways or covenants affecting the use to which
lands may be put; provided, that such Liens or covenants do not interfere with
the ordinary conduct of business of the Parent Borrower or any Restricted
Subsidiary;

(xxx) statutory Liens incurred or pledges or deposits made, in each case in the
ordinary course of business, in favor of a Governmental Authority to secure the
performance of obligations of the Parent Borrower or any Restricted Subsidiary
under Environmental Laws to which any such Person is subject;

(xxxi) Liens created pursuant to the general banking conditions (algemene
bankvoorwaarden) of a banking institution operating in the Netherlands;

(xxxii) Liens arising from the right of distraint enjoyed by landlords in
applicable jurisdictions to secure the payment of arrears of rent in respect of
leased properties in such jurisdictions or a Lien granted by the Parent Borrower
or any Restricted Subsidiary to a landlord to secure the payment of arrears of
rent in respect of leased properties in the Province of Quebec leased from such
landlord, provided that such Liens are limited to the assets located at or about
such leased properties;

(xxxiii) Liens on cash collateral which are required to be granted by the Parent
Borrower or any Restricted Subsidiary in connection with swap arrangements for
gas or electricity used in the business of such Person, and not for speculative
purposes;

(xxxiv) Liens securing Priority Obligations; provided that, at the time of the
incurrence thereof and after giving effect thereto, the aggregate outstanding
amount of Priority Obligations secured by Liens under this clause (xxxiv) in
respect of all

 

-61-



--------------------------------------------------------------------------------

Plans, Canadian Pension Plans, Foreign Plans, Foreign Pension Plans and all
other employment benefit and retirement plans shall not exceed the sum of
(x) $45.0 million plus (y) the amount by which each Plan, Canadian Pension Plan,
Foreign Plan, Foreign Pension Plan and other employment benefit and retirement
plan acquired or assumed pursuant to a Permitted Acquisition or other Investment
permitted under this Agreement after the Closing Date is underfunded, and would
give rise to a Priority Obligation, as of the date of such acquisition or
assumption, as the case may be; and

(xxxv) The reservations, limitations, provisos and conditions, if any, expressed
in any original grant from Her Majesty the Queen of Canada of any real property
or any interest therein.

“Standby Letter of Credit” means any standby letter of credit issued for the
purpose of supporting workers compensation, liability insurance, releases of
contract retention obligations, contract performance guarantee requirements and
other bonding obligations or for other lawful purposes.

“Stated Amount” of each Letter of Credit shall mean the maximum amount available
to be drawn thereunder (regardless of whether any conditions or other
requirements for drawing could then be met).

“Sterling” or “£” refers to lawful money of the United Kingdom.

“Submitted Amount” has the meaning set forth in Section 2.15(a)(v)(C)(1).

“Submitted Discount” has the meaning set forth in Section 2.15(a)(v)(C)(1).

“Subordinated Indebtedness” means any Indebtedness that has been expressly
subordinated to the prior payment in full of all of the Obligations pursuant to
a written agreement or written terms reasonably acceptable to the Administrative
Agent.

“Subsidiary” of any Person means (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary Voting Power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have Voting Power by reason of the happening of any
contingency) is at the time owned by such Person directly or indirectly through
Subsidiaries, and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person directly or indirectly
through Subsidiaries, owns more than 50% of the Capital Stock of such Person at
the time or in which such Person, one or more other Subsidiaries of such Person
or such Person and one or more Subsidiaries of such Person, directly or
indirectly, has the power to direct the policies, management and affairs
thereof. Unless otherwise expressly provided, all references herein to
“Subsidiary” shall mean a Subsidiary of the Parent Borrower.

“Subsidiary Borrowers” has the meaning provided in the first paragraph of this
Agreement.

“Subsidiary Guarantor” means (a) the US Borrower, the UK Borrower and the PR
Borrower, (b) the other Subsidiaries identified on Schedule I to the Guaranty
and (c) each other Subsidiary that becomes a party to the Guaranty as a
Subsidiary Party (as such term is defined therein) after the Closing Date. For
the avoidance of doubt, the Parent Borrower in its sole discretion may cause any
Restricted Subsidiary that is not a Guarantor to Guarantee the Obligations by
causing such Restricted Subsidiary to execute a Guaranty in form and substance
reasonably satisfactory to the Administrative Agent, and any such Restricted
Subsidiary shall be a Guarantor, Credit Party and Subsidiary Guarantor hereunder
for all purposes. Schedule 3 hereto lists each Subsidiary Guarantor as of the
Closing Date.

 

-62-



--------------------------------------------------------------------------------

“Successor Borrower” has the meaning set forth in Section 7.01(a).

“Swing Line Commitment” means $15.0 million.

“Swing Line Facility” means the credit facility established under Section 2.04
pursuant to the Swing Line Commitment of the Swing Line Lender.

“Swing Line Lender” means MSSF or any replacement or successor thereto.

“Swing Line Note” means a promissory note substantially in the form of
Exhibit A-2 hereto.

“Swing Loan” means any loan made by the Swing Line Lender under the Swing Line
Facility pursuant to Section 2.04.

“Swing Loan Maturity Date” means, with respect to any Swing Loan, the date that
is five (5) Business Days prior to the Revolving Facility Termination Date
applicable to each Class of Revolving Commitments.

“Swing Loan Participation” has the meaning provided in Section 2.04(c).

“Swing Loan Participation Amount” has the meaning provided in Section 2.04(c).

“Syndication Agent” has the meaning provided in the first paragraph of this
Agreement.

“Target” has the meaning provided in the Preliminary Statements of this
Agreement.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, and including any interest, additions to
tax or penalties applicable thereto.

“Term Borrowing” means the incurrence of Term Loans consisting of one Type of
Term Loan by the Parent Borrower from all of the Lenders having Term Commitments
in respect thereof on a pro rata basis on a given date (or resulting from
Conversions or Continuations on a given date), having in the case of Eurodollar
Loans the same Interest Period.

“Term Commitment” means, with respect to each Lender, (i) the amount, if any,
set forth opposite such Lender’s name in Schedule 1 hereto as its “Term
Commitment” or in the case of any Lender that becomes a party hereto pursuant to
an Assignment Agreement, the amount set forth in such Assignment Agreement, as
such commitment may be reduced or increased from time to time as a result of
assignments to or from such Lender pursuant to Section 11.06 (provided that if
the Total Term Loan Commitment is reduced as of the Closing Date pursuant to the
proviso in the definition thereof, the Term Commitment of each Lender on the
Closing Date shall be reduced pro rata), (ii) any Incremental Term Loan
Commitment of such Lender, (iii) any Extended Term Loan Commitment and (iv) any
Refinancing Term Loan Commitment.

 

-63-



--------------------------------------------------------------------------------

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

“Term Loan” means, with respect to each Lender that has a Term Commitment, any
loan made by such Lender pursuant to Section 2.03, an Incremental Term Loan, an
Extended Term Loan or a Refinancing Term Loan, as applicable.

“Term Loan Facility” means the term loan facility represented by the Term Loans.

“Term Loan Prepayment Premium” has the meaning specified in Section 2.15(f).

“Term Note” means a promissory note substantially in the form of Exhibit A-3
hereto.

“Testing Period” means, for any date of determination under this Agreement, a
single period consisting of the most recent four consecutive fiscal quarters of
the Parent Borrower, or after such financial statements have been required to be
delivered, for which financial statements have been required to be delivered
pursuant to Sections 6.01(a) or (b), as applicable (whether or not such quarters
are all within the same fiscal year).

“Total Credit Facility Amount” means the aggregate of the Total Revolving
Commitment and the Total Term Loan Commitment.

“Total Funded Debt” means as of any date of determination, the aggregate
principal amount of Indebtedness of Parent Borrower and its Restricted
Subsidiaries outstanding on such date on the consolidated balance sheet of
Parent Borrower, determined on a consolidated basis in accordance with GAAP (but
excluding the effects of any discounting of Indebtedness resulting from the
application of purchase accounting in connection with the Transactions or any
Permitted Acquisition) consisting only of (a) Indebtedness for borrowed money,
(b) the principal component of all Capitalized Lease Obligations and (c) debt
obligations evidenced by promissory notes or similar instruments.

“Total Revolving Commitment” means the sum of the Revolving Commitments of the
Lenders as in effect at such time. As of the Closing Date, the amount of the
Total Revolving Commitment is $85.0 million.

“Total Term Loan Commitment” means the sum of the Term Commitments of the
Lenders as in effect at such time. As of the Closing Date, the amount of the
Total Term Loan Commitment is $575.0 million.

“Transaction Documents” means, collectively, the Loan Documents and the SPA
Documentation and includes all schedules, exhibits and annexes thereto and all
side letters and agreements affecting the terms thereof or entered into in
connection therewith.

“Transactions” means, collectively, (a) the Acquisition and other related
transactions contemplated by the SPA Documentation, (b) the funding of the
Initial Term Loans and any Initial Revolving Loans on the Closing Date and the
execution and delivery of Loan Documents entered into on the Closing Date,
(c) the Closing Date Refinancing, and (d) the payment of any fees or expenses
incurred or paid by the Sponsor, Parent Borrower or any of its (or their)
Subsidiaries in connection with the foregoing.

 

-64-



--------------------------------------------------------------------------------

“Treaty” has the meaning given to such term in the definition of “Treaty State.”

“Treaty Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of any Loan or otherwise under any Loan
Document;

 

  (a) is treated as a resident of a Treaty State for the purposes of the Treaty;

 

  (b) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan, Letter of
Credit or other Commitment is effectively connected;

 

  (c) meets all other conditions in the Treaty for full exemption from United
Kingdom taxation on interest which relate to the Lender, except that for this
purpose it shall be assumed that the following are satisfied:

 

  a. any condition which relates (expressly or by implication) to there not
being a special relationship between the relevant Credit Party and the Lender or
between both of them and another person; and

 

  b. any necessary procedural formalities.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

“Type” means any type of Loan determined with respect to the interest option and
currency denomination applicable thereto.

“UCC” means the Uniform Commercial Code as in effect from time to time. Unless
otherwise specified, the UCC shall refer to the UCC as in effect in the State of
New York or the Uniform Commercial Code (or similar code or statute) of another
jurisdiction, to the extent it may be required to apply to any item or items of
Collateral.

“UK Borrower” has the meaning provided in the first paragraph of this Agreement.

“UK Debenture” means the debenture governed by English law and dated on or about
the date of this Agreement between the Collateral Agent and the UK Borrower.

“UK Security Documents” means the UK Debenture, the UK Security Trust Deed and
the UK Shares Charge and any other documents governed by English law pursuant to
which any Person grants a Lien upon any real or personal property as security
for payment of the Obligations.

“UK Security Trust Deed” means the security trust deed among the UK Borrower,
Patheon B.V., the Collateral Agent and the Secured Creditors dated the Closing
Date.

“UK Shares Charge” means the shares charge governed by English law and dated on
or about the date of this Agreement between the Collateral Agent and Patheon
B.V. relating to the shares in the UK Borrower.

“UK Tax Credit” means a credit against, relief or remission for, or repayment of
any UK Tax Deduction.

 

-65-



--------------------------------------------------------------------------------

“UK Tax Deduction” has the meaning given to such term in Section 3.02A.

“UK Tax Payment” shall mean either the increase in a payment made by a Credit
Party to a Recipient under Section 3.02A(b) or a payment under Section 3.02A(e).

“United States” or “U.S.” means United States of America.

“Unpaid Drawing” means, with respect to any Letter of Credit, the aggregate
Dollar amount of the draws made on such Letter of Credit that have not been
reimbursed by the applicable Borrower or the applicable LC Obligor or converted
to a Revolving Loan pursuant to Section 2.05(f)(i), and, in each case, all
interest that accrues thereon pursuant to this Agreement.

“Unrestricted Subsidiary” means any Subsidiary of the Parent Borrower that has
been designated as an Unrestricted Subsidiary in accordance with Section 6.14.
Each Unrestricted Subsidiary on the Closing Date is listed on Schedule 2 hereto.

“Unused Revolving Commitment” means, for any Lender at any time, the excess of
(i) such Lender’s Revolving Commitment at such time over (ii) such Lender’s
Revolving Facility Exposure at such time.

“Unused Total Revolving Commitment” means, at any time, the excess of (i) the
Total Revolving Commitment at such time over (ii) the Aggregate Revolving
Facility Exposure at such time.

“US Borrower” has the meaning provided in the first paragraph of this Agreement.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Security Documents” means the U.S. Security Agreement, the Intellectual
Property Security Agreements and each Mortgage with respect to Mortgaged Real
Property located in the United States.

“U.S. Security Agreement” has the means the U.S. Security Agreement among the
Credit Parties organized in the United States or any jurisdiction thereof and
the Collateral Agent dated the Closing Date.

“U.S. Subsidiary” means any Subsidiary of the Parent Borrower organized under
the laws of the United States, any State thereof, or the District of Columbia.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.02(g)(ii)(B)(iii).

“VAT” means any Tax imposed by EC Directive 2006/112/EC on the common system of
value added tax and any national legislation implementing that directive, and
any other Tax of a similar nature, and all penalties, costs and interest
relating thereto (including without limiting the foregoing any Canadian
harmonized sales tax, goods and service tax or any other sales tax imposed by
Canada or any province or territory thereof).

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
other similar governing body of such Person.

 

-66-



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“WURA” means, the Winding-Up and Restructuring Act (Canada), as amended.

Section 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including,” the words “to” and “until” each means “to but
excluding” and the word “through” means “through and including.”

Section 1.03 Accounting Terms.

(a) Except as otherwise specifically provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time, provided that if the Parent Borrower notifies the
Administrative Agent (who shall then notify the Lenders) that the Parent
Borrower wishes to amend any provisions of Article VII (or the definitions
applicable thereto) to eliminate the effect of any change in GAAP that occurs
after the Closing Date on the operation of any such provisions (or if the
Administrative Agent notifies the Parent Borrower that the Required Lenders wish
to amend Article VII (or the definitions applicable thereto) for such purpose),
then the Borrowers’ compliance with such covenants shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenants are amended
in a manner satisfactory to the Parent Borrower, the Administrative Agent and
the Required Lenders, the Parent Borrower, the Administrative Agent and the
Lenders agreeing to enter into good faith negotiations to amend any such
provisions immediately upon receipt from any party entitled to send such notice.
For the avoidance of doubt, no commitment fees, amendment fees, upfront fees or
other fees shall be payable in connection with any such amendment which are
entered into solely to effect the provisions of this Section 1.03.

(b) Parent Borrower may adopt IFRS for its financial statements and reports for
all financial reporting purposes, and the Parent Borrower may elect to apply
IFRS for all purposes of this Agreement and the other Loan Documents, in lieu of
GAAP, and, upon any such election, references herein or in any other Loan
Document to GAAP shall be construed to mean IFRS as in effect from time to time;
provided that (1) all financial statements and reports required to be provided
after such election pursuant to this Agreement shall be prepared on the basis of
IFRS and shall, only in the case of the first set of financial statements
provided under Section 6.01(a) or (b), applicable, following such election, be
accompanied by a reconciliation to U.S. GAAP, and (2) from and after such
election, all ratios, computations and other determinations (A) based on GAAP,
contained in this Agreement, except as provided in clause (B), shall be computed
in conformity with IFRS and (B) in this Agreement that require the application
of GAAP for periods that include fiscal quarters ended prior to the Parent
Borrower’s election to apply IFRS shall remain as previously calculated or
determined in accordance with GAAP; provided further that in the event of any
such election by the Parent Borrower, any financial ratio calculations or
thresholds (including any

 

-67-



--------------------------------------------------------------------------------

financial covenant) and related definitions in this Agreement shall at the
request of the Parent Borrower, the Administrative Agent or the Required Lenders
be amended to eliminate the effect of the election to implement IFRS, in each
case, in a manner satisfactory to the Parent Borrower, the Administrative Agent
and the Required Lenders. The Parent Borrower may adopt Canadian GAAP for its
financial statements and reports for all financial reporting purposes; provided
that, if such election is made, Parent Borrower (1) shall be required to deliver
a reconciliation to U.S. GAAP concurrently with the delivery of financial
statements required pursuant to Section 6.01(a) and (b), and such
reconciliations shall be prepared in accordance with SEC rules and regulations
regarding U.S. GAAP reconciliations, and (2) may not elect to apply Canadian
GAAP for all purposes of this Agreement and the other Loan Documents, in lieu of
United States GAAP, and, upon any such election, references herein or in any
other Loan Document to GAAP shall continue to mean United States GAAP as in
effect from time to time. The Parent Borrower shall give the Administrative
Agent not less than 60 days’ (or such shorter period of time as the
Administrative Agent shall agree in its sole discretion) prior written notice of
any change in the accounting principles used for financial reporting by the
Parent Borrower accompanied by a certificate of a Financial Officer of the
Parent Borrower (i) specifying the material effects of such change in accounting
principles on the Parent Borrower’s most recent audited financial statements and
(ii) setting forth reasonably detailed calculations of the effect of such change
in accounting principles as of the last day of the fiscal period covered by such
financial statements on the ratio set forth in Section 7.06 (whether or not
Section 7.06 is applicable at such time). For the avoidance of doubt, (i) solely
making an election (without any other action) referred to in this
Section 1.03(b) will not be treated as an incurrence of Indebtedness and (ii) in
no event shall a Default or Event of Default be deemed to occur hereunder by
reason of events or circumstances that would not have caused a Default or Event
of Default prior to any change in accounting method.

(c) Notwithstanding anything to the contrary contained herein, it is hereby
understood and agreed that the financial statements of the Parent Borrower for
the fiscal periods ended prior to the Parent Borrower’s 2012 fiscal year were
prepared in accordance with Canadian GAAP and any reference to GAAP to the
extent relating to such financial statements shall be understood to refer to
Canadian GAAP.

Section 1.04 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections, Schedules and Exhibits shall be construed to refer to Sections of,
and Schedules and Exhibits to, this Agreement, (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all Real Property, tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, and interests in any
of the foregoing, and (f) any reference to a statute, rule or regulation is to
that statute, rule or regulation as now enacted or as the same may from time to
time be amended, re-enacted or expressly replaced.

 

-68-



--------------------------------------------------------------------------------

Section 1.05 Exchange Rate Calculations. On each Calculation Date, the
Administrative Agent shall (a) determine the Exchange Rates as of such
Calculation Date in respect of Canadian Dollars, Euros and Sterling (and any
other currency for which an Exchange Rate is required) and (b) give notice
thereof to the Parent Borrower, and with respect to each Lender, to any Lender
that shall have requested such information. The Exchange Rates so determined
shall become effective on the first Business Day immediately following the
relevant Calculation Date (each, a “Reset Date”) and shall remain effective
until the next succeeding Reset Date, and shall for all purposes of this
Agreement (other than any provision expressly requiring the use of a current
Exchange Rate) be the Exchange Rates employed in converting amounts between U.S.
Dollars, on the one hand, and any other applicable currency on the other hand.

Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Loan, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing or Eurodollar Loan
is denominated in any currency other than Dollars, such amount shall be the
Dollar Equivalent of such Dollar amount (rounded to the nearest cent, with 0.5
of a cent being rounded upward), as determined by the Administrative Agent.

Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in a currency other than Dollars, such amount shall be the relevant
Dollar Equivalent of such Dollar amount (rounded to the nearest unit of such
currency, with 0.5 of a unit being rounded upward), as determined by the
applicable LC Issuer.

Section 1.06 Certain Determinations. For purposes of determining compliance with
any of the covenants set forth in Article VII at any time, or the use of the
Incremental Facility baskets in Section 2.18(a), in the event that any Lien,
Investment, Indebtedness (whether at the time of incurrence or upon application
of all or a portion of the proceeds thereof), Asset Sale, Restricted Payment or
Affiliate transaction meets the criteria of one or more than one of the
categories of transactions permitted pursuant to any exception to such covenant,
such transaction (or any portion thereof) at any time shall be permitted under
one or more of such exceptions as determined by Parent Borrower in its sole
discretion at such time.

Section 1.07 Currency Equivalent Generally.

(a) For purposes of any determination under Section 6, Section 7 (other than
Section 7.06) or Section 8 or any determination under any other provision of
this Agreement requiring the use of a current exchange rate, all amounts
incurred, outstanding or proposed to be incurred or outstanding in currencies
other than Dollars shall be translated into Dollars at the Exchange Rate then in
effect on the date of such determination; provided, however, that (x) for
purposes of determining compliance with Section 7 with respect to the amount of
any Indebtedness, Investment, Asset Sale, disposition, Restricted Payment or
payment under Section 7.05 in a currency other than Dollars, no Default or Event
of Default shall be deemed to have occurred solely as a result of changes in
rates of exchange occurring after the time such Indebtedness or Investment is
incurred or Asset Sale, disposition, Restricted Payment or payment under Section
7.05 is made, (y) for purposes of determining compliance with any
Dollar-denominated restriction on the incurrence of Indebtedness, if such
Indebtedness is incurred to Refinance other Indebtedness denominated in a
foreign currency, and such Refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such Refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such Refinanced Indebtedness does not exceed the
principal amount of such Indebtedness being Refinanced and (z) for the avoidance
of doubt, the foregoing provisions of

 

-69-



--------------------------------------------------------------------------------

this Section 1.07 shall otherwise apply to such Sections, including with respect
to determining whether any Indebtedness or Investment may be incurred or Asset
Sale, disposition, Restricted Payment or payment under Section 7.05 may be made
at any time under such Sections. For purposes of Section 7.06, amounts in
currencies other than Dollars shall be translated into Dollars at the applicable
exchange rates used in preparing the most recently delivered financial
statements pursuant to Section 6.01(a) or (b).

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify with
the Parent Borrower’s consent (such consent not to be unreasonably withheld) to
appropriately reflect a change in currency of any country and any relevant
market conventions or practices relating to such change in currency.

(c) If any of the exceptions set forth in Article VII of this Agreement are
exceeded solely as a result of fluctuations to Consolidated Total Assets for the
most recently completed fiscal quarter after the last time such baskets were
calculated for any purpose under Article VII, such baskets will not be deemed to
have been exceeded solely as a result of such fluctuations.

Section 1.08 Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, the First Lien Leverage
Ratio, the Secured Leverage Ratio, the Cash Interest Coverage Ratio or any other
financial ratio or test, shall be calculated on a Pro Forma Basis with respect
to each Specified Transaction occurring during the applicable Testing Period,
and/or subsequent to the end of such Testing Period but not later than the date
of such calculation; provided that notwithstanding the foregoing, when
calculating the First Lien Leverage Ratio for purposes of determining actual
compliance (and not Pro Forma Compliance or compliance on a Pro Forma Basis)
with the financial covenant set forth in Section 7.06, any Specified Transaction
and any related adjustment contemplated in the definition of Pro Forma Basis
(and corresponding provisions of the definition of Consolidated EBITDA) that
occurred subsequent to the end of the applicable Testing Period shall not be
given Pro Forma Effect; provided however that voluntary prepayments made
pursuant to Section 2.15(a) made prior to the date the Compliance Certificate is
due with regard to the calculation of such financial covenant shall be given Pro
Forma Effect (without duplication of any prepayments in such fiscal year that
reduced the amount of Excess Cash Flow required to be repaid pursuant to
Section 2.15(c)(iv) for any prior fiscal year) for purposes of calculating such
financial covenant.

(b) Whenever Pro Forma Effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a Financial Officer of the
Parent Borrower.

Section 1.09 Additional Borrowers. Notwithstanding anything in Section 11.12 to
the contrary, following the Closing Date, the Parent Borrower may request that
one or more of its Subsidiaries that is a wholly-owned Restricted Subsidiary be
added as an additional Borrower under the Revolving Facility by delivering to
the Administrative Agent an Additional Borrower Agreement executed by such
Subsidiary and the Parent Borrower. Such Subsidiary shall for all purposes of
this Agreement be a Borrower hereunder after the latest of (i) five (5) Business
Days (or such shorter period as the Administrative Agent shall agree) after
delivery of such Additional Borrower Agreement, (ii) receipt by the Lenders and
the Administrative Agent of such documentation and other information reasonably
requested by the Lenders or the Administrative Agent for purposes of complying
with all necessary “know your customer” or other similar checks under all
applicable laws and regulations without any written objection submitted by the
Lenders or the Administrative Agent within five (5) Business Days of the date of
receipt of such documentation and other information, and (iii) if the applicable
Additional

 

-70-



--------------------------------------------------------------------------------

Borrower is organized or incorporated in or under the laws of, or for applicable
Tax purposes is resident of or treated as engaged in a trade or business in, any
jurisdiction other than a jurisdiction in or under the laws of which at least
one of the then-existing Borrowers is organized or incorporated on the date such
Additional Borrower Agreement is delivered to the Administrative Agent, an
amendment of this Agreement (including, without limitation, Section 3.02,
Section 3.02A and the definition of “Excluded Taxes”) and the other Loan
Documents to include such Subsidiary as an Additional Borrower hereunder, which
amendment must be as mutually agreed by the Administrative Agent, the Parent
Borrower, the applicable Additional Borrower and each Lender (provided that no
such amendment shall materially adversely affect the rights of any Lender that
has not consented to such amendment); provided that (a) each Additional Borrower
shall also be a Guarantor and (b) neither the Administrative Agent nor any
Lender shall be materially adversely affected by the addition of such Additional
Borrower. Any obligations in respect of borrowings by any Borrower under this
Agreement will constitute “Obligations” for all purposes of the Loan Documents.
Promptly following receipt of any Additional Borrower Agreement the
Administrative Agent shall send a copy thereof to each Lender.

ARTICLE II. THE

TERMS OF THE CREDIT FACILITY

Section 2.01 Establishment of the Credit Facility. On the Closing Date, and
subject to and upon the terms and conditions set forth in this Agreement and the
other Loan Documents, the Administrative Agent, the Lenders, the Swing Line
Lender and each LC Issuer agree to establish the Credit Facility for the benefit
of the Borrowers.

Section 2.02 Revolving Facility. During the Revolving Facility Availability
Period, each Lender severally agrees, on the terms and conditions set forth in
this Agreement, to make a Revolving Loan or Revolving Loans to any Borrower from
time to time pursuant to such Lender’s Revolving Commitment, which Revolving
Loans: may, except as set forth herein (and subject to Section 2.12), at the
option of the applicable Borrower, be incurred and maintained as, or Converted
into, Revolving Loans that are (A) Base Rate Loans or Eurodollar Loans, in each
case denominated in U.S. Dollars, (B) B/A Drawings (it being understood B/A
Drawings shall be made in accordance with Section 2.07) or Canadian Prime Rate
Loans, in each case denominated in Canadian Dollars or (C) Eurodollar Loans,
denominated in Euro or Sterling, provided that all Revolving Loans (i) made as
part of the same Revolving Borrowing shall consist of Revolving Loans of the
same Type and currency; (ii) may be repaid or prepaid and reborrowed in
accordance with the provisions hereof; and (iii) shall not be made if, after
giving effect to any such Revolving Loan, (A) the Revolving Facility Exposure
(based on the Dollar Equivalent thereof) of any Lender plus the principal amount
of Swing Loans (based on the Dollar Equivalent thereof) of any Lender would
exceed such Lender’s Revolving Commitment, (B) the Aggregate Revolving Facility
Exposure (based on the Dollar Equivalent thereof) plus the principal amount of
Swing Loans (based on the Dollar Equivalent thereof) would exceed the Total
Revolving Commitment or (C) the Borrowers would be required to prepay Loans or
cash collateralize Letters of Credit pursuant to Section 2.05(c). The Revolving
Loans to be made by each Lender will be made by such Lender on a pro rata basis
based upon such Lender’s Revolving Facility Percentage of each Revolving
Borrowing, in each case in accordance with Section 2.09 hereof. Each Lender
having an Incremental Revolving Credit Commitment or Extended Revolving Credit
Commitment hereby severally, and not jointly, agrees on the terms and subject to
the conditions set forth herein and in the applicable Incremental Revolving
Credit Assumption Agreement or Extension Amendment to make Incremental Revolving
Loans, Incremental Initial Revolving Loans or Extended Revolving Credit Loans,
as applicable, to the Borrowers, in an aggregate principal amount at any time
outstanding that will not result in such Lender’s Incremental Revolving Credit
Exposure or Extended Revolving Credit Exposure, as applicable,

 

-71-



--------------------------------------------------------------------------------

exceeding such Lender’s Incremental Revolving Credit Commitment or Extended
Revolving Credit Commitment, as applicable. Within the limits set forth in the
preceding sentence and subject to the terms, conditions and limitations set
forth herein, the Borrowers may borrow, pay or prepay and reborrow Incremental
Revolving Loans, Incremental Initial Revolving Loans or Extended Revolving
Credit Loans, as applicable.

Each Lender may at its option make any Revolving Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan, provided that
(A) any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Loan and (B) in exercising such option, such
Lender shall use its reasonable efforts to minimize any increased costs to the
applicable Borrower resulting therefrom (which obligation of the Lender shall
not require it to take, or refrain from taking, actions that it determines would
result in increased costs for which it will not be compensated hereunder or that
it determines would be otherwise disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 3.01 shall apply).

Section 2.03 Term Loan. On the Closing Date, each Lender that has a Term
Commitment severally agrees, on the terms and conditions set forth in this
Agreement, to make a Term Loan to the Parent Borrower pursuant to such Lender’s
Term Commitment, which Term Loans: (i) can only be incurred on the Closing Date
in the entire amount of each Lender’s Term Commitment; (ii) once prepaid or
repaid, may not be reborrowed; (iii) may, except as set forth herein, at the
option of the Parent Borrower, be incurred and maintained as, or Converted into,
Term Loans that are Base Rate Loans or Eurodollar Loans, in each case
denominated in U.S. Dollars; provided that all Term Loans made as part of the
same Term Borrowing shall consist of Term Loans of the same Type; (iv) shall be
repaid in accordance with Section 2.15(b); and (v) shall not exceed (A) for any
Lender at the time of incurrence thereof the aggregate principal amount of such
Lender’s Term Commitment, if any, and (B) for all the Lenders at the time of
incurrence thereof the Total Term Loan Commitment. The Term Loans to be made by
each Lender will be made by such Lender in accordance with Section 2.09 hereof
in the aggregate amount of its Term Commitment. Each Lender having an
Incremental Term Loan Commitment, Extended Term Loan Commitment or Refinancing
Term Loan hereby severally, and not jointly, agrees on the terms and subject to
the conditions set forth herein and in the applicable Incremental Term Loan
Assumption Agreement, Extension Amendment or Refinancing Agreement to make
Incremental Term Loans, Extended Term Loans or Refinancing Term Loans, as
applicable to the applicable Borrower, in an aggregate principal amount not to
exceed its Incremental Term Loan Commitment or Extended Term Loan Commitment, as
applicable. Amounts repaid or prepaid in respect of Incremental Term Loans or
Extended Term Loans may not be reborrowed.

Section 2.04 Swing Line Facility.

(a) Swing Loans. During the Revolving Facility Availability Period, the Swing
Line Lender agrees, on the terms and conditions set forth in this Agreement, to
make a Swing Loan or Swing Loans to each Borrower from time to time, which Swing
Loans: (i) shall be payable on the Swing Loan Maturity Date applicable to each
such Swing Loan; (ii) shall be made in U.S. Dollars, Canadian Dollars, Euro or
Sterling, which shall be (A) in the case of loans requested in U.S. Dollars,
Base Rate Loans, (B) in the case of loans requested in Canadian Dollars,
Canadian Prime Rate Loans, and (C) in the case of loans requested in Euro or
Sterling, Eurodollar Loans; (iii) may be repaid or prepaid and reborrowed in
accordance with the provisions hereof; (iv) may only be made if after giving
effect thereto (A) the aggregate principal amount of Swing Loans outstanding
(based on the Dollar Equivalent thereof) does not exceed the Swing Line
Commitment, and (B) the Aggregate Revolving Facility Exposure (based on the
Dollar Equivalent thereof) plus the principal amount of Swing Loans (based on
the Dollar Equivalent thereof) would not exceed the Total Revolving

 

-72-



--------------------------------------------------------------------------------

Commitment; (v) shall not be made if, after giving effect thereto, the Borrowers
would be required to prepay Loans or cash collateralize Letters of Credit
pursuant to Section 2.05(c) hereof; and (vi) shall not be made if the proceeds
thereof would be used to repay, in whole or in part, any outstanding Swing Loan.

(b) Swing Loan Refunding. The Swing Line Lender may at any time, in its sole and
absolute discretion, direct that the Swing Loans owing to it be refunded by
delivering a notice to such effect to the Administrative Agent, specifying the
aggregate principal amount thereof (a “Notice of Swing Loan Refunding”).
Promptly upon receipt of a Notice of Swing Loan Refunding, the Administrative
Agent shall give notice of the contents thereof to the Lenders with Revolving
Commitments and, unless an Event of Default specified in Section 8.01(h) in
respect of a Borrower has occurred, the applicable Borrower. Each such Notice of
Swing Loan Refunding shall be deemed to constitute delivery by the applicable
Borrower of a Notice of Borrowing requesting Revolving Loans consisting of Base
Rate Loans in the case of Swing Loans denominated in U.S. Dollars, Canadian
Prime Rate Loans in the case of Swing Loans denominated in Canadian Dollars, or
Eurodollar Loans in the case of Swing Loans denominated in Euro or Sterling, in
each case in the amount of the Swing Loans to which it relates notwithstanding
(i) that the Notice of Swing Loan Refunding may not comply with the requirements
specified in Section 2.08, (ii) whether any conditions specified in Section 4.02
are then satisfied, (iii) whether a Default or an Event of Default has occurred
and is continuing, (iv) the date of such Notice of Swing Loan Refunding or
(v) any reduction in the Total Revolving Commitment after any such Swing Loans
were made. Each Lender with a Revolving Commitment (including the Swing Line
Lender) hereby unconditionally agrees (notwithstanding that any of the
conditions specified in Section 4.02 or elsewhere in this Agreement shall not
have been satisfied, but subject to the provisions of paragraph (d) below) to
make a Revolving Loan to the applicable Borrower in the amount of such Lender’s
Revolving Facility Percentage of the aggregate amount of the Swing Loans to
which such Notice of Swing Loan Refunding relates. Each such Lender shall make
the amount of such Revolving Loan available to the Administrative Agent in
immediately available funds at the Payment Office not later than 2:00 P.M.
(local time at the Payment Office), if such notice is received by such Lender
prior to 11:00 A.M. (local time at its Notice Office), or not later than 2:00
P.M. (Local Time at the Payment Office) on the next Business Day, if such notice
is received by such Lender after such time. The proceeds of such Revolving Loans
shall be made immediately available to the Swing Line Lender and applied by it
to repay the principal amount of the Swing Loans to which such Notice of Swing
Loan Refunding relates.

(c) Swing Loan Participation. If prior to the time a Revolving Loan would
otherwise have been made as provided above as a consequence of a Notice of Swing
Loan Refunding, any of the events specified in Section 8.01(h) shall have
occurred in respect of a Borrower or one or more of the Lenders with Revolving
Commitments shall determine that it is legally prohibited from making a
Revolving Loan under such circumstances, each Lender (other than the Swing Line
Lender), or each Lender (other than such Swing Line Lender) so prohibited, as
the case may be, shall, on the date such Revolving Loan would have been made by
it (the “Purchase Date”), subject to the provisions of Section 2.04(d), purchase
an undivided participating interest (a “Swing Loan Participation”) in the
outstanding Swing Loans to which such Notice of Swing Loan Refunding relates, in
an amount (the “Swing Loan Participation Amount”) equal to such Lender’s
Revolving Facility Percentage of such outstanding Swing Loans. On the Purchase
Date, each such Lender or each such Lender so prohibited, as the case may be,
shall pay to the Swing Line Lender, in immediately available funds, such
Lender’s Swing Loan Participation Amount, and promptly upon receipt thereof the
Swing Line Lender shall, if requested by such other Lender, deliver to such
Lender a participation certificate, dated the date of the Swing Line Lender’s
receipt of the funds

 

-73-



--------------------------------------------------------------------------------

from, and evidencing such Lender’s Swing Loan Participation in, such Swing Loans
and its Swing Loan Participation Amount in respect thereof. If any amount
required to be paid by a Lender to the Swing Line Lender pursuant to the above
provisions in respect of any Swing Loan Participation is not paid on the date
such payment is due, such Lender shall pay to the Swing Line Lender on demand
interest on the amount not so paid at the overnight Federal Funds Effective Rate
from the due date until such amount is paid in full. Whenever, at any time after
the Swing Line Lender has received from any other Lender such Lender’s Swing
Loan Participation Amount, the Swing Line Lender receives any payment from or on
behalf of a Borrower on account of the related Swing Loans, the Swing Line
Lender will promptly distribute to such Lender its ratable share of such amount
based on its Revolving Facility Percentage of such amount on such date on
account of its Swing Loan Participation (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded); provided, however, that if
such payment received by the Swing Line Lender is required to be returned, such
Lender will return to the Swing Line Lender any portion thereof previously
distributed to it by the Swing Line Lender.

(d) Obligations Unconditional. Each Lender’s obligation to make Revolving Loans
pursuant to Section 2.04(b) and/or to purchase Swing Loan Participations in
connection with a Notice of Swing Loan Refunding shall be subject to the
conditions that (i) such Lender shall have received a Notice of Swing Loan
Refunding complying with the provisions hereof and (ii) at the time the Swing
Loans that are the subject of such Notice of Swing Loan Refunding were made, the
Swing Line Lender making the same had no actual written notice from another
Lender or the Administrative Agent that a Default or Event of Default had
occurred and was continuing (or any other applicable funding condition under
Section 4.02 was not satisfied), but otherwise shall be absolute and
unconditional, shall be solely for the benefit of the Swing Line Lender that
gives such Notice of Swing Loan Refunding, and shall not be affected by any
circumstance, including, without limitation, (A) any set-off, counterclaim,
recoupment, defense or other right that such Lender may have against any other
Lender, any Credit Party, or any other Person, or any Credit Party may have
against any Lender or other Person, as the case may be, for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default;
(C) any event or circumstance involving a Material Adverse Effect; (D) any
breach of any Loan Document by any party thereto; or (E) any other circumstance,
happening or event, whether or not similar to any of the foregoing.

(e) Provisions Related to Extended Revolving Credit Commitments. If the maturity
date shall have occurred in respect of any tranche of Revolving Commitments (the
“Expiring Credit Commitment”) at a time when another tranche or tranches of
Revolving Commitments is or are in effect with a longer maturity date (each a
“Non-Expiring Credit Commitment” and collectively, the “Non-Expiring Credit
Commitments”), then with respect to each outstanding Swing Loan, if consented to
by the applicable Swing Line Lender, on the earliest occurring maturity date
such Swing Loan shall be deemed reallocated to the tranche or tranches of the
Non-Expiring Credit Commitments on a pro rata basis; provided that to the extent
that the amount of such reallocation would cause the aggregate credit exposure
to exceed the aggregate amount of such Non-Expiring Credit Commitments,
immediately prior to such reallocation the amount of Swing Loans to be
reallocated equal to such excess shall be repaid or Cash Collateralized. Upon
the maturity date of any tranche of Revolving Commitments, the sublimit for
Swing Loans may be reduced as agreed between the Swing Line Lender and the
applicable Borrowers, without the consent of any other Person.

 

-74-



--------------------------------------------------------------------------------

Section 2.05 Letters of Credit.

(a) LC Issuances. During the Revolving Facility Availability Period, any
Borrower may request an LC Issuer at any time and from time to time to issue,
for the account of any Borrower or any Restricted Subsidiary, and subject to and
upon the terms and conditions herein set forth, each LC Issuer agrees to issue
from time to time Letters of Credit denominated and payable in Dollars, Canadian
Dollars, Euro or Sterling and in each case in such form as may be approved by
such LC Issuer and such Borrower; provided, however, that notwithstanding the
foregoing, no LC Issuance shall be made if, after giving effect thereto, (i) the
LC Outstandings (based on the Dollar Equivalent thereof) would exceed the LC
Commitment Amount, (ii) the Revolving Facility Exposure of any Lender plus any
Lender’s Applicable Percentage of the principal amount of Swing Loans
outstanding would exceed such Lender’s Revolving Commitment, (iii) the Aggregate
Revolving Facility Exposure plus the principal amount of Swing Loans outstanding
would exceed the Total Revolving Commitment, (iv) any Borrower would be required
to prepay Loans or Cash Collateralize Letters of Credit pursuant to
Section 2.05(c) hereof, (v) the applicable LC Issuer has been notified in
writing by the Administrative Agent that a Default or Event of Default exists
(or any other applicable condition under Section 4.02 cannot be satisfied);
provided that a Borrower shall be a co-applicant, and be jointly and severally
liable, with respect to each Letter of Credit issued for the account of a
Restricted Subsidiary that is not a Borrower. Subject to Section 2.05(c) below,
each Letter of Credit shall have an expiry date (including any renewal periods)
occurring not later than the earlier of (y) one year from the date of issuance
thereof (except as otherwise permitted under Section 2.05(c)), or (z) five
(5) Business Days prior to the Revolving Facility Termination Date (the “Letter
of Credit Expiration Date”); provided that any Letter of Credit may extend
beyond the date referred to in clause (z) above to the extent such Letter of
Credit is Cash Collateralized back-stopped in a manner and in an amount
reasonably satisfactory to the relevant LC Issuer.

(b) LC Requests. Whenever a Borrower desires that a Letter of Credit be issued
for its account or the account of any eligible LC Obligor, such Borrower shall
give the Administrative Agent and the applicable LC Issuer written notice which
shall be substantially in the form of Exhibit B-3 (each such request, an “LC
Request”), or transmit by electronic communication (if arrangements for doing so
have been approved by the applicable LC Issuer), prior to 12:00 noon (local time
at the Notice Office) at least three (3) Business Days (or such shorter period
as may be acceptable to the relevant LC Issuer) prior to the proposed date of
issuance (which shall be a Business Day), which LC Request shall include such
supporting documents that such LC Issuer customarily requires in connection
therewith (including, in the case of a Letter of Credit for an account party
other than a Borrower, an application for, such Letter of Credit). In the event
of any inconsistency between any of the terms or provisions of any LC Document
and the terms and provisions of this Agreement respecting Letters of Credit, the
terms and provisions of this Agreement shall control.

(c) Auto-Renewal Letters of Credit. If an LC Obligor so requests in any
applicable LC Request, each LC Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions; provided, however, that any Letter of
Credit that has automatic renewal provisions must permit such LC Issuer to
prevent any such renewal at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Once any such Letter
of Credit that has automatic renewal provisions has been issued, the Lenders
shall be deemed to have authorized (but may not require) such LC Issuer to
permit the renewal of such Letter of Credit at any time to an expiry date not
later than 5 Business Days prior to the Revolving Facility Termination Date
applicable to each Class of Revolving Commitments; provided, however, that such
LC Issuer shall not permit any such renewal if (i) such LC Issuer has determined
that it would have no obligation at such time to issue such Letter of Credit in
its renewed form under the terms hereof, or (ii) it has received notice (which
may be by telephone or in writing)

 

-75-



--------------------------------------------------------------------------------

on or before the day that is two (2) Business Days before the date that such LC
Issuer is permitted to send a notice of non-renewal from the Administrative
Agent, any Lender or the applicable Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied.

(d) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
applicable LC Issuer and the applicable LC Obligor, when a Letter of Credit is
issued, (i) the rules of the “International Standby Practices 1998” published by
the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of issuance) shall apply to each Standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance (including the International Chamber of
Commerce’s decision published by the Commission on Banking Technique and
Practice on April 6, 1998 regarding the European single currency (euro)) shall
apply to each Commercial Letter of Credit.

(e) Notice of LC Issuance. Each LC Issuer shall, on the date of each LC Issuance
by it, give the Administrative Agent, and the applicable Borrower written notice
of such LC Issuance, accompanied by a copy to the Administrative Agent of the
Letter of Credit or Letters of Credit issued by it. Each LC Issuer shall provide
to the Administrative Agent a quarterly (or monthly if requested by any
applicable Lender) summary describing each Letter of Credit issued by such LC
Issuer and then outstanding and an identification for the relevant period of the
daily aggregate LC Outstandings represented by Letters of Credit issued by such
LC Issuer.

(f) Reimbursement Obligations.

(i) The applicable Borrower hereby agrees to reimburse (or cause any LC Obligor
for whose account a Letter of Credit was issued to reimburse) each LC Issuer, by
making payment directly to such LC Issuer in immediately available funds at the
payment office of such LC Issuer, for any Unpaid Drawing with respect to any
Letter of Credit within one Business Day after such LC Issuer notifies such
Borrower (or any such other LC Obligor for whose account such Letter of Credit
was issued) of such payment or disbursement (which notice to such Borrower (or
such other LC Obligor) shall be delivered reasonably promptly after any such
payment or disbursement), such payment to be made in the same currency in which
such Letter of Credit was made, with interest on the amount so paid or disbursed
by such LC Issuer, to the extent not reimbursed prior to 1:00 P.M. (Local Time
at the payment office of the applicable LC Issuer) on the date of such payment
or disbursement, from and including the date paid or disbursed to but not
including the date such LC Issuer is reimbursed therefor at a rate per annum
that shall be the rate then applicable to Revolving Loans pursuant to
Section 2.11(a) that are Eurodollar Loans or, if not reimbursed within one
Business Day after such notice, at the Default Rate, any such interest also to
be payable on demand. If by 12:00 noon Local Time on the Business Day
immediately following notice to it of its obligation to make reimbursement in
respect of an Unpaid Drawing, the applicable Borrower or the relevant LC Obligor
has not made such reimbursement out of its available cash on hand or, in the
case of such Borrower, a contemporaneous Borrowing hereunder (if such Borrowing
is otherwise available to such Borrower), (x) such Borrower will in each case be
deemed to have given a Notice of Borrowing for Revolving Loans that are Base
Rate Loans which shall be denominated in the same currency in which the Letter
of Credit was made, in an aggregate principal amount (or Dollar Equivalent of
such amount as applicable in the sole discretion of the LC Issuer) sufficient to
reimburse such Unpaid Drawing (and the Administrative Agent shall promptly give
notice to the Lenders of such deemed Notice of

 

-76-



--------------------------------------------------------------------------------

Borrowing, and such deemed Notice of Borrowing is not required to comply with
the requirements specified in Section 2.08), (y) the Lenders shall make the
Revolving Loans contemplated by such deemed Notice of Borrowing (which Revolving
Loans shall be considered made under Section 2.02), and (z) the proceeds of such
Revolving Loans shall be disbursed directly to the applicable LC Issuer to the
extent necessary to effect such reimbursement and repayment of the Unpaid
Drawing, with any excess proceeds to be made available to the applicable
Borrower in accordance with the applicable provisions of this Agreement.

(ii) Obligations Absolute. Each LC Obligor’s obligation under this Section 2.05
to reimburse each LC Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that such LC Obligor may have or have had against such LC Issuer, the
Administrative Agent or any Lender, including, without limitation, any defense
based upon the failure of any drawing under a Letter of Credit to conform to the
terms of the Letter of Credit or any non-application or misapplication by the
beneficiary of the proceeds of such drawing and without regard to any adverse
change in the relevant exchange rates or in the availability of the relevant
currency to such borrowers or in the relevant currency markets generally;
provided, however, that no LC Obligor shall be obligated to reimburse an LC
Issuer for any wrongful payment made by such LC Issuer under a Letter of Credit
as a result of acts or omissions constituting willful misconduct or gross
negligence as determined by a final non-appealable judgment of a court of
competent jurisdiction on the part of such LC Issuer.

(g) LC Participations.

(i) Immediately upon each LC Issuance, the LC Issuer of such Letter of Credit
shall be deemed to have sold and transferred to each Lender with a Revolving
Commitment, and each such Lender (each an “LC Participant”) shall be deemed
irrevocably and unconditionally to have purchased and received from such LC
Issuer, without recourse or warranty, an undivided interest and participation
(an “LC Participation”), to the extent of such Lender’s Revolving Facility
Percentage of the Stated Amount of such Letter of Credit in effect at such time
of issuance, in such Letter of Credit, each substitute Letter of Credit, each
drawing made thereunder, the obligations of any LC Obligor under this Agreement
with respect thereto (although LC Fees relating thereto shall be payable
directly to the Administrative Agent for the account of the Lenders as provided
in Section 2.13 and the LC Participants shall have no right to receive any
portion of any fees of the nature contemplated by Section 2.13(c)), the
obligations of any LC Obligor under any LC Documents pertaining thereto, and any
security for, or guaranty pertaining to, any of the foregoing.

(ii) In determining whether to pay under any Letter of Credit, an LC Issuer
shall not have any obligation relative to the LC Participants other than to
determine that any documents required to be delivered under such Letter of
Credit have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by an LC Issuer under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct negligence as
determined by a final non-appealable or a court of competent jurisdiction, shall
not create for such LC Issuer any resulting liability.

 

-77-



--------------------------------------------------------------------------------

(iii) If an LC Issuer makes any payment under any Letter of Credit and the
applicable LC Obligor shall not have reimbursed such amount in full to such LC
Issuer pursuant to Section 2.05(f), such LC Issuer shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each LC
Participant of such failure, and each LC Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of such LC
Issuer, the amount of such LC Participant’s Revolving Facility Percentage of the
Dollar Equivalent of such payment in Dollars in same-day funds; provided,
however, that no LC Participant shall be obligated to pay to the Administrative
Agent its Revolving Facility Percentage of such unreimbursed amount for any
wrongful payment made by such LC Issuer under a Letter of Credit as a result of
acts or omissions constituting willful misconduct or gross negligence is
determined by a final, non-appealable judgment of a court of competent
jurisdiction on the part of such LC Issuer. If the Administrative Agent so
notifies any LC Participant required to fund a payment under a Letter of Credit
prior to 11:00 A.M. (Local Time) on any Business Day, such LC Participant shall
make available to the Administrative Agent for the account of the relevant LC
Issuer such LC Participant’s Revolving Facility Percentage of the amount of such
payment on such Business Day in same-day funds. If and to the extent such LC
Participant shall not have so made its Revolving Facility Percentage of the
amount of such payment available to the Administrative Agent for the account of
the relevant LC Issuer, such LC Participant agrees to pay to the Administrative
Agent for the account of such LC Issuer, forthwith on demand, such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Administrative Agent for the account of such LC Issuer at
the Federal Funds Effective Rate. The failure of any LC Participant to make
available to the Administrative Agent for the account of the relevant LC Issuer
its Revolving Facility Percentage of any payment under any Letter of Credit
shall not relieve any other LC Participant of its obligation hereunder to make
available to the Administrative Agent for the account of such LC Issuer its
Revolving Facility Percentage of any payment under any Letter of Credit on the
date required, as specified above, but no LC Participant shall be responsible
for the failure of any other LC Participant to make available to the
Administrative Agent for the account of such LC Issuer such other LC
Participant’s Revolving Facility Percentage of any such payment.

(iv) Whenever an LC Issuer receives a payment of a reimbursement obligation as
to which the Administrative Agent has received for the account of such LC Issuer
any payments from the LC Participants pursuant to subpart (iii) above, such LC
Issuer shall pay to the Administrative Agent and the Administrative Agent shall
promptly pay to each LC Participant that has paid its Revolving Facility
Percentage thereof, in same-day funds, the Dollar Equivalent of an amount equal
to such LC Participant’s Revolving Facility Percentage of the principal amount
thereof and interest thereon accruing after the purchase of the respective LC
Participations, as and to the extent so received.

(v) The obligations of the LC Participants to make payments to the
Administrative Agent for the account of each LC Issuer with respect to Letters
of Credit shall be irrevocable and not subject to counterclaim, set-off or other
defense or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

 

-78-



--------------------------------------------------------------------------------

(A) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

(B) the existence of any claim, set-off defense or other right that any LC
Obligor may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any LC Issuer, any Lender,
or other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the applicable LC Obligor and the
beneficiary named in any such Letter of Credit), other than any claim that the
applicable LC Obligor may have against any applicable LC Issuer for gross
negligence or willful misconduct; as determined by a final non-appealable
judgment of a court of competent jurisdiction of such LC Issuer in making
payment under any applicable Letter of Credit;

(C) any draft, certificate or other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(D) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or

(E) the occurrence of any Default or Event of Default.

(vi) To the extent any LC Issuer is not indemnified by the applicable Borrower
or any LC Obligor, the LC Participants will reimburse and indemnify such LC
Issuer, in proportion to their respective Revolving Facility Percentages, for
and against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature that may be imposed on, asserted against or incurred by such LC Issuer
in performing its respective duties in any way related to or arising out of LC
Issuances by it; provided, however, that no LC Participants shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements resulting from such
LC Issuer’s gross negligence or willful misconduct, as determined by a final,
non-appealable judgment of a court of competent jurisdiction.

(h) Provisions Related to Extended Revolving Credit Commitments. If the Letter
of Credit Expiration Date in respect of any tranche of Revolving Commitments
occurs prior to the expiry date of any Letter of Credit, then (i) if consented
to by the LC Issuer which issued such Letter of Credit, if one or more other
tranches of Revolving Commitments in respect of which the Letter of Credit
Expiration Date shall not have so occurred are then in effect, such Letters of
Credit for which consent has been obtained shall automatically be deemed to have
been issued (including for purposes of the obligations of the Revolving Lenders
to purchase participations therein and to make Revolving Loans and payments in
respect thereof pursuant to Section 2.05(f) and (g)) under (and ratably
participated in by Lenders pursuant to) the Revolving Commitments in respect of
such non-terminating tranches up to an aggregate amount not to exceed the
aggregate amount of the unutilized Revolving Commitments thereunder at such time
(it being understood that no partial face amount of any Letter of Credit may be
so reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrowers shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.05(a). Upon the maturity date of any tranche
of Revolving Commitments, the sublimit for Letters of Credit may be reduced as
agreed between the LC Issuers and the Parent Borrower, without the consent of
any other Person.

 

-79-



--------------------------------------------------------------------------------

(i) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Restricted Subsidiary, the Parent Borrower shall be
obligated to reimburse the applicable LC Issuer hereunder for any and all
drawings under such Letter of Credit if not otherwise timely reimbursed by such
Restricted Subsidiary. The Parent Borrower hereby acknowledges that the issuance
of Letters of Credit for the account of Restricted Subsidiaries inures to the
benefit of the Parent Borrower, and that the Parent Borrower’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.

Section 2.06 [Reserved].

Section 2.07 Bankers’ Acceptances.

(a) Each acceptance and purchase of B/As of a single Contract Period pursuant to
the terms hereof shall be made ratably by the Revolving Lenders in accordance
with the amounts of their Revolving Commitments. The failure of any Revolving
Lender to accept any B/A required to be accepted by it shall not relieve any
other Revolving Lender of its obligations hereunder; provided that the Revolving
Commitments are several and no Revolving Lender shall be responsible for any
other Revolving Lender’s failure to accept B/As as required.

(b) The B/As of a single Contract Period accepted and purchased on any date
shall be in an aggregate face amount that is at least equal to Cdn.$1,000,000
and is an integral multiple of Cdn.$500,000 and such face amount shall be in the
Lenders’ pro rata portions; provided, that the Administrative Agent may in its
sole discretion increase or reduce any Lender’s portion of such B/A to the
nearest $500,000. B/As of more than one Contract Period, but not more than ten
(10) Contract Periods, may be outstanding at the same time.

(c) To request an acceptance and purchase of B/As, the Parent Borrower shall
notify the Administrative Agent of such request in accordance with
Section 2.08(d). Each such request shall be irrevocable and, if telephonic,
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written request in a form approved by the Administrative Agent and
signed by the Parent Borrower. Each such telephonic and written request shall
specify the following information:

(i) the aggregate face amount of the B/As to be accepted and purchased;

(ii) the date of such acceptance and purchase, which shall be a Business Day;

(iii) the Contract Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Contract Period” (and which shall in
no event end after the Latest Maturity Date); and

(iv) the location and number of the Parent Borrower’s account to which the
applicable Discount Proceeds (net of applicable acceptance fees) are to be
disbursed, which shall comply with the requirements of Section 2.08. If no
Contract Period is specified with respect to any requested acceptance and
purchase of B/As, then the Parent Borrower shall be deemed to have selected a
Contract Period of 30 days’ duration.

 

-80-



--------------------------------------------------------------------------------

Promptly following receipt of a request in accordance with this paragraph, the
Administrative Agent shall so advise each Revolving Lender and shall advise each
Lender of the aggregate face amount of B/As to be accepted and purchased by such
Lender and the applicable Contract Period (which shall be identical for all
Lenders).

(d) Parent Borrower hereby appoints each Revolving Lender as its attorney to
sign and endorse on its behalf, manually or by facsimile or mechanical
signature, as and when deemed necessary by such Lender, blank forms of B/As, in
the form requested by such Lenders, each Revolving Lender hereby agreeing that
it will not sign or endorse B/As in excess of those required in connection with
B/A Drawings that have been requested by the Parent Borrower hereunder. The
Parent Borrower recognizes and agrees that all B/As signed and/or endorsed on
its behalf by any Revolving Lender shall bind the Parent Borrower as fully and
effectually as if manually signed and duly issued by authorized officers of the
Parent Borrower. Each Revolving Lender is hereby authorized to issue such B/As
endorsed in blank in such face amounts as may be determined by such Revolving
Lender; provided that the aggregate amount thereof is equal to the aggregate
amount of B/As required to be accepted by such Revolving Lender. No Revolving
Lender shall be liable for any damage, loss or claim arising by reason of any
loss or improper use of any such instrument unless such loss or improper use
results from the bad faith, gross negligence or willful misconduct as determined
by a final, non-appealable judgment of a court of competent jurisdiction of such
Revolving Lender. Each Revolving Lender shall maintain a record with respect to
B/As (i) received by it in blank hereunder, (ii) voided by it for any reason,
(iii) accepted and purchased by it hereunder and (iv) cancelled at their
respective maturities. Each Revolving Lender further agrees to retain such
records in the manner and for the periods provided in applicable provincial or
federal statutes and regulations of Canada and to provide such records to the
Parent Borrower upon its request and at its expense. Upon request by the Parent
Borrower, a Revolving Lender shall cancel all forms of B/A that have been
pre-signed or pre-endorsed on behalf of the Parent Borrower and that are held by
such Lender and are not required to be issued pursuant to this Agreement.

(e) Drafts of the Parent Borrower to be accepted as B/As hereunder shall be
signed as set forth in paragraph (d) above. Notwithstanding that any Person
whose signature appears on any B/A may no longer be an authorized signatory for
any of the Revolving Lenders or Parent Borrower at the date of issuance of such
B/A, such signature shall nevertheless be valid and sufficient for all purposes
as if such authority had remained in force at the time of such issuance and any
such B/A so signed and properly completed shall be binding on the Parent
Borrower.

(f) Upon acceptance of a B/A by a Revolving Lender pursuant to the terms hereof,
such Lender shall purchase such B/A from the Parent Borrower at the Discount
Rate for such Lender applicable to such B/A accepted by it and provide to the
Administrative Agent the Discount Proceeds for the account of the Parent
Borrower. The Acceptance Fee payable by the Parent Borrower to a Revolving
Lender under Section 2.13(g) in respect of each B/A accepted by such Revolving
Lender shall be set off against the Discount Proceeds payable by such Revolving
Lender under this paragraph.

(g) Each Revolving Lender may at any time and from time to time hold, sell,
rediscount or otherwise dispose of any or all B/A’s accepted and purchased by
it.

(h) Each B/A accepted and purchased hereunder shall mature at the end of the
Contract Period applicable thereto and except as provided in Sections 2.07, 2.14
and 2.15 and as required under Article VIII, no B/A may be repaid by the Parent
Borrower prior to the expiry date of the Contract Period applicable to such B/A.

 

-81-



--------------------------------------------------------------------------------

(i) The Parent Borrower waives presentment for payment and any other defense to
payment of any amounts due to a Revolving Lender in respect of a B/A accepted
and purchased by it pursuant to this Agreement which might exist solely by
reason of such B/A being held, at the maturity thereof, by such Lender in its
own right and the Parent Borrower agrees not to claim any days of grace if such
Lender as holder claims payment from or sues the Parent Borrower on the B/A for
payment of the amounts payable by the Parent Borrower thereunder. On the last
day of the Contract Period of a B/A, or such earlier date as may be required
pursuant to the provisions of this Agreement, the Parent Borrower shall pay to
the Administrative Agent, for the account of the Revolving Lender that has
accepted and purchased such B/A or relevant B/A Equivalent Loan (irrespective of
whether such Lender then holds such BA), the full face amount of such B/A or B/A
Equivalent Loan, as the case may be, and after such payment the Parent Borrower
shall have no further liability in respect of such B/A and such Lender shall be
entitled to all benefits of, and be responsible for all payments due to third
parties under, such B/A.

(j) Alternatively, the Parent Borrower agrees that, at the request of the
Administrative Agent, the Parent Borrower shall deliver to the Administrative
Agent a “depository note” which complies with the requirements of the Depository
Bills and Notes Act (Canada), and consents to the deposit of any such depository
note in the book-based debt clearance system maintained by the Canadian
Depository for Securities.

(k) If a Revolving Lender is not a charter bank named in Schedule 1 to the Bank
Act (Canada) or if a Revolving Lender notifies the Administrative Agent in
writing that it is otherwise unable or unwilling to accept B/As, such Lender
will, instead of accepting and purchasing B/As, make a Loan (a “B/A Equivalent
Loan”) to the Parent Borrower in the amount and for the same term as each draft
which such Lender would otherwise have been required to accept and purchase
hereunder (it being the intention of the parties that each B/A Equivalent Loan
shall have the same economic consequences for each Lender making such B/A
Equivalent Loan and the Parent Borrower as the B/A that such B/A Equivalent Loan
replaces, including payment by the Parent Borrower to each such Lender making
such B/A Equivalent Loan of the Acceptance Fee). Each such Lender will provide
to the Administrative Agent the Discount Proceeds of such B/A Equivalent Loan
for the account of the Parent Borrower in the same manner as such Lender would
have provided the Discount Proceeds in respect of the draft which such Lender
would otherwise have been required to accept and purchase hereunder.

(l) Amounts to be applied pursuant to 2.14 and 2.15 and as required under
Article VIII to prepay or repay amounts to become due with respect to then
outstanding B/As shall be deposited in a Prepayment Account (as defined below).
The Administrative Agent shall apply any cash deposited in the Prepayment
Account allocable to amounts to become due in respect of B/As on the last day of
their respective Contract Periods until all amounts due in respect of such
outstanding B/As have been repaid or until all such cash has been exhausted (and
any amount remaining in the Prepayment Account after all of the respective B/As
for which the applicable deposit was made have matured and been paid will be
released to the Parent Borrower). For purposes of this Agreement, the term
“Prepayment Account” shall mean an account established by the Parent Borrower
with the Administrative Agent and over which the Administrative Agent shall have
exclusive control, including the exclusive right of withdrawal for application
in accordance with this paragraph (l). The Administrative Agent will, at the
request of the Parent Borrower, invest amounts on deposit in the Prepayment
Account in short-term, cash equivalent investments selected by the
Administrative Agent with the consent of the Parent Borrower that mature prior
to the last day of the applicable Contract Periods of the B/As to be prepaid;
provided, however, that the Administrative Agent shall have no obligation to
invest amounts on deposit in the Prepayment Account if an Event of Default

 

-82-



--------------------------------------------------------------------------------

shall have occurred and be continuing. The Parent Borrower shall indemnify the
Administrative Agent for any losses relating to the investments so that the
amount available to prepay amounts due in respect of B/As on the last day of the
applicable Contract Period is not less than the amount that would have been
available had no investments been made pursuant thereto. Other than any interest
earned on such investments (which shall be for the account of the Parent
Borrower, to the extent not necessary for the prepayment of B/As in accordance
with this Section), the Prepayment Account shall not bear interest. Interest or
profits, if any, on such investments shall be deposited in the Prepayment
Account and reinvested and disbursed as specified above. If the maturity of the
Loans and all amounts due hereunder have been accelerated pursuant to Article
VIII, the Administrative Agent may, in its sole discretion, apply all amounts on
deposit in the Prepayment Account of the Parent Borrower to satisfy any of the
Obligations of the Parent Borrower in respect of Loans and B/As (and the Parent
Borrower hereby grants to the Administrative Agent a security interest in its
Prepayment Account to secure such Obligations).

(m) For greater certainty, all provisions of this Agreement which are applicable
to B/As shall also be applicable, mutatis mutandis, to B/A Equivalent Loans.

Section 2.08 Notice of Borrowing.

(a) Time of Notice. Each Borrowing of a Loan (other than a Continuation or
Conversion shall be made upon notice in the form provided for below which shall
be provided by applicable Borrower to the Administrative Agent at its Notice
Office not later than (i) (A) in the case of each Borrowing of a Eurodollar Loan
denominated in Dollars or Euro or a B/A Drawing, 11:00 a.m. (New York City time)
at least three (3) Business Days’ prior to the date of such Borrowing and (B) in
the case of each Borrowing of a Eurodollar Loan denominated in a currency other
than Dollars or Euro, 11:00 a.m. (New York City time) at least four (4) Business
Days’ prior to the date of such Borrowing, (ii) in the case of each Borrowing of
a Base Rate Loan, prior to 10:00 a.m. (New York City time) on the proposed date
of such Borrowing, (iii) in the case of a Canadian Prime Rate Borrowing, not
later than 11:00 a.m., (New York City time), one (1) Business Day prior to the
proposed Borrowing and (iv) in the case of any Borrowing under the Swing Line
Facility, (x) prior to 1:00 p.m. (New York City time) on the proposed date of
such Borrowing in the case of Swing Loans denominated in U.S. Dollars or
Canadian Dollars and (y) prior to 1:00 pm (New York City time) one (1) Business
Day prior to the proposed Borrowing in the case of Swing Loans denominated in
Euro or Sterling.

(b) Notice of Borrowing. Each request for a Borrowing (other than a Continuation
or Conversion or a B/A Drawing, which will be subject to Section 2.12 and 2.07
respectively) shall be made by an Authorized Officer of the applicable Borrower
by delivering written notice of such request substantially in the form of
Exhibit B-1 hereto (each such notice, a “Notice of Borrowing”) or by telephone
(to be confirmed immediately in writing by delivery by an Authorized Officer of
the applicable Borrower of a Notice of Borrowing), and in any event each such
request shall be irrevocable and shall specify (i) the identity of the Borrowers
requesting such Borrowing, (ii) the aggregate principal amount and currency (if
no currency is specified, the Borrowers shall be deemed to have been requested
in U.S. Dollars) of the Loans to be made pursuant to such Borrowing, (iii) the
date of the Borrowing (which shall be a Business Day), (iv) the Type of Loans
such Borrowing will consist of, and (iv) if applicable, the initial Interest
Period, the Swing Loan Maturity Date (which shall be less than 30 days after the
date of such Borrowing but at least five (5) Business Days after the date of
such Borrowing). Without in any way limiting the obligation of the Borrowers to
confirm in writing any telephonic

 

-83-



--------------------------------------------------------------------------------

notice permitted to be given hereunder, the Administrative Agent may act prior
to receipt of written confirmation without liability upon the basis of such
telephonic notice believed by the Administrative Agent in good faith to be from
an Authorized Officer of the applicable Borrower entitled to give telephonic
notices under this Agreement on behalf of the applicable Borrower. In each such
case, the Administrative Agent’s record of the terms of such telephonic notice
shall be conclusive absent manifest error.

(c) Minimum Borrowing Amount. The aggregate principal amount of each Borrowing
by the Borrowers shall not be less than the Minimum Borrowing Amount.

(d) Maximum Borrowings. More than one Borrowing may be incurred by the Borrowers
on any day; provided, however, that at no time shall there be more than (i) ten
(10) Borrowings of Eurodollar Loans outstanding under this Agreement and/or
(ii) ten (10) B/A Drawings outstanding under this Agreement.

Section 2.09 Funding Obligations; Disbursement of Funds.

(a) Several Nature of Funding Obligations. The Commitments of each Lender
hereunder and the obligation of each Lender to make Loans, acquire and fund
Swing Loan Participations, and LC Participations, as the case may be, are
several and not joint obligations. No Lender shall be responsible for any
default by any other Lender in its obligation to make Loans or fund any
participation hereunder and each Lender shall be obligated to make the Loans
provided to be made by it and fund its participations required to be funded by
it hereunder, regardless of the failure of any other Lender to fulfill any of
its Commitments hereunder. Nothing herein and no subsequent termination of the
Commitments pursuant to Section 2.14 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder and in existence from time
to time or to prejudice any rights that the Borrowers may have against any
Lender as a result of any default by such Lender hereunder.

(b) Borrowings Pro Rata. Except with respect to the making of Swing Loans by the
Swing Line Lender, all Loans hereunder shall be made as follows: (i) all
Revolving Loans made, and LC Participations acquired by each Lender, shall be
made or acquired, as the case may be, on a pro rata basis based upon each
Lender’s Revolving Facility Percentage of the amount of such Revolving Borrowing
or Letter of Credit in effect on the date the applicable Revolving Borrowing is
to be made or the Letter of Credit is to be issued; (ii) all Initial Term Loans
shall be made by the Lenders having Initial Term Commitments pro rata on the
basis of their respective Initial Term Commitments and (iii) all Extended Term
Loans shall be made by the Lenders having Extended Term Loan Commitments pro
rata on the basis of their respective Extended Term Loan Commitments.

(c) Notice to Lenders. The Administrative Agent shall promptly give each Lender,
as applicable, written notice (or telephonic notice promptly confirmed in
writing) of each proposed Borrowing, or Conversion or Continuation thereof, and
LC Issuance, and of such Lender’s proportionate share thereof or participation
therein and of the other matters covered by the Notice of Borrowing, Notice of
Continuation or Conversion, or LC Request, as the case may be, relating thereto.

(d) Funding of Loans.

(i) Loans Generally. No later than (i) in the case of each requested Borrowing
of a Loan denominated in Canadian Dollars 11:00 a.m. (New York City time),
(ii) in the case of each requested Borrowing in Dollars, 2:00 p.m. (New York
City time) and (iii) in the case of each requested Borrowing of a Loan
denominated in a currency

 

-84-



--------------------------------------------------------------------------------

other than Dollars or Canadian Dollars, 9:00 a.m. (New York City time), in each
case on the date specified in each Notice of Borrowing, each Lender will make
available its amount, if any, of each Borrowing requested to be made on such
date to the Administrative Agent at the Payment Office in the applicable
currency and in immediately available funds and the Administrative Agent
promptly will make available to the applicable Borrower by depositing to its
account at the Payment Office (or such other account as the applicable Borrower
shall specify) the aggregate of the amounts so made available in the type of
funds received.

(ii) Swing Loans. No later than (A) 3:00 p.m. (New York City time) with respect
to Swing Loans denominated in Euro or (B) 4:00 p.m.(New York City time), on the
date specified in each Notice of Borrowing, the Swing Line Lender will make
available to the applicable Borrower by depositing to its account at the Payment
Office (or such other account as the applicable Borrower shall specify) the
aggregate of Swing Loans requested in such Notice of Borrowing.

(e) Advance Funding. Unless the Administrative Agent shall have been notified by
any Lender prior to the applicable time in accordance with Section 2.08(a) on
the date of Borrowing that such Lender does not intend to make available to the
Administrative Agent its portion of the Borrowing or Borrowings to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing, and the
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the applicable
Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent by such Lender and the Administrative
Agent has made the same available to the applicable Borrower, the Administrative
Agent shall be entitled to recover such corresponding amount from such Lender.
If such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the applicable Borrower, and the applicable Borrower shall promptly pay
such corresponding amount to the Administrative Agent. The Administrative Agent
shall also be entitled to recover from such Lender or the applicable Borrower,
as the case may be, interest on such corresponding amount in respect of each day
from the date such corresponding amount was made available by the Administrative
Agent to the applicable Borrower to the date such corresponding amount is
recovered by the Administrative Agent at a rate per annum equal to (i) if paid
by such Lender, the overnight Federal Funds Effective Rate or (ii) if paid by
the applicable Borrower, the then applicable rate of interest, calculated in
accordance with Section 2.11, for the respective Loans (but without any
requirement to pay any amounts in respect thereof pursuant to Section 3.04). If
the applicable Borrower and such Lender shall each pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the applicable Borrower the amount of such
interest paid by the applicable Borrower for such period. Any payment by the
applicable Borrower shall be without prejudice to any claim the applicable
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

Section 2.10 Evidence of Obligations.

(a) Loan Accounts of Lenders. Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the Obligations of the
Borrowers to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

 

-85-



--------------------------------------------------------------------------------

(b) Loan Accounts of Administrative Agent; Lender Register. The Administrative
Agent shall maintain accounts in which it shall record: (i) the amount of each
Loan and Borrowing made hereunder, the Type thereof, the currency in which such
Loan is denominated, the Interest Period and applicable interest rate and, in
the case of a Swing Loan, the Swing Loan Maturity Date applicable thereto;
(ii) the amount and other details with respect to each Letter of Credit issued
hereunder; (iii) the amount of any principal due and payable or to become due
and payable from the applicable Borrower to each Lender hereunder; (iv) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof; and (v) the other details
relating to the Loans, Letters of Credit and other Obligations. In addition, the
Administrative Agent shall maintain a register (the “Lender Register”) on or in
which it will record the names and addresses of the Lenders, and the Commitments
from time to time of each of the Lenders. The Administrative Agent will make the
Lender Register available to any Lender (solely with respect to its own Loans or
Commitments) or the Parent Borrower upon its request. The entries in the Lender
Register shall be conclusive, and the Parent Borrower, the Administrative Agent,
and each Lender shall treat each Person whose name is recorded in the Lender
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, absent manifest error or actual notice to the contrary.

(c) Effect of Loan Accounts, etc. The entries made in the accounts maintained
pursuant to Section 2.10(b) shall be prima facie evidence of the existence and
amounts of the Obligations recorded therein; provided, that the failure of the
Administrative Agent to maintain such accounts or any error (other than manifest
error) therein shall not in any manner affect the obligation of any Credit Party
to repay or prepay the Loans or the other Obligations in accordance with the
terms of this Agreement.

(d) Notes. Upon request of any Lender or the Swing Line Lender, the applicable
Borrower will execute and deliver to such Lender or the Swing Line Lender, as
the case may be, (i) a Revolving Facility Note with blanks appropriately
completed in conformity herewith to evidence such Borrower’s obligation to pay
the principal of, and interest on, the Revolving Loans made to it by such
Lender, (ii) a Term Note with blanks appropriately completed in conformity
herewith to evidence its obligation to pay the principal of, and interest on,
the Term Loan made to it by such Lender, and (iii) a Swing Line Note with blanks
appropriately completed in conformity herewith to evidence the applicable
Borrower’s obligation to pay the principal of, and interest on, the Swing Loans
made to it by the Swing Line Lender; provided, however, that the decision of any
Lender or the Swing Line Lender to not request a Note shall in no way detract
from the applicable Borrower’s obligation to repay the Loans and other amounts
owing by such Borrower to such Lender or the Swing Line Lender.

Section 2.11 Interest; Default Rate.

(a) Interest on Revolving Loans. The outstanding principal amount of each
Revolving Loan made by each Lender shall bear interest at a fluctuating rate per
annum and shall be payable in the same currency in which the Loan is denominated
and shall at all times be equal to (i) during such periods as such Revolving
Loan is a Base Rate Loan, the Base Rate plus the Applicable Revolving Loan
Margin in effect from time to time, (ii) during such periods as such Revolving
Loan is a Eurodollar Loan, the relevant Adjusted Eurodollar Rate for such
Eurodollar Loan for the applicable Interest Period plus the Applicable Revolving
Loan Margin in effect from time to time, and (iii) during such periods as such
Revolving Loan is a Canadian Prime Rate Loan, the Canadian Prime Rate plus the
Applicable Revolving Loan Margin in effect from time to time.

 

-86-



--------------------------------------------------------------------------------

(b) Interest on Term Loans. The outstanding principal amount of each Term Loan
made by each Lender shall bear interest at a fluctuating rate per annum that
shall at all times be equal to (i) during such periods as such Term Loan is a
Base Rate Loan, the Base Rate plus the Applicable Term Loan Margin, and
(ii) during such periods as such Term Loan is a Eurodollar Loan, the relevant
Adjusted Eurodollar Rate for such Eurodollar Loan for the applicable Interest
Period plus the Applicable Term Loan Margin.

(c) Interest on Swing Loans. The outstanding principal amount of each Swing Loan
shall bear interest from the date of the Borrowing at a rate equal to (i) in the
case of Swing Loans denominated in Dollars, the Base Rate plus the Applicable
Revolving Loan Margin for Base Rate Loans in effect from time to time, (ii) in
the case of Swing Loans denominated in Canadian Dollars, the Canadian Prime Rate
plus the Applicable Revolving Loan Margin for Canadian Prime Rate Loans in
effect from time to time, (iii) in the case of Swing Loans denominated in Euro
or Sterling, the Adjusted Eurodollar Rate plus the Applicable Revolving Loan
Margin for Eurodollar Loans in effect from time to time.

(d) Default Interest. Notwithstanding the above provisions, if a Specified Event
of Default has occurred and is continuing, upon written notice by the
Administrative Agent (which notice the Administrative Agent may give in its
discretion and shall give at the direction of the Required Lenders), the overdue
principal amount of any Loans and, to the extent permitted by applicable law,
all overdue interest in respect of each Loan, and all overdue fees or other
overdue amounts owed in respect of the Obligations hereunder, shall thereafter
bear interest (including post petition interest in any proceeding under the
Bankruptcy Code or other applicable Debtor Relief Law) payable on demand, at a
rate per annum equal to 2.00% per annum in excess of the rate otherwise
applicable thereto (or in the event there is no applicable rate, 2.00% per annum
in excess of the rate otherwise applicable to Initial Revolving Loans maintained
as Base Rate Loans from time to time).

(e) Accrual and Payment of Interest. Interest shall accrue from and including
the date of any Borrowing to but excluding the date of any prepayment or
repayment thereof and shall be payable by the applicable Borrower: (i) in
respect of each Base Rate Loan, or Canadian Prime Rate Loan, quarterly in
arrears on the last Business Day of each March, June, September and December;
(ii) in respect of each Eurodollar Loan, on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on the dates that are successively three months after the commencement
of such Interest Period; (iii) in respect of any Swing Loan, on the Swing Loan
Maturity Date applicable thereto; and (iv) in respect of all Loans, other than
Revolving Loans accruing interest at the Base Rate, or Canadian Prime Rate Loan,
on any repayment, prepayment or Conversion (on the amount repaid, prepaid or
Converted), at maturity (whether by acceleration or otherwise), and, after such
maturity or, in the case of any interest payable pursuant to Section 2.11(d), on
demand.

(f) Computations of Interest. Except as provided in the next succeeding
sentence, all computations of interest on any Loans hereunder shall be made on
the actual number of days elapsed over a year of 360 days. All computations of
interest on Base Rate Loans, Canadian Prime Rate Loans and Unpaid Drawings
hereunder shall be made on the actual number of days elapsed over a year of 365
or 366 days, as applicable. Whenever interest is calculated on the basis of a
year of 360 or 365 days, for the purposes of the Interest Act (Canada), the
yearly rate of interest which is equivalent to the rate payable hereunder is the
rate payable multiplied by the actual number of days in the year and divided by
360 or 365, as the case may be. All such interest will be calculated using the
nominal rate method and not the effective rate method and the deemed
reinvestment principle shall not apply to such calculations

 

-87-



--------------------------------------------------------------------------------

(g) Information as to Interest Rates. The Administrative Agent, upon determining
the interest rate for any Borrowing, shall promptly notify the Parent Borrower
and the Lenders thereof. Any such determination by the Administrative Agent
shall be conclusive and binding absent manifest error.

Section 2.12 Conversion and Continuation of Loans.

(a) Conversion and Continuation of Revolving Loans. The Borrowers shall have the
right, subject to the terms and conditions of this Agreement, to (i) Convert all
or a portion of the outstanding principal amount of Borrowings of one Type made
to it into a Borrowing or Borrowings of another Type that can be made to it
pursuant to this Agreement and (ii) Continue a Borrowing of Eurodollar Loans or
B/A Drawing at the end of the applicable Interest Period or Contract Period as a
new Borrowing of Eurodollar Loans or B/A Drawing with a new Interest Period or
Contract Period, as applicable; provided, however, that if any Conversion of
Eurodollar Loans into Base Rate Loans or B/A Drawing into Canadian Prime Rate
Loans shall be made on a day other than the last day of an Interest Period for
such Eurodollar Loans or Contract Period for such Canadian Prime Rate Loans, the
applicable Borrower shall compensate each Lender for any breakage costs, if
applicable, in accordance with the provisions of Section 3.04 hereof.

(b) Notice of Continuation and Conversion. Each Continuation or Conversion of a
Loan shall be made upon notice in the form provided for below provided by the
applicable Borrower to the Administrative Agent at its Notice Office not later
than (i) in the case of each Continuation or Conversion of a Eurodollar Loan
denominated in Dollars or Euro or a B/A Drawing, 11:00 a.m. (New York City time)
at least three (3) Business Days’ prior to the date of such Continuation or
Conversion, (ii) in the case of each Continuation or Conversion of a Eurodollar
Loan denominated in a currency other than Dollars or Euro, 11:00 a.m. (New York
City time) at least four (4) Business Days’ prior to the date of such
Continuation or Conversion, (iii) in the case of each Continuation or Conversion
of a Base Rate Loan, prior to 10:00 a.m. (New York City time) on the proposed
date of such Continuation or Conversion and (iv) in the case of a Canadian Prime
Rate Continuation or Conversion, not later than 11:00 a.m., (New York City
time), one (1) Business Day prior to the proposed Continuation or Conversion.
Each such request shall be made by an Authorized Officer of the applicable
Borrower delivering written notice of such request substantially in the form of
Exhibit B-2 hereto (each such notice, a “Notice of Continuation or Conversion”)
or by telephone (to be confirmed immediately in writing by delivery by an
Authorized Officer of the applicable Borrower of a Notice of Continuation or
Conversion), and in any event each such request shall be irrevocable and shall
specify (A) the Borrowings to be Continued or Converted, (B) the date of the
Continuation or Conversion (which shall be a Business Day), and (C) the Interest
Period or, in the case of a Continuation, the new Interest Period. Without in
any way limiting the obligation of the applicable Borrower to confirm in writing
any telephonic notice permitted to be given hereunder, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the applicable Borrower entitled to
give telephonic notices under this Agreement on behalf of the applicable
Borrower. In each such case, the Administrative Agent’s record of the terms of
such telephonic notice shall be conclusive absent manifest error.

(c) No Loan may be converted into or continued as a Loan denominated in
different currency.

 

-88-



--------------------------------------------------------------------------------

(d) No partial conversion of Eurodollar Loans shall reduce the outstanding
principal amount of Eurodollar Loans made pursuant to a single Borrowing to less
than the Minimum Borrowing Amount.

(e) Base Rate Loans may not be converted into Eurodollar Loans if an Event of
Default is in existence on the date of the conversion and the Administrative
Agent has, or the Required Lenders have, determined in its or their sole
discretion not to permit such conversion.

(f) Eurodollar Loans may not be continued as Eurodollar Loans for an additional
Interest Period if an Event of Default is in existence on the date of the
proposed continuation and the Administrative Agent has, or the Required Lenders
have, determined in its or their sole discretion not to permit such
continuation.

(g) Borrowings resulting from conversions pursuant to this Section 2.12 shall be
limited in number as provided in Section 2.08.

(h) If any Event of Default is in existence at the time of any proposed
continuation of any Eurodollar Loans denominated in Dollars and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such continuation, Eurodollar Loans shall be
automatically converted on the last day of the current Interest Period into Base
Rate Loans. If upon the expiration of any Interest Period in respect of
Eurodollar Loans (other than Borrowings of Eurodollar Loans denominated in a
currency other than Dollars), the applicable Borrower has failed to elect a new
Interest Period to be applicable thereto as provided in Section 2.08, the
applicable Borrower shall be deemed to have elected to convert such Borrowing of
Eurodollar Loans into a Borrowing of Base Rate Loans, effective as of the
expiration date of such current Interest Period. Notwithstanding the foregoing,
with respect to the Borrowings of Eurodollar Loans denominated in a currency
other than Dollars, in connection with the occurrence of any of the events
described in the preceding two sentences, at the expiration of the then current
Interest Period each such Borrowing shall be automatically continued as a
Borrowing of Eurodollar Loans with an Interest Period of one (1) month.

Section 2.13 Fees.

(a) Commitment Fees. The Parent Borrower agrees to pay to the Administrative
Agent, for the ratable benefit of each Lender based upon each such Lender’s
Revolving Facility Percentage, as consideration for the Revolving Commitments of
the Lenders, commitment fees in Dollars (the “Commitment Fees”) for the period
from the Closing Date to, but not including, the Revolving Facility Termination
Date applicable to each Class of Revolving Commitments, computed for each day at
a rate per annum equal to (i) the Applicable Commitment Fee Rate times (ii) the
Unused Total Revolving Commitment in effect on such day; provided, that for the
purposes of this provision, the Revolving Commitment of any Lender shall be
deemed to be zero if such Lender would be a Defaulting Lender pursuant to clause
(b) of the definition thereof but for such Lender’s determination that a
condition precedent to funding cannot be satisfied, and the Required Lenders
have not confirmed such determination in writing. Accrued Commitment Fees shall
be due and payable in arrears on the last Business Day of each March, June,
September and December and on the Revolving Facility Termination Date applicable
to each Class of Revolving Commitments.

(b) LC Fees. (i) Standby Letters of Credit. The Parent Borrower agrees to pay to
the Administrative Agent, for the ratable benefit of each Lender with a
Revolving Commitment based upon each such Lender’s Revolving Facility
Percentage, a fee in respect of each Letter of Credit issued hereunder that is a
Standby Letter of Credit, to be paid in the same currency in which such

 

-89-



--------------------------------------------------------------------------------

Letter of Credit was made, for the period from the date of issuance of such
Letter of Credit until the expiration date thereof (including any extensions of
such expiration date that may be made at the election of the account party or
the LC Issuer), computed for each day at a rate per annum equal to (A) the
Applicable Revolving Loan Margin for Revolving Loans that are Eurodollar Loans
in effect on such day times (B) the Dollar Equivalent of the Stated Amount of
such Letter of Credit on such day. The foregoing fees shall be payable quarterly
in arrears on the last Business Day of each March, June, September and December
and on the Revolving Facility Termination Date applicable to each Class of
Revolving Commitments

(ii) Commercial Letters of Credit. The Parent Borrower agrees to pay to the
Administrative Agent for the ratable benefit of each Lender based upon each such
Lender’s Revolving Facility Percentage, a fee in respect of each Letter of
Credit issued hereunder that is a Commercial Letter of Credit to be paid in the
same currency in which such Letter of Credit was made in an amount equal to (A)
the Applicable Revolving Loan Margin for Revolving Loans that are Eurodollar
Loans in effect on the date of issuance times (B) the Dollar Equivalent of the
Stated Amount of such Letter of Credit. The foregoing fees shall be payable
quarterly in arrears on the last Business Day of each March, June, September and
December and on the Revolving Facility Termination Date applicable to each Class
of Revolving Commitments.

(c) Fronting Fees. The Parent Borrower agrees to pay quarterly in arrears
directly to each LC Issuer, for its own account, a fee in respect of each Letter
of Credit issued by such LC Issuer, to be paid in the same currency in which
such Letter of Credit was made, at a rate of 0.125% per annum, on the Stated
Amount thereof for the period from the date of issuance (or increase, renewal or
extension) to the expiration date thereof (including any extensions of such
expiration date which may be made at the election of the beneficiary thereof).

(d) Additional Charges of LC Issuer. The applicable Borrower agrees to pay in
Dollars directly to each LC Issuer upon each LC Issuance, drawing under, or
amendment, extension, renewal or transfer of, a Letter of Credit issued by it
such amount as shall at the time of such LC Issuance, drawing under, amendment,
extension, renewal or transfer be the processing charge that such LC Issuer is
customarily charging for issuances of, drawings under or amendments, extensions,
renewals or transfers of, letters of credit issued by it.

(e) Administrative Agent Fees. The Parent Borrower shall pay to the
Administrative Agent, on the Closing Date and thereafter, for its own account,
the fees payable to the Administrative Agent set forth in the Fee Letter.

(f) Closing Fees. The Parent Borrower agrees to pay on the Closing Date to each
Lender party to this Agreement on the Closing Date, as fee compensation for the
funding of such Lender’s Initial Term Loan or such Lender’s Initial Revolving
Commitment, a closing fee (the “Closing Fee”) in an amount equal to 3.00% of the
stated principal amount of such Lender’s Initial Term Loan funded on the Closing
Date plus 1.00% of the amount of such Lender’s Initial Revolving Commitment on
the Closing Date. Such Closing Fee will be in all respects fully earned, due and
payable on the Closing Date and non-refundable and non-creditable thereafter
and, in the case of the Closing Fee on the Initial Term Loan, shall be netted
against Initial Term Loans made by such Lender.

(g) Computations and Determination of Fees. All computations of Commitment Fees,
LC Fees and other Fees hereunder shall be made on the actual number of days
elapsed over a year of 360 days.

 

-90-



--------------------------------------------------------------------------------

(h) B/A Fees. The applicable Borrower agrees to pay to the Administrative Agent,
for the account of each Lender, on each date of issuance of a B/A (or B/A
Equivalent Loan) hereunder, in Canadian Dollars, an acceptance fee equal to
(i) the product of the Applicable Revolving Loan Margin and the face amount of
each B/A accepted by such Lender (or, if applicable, the principal amount of
each B/A Equivalent Loan before discounting) multiplied by (ii) a fraction, the
numerator of which is the number of days in the Contract Period applicable to
such B/A (or B/A Equivalent Loan) and the denominator of which is 365 or 366 (as
applicable) (the “Acceptance Fee”).

Section 2.14 Termination and Reduction of Revolving Commitments.

(a) Mandatory Termination of Revolving Commitments. All of the Revolving
Commitments shall terminate on the Revolving Facility Termination Date
applicable to each Class of Revolving Commitments.

(b) Voluntary Termination of the Total Revolving Commitment. Upon at least one
Business Day’s prior written notice (or telephonic notice confirmed in writing)
to the Administrative Agent at its Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrowers shall have the right to terminate in whole the Total Revolving
Commitment, provided that (i) all outstanding Revolving Loans and Unpaid
Drawings are contemporaneously prepaid in accordance with Section 2.15 (and any
outstanding B/As are cash collateralized in accordance with Section 2.07(l)) and
(ii) either (A) there are no outstanding Letters of Credit or (B) the Borrowers
shall contemporaneously cause all outstanding Letters of Credit to be
surrendered for cancellation (any such Letters of Credit to be replaced by
letters of credit issued by other financial institutions (which are not LC
Issuers under this Agreement) acceptable to each LC Issuer and the Revolving
Lenders) or shall Cash Collateralize all LC Outstandings.

(c) Partial Reduction of Total Revolving Commitment. Upon at least one Business
Day’s prior irrevocable written notice (or telephonic notice confirmed in
writing) to the Administrative Agent at its Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrowers shall have the right to partially and permanently reduce the Unused
Total Revolving Commitment of any Class; provided, however, that (i) any such
reduction shall apply to proportionately (based on each Lender’s Revolving
Facility Percentage within each applicable Class) and permanently reduce the
Revolving Commitment of each Lender with respect to each applicable Class,
(ii) such reduction shall apply to proportionately and permanently reduce the LC
Commitment Amount, but only to the extent that the Unused Total Revolving
Commitment would be reduced below any such limits, (iii) no such reduction shall
be permitted of any Borrower would be required to make a mandatory prepayment of
Loans pursuant to Section 2.15(c)(ii) or (iii) unless, substantially
concurrently with such reduction the Borrowers make such mandatory prepayment,
(iv) any partial reduction pursuant to this Section 2.14 shall be in the amount
of at least $500,000 (or, if greater, in integral multiples of $250,000).

Section 2.15 Voluntary, Scheduled and Mandatory Prepayments of Loans.

(a) Voluntary Prepayments. Each applicable Borrower shall have the right to
prepay any of the Loans of any Class owing by it (and/or cash collateralize B/As
in accordance with Section 2.07(l)), in whole or in part, without premium or
penalty, except as specified in subparts (f) and (g) below, from time to time.
The applicable Borrower shall give the Administrative Agent at the Notice Office
written or telephonic notice (in the case of telephonic notice, promptly
confirmed in writing if so requested by the Administrative Agent) of its intent
to prepay the Loans of any Class, the amount of such prepayment and (in the case
of Eurodollar Loans) the specific Borrowing(s)

 

-91-



--------------------------------------------------------------------------------

pursuant to which the prepayment is to be made, which notice shall be received
by the Administrative Agent by (y) noon (New York City time) (A) three
(3) Business Days prior to the date of such prepayment with respect to
prepayments of Eurodollar Loans denominated in Dollars or Euro or (B) four
Business Days prior to the date of such prepayment of Eurodollar Loans
denominated in a currency other than Dollars or Euro, or (z) noon (New York City
time) one Business Day prior to the date of such prepayment, in the case of any
prepayment of Base Rate Loans or a Canadian Prime Rate Loan, and which notice
shall promptly be transmitted by the Administrative Agent to each of the
affected Lenders, provided that:

(i) each partial prepayment shall be in an aggregate principal amount of at
least (A) in the case of any prepayment of a Eurodollar Loan denominated in
Dollars, $1,000,000 (or, if less, the full amount of such Borrowing), or an
integral multiple of $500,000, (B) in the case of any prepayment of a Base Rate
Loan, $250,000 (or, if less, the full amount of such Borrowing), or an integral
multiple of $100,000, (C) in the case of any prepayment of a Eurodollar Loan
denominated in Euro or Sterling, €1,000,000 million or £500,000, respectively
(or, if less, the full amount of such Borrowing), or an integral multiple of
€250,000 or £100,000, respectively, (D) in the case of any prepayment of a
Canadian Prime Rate Loan, Cdn.$1,000,000 (or, if less, the full amount of such
Borrowing), or an integral multiple of $250,000 and (E) in the case of any
prepayment of a Swing Loan, in the full amount thereof;

(ii) no partial prepayment of any Loans made pursuant to a Borrowing shall
reduce the aggregate principal amount of such Loans outstanding pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto;

(iii) the Parent Borrower may designate that any Term Loans of any Class be
repaid;

(iv) in the case of any prepayment of Term Loans of any Class, such prepayment
shall be applied in respect of the Term Loans of any Class as directed by the
Parent Borrower (and absent such direction, in direct order of maturity) and

(v) Notwithstanding anything in any Loan Document to the contrary, so long as no
Default or Event of Default has occurred and is continuing, any Company Party
may prepay the outstanding Term Loans (which shall, for the avoidance of doubt,
be automatically and permanently canceled immediately upon such prepayment) (or
Parent Borrower or any of its Subsidiaries may purchase such outstanding Loans
and immediately cancel them) on the following basis:

(A) Any Company Party shall have the right to make a voluntary prepayment of
Term Loans at a discount to par pursuant to a Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offers
or Borrower Solicitation of Discounted Prepayment Offers (any such prepayment,
the “Discounted Term Loan Prepayment”), in each case made in accordance with
this Section 2.15(a)(v); provided that no Company Party shall initiate any
action under this Section 2.15(a)(v) in order to make a Discounted Term Loan
Prepayment unless (I) at least ten (10) Business Days shall have passed since
the consummation of the most recent Discounted Term Loan Prepayment as a result
of a prepayment made by a Company Party on the applicable Discounted Prepayment
Effective Date; or (II) at least three (3) Business Days shall have passed since
the date the Company Party was notified that no Term Lender

 

-92-



--------------------------------------------------------------------------------

was willing to accept any prepayment of any Term Loan at the Specified Discount,
within the Discount Range or at any discount to par value, as applicable, or in
the case of Borrower Solicitation of Discounted Prepayment Offers, the date of
any Company Party’s election not to accept any Solicited Discounted Prepayment
Offers.

(B) (1) Subject to the proviso to subsection (A) above, any Company Party may
from time to time offer to make a Discounted Term Loan Prepayment by providing
the Auction Agent with five (5) Business Days’ notice in the form of a Specified
Discount Prepayment Notice; provided that (I) any such offer shall be made
available, at the sole discretion of the Company Party, to (x) each Term Lender
and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable tranche, the tranche or tranches of
Term Loans subject to such offer and the specific percentage discount to par
(the “Specified Discount”) of such Term Loans to be prepaid (it being understood
that different Specified Discounts and/or Specified Discount Prepayment Amounts
may be offered with respect to different tranches of Term Loans and, in such
event, each such offer will be treated as a separate offer pursuant to the terms
of this Section 2.15(a)(v)(B)), (III) the Specified Discount Prepayment Amount
shall be in an aggregate amount not less than $5,000,000 and whole increments of
$1,000,000 in excess thereof and (IV) each such offer shall remain outstanding
through the Specified Discount Prepayment Response Date. The Auction Agent will
promptly provide each Term Lender holding the applicable Class of Loans with a
copy of such Specified Discount Prepayment Notice and a form of the Specified
Discount Prepayment Response to be completed and returned by each such Term
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m., on the
third Business Day after the date of delivery of such notice to such Lenders
(the “Specified Discount Prepayment Response Date”).

(2) Each Term Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Term
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the tranches of such Lender’s Term
Loans to be prepaid at such offered discount. Each acceptance of a Discounted
Term Loan Prepayment by a Discount Prepayment Accepting Lender shall be
irrevocable. Any Term Lender whose Specified Discount Prepayment Response is not
received by the Auction Agent by the Specified Discount Prepayment Response Date
shall be deemed to have declined to accept the applicable Borrower Offer of
Specified Discount Prepayment.

(3) If there is at least one Discount Prepayment Accepting Lender, the relevant
Company Party will make a prepayment of outstanding Term Loans pursuant to this
paragraph (B) to each Discount Prepayment Accepting Lender in accordance with
the respective outstanding amount and tranches of Term Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subsection (2)
above; provided that, if the aggregate principal amount of Term Loans accepted
for prepayment by all Discount Prepayment Accepting Lenders exceeds the
Specified Discount Prepayment Amount, such prepayment shall be made pro rata
among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with such
Company Party and subject to rounding

 

-93-



--------------------------------------------------------------------------------

requirements of the Auction Agent made in its reasonable discretion) will
calculate such proration (the “Specified Discount Proration”). The Auction Agent
shall promptly, and in any case within three (3) Business Days following the
Specified Discount Prepayment Response Date, notify (I) the relevant Company
Party of the respective Term Lenders’ responses to such offer, the Discounted
Prepayment Effective Date and the aggregate principal amount of the Discounted
Term Loan Prepayment and the tranches to be prepaid, (II) each Term Lender of
the Discounted Prepayment Effective Date, and the aggregate principal amount and
the tranches of Term Loans to be prepaid at the Specified Discount on such date
and (III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, tranche and Type of
Term Loans of such Lender to be prepaid at the Specified Discount on such date.
Each determination by the Auction Agent of the amounts stated in the foregoing
notices to the Company Party and such Term Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the Company Party shall be due and payable by such Company Party
on the Discounted Prepayment Effective Date in accordance with subsection (F)
below (subject to subsection (J) below).

(C) (1) Subject to the proviso to subsection (A) above, any Company Party may
from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company Party, to (x) each Term Lender
and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate principal amount of the relevant Term Loans (the “Discount Range
Prepayment Amount”), the tranche or tranches of Term Loans subject to such offer
and the maximum and minimum percentage discounts to par (the “Discount Range”)
of the principal amount of such Term Loans with respect to each relevant tranche
of Term Loans willing to be prepaid by such Company Party (it being understood
that different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different tranches of Term Loans and, in such event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section 2.15(a)(v)(C)), (III) the Discount Range Prepayment Amount shall be
in an aggregate amount not less than $5,000,000 and whole increments of
$1,000,000 in excess thereof and (IV) each such solicitation by a Company Party
shall remain outstanding through the Discount Range Prepayment Response Date.
The Auction Agent will promptly provide each Term Lender holding the applicable
Class of Loans with a copy of such Discount Range Prepayment Notice and a form
of the Discount Range Prepayment Offer to be submitted by a responding Lender to
the Auction Agent (or its delegate) by no later than 5:00 p.m., on the third
Business Day after the date of delivery of such notice to such Lenders (the
“Discount Range Prepayment Response Date”). Each Term Lender’s Discount Range
Prepayment Offer shall be irrevocable and shall specify a discount to par within
the Discount Range (the “Submitted Discount”) at which such Lender is willing to
allow prepayment of any or all of its then outstanding Term Loans of the
applicable tranche or tranches and the maximum aggregate principal amount and
tranches of such Lender’s Term Loans (the “Submitted Amount”) such Term Lender
is willing to have prepaid at the Submitted Discount. Any Term Lender whose
Discount Range Prepayment Offer is not received by the Auction Agent by the
Discount Range Prepayment Response Date shall be deemed to have declined to
accept a Discounted Term Loan Prepayment of any of its Term Loans at any
discount to their par value within the Discount Range.

 

-94-



--------------------------------------------------------------------------------

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C). The relevant Company Party agrees to accept
on the Discount Range Prepayment Response Date all Discount Range Prepayment
Offers received by Auction Agent by the Discount Range Prepayment Response Date,
in the order from the Submitted Discount that is the largest discount to par to
the Submitted Discount that is the smallest discount to par, up to and including
the Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Term Loan Prepayment in an aggregate principal amount equal to the
lower of (I) the Discount Range Prepayment Amount and (II) the sum of all
Submitted Amounts. Each Term Lender that has submitted a Discount Range
Prepayment Offer to accept prepayment at a discount to par that is larger than
or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Submitted Amount (subject to
any required proration pursuant to the following subsection (3)) at the
Applicable Discount (each such Term Lender, a “Participating Lender”).

(3) If there is at least one Participating Lender, the relevant Company Party
will prepay the respective outstanding Term Loans of each Participating Lender
in the aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the relevant Company Party
of the respective Term Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Term Loan Prepayment and the tranches to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and tranches of Term
Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and tranches of such Term
Lender to be prepaid at the Applicable Discount on such date, and (IV) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Company Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Company Party shall be due and payable by
such Company Party on the Discounted Prepayment Effective Date in accordance
with subsection (F) below (subject to subsection (J) below).

 

-95-



--------------------------------------------------------------------------------

(D) (1) Subject to the proviso to subsection (A) above, any Company Party may
from time to time solicit Solicited Discounted Prepayment Offers by providing
the Auction Agent with five (5) Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company Party, to (x) each Term Lender
and/or (y) each Lender with respect to any Class of Loans on an individual
tranche basis, (II) any such notice shall specify the maximum aggregate amount
of the Term Loans (the “Solicited Discounted Prepayment Amount”) and the tranche
or tranches of Term Loans the applicable Borrower is willing to prepay at a
discount (it being understood that different Solicited Discounted Prepayment
Amounts may be offered with respect to different tranches of Term Loans and, in
such event, each such offer will be treated as separate offer pursuant to the
terms of this Section 2.15(a)(v)(D)), (III) the Solicited Discounted Prepayment
Amount shall be in an aggregate amount not less than $5,000,000 and whole
increments of $1,000,000 in excess thereof and (IV) each such solicitation by a
Company Party shall remain outstanding through the Solicited Discounted
Prepayment Response Date. The Auction Agent will promptly provide each
Appropriate Lender with a copy of such Solicited Discounted Prepayment Notice
and a form of the Solicited Discounted Prepayment Offer to be submitted by a
responding Lender to the Auction Agent (or its delegate) by no later than 5:00
p.m., on the third Business Day after the date of delivery of such notice to
such Term Lenders (the “Solicited Discounted Prepayment Response Date”). Each
Term Lender’s Solicited Discounted Prepayment Offer shall (x) be irrevocable,
(y) remain outstanding until the Acceptance Date, and (z) specify both a
discount to par (the “Offered Discount”) at which such Term Lender is willing to
allow prepayment of its then outstanding Term Loan and the maximum aggregate
principal amount and tranches of such Term Loans (the “Offered Amount”) such
Term Lender is willing to have prepaid at the Offered Discount. Any Term Lender
whose Solicited Discounted Prepayment Offer is not received by the Auction Agent
by the Solicited Discounted Prepayment Response Date shall be deemed to have
declined prepayment of any of its Term Loans at any discount.

(2) The Auction Agent shall promptly provide the relevant Company Party with a
copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Company Party shall review
all such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Company Party
(the “Acceptable Discount”), if any. If the Company Party elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by such Company Party from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection (2) (the “Acceptance Date”), the
Company Party shall submit an Acceptance and Prepayment Notice to the Auction
Agent setting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Company Party by the
Acceptance Date, such Company Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

 

-96-



--------------------------------------------------------------------------------

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with such Company Party and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the aggregate principal amount and the tranches of Term Loans (the
“Acceptable Prepayment Amount”) to be prepaid by the relevant Company Party at
the Acceptable Discount in accordance with this Section 2.15(a)(v)(D). If the
Company Party elects to accept any Acceptable Discount, then the Company Party
agrees to accept all Solicited Discounted Prepayment Offers received by Auction
Agent by the Solicited Discounted Prepayment Response Date, in the order from
largest Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Term Lender that has submitted a Solicited Discounted
Prepayment Offer with an Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to prepayment
of Term Loans equal to its Offered Amount (subject to any required pro-rata
reduction pursuant to the following sentence) at the Acceptable Discount (each
such Lender, a “Qualifying Institution”). The Company Party will prepay
outstanding Term Loans pursuant to this subsection (D) to each Qualifying
Institution in the aggregate principal amount and of the tranches specified in
such Lender’s Solicited Discounted Prepayment Offer at the Acceptable Discount;
provided that if the aggregate Offered Amount by all Qualifying Institutions
whose Offered Discount is greater than or equal to the Acceptable Discount
exceeds the Solicited Discounted Prepayment Amount, prepayment of the principal
amount of the Term Loans for those Qualifying Institutions whose Offered
Discount is greater than or equal to the Acceptable Discount (the “Identified
Qualifying Institutions”) shall be made pro rata among the Identified Qualifying
Institutions in accordance with the Offered Amount of each such Identified
Qualifying Institution and the Auction Agent (in consultation with such Company
Party and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) will calculate such proration (the “Solicited Discount
Proration”). On or prior to the Discounted Prepayment Determination Date, the
Auction Agent shall promptly notify (I) the relevant Company Party of the
Discounted Prepayment Effective Date and Acceptable Prepayment Amount comprising
the Discounted Term Loan Prepayment and the tranches to be prepaid, (II) each
Term Lender of the Discounted Prepayment Effective Date, the Acceptable
Discount, and the Acceptable Prepayment Amount of all Term Loans and the
tranches to be prepaid to be prepaid at the Applicable Discount on such date,
(III) each Qualifying Institution of the aggregate principal amount and the
tranches of such Term Lender to be prepaid at the Acceptable Discount on such
date, and (IV) if applicable, each Identified Qualifying Institution of the
Solicited Discount Proration. Each determination by the Auction Agent of the
amounts stated in the foregoing notices to such Company Party and Term Lenders
shall be conclusive and binding for all purposes absent manifest error. The
payment amount specified in such notice to such Company Party shall be due and
payable by such Company Party on the Discounted Prepayment Effective Date in
accordance with subsection (F) below (subject to subsection (J) below).

(E) In connection with any Discounted Term Loan Prepayment, the Company Parties
and the Term Lenders acknowledge and agree that the Auction Agent may require as
a condition to any Discounted Term Loan Prepayment, the payment of customary
fees and expenses from a Company Party in connection therewith.

 

-97-



--------------------------------------------------------------------------------

(F) If any Term Loan is prepaid in accordance with paragraphs (B) through
(D) above, a Company Party shall prepay such Term Loans on the Discounted
Prepayment Effective Date. The relevant Company Party shall make such prepayment
to the Administrative Agent, for the account of the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Institutions, as
applicable, at the Administrative Agent’s Office in immediately available funds
not later than 11:00 a.m. on the Discounted Prepayment Effective Date and all
such prepayments shall be applied to the remaining principal installments of the
relevant tranche of Loans on a pro-rata basis across such installments. The Term
Loans so prepaid shall be accompanied by all accrued and unpaid interest on the
par principal amount so prepaid up to, but not including, the Discounted
Prepayment Effective Date. Each prepayment of the outstanding Term Loans
pursuant to this Section 2.15(a)(v) shall be paid to the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Institutions, as
applicable, and shall be applied to the relevant Loans of such Lenders in
accordance with their respective Applicable Percentage. The aggregate principal
amount of the tranches and installments of the relevant Term Loans outstanding
shall be deemed reduced by the full par value of the aggregate principal amount
of the tranches of Term Loans prepaid on the Discounted Prepayment Effective
Date in any Discounted Term Loan Prepayment. In connection with each prepayment
pursuant to this Section 2.15(a)(v), the relevant Company Party shall waive any
right to bring any action against the Administrative Agent, in its capacity as
such, in connection with any such Discounted Term Loan Prepayment.

(G) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.15(a)(v), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the applicable
Borrower.

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.15(a)(v), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

(I) Each of the Company Parties and the Term Lenders acknowledge and agree that
the Auction Agent may perform any and all of its duties under this
Section 2.15(a)(v) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.15(a)(v) as well
as activities of the Auction Agent.

(J) Each Company Party shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Term
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment

 

-98-



--------------------------------------------------------------------------------

Response Date (and if such offer is revoked pursuant to the preceding clauses,
any failure by such Company Party to make any prepayment to a Lender, as
applicable, pursuant to this Section 2.15(a)(v) shall not constitute a Default
or Event of Default under Section 8.01 or otherwise).

(b) Scheduled Repayments of Initial Term Loans. On the last Business Day of each
January, April, July and October, commencing with January 31, 2013, the Parent
Borrower shall repay the principal amount of the Initial Term Loans equal to
0.25% multiplied by the original principal amount of the Initial Term Loans,
except that the payment due on the Initial Term Loan Maturity Date shall in any
event be in the amount of the entire remaining principal amount of the
outstanding Initial Term Loans (each such repayment, as the same may be reduced
by reason of the application of prepayments pursuant to Sections 2.13(a) and
(c), a “Scheduled Repayment”).

In addition to the foregoing, the applicable Borrower shall pay to the
Administrative Agent, for the account of the Lenders, on each Incremental Term
Loan Repayment Date, a principal amount of the Other Term Loans (as adjusted
from time to time pursuant to Sections 2.13(a), 2.13(c) and 2.16(d)) equal to
the amount set forth for such date in the applicable Incremental Term Loan
Assumption Agreement, together in each case with accrued and unpaid interest on
the principal amount to be paid to but excluding the date of such payment. To
the extent not previously paid, all Incremental Term Loans shall be due and
payable on the applicable Maturity Date and all Incremental Revolving Loans and
Incremental Initial Revolving Loans shall be due and payable on the Revolving
Facility Termination Date applicable to each Class of Revolving Commitments,
together in each case with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of payment.

(c) Mandatory Payments. The Loans shall be subject to mandatory repayment or
prepayment (in the case of any partial prepayment conforming to the requirements
as to the amounts of partial prepayments set forth in Section 2.15(a) above),
the LC Outstandings shall be subject to cash collateralization requirements and
outstanding B/As shall be subject to cash collateralization requirements in
accordance with Section 2.07(l), in accordance with the following provisions:

(i) Revolving Facility Termination Date. The entire principal amount of all
outstanding Revolving Loans shall be repaid in full on the Revolving Facility
Termination Date applicable to each Class of Revolving Commitments.

(ii) Loans Exceed the Commitments. (x) If on any date (other than as a result of
currency fluctuations and after giving effect to any other payments on such
date) (A) the Aggregate Credit Facility Exposure exceeds the Total Credit
Facility Amount, (B) the Revolving Facility Exposure of any Lender plus any
Lender’s Applicable Percentage of the principal amount of Swing Loans
outstanding would exceed such Lender’s Revolving Commitment, (C) the Aggregate
Revolving Facility Exposure plus the principal amount of Swing Loans exceeds the
Total Revolving Commitment, or (D) the aggregate principal amount of Swing Loans
outstanding exceeds the Swing Line Commitment, then, in the case of each of the
foregoing, the Parent Borrower shall, before noon on the Business Day following
such date, prepay the principal amount of Loans and, after Loans have been paid
in full, Unpaid Drawings, in an aggregate amount at least equal to such excess
and (y) if on any Reset Date, as a result of currency fluctuations (after giving
effect to any other payments on such date) the Aggregate Credit Facility
Exposure exceeds 102% of the Total Credit Facility Amount, then the applicable
Borrower shall, within three (3) Business Days after receiving notice thereof
from the Administrative Agent, prepay the principal amount of Loans and, after
Loans have been paid in full, Unpaid Drawings, in an aggregate amount at least
equal to such excess; provided that the Borrowers shall not be obligated to
prepay any B/A in order to comply with the terms of this Section 2.15(c).

 

-99-



--------------------------------------------------------------------------------

(iii) LC Outstandings Exceed LC Commitment. If on any date the LC Outstandings
exceed the LC Commitment Amount, then the applicable LC Obligor or the
applicable Borrower shall, on such day, Cash Collateralize any LC Outstandings
that have not previously been Cash Collateralized to the extent of such excess.

(iv) Excess Cash Flow. Within five days after the date on which the Parent
Borrower delivers or is required to deliver its audited consolidated financial
statements pursuant to Section 6.01(a) for each fiscal year of the Parent
Borrower (such fifth day, the “Excess Cash Flow Sweep Date”), commencing with
the first full fiscal year of the Parent Borrower ended after the Closing Date,
the Parent Borrower shall prepay the principal of the Loans in an aggregate
amount (the “Excess Cash Flow Prepayment Amount”) equal to (A) the percentage of
the Excess Cash Flow for such fiscal year computed in accordance with the table
set forth below based on the First Lien Leverage Ratio as of the end of such
fiscal year, less (B) the sum of (1) the aggregate amount of any Loans prepaid
pursuant to Section 2.15(a) (including any prepayments of Revolving Loans, to
the extent any Revolving Commitments have been permanently reduced pursuant to
Section 2.14(c) and to the extent not funded with proceeds from the incurrence
of long-term indebtedness) during such fiscal year or during the period after
such fiscal year but prior to the Excess Cash Flow Sweep Date (provided, that
such amounts prepaid during the period after such fiscal year but prior to the
Excess Cash Flow Sweep Date may not be deducted in calculating the Excess Cash
Flow Prepayment Amount for the fiscal year during which such amounts were
actually prepaid), with such amount to be applied as set forth in
Section 2.15(d) below and (2) the aggregate amount of any Permitted Incremental
Indebtedness and/or Permitted First Priority Refinancing Debt with a Lien on the
Collateral ranking pari passu with the Liens securing the Obligations prepaid
pursuant to the terms described in the immediately following paragraph
(including any prepayments of revolving loans constituting Permitted Incremental
Indebtedness (to the extent such Permitted Incremental Indebtedness is secured
by a first priority lien on the Collateral) or Permitted First Priority
Refinancing Debt, to the extent any revolving commitments with respect thereto
have been permanently reduced), in the case of clause (B) during such fiscal
year or during the period after such fiscal year but prior to the Excess Cash
Flow Sweep Date (provided that such amounts prepaid during the period after such
fiscal year but prior to the Excess Cash Flow Sweep Date may not be deducted in
calculating the Excess Cash Flow Prepayment Amount for the fiscal year during
which such amounts were actually prepaid), with such amount to be applied as set
forth in Section 2.15(d) below:

 

First Lien Leverage Ratio

   Percentage of Excess Cash Flow Greater than 3.50 to 1.00    50% Less than or
equal to 3.50 to 1.00 but greater than 3.00 to 1.00    25% Less than or equal to
3.00 to 1.00    0%

 

-100-



--------------------------------------------------------------------------------

The Parent Borrower may use a portion of the Excess Cash Flow Prepayment Amount
to prepay or repurchase Permitted Incremental Indebtedness and/or Permitted
First Priority Refinancing Debt with a Lien on the Collateral ranking pari passu
with the Liens securing the Obligations to the extent any applicable document
governing such Permitted Incremental Indebtedness and/or Permitted First
Priority Refinancing Debt requires the issuer of such Indebtedness to prepay or
make an offer to purchase such Indebtedness with the Excess Cash Flow Prepayment
Amount, in each case in an amount not to exceed the product of (x) the amount of
such Excess Cash Flow Prepayment Amount multiplied by (y) a fraction, the
numerator of which is the outstanding principal amount of the Permitted
Incremental Indebtedness and/or Permitted First Priority Refinancing Debt with a
Lien on the Collateral ranking pari passu with the Liens securing the
Obligations and with respect to which such a requirement to prepay or make an
offer to purchase exists and the denominator of which is the sum of the
outstanding principal amount of such Permitted Incremental Indebtedness and/or
Permitted First Priority Refinancing Debt and the outstanding principal amount
of Loans hereunder.

(v) Certain Proceeds of Asset Sales and Events of Loss. If during any fiscal
year of Parent Borrower any Credit Party has received cumulative Net Cash
Proceeds during such fiscal year from (i) one or more Asset Sales or Events of
Loss of at least $10.0 million (with any unused amounts in any fiscal years
being carried over to any future fiscal years to the extent that such amount
shall not be greater than $20.0 million in any fiscal year) or (ii) any Sale and
Lease-Back Transaction (other than a Permitted Sale and Lease-Back Transaction),
not later than the third Business Day following the date of receipt of any Cash
Proceeds in excess of such amount, an amount equal to 100% of the Net Cash
Proceeds then received in excess of such amount from any Asset Sale, Event of
Loss or Sale and Lease-Back Transaction (other than a Permitted Sale and
Lease-Back Transaction) shall be applied as a mandatory prepayment of the Loans
in accordance with Section 2.15(d) below; provided, that, so long as (A) the
Parent Borrower reinvests or commits to reinvest all or a portion of such Net
Cash Proceeds in assets used in the business of the Credit Parties within 360
days following the receipt thereof (the “Reinvestment Date”) and (B) if so
committed to be reinvested, such reinvestment is actually completed within 180
days after such Reinvestment Date, no such prepayment shall be required in
respect of the portion of such Net Cash Proceeds so reinvested. If at the end of
the period specified above any portion of such Net Cash Proceeds has not been so
reinvested, the Parent Borrower will make a prepayment of the Loans, to the
extent required above. In the case of Net Cash Proceeds from Asset Sales, Events
of Loss or Sale and Lease-Back Transaction (other than a Permitted Sale and
Lease-Back Transaction), in each case solely to the extent with respect to any
Collateral, the Borrowers may use a portion of such Net Cash Proceeds to prepay
or repurchase Permitted Incremental Indebtedness and/or Permitted First Priority
Refinancing Debt with a Lien on the Collateral ranking pari passu with the Liens
securing the Obligations to the extent any applicable document governing such
Permitted Incremental Indebtedness or Permitted First Priority Refinancing Debt
requires the issuer of such Indebtedness to prepay or make an offer to purchase
such Indebtedness with the proceeds of such Asset Sale, Event of Loss or Sale
and Lease-Back Transaction (other than a Permitted Sale and Lease-Back
Transaction), in each case in an amount not to exceed the product of (x) the
amount of such Net Cash Proceeds multiplied by (y) a fraction, the numerator of
which is the outstanding principal amount of the Permitted Incremental
Indebtedness and/or Permitted First Priority Refinancing Debt with a Lien on the
Collateral ranking pari passu with the Liens securing the Obligations and with
respect to which such a requirement to prepay or make an offer to purchase
exists and the denominator of which is the sum of the outstanding principal
amount of such Permitted Incremental Indebtedness and/or Permitted First
Priority Refinancing Debt and the outstanding principal amount of Loans
hereunder.

 

-101-



--------------------------------------------------------------------------------

(vi) Certain Proceeds of Indebtedness. Not later than the Business Day following
the date of the receipt by any Credit Party of the Net Cash Proceeds from any
sale or issuance of any Indebtedness other than any Indebtedness permitted to be
incurred pursuant to Section 7.03 (other than any Credit Agreement Refinancing
Indebtedness) after the Closing Date, the Parent Borrower will make a prepayment
of the Loans in an amount equal to 100% of such Net Cash Proceeds in accordance
with Section 2.15(d) below.

(vii) Lender Declined Prepayments. Notwithstanding any other provision of this
Section 2.13(c), each Lender holding Term Loans shall have the right to reject
its pro rata portion of any mandatory prepayment pursuant to clauses (iv),
(v) or (vi) above, in which case, such amounts (“Declined Amounts”) may be
retained by the applicable Credit Party.

(d) Applications of Certain Prepayment Proceeds. Each prepayment required to be
made pursuant to Sections 2.15(c)(iv), (v) or (vi) above shall be applied as a
mandatory prepayment of principal of first, to the outstanding Classes of Term
Loans as the Parent Borrower shall designate, with such amounts being applied to
the schedule installments thereof occurring within the next eight fiscal
quarters in direct order of maturity and then ratably to the remaining Scheduled
Repayments thereof; provided that the Parent Borrower may not designate that any
Term Loans other than the Initial Term Loans be repaid unless such prepayment is
accompanied by a pro rata repayment of Initial Term Loans (or the Initial Term
Loans have otherwise been paid in full), second, after no Term Loans are
outstanding, the outstanding Swing Loans, third, the outstanding Revolving
Loans, without reduction of the Total Revolving Commitment and fourth, to Cash
Collateralized the LC Outstandings to the extent required by Section 2.14(b).

(e) Particular Loans to be Prepaid. With respect to each repayment or prepayment
of Loans made or required by this Section 2.15, the applicable Borrower shall
designate the Types of Loans that are to be repaid or prepaid and the specific
Borrowing(s) pursuant to which such repayment or prepayment is to be made. In
the absence of a designation by the applicable Borrower as described in the
preceding sentence, the Administrative Agent shall, subject to the above, make
such designation in its sole discretion with a view, but no obligation, to
minimize breakage costs owing under Article III.

(f) Term Loan Prepayment Premium. In the case of any prepayment of the Initial
Term Loans pursuant to Section 2.15(a), or amendment of the Loan Documents
relating to the interest rate for, or weighted average yield of, the Initial
Term Loans, in each case, made prior to the first anniversary of the Closing
Date in connection with a Repricing Transaction, the Parent Borrower shall pay
at the time of such prepayment or amendment a prepayment premium (a “Term Loan
Prepayment Premium”) in the amount of 1.0% of the amount of the Initial Term
Loans prepaid or repriced.

(g) Breakage and Other Compensation. Any prepayment made pursuant to this
Section 2.15 shall be accompanied by any amounts payable in respect thereof
under Section 3.04 hereof.

 

-102-



--------------------------------------------------------------------------------

Section 2.16 Method and Place of Payment.

(a) Generally. All payments made by the Borrowers hereunder under any Note or
any other Loan Document shall be made without setoff, counterclaim or other
defense.

(b) Application of Payments. Except as specifically set forth elsewhere in this
Agreement and subject to Section 8.03, (i) all payments and prepayments of any
Class of Revolving Loans and Unpaid Drawings with respect to Letters of Credit
shall be applied by the Administrative Agent on a pro rata basis based upon each
Lender’s Revolving Facility Percentage with respect to any applicable Class of
the amount of such prepayment, (ii) all payments and prepayments of any Class of
Term Loans shall be applied by the Administrative Agent to reduce the principal
amount of the applicable Class of Term Loans made by each Lender with a Term
Commitment with respect to any applicable Class, pro rata on the basis of their
respective Term Commitments with respect to each applicable Class and (iii) all
payments or prepayments of Swing Loans shall be applied by the Administrative
Agent to pay or prepay such Swing Loans.

(c) Payment of Obligations. Except as specifically set forth elsewhere in this
Agreement, all payments under this Agreement with respect to any of the
Obligations shall be made to the Administrative Agent on the date when due and
shall be made at the Payment Office in immediately available funds and shall be
made in in the currency in which such Loans are denominated and all other
payments under each Loan Document, unless specified in such Loan Document, be
made in U.S. Dollars.

(d) Timing of Payments. Any payments under this Agreement that are made later
than 3:00 p.m. (New York City time) shall be deemed to have been made on the
next succeeding Business Day. Whenever any payment to be made hereunder shall be
stated to be due on a day that is not a Business Day, the due date thereof shall
be extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable during such extension at the applicable
rate in effect immediately prior to such extension.

(e) Distribution to Lenders. Upon the Administrative Agent’s receipt of payments
hereunder, the Administrative Agent shall immediately distribute to each Lender
or the applicable LC Issuer, as the case may be, its ratable share, if any, of
the amount of principal, interest, and Fees received by it for the account of
such Lender provided, however, the Administrative Agent shall not be required to
distribute such amounts that are denominated in Euro or Sterling unless the
Administrative Agent receives such amounts before 10:00 a.m. (New York time) and
instead shall be required to distribute such amounts on the next succeeding
Business Day and (ii) the Administrative Agent shall not be required to
distribute such amounts that are denominated in Canadian Dollars unless the
Administrative Agent receives such amounts before (provided that such delay in
distribution shall not otherwise affect any determination as to when such
payment was actually made for any purpose hereunder) 10:00 a.m. (New York time)
and instead shall be required to distribute such amounts on the next succeeding
Business Day. Payments received by the Administrative Agent in the applicable
currency shall be delivered to the Lenders or the applicable LC Issuer, as the
case may be, in such applicable currency in immediately available funds;
provided, however, that if at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
Unpaid Drawings, interest and Fees then due hereunder then, except as
specifically set forth elsewhere in this Agreement and subject to Section 8.03,
such funds shall be applied, first, towards payment of interest and Fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and Fees then due to such parties, and second, towards
payment of principal and Unpaid Drawings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and Unpaid
Drawings then due to such parties.

 

-103-



--------------------------------------------------------------------------------

Section 2.17 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 2.17 or 11.3 shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any LC Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the LC Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.17(a)(iv); fourth, as the
Parent Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so reasonably determined by the Administrative
Agent and the Parent Borrower, to be held in a deposit account and released pro
rata in order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the LC Issuers’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.17(a)(iv); sixth, to the payment of any
amounts owing to the Lenders, the LC Issuers or Swing Line Lenders as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
LC Issuers or Swing Line Lenders against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Event of Default exists, to the payment of any amounts
owing to the Parent Borrower or any Restricted Subsidiaries thereof pursuant to
any Hedge Agreement with such Defaulting Lender or any Affiliate thereof as
certified to the Administrative Agent (with a copy to such Defaulting Lender) by
an Authorized Officer of Parent Borrower prior to the date of such payment;
eighth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Parent Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Parent Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and ninth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or LC Outstandings in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and LC Outstandings owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or LC Outstandings owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in LC

 

-104-



--------------------------------------------------------------------------------

Outstandings and Swing Loans are held by the Lenders pro rata in accordance with
the Commitments under the applicable Facility without giving effect to
Section 2.17(a)(iii). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(A) Certain Fees. No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive LC Fees for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Applicable Percentage of the stated amount of Letters of Credit for which it
has provided Cash Collateral pursuant to Section 2.17(a)(iv).

(C) With respect to any Fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrowers shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in LC
Outstandings or Swing Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to each LC Issuer and Swing Line
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such LC Issuer’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

(iii) Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in LC Outstandings and Swing
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Facility Exposure of any Non-Defaulting
Lender plus such Non-Defaulting Lender’s Applicable Percentage of the principal
amount of Swing Loans outstanding to exceed such Non-Defaulting Lender’s
Revolving Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(iv) Cash Collateral, Repayment of Swing Loans. If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to them hereunder or
under law, (x) first, prepay Swing Loans in an amount equal to the Swing Line
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the LC Issuers’
Fronting Exposure in accordance with the procedures set forth in
Section 2.17(a)(iv).

(b) Defaulting Lender Cure. If the Parent Borrower, the Administrative Agent and
each Swing Line Lender and LC Issuer reasonably agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date

 

-105-



--------------------------------------------------------------------------------

specified in such notice and subject to any conditions set forth therein (which
may include reasonable arrangements with respect to any Cash Collateral), that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may reasonably determine to be necessary to cause the Loans
and funded and unfunded participations in Letters of Credit and Swing Loans to
be held pro rata by the Lenders in accordance with the Commitments under the
applicable Facility (without giving effect to Section 2.17(a)(iii)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(c) New Swing Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swing Line Lender shall not be required to fund any Swing Loans
unless it is reasonably satisfied that it will have no Fronting Exposure after
giving effect to such Swing Loan and (ii) no LC Issuer shall be required to
issue, extend, renew or increase any Letter of Credit unless it is reasonably
satisfied that it will have no Fronting Exposure after giving effect thereto.

Section 2.18 Incremental Facilities.

(a) Parent Borrower shall have the right, but not the obligation, after the
Closing Date, upon notice to the Administrative Agent (an “Incremental Borrowing
Notice”), to incur one or more additional term loan facilities (each, an
“Incremental Term Loan Facility,” and together with the Initial Term Loan
Facility, the “Term Loan Facilities” the loans under each Incremental Term Loan
Facility, “Incremental Term Loans”) or revolving facilities (each, an
“Incremental Revolving Facility,” the loans under each Incremental Revolving
Facility, “Incremental Revolving Loans”), or one or more increases in the
aggregate commitments under the Initial Revolving Facility (which may, with
respect to any Incremental Revolving Facility or any increase to the Initial
Revolving Facility, at the election of Parent Borrower, include a proportionate
increase to the LC Commitment Amount and, with the consent of the Swing Line
Lender (such consent not to be unreasonably withheld or delayed), the Swing Line
Commitment) (each, an “Incremental Initial Revolving Facility,” the loans
thereunder, the “Incremental Initial Revolving Loans”) (and each of the
foregoing, an “Incremental Facility” and collectively, the “Incremental
Facilities”), in each case sharing in the Collateral (as defined below) on a
pari passu or junior basis, in an aggregate amount of up to (w) $105.0 million
minus the aggregate amount of Indebtedness incurred in reliance on clause (a)(x)
of the definition of “Permitted Incremental Indebtedness” plus (x) additional
amounts so long as after giving effect to the incurrence of the Loans in respect
of such Incremental Term Loan Commitments and/or Incremental Revolving Credit
Commitments (assuming the full amount thereof is drawn and assuming such amounts
are secured on a first lien basis, whether or not so secured) and/or Permitted
Incremental Indebtedness incurred under Section 7.03(w) and after giving effect
to any Acquisition that may be consummated in connection therewith, the First
Lien Leverage Ratio (calculated on a Pro Forma Basis and provided that (A) all
Permitted Incremental Indebtedness incurred under Section 7.03(w) shall also be
included in such calculation for this purpose, whether or not it would otherwise
be included and (B) the proceeds of the Incremental Facility being incurred
shall not be netted against indebtedness for purposes of the calculation
relating to such incurrence) shall not be greater than 3.75 to 1.00; provided
that (a) no commitment of any Lender may be increased without the consent of
such Lender, (b) no Event of Default exists after giving effect thereto
(provided, however, that if the proceeds of such Incremental Facilities are used
to finance a Permitted Acquisition or other similar Investment permitted by
Section 7.04 (and costs reasonably

 

-106-



--------------------------------------------------------------------------------

related thereto), it shall only be required that no Specified Event of Default
shall be continuing at the time of incurrence), (c) any Incremental Facility
that is an increase in the aggregate amount of the Initial Revolving Commitment
shall be on the same terms and pursuant to the same documentation as the Initial
Revolving Commitment, (d) the yield applicable to any Incremental Initial
Revolving Facility shall be equal to the corresponding yield on the Initial
Revolving Facility (calculated for such Incremental Initial Revolving Facility
and Initial Revolving Facility inclusive of any original issue discount and/or
upfront fee percentage paid to all Lenders, but exclusive of any arrangement,
underwriting or similar fees); provided, that Parent Borrower may increase the
pricing of the Initial Revolving Facility, without the consent of the
Administrative Agent or any Lender, such that the foregoing is true, including
increasing the Applicable Margin, the Commitment Fee, adding or increasing an
existing “LIBOR Floor” (if applicable), and paying additional original issue
discount and/or upfront fees, (e) in the case of any Incremental Revolving
Facility, (i) such Incremental Revolving Facility shall have a final maturity no
earlier than the Initial Revolving Facility Termination Date and (ii) such
Incremental Revolving Facility shall provide that (A) the borrowing and
repayment (except for (1) payments of interest and fees at different rates on
the Incremental Revolving Credit Facility (and related outstandings),
(2) repayments required upon the maturity date of the Incremental Revolving
Credit Facility and (3) repayment made in connection with a permanent repayment
and termination of commitments (subject to clause (C) below)) of Loans with
respect to Incremental Revolving Credit Commitments after the effectiveness of
such Incremental Revolving Facility shall be made on a pro rata basis with all
other Revolving Credit Commitments on the date of effectiveness of such
Incremental Revolving Facility, (B) subject to the provisions of Sections
2.04(e) and 2.05(h) to the extent dealing with Swing Loans and Letters of Credit
which mature or expire after a maturity date when there exists Incremental
Revolving Facilities with a longer maturity date, all Swing Loans and Letters of
Credit shall be participated on a pro rata basis by all Lenders with Commitments
in accordance with their percentage of the Revolving Credit Commitments on the
effective date of such Incremental Revolving Facility (and except as provided in
Section 2.04(e) and Section 2.05(h), without giving effect to changes thereto on
an earlier maturity date with respect to Swing Loans and Letters of Credit
theretofore incurred or issued), (C) the permanent repayment of Revolving Credit
Loans with respect to, and termination of, commitments in respect of Incremental
Revolving Facilities after the associated effective date of such Incremental
Revolving Facility shall be made on a pro rata basis with all other Revolving
Credit Commitments on the effective date of such Incremental Revolving Facility,
except that the Borrowers shall be permitted to permanently repay and terminate
commitments of any such Class on a better than a pro rata basis as compared to
any other Class with a later maturity date than such Class, (D) Incremental
Revolving Facilities may include provisions relating to swingline loans and/or
letters of credit, as applicable, issued thereunder, which issuances shall be on
terms substantially similar (except for the overall size of such subfacilities,
the fees payable in connection therewith and the identity of the swingline
lender and letter of credit issuer, as applicable, which shall be determined by
the Parent Borrower, the lenders of such commitments and the applicable letter
of credit issuers and swingline lenders and borrowing, repayment and termination
of commitment procedures with respect thereto, in each case which shall be
specified in the applicable Incremental Revolving Credit Assumption Agreement)
to the terms relating to Swing Loans and Letters of Credit with respect to the
Revolving Commitments or otherwise reasonably acceptable to the Administrative
Agent and (E) assignments and participations of Incremental Revolving
Commitments and Loans shall be governed by the same assignment and participation
provision, (f) the yield applicable to any Incremental Term Loan Facility or
Incremental Revolving Facility, shall not be more than 0.50% higher than the
yield on the corresponding Initial Facility (calculated for both such
Incremental Facility and the corresponding Initial Facility inclusive of any
“LIBOR Floor” (if, applicable), original issue discount and/or upfront fees paid
to all Lenders under such Initial Facility, but exclusive of any arrangement,
underwriting or similar fee paid), unless the yield with

 

-107-



--------------------------------------------------------------------------------

respect to the applicable Initial Facility is increased by an amount equal to or
greater than the difference between the yield with respect to the Incremental
Facility and the corresponding yield on such Initial Facility minus 0.50% (for
purposes of determining the difference in “yield” as to such Incremental
Facility and the corresponding Initial Facility, yield shall be calculated by
adding the difference with respect to such Incremental Facility and such
corresponding Initial Facility of each of the following: (i) Applicable
Revolving Loan Margin or Applicable Term Loan Margin, as applicable, (ii) “LIBOR
floor”, which shall be equated to yield by taking the difference of (A) the
“LIBOR floor” of such facility and (B) the 3-month Adjusted Eurodollar Rate as
of a date ten (10) Business Days prior to the closing of such Incremental
Facility and (iii) original issue discount and/or upfront fees, which shall be
equated to yield by dividing such original issue discount and/or upfront fee
percentage (as of the date such facility was funded, in each case), by four
(4) (provided, that for purposes of calculating the yield related to the
original issue discount and/or upfront fee percentage of the Incremental
Facilities, if the Weighted Average Life to Maturity of the Incremental Facility
is shorter than 4 years, the actual Weighted Average Life to Maturity), (g) the
maturity of any Incremental Term Loan Facility shall not be earlier than the
Latest Maturity Date of the Initial Term Loans, (h) the Weighted Average Life to
Maturity of any Incremental Term Loan Facility shall not be shorter than that of
the Initial Term Loan Facility, (i) the Incremental Term Loan Facility shall
provide that such facility shall be prepaid with the proceeds of mandatory
prepayment events on a pro rata basis (but not greater than pro rata basis) with
other then outstanding Initial Term Loans, (j) the covenants, events of default
and guarantees of such Incremental Term Loan Facility or Incremental Revolving
Facility, if not consistent with the terms of the corresponding Initial Facility
(A) shall be as mutually agreed upon between Parent Borrower and lenders
providing such Incremental Facility and (B) shall not be more restrictive to
Parent Borrower, when taken as a whole, than the terms of the corresponding
Initial Facility unless (1) Lenders under the corresponding Initial Facility
also receive the benefit of such more restrictive terms (without any consent
being required) or (2) any such provisions apply after the Latest Maturity Date
of the corresponding Initial Facility and (k) (x) Incremental Term Loan
Facilities shall be requested in minimum amounts of $15,000,000 or a higher
multiple of $1,000,000 and (y) Incremental Revolving Facilities shall be
requested in minimum amounts of $5,000,000 or a higher multiple of $1,000,000.
The proceeds of each Incremental Facility may be used to finance working capital
needs and for general corporate purposes. The commitments in respect of any
Incremental Facilities may be denominated in Canadian Dollars, U.S. Dollars,
Euro, Sterling and/or other currencies as agreed among Parent Borrower, the
Administrative Agent and the lenders providing such Incremental Facilities. Each
Incremental Borrowing Notice shall set forth (i) the amount of the Incremental
Term Loan Commitments or Incremental Revolving Credit Commitments being
requested, (ii) the date on which such Incremental Term Loan Commitments or
Incremental Revolving Credit Commitments are requested to become effective
(which shall not be less than five (5) Business Days nor more than 60 days after
the date of Incremental Borrowing Notice, unless otherwise agreed to by the
Administrative Agent) and (iii) whether such Incremental Term Loan Commitments,
if any, are to be Term Commitments or commitments to make term loans with terms
different from the Term Loans (“Other Term Loans”).

(b) Any Borrower may seek Incremental Term Loan Commitments and Incremental
Revolving Credit Commitments from existing Lenders (each of which shall be
entitled to agree or decline to participate in its sole discretion) and
additional banks, financial institutions and other institutional lenders who
will become Incremental Term Lenders and/or Incremental Revolving Credit
Lenders, as applicable, in connection therewith. The applicable Borrower, each
Incremental Term Lender and the Administrative Agent shall execute and deliver
an Incremental Term Loan Assumption Agreement having terms and conditions
consistent with the terms of this Section 2.18. The Incremental Term Loan
Assumption Agreement may, without the consent of any other Lenders,

 

-108-



--------------------------------------------------------------------------------

effect such amendments to this Agreement and the other Loan Documents that are
consistent with and as may be necessary, in the reasonable opinion of the
Administrative Agent and the Parent Borrower, to effect the provisions of this
Section 2.18. The Borrowers, each Incremental Revolving Credit Lender and the
Administrative Agent and, the Swing Line Lender and each LC Issuer, to the
extent their consent would be required under Section 11.12(b) for an assignment
of Loans or Commitments, as applicable, to such Additional Lender, shall execute
and deliver an Incremental Revolving Credit Assumption Agreement having terms
and conditions consistent with the terms of this Section 2.18. Each Incremental
Term Loan Assumption Agreement and Incremental Revolving Credit Assumption
Agreement shall specify the terms of the Incremental Term Loans, Incremental
Revolving Loans or Incremental Initial Revolving Loans, as applicable, to be
made thereunder, consistent with the provisions set forth in Section 2.18(a).
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Incremental Term Loan Assumption Agreement and Incremental
Revolving Credit Assumption Agreement. Each of the parties hereto hereby agrees
that, upon the effectiveness of any Incremental Term Loan Assumption Agreement
or Incremental Revolving Credit Assumption Agreement, this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Loan Commitment or Incremental
Revolving Credit Commitment, as applicable, or otherwise to effect the
provisions of this Section 2.18, notwithstanding any requirements of
Section 11.12. Any such deemed amendment may be memorialized in writing by the
Administrative Agent and the Borrowers and furnished to the other parties
hereto.

(c) Upon each increase in the Revolving Commitments under the Initial Revolving
Facility pursuant to this Section 2.18, each Lender with a Revolving Commitment
of such Class immediately prior to such increase will automatically and without
further act be deemed to have assigned to each Lender providing a portion of the
Incremental Initial Revolving Facility (each, an “Incremental Initial Revolving
Facility Lender”) in respect of such increase, and each such Incremental Initial
Revolving Facility Lender will automatically and without further act be deemed
to have assumed, a portion of such Lender’s participations hereunder in
outstanding Letters of Credit and Swing Loans such that, after giving effect to
each such deemed assignment and assumption of participations, the percentage of
the aggregate outstanding (A) participations hereunder in Letters of Credit and
(B) participations hereunder in Swing Loans held by each Lender with a Revolving
Commitment of such Class (including each such Incremental Initial Revolving
Facility Lender) will equal the percentage of the aggregate Revolving
Commitments of such Class of all Lenders represented by such Lender’s Revolving
Commitment of such Class. If, on the date of such increase, there are any
Revolving Loans of such Class outstanding, such Revolving Loans shall on or
prior to the effectiveness of such Incremental Initial Revolving Facility be
prepaid from the proceeds of additional Revolving Loans made hereunder
(reflecting such increase in Revolving Commitments of such Class), which
prepayment shall be accompanied by accrued interest on the Revolving Loans of
such Class being prepaid and any costs incurred by any Lender in accordance with
Section 3.04. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

(d) Upon each provision of an Incremental Revolving Facility, each Lender with a
Revolving Commitment immediately prior to the providing of such Incremental
Revolving Facility will automatically and without further act be deemed to have
assigned to each Lender providing a portion of such Incremental Revolving
Facility in respect of such provision, and each such Lender will automatically
and without further act be deemed to have assumed, a portion of such Revolving
Lender’s participations hereunder in outstanding Letters of Credit and Swing
Loans such that, after giving effect to such deemed assignment and assumption of
participations, the percentage of the

 

-109-



--------------------------------------------------------------------------------

aggregate outstanding (x) participations hereunder in Letters of Credit and
(y) participations hereunder in Swing Loans held by each Lender with a Revolving
Commitment and each Lender with an Incremental Revolving Facility will equal the
percentage of the aggregate Revolving Commitments and aggregate commitments
under the Incremental Revolving Facilities of all Lenders represented by such
Lender’s Revolving Commitment and such Lender’s commitment under the Incremental
Revolving Facility, as applicable. If, on the date of the providing of such
Incremental Revolving Facility, there are any Revolving Loans outstanding, such
Revolving Loans shall, on or prior to the effectiveness of such Incremental
Revolving Facility, be prepaid from the proceeds of the Incremental Revolving
Loans made hereunder (reflecting such commitments under the Incremental
Revolving Facility), which prepayment shall be accompanied by accrued and unpaid
interest on the Revolving Loans being prepaid and any costs incurred by any
Lender in accordance with Section 3.04. The Administrative Agent and the Lenders
hereby agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.

(e) Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Credit Commitment shall become effective under this
Section 2.18 unless the Administrative Agent shall have received (i) a customary
legal opinion covering the enforceability of the Incremental Term Loan
Assumption Agreement or Incremental Revolving Credit Assumption Agreement and
other customary matters, (ii) customary reaffirmation agreements and/or such
amendments to the Collateral Documents as may be reasonably requested by the
Administrative Agent in order to ensure that such Incremental Term Loans, the
Incremental Initial Revolving Loans or the Incremental Revolving Loans, as
applicable, are provided with the benefit of the applicable Loan Documents and
(iii) board resolutions and other closing certificates and documentation to the
extent reasonably requested by the Administrative Agent.

(f) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Incremental Term Loans (other than Other Term Loans), when originally made, are
included in each Borrowing of outstanding Term Loans on a pro rata basis, and
the Borrowers agree that Section 3.04 shall apply to any conversion of
Eurodollar Loans to Base Rate Loans (or applicable equivalents for Loans not
denominated in Dollars) reasonably required by the Administrative Agent to
effect the foregoing. In addition, to the extent any Incremental Term Loans are
not Other Term Loans, the scheduled amortization payments set forth in
Section 2.15(b) required to be made after the making of such Incremental Term
Loans shall be ratably increased to account for the aggregate principal amount
of such Incremental Term Loans.

(g) This Section 2.18 shall supersede any provisions in Sections 2.16 or 11.12
to the contrary. For the avoidance of doubt, any of the provisions of this
Section 2.18 may be amended with the consent of the Required Lenders. No
Incremental Term Loan Assumption Agreement or Incremental Revolving Credit
Assumption Agreement shall effect any amendments that would require the consent
of all Lenders pursuant to Section 11.12(a)(ii)(A) through (C), unless each such
Lender has, or all such Lenders have, as the case may, given its or their
consent to such amendment.

Section 2.19 Amend and Extend Transactions. (a) At any time after the Closing
Date, the Borrowers and any Lender (any such Lender, an “Extending Lender”) may
agree, by notice to the Administrative Agent for further distribution to the
Lenders (each such notice, an “Extension Notice”), to extend (an “Extension”)
the maturity date of such Lender’s Revolving Commitments of a Class (which term,
for purposes of this provision, shall also include any tranche of Revolving
Commitments

 

-110-



--------------------------------------------------------------------------------

outstanding hereunder pursuant to a previous amend and extend transaction
pursuant to the terms of this Section 2.19, any tranche of Incremental Revolving
Loans or any commitments under any Incremental Initial Revolving Facility (the
“Existing Revolving Commitment Class” and the Revolving Loans thereunder, the
“Existing Revolving Loans”) and/or Term Loans of a Class (which term, for
purposes of this provision, shall also include any term loans outstanding
hereunder pursuant to a previous amend and extend transaction pursuant to the
terms of this Section 2.19 or any tranche of Incremental Term Loans) (the
“Existing Term Loan Class”) to the extended maturity date specified in such
Extension Notice and Extension Amendment (each tranche of Revolving Commitments
and each tranche of Term Loans so extended, in each case as well as the original
Revolving Commitments and Term Loans not so extended, being deemed a separate
Class; any Extended Term Loans shall constitute a separate Class of Term Loans
from the Class of Term Loans from which they were converted; any Extended
Revolving Credit Commitments shall constitute a separate Class of Revolving
Commitments from the Class of Revolving Commitments from which they were
converted; any Class of Term Loans the maturity of which shall have been
extended pursuant to this Section 2.19, “Extended Term Loans”; and any Class of
Revolving Commitments the maturity of which shall have been extended pursuant to
this Section 2.19, “Extended Revolving Credit Commitments”); provided, that
(i) the Parent Borrower shall have offered to all Lenders under the applicable
Credit Facility that is the subject of the proposed Extension the opportunity to
participate in such Extension on a pro rata basis and on the same terms and
conditions to each such Lender (each such offer, an “Extension Offer”),
(iii) except as to interest rates, rate floors, fees, original issue discounts,
premiums, final maturity date (subject to the following clauses (iii) and
(vii) and, in the case of Extended Term Loans, optional and mandatory
prepayments (including call protection and prepayment premiums) and scheduled
amortization) (which, subject to the following clauses (iii) and (vii)), shall
be determined by the Parent Borrower and set forth in the applicable Extension
Offer), the Extended Revolving Credit Commitments or Extended Term Loans shall
have the same terms as the Class or Class of Revolving Commitments or Term Loans
that was the subject of the Extension Notice; provided that the Extension Offer
and/or Extension Amendment may provide for other covenants and terms that apply
to any period after the Latest Maturity Date then in effect, (iii) the final
maturity date of any Extended Term Loans or Extended Revolving Credit
Commitments shall be no earlier than the then Latest Maturity Date applicable to
any other Term Loans or Revolving Commitments, respectively, at the time of
Extension, (iv) any Extended Term Loans may participate on a pro rata basis or
on a less than pro rata basis (but not on a greater than pro rata basis) in any
mandatory prepayments or commitment reductions hereunder, as specified in the
applicable Extension Offer, (v) if the aggregate principal amount of Term Loans
(calculated on the face amount thereof) or Revolving Commitments in respect of
which Lenders shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Term Loans or Revolving Commitments, as
applicable, offered to be extended by the Parent Borrower pursuant to such
Extension Offer, then the Term Loans or Revolving Commitments, as applicable, of
such Lenders shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Lenders have accepted such Extension Offer, (vi) all
documentation in respect of such Extension Offer (including any Extension Notice
any amendment to this Agreement implementing the terms of such Extension Offer
(each such amendment, an “Extension Amendment”)) shall be consistent with the
foregoing, and (vii) the interest rates, rate floors, fees, original issue
discounts, premiums, final maturity date, optional and mandatory prepayments and
scheduled amortization (subject to the limitations set forth in clauses (ii) and
(iii) of this Section 2.19) applicable to any Extended Term Loans or Extended
Revolving Credit Commitments shall be determined by the Parent Borrower and the
lenders providing such Extended Term Loans or Extended Revolving Credit
Commitments, as applicable and (ix) all borrowings under the applicable
Revolving Commitments (i.e., the Existing Revolving Loan Class and the Extended
Revolving Credit Commitments of the applicable Extension Series) and repayments
thereunder shall be made on a pro rata basis (except for (I) payments of
interest and fees at different rates on Extended Revolving Credit Commitments
(and related outstandings) and (II) repayments required

 

-111-



--------------------------------------------------------------------------------

upon the Maturity Date of the non-extending Revolving Commitments). In
connection with any such Extension, the Parent Borrower and the Administrative
Agent, with the approval of the Extending Lenders of the applicable Extension
Series, may effect such amendments (including any Extension Amendment) to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Parent Borrower, to
implement the terms of any such Extension Offer, including any amendments
necessary to establish new Classes, tranches or sub-tranches in respect of the
Revolving Commitments or Term Loans so extended and such technical amendments as
may be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Parent Borrower in connection with the establishment of such new
tranches or sub-tranches (including to preserve the pro rata treatment of the
extended and non-extended tranches and to provide for the reallocation of LC
Outstandings, Swing Loans and Swing Loan Participations upon the expiration or
termination of the commitments under any tranche or sub-tranche), in each case
on terms not inconsistent with this Section 2.19. Any Extension of the Revolving
Commitments shall require the consent of any LC Issuer and any Swing Line Lender
to the extent that such Extension provides for issuance of Letters of Credit by
such LC Issuer or the borrowing of Swing Loans from such Swing Lender at any
time during such extended period. Notwithstanding the conversion of any Existing
Revolving Commitment Class (other than a commitment under an Incremental Initial
Revolving Facility) into an Extended Revolving Credit Commitment, such Extended
Revolving Credit Commitment shall be treated identically to the Existing
Revolving Credit Commitment Class of the applicable Extension Series for
purposes of the obligations of a Revolving Lender in respect of Swing Loans
under Section 2.04(a) and Letters of Credit under Section 2.05, except that the
applicable Extension Amendment may provide that the Swing Line Maturity Date
and/or the last day for issuing Letters of Credit may be extended and the
related obligations to make Swing Loans and issue Letters of Credit may be
continued (pursuant to mechanics to be specified in the applicable Extension
Amendment) so long as the applicable Swing Line Lender and/or the applicable LC
Issuer, as applicable, have consented to such extensions (it being understood
that no consent of any other Lender shall be required in connection with any
such extension).

(b) Notwithstanding anything to the contrary contained in this Agreement, (A) on
any date on which any Existing Term Loan Class or Existing Revolving Commitment
Class is converted to extend the related scheduled maturity date(s) in
accordance with paragraph (a) above (an “Extension Date”), (I) in the case of
the existing Term Loans of each Extending Lender, the aggregate principal amount
of such existing Term Loans shall be deemed reduced by an amount equal to the
aggregate principal amount of Extended Term Loans so converted by such Lender on
such date, and the Extended Term Loans shall be established as a separate Class
of Term Loans (together with any other Extended Term Loans so established on
such date), and (II) in the case of the existing Revolving Commitments of each
Extending Lender under the applicable Extension Series, the aggregate principal
amount of such Existing Revolving Commitment Class shall be deemed reduced by an
amount equal to the aggregate principal amount of Extended Revolving Credit
Commitments so converted by such Lender on such date, and such Extended
Revolving Credit Commitments shall be established as a separate Class of
revolving credit commitments from the Existing Revolving Commitment Class of the
applicable Extension Series and from any other Existing Revolving Credit
Commitment Classes (together with any other Extended Revolving Credit
Commitments so established on such date) and (B) if, on any Extension Date, any
Existing Revolving Loans of any Extending Lender are outstanding under the
Existing Revolving Commitment Class of the applicable Extension Series, such
Existing Revolving Loans (and any related participations) shall be deemed to be
allocated as Extended Revolving Credit Loans (and related participations) in the
same proportion as such Extending Lender’s commitment under the Existing
Revolving Commitment Class of the applicable Extension Series to Extended
Revolving Credit Commitments.

 

-112-



--------------------------------------------------------------------------------

(c) With respect to all Extensions consummated by the Parent Borrower pursuant
to this Section 2.19, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.15 and (ii) any
Extension Offer is required to be in a minimum amount of $15,000,000 in the case
of Term Loans or $5,000,000 in the case of Revolving Commitments. In the event
that the aggregate amount of Term Loans, Revolving Commitments and Incremental
Revolving Commitments (and any earlier extended Extended Revolving Credit
Commitments) subject to Extension Notice exceeds the amount of Extended Term
Loans and/or Extended Revolving Commitments, as applicable, requested by the
Parent Borrower, Term Loans, Revolving Commitments and Incremental Revolving
Commitments (and any earlier extended Extended Revolving Credit Commitments)
subject to Extension Notices shall be converted to Extended Term Loans and/or
Extended Revolving Commitments, as applicable, on a pro rata basis based on the
amount of Term Loans, Revolving Commitments and Incremental Revolving
Commitments (and any earlier extended Extended Revolving Credit Commitments)
included in each such Extension Notice or as may be otherwise agreed to in the
applicable Extension Amendment. The Parent Borrower may at its election specify
as a condition (a “Minimum Extension Condition”) to consummating any such
Extension that a minimum amount (to be determined and specified in the relevant
Extension Offer in the Parent Borrower’s sole discretion and may be waived by
the Parent Borrower) of Term Loans or Revolving Commitments of any or all
applicable tranches accept the applicable Extension Offer.

(d) In connection with any Extension, the Parent Borrower shall provide the
Administrative Agent at least ten (10) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably, to accomplish the
purposes of this Section 2.19.

(e) In connection with any Extension Amendment, the Parent Borrower shall
deliver (i) an opinion of counsel reasonably acceptable to the Administrative
Agent (x) as to the enforceability of such Extension Amendment, the Agreement as
amended thereby, and such other Loan Documents as reasonably agreed by the
Parent Borrower and the Administrative Agent and (y) to the effect that such
Extension Amendment, including the Extended Term Loans and/or Extended Revolving
Credit Commitments, as applicable, provided for therein, does not breach or
cause a default under the terms and provisions of Section 11.12 of this
Agreement, (ii) customary reaffirmation agreements and/or such amendments to the
Collateral Documents as may be reasonably requested by the Administrative Agent
in order to ensure that such Extended Term Loans and/or Extended Revolving
Credit Commitments, as applicable, are provided with the benefit of the
applicable Loan Documents and (iii) board resolutions and other closing
certificates and documentation to the extent reasonably requested by the
Administrative Agent.

(f) In the event that the Administrative Agent determines in its sole discretion
that the allocation of Extended Term Loans of a given Extension Series or the
Extended Revolving Credit Commitments of a given Extension Series, in each case
to a given Lender was incorrectly determined as a result of manifest
administrative error, then the Administrative Agent, the Parent Borrower and
such affected Lender may (and hereby are authorized to), in their sole
discretion and without the consent of any other Lender, enter into an amendment
to this Agreement and the other Credit Documents (each, a “Corrective Extension
Amendment”) within 15 days following the effective date of the applicable
Extension Amendment, as the case may be, which Corrective Extension Amendment
shall (i) provide for the conversion and extension of Term Loans under the
Existing Term Loan Class or Existing Revolving Credit Commitments (and related
Revolving Credit Exposure), as the case may be, in such amount as is required to
cause such Lender to hold Extended

 

-113-



--------------------------------------------------------------------------------

Term Loans or Extended Revolving Credit Commitments (and related Revolving
Credit Exposure) of the applicable Extension Series into which such other Term
Loans or Revolving Commitments were initially converted, as the case may be, in
the amount such Lender would have held had such administrative error not
occurred and had such Lender received the minimum allocation of the applicable
Loans or Commitments to which it was entitled under the terms of such Extension
Amendment, in the absence of such error, (ii) be subject to the satisfaction of
such conditions as the Administrative Agent, the Parent Borrower and such Lender
may agree (including conditions of the type required to be satisfied for the
effectiveness of an Extension Amendment described in Section 2.19(a)), and
(iii) effect such other amendments of the type (with appropriate reference and
nomenclature changes) described in the penultimate sentence of Section 2.19(a).

(g) This Section 2.19 shall supersede any provisions in Section 2.16 or 11.12 to
the contrary. For the avoidance of doubt, any of the provisions of this
Section 2.19 may be amended with the consent of the Required Lenders; provided
that no such amendment shall require any Lender to provide any Extended Loans
without such Lender’s consent. No Incremental Revolving Credit Assumption
Agreement or Incremental Term Loan Assumption Agreement shall effect any
amendments that would require the consent of all Lenders pursuant to
Section 11.12(a)(ii)(A) through (C)), unless each such Lender has, or all such
Lenders have, as the case may be, given its or their consent to such amendment.

Section 2.20 Refinancing Amendments.

(a) The Borrowers may obtain, from any Lender or any other bank, financial
institution or other institutional lender or investor that agrees to provide any
portion of Refinancing Term Loans, Refinancing Term Loan Commitments,
Refinancing Revolving Credit Loans or Refinancing Revolving Credit Commitments
pursuant to a Refinancing Amendment in accordance with this Section 2.20 (each,
an “Additional Refinancing Lender”) (provided that (i) the Administrative Agent,
each Swing Line Lender and each LC Issuer shall have consented (not to be
unreasonably withheld or delayed) to such Lender’s or Additional Refinancing
Lender’s making such Refinancing Term Loans, Refinancing Revolving Credit Loans
or Refinancing Revolving Credit Commitments to the extent such consent, if any,
would be required under the definition of “Eligible Assignee” for an assignment
of Loans or Revolving Commitments, as applicable, to such Lender or Additional
Refinancing Lender, (ii) with respect to Refinancing Term Loans, any Additional
Refinancing Lender providing an Refinancing Term Loans shall be subject to the
same restrictions set forth in Section 11.06(j) as they would otherwise be
subject to with respect to any purchase by or assignment to such Affiliated
Lender of Term Loans and (iii) Affiliated Lenders may not provide Refinancing
Revolving Credit Commitments), Credit Agreement Refinancing Indebtedness in the
form of (i) Refinancing Term Loans or Refinancing Term Loan Commitments in
respect of all or any portion of any Class of Term Loans then outstanding under
this Agreement (which for purposes of this clause (i) will be deemed to include
any then outstanding Refinancing Term Loans) or (ii) Refinancing Revolving
Credit Loans or Refinancing Revolving Credit Commitments in respect of all or
any portion of any Class of Revolving Loans (and the Unused Revolving
Commitments with respect to such Class of Revolving Loans) then outstanding
under this Agreement (which for purposes of this clause (ii) will be deemed to
include any then outstanding Refinancing Revolving Credit Commitments or
Refinancing Revolving Credit Loans), in each case pursuant to a Refinancing
Amendment; provided that such Credit Agreement Refinancing Indebtedness (A) will
rank pari passu in right of payment and of security with the other Loans and
Commitments hereunder, (B) will have such pricing (including interest rates,
rate floors, fees, original issue discounts, premiums) and optional prepayment
terms as may be agreed by the Parent Borrower and the Lenders thereof and
(C) will have terms and conditions that are otherwise consistent with the
applicable requirements set forth in the definition of “Credit Agreement
Refinancing Indebtedness.”

 

-114-



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in this Section 2.20 or otherwise,
(1) the borrowing and repayment (except for (A) payments of interest and fees at
different rates on Refinancing Revolving Credit Commitments (and related
outstandings), (B) repayments required upon the maturity date of the Refinancing
Revolving Credit Commitments and (C) repayment made in connection with a
permanent repayment and termination of commitments (subject to clause
(3) below)) of Loans with respect to Refinancing Revolving Credit Commitments
after the date of obtaining any Refinancing Revolving Credit Commitments shall
be made on a pro rata basis with all other Revolving Commitments, (2) subject to
the provisions of Section 2.04(e) and Section 2.05(h) to the extent dealing with
Swing Loans and Letters of Credit which mature or expire after a maturity date
when there exist Refinancing Revolving Credit Commitments with a longer maturity
date, all Swing Loans and Letters of Credit shall be participated on a pro rata
basis by all Lenders with Commitments in accordance with their percentage of the
Revolving Commitments (and except as provided in Section 2.04(e) and
Section 2.05(h), without giving effect to changes thereto on an earlier maturity
date with respect to Swing Loans and Letters of Credit theretofore incurred or
issued), (3) the permanent repayment of Revolving Loans with respect to, and
termination of, Refinancing Revolving Credit Commitments after the date of
obtaining any Refinancing Revolving Credit Commitments shall be made on a pro
rata basis with all other Revolving Commitments, except that the Borrowers shall
be permitted to permanently repay and terminate commitments of any such Class on
a better than a pro rata basis as compared to any other Class with a later
maturity date than such Class and (4) assignments and participations of
Refinancing Revolving Credit Commitments and Refinancing Revolving Credit Loans
shall be governed by the same assignment and participation provisions applicable
to Revolving Commitments and Revolving Loans.

(c) Each Class of Credit Agreement Refinancing Indebtedness incurred under this
Section 2.20 shall be in an aggregate principal amount that is not less than
(x) $15,000,000 in the case of Refinancing Term Loans an integral multiple of
$1,000,000 in excess thereof and (y) $5,000,000 in the case of Refinancing
Revolving Credit Commitments or Refinancing Revolving Credit Loans and an
integral multiple of $1,000,000 in excess thereof. Any Refinancing Amendment may
provide for the issuance of Letters of Credit for the account of the Parent
Borrower, or the provision to the Parent Borrower of Swing Loans, pursuant to
any Refinancing Revolving Credit Commitments established thereby, in each case
on terms substantially equivalent to the terms applicable to Letters of Credit
and Swing Loans under the Class of Revolving Commitments to be refinanced;
provided that terms relating to pricing, fees or premiums may vary to extent
otherwise permitted by this Section 2.20 and set forth in such Refinancing
Amendment. The effectiveness of any Refinancing Amendment shall be subject to
the satisfaction on the date thereof of the following conditions , receipt by
the Administrative Agent of (i) customary legal opinions, board resolutions and
officers’ certificates reasonably satisfactory to the Administrative Agent and
(ii) reaffirmation agreements and/or such amendments to the Collateral Documents
as may be reasonably requested by the Administrative Agent in order to ensure
that such Credit Agreement Refinancing Indebtedness is provided with the benefit
of the applicable Loan Documents. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Refinancing Amendment.

(d) Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment to the extent
(but only to the extent) necessary to (i) reflect the existence and terms of the
Credit Agreement Refinancing Indebtedness incurred pursuant thereto (including
any amendments necessary to treat the Loans and

 

-115-



--------------------------------------------------------------------------------

Commitments subject thereto as Refinancing Term Loans, Credit Loans, Refinancing
Revolving Credit Commitments and/or Refinancing Term Loan Commitments, (ii) make
such other changes to this Agreement and the other Loan Documents consistent
with the provisions and intent of Section 11.12(h), and (iii) effect such
amendments to this Agreement and the other Credit Documents as may be necessary
or appropriate, in the reasonable opinion of the Administrative Agent and the
Parent Borrower, to effect the provisions of this Section 2.20, and the Required
Lenders hereby expressly authorize the Administrative Agent to enter into any
such Refinancing Amendment.

(e) This Section 2.20 shall supersede any provisions in Section 2.16 or 11.12 to
the contrary. For the avoidance of doubt, any of the provisions of this
Section 2.20 may be amended with the consent of the Required Lenders. For the
avoidance of doubt, no Refinancing Amendment shall effect any amendments that
would require the consent of all Lenders pursuant to Section 11.12(a)(ii)(A)
through (C), unless each such Lender has, or all such Lenders have, as the case
may be, given its or their consent to such amendment. No Lender shall be under
any obligation to provide any Refinancing Term Commitment or Refinancing
Revolving Credit Commitment unless such Lender executes a Refinancing Amendment.

Section 2.21 Additional Reserve Costs.

(a) If and so long as any Revolving Lender is required by the Bank of England or
any other monetary or other authority of the United Kingdom to make special
deposits, to maintain reserve asset ratios or to pay fees, in each case in
respect of such Revolving Lender’s Eurocurrency Loans, such Revolving Lender may
require the applicable Borrower in respect of such Revolving Loans to pay,
contemporaneously with each payment of interest on each of such Revolving Loans,
additional interest on such Revolving Loan at a rate per annum equal to the
Mandatory Costs Rate calculated in accordance with the formula and in the manner
set forth in Schedule 2.21.

(b) If and so long as any Revolving Lender is required to comply with reserve
assets, liquidity, cash margin or other requirements of any monetary or other
authority (including any such requirement imposed by the European Central Bank
or the European System of Central Banks, but excluding requirements reflected in
the Statutory Reserve Rate or the Mandatory Costs Rate) in respect of any of
such Revolving Lender’s Eurocurrency Loans, such Revolving Lender may require
the applicable Borrower in respect of such Revolving Loans to pay,
contemporaneously with each payment of interest on each of such Revolving
Lender’s Eurocurrency Loans subject to such requirements, additional interest on
such Revolving Loan at a rate per annum specified by such Revolving Lender to be
the cost to such Revolving Lender of complying with such requirements in
relation to such Revolving Loan.

(c) Any additional interest owed pursuant to paragraph (a) or (b) above shall be
determined by the relevant Revolving Lender consistent with customary banking
practices, which determination shall be conclusive absent manifest error, and
notified to the applicable Borrower (with a copy to the Administrative Agent) at
least five (5) Business Days before each date on which interest is payable for
the relevant Revolving Loan, and such additional interest so notified to such
Borrower by such Revolving Lender shall be payable to the Administrative Agent
for the account of such Revolving Lender on each date on which interest is
payable for such Revolving Loan.

 

-116-



--------------------------------------------------------------------------------

ARTICLE III.

INCREASED COSTS, ILLEGALITY AND TAXES

Section 3.01 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted Eurodollar Rate) or
any LC Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes which
are indemnified under Section 3.02, (B) Excluded Taxes and (C) UK Tax Deductions
and UK Tax Payments which are contemplated under Section 3.02A on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender or any LC Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such LC Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, LC Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, LC Issuer or other Recipient, the applicable
Borrower will pay to such Lender, LC Issuer or other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender, LC Issuer
or other Recipient, as the case may be, for such additional costs incurred or
reduction suffered as provided in paragraph (c) of this Section 3.01.

(b) Capital Requirements. If any Lender or LC Issuer determines that any Change
in Law affecting such Lender or LC Issuer or any lending office of such Lender
or such Lender’s or LC Issuer’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s or LC Issuer’s capital or on the capital of such
Lender’s or LC Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Loans held by, such Lender, or the
Letters of Credit issued by any LC Issuer, to a level below that which such
Lender or LC Issuer or such Lender’s or LC Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
LC Issuer’s policies and the policies of such Lender’s or LC Issuer’s holding
company with respect to capital adequacy), then from time to time the applicable
Borrower will pay to such Lender or LC Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or LC Issuer or such
Lender’s or LC Issuer’s holding company for any such reduction suffered as
provided in paragraph (c) of this Section 3.01.

 

-117-



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender or LC Issuer
setting forth the amount or amounts necessary to compensate such Lender or LC
Issuer or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section 3.01 and delivered to the Parent Borrower, shall be
conclusive absent manifest error. Any such certificate shall include the
certification of an officer of such Lender or LC Issuer that such costs are not
being imposed on the applicable Borrower disproportionately in comparison with
other similarly situated borrowers. The applicable Borrower shall pay such
Lender or LC Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or LC Issuer
to demand compensation pursuant to this Section 3.01 shall not constitute a
waiver of such Lender’s or LC Issuer’s right to demand such compensation;
provided that the applicable Borrower shall not be required to compensate a
Lender or LC Issuer pursuant to this Section 3.01 for any increased costs
incurred or reductions suffered if the Lender does not provide notice of such
request more than 180 days after such Lender has knowledge (or should have had
knowledge) of the occurrence or event giving rise to such increased costs or
reductions (except that, if the Change in Law constituting the occurrence or
event giving rise to such increased costs or reductions is retroactive, then the
180 day period referred to above shall be extended to include the period of
retroactive effect thereof).

Section 3.02 Taxes (Other Than UK Withholding Taxes).

(a) LC Issuer. For purposes of this Section 3.02, the term “Lender” includes any
LC Issuer.

(b) Payments Free of Taxes. Subject to Section 3.02(k) below, any and all
payments by or on account of any obligation of any Credit Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law. If any applicable law requires the deduction or
withholding of any Tax from any such payment by any applicable withholding
agent, then the applicable withholding agent shall make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 3.02) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(c) Payment of Other Taxes by the Borrower. The Credit Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

(d) Indemnification by the Borrower. Subject to Section 3.02(k) below, the
Credit Parties shall jointly and severally indemnify each Recipient, within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.02) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the relevant Credit Party by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e) [Reserved]

 

-118-



--------------------------------------------------------------------------------

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 3.02, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
applicable Borrower and the Administrative Agent, at the time or times
reasonably requested by such Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the applicable
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the applicable Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by such Borrower or the Administrative Agent as will enable
such Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification and deliver to the applicable Borrower and the
Administrative Agent any new documentation reasonably requested by such Borrower
or the Administrative Agent or promptly notify the applicable Borrower and the
Administrative Agent in writing of its legal inability to do so. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.02(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. Notwithstanding any other provision of this Section 3.02(g), a Lender
shall not be required to deliver any form that such Lender is not legally
eligible to deliver.

(ii) Without limiting the generality of the foregoing, with respect to any
obligation for which the applicable Borrower is the US Borrower,

(A) each Lender that is a U.S. Person shall deliver to the US Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the US Borrower or the Administrative Agent), two duly
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

(B) each Foreign Lender shall deliver to the US Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
US Borrower or the Administrative Agent), whichever of the following is
applicable:

 

-119-



--------------------------------------------------------------------------------

(i) two duly executed originals of IRS Form W-8BEN claiming the benefits of an
income tax treaty to which the United States is a party;

(ii) two executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that (A) such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the US Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (B) the interest payments in
question are not effectively connected with a U.S. trade or business conducted
by such Foreign Lender (a “U.S. Tax Compliance Certificate”) and (y) two duly
executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided, that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall deliver to the US Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
US Borrower or the Administrative Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
US Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the US Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the US
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the US Borrower or the
Administrative Agent as may be necessary for the US Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

-120-



--------------------------------------------------------------------------------

(iii) Without limiting the generality of Section 3.02(g)(i), above, with respect
to any obligation for which the applicable Borrower is organized or incorporated
under the laws of Puerto Rico, or is treated for Puerto Rico tax purposes as
engaged in a Puerto Rico trade or business, a certificate to the effect that
such Lender is a PR Qualified Lender.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 3.02 (including by the payment of
additional amounts pursuant to this Section 3.02), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.02 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid. This paragraph shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) VAT (other than United Kingdom VAT)

(i) All amounts expressed to be payable under any Loan Document by any Credit
Party to any Recipient which (in whole or in part) constitute the consideration
for any supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to Section 3.02(i)(ii)
below, if VAT is or becomes chargeable on any supply made by any Recipient to
any Credit Party under a Loan Document and such Recipient is required to account
to the relevant tax authority for the VAT, that Credit Party must pay to such
Recipient (in addition to and at the same time as paying any other consideration
for such supply) an amount equal to the amount of the VAT (and such Recipient
shall promptly provide an appropriate VAT invoice to that Credit Party).

(ii) If VAT is or becomes chargeable on any supply made by any Recipient (the
“Supplier”) to any other Recipient (the “Customer”) under a Loan Document, and
any party other than the Customer (the “Relevant Party”) is required by the
terms of any Loan Document to pay an amount equal to the consideration for that
supply to the Supplier (rather than being required to reimburse or indemnify the
Customer in respect of that consideration):

(A) (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Customer must (where this paragraph (A) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Customer receives
from the relevant tax authority which the Customer reasonably determines relates
to the VAT chargeable on that supply; and

 

-121-



--------------------------------------------------------------------------------

(B) (where the Customer is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Customer, pay to the Customer an amount equal to the VAT chargeable on that
supply but only to the extent that the Customer reasonably determines that it is
not entitled to credit or repayment from the relevant tax authority in respect
of that VAT.

(iii) Where a Loan Document requires any Credit Party to reimburse or indemnify
a Recipient for any cost or expense, that Credit Party shall reimburse or
indemnify (as the case may be) such Recipient for the full amount of such cost
or expense, including such part thereof as represents VAT, save to the extent
that such Recipient reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

(iv) This Section 3.02(i) shall not apply to VAT arising in the United Kingdom,
which shall instead be governed by Section 3.02A(h) below.

(j) Survival. Each party’s obligations under this Section 3.02 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(k) United Kingdom Taxes. This Section 3.02 shall not apply to any amount of
income Tax required to be withheld or deducted from any payment by or on behalf
of any Credit Party to any Recipient hereunder or any other Loan Document by any
taxing authority or Governmental Authority of the United Kingdom, which shall
instead be governed by Section 3.02A.

Section 3.02A United Kingdom Taxes.

(l) LC Issuer. For purposes of this Section 3.02A, the term “Lender” includes
any LC Issuer.

(m) Payments Free of Taxes Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes in the United Kingdom, except as required
by applicable law. Except as otherwise provided in this Section 3.02A, if under
applicable law any amount of Tax is required to be withheld or any deduction of
Tax is required to be made from any payment by or on behalf of any Credit Party
to any Recipient under this Agreement or under any other Loan Document by any
taxation authority or Governmental Authority of the United Kingdom (other than
any tax payable in respect of the overall net income or capital of the
Recipient) (such non-excluded taxes hereinafter referred to as “UK Tax
Deductions”), (1) the Credit Parties agree, subject to Section 3.02A(c) below,
to pay such additional amounts as may be necessary so that after any UK Tax
Deduction is made, each Recipient receives an amount equal to the sum it would
have received had no such UK Tax Deduction been required, (2) the applicable
Credit Party shall make all such UK Tax Deductions, (3) the applicable Credit
Party shall pay the full amount withheld or deducted to the relevant taxation
authority or Governmental Authority in accordance with applicable law and
(4) the applicable Credit Party shall forward to the relevant Recipient and to
the Administrative Agent the official tax receipts or other documentation to the
reasonable satisfaction of the Recipient in respect of the amounts withheld or
deducted or any payment to a taxing authority or other Governmental Authority
required in connection with a UK Tax Deduction. A Credit Party shall promptly
upon becoming aware that it

 

-122-



--------------------------------------------------------------------------------

must make a UK Tax Deduction on a payment under a Loan Document (or that there
is any change in the rate or the basis of a UK Tax Deduction) notify the
Administrative Agent accordingly. Similarly, a Recipient shall notify the
Administrative Agent on becoming so aware in respect of a payment payable to
that Recipient and the Administrative Agent shall notify the relevant Credit
Party.

(n) Exceptions. A Credit Party is not required to make an increased payment to a
Lender under Section 3.02A(b) for or in respect of a UK Tax Deduction, if and to
the extent that on the date on which the payment falls due:

(A) the payment could have been made to the relevant Lender without a UK Tax
Deduction if it was a Qualifying Lender but on that date that Lender is not or
has ceased to be a Qualifying Lender, other than as a result of any change after
the date on which the relevant Lender became a Lender under this Agreement in
(or in the interpretation, administration, or application of) any law or Treaty,
or any published practice or concession of any relevant taxation authority or
Governmental Authority; or

(B) the relevant Lender is a Qualifying Lender solely under sub-paragraph (B) of
the definition of Qualifying Lender and;

(1) an officer of HM Revenue & Customs has given (and not revoked) a direction
(a “Direction”) under section 931 ITA which relates to that payment and that
Lender has received from that Credit Party a certified copy of that Direction;
and

(2) the payment could have been made to the Lender without any UK Tax Deduction
in the absence of that Direction; or

(C) the relevant Lender is a Qualifying Lender which is a Treaty Lender and the
payment could have been made to the Lender without the UK Tax Deduction had that
Lender complied with its obligations under Section 3.02A(d) below.

(o) Treaty Lenders. A Treaty Lender and each Credit Party which makes a payment
under a Loan Document to which that Treaty Lender is entitled shall co-operate
in completing any procedural formalities necessary for that Credit Party to
obtain authorization to make that payment without a UK Tax Deduction, including,
to the extent reasonably practicable, making and filing of an appropriate
application for relief under an applicable Treaty. Notwithstanding anything to
the contrary in this Agreement, in the event that the relevant Credit Party is
the UK Borrower and a Lender is a Treaty Lender that holds a passport under the
United Kingdom HM Revenue & Customs Double Taxation Treaty Passport scheme (the
“DTTP Scheme”) and that Treaty Lender wishes that scheme to apply to this
Agreement, that Lender shall confirm its scheme reference number and its
jurisdiction of tax residence in writing to the UK Borrower and the
Administrative Agent. Following receipt of such notification, the UK Borrower
shall, in respect of each Treaty Lender that has provided it with a DTTP Scheme
reference number, submit a duly completed form DTTP2 (or such alternative form
as may be specified by HM Revenue & Customs from time to time) to HM Revenue &
Customs within 30 working days either of the date of this Agreement, or where
the relevant Treaty Lender becomes a Lender after the date of this Agreement
within 30 working days of the date of the relevant Assignment Agreement executed
by that Lender or where a relevant Person becomes an Additional Borrower, within
30 working days of the date on which that Additional Borrower becomes a Borrower
in accordance with Section 1.09 of this Agreement (provided that the

 

-123-



--------------------------------------------------------------------------------

relevant Treaty Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in writing to the relevant Additional Borrower and
the Administrative Agent within 5 working days of that date), and the UK
Borrower shall promptly provide the relevant Treaty Lender and the
Administrative Agent with a copy of that filing. Where a Treaty Lender wishes
the DTTP Scheme to apply to this Agreement and has confirmed its scheme
reference number and its jurisdiction of tax residence in writing to the
relevant Credit Party and the Administrative Agent in accordance with this
Section 3.02A(d), it shall not be under any further obligation pursuant to this
Section 3.02A(d) in respect of any procedural formalities necessary for the
relevant Credit Party to obtain authorization to make payments without a UK Tax
Deduction. Nothing in this clause shall require any Treaty Lender to
(i) register under the DTTP Scheme or (ii) apply the DTTP Scheme to any Loan or
Letter of Credit if it has registered under the scheme if it has not given
notification to the UK Borrower and the Administrative Agent to the effect that
it wishes the DTTP Scheme to apply to this Agreement in accordance with this
Section 3.02A(d).

(p) Indemnification. Each Credit Party shall (within three (3) Business Days of
demand by the Administrative Agent) pay to a Recipient an amount equal to the
loss, liability or cost which has been (directly or indirectly) suffered by that
Recipient as a result of any change in applicable law (or in the official
interpretation or administration thereof) for or on account of tax imposed by
any taxation authority or Governmental Authority of the United Kingdom on that
Recipient in respect of a Loan Document. Notwithstanding the foregoing, this
Section 3.02A(e) shall not apply:

(A) with respect to any tax assessed on a Recipient:

(1) under the law of the jurisdiction in which that Recipient is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Recipient is
treated as resident for tax purposes; or

(2) under the law of the jurisdiction in which that Recipient’s lending office
is located in respect of amounts received or receivable in that jurisdiction,

if that tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Recipient; or

(B) to the extent a loss, liability or cost:

(1) is compensated for by an increased payment under Section 3.02A(b) above; or

(2) would have been compensated for by an increased payment under
Section 3.02A(b) but was not so compensated solely because one of the exclusions
in Section 3.02A(c) applied.

A Recipient making, or intending to make a claim under this Section 3.02A(e)
shall promptly notify the Administrative Agent of the event which will give, or
has given, rise to the claim, following which the Administrative Agent shall
notify the relevant Credit Party.

 

-124-



--------------------------------------------------------------------------------

(q) UK Tax Credit. If a Credit Party makes a UK Tax Payment and the relevant
Recipient determines (in its sole discretion) that:

 

  (A) a UK Tax Credit is attributable to an increased payment of which that UK
Tax Payment forms part, to that UK Tax Payment or to a UK Tax Deduction in
consequence of which that UK Tax Payment was required; and

(B) that Recipient or an Affiliate of that Recipient has obtained and utilized
that UK Tax Credit,

the Recipient shall pay an amount to the Credit Party which that Recipient
determines (in its sole discretion) will leave it (after that payment) in the
same after-Tax position as it would have been in had the UK Tax Payment not been
required to be made by the Credit Party, provided that if the relevant Recipient
has made a payment in respect of such a UK Tax Credit to a Credit Party under
this Section 3.02A(f) and is required to repay all or any part of a UK Tax
Credit to the relevant taxing authority or Governmental Authority, the Credit
Parties agree to repay to the relevant Recipient an amount equal to the lower of
(a) the amount the relevant Recipient paid to that Credit Party under this
Section 3.02A(f) in respect of such UK Tax Credit and (b) the amount the
relevant Recipient is required to repay to such taxing authority or Governmental
Authority.

(r) Lender Status Confirmation. Each Lender which becomes a party to this
Agreement after the date of this Agreement shall indicate, in the Assignment
Agreement which it executes on becoming a party, which of the following
categories it falls in:

(A) not a Qualifying Lender;

(B) a Qualifying Lender (other than a Treaty Lender); or

(C) a Treaty Lender.

If such a Lender fails to indicate its status in accordance with this
Section 3.02A(f) then such Lender shall be treated for the purposes of this
Agreement (including by each Credit Party) as if it is not a Qualifying Lender
until such time as it notifies the Administrative Agent which category applies
(and the Administrative Agent, upon receipt of such notification, shall inform
the relevant Credit Party).

(s) VAT in the United Kingdom

(i) All amounts expressed to be payable under any Loan Document by any Credit
Party to any Recipient which (in whole or in part) constitute the consideration
for any supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to Section 3.02(A)(h)(ii)
below, if VAT is or becomes chargeable on any supply made by any Recipient to
any Credit Party under a Loan Document and such Recipient is required to account
to the relevant tax authority for the VAT, that Credit Party must pay to such
Recipient (in addition to and at the same time as paying any other consideration
for such supply) an amount equal to the amount of the VAT (and such Recipient
shall promptly provide an appropriate VAT invoice to that Credit Party).

(ii) If VAT is or becomes chargeable on any supply made by any Recipient (the
“Supplier”) to any other Recipient (the “Customer”) under a Loan Document, and
any party other than the Customer (the “Relevant Party”) is required by the
terms of any Loan Document to pay an amount equal to the consideration for that
supply to the Supplier (rather than being required to reimburse or indemnify the
Customer in respect of that consideration):

 

-125-



--------------------------------------------------------------------------------

(A) (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Customer must (where this paragraph (A) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Customer receives
from the relevant tax authority which the Customer reasonably determines relates
to the VAT chargeable on that supply; and

(B) (where the Customer is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Customer, pay to the Customer an amount equal to the VAT chargeable on that
supply but only to the extent that the Customer reasonably determines that it is
not entitled to credit or repayment from the relevant tax authority in respect
of that VAT.

(iii) Where a Loan Document requires any Credit Party to reimburse or indemnify
a Recipient for any cost or expense, that Credit Party shall reimburse or
indemnify (as the case may be) such Recipient for the full amount of such cost
or expense, including such part thereof as represents VAT, save to the extent
that such Recipient reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

(iv) Any reference in this Section 3.02(A)(h) to any Credit Party shall, at any
time when such Credit Party is treated as a member of a group for VAT purposes,
include (where appropriate and unless the context otherwise requires) a
reference to the representative member of such group at such time (the term
“representative member” to have the same meaning as in the United Kingdom’s
Value Added Tax Act 1994 or applicable legislation in other jurisdictions having
a similar effect).

(v) Stamp taxes. The Credit Parties shall pay and, within three (3) Business
Days of demand, indemnify each Recipient against any cost, loss or liability
that the relevant Recipient incurs in relation to all stamp duty, registration
and other similar Taxes payable in respect of any Loan Document, except where
such Taxes are payable on or by reference to the transfer of the whole or any
part of the rights of any Lender under a Loan Document, other than where such
transfer is made pursuant to Section 3.03.

Section 3.03 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.01, or requires the applicable Borrower to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.02 or
Section 3.02A, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 ,Section 3.02 or Section 3.02A, as the case may
be, in the future, and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
applicable Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.01, or if the applicable Borrower is required to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.02 or

 

-126-



--------------------------------------------------------------------------------

Section 3.02A and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.03(a), or if
any Lender is a Defaulting Lender or a Non-Consenting Lender, then the
applicable Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.06), all of its interests, rights
(other than its existing rights to payments pursuant to Section 3.01 or
Section 3.02) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

(i) the Parent Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.06;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Outstandings,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.04) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the applicable Borrower (in the case of all other
amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.01 or payments required to be made pursuant to Section 3.02 or
Section 3.02A, such assignment will result in a reduction in such compensation
or payments thereafter;

(iv) such assignment does not conflict with applicable law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the applicable Borrower to require such assignment and
delegation cease to apply.

Section 3.04 Breakage Compensation. The Borrower shall compensate each Lender
(including the Swing Line Lender), upon its written request (which request shall
set forth the detailed basis for requesting and the method of calculating such
compensation), for all reasonable losses, costs, expenses and liabilities
(including, without limitation, any loss, cost, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its Eurodollar Loans or Swing Loans) which such Lender
actually sustains in connection with any of the following: (i) if for any reason
(other than a default by such Lender or the Administrative Agent) a Borrowing of
Eurodollar Loans or Swing Loans does not occur on a date specified therefor in a
Notice of Borrowing or a Notice of Continuation or Conversion (whether or not
withdrawn by the applicable Borrower or deemed withdrawn); (ii) if any
repayment, prepayment, Conversion or Continuation of any Eurodollar Loan occurs
on a date that is not the last day of an Interest Period applicable thereto or
any Swing Loan is paid prior to the Swing Loan Maturity Date applicable thereto;
(iii) if any prepayment of any of its Eurodollar Loans is not made on any date
specified in a notice of prepayment given by the Borrower; (iv) as a result of
an assignment by a Lender of any Eurodollar Loan other than on the last day of
the Interest Period applicable thereto pursuant to a request by the applicable
Borrower pursuant to Section 3.03(b); or (v) as a consequence of (y) any other
default by the applicable Borrower to repay or

 

-127-



--------------------------------------------------------------------------------

prepay any Eurodollar Loans when required by the terms of this Agreement or
(z) an election made pursuant to Section 3.03(b). The written request of any
Lender setting forth in reasonable detail any amount or amounts that such Lender
is entitled to receive pursuant to this Section 3.04 shall be delivered to the
Parent Borrower and shall be conclusive absent manifest error. The applicable
Borrower shall pay such Lender the amount shown as due on any such request
within ten (10) days after receipt thereof.

ARTICLE IV.

CONDITIONS PRECEDENT

Section 4.01 Conditions Precedent at Closing Date. The obligation of the Lenders
to make Loans, and of any LC Issuer to issue Letters of Credit, is subject to
the satisfaction of each of the following conditions on or prior to the Closing
Date:

(a) Credit Agreement. This Agreement shall have been executed and delivered by
the Parent Borrower, the Subsidiary Borrowers, the Administrative Agent, each LC
Issuer and each of the Lenders.

(b) Notes. The Parent Borrower shall have executed and delivered to the
Administrative Agent the appropriate Note or Notes for the account of each
Lender that has requested the same at least five (5) Business Days in advance of
the Closing Date.

(c) Guaranty. The Guarantors shall have duly executed and delivered the
Guaranty.

(d) Security Documents. The Credit Parties shall have duly executed and
delivered to the Administrative Agent:

(i) the U.S. Security Documents;

(ii) the Canadian Security Documents;

(iii) the PR Security Documents;

(iv) the UK Security Documents;

(v) a Perfection Certificate; and

(vi) the Intercompany Note.

(e) Corporate Resolutions and Approvals; Other Certifications. The
Administrative Agent shall have received (A) certified copies of the resolutions
of the Board of Directors (or similar governing body) of each Credit Party
evidencing corporate approval of the Transactions and (B) a certificate, dated
the Closing Date and signed by an Authorized Officer of the Parent Borrower,
confirming satisfaction of the conditions set forth in Section 4.01(n) and (o);

(f) Incumbency Certificates. The Administrative Agent shall have received a
secretary’s certificate of each Credit Party reasonably acceptable to the
Administrative Agent which include certification of the names and true
signatures of the officers of such Credit Party authorized to sign the Loan
Documents to which such Credit Party is a party and any other documents to which
such Credit Party is a party that may be executed and delivered in connection
herewith.

 

-128-



--------------------------------------------------------------------------------

(g) Opinions of Counsel. The Administrative Agent shall have received the
following executed legal opinions:

(i) the legal opinion of Simpson Thacher & Bartlett LLP; and

(ii) the legal opinion of local counsel in each of Canada, Puerto Rico and
England and Wales;

each of which shall be addressed to the Administrative Agent and the Lenders and
dated the Closing Date and in form and substance reasonably satisfactory to the
Administrative Agent.

(h) Recordation of Security Documents, Delivery of Collateral, Taxes, etc. The
Security Documents, and/or proper UCC or PPSA financing statements or other
notices (or the foreign equivalent, as applicable) in respect thereof, shall
have been delivered to the Administrative Agent and shall be in proper form for
recording, publishing or filing in such manner and in such places as is required
by law to create, perfect, preserve and protect the rights, Liens and security
interests in the Collateral of the Secured Creditors and all Collateral items
required to be physically delivered to the Collateral Agent under the Security
Documents shall have been so delivered, accompanied by any appropriate
instruments of transfer, and all taxes, fees and other charges then due and
payable in connection with the execution, delivery, recording, publishing and
filing of such instruments and the issuance of the Obligations and the delivery
of the Notes shall have been paid in full.

(i) Corporate Charter and Good Standing Certificates. The Administrative Agent
shall have received certified copies of the bylaws, partnership agreement,
limited liability company agreement or other applicable governing documents, of
each Credit Party, and a good standing certificate from the Secretary of State
of the state of incorporation or formation, as the case may be, dated as of a
recent date, listing and attaching all charter documents affecting each Credit
Party and certifying as to the good standing of such Credit Party (only if the
concept of good standing exists in the applicable jurisdiction).

(j) Financial Statements. The Administrative Agent shall have received
(i) audited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of each of Sobel USA and Banner Europe and
their respective consolidated Subsidiaries for the 2009, 2010 and 2011 fiscal
years, which financial statements will be audited in accordance with generally
accepted accounting principles (it being understood that the Arrangers have
received audited financial statements for fiscal years ended 2009, 2010 and
2011), (ii) unaudited consolidated balance sheets, related statements of income
and related statements of cash flows of each of Sobel USA and Banner Europe and
their respective consolidated Subsidiaries for each fiscal quarter (other than
the fourth-fiscal quarter of any applicable fiscal year) ended after
December 31, 2011 and 45 days or more prior to the Closing Date (it being
understood that the Arrangers have received such unaudited financial statements
for the fiscal quarters ended March 31, 2012, June 30, 2012 and September 30,
2012), (iii) a pro forma consolidated balance sheet of Parent Borrower, and
related pro forma consolidated statements of income of Parent Borrower, in each
case, calculated using the most recent financial statements delivered pursuant
to the above (for the four fiscal quarter period ended September 30, 2012),
prepared after giving effect to the Transactions as if the Transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such trailing four fiscal quarter period (in the case of consolidated
statements of income), which need not be prepared in compliance with Regulation
S-X of the Securities Act of 1933, as amended, or include adjustments for
purchase accounting, (iv) audited consolidated balance sheets and the related
audited

 

-129-



--------------------------------------------------------------------------------

consolidated statements of income, shareholders’ equity, and cash flows of
Parent Borrower and its consolidated Subsidiaries for the 2009, 2010 and 2011
fiscal years, which financial statements will be audited in accordance with
generally accepted accounting principles (it being understood that the Arrangers
have received audited financial statements for fiscal years ended 2009, 2010 and
2011) and (v) unaudited consolidated balance sheets, related statements of
income and related statements of cash flows of Parent Borrower for each fiscal
quarter ended after October 31, 2011 and 45 days or more prior to the Closing
Date (it being understood that the Arrangers have received such unaudited
financial statements for the fiscal quarters ended January 31, 2012, April 30,
2012 and July 31, 2012).

(k) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form attached hereto as Exhibit D, dated as of the
Closing Date, and executed by a Financial Officer of the Parent Borrower.

(l) Payment of Outstanding Indebtedness, etc. The Administrative Agent shall
have received evidence that prior to or substantially concurrent with the
funding of the Loans on the Closing Date, the Closing Date Refinancing shall
have occurred.

(m) Acquisition. An Authorized Officer of the Parent Borrower shall have
certified that the Banner Acquisition shall have been consummated or shall be
consummated substantially concurrently with the initial funding of the Credit
Facilities in all material respects in accordance with the Purchase Agreement,
and no provision thereof shall have been amended or waived (including consents
granted thereunder) in any respect that would be materially adverse to Lenders
without the consent of the Arrangers, which consent may not be unreasonably
withheld or delayed.

(n) No Closing Date Material Adverse Effect. Since January 1, 2012, there has
not been a Closing Date Material Adverse Effect.

(o) Accuracy of Specified Representations. The Specified Representations shall
be true and correct in all material respects (or, if qualified by “materiality,”
“Material Adverse Effect” or similar language, in all respects (after giving
effect to such qualification)) as of the Closing Date and with the same effect
as though such representations and warranties had been made on and as of the
Closing Date, except to the extent that such representations and warranties
expressly relate to an earlier specified date or period, in which case such
representations and warranties shall have been true and correct in all material
respects as of the date when made or for the respective period, as the case may
be; provided that, if the term “Material Adverse Effect” qualifies any Specified
Representation in Article V, such term shall be deemed refer to the term
“Closing Date Material Adverse Effect” to the extent such representation is
being made in connection with a Credit Event on the Closing Date.

(p) Accuracy of Specified Purchase Agreement Representations. The Specified
Purchase Agreement Representations shall be true and correct in all material
respects (or, if qualified by “materiality,” “Material Adverse Effect” or
similar language, in all respects (after giving effect to such qualification))
as of the Closing Date.

(q) Know Your Customer Information. The Administrative Agent shall have
received, at least three (3) Business Days prior to the Closing Date, all
documentation and other information required by regulatory authorities under
applicable “Know Your Customer” and anti-money laundering rules and regulations,
including the Patriot Act; provided that any requests for such information shall
have been received by the Parent Borrower at least ten (10) Business Days prior
to the Closing Date.

 

-130-



--------------------------------------------------------------------------------

(r) Payment of Fees. The Lenders and the Administrative Agent shall have
received the Closing Fees and all fees in the amounts previously agreed in
writing to be received on the Closing Date and all expenses in the amounts
previously agreed in writing to be received on the Closing Date for which
invoices have been presented at least two (2) Business Days prior to the Closing
Date shall have been paid.

(s) Notice. The Administrative Agent shall have received a Notice of Borrowing
meeting the requirements of Section 2.08(b) with respect to the Closing Date
Borrowings.

Notwithstanding anything to the contrary in this Section 4.01, to the extent any
security interest in any Collateral (including the creation or perfection of any
security interest) is not or cannot reasonably be created and/or perfected on
the Closing Date (other than (x) the execution and delivery of the U.S. Security
Agreement , the Canadian Collateral Agreement, the PR Collateral Agreement and
the UK Debenture, UK Security Trust Deed and UK Share Charge, (y) the pledge of
certificated capital stock (to the extent required to be pledged pursuant to the
Security Documents) of (1) Parent Borrower’s Subsidiaries (other than the Target
and the Target’s Subsidiaries) and (2) the Target and the Subsidiaries of the
Target to the extent failure by the Target (or its Affiliates) to deliver such
certificated Capital Stock to Parent Borrower (or Parent Borrower’s Affiliates)
provides Parent Borrower (or Parent Borrower’s applicable Affiliate) the right
to terminate Parent Borrower’s (or its) obligations under the Purchase Agreement
or decline to consummate the Banner Acquisition (in each case pursuant to the
terms thereof), in each case other than those stock certificates in possession
of the Collateral Agent and (z) the grant and perfection of security interests
in other assets required to be pledged pursuant to the Security Documents and
solely for which a Lien may be perfected upon closing by the filing of a
financing statement under the UCC or, if applicable, other comparable foreign
filing in any foreign jurisdiction in which a Borrower or any other Guarantor is
organized, after Parent Borrower’s use of commercially reasonable efforts to do
so, or without undue burden or expense, then the provision of any such
Collateral shall not constitute a condition precedent to the availability of the
Credit Facilities on the Closing Date, but instead shall be created and/or
perfected within 90 days after the Closing Date or such later date as the
Administrative Agent may agree in its sole discretion, pursuant to reasonably
satisfactory arrangements to be mutually agreed upon. For the avoidance of
doubt, the satisfaction of the requirements described in the foregoing clause
(y) shall not be defeated to the extent Parent Borrower fails to deliver on the
Closing Date, after Parent Borrower’s use of commercially reasonable efforts to
do so, one or more stock certificates of (1) Parent Borrower’s Subsidiaries
(other than the Target and the Target’s Subsidiaries) or (2) the Target or the
Target’s Subsidiaries to the extent failure by the Target (or its Affiliates) to
deliver such certificated capital Stock to Parent Borrower (or Parent Borrower’s
Affiliates) does not provide Parent Borrower (or Parent Borrower’s applicable
Affiliate) the right to terminate Parent Borrower’s (or its) obligations under
the Purchase Agreement or decline to consummate the Banner Acquisition (in each
case pursuant to the terms thereof) (which in any event shall be delivered no
later than thirty (30) days (or such longer period as the Administrative Agent
may agree) after the Closing Date).

Without limiting the generality of the requirements of Section 6.13, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender shall be deemed to have consented to, approved,
accepted or be satisfied with, each document or other matter required thereunder
to be consented to or approved by or acceptable or satisfactory to the Lenders
unless an officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
prior to the borrowing on the Closing Date specifying its objection thereto and
such Lender shall not have made available to the Administrative Agent such
Lender’s ratable portion of such borrowing.

 

-131-



--------------------------------------------------------------------------------

Section 4.02 Conditions Precedent to All Credit Events. The obligations of the
Lenders, the Swing Line Lender and each LC Issuer to make or participate in each
Credit Event (other than any Credit Event on the Closing Date) is subject, at
the time thereof, to the satisfaction of the following conditions:

(a) Notice. The Administrative Agent (and in the case of subpart (ii) below, the
applicable LC Issuer) shall have received, as applicable, (i) a Notice of
Borrowing meeting the requirements of Section 2.08(b) with respect to any
Borrowing (other than a Continuation or Conversion) and (ii) an LC Request
meeting the requirements of Section 2.05(b) with respect to each LC Issuance.

(b) No Default; Representations and Warranties. At the time of each Credit Event
and also after giving effect thereto, (i) there shall exist no Default or Event
of Default; provided that with respect to any Credit Event with respect to
Incremental Facilities incurred pursuant to Section 2.18, the proceeds of which
are used to finance a Permitted Acquisition or similar Investment permitted by
this Agreement, the references to Default or Event of Default in this
Section 4.02(b) shall be deemed to refer solely to a Specified Event of Default
and (ii) all representations and warranties of the Credit Parties contained
herein or in the other Loan Documents shall be true and correct in all material
respects (or, if qualified by “materiality,” “Material Adverse Effect” or
similar language, in all respects (after giving effect to such qualification))
with the same effect as though such representations and warranties had been made
on and as of the date of such Credit Event, except to the extent that such
representations and warranties expressly relate to an earlier specified date or
period, in which case such representations and warranties shall have been true
and correct in all material respects as of the date when made or for the
respective period, as the case may be; provided that with respect to any
Incremental Facilities incurred pursuant to Section 2.18, the proceeds of which
are used to finance a Permitted Acquisition or similar Investment permitted by
this Agreement, the representations and warranties in this Section 4.02(b) shall
be deemed to refer solely to the Specified Representations and the Specified
Purchase Agreement Representations (in each case pursuant to the terms thereof)
as a result of the breach of one or more of such representations in such
acquisition agreement (it being understood and agreed that, to the extent any of
the Specified Representations are qualified or subject to “material adverse
effect” (or equivalent term), for purposes of the making of such Specified
Representations as of the closing date of such Permitted Acquisition or
Investment, the definition of “material adverse effect” (or equivalent term),
shall be qualified by the same exceptions and qualifications that apply to the
definition of “Closing Date Material Adverse Effect” (or equivalent term defined
in the acquisition agreement in connection with such Permitted Acquisition)).

Each Notice of Borrowing submitted by a Borrower after the Closing Date shall be
deemed to be a representation and warranty that the conditions specified in
Section 4.02(b) (or, in the case of a Borrowing Notice for an Incremental
Facility, the conditions specified in the provisos in clauses (i) and (ii) of
Section 4.02(b)) have been satisfied on and as of the date of the applicable
Credit Event.

Section 4.03 Credit Events to Additional Borrowers.

The obligations of the Lenders and the Swing Line Lender to honor any initial
request for a Loan by an Additional Borrower or of any LC Issuer to honor any
initial request for a Letter of Credit by each Additional Borrower is subject to
the satisfaction of the following further conditions precedent:

(a) the Administrative Agent shall have received a customary opinion of counsel
for such Additional Borrower reasonably acceptable to the Administrative Agent
and covering such matters relating to the transactions contemplated hereby as
the Administrative Agent may reasonably request;

 

-132-



--------------------------------------------------------------------------------

(b) the Administrative Agent shall have received all documents which it may
reasonably request relating to the existence of such Additional Borrower, its
corporate authority for and the validity of its entry into its Additional
Borrower Agreement, this Agreement, any other Loan Document and any amendments
to the Loan Documents contemplated by Section 1.09, and any other matters
relevant thereto, all in form and substance reasonably satisfactory to the
Administrative Agent;

(c) each of the Additional Borrowers shall have (i) jointly and severally
guaranteed to the Administrative Agent and each of the holders of the
Obligations the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory pre-payment, by acceleration, as a mandatory
Cash Collateralization or otherwise) by executing a supplement to the Guaranty
in the form of Exhibit I attached thereto and (ii) taken all actions necessary
to create and perfect a security interest in its assets (other than any Excluded
Collateral) for the benefit of the Secured Creditors in accordance with
Section 6.10, unless a security interest in the assets (other than Excluded
Collateral) of such Additional Borrower has already been created and perfected;
and

(d) in the case of any Additional Borrower organized in jurisdictions other than
the United States, Canada, Puerto Rico or the United Kingdom, there shall be no
cross border lending restrictions or other legal impediments that prohibit,
restrict or otherwise restrain any Lender from making Loans or other credit
extensions to such Additional Borrower.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent, the Lenders and each LC Issuer to
enter into this Agreement and to make the Loans and to issue and to participate
in the Letters of Credit provided for herein, the Parent Borrower and each other
Borrower makes the following representations and warranties to, and agreements
with, the Administrative Agent, the Lenders and each LC Issuer, all of which
shall survive the execution and delivery of this Agreement and each Credit
Event:

Section 5.01 Organization Status and Qualification. Each Credit Party and each
Restricted Subsidiary (i) is a duly organized or formed and validly existing
corporation, partnership or limited liability company, as the case may be, in
good standing or in full force and effect under the laws of the jurisdiction of
its formation, (ii) has the corporate, partnership or limited liability company
power and authority, as applicable, to own its property and assets and to
transact the business in which it is engaged and presently proposes to engage,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect and (iii) has duly qualified and is authorized to do
business in all jurisdictions where it is required to be so qualified or
authorized except where the failure to be so qualified would not reasonably be
expected to have a Material Adverse Effect.

Section 5.02 Authorization and Enforceability.

(a) Each Credit Party has the corporate or other organizational power and
authority to execute, deliver and carry out the terms and provisions of the Loan
Documents to which it is party and has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is party. Each Credit Party has duly

 

-133-



--------------------------------------------------------------------------------

executed and delivered each Loan Document to which it is party and each Loan
Document to which it is party constitutes the legal, valid and binding agreement
and obligation of such Credit Party enforceable in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

Section 5.03 Applicable Law, Contractual Obligations and Organizational
Documents. Neither the execution, delivery and performance by any Credit Party
of the Loan Documents to which it is party nor compliance with the terms and
provisions thereof (i) will contravene any provision of any law, statute, rule,
regulation, order, writ, injunction or decree of any Governmental Authority
applicable to such Credit Party or its properties and assets, except as would
not reasonably be expected to have a Material Adverse Effect, taken as a whole,
(ii) will conflict with or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(other than the Liens created pursuant to the Security Documents or Liens
otherwise permitted hereunder) upon any of the property or assets of such Credit
Party pursuant to the terms of any contract, except as would not reasonably be
expected to have a Material Adverse Effect or (iii) will violate any provision
of the Organizational Documents of such Credit Party.

Section 5.04 Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize or is required
as a condition to (i) the execution, delivery and performance by any Credit
Party of any Loan Document to which it is a party or any of its obligations
thereunder or (ii) the legality, validity, binding effect or enforceability of
any Loan Document to which any Credit Party is a party, except the filing and
recording of financing statements and other documents necessary in order to
perfect the Liens created by the Security Documents or where the failure to
obtain such order, consent, approval, license, authorization, validation, filing
recording, registration or exemption would not have a Material Adverse Effect.

Section 5.05 Litigation. There are no actions, suits or proceedings pending or,
to the knowledge of any Authorized Officer of the Parent Borrower, threatened in
writing with respect to any Credit Party or any of their respective Subsidiaries
(i) that have had, or would reasonably be expected to have, a Material Adverse
Effect, or (ii) that question the validity or enforceability of the Loan
Documents taken as a whole.

Section 5.06 Use of Proceeds; Margin Regulations.

(a) The proceeds of the Initial Term Loans shall be used to finance the
Transactions.

(b) The proceeds of Borrowings under the Initial Revolving Facility shall be
used to finance the Parent Borrower’s and its Subsidiaries’ working capital
needs (including to replace or provide credit support for any existing letters
of credit), general corporate purposes and certain costs in connection with the
Transactions.

(c) No part of the proceeds of any Credit Event will be used directly or
indirectly to purchase or carry Margin Stock, or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock, in violation of any of
the provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System. No Credit Party is engaged in the business of extending credit
for the purpose of purchasing or carrying any Margin Stock. At no time would
more than 25% of the value of the assets of the Parent Borrower or of the Parent
Borrower and its consolidated Restricted Subsidiaries that are subject to any
“arrangement” (as such term is used in Section 221.2(g) of such Regulation U)
hereunder be represented by Margin Stock.

 

-134-



--------------------------------------------------------------------------------

Section 5.07 Accuracy of Financial Statements.

(a) The Parent Borrower has furnished to the Administrative Agent and the
Lenders (x)(i) the audited consolidated balance sheets of each of Sobel USA and
Banner Europe and their respective consolidated Subsidiaries for the fiscal year
ended December 31, 2011 and the related audited consolidated statements of
income, shareholders’ equity, and cash flows of each of Sobel USA and Banner
Europe and their respective consolidated Subsidiaries for such fiscal year and
(ii) the unaudited consolidated balance sheet, and the related statements of
income and of cash flows, of each of Sobel USA and Banner Europe and their
respective Subsidiaries for each fiscal quarter ended after December 31, 2011
and 45 days or more prior to the Closing Date and (y)(i) the audited
consolidated balance sheets of Parent Borrower and its consolidated Subsidiaries
for the fiscal year ended October 31, 2011 and the related audited consolidated
statements of income, shareholders’ equity, and cash flows of Parent Borrower
and its consolidated Subsidiaries for such fiscal year; and (ii) the unaudited
consolidated balance sheet, and the related statements of income and of cash
flows, of Parent Borrower and its Subsidiaries for each fiscal quarter ended
after October 31, 2011 and 45 days or more prior to the Closing Date. Except as
described therein, all such financial statements have been prepared in
accordance with GAAP, consistently applied, and fairly present the financial
position in all material respects of each of Sobel USA, Banner Europe and Parent
Borrower and their respective Subsidiaries as of the respective dates indicated
and the consolidated results of their operations and cash flows for the
respective periods indicated, subject in the case of any such financial
statements that are unaudited, to normal audit adjustments.

(b) The pro forma financial statements delivered pursuant to
Section 4.01(j)(iii) have been prepared in good faith, based on assumptions
believed by the Parent Borrower to be reasonable as of the date of delivery
thereof, and present fairly in all material respects on a pro forma basis the
estimated financial position of the Parent Borrower and its Subsidiaries as of
the date thereof.

Section 5.08 Solvency.

As of the Closing Date, after giving effect to the consummation of the
Transactions, including the making of the Loans on the Closing Date, (a) the
fair value of the properties (for avoidance of doubt, calculated to include
goodwill and other intangibles) of Parent Borrower and its Restricted
Subsidiaries, on a consolidated basis, is greater than the total amount of
liabilities, including contingent liabilities of Parent Borrower and its
Restricted Subsidiaries, on a consolidated basis, (b) the present fair saleable
value of the assets of Parent Borrower and its Restricted Subsidiaries, on a
consolidated basis, is not less than the amount that will be required to pay the
probable liability of Parent Borrower and its Restricted Subsidiaries on their
debts as they become absolute and matured, (c) Parent Borrower and its
Restricted Subsidiaries, on a consolidated basis, do not intend to, and do not
believe that they will, incur debts or liabilities beyond their ability to pay
such debts and liabilities as they mature and (d) Parent Borrower and its
Restricted Subsidiaries, on a consolidated basis, are not engaged in business or
a transaction, and are not about to engage in business or a transaction, for
which Parent Borrower and its Restricted Subsidiaries’ property, on a
consolidated basis, would constitute unreasonably small capital. For purposes of
the representations set forth in this Section 5.08, the amount of contingent
liabilities shall be computed as the amount that, in the light of all the facts
and circumstances existing as of the date such representation is made or deemed
to be made, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the, criteria for accrual pursuant to Financial Accounting Standards Board
Statement No. 5).

 

-135-



--------------------------------------------------------------------------------

Section 5.09 No Material Adverse Effect. Since the Closing Date, there has been
no Material Adverse Effect.

Section 5.10 Payment of Taxes. Except as would not reasonably be expected to
result in a Material Adverse Effect, the Parent Borrower and its Restricted
Subsidiaries have timely filed all federal, state, provincial, territorial,
foreign and other tax returns and reports required to be filed, and have timely
paid all federal, state, provincial, territorial, foreign and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.

Section 5.11 Ownership of Property. Except as would not reasonably be expected
to have a Material Adverse Effect, each Credit Party has good, recordable and
marketable title, in the case of Real Property, and good title (or valid
Leaseholds, in the case of any leased property), in the case of all other
property, to all of its properties and assets free and clear of Liens other than
Permitted Liens. The properties (and interests in properties) owned by the
Credit Parties, taken as a whole, are sufficient, in the judgment of the Credit
Parties, for conducting the businesses of the Credit Parties and their
Restricted Subsidiaries. Schedule 5.11 sets forth a complete list of Real
Property with a fair market value in excess of $10.0 million owned by the Credit
Parties on the Closing Date, showing, as of the Closing Date, the street
address, county or other relevant jurisdiction, state, record owner and
estimated fair value thereof.

Section 5.12 Environmental Matters.

(a) Each Credit Party and each of their Restricted Subsidiaries is in material
compliance with all applicable Environmental Laws, except to the extent that any
such failure to comply (together with any resulting penalties, fines or
forfeitures) would not reasonably be expected to have a Material Adverse Effect.
All material licenses, permits, registrations or approvals required for the
conduct of the business of each Credit Party and each of their Restricted
Subsidiaries under any Environmental Law have been secured and each Credit Party
and each of their Restricted Subsidiaries is in substantial compliance
therewith, except for such licenses, permits, registrations or approvals the
failure to secure or to comply therewith would not reasonably be expected to
have a Material Adverse Effect. No Credit Party nor any of their Restricted
Subsidiaries has received written notice, or otherwise knows, that it is in any
respect in material noncompliance with, breach of or default under any
applicable writ, order, judgment, injunction, or decree to which such Credit
Party or such Restricted Subsidiary is a party or that would affect the ability
of such Credit Party or such Restricted Subsidiary to operate any Real Property
and no Credit Party knows of any event that has occurred and is continuing that,
with the passage of time or the giving of notice or both, would constitute
noncompliance, breach of or default thereunder, except in each such case, such
noncompliance, breaches or defaults as would not reasonably be expected to have
a Material Adverse Effect. There are no material Environmental Claims pending
or, to the knowledge of any Authorized Officer of the Parent Borrower,
threatened wherein an unfavorable decision, ruling or finding would reasonably
be expected to have a Material Adverse Effect. To the knowledge of any
Authorized Officer of Parent Borrower, there are no facts, circumstances,
conditions or occurrences on any Real Property now or at any time owned, leased
or operated by the Credit Parties or their Restricted Subsidiaries or on any
property adjacent to any such Real Property, to which any Credit Party or any
such Restricted Subsidiary has received written notice, that could reasonably be
expected: (i) to form the basis of an a material Environmental Claim against any
Credit Party or any

 

-136-



--------------------------------------------------------------------------------

of their Restricted Subsidiaries or any Real Property of a Credit Party or any
of their Restricted Subsidiaries; or (ii) to cause such Real Property to be
subject to any material restrictions on the ownership, occupancy, use or
transferability of such Real Property under any Environmental Law , except in
each such case, such Environmental Claims or restrictions that would not
reasonably be expected to have a Material Adverse Effect.

(b) Hazardous Materials have not at any time been (i) generated, used, treated
or stored on, or transported to or from, any Real Property of the Credit Parties
or any of their Restricted Subsidiaries or (ii) released on any such currently
owned or operated, or to the knowledge of any Authorized Officer of the Parent
Borrower, formerly owned or operated Real Property, in each case where such
occurrence or event is not in compliance with or would give rise to liability
under Environmental Laws and would reasonably be expected to have a Material
Adverse Effect.

Section 5.13 Compliance with ERISA, Canadian Pension Plans. (a) Except as would
not reasonably be expected to have a Material Adverse Effect, compliance by the
Credit Parties with the provisions hereof and Credit Events contemplated hereby
will not involve any “prohibited transaction” within the meaning of ERISA or
Section 4975 of the Code. Except as would not reasonably be expected to have a
Material Adverse Effect, no ERISA Event has occurred or is reasonably expected
to occur. Except as would not reasonably be expected to have a Material Adverse
Effect, the Credit Parties, their Restricted Subsidiaries and each ERISA
Affiliate (i) has fulfilled all obligations under the minimum funding standards
of ERISA and the Code with respect to each Plan that is not a Multi-Employer
Plan or a Multiple Employer Plan, (ii) has satisfied all contribution
obligations in respect of each Multi-Employer Plan and each Multiple Employer
Plan, (iii) is in compliance with all other applicable provisions of ERISA and
the Code with respect to each Plan and each Multiple Employer Plan, and (iv) has
not incurred any liability under Title IV of ERISA to the PBGC with respect to
any Plan, any Multi-Employer Plan, any Multiple Employer Plan, or any trust
established thereunder. Except as would not reasonably be expected to have a
Material Adverse Effect, no Plan or trust created thereunder has been
terminated, and there have been no Reportable Events, with respect to any Plan
or trust created thereunder or with respect to any Multi-Employer Plan or
Multiple Employer Plan. Except as would not reasonably be expected to have a
Material Adverse Effect, no Credit Party nor any Restricted Subsidiary of a
Credit Party nor any ERISA Affiliate is at the Closing Date, or has been at any
time within the five years preceding the Closing Date, an employer required to
contribute to any Multi-Employer Plan or Multiple Employer Plan, or a
“contributing sponsor” (as such term is defined in Section 4001 of ERISA) in any
Multi-Employer Plan or Multiple Employer Plan. Except where noncompliance or the
incurrence of an obligation would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, each Foreign Plan
has been maintained in compliance with its terms and with the requirements of
any and all applicable laws, statutes, rules, regulations and orders, and
neither any Credit Party nor any of their Restricted Subsidiaries has incurred
any obligation in connection with the termination of or withdrawal from any
Foreign Plan.

(b) Canadian Pension Plans. The Canadian Pension Plans are duly registered under
the Canadian Tax Act and any other applicable laws which requires registration,
have been administered in accordance with the Canadian Tax Act and such other
laws and no event has occurred which would reasonably be expected to cause the
loss of such registered status, except to the extent that any failure to do so
would not reasonably be expected to have a Material Adverse Effect. All material
obligations of the Canadian Credit Parties required to be performed by the
Canadian Credit Parties in connection with the Canadian Pension Plans have been
performed on a timely basis, except to the extent that any failure to do so
would not reasonably be expected to have a Material Adverse Effect. There are no
outstanding disputes concerning the assets of the Canadian Pension Plans which
would reasonably be expected to have a Material Adverse Effect. No promises of
benefit improvements under the Canadian Pension Plans have

 

-137-



--------------------------------------------------------------------------------

been made except where such improvement would not reasonably be expected to have
a Material Adverse Effect. All contributions or premiums required to be made or
paid by the Canadian Credit Parties to the Canadian Pension Plans have been made
on a timely basis in accordance with the terms of such plans and all applicable
laws, except to the extent that any failure to do so would not reasonably be
expected to have a Material Adverse Effect. There have been no improper
withdrawals or applications of the assets of the Canadian Pension Plans and each
of the Canadian Pension Plans is being fully funded in accordance with all
minimum funding standards on a solvency basis and going concern basis (using
actuarial methods and assumptions which are consistent with the valuations last
filed with the applicable Governmental Authorities) except to the extent that
the failure to do so would not reasonably be expected to have a Material Adverse
Effect. Any assessments owed to the Pension Benefits Guarantee Fund established
under the Pension Benefits Act (Ontario), or other assessments or payments
required under similar legislation in any other jurisdiction, have been paid
when due, except to the extent that any failure to do so would not reasonably be
expected to have a Material Adverse Effect. As of the Closing Date, no Canadian
Credit Party sponsors, maintains or contributes to, or at any time in the
six-year period preceding the Closing Date has sponsored, maintained, or
contributed to any “multi-employer pension plan” as such term is defined in the
Pension Benefits Act (Ontario).

(c) Foreign Pension Plans. All Foreign Pension Plans have been established,
operated, administered and maintained in compliance with all laws, regulations
and orders applicable thereto except for such failures to comply, in the
aggregate for all such failures, that could not reasonably be expected to have a
Material Adverse Effect. All premiums, contributions, and any other amounts
which have become due pursuant to any applicable Foreign Pension Plan documents
or applicable laws have been paid or accrued as required, except for premiums,
contributions and amounts that, in the aggregate for all such obligations, could
not reasonably be expected to have a Material Adverse Effect.

Section 5.14 Intellectual Property. Each Credit Party and each of its Restricted
Subsidiaries owns or has the right to use all patents, Intellectual Property,
licenses and other rights with respect to the foregoing necessary for the
present conduct of its business, and operates their respective businesses
without any known infringement, violation or conflict with the Intellectual
Property rights of others, except for such Intellectual Property, licenses and
rights, the loss of which, and such infringements, violations or conflicts that,
in any such case individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect.

Section 5.15 Investment Company Act. No Credit Party nor any of its Restricted
Subsidiaries is subject to regulation with respect to the creation or incurrence
of Indebtedness under the Investment Company Act of 1940.

Section 5.16 Security Interests. Once executed and delivered, each of the
Security Documents creates, as security for the Obligations, a valid and
enforceable, and upon making the filings and recordings referenced in the next
sentence and taking the other perfection steps required by the applicable
Security Documents, perfected security interest in and Lien on all of the
Collateral, in favor of the Collateral Agent for the benefit of the Secured
Creditors, superior to and prior to the rights of all third persons and subject
to no other Liens, except that the Collateral under the Security Documents may
be subject to Permitted Liens. No filings or recordings are required in order to
perfect the security interests created under any Security Document except for
filing of the UCC and PPSA financing statements specified on Schedule 6 of the
Perfection Certificate in the offices specified on such Schedule and any other
filings or recordings required in connection with any such Security Document
that shall have been made, or for which satisfactory arrangements have been
made, upon or prior to the execution and delivery thereof. All recording, stamp,
intangible or other similar taxes required to be paid by any Person under
applicable legal requirements or other laws applicable to the property
encumbered by the Security Documents in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement thereof have been
paid or arrangements for prompt payment of such taxes have been made, except as
would not reasonably be expected to have a Material Adverse Effect.

 

-138-



--------------------------------------------------------------------------------

Section 5.17 Accuracy of Disclosure.

(a) The written information (other than the financial projections and
information of a general economic or industry specific nature) that has been
made available on or prior to the Closing Date to the Administrative Agent or
any Lender by or on behalf of any Credit Party in connection with the
Transactions, when taken as a whole, does not, or with regard to such written
information with respect to the Target and its subsidiaries, to the knowledge of
an Authorized Officer of the Parent Borrower does not, when furnished, contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements are made
(giving effect to all supplements and updates thereto).

(b) The financial projections that have been made available on or prior to the
Closing Date to the Administrative Agent or any Lender by or on behalf of any
Credit Party in connection with the Transactions have been prepared in good
faith based upon assumptions, when taken as a whole, that are believed by the
Parent Borrower at the time made available to the Administrative Agent to be
reasonable, it being understood and acknowledged that the financial projections
are as to future events and are not to be viewed as facts, and the financial
projections are subject to significant uncertainties and contingencies, many of
which are beyond each Credit Party’s control, that no assurances can be given
that any particular financial projections will be realized and that actual
results during the period or periods covered by any such financial projections
may differ significantly from the actual results and such differences may be
material.

Section 5.18 Subsidiaries. As of the Closing Date, Schedule 5.18 sets forth a
true, complete and accurate description of the equity capital structure of
Parent Borrower and each of its Subsidiaries showing, for each such Person,
accurate ownership percentages of the equity holders of record and accompanied
by a statement of authorized and issued Capital Stock for each such Person.

Section 5.19 OFAC and PATRIOT Act. To the knowledge of any Authorized Officer of
the Parent Borrower, no Credit Party nor any of its Restricted Subsidiaries,
officers, directors or employees appears on the Specially Designated Nationals
and Blocked Persons List published by the Office of Foreign Assets Control
(“OFAC”), or is otherwise a person with which any U.S. person is prohibited from
dealing under the laws of the United States, unless authorized by OFAC, no
Credit Party nor any of its Restricted Subsidiaries does business or conducts
any transactions with the governments of, or persons within, any country under
economic sanctions administered and enforced by OFAC. No Credit Parties nor any
of its Restricted Subsidiaries will directly or indirectly use the proceeds from
the Agreement, or lend, contribute or otherwise make available such proceeds to
any subsidiary, joint venture partner or other person to fund any activities of
or business with any person that, at the time of such funding, is the subject of
economic sanctions administered or enforced by OFAC, or is in any country or
territory that, at the time of such funding or facilitation, is the subject of
economic sanctions administered or enforced by OFAC. Except as would not
reasonably be expected to have a Material Adverse Effect, no Credit Party nor
any of its Restricted Subsidiaries is in violation of Executive Order No. 13224
or the Patriot Act.

 

-139-



--------------------------------------------------------------------------------

Section 5.20 Foreign Corrupt Practices Act. To the knowledge of any Authorized
Officer of the Parent Borrower, none of the Parent Borrower or any of the
Restricted Subsidiaries, nor any of their directors, officers, agents or
employees has used any of the proceeds of the Initial Term Loans (i) for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity, (ii) to make any direct or indirect unlawful payment to any
government official or employee from corporate funds, (iii) to violate any
provision of the U.S. Foreign Corrupt Practices Act of 1977, the United
Kingdom’s Bribery Act 2010 or similar law of a jurisdiction in which the Parent
Borrower or any of the Restricted Subsidiaries conduct their business and to
which they are lawfully subject or (iv) to make any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment.

Section 5.21 Undisclosed Liabilities

As of the Closing Date, neither Sobel USA, Banner Europe, the Parent Borrower
nor any of their respective Subsidiaries has any Indebtedness or other
obligations or liabilities, direct or contingent (other than (i) the liabilities
reflected on Schedule 5.21, (ii) obligations arising under this Agreement and
(iii) liabilities incurred in the ordinary course of business) that, either
individually or in the aggregate, have had or could reasonably be expected to
have a Material Adverse Effect.

ARTICLE VI.

AFFIRMATIVE COVENANTS

Each Borrower hereby covenants and agrees that on the Closing Date (immediately
after consummation of the Banner Acquisition) and thereafter until such time as
the Commitments have been terminated the Loans, together with interest, Fees and
all other Obligations (other than those relating to any Designated Hedge
Agreement, cash management obligations constituting Obligations and
indemnification and other contingent obligations for which no demand has been
made and obligations in respect of Letters of Credit that have been Cash
Collateralized) incurred hereunder and under the other Loan Documents, have been
paid in full, as follows:

Section 6.01 Reporting Requirements. The Parent Borrower will furnish to the
Administrative Agent for delivery to each Lender:

(a) Annual Financial Statements. As soon as available and in any event within
120 days after the close of the year ended October 31, 2012, and, thereafter,
within 90 days after the close of each fiscal year of the Parent Borrower, the
audited consolidated balance sheets of the Parent Borrower and its consolidated
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income, of stockholders’ equity and of cash flows for such fiscal
year, in each case, setting forth comparative figures for the preceding fiscal
year, all in reasonable detail and prepared in accordance with GAAP and
accompanied by the opinion with respect to such consolidated financial
statements of an independent registered public accounting firm of nationally
recognized standing selected by the Parent Borrower, which opinion shall be
unqualified as to “going concern” or scope of audit.

(b) Quarterly Financial Statements. As soon as available and in any event within
60 days for the quarterly accounting period ended January 31, 2013, and within
45 days after the close of each of the subsequently occurring first three
quarterly accounting periods in each fiscal year of the Parent Borrower, the
unaudited consolidated and consolidating balance sheets of the Parent Borrower
and its consolidated Subsidiaries as at the end of such quarterly period and the
related unaudited consolidated and consolidating statements of income and of
cash flows for such quarterly period and/or for the fiscal year to date, and
setting forth, in the case of such unaudited consolidated statements of income
and of cash flows, comparative figures for the related periods in the prior
fiscal year all in reasonable detail and prepared in accordance with GAAP, and
which shall be certified on behalf of the Parent Borrower by a Financial Officer
of the Parent Borrower, subject to changes resulting from normal year-end audit
adjustments and the absence of footnotes.

 

-140-



--------------------------------------------------------------------------------

(c) Officer’s Compliance Certificates. (i) Within five (5) Business Days after
the time of the delivery of the financial statements provided for in subparts
(a) and (b) above, (x) a certificate (a “Compliance Certificate”), substantially
in the form of Exhibit E, signed by a Financial Officer to the effect that no
Default or Event of Default exists or, if any Default or Event of Default does
exist, specifying the nature and extent thereof and the actions the Parent
Borrower has taken or proposes to take with respect thereto and including:
(A) the calculations required to establish whether the Parent Borrower and its
Restricted Subsidiaries were in compliance with the provisions of Section 7.06
as at the end of such fiscal year or period, (B) in connection with the
financial statements provided for in subpart (a) above, a reasonably detailed
calculation of Excess Cash Flow and the Available Amount as at the end of the
fiscal year to which such financial statements relate, (C) in connection with
the financial statements provided for in subpart (a) above, a report setting
forth the information required by sections describing the legal name and the
jurisdiction of formation of each Credit Party and the location of the chief
executive office of each Credit Party of the Perfection Certificate or
confirming that there has been no change in such information since the later of
the Closing Date or the date of the last such report, (D) in connection with the
financial statements provided for in subpart (a) and (b) above, a description of
each event, condition or circumstance during the last fiscal quarter covered by
such Compliance Certificate requiring a mandatory prepayment under
Section 2.15(c) and (E) a list of each Subsidiary of the Parent Borrower that
identifies each Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary as of the date of delivery of such Compliance Certificate or
confirmation that there has been no change in such information since the later
of the Closing Date or the date of the last such list and (y) to the extent for
such fiscal period the Parent Borrower is not a public reporting company, or
such management discussion and analysis is not publicly available, a management
discussion and analysis with respect to the financial information, including a
comparison to and variances from the immediately preceding period and budget.

(d) Budgets. Upon delivery of audit pursuant to Section 6.01(a) above, a
consolidated budget for the fiscal year immediately succeeding the fiscal year
covered by such financial statements, in reasonable detail for each of the four
fiscal quarters of such fiscal year, setting forth a forecasted balance sheet,
income statement, operating cash flows and capital expenditures of the Parent
Borrower and its Restricted Subsidiaries for the period covered thereby, and the
principal assumptions upon which such budget is based (including a description
of any material change in accounting policies from the previous fiscal year);
provided that, for the avoidance of doubt, the first such budget delivered
pursuant to this Section 6.01(d) shall be in respect of the fiscal year of the
Parent Borrower ending October 31, 2014.

(e) Notices.

(i) Promptly, and in any event within five (5) Business Days, after any
Authorized Officer of the Parent Borrower obtains knowledge thereof, notice of
the occurrence of any event that constitutes a Default or Event of Default,
which notice shall specify the nature thereof, the period of existence thereof
and what action the Parent Borrower proposes to take with respect thereto; or

 

-141-



--------------------------------------------------------------------------------

(ii) the commencement of, or any other material development concerning any
litigation or governmental or regulatory proceeding or labor matter pending
against any Credit Party or any Subsidiary, in each case if the same would
reasonably be expected to have a Material Adverse Effect;

(iii) promptly, and in any event within ten (10) Business Days, after any
Authorized Officer of the Parent Borrower knows of the occurrence of any ERISA
Event, Canadian Pension Plan Event or with respect to a Foreign Plan, a
termination, withdrawal or noncompliance with applicable law or plan terms, the
Parent Borrower will deliver to the Administrative Agent and each of the Lenders
a certificate of an Authorized Officer of the Parent Borrower setting forth the
full details as to such occurrence and the action, if any, that the Parent
Borrower or such ERISA Affiliate is required or proposes to take, together with
any notices required or proposed to be given by the Parent Borrower or the ERISA
Affiliate to or filed with the PBGC or any other similar Governmental Authority,
a Plan participant or the Plan administrator with respect thereto, in each case,
if any of the foregoing would reasonably be expected to have a Material Adverse
Effect;

(iv) promptly, and in any event within ten (10) Business Days, after any
Authorized Officer of the Parent Borrower obtaining actual knowledge thereof,
notice of one or more of the following environmental matters to the extent any
of the following would reasonably be expected to have a Material Adverse Effect:
(i) any pending or threatened material Environmental Claim against such Credit
Party or any of its Subsidiaries or any Real Property owned or operated by such
Credit Party or any of its Restricted Subsidiaries; (ii) any condition or
occurrence on or arising from any Real Property owned or operated by such Credit
Party or any of its Restricted Subsidiaries that (A) results in material
noncompliance by such Credit Party or any of its Restricted Subsidiaries with
any applicable Environmental Law or (B) would reasonably be expected to form the
basis of a material Environmental Claim against such Credit Party or any of its
Restricted Subsidiaries or any such Real Property; (iii) any condition or
occurrence on any Real Property owned, leased or operated by such Credit Party
or any of its Restricted Subsidiaries that could reasonably be expected to cause
such Real Property to be subject to any material restrictions on the ownership,
occupancy, use or transferability by such Credit Party or any of its Restricted
Subsidiaries of such Real Property under any Environmental Law; and (iv) the
taking of any removal or Remedial Action in response to the actual or alleged
presence of any Hazardous Material on any Real Property owned, leased or
operated by such Credit Party or any of its Restricted Subsidiaries as required
by any Environmental Law or any governmental or other global agency. All such
notices shall describe in reasonable detail the nature of the Environmental
Claim, the Credit Party’s or such Restricted Subsidiary’s response thereto and
the potential exposure in Dollars of the Credit Parties and their Subsidiaries
with respect thereto; or

(f) PATRIOT Act Information. Promptly upon the request of the Administrative
Agent or any Lender (through the Administrative Agent), the Parent Borrower will
provide any information the Administrative Agent or such Lender believes is
reasonably necessary to be delivered to comply with the Patriot Act.

(g) Other Information. Promptly upon the reasonable request therefor, such other
information or documents (financial or otherwise) relating to any Credit Party
or any Subsidiary as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request

 

-142-



--------------------------------------------------------------------------------

from time to time in good faith (excluding (i) information subject to
attorney-client privilege, (ii) information the subject of binding
confidentiality agreements entered into in good faith, and (iii) any information
relating to any investigation by any Governmental Authority to the extent
(A) such information is identifiable to a particular individual and the Parent
Borrower in good faith determines such information should remain confidential or
(B) the information requested is not factual in nature).

Documents required to be delivered pursuant to Section 6.01 (a) and (b) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Parent Borrower posts such documents, or
provides a link thereto on the Parent Borrower’s website on the Internet; or
(ii) on which such documents are posted on the Parent Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(i) upon written request by the Administrative Agent, the Parent Borrower shall
deliver paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Parent Borrower shall
notify (which may be by facsimile or electronic mail) the Administrative Agent
of the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.

The Parent Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Parent Borrower hereunder
(collectively, “Parent Borrower Materials”) by posting the Parent Borrower
Materials on IntraLinks, SyndTrack Online or another similar electronic system
(the “Platform”) and (b) certain of the Lenders may be “public-side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to the Parent Borrower or its securities) (each, a “Public Lender”). The
Parent Borrower hereby agrees to make all Parent Borrower Materials that the
Parent Borrower intends to be made available to Public Lenders clearly and
conspicuously designated as “PUBLIC”. By designating Parent Borrower Materials
as “PUBLIC”, the Parent Borrower authorizes such Parent Borrower Materials to be
made available to a portion of the Platform designated “Public Investor,” which
is intended to contain only information that is either publicly available or not
material information (though it may be sensitive and proprietary) with respect
to the Parent Borrower or its securities for purposes of United States federal
and state securities laws. Notwithstanding the foregoing, the Parent Borrower
shall not be under any obligation to mark any Parent Borrower Materials
“PUBLIC.” The Parent Borrower agrees that (i) any Loan Documents and (ii) any
financial statements delivered pursuant to Section 6.01(a) and (b) will be
deemed to be “public-side” Borrower Materials and may be made available to
Public Lenders.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States federal and state securities laws, to make reference to communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Parent Borrower or its securities for purposes of United States federal or
state securities laws.

 

-143-



--------------------------------------------------------------------------------

Section 6.02 Books, Records and Inspections. The Parent Borrower will, and will
cause each of its Restricted Subsidiaries to, (a) keep proper books of record
and account, in which full and correct entries shall be made of all financial
transactions and the assets and business of such Credit Party or such
Subsidiary, as the case may be, in accordance with GAAP; and (b) permit, upon at
least two (2) Business Days’ notice to the Parent Borrower, officers and
designated representatives of the Administrative Agent to visit and inspect any
of the properties or assets of such Parent Borrower and/or its Restricted
Subsidiaries in whomsoever’s possession (but only to the extent such Credit
Party or such Subsidiary, as applicable, has the right to do so to the extent in
the possession of another Person), to examine the books of account of Parent
Borrower or such Restricted Subsidiary, as applicable, and make copies thereof
and take extracts therefrom, and to discuss the affairs, finances and accounts
of such Parent Borrower and/or such Restricted Subsidiary, as applicable, with,
and be advised as to the same by, its and their officers and independent
accountants and independent actuaries, if any, but no more than two such visits
in any fiscal year unless an Event of Default has occurred and is continuing.
All such visits and inspections shall be at the Parent Borrower’s expense;
provided that so long as no Event of Default has occurred and is continuing,
then Parent Borrower shall not be required to pay for more than one such visit
in any fiscal year. Notwithstanding anything to the contrary in this
Section 6.02, none of the Parent Borrower or any of its Restricted Subsidiaries
will be required to disclose, permit the inspection, examination or making
copies or abstracts of, or discussion of, any document, information or other
matter that (i) constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by law or any binding confidentiality agreement or
(iii) is subject to attorney-client or similar privilege or constitutes attorney
work product.

Section 6.03 Insurance. The Parent Borrower will, and will cause each of its
Restricted Subsidiaries to, (i) maintain insurance coverage (A) by such insurers
and in such forms and amounts and against such risks as are generally consistent
with the insurance coverage maintained by the Parent Borrower and its Restricted
Subsidiaries as of the Closing Date (after giving effect to any self-insurance)
or (B) as is customary, reasonable and prudent in light of the size and nature
of the business as of any date after the Closing Date, (after giving effect to
any self-insurance) and (ii) forthwith upon the Administrative Agent’s or any
Lender’s (through the Administrative Agent) written request, furnish to the
Administrative Agent (or such Lender through the Administrative Agent) such
information about such insurance as the Administrative Agent or such Lender may
from time to time reasonably request, which information shall be prepared in
form and detail reasonably satisfactory to the Administrative Agent or such
Lender and certified by an Authorized Officer of the Parent Borrower. Subject to
Section 6.16, Parent Borrower shall use commercially reasonable efforts to
(i) have such insurance endorsed to the Administrative Agent’s and/or Collateral
Agent’s satisfaction for the benefit of the Collateral Agent (including, without
limitation, by naming the Collateral Agent as loss payee for the benefit of the
Secured Creditors (with respect to Collateral) or, to the extent not prohibited
by applicable law, as an additional insured), (ii) in the case of any such
certificates or endorsements in favor of the Collateral Agent, delivered to or
deposited with the Collateral Agent and (iii) keep effective such insurance and
such endorsements in favor of the Collateral Agent

Section 6.04 Payment of Taxes and Government Obligations. Except as would not
reasonably be expected to have a Material Adverse Effect, the Parent Borrower
will pay and discharge, and will cause each of its Restricted Subsidiaries to
pay and discharge, all taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits, or upon any properties belonging
to it, prior to the date on which penalties attach thereto, and all lawful
claims that, if unpaid, might become a Lien (other than a Permitted Lien) or
charge upon any properties of the Parent Borrower or any of its Restricted
Subsidiaries; provided, however, that neither the Parent Borrower nor any of
their respective Restricted Subsidiaries shall be required to pay any such tax,
assessment, charge, levy or claim

 

-144-



--------------------------------------------------------------------------------

that is being contested in good faith and by proper proceedings if (i) it has
maintained adequate reserves with respect thereto in accordance with GAAP and
(ii) in the case of a tax or claim that has or may become a Lien that is not a
Permitted Lien against any of the Collateral, such proceedings conclusively
operate to stay the sale of any portion of the Collateral to satisfy such tax or
claim.

Section 6.05 Preservation of Existence. (a) The Parent Borrower will, and,
except as would not reasonably be expected to have a Material Adverse Effect,
will cause each of its Restricted Subsidiaries to, do or cause to be done all
things necessary to preserve and keep in full force and effect its corporate
existence and (b) except as would not reasonably be expected to have a Material
Adverse Effect, the Parent Borrower will, and will cause each of its Restricted
Subsidiaries to, do or cause to be done all things necessary to preserve and
keep in full force and effect its rights and authority, qualification,
franchises, licenses and permits; provided, however, that nothing in this
Section 6.05 shall be deemed to prohibit any transaction permitted by
Section 7.01.

Section 6.06 Maintenance of Property. Except as would not reasonably be expected
to have a Material Adverse Effect, the Parent Borrower will, and will cause each
of its Restricted Subsidiaries to, ensure that its material properties and
equipment used or useful in its business in whomsoever’s possession they may be,
are kept in reasonably good repair, working order and condition, normal wear and
tear excepted, and that from time to time there are made in such properties and
equipment all needful and proper repairs, renewals, replacements, extensions,
additions, betterments and improvements thereto, in each case, to the extent and
in the manner customary for companies in similar businesses.

Section 6.07 Compliance with Laws, etc. The Parent Borrower will, and will cause
each of its Restricted Subsidiaries to, comply with all applicable statutes
(including ERISA), regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities in respect of the conduct of its
business and the ownership of its property, other than those the noncompliance
with which would not be reasonably expected to have a Material Adverse Effect.

Section 6.08 Compliance with Environmental Laws. Without limitation of the
covenants contained in Section 6.07:

(a) The Parent Borrower will comply, and will cause each of its Restricted
Subsidiaries to comply, with all Environmental Laws applicable to the ownership,
lease or use of all Real Property now or hereafter owned, leased or operated by
such Credit Party or any of its Subsidiaries, other than those the noncompliance
with which would not reasonably be expected to have a Material Adverse Effect.

(b) The Parent Borrower will keep or cause to be kept, and will cause each of
its Restricted Subsidiaries to keep or cause to be kept, all such Real Property
free and clear of any Liens imposed pursuant to such Environmental Laws other
than Permitted Liens.

(c) The Parent Borrower nor any of its Restricted Subsidiaries will generate,
use, treat, store, release or dispose of, or permit the generation, use,
treatment, storage, release or disposal of, Hazardous Materials on any Real
Property now or hereafter owned, leased or operated by the Credit Parties or any
of their Subsidiaries or transport or permit the transportation of Hazardous
Materials to or from any such Real Property other than in compliance with
applicable Environmental Laws and in the ordinary course of business, other than
any noncompliance that would not reasonably be expected to have a Material
Adverse Effect.

 

-145-



--------------------------------------------------------------------------------

(d) If required to do so under any applicable order of any Governmental
Authority, the Parent Borrower will undertake, and cause each of its
Subsidiaries to undertake any clean up, removal, remedial or other action
necessary to remove and clean up any Hazardous Materials from any Real Property
owned, leased or operated by the Parent Borrower or any of its Restricted
Subsidiaries in accordance with, in all material respects, the requirements of
all applicable Environmental Laws and in accordance with, in all material
respects, such orders of all Governmental Authorities, except to the extent that
the Parent Borrower or such Restricted Subsidiary contesting such order in good
faith and by appropriate proceedings and for which adequate reserves have been
established to the extent required by GAAP, and the outcome in such proceedings
would not reasonably be expected to have a Material Adverse Effect.

Section 6.09 Certain Subsidiaries to Join in Guaranty. In the event that at any
time after the Closing Date, any Credit Party acquires, creates or has any
Subsidiary that is not an Excluded Subsidiary (other than an Excluded Subsidiary
solely as a result of clause (h) of the definition of “Excluded Subsidiary”) and
is not already a party to the Guaranty, such Credit Party will promptly, but in
any event within 30 days (or 45 days for any Subsidiary that is not a U.S.
Subsidiary) or such longer period as the Administrative Agent may agree,
(a) cause such Subsidiary to deliver to the Administrative Agent, in sufficient
quantities for the Lenders, (i) a guaranty supplement, substantially in the form
attached as Exhibit I to the Guaranty, duly executed by such Subsidiary,
pursuant to which such Subsidiary joins in the Guaranty as a guarantor
thereunder, (ii) resolutions of the board of directors or equivalent governing
body of such Subsidiary, certified by the Secretary or an Assistant Secretary of
such Subsidiary, as duly adopted and in full force and effect, authorizing the
execution and delivery of such joinder supplement and the other Loan Documents
to which such Subsidiary is or will be a party, together with such other
corporate documentation as the Administrative Agent shall reasonably request, in
each case, in form and substance reasonably satisfactory to the Administrative
Agent and (iii) all such documents, instruments, agreements, and certificates as
are similar to those described in Section 6.10 and (b) deliver to the Collateral
Agent all certificates, if any, representing the Capital Stock of such
Subsidiary, and other instruments, in each case required to be delivered by such
Credit Party pursuant to the terms of the applicable Security Document, together
with appropriate instruments of transfer duly executed in blank. For the
avoidance of doubt, no Credit Party shall be required to cause a Subsidiary that
is an Excluded CFC or a FSHCO to join in the Guaranty in respect of any
obligation of the US Borrower in its capacity as a Borrower, (or any guarantee
of such obligation).

Section 6.10 Additional Security; Real Estate Matters; Further Assurances.

(a) Additional Security. Subject to subpart (b) below, if any Credit Party
acquires, owns or holds an interest in any fee-owned Real Property with a
purchase price (in the case of after acquired real property) or fair market
value (with fair market value as reasonably determined by the Parent Borrower as
of the later of the Closing Date or the date upon which such Real Property was
acquired by such Credit Party and reasonably agreed to by the Administrative
Agent) in excess of $10.0 million for any Real Property not covered by a
Mortgage, or any personal property that is not at the time included in the
Collateral and that is not then Excluded Collateral, the Parent Borrower will
promptly (and in any event within 30 days of the acquisition thereof (or such
longer period as the Administrative Agent may agree)) notify the Administrative
Agent in writing of such event, identifying the property or interests in
question and referring specifically to the rights of the Collateral Agent and
the Secured Creditors under this Section 6.10, and, upon the request of the
Administrative Agent and/or the Collateral Agent, the Credit Party will, or will
cause such Subsidiary to, within 90 days or such longer period as the
Administrative Agent may agree, following request by the Administrative Agent
and/or the Collateral Agent, (i) grant to the Collateral Agent for the benefit
of the Secured Creditors a Lien on such Real Property or such personal

 

-146-



--------------------------------------------------------------------------------

property pursuant to the terms of such security agreements, assignments,
Mortgages or other documents as the Administrative Agent and/or Collateral Agent
deems appropriate (collectively, the “Additional Security Documents”) or execute
and deliver a joinder to each applicable existing Security Document and
(ii) take whatever action the agent reasonable requests (including the recording
of mortgages, the filing of UCC or PPSA financing statements or equivalents
thereof in any jurisdiction (including UCC fixture financing statements), the
giving of notices and the endorsement of notices on title documents) that may be
necessary or advisable in the opinion of the Administrative Agent and/or
Collateral Agent to vest in the Collateral Agent (or in any representative of
the Collateral Agent designated by it) valid, perfected and enforceable Liens on
such property. Furthermore, the Parent Borrower or such other Credit Party shall
cause to be delivered to the Administrative Agent and the Collateral Agent such
opinions of local counsel, corporate resolutions, a counterpart to the
Intercompany Note and other related documents as may be reasonably requested by
the Administrative Agent and/or Collateral Agent in connection with the
execution, delivery and recording of any such Additional Security Document or
joinder, all of which documents shall be in form and substance reasonably
satisfactory to the Administrative Agent and/or Collateral Agent.

(b) Foreign Subsidiaries. Notwithstanding anything in subpart (a) above or
elsewhere in this Agreement to the contrary, no Credit Party shall be required
to (i) pledge (or cause to be pledged) more than 65% of the Capital Stock
designated as having Voting Power and 100% of the Capital Stock designated as
having non-Voting Power in any Excluded Subsidiary that is an Excluded CFC or
FSHCO, (ii) pledge (or cause to be pledged) any Capital Stock in any Subsidiary
that is not a first tier Subsidiary of such Credit Party, or (iii) cause a
Subsidiary that is an Excluded CFC or a FSHCO to join in the Guaranty or to
become a party to any Security Document, in each case, in respect of any
obligation of the US Borrower in its capacity as a Borrower, (or any guarantee
of such obligation). Notwithstanding anything herein to the contrary, the
parties hereby agree that (a) no Credit Party shall be required to enter into or
obtain any landlord, bailee or warehouseman waivers, consents or other letters,
and (b) no security documents governed by the laws of any jurisdiction other
than a jurisdiction in which a Borrower or any other Guarantor is organized
shall be required (except for any other jurisdictions where any Credit Party
that is a “significant subsidiary” as defined in Article 1, Rule 1-02 of
regulation S-X, promulgated pursuant to the Securities Act of 1933).

(c) Real Estate Matters. The Parent Borrower shall have delivered to the
Administrative Agent (x) with respect to each parcel of Real Property subject to
a Mortgage as of the Closing Date, and (y) with respect to each parcel of Real
Property acquired by a Credit Party after the Closing Date, to the extent that
such parcel of Real Property becomes subject to a Mortgage pursuant to
Section 6.10(a) above, within 90 days or such longer period as the
Administrative Agent may agree after such parcel of Real Property becomes
subject to a Mortgage, the documents and other deliverables set forth on
Schedule 6.10(c).

(d) Further Assurances. The Credit Parties will, at the expense of the Parent
Borrower, make, execute, endorse, acknowledge, file and/or deliver to the
Administrative Agent and/or Collateral Agent from time to time such conveyances,
financing statements, transfer endorsements, powers of attorney, certificates,
and other assurances or instruments and take such further steps relating to the
Collateral covered by any of the Security Documents as the Administrative Agent
and/or Collateral Agent may reasonably require. If at any time the
Administrative Agent and/or Collateral Agent determines, based on applicable
law, that all applicable taxes (including, without limitation, mortgage
recording taxes or similar charges) were not paid in connection with the
recordation of any mortgage or deed of trust, the Parent Borrower shall promptly
pay the same upon demand.

 

-147-



--------------------------------------------------------------------------------

Section 6.11 Use of Proceeds. The Parent Borrower will use the proceeds of the
Initial Term Loans on the Closing Date to consummate the Transactions including
the payments of expenses in connection with the Transactions. Following the
Closing Date, the Parent Borrower will use the proceeds of the Initial Revolving
Facility and LC Issuances to finance the Parent Borrower’s working capital needs
(including to replace or provide credit support for any existing letters of
credit), for other general corporate purposes of the Parent Borrower and its
Subsidiaries (including Permitted Acquisitions) and to fund certain fees and
expenses relating thereto.

Section 6.12 Ratings. The Parent Borrower will use commercially reasonable
efforts to obtain a public corporate family and/or public corporate credit
rating, as applicable, and public ratings in respect of each of the initial
Credit Facilities provided pursuant to this Agreement, in each case, from each
of S&P and Moody’s.

Section 6.13 Change in Business. The Parent Borrower and its Restricted
Subsidiaries, taken as a whole, will not fundamentally and substantively alter
the character of their business, taken as a whole, from the business conducted
by them on the Closing Date and other business activities which are extensions
thereof or otherwise incidental, reasonably related or ancillary to any of the
foregoing.

Section 6.14 Designation of Subsidiaries. The Parent Borrower may at any time
designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that immediately
after such designation, no Default or Event of Default shall have occurred and
be continuing. The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by the Parent Borrower therein at the date of
designation in an amount equal to the Fair Market Value of the Parent Borrower’s
Investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time.

Section 6.15 Lender Conference Calls. To the extent the Parent Borrower is not a
publicly reporting company and if the Parent Borrower is not conducting
quarterly earnings calls, the Parent Borrower shall host quarterly conference
calls with Lenders to discuss the financial condition and results of operations
of the Parent Borrower and its consolidated Subsidiaries for the most recently
ended period for which financial statements have been delivered pursuant to
Section 6.01(a) and 6.01(b), at a date and time to be determined by the Parent
Borrower in consultation with the Administrative Agent.

Section 6.16 Post-Closing Obligations. The Credit Parties will cause each
obligation specified on Schedule 6.16 hereto to be completed no later than the
date set forth with respect to such obligation on such schedule, or such later
date as the Administrative Agent shall reasonably agree.

ARTICLE VII.

NEGATIVE COVENANTS

Each Borrower hereby covenants and agrees that on the Closing Date and
thereafter until such time as the Commitments have been terminated the Loans,
together with interest, Fees and all other Obligations (other than those
relating to any Designated Hedge Agreement, cash management obligations
constituting Obligations, indemnification and other contingent obligations for
which no demand has been made and obligations in respect of Letters of Credit
that have been Cash Collateralized) incurred hereunder and under the other Loan
Documents, have been paid in full, as follows:

 

-148-



--------------------------------------------------------------------------------

Section 7.01 Consolidation, Merger, Acquisitions, Asset Sales, etc. The Parent
Borrower will not, nor will the Parent Borrower permit its Restricted
Subsidiaries to, (i) wind up, liquidate or dissolve its affairs, (ii) consummate
a merger, consolidation or amalgamation, (iii) make any Acquisition or (iv) make
any Asset Sale, except that, each of the following shall be permitted:

(a) the merger, consolidation or amalgamation of (i) any Subsidiary of the
Parent Borrower with or into any Borrower, provided (A) such Borrower is the
surviving, continuing or resulting Person or (B) if the Person formed by,
surviving or resulting from any such merger, consolidation or amalgamation (any
such Person, the “Successor Borrower”) is not such Borrower (the “Previous
Borrower”), (1) the Successor Borrower shall expressly assume all the
obligations of the Previous Borrower under this Agreement and the other Loan
Documents to which the Previous Borrower was a party pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent,
(2) each Guarantor, unless it is the other party to such merger, consolidation
or amalgamation, shall have by a supplement to the Guaranty confirmed that its
Guaranty shall apply to the Successor Borrower’s obligations under this
Agreement at least to the same extent as it applied the those of the Previous
Borrower and (3) each Credit Party, unless it is the other party to such merger,
consolidation or amalgamation, shall have by a supplement to the Security
Document confirmed that its obligations thereunder shall apply to the Successor
Borrower’s obligations under this Agreement at least to the same extent as it
applied the those of the Previous Borrower; provided further that if the
foregoing requirements set forth in clauses (1) through (3) above are satisfied,
the Successor Borrower will succeed to, and be substituted for, the Previous
Borrower under this Agreement, (ii) any Subsidiary of the Parent Borrower with
or into any Subsidiary Guarantor, provided that the surviving, continuing or
resulting Person is, or immediately after giving effect thereto, becomes, a
Subsidiary Guarantor, (iii) any Subsidiary of the Parent Borrower that is not a
Credit Party into any other Subsidiary the Parent Borrower that is not a Credit
Party, (iv) any Subsidiary Guarantor into any other Borrower and (v) any
Subsidiary of the Parent Borrower into any other Subsidiary of the Parent
Borrower to the extent permitted under Section 7.04;

(b) any Asset Sale or other disposition of property or assets (i) to the Parent
Borrower or other Credit Party, (ii) from any Subsidiary of the Parent Borrower
that is not a Credit Party to any other Subsidiary of the Parent Borrower that
is not a Credit Party and (iii) from the Parent Borrower or any Subsidiary of
the Parent Borrower to any other Subsidiary of the Parent Borrower to the extent
permitted under Section 7.04;

(c) any transaction permitted pursuant to Section 7.04 or Section 7.05;

(d) any Restricted Subsidiary of the Parent Borrower may liquidate, amalgamate
or dissolve if (x) the Parent Borrower determines in good faith that such
liquidation, amalgamation or dissolution is in the best interests of the Parent
Borrower and is not materially disadvantageous to the Lenders and (y) to the
extent such Restricted Subsidiary is a Subsidiary Guarantor, any assets or
business not otherwise disposed of or transferred in accordance with this
Section 7.01, Section 7.04 or Section 7.05, or, in the case of any such
business, discontinued shall be transferred to, or otherwise owned or conducted
by, the Parent Borrower or another Subsidiary Guarantor after giving effect to
such liquidation or dissolution;

(e) the Transactions may be consummated;

 

-149-



--------------------------------------------------------------------------------

(f) any Restricted Subsidiary of the Parent Borrower may consummate a merger,
dissolution, liquidation, amalgamation, consolidation or disposition, the
purpose of which is to effect a disposition or Asset Sale otherwise permitted
pursuant to this Section 7.01 or an Investment otherwise permitted under
Section 7.04;

(g) the Parent Borrower and its Restricted Subsidiaries may sell or transfer
accounts receivable, so long as the Net Cash Proceeds of any Asset Sale pursuant
to this clause (g) are offered to prepay the Term Loans pursuant to
Section 2.15(c)(v) (without reinvestment);

(h) any disposition of Capital Stock in, or Indebtedness or other securities of,
(i) a Restricted Subsidiary that is not a Material Subsidiary or (ii) an
Unrestricted Subsidiary;

(i) the Parent Borrower or any Restricted Subsidiary may consummate any Sale and
Lease-Back Transaction (to the extent constituting an Asset Sale) so long as the
Net Cash Proceeds from one or more Sale and Lease-Back Transactions of property
or properties having a Fair Market Value in excess of $10.0 million in the
aggregate shall be used to prepay Loans pursuant to Section 2.15(c)(v) (any Sale
and Lease-Back Transaction of property or properties having a Fair Market Value
equal to or less than $10.0 million in the aggregate is herein referred to as a
“Permitted Sale and Lease-Back Transaction”);

(j) in addition to any Asset Sale permitted above, the Parent Borrower or any of
its Restricted Subsidiaries may consummate any Asset Sale (other than a Sale and
Lease-Back Transaction) for Fair Market Value, provided that (i) at the time of
the execution of the definitive agreement relating to such Asset Sale, no
Default shall be continuing, (ii) at the time of the consummation of such Asset
Sale, no Specified Event of Default shall be continuing, and (ii) with respect
to any Asset Sale pursuant to this clause (j) for a purchase price in excess of
$10.0 million, the Parent Borrower or a Restricted Subsidiary shall receive not
less than 75% of such consideration in the form of cash or Cash Equivalents;
provided, that for purposes of this clause (ii), any Designated Non-Cash
Consideration received in respect of such Asset Sale having an aggregate fair
market value not in excess of $10.0 million shall be deemed to be cash (with the
fair market value of each item of Designated Non-Cash Consideration being
determined in good faith by the Parent Borrower at the time received and without
giving effect to subsequent changes in value);

(k) any Asset Sale (other than a Sale and Lease-Back Transaction) involving
property (i) no longer used or useful in the conduct of the business of the
Parent Borrower and the Restricted Subsidiaries or (ii) acquired pursuant to or
in order to effectuate a Permitted Acquisition which assets are not used or
useful to the core or principal business of the Parent Borrower and the
Restricted Subsidiaries; and

(l) the Parent Borrower or any Restricted Subsidiary may make any Acquisition
that is a Permitted Acquisition; provided that the aggregate amount of
Consideration paid in respect of all such Permitted Acquisitions of any
Restricted Subsidiary that does not become a Credit Party shall not exceed an
amount equal to the greater of (x) $60.0 million and (y) 6.0% of Consolidated
Total Assets of the Parent Borrower (measured as of the date such Investment is
made (and after giving Pro Forma Effect thereto)).

Section 7.02 Liens. The Parent Borrower will not, nor will the Parent Borrower
permit its Restricted Subsidiaries to, create, incur, assume or suffer to exist
any Lien upon or with respect to any property or assets of any kind of the
Parent Borrower or such Restricted Subsidiary whether now owned or hereafter
acquired, except that the foregoing shall not apply to:

 

-150-



--------------------------------------------------------------------------------

(a) any Standard Permitted Lien;

(b) Liens in existence on the Closing Date that are listed in Schedule 7.02
hereto or, to the extent not listed in such Schedule, the principal amount of
obligations secured by such property or assets does not exceed $1.0 million in
the aggregate, and in each case, any modifications, replacements, renewals or
extensions thereof; provided that (i) the Lien does not extend to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien or financed by Indebtedness permitted
under Section 7.03, and (B) proceeds and products thereof, and (ii) the
replacement, renewal, extension or refinancing of the obligations secured or
benefited by such Liens, to the extent constituting Indebtedness, is permitted
by Section 7.03.

(c) Liens that are placed upon fixed or capital assets acquired, constructed or
improved by the Parent Borrower or any of its Restricted Subsidiaries, provided
that (A) such Liens only secure Indebtedness permitted by Section 7.03(c),
(B) such Liens and the Indebtedness secured thereby are incurred prior to or
within 270 days after such acquisition or the completion of such construction or
improvement (C) such Liens do not encumber to any other property or assets of
the Parent Borrower or any of its Restricted Subsidiaries other than the
property financed by such Indebtedness, replacements thereof, additions and
accessions to such property and the proceeds and the products thereof and
customary security deposits and (D) with respect to Capitalized Lease
Obligations, such Liens do not at any time extend to or cover any assets (except
for replacements, additions and accessions to such assets) other than the assets
subject to such Capitalized Leases and the proceeds and products thereof and
customary security deposits; provided that individual financings of equipment
provided by one lender may be cross collateralized to other financings of
equipment provided by such lender;

(d) Liens securing Indebtedness permitted by Section 7.03(g); provided, that
(i) in the case of Liens securing Indebtedness incurred pursuant to
Section 7.03(g)(i), (A) such Liens are not created or incurred in connection
with, or in contemplation of, such Permitted Acquisition or such Investment and
(B) such Liens encumber only the assets subject to such Liens immediately prior
to such assumption and such Liens encumber only the assets subject to such
Permitted Acquisition or such Investment (other than the proceeds or products
thereof and other than after-acquired property subjected to a Lien securing
Indebtedness and other obligations incurred prior to such time and which
Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property, it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such Permitted
Acquisition or Investment) and (ii) in the case of Liens securing Indebtedness
incurred pursuant to Section 7.03(g)(ii), the holders of such Indebtedness (or
their duly authorized representative) shall have entered into a Customary
Intercreditor Agreement with the Administrative Agent and/or Collateral Agent
(or, if such Customary Intercreditor Agreement shall then exist, shall have
become a party to and otherwise bound by the terms thereof) to the extent that
any such Liens extend to any Collateral;

(e) Liens on assets of any Restricted Subsidiaries that are not Credit Parties
securing Indebtedness of such Restricted Subsidiaries to the extent the
Indebtedness secured thereby is permitted under Section 7.03(h);

(f) any Lien granted to the Administrative Agent and/or the Collateral Agent
securing any of the Obligations or any other Indebtedness of the Credit Parties
under the Loan Documents or any Indebtedness under any Designated Hedge
Agreement or in respect of any Cash Management Agreements which otherwise
constitute Obligations;

 

-151-



--------------------------------------------------------------------------------

(g) Liens not permitted pursuant to the foregoing clauses securing obligations;
provided that, at the time of the incurrence thereof and after giving Pro Forma
Effect thereto, the aggregate outstanding amount of Indebtedness and other
obligations secured thereby does not exceed the greater of (x) $30.0 million and
(y) 3.0% of Consolidated Total Assets of the Parent Borrower;

(h) Liens on Cash Collateral granted in favor of any Lender and/or LC Issuer
created as a result of any requirement or option to Cash Collateralize pursuant
to this Agreement or any other Loan Document;

(i) Liens on cash and Cash Equivalents used to satisfy or discharge
Indebtedness; provided such satisfaction or discharge is permitted hereunder;

(j) Liens in respect of Permitted Sale and Lease-Back Transactions;

(k) Licenses, sub-licenses or cross-licenses of Intellectual Property in the
ordinary course of business;

(l) Liens securing Indebtedness permitted by Section 7.03(s);

(m) Liens securing Credit Agreement Refinancing Indebtedness;

(n) Liens securing Permitted Incremental Indebtedness an any Permitted
Refinancing Indebtedness in respect thereof permitted to be incurred pursuant to
Section 7.03(w);

(o) other Liens securing Indebtedness otherwise permitted hereunder (other than
Permitted Ratio Debt); provided that the Secured Leverage Ratio for the Testing
Period most recently ended on or prior to such date of determination, calculated
on a Pro Forma Basis after giving effect to the incurrence of such Lien, the
related Indebtedness and the application of net proceeds therefrom would be no
greater than 4.00 to 1.00; provided that, (A) in the case of Liens on Collateral
securing Indebtedness for borrowed money that constitutes First Lien
Obligations, the applicable parties to such Indebtedness (or an authorized
representative thereof on behalf of such holders) shall have entered into with
the Administrative Agent and/or the Collateral Agent a Customary Intercreditor
Agreement which agreement shall provide that the Liens on Collateral securing
such Indebtedness shall rank equal in priority to the Liens on Collateral
securing the Obligations (but without regard to control of remedies) and (B) in
the case of Liens on Collateral securing such Indebtedness that do not
constitute First Lien Obligations, the applicable parties to such Indebtedness
(or an authorized representative thereof on behalf of such holders) shall have
entered into the Second Lien Intercreditor Agreement or another Customary
Intercreditor Agreement with the Administrative Agent and/or the Collateral
Agent which agreement shall provide that the Liens on Collateral securing such
Indebtedness shall rank junior to the Liens on Collateral securing the
Obligations and any other First Lien Obligations. Without any further consent of
the Lenders, the Administrative Agent and the Collateral Agent shall be
authorized to negotiate, execute and deliver on behalf of the Secured Parties
any amendment (or amendment and restatement) to the Security Documents or a
Customary Intercreditor Agreement to effect the provisions contemplated by this
clause; and

 

-152-



--------------------------------------------------------------------------------

(p) Liens securing obligations relating to any Permitted Refinancing
Indebtedness permitted to be incurred pursuant to clauses (c) and (g) of
Section 7.03; provided (i) they relate only to obligations relating to Permitted
Refinancing Indebtedness that (x) is secured by Liens on the same assets as the
assets securing the Refinanced Indebtedness (other than (A) after-acquired
property that is affixed or incorporated into the property covered by such Lien
and (B) proceeds and products thereof ) and does not secure such Indebtedness
with a greater priority with respect to any Collateral than the Indebtedness so
Refinanced or (y) Refinances Indebtedness issued under Section 7.03(c); (ii) in
the case of Liens securing obligations relating to any Permitted Refinancing
Indebtedness permitted to be incurred pursuant to Section 7.03(g), they are
solely on acquired property or the assets of the acquired entity (and
after-acquired property that is affixed or incorporated into the property
covered by such Lien and the proceeds and products thereof), and (iii) in the
case of Liens securing obligations relating to any Permitted Refinancing
Indebtedness to be incurred pursuant to Section 7.03(c), they extend only to the
assets so purchased, constructed or improved and any replacements, additions and
accessions to such property and the proceeds and products thereof and customary
security deposits.

Section 7.03 Indebtedness. The Parent Borrower will not, nor will the Parent
Borrower permit any of its Restricted Subsidiaries to, create, incur or assume
any Indebtedness of the Parent Borrower or any of its Restricted Subsidiaries,
except:

(a) Indebtedness incurred under this Agreement and the other Loan Documents;

(b) (i) the Indebtedness set forth on Schedule 7.03 hereto, and any Permitted
Refinancing Indebtedness in respect of any such Indebtedness and
(ii) intercompany Indebtedness outstanding on the Closing Date and any Permitted
Refinancing Indebtedness in respect of any such Indebtedness; provided that all
such intercompany Indebtedness of any Credit Party owed to any Restricted
Subsidiary that is not a Credit Party shall be subordinated to the Obligations
pursuant to an Intercompany Note;

(c) (i) Indebtedness (including Capitalized Lease Obligations) financing the
acquisition, construction, repair, replacement or improvement of fixed or
capital assets; provided that such Indebtedness is incurred concurrently with or
within two hundred and seventy (270) days after the applicable acquisition,
construction, repair, replacement or improvement and (ii) any Permitted
Refinancing of any such Indebtedness; provided that the aggregate amount of such
Indebtedness incurred pursuant to this clause (c) and outstanding at any one
time shall exceed the greater of (x) $30.0 million and (y) 3.0% of Consolidated
Total Assets of the Parent Borrower and (ii) any Permitted Refinancing
Indebtedness in respect of such Indebtedness (it being understood that such
Permitted Refinancing Indebtedness shall be taken into account in future
determinations of Indebtedness incurred under this Section 7.03(c) for purposes
of the cap set forth herein);

(d) any Indebtedness issued or loaned by the Parent Borrower or any Restricted
Subsidiary of the Parent Borrower (i) to any Credit Party, provided that such
indebtedness is Subordinated Debt, (ii) to any Restricted Subsidiary that is not
a Credit Party to the extent otherwise permitted by Section 7.04 or (iii) to the
extent the amount of any such loan or guarantee would have been permitted to be
made as a Restricted Payment under Section 7.05; provided further that all such
Indebtedness shall be evidenced by an Intercompany Note;

(e) Indebtedness of the Parent Borrower and its Restricted Subsidiaries under
Hedge Agreements, provided such Hedge Agreements have not been entered into for
speculative purposes;

 

-153-



--------------------------------------------------------------------------------

(f) Indebtedness constituting Guaranty Obligations permitted by Section 7.04;
provided that if the Guaranty Obligations are in respect of Subordinated
Indebtedness, such Guaranty Obligations shall be subordinated to the guarantee
of the Obligations on terms at least as favorable to the Lenders as those
contained in the subordination of such underlying Indebtedness;

(g) Indebtedness (i) assumed in connection with a Permitted Acquisition or a
similar Investment permitted by Section 7.04 and any Permitted Refinancing
Indebtedness incurred, issued or otherwise obtained to Refinance (in whole or in
part) such Indebtedness and (ii) incurred in connection with a Permitted
Acquisition or a similar Investment permitted under Section 7.04 and any
Permitted Refinancing Indebtedness incurred, issued or otherwise obtained to
Refinance (in whole or in part) such Indebtedness; provided that:

 

  (A) in the case of Indebtedness incurred under clause (g)(ii) above, such
Indebtedness matures outside of the Latest Maturity Date of the Initial Term
Loans (as of the date of such incurrence) and does not provide for any mandatory
redemption prior to such Latest Maturity Date of the Initial Term Loans (other
than customary asset sale or event of loss, change of control mandatory offers
to purchase and customary acceleration rights after an event of default);

 

  (B) immediately after giving effect to Indebtedness assumed or incurred under
clause (g)(i) or clause (g)(ii) above, no Specified Event of Default exists or
is continuing;

 

  (C) in the case of any Indebtedness incurred under clause (g)(ii) above;

(x) if such Indebtedness is secured on a pari passu basis with the Credit
Facilities, immediately after giving Pro Forma Effect to such Permitted
Acquisition and the assumption, incurrence or issuance of such Indebtedness
incurred pursuant to this Section 7.03(g), the First Lien Leverage Ratio is no
greater than 4.00:1.00; and

(y) if such Indebtedness is unsecured or is secured on a junior basis to the
Credit Facilities, immediately after giving Pro Forma Effect to such Permitted
Acquisition and the assumption, incurrence or issuance of such Indebtedness
incurred pursuant to this Section 7.03(g), either:

 

  i. the Parent Borrower would be permitted to incur at least $1.00 of Permitted
Ratio Debt, or

 

  ii. the Cash Interest Coverage Ratio of the Parent Borrower and its Restricted
Subsidiaries (after giving Pro Forma Effect to such Permitted Acquisition and
the assumption, incurrence or issuance of such Indebtedness incurred pursuant to
this Section 7.03(g)) is equal to or greater than the Cash Interest Coverage
Ratio in effect immediately prior to such Permitted Acquisition or such
assumption, incurrence or issuance of such Indebtedness;

 

  (D) with respect to Indebtedness incurred pursuant clause (g)(i) above, such
Indebtedness is and remains the obligation of the Person and/or such Person’s
subsidiaries that are acquired and such Indebtedness was not incurred in
anticipation of such Permitted Acquisition or such Investment);

 

  (E) with respect to Indebtedness assumed or incurred under clause (g)(i) or
clause (g)(ii) above, the aggregate principal amount of Indebtedness assumed or
incurred by Restricted Subsidiaries that are not Credit Parties at any time
outstanding under this clause (g), together with Indebtedness of Restricted
Subsidiaries that are not Credit Parties which is then outstanding pursuant to
Section 7.03(r), shall not exceed the greater of (x) $20.0 million and (y) 2.0%
of Consolidated Total Assets of the Parent Borrower;

 

-154-



--------------------------------------------------------------------------------

(h) Indebtedness of any Restricted Subsidiary which is not a Credit Party in an
amount not to exceed the greater of (x) $20.0 million and (y) 2.0% of
Consolidated Total Assets of the Parent Borrower;

(i) (i) Indebtedness in respect of any bankers’ acceptance, bank guarantees,
letters of credit, warehouse receipt or similar facilities entered into in the
ordinary course of business (including in respect of workers’ compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers’ compensation claims); and
(ii) Indebtedness represented by Letters of Credit, to the extent such Letters
of Credit support Indebtedness otherwise permitted under this Section 7.03, in
an amount not to exceed the stated amount of such Letters of Credit;

(j) (x) unsecured Indebtedness in respect of obligations of the Parent Borrower
or any Restricted Subsidiary to pay the deferred purchase price of goods or
services or progress payments in connection with such goods and services;
provided that such obligations are incurred in connection with open accounts
extended by suppliers on customary trade terms in the ordinary course of
business and not in connection with the borrowing of money and (y) unsecured
Indebtedness in respect of intercompany obligations of the Parent Borrower or
any Restricted Subsidiary in respect of accounts payable incurred in connection
with goods sold or services rendered in the ordinary course of business and not
in connection with the borrowing of money;

(k) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, in each case entered into
in connection with the disposition of any business, assets or Capital Stock
permitted hereunder;

(l) Indebtedness arising from agreements providing for deferred compensation,
indemnification, adjustments of purchase price (including “earnouts”) or similar
obligations, in each case entered into in connection with Permitted Acquisitions
or other similar Investments permitted under Section 7.04;

(m) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees and similar obligations
incurred in the ordinary course of business and not in connection with the
borrowing of money;

(n) Indebtedness consisting of obligations to pay insurance premiums arising in
the ordinary course of business and not in connection with the borrowing of
money;

(o) (i) unsecured Indebtedness representing deferred compensation to employees,
consultants or independent contractors of, the Parent Borrower and its
Restricted Subsidiaries incurred in the ordinary course of business; and
(ii) Indebtedness consisting of obligations of Parent Borrower (or any Parent
Entity thereof) or its Restricted Subsidiaries under deferred compensation to
employees, consultants or independent contractors of Parent Borrower (or any
Parent Entity thereof) or its Restricted Subsidiaries or other similar
arrangements incurred by such Persons in connection with the Transactions and
Permitted Acquisitions or any other Investment expressly permitted under
Section 7.04;

(p) (i) unsecured Indebtedness and consisting of promissory notes issued by the
Parent Borrower or any of its Restricted Subsidiaries to current or former
officers, managers, consultants, directors and employees (or their respective
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees) to finance the purchase or redemption of Capital Stock

 

-155-



--------------------------------------------------------------------------------

of Parent Borrower (or any Parent Entity thereof to the extent such Parent
Entity uses the proceeds to finance the purchase or redemption (directly or
indirectly) of their Capital Stock, in each case to the extent permitted by
Section 7.05 (including all applicable limitations) and (ii) Indebtedness
representing deferred compensation to employees of the Parent Borrower and the
Restricted Subsidiaries incurred in the ordinary course of business;

(q) obligations, under Cash Management Agreements, Cash Management Services and
other Indebtedness in respect of netting services, automatic clearing house
arrangements, employees’ credit or purchase cards, overdraft protections and
similar arrangements in each case incurred in the ordinary course of business;

(r) (i) additional Indebtedness of the Parent Borrower or any of its Restricted
Subsidiaries; provided that the aggregate outstanding principal amount of all
such Indebtedness does not exceed the greater of (x) $40.0 million and (y) 4.0%
of Consolidated Total Assets of the Parent Borrower, which Indebtedness may be
secured to the extent permitted under Section 7.02; provided, further, that on
the date of such incurrence, the aggregate principal amount of Indebtedness of
Restricted Subsidiaries that are not Credit Parties which is then outstanding
under this clause (r), together with Indebtedness of Restricted Subsidiaries
that are not Credit Parties which is then outstanding pursuant to
Section 7.03(g)(E), shall not exceed the greater of (x) $20.0 million and
(y) 2.0% of Consolidated Total Assets of the Parent Borrower and (ii) and any
Permitted Refinancing Indebtedness in respect of any such Indebtedness (it being
understood that such Permitted Refinancing Indebtedness shall be taken into
account in future determinations of Indebtedness incurred under this
Section 7.03(r) for purposes of the cap set forth herein);

(s) Indebtedness to a customer to finance the acquisition of any equipment
necessary to perform services for such customer; provided that the terms of such
Indebtedness are consistent with those entered into with respect to similar
Indebtedness prior to the Closing Date, including that (1) the repayment of such
Indebtedness is conditional upon such customer ordering a specific volume of
goods and (2) such Indebtedness does not bear interest or provide for scheduled
amortization or maturity;

(t) Credit Agreement Refinancing Indebtedness;

(u) Indebtedness comprising obligations in respect of take or pay contracts
entered into the ordinary course of business;

(v) Indebtedness incurred in connection with a Permitted Sale and Lease-Back
Transaction;

(w) (i) Permitted Incremental Indebtedness of any Credit Party and (ii) any
Permitted Refinancing Indebtedness in respect of any such Indebtedness;

(x) Indebtedness consisting of in respect of working capital and similar
facilities of any Restricted Subsidiary organized in a jurisdiction other than a
jurisdiction in which any of the Borrowers are organized in an aggregate
principal amount not to exceed at any time outstanding the greater of
(A) $20.0 million and (B) 2.0% of Consolidated Total Assets of the Parent
Borrower and (ii) and any Permitted Refinancing Indebtedness in respect of any
such Indebtedness (it being understood that such Refinancing Indebtedness shall
be taken into account in future determinations of Indebtedness incurred under
this Section 7.03(x) for purposes of the cap set forth herein);

 

-156-



--------------------------------------------------------------------------------

(y) (i) Permitted Ratio Debt and (ii) any Permitted Refinancing Indebtedness in
respect of any such Indebtedness;

(z) Indebtedness of the Parent Borrower or any Restricted Subsidiary consisting
of loans made, issued or guaranteed by a Governmental Authority of the United
States, Canada, Puerto Rico, the United Kingdom, Germany, Italy, France,
Switzerland, Singapore or any other country reasonably approved by the
Administrative Agent that does not exceed in the aggregate at any time
outstanding the greater of (x) $20.0 million and (y) 2.0% of Consolidated Total
Assets of the Parent Borrower and (ii) and any Permitted Refinancing
Indebtedness in respect of any such Indebtedness (it being understood that such
Permitted Refinancing Indebtedness shall be taken into account in future
determinations of Indebtedness incurred under this Section 7.03(z) for purposes
of the cap set forth herein);

(aa) Indebtedness in an aggregate principal amount not to exceed 100% of the Net
Cash Proceeds received by the Parent Borrower after the Closing Date from the
issuance and sale of its Capital Stock (other than Disqualified Stock)
contributed into Parent Borrower; provided that (i) such Indebtedness is
incurred within 210 days after such contribution to Parent Borrower is made and
(iii) such Indebtedness is designated as “Contribution Indebtedness” in a
certificate from an Authorized Officer of the Parent Borrower on the date
incurred; provided further that such Net Cash Proceeds shall not increase the
Available Amount; and

(bb) all customary premiums (if any), interest (including post-petition and
capitalized interest), fees, expenses, charges and additional or contingent
interest on obligations described in each of Sections 7.03(a) through (aa)
above.

Section 7.04 Investments and Guaranty Obligations. The Parent Borrower will not,
nor will the Parent Borrower permit any of its Restricted Subsidiaries to
(i) make any Investment or (ii) be or become obligated under any Guaranty
Obligations (to the extent constituting Investments), except:

(a) Investments by the Parent Borrower or any of its Restricted Subsidiaries in
cash and Cash Equivalents;

(b) (i) any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business and
(ii) asset purchases (including purchases of inventory, Intellectual Property,
supplies and materials), the lease of any asset and the licensing of any
Intellectual Property, in each case, in the ordinary course of business;

(c) the Parent Borrower and its Restricted Subsidiaries may acquire and hold
receivables and similar items owing to them in the ordinary course of business
and payable or dischargeable in accordance with customary trade terms;

(d) any Permitted Creditor Investment;

(e) loans, advances and other extensions of credit to officers, directors and
employees of the Parent Borrower or the Restricted Subsidiaries (i) for
reasonable and customary business-related travel expenses, moving expenses,
costs of replacement homes, business machines or supplies, automobiles and other
similar expenses, in each case incurred in the ordinary course of business,
(ii) in connection with such Person’s purchase of Capital Stock of the Parent
Borrower; provided that the amount of such loans and advances used to acquire
such Capital Stock shall be contributed to the Parent Borrower in cash as common
equity and (iii) for purposes not described in the foregoing clauses (i) and
(ii), in an aggregate principal amount outstanding at any time under clause
(iii) not to exceed $5.0 million;

 

-157-



--------------------------------------------------------------------------------

(f) Investments existing as of the Closing Date and described on Schedule 7.04
hereto and any modification, replacement, renewal, reinvestment or extension
thereof; provided that the amount of any Investment permitted pursuant to this
Section 7.04(f) is not increased from the amount of such Investment on the
Closing Date except pursuant to the terms of such Investment as of the Closing
Date or as otherwise permitted by this Section 7.04;

(g) any Guaranty Obligations of the Credit Parties or any of their respective
Restricted Subsidiaries in favor of the Administrative Agent, each LC Issuer and
the Lenders and any other Secured Creditors under any Cash Management Agreement,
Designated Hedge Agreements or in respect of any other Obligations, in each
case, pursuant to the Loan Documents;

(h) Investments of the Parent Borrower and its Restricted Subsidiaries in Hedge
Agreements permitted to be entered into pursuant to this Agreement;

(i) Investments (i) by the Parent Borrower or any of its Restricted Subsidiaries
in any Subsidiary existing as of the Closing Date and any modification, renewal
or extension thereof; provided that the amount of any Investment permitted
pursuant to this Section 7.04(i)(i) is not increased from the amount of such
Investment on the Closing Date except pursuant to the terms of such Investment
as of the Closing Date or as otherwise permitted by this Section 7.04, (ii) by
any Restricted Subsidiary that is not a Credit Party made in any Credit Party or
in any Restricted Subsidiary that is not a Credit Party, (iii) by any Credit
Party in any other Credit Party, or (iv) by any Credit Party into any Restricted
Subsidiary that is not a Credit Party (valued at the Fair Market Value of such
Investments at the time such Investment is made); provided that the aggregate
amount of Investments made pursuant to this clause (iv) shall not exceed at any
time outstanding the greater of (x) $20.0 million and (y) 2.0% of Consolidated
Total Assets of Parent Borrower (measured as of the date such Investment is made
(and after giving Pro Forma Effect thereto) and (v) by the Parent Borrower or
any of its Restricted Subsidiaries in lieu of Restricted Payments permitted
under Section 7.05 (it being understood that such Investments shall be deemed
Restricted Payments for the purposes of compliance with Section 7.05);

(j) Investments consisting of Indebtedness permitted by Section 7.03;

(k) transactions permitted by Section 7.01 (other than clause (c) thereof),
Section 7.02, Section 7.05 (other than clause (b)(ii) thereof) and Section 7.08;

(l) (i) Guaranty Obligations incurred by the Parent Borrower or any other
Restricted Subsidiary in respect of Indebtedness or other obligations of the
Parent Borrower or any other Restricted Subsidiary that is permitted to be
incurred under this Agreement, (ii) Guaranty Obligations incurred in the
ordinary course of business in respect of obligations to suppliers, customers,
franchisees, lessors, licensees, sublicensees or distribution partners and
(iii) Investments in the ordinary course of business consisting of Article III
endorsements for collection or deposit and Article IV customary trade
arrangements with customers consistent with past practices;

(m) (i) Investments by the Parent Borrower or any Restricted Subsidiary of the
Parent Borrower, provided that the aggregate amount of all such Investments that
are so made pursuant to this clause (m) (valued at the time of the making
thereof, and without giving effect to any write downs or write offs thereof) and
outstanding at any time (taking into account the repayment of any loans or
advances comprising, or any other returns in respect of, such Investments) shall
not exceed

 

-158-



--------------------------------------------------------------------------------

an amount equal to (i) the greater of (x) $30.0 million and (y) 3.0% of
Consolidated Total Assets of the Parent Borrower (measured as of the date such
Investment is made (and after giving Pro Forma Effect thereto) and (ii) so long
as no Event of Default has occurred and is continuing or would result therefrom,
Investments by the Parent Borrower or any Restricted Subsidiary in an amount not
to exceed the Available Amount at the time of the making of such Investment;

(n) Parent Borrower may make an Investment or incur a Guaranty Obligation with
respect to any Parent Entity that could otherwise be made as a Restricted
Payment under Section 7.05, so long as the amount of such loan is deducted from
the amount available to be made as a Restricted Payment under the applicable
clause of Section 7.05;

(o) Guaranty Obligations by the Parent Borrower or any Restricted Subsidiary of
leases (other than Capitalized Lease Obligations) or of other obligations
incurred in the ordinary course of business that do not constitute Indebtedness,
in each case entered into in the ordinary course of business;

(p) to the extent constituting Investments, the Transactions;

(q) Investments held by any Person acquired by the Parent Borrower or a
Restricted Subsidiary after the Closing Date or of any Person merged into the
Parent Borrower or merged, amalgamated or consolidated with a Restricted
Subsidiary, in each case, in accordance with Section 7.01 after the Closing Date
to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, amalgamation or consolidation and were
in existence on the date of such acquisition, merger, amalgamation or
consolidation;

(r) the forgiveness or conversion to equity of any Indebtedness owed by the
Parent Borrower or any Restricted Subsidiary and permitted by Section 7.03;

(s) Subsidiaries of the Parent Borrower may be established or created (but any
Investment in such Subsidiary must be made in accordance with the other
provisions of Section 7.01 or Section 7.04, as applicable) if the Parent
Borrower and such Subsidiary comply with the applicable requirements of
Section 6.09 and Section 6.10, if applicable; provided that, in each case, to
the extent such new Subsidiary is created solely for the purpose of consummating
a transaction pursuant to an Acquisition permitted by Section 7.01 or Investment
other permitted under this Section 7.04, and such new Subsidiary at no time
holds any assets or liabilities other than any Consideration contributed to it
contemporaneously with the closing of such transactions, such new Subsidiary
shall not be required to take the actions set forth in Section 6.09 and
Section 6.10, as applicable, until the respective acquisition or Investment is
consummated (at which time the surviving entity of the respective transaction
shall be required to so comply in accordance with the provisions thereof);

(t) Investments constituting Permitted Acquisitions to the extent permitted by
Section 7.01(l);

(u) intercompany Investments in connection with reorganizations and related
activities related to tax planning and reorganizations; provided that, after
giving effect to any such reorganization and related activities, the security
interest of the Lenders on the Collateral, taken as a whole, is not materially
impaired;

(v) Investments in any Term Loans in accordance with Sections 11.06(g) or
Section 2.15(a)(v); and

 

-159-



--------------------------------------------------------------------------------

(x) Investments arising as a result of Permitted Sale and Lease-Back
Transactions;

Section 7.05 Restricted Payments. The Parent Borrower will not, nor will the
Parent Borrower permit any of its Restricted Subsidiaries to make any Restricted
Payment, except:

(a) the Parent Borrower or any of its Restricted Subsidiaries may declare and
pay or make Capital Distributions that are (i) payable solely in additional
shares of its common stock or Qualified Equity (or warrants, options or other
rights to acquire additional shares of its common stock or Qualified Equity) and
(ii) deemed to occur upon the exercise of stock options or warrants if such
Capital Distribution represents a portion of the exercise price of such options
or warrants;

(b) any Restricted Subsidiary of the Parent Borrower may declare and pay or make
Capital Distributions to the Parent Borrower or any other Restricted Subsidiary,
as applicable (provided, in the case of a Capital Distribution by a non-wholly
owned Restricted Subsidiary of the Parent Borrower, Capital Distributions may be
made to each owner of Capital Stock of such Restricted Subsidiary based on their
relative ownership interests);

(c) the Parent Borrower may make Capital Distributions in the amount required
for any Parent Entity, (i) to facilitate any payment under the Indemnification
Agreement or to pay customary fees and operating expenses (including those
respect to accounting, legal, director, corporate reporting and similar
administrative functions, but excluding the payment of interest and fees in
respect of Indebtedness of Parent Entity) and to pay other customary fees, and
expenses necessary to maintain its corporate existence and franchises plus any
actual, reasonable and customary indemnification claims made by directors or
officers of any Parent Entity, (ii) to pay franchise taxes necessary to maintain
the corporate existence of such Parent Entity, as applicable, (iii) to pay fees
and expenses (other than to Affiliates) related to any unsuccessful equity
issuance or offering or debt issuance, incurrence or offering, disposition or
acquisition, Investment or other transaction permitted by this Agreement,
(iv) to pay customary salary, bonus and other benefits payable to officers,
employees and consultants of any Parent Entity to the extent such salaries,
bonuses and other benefits are attributable solely to the ownership or operation
of the Parent Borrower and its Restricted Subsidiaries; and (v) that are
necessary to consummate the Transactions or the proceeds of which shall be
distributed in connection with the Transactions;

(d) the Parent Borrower may make Capital Distributions in the amount required
for any Parent Entity, to (A) pay federal, state, provincial, territorial, local
and foreign income Taxes of a consolidated, combined or similar income tax group
(a “Tax Group”) of which the Parent Borrower or the applicable Parent Entity is
the common parent, with respect to any taxable year (or portion thereof ending
after the date of this Agreement or any taxable year (or portion thereof) that
is the subject of any audit adjustment after the date of this Agreement (to the
extent of any Taxes attributable to such audit adjustments) with respect to
which any Restricted Subsidiary is a member of such Tax Group, that are
attributable to the taxable income of the Parent Borrower and/or its
Subsidiaries; provided, that for each taxable period, he amount of such payments
made in respect of such taxable period in the aggregate shall not exceed the
amount that the Parent Borrower and its Subsidiaries would have been required to
pay as a stand-alone Tax Group; provided, further, that the permitted payment
pursuant to this clause (A) with respect to any Taxes of an Unrestricted
Subsidiary for any taxable period shall be limited to the amount actually paid
with respect to such period by such Unrestricted Subsidiary to the Parent
Borrower or its Restricted Subsidiaries for the purposes of paying such
consolidated, combined or similar Taxes, (B) effect the repurchase, redemption,
acquisition, cancellation or other retirement for value of the Capital Stock on
any Parent Entity or its Restricted Subsidiaries or to effect the termination of
options to purchase Capital Stock

 

-160-



--------------------------------------------------------------------------------

of Parent Borrower (or any Parent Entity), in each instance, held by any
employee, a former or current directors, officers, consultants, managers and
employees (or their estates, spouses or former spouses successors, executors,
administrators, heirs, legatees or distributees) of Parent Borrower (or any
Parent Entity) or its Restricted Subsidiaries, (C) the Parent Borrower may make
Capital Distributions in the ordinary course pursuant to and in accordance with
stock option plans or other benefit plans for management or employees of the
Parent Borrower and its Restricted Subsidiaries and (D) pay Taxes of such
directors, officers, consultants, managers and employees (or their estates,
spouses or former spouses successors, executors, administrators, heirs, legatees
or distributees) in connection with any such repurchase, redemption,
acquisition, cancellation or other retirement for value referred to in clause
(B), (C) and (D) above; provided that, the aggregate amount of all cash paid
pursuant to clauses (B) and (D) above in any calendar year does not exceed the
sum of (i) $10.0 million, plus (ii) all Net Cash Proceeds obtained by the Parent
Borrower during such calendar year from the sale of such Capital Stock to other
present or former officers, consultants, employees and directors in connection
with any permitted compensation and incentive arrangements plus (iii) all net
cash proceeds obtained from any key-man life insurance policies received during
such calendar year; notwithstanding the foregoing, 100% of the unused amount of
payments in respect of this Section 7.05(d)(ii) (before giving effect to any
carry forward) may be carried forward to the immediately succeeding fiscal year
(but not any other) and utilized to make payments pursuant to this
Section 7.05(d) (any amount so carried forward shall be deemed to be used last
in the subsequent fiscal year);

(e) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Parent Borrower may make Restricted Payments, or may
make Restricted Payments to any Parent Entity to allow such entity to make
payments, that the Parent Borrower would be permitted to make under
Section 7.08(g), (h) or (i);

(f) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, (i) the Parent Borrower or any Restricted Subsidiary may
make Restricted Payments in aggregate amount, when taken together with the
aggregate amount of any prepayment, repurchase, redemption or defeasance of
Subordinated Indebtedness made pursuant to Section 7.05(i)(i), not to exceed
$15.0 million and (ii) so long as no Event of Default has occurred and is
continuing, the Parent Borrower or any Restricted Subsidiary may make Restricted
Payments in aggregate amount not exceed the Available Amount at such time;
provided that Restricted Payments made pursuant to this clause (f)(ii) with the
portion of the Available Amount not constituting the Available Amount Equity
Component shall only be permitted if the Parent Borrower shall be in compliance
with Section 7.06 after giving Pro Forma Effect to such Restricted Payment;

(g) the Parent Borrower may (or may make Restricted Payments to allow any Parent
Entity to) (i) pay cash in lieu of fractional shares in connection with any
Restricted Payment, split or combination thereof or any Permitted Acquisition
(or similar Investment) and (ii) honor any conversion request by a holder of
convertible Indebtedness and make cash payments in lieu of fractional shares in
connection with any such conversion and may make payments on convertible
Indebtedness in accordance with its terms;

(h) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Parent Borrower may make Restricted Payments (or
make Restricted Payments to allow any Parent Entity to make such payments) to
its equity holders or the equity holders of such parent in an aggregate amount
not exceeding 6.0% per annum of the cash contributed to the common Capital Stock
of the Parent Borrower (or, if applicable, Parent Entity) from the net cash
proceeds of such initial public offering (other than net cash proceeds from the
Rights Offering);

 

-161-



--------------------------------------------------------------------------------

(i) (i) so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Parent Borrower or any Restricted Subsidiary may
make Restricted Payments in respect of prepayments, repurchases, redemptions or
defeasances of any Subordinated Indebtedness, in each case, prior to the stated
maturity thereof, in aggregate amount, when taken with the aggregate amount of
all Restricted Payments made pursuant to Section 7.05(f), does not exceed $15.0
million, (ii) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Parent Borrower or any Restricted
Subsidiary may make Restricted Payments in respect of prepayments, repurchases,
redemptions or defeasances of any Subordinated Indebtedness, in each case, prior
to the stated maturity thereof, in an amount not exceed the Available Amount at
such time; provided that Restricted Payments made pursuant to this clause
(i)(ii) with the portion of the Available Amount not constituting the Available
Amount Equity Component shall only be permitted if the Parent Borrower shall be
in compliance with Section 7.06 after giving Pro Forma Effect to such Restricted
Payment, (iii) the Parent Borrower or any Restricted Subsidiary may make
Restricted Payments to prepay, repurchase, redeem or defease Subordinated
Indebtedness with the proceeds of any Permitted Refinancing Indebtedness in
respect of such Subordinated Indebtedness and (iv) the Parent Borrower or any
Restricted Subsidiary may make Restricted Payments by converting or exchanging
any such Indebtedness to Capital Stock of the Parent Borrower or any of its
Parent Entities or other Indebtedness permitted under Section 7.03;

(j) to the extent constituting Restricted Payments, the Parent Borrower and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.01 and Section 7.04, and the Parent
Borrower or any Restricted Subsidiary may make any Restricted Payment to the to
a Parent Entity, the Parent Borrower or any Restricted Subsidiary, as the case
may be, as and when necessary to enable the Parent Entity, the Parent Borrower
or any Restricted Subsidiary to effect such Restricted Payments; and

(k) the payment of dividends and distributions within 60 days after the date of
declaration thereof, if at the date of declaration of such payment, such payment
would have complied with the other provisions of this Section 7.06.

Notwithstanding the foregoing and for the avoidance of doubt, nothing in this
Section 7.05 shall prohibit (i) the repayment or prepayment of intercompany
subordinated Indebtedness owed among the Parent Borrower and/or the
Subsidiaries, in each case, to the extent otherwise permitted under Section 7.04
or (ii) substantially concurrent transfers of credit positions in connection
with intercompany debt restructurings so long as such Indebtedness is permitted
by Section 7.03 after giving effect to such transfer.

Section 7.06 Financial Covenant

(a) First Lien Leverage Ratio. The Parent Borrower will not permit the First
Lien Leverage Ratio as of the last day of a Testing Period (commencing with the
Testing Period ending April 30, 2013) to be greater than the ratio set forth
below opposite such Testing Period:

 

Testing Period Ending    Maximum Ratio

April 30, 2013 through July 31, 2014

   5.50 to 1.00

October 31, 2014 through July 31, 2015

   5.00 to 1.00

October 31, 2015 through April 30, 2016

   4.75 to 1.00

July 31, 2016 through October 31, 2016

   4.50 to 1.00

January 31, 2017 and thereafter

   4.25 to 1.00

 

-162-



--------------------------------------------------------------------------------

Any provision of this Agreement that contains a requirement for the Parent
Borrower to be in compliance with the covenant contained in this Section 7.06
prior to the time that this covenant is otherwise applicable shall be deemed to
require that the First Lien Leverage Ratio for the applicable Testing Period be
no greater than 5.50 to 1.00.

For the purpose of determining compliance with the covenant set forth in this
Section 7.06, (i) all calculations shall be on a Pro Forma Basis and (ii) any
cash equity contribution (which equity shall be common equity, Qualified Equity
or other equity (other than Disqualified Equity Interests) (such other equity to
be on terms reasonably acceptable to the Administrative Agent) made to the
Parent Borrower, directly or indirectly, by one or more of its stockholders
after the beginning of the relevant fiscal quarter and on or prior to the day
that is ten (10) Business Days after the day on which financial statements are
required to be delivered for such fiscal quarter pursuant to Section 6.01(a) or
(b), as applicable, will, at the written direction of Parent Borrower, be
included in the calculation of Consolidated EBITDA solely for the purposes of
determining compliance with the covenant set forth in this Section 7.06 at the
end of such fiscal quarter, and applicable subsequent periods which includes
such fiscal quarter (any such equity contribution so included in the calculation
of Consolidated EBITDA, a “Specified Equity Contribution”); provided, that
(A) in each trailing four fiscal quarter period, there shall be at least two
fiscal quarters in respect of which no Specified Equity Contribution is made,
(B) the amount of any Specified Equity Contribution shall be no greater than the
amount required to cause the Parent Borrower to be in compliance with the
covenant set forth in this Section 7.06, (C) all Specified Equity Contributions
shall be disregarded for purposes of determining any financial ratio-based
conditions, pricing or any baskets with respect to any other covenants contained
in this Agreement, (D) there shall be no Pro Forma Effect or other reduction in
Indebtedness, including Total Funded Debt, with the proceeds of any Specified
Equity Contribution for determining compliance with the First Lien Leverage
Ratio; provided, that to the extent such proceeds are applied to prepay Total
Funded Debt, such reduction may be given effect in determining compliance with
the First Lien Leverage Ratio on subsequent Compliance Dates and (E) no more
than five (5) Specified Equity Contributions shall be made during the term of
the Credit Facility.

Section 7.07 Restrictions on Negative Pledges. The Parent Borrower will not, nor
will the Parent Borrower permit any of its Restricted Subsidiaries to become and
remain a party to any Contractual Obligations (other than this Agreement or any
other Loan Document) that expressly prohibits any Credit Party from creating,
incurring, assuming or suffering to exist Liens on the Collateral of such Credit
Party for the benefit of the Lenders with respect to the Obligations outstanding
under the Loan Documents; except:

(a) Contractual Obligations that (i) (x) exist on the Closing Date and (to the
extent not otherwise permitted by this Section 7.07) are listed on Schedule 7.07
hereto and (ii) any agreement evidencing any permitted renewal, extension or
refinancing of such Contractual Obligations so long as such renewal, extension
or refinancing does not expand the scope of such agreement or obligation;

(b) Contractual Obligations that are binding on a Restricted Subsidiary at the
time such Restricted Subsidiary first becomes a Restricted Subsidiary, so long
as such agreement or obligation was not entered into in contemplation of such
Person becoming a Restricted Subsidiary;

 

-163-



--------------------------------------------------------------------------------

(c) Contractual Obligations that that are binding on a Person that becomes a
Restricted Subsidiary pursuant to Section 6.14;

(d) Contractual Obligations in respect of Indebtedness of a Restricted
Subsidiary which is not a Credit Party which is permitted by Section 7.03;

(e) Contractual Obligations relating to any Permitted Lien or any Asset Sale or
other disposition not prohibited by Section 7.01 and relate solely to assets or
Persons subject to such Permitted Lien, Asset Sale or disposition;

(f) Contractual Obligations in respect of customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
under Section 7.04 and applicable solely to such joint venture entered into in
the ordinary course of business;

(g) Contractual Obligations that include negative pledges and restrictions on
Liens in favor of any holder of Indebtedness permitted under Section 7.03 but
solely to the extent any negative pledge relates to the property financed by or
the subject of such Indebtedness (and excluding in any event any Indebtedness
constituting any Subordinated Indebtedness) and the proceeds thereof;

(h) Contractual Obligations that include customary restrictions on leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions relate to the assets subject thereto;

(i) Contractual Obligations relating to secured Indebtedness permitted pursuant
to Section 7.03 to the extent that such restrictions apply only to the property
or assets securing such Indebtedness or in the case of Indebtedness incurred in
connection with a Permitted Acquisition or similar Investment permitted in
Section 7.04, only to the Person incurring or guaranteeing such Indebtedness;

(j) Contractual Obligations that include customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of the
Parent Borrower or any Restricted Subsidiary;

(k) Contractual Obligations that include customary provisions restricting
assignment of any agreement entered into in the ordinary course of business;

(l) Contractual Obligations that include restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business

(m) Contractual Obligations that include customary restrictions that arise in
connection with cash or other deposits permitted under Section 7.02 and limited
to such cash deposit.

Section 7.08 Transactions with Affiliates. The Parent Borrower will not, nor
will the Parent Borrower permit any of its Restricted Subsidiaries to,
consummate any transaction or series of transactions with any Affiliate
(including any payment in respect of Management Fees, consulting fees or similar
fees) other than upon fair and reasonable terms no less favorable to the Parent
Borrower or such Restricted Subsidiary than would be obtained in a comparable
arm’s-length transaction with a Person other than an Affiliate, except:

 

-164-



--------------------------------------------------------------------------------

(a) Contractual Obligations and transactions among the Parent Borrower and the
Restricted Subsidiaries to the extent not otherwise prohibited hereunder;

(b) [Reserved]

(c) agreements and transactions with and payments to officers, directors,
employees and shareholders (to the extent constituting Affiliates) that are
either entered into in the ordinary course of business and not prohibited by any
of the other provisions of this Agreement;

(d) the consummation of the Transactions and the payment of fees and expenses
relating thereto;

(e) (i) transactions permitted under Section 7.01; Investments permitted under
Section 7.04; and Restricted Payments permitted under Section 7.05; and
(ii) Liens permitted under Section 7.02 and Indebtedness permitted under
Section 7.03; provided that such Liens and Indebtedness are on terms which are
fair and reasonable to the Parent Borrower and its Subsidiaries as determined by
a majority of disinterested members of the board of directors of the Parent
Borrower;

(f) employment and severance arrangements and health, disability and similar
insurance or benefit plans between the Parent Borrower and the Restricted
Subsidiaries and their respective directors, officers, employees (including
management and employee benefit plans or agreements, subscription agreements or
similar agreements pertaining to the repurchase of Capital Stock pursuant to
put/call rights or similar rights with current or former employees, officers or
directors and stock option or incentive plans and other compensation
arrangements) in the ordinary course of business;

(g) the payment of customary fees and reasonable out of pocket costs to, and
indemnities (including pursuant to the Indemnification Agreement) provided on
behalf of, Sponsors, directors, managers, consultants, officers and employees of
any Parent Entity, the Parent Borrower and the Restricted Subsidiaries to the
extent attributable to the ownership or operation of the Parent Borrower and the
Restricted Subsidiaries;

(h) transactions pursuant to permitted agreements in existence on the Closing
Date and set forth on Schedule 7.08 or any amendment thereto to the extent such
an amendment is not materially adverse to the Lenders in any respect;

(i) so long as no Specified Event of Default shall have occurred and be
continuing or would result therefrom, the Parent Borrower may pay
(i) reimbursements to the Sponsor for out of pocket expenses consistent with
past practice of the Parent Borrower or in accordance with the Management
Agreement and (ii) Management Fees in accordance with the Management Agreement
in an amount up to 3.00% of Consolidated EBITDA calculated on a Pro Forma Basis
for the applicable period; provided that such payments may be greater than 3.00%
of Consolidated EBITDA calculated on a Pro Forma Basis for the applicable period
to the extent such additional payments represent amounts deferred or accrued but
not paid in prior periods; and

(j) customary payments by the Parent Borrower and any Restricted Subsidiaries to
the Sponsor made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures), which payments are
approved by the majority of the members of the board of directors or a majority
of the disinterested members of the board of directors of the Parent Borrower in
good faith.

 

-165-



--------------------------------------------------------------------------------

Section 7.09 Amendment of Junior Debt Document. The Parent Borrower will not,
and will not permit any of the Restricted Subsidiaries to, waive, amend or
modify any Junior Indebtedness Document to the extent the terms of such
amendment would not have been permitted hereunder at the time the applicable
Junior Indebtedness was incurred.

Section 7.10 Fiscal Year. The Parent Borrower shall not change its Fiscal Year
end from October 31; provided, however, that the Parent Borrower may, upon
written notice to the Administrative Agent, change its fiscal year to any other
fiscal year reasonably acceptable to the Administrative Agent, in which case,
the Parent Borrower and the Administrative Agent will, and are hereby authorized
by the Lenders to, make any adjustments to this Agreement that are necessary to
reflect such change in fiscal year.

ARTICLE VIII.

EVENTS OF DEFAULT

Section 8.01 Events of Default. The occurrence and continuation of any of the
following specified events shall constitute an Event of Default (each an “Event
of Default”):

(a) Payments: Any Borrower shall (i) default in the payment when due (whether at
maturity, on a date fixed for a scheduled repayment, on a date on which a
required prepayment is to be made, upon acceleration or otherwise) of any
principal of the Loans or any reimbursement obligation in respect of any Unpaid
Drawing; or (ii) default, and such default shall continue for five (5) or more
Business Days, in the payment when due of any interest on the Loans, any Fees or
any other Obligations; or (iii) fail to Cash Collateralize any Letter of Credit
within five (5) Business Days of being required to do so hereunder; or

(b) Representations, etc.: any representation or warranty made by the Parent
Borrower or any other Credit Party herein or in any other Loan Document or in
any written statement of factual information or certificate delivered or
required to be delivered pursuant hereto or thereto shall prove to be untrue in
any material respect (except where such representations and warranties are
qualified by materiality, in which case such representations and warranties
shall be correct in all respects on the date as of which made, deemed made, or
confirmed or deemed confirmed); or

(c) Certain Covenants: the Parent Borrower shall default in the performance or
observance by it of any covenant contained in Sections 6.01(e)(i),
Section 6.05(a) (as it relates to the Parent Borrower only) or Article VII of
this Agreement; provided that, notwithstanding anything to the contrary
contained herein, with respect to Section 7.06, an Event of Default (a
“Financial Covenant Event of Default”) shall not occur until the expiration of
the 10th Business Day subsequent to the date the certificate calculating
compliance with Section 7.06 as of the last day of any fiscal quarter is
required to be delivered pursuant Section 6.01(c) with respect to such fiscal
quarter or fiscal year, as applicable; or

(d) Other Covenants: any Credit Party shall Default in the due performance or
observance by it of any term, covenant or agreement contained in this Agreement
or any other Loan Document (other than those referred to in Section 8.01(a) or
(b) or (c) above) and such default is not remedied within 30 days of the Parent
Borrower receiving written notice of such Default from the Administrative Agent
or the Required Lenders (any such notice to be identified as a “notice of
default” and to refer specifically to this paragraph); or

 

-166-



--------------------------------------------------------------------------------

(e) Cross Default Under Other Agreements: the Parent Borrower or any of its
Restricted Subsidiaries, shall (i) default in any payment with respect to any
Material Indebtedness (other than the Obligations), and such default shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Material Indebtedness; or (ii) default in the
observance or performance of any agreement or covenant relating to any Material
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto (and all grace periods applicable to such observance,
performance or condition shall have expired), or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Material Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause any such Material
Indebtedness to become due prior to its stated maturity (other than by (A) a
regularly scheduled required prepayment or redemption, prior to the stated
maturity thereof or (B) secured Material Indebtedness that becomes due solely as
a result of the sale, transfer or other disposition (including as a result of an
Event of Loss) of the property or assets securing such Material Indebtedness);
provided that, in the case of clauses (i) and (ii) such default or failure
remains unremedied or has not been waived by the holders of such Indebtedness;
or

(f) Invalidity of Security Documents: Any Security Document after delivery
thereof pursuant to Section 4.01 or 6.10 shall for any reason (other than
pursuant to the terms hereof or thereof including as a result of a transaction
permitted under Section 7.04 or Section 7.05) cease to create a valid and
perfected lien, with the priority required by the Security Documents (or other
security purported to be created on the applicable Collateral) on and security
interest in any material portion of the Collateral purported to be covered
thereby, subject to Liens permitted under Section 7.02, except to the extent
that any such loss of perfection or priority results from the failure of the
Administrative Agent or the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Documents and except as to Collateral consisting of real property to
the extent that such losses are covered by a lender’s title insurance policy and
such insurer has not denied or failed to acknowledge coverage; or

(g) Judgments: one or more judgments, orders or decrees shall be entered against
Parent Borrower and/or any of its Restricted Subsidiaries, involving a liability
(to the extent not covered by independent third-party insurance as to which the
insurer has been notified of such judgment or order and has not denied or failed
to acknowledge coverage thereof) of $15.0 million or more in the aggregate for
all such judgments, orders, decrees and settlements for the Credit Parties and
their Subsidiaries, and any such judgments or orders or decrees or settlements
shall not have been vacated, discharged or stayed or bonded pending appeal
within 60 days from the entry thereof; or

(h) Insolvency Event: any Insolvency Event shall occur with respect to the
Parent Borrower, any Subsidiary Borrower, any Additional Borrower or any
Material Subsidiary; or

(i) ERISA, Foreign Pension Plans, Etc.: any (i) ERISA Event or Canadian Pension
Plan Event shall have occurred and such event or events would reasonably be
expected to have a Material Adverse Effect, (ii) with respect to a Foreign Plan,
a termination, withdrawal or noncompliance with applicable law or plan terms
that would reasonably be expected to have a Material Adverse Effect or (iii) the
Pensions Regulator issues (i) a warning relating to a Financial Support
Direction or a Contribution Notice or (ii) a Financial Support Direction or a
Contribution Notice to any Credit Party or any Credit Party has been notified
that any of them has incurred a debt or other liability under Sections 75 or 75A
of the United Kingdom’s Pension Act 1995 and such incurrence of debt or other
liability would reasonably be expected to have a Material Adverse Effect; or

 

-167-



--------------------------------------------------------------------------------

(j) Change in Control: if there occurs a Change in Control.

For the avoidance of doubt, any “going concern” or similar qualification in
connection with the maturity of the Loans, termination of the Revolving
Commitments or any projected Default or Event of Default pursuant to the
requirements of Section 7.06 in connection with financial statements delivered
pursuant to Section 6.01(a) shall not be a Default or Event of Default.

Section 8.02 Remedies. If any Event of Default shall then be continuing, the
Administrative Agent (i) may, in its discretion, or (ii) shall, upon the written
request of the Required Lenders, by written notice to the Parent Borrower and
the other Lenders, take any or all of the following actions, without prejudice
to the rights of the Administrative Agent, the Collateral Agent or any Lender to
enforce its claims against the Parent Borrower or any other Credit Party in any
manner permitted under applicable law:

(a) declare the Commitments terminated, whereupon the Commitment of each Lender
shall forthwith terminate immediately without any other notice of any kind;

(b) declare the principal of and any accrued interest in respect of all Loans,
all Unpaid Drawings and all other Obligations (other than any Obligations under
any Designated Hedge Agreement) owing hereunder and thereunder to be, whereupon
the same shall become, forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrowers;

(c) (i) terminate any Letter of Credit that may be terminated in accordance with
its terms and/or (ii) require the Parent Borrower to Cash Collateralize all or
any portion of the LC Outstandings; or

(d) exercise any other right or remedy available under any of the Loan Documents
or applicable law;

provided that, if an Event of Default specified in Section 8.01(h) shall occur,
the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (a), (b) and/or (c)(ii) above shall
occur automatically without the giving of any such notice.

Section 8.03 Application of Certain Payments and Proceeds. All payments and
other amounts received by the Administrative Agent, the Collateral Agent or any
Lender after the Obligations have been accelerated (or have matured) or through
the exercise of remedies hereunder or under the other Loan Documents shall,
unless otherwise required by applicable law, be applied as follows (in each
case, subject to the terms of any Customary Intercreditor Agreement which is
then in effect):

(a) first, to the payment of that portion of the Obligations constituting fees,
indemnities and expenses and other amounts (including attorneys’ fees and
amounts due under Article III) payable to the Administrative Agent or to the
Collateral Agent in each case in its capacity as such;

(b) second, to the payment of that portion of the Obligations constituting fees,
indemnities and expenses (including attorneys’ fees and amounts due under
Article III) payable to each Lender or each LC Issuer, ratably among them in
proportion to the aggregate of all such amounts;

 

-168-



--------------------------------------------------------------------------------

(c) third, to the payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and Unpaid Drawings with respect to
Letters of Credit, ratably among the Lenders in proportion to the aggregate of
all such amounts;

(d) fourth, pro rata to the payment of that portion of the Obligations
constituting unpaid principal of the Loans, Unpaid Drawings, the amounts due to
Designated Hedge Creditors under Designated Hedge Agreements and the amounts due
to Cash Management Banks under Cash Management Agreements subject to
confirmation by the Administrative Agent that any calculations of termination or
other payment obligations are being made in accordance with normal industry
practice ratably among the Lenders, each LC Issuer, the Designated Hedge
Creditors and the Cash Management Banks in proportion to the aggregate of all
such amounts;

(e) fifth, to the Administrative Agent for the benefit of each LC Issuer to cash
collateralize the Stated Amount of outstanding Letters of Credit;

(f) sixth, to the payment of all other Obligations of the Credit Parties owing
under or in respect of the Loan Documents that are then due and payable to the
Administrative Agent, the Collateral Agent, each LC Issuer, the Swing Line
Lender, the Lenders, the Designated Hedge Creditors and the Cash Management
Banks, ratably based upon the respective aggregate amounts of all such
Obligations owing to them on such date; and

(g) finally, any remaining surplus after all of the Obligations have been paid
in full, to the Parent Borrower or to whomsoever shall be lawfully entitled
thereto.

ARTICLE IX.

THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT

Section 9.01 Appointment

(a) Each Lender hereby irrevocably designates and appoints MSSF to act as
specified herein and in the other Loan Documents, and each such Lender hereby
irrevocably authorizes MSSF as the Administrative Agent and Collateral Agent for
such Lender, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent and the
Collateral Agent by the terms of this Agreement and the other Loan Documents,
together with such other powers as are reasonably incidental thereto. Each
Lender hereby expressly authorizes the Administrative Agent and/or the
Collateral Agent to, without the consent of any Lender, to enter into any
Intercreditor Agreement contemplated by this Agreement to give effect to the
provisions of this Agreement, which Intercreditor Agreement shall be binding on
the Lender. The Administrative Agent and/or the Collateral Agent agrees to act
as such upon the express conditions contained in this Article IX.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent and/or the Collateral Agent shall not have any duties or
responsibilities, except those expressly set forth herein or in the other Loan
Documents, nor any fiduciary relationship with any Lender or LC Issuer, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against the
Administrative Agent or Collateral Agent. In performing its functions and duties
under this Agreement, the Administrative Agent and Collateral Agent shall each
act solely as agent of the Lenders and do not assume and shall not be deemed to
have assumed any obligation or relationship of agency or trust with or for the
Credit Parties or any of their respective Subsidiaries.

 

-169-



--------------------------------------------------------------------------------

(b) Each Lender and the LC Issuer hereby further irrevocably authorizes the
Administrative Agent and/or the Collateral Agent on behalf of and for the
benefit of the Lenders and the LC Issuer, to be the agent for and representative
of the Lenders and the LC Issuer with respect to the Guaranty, the Security
Documents, the Collateral and any other Loan Document. Subject to Section 11.12,
without further written consent or authorization from Lenders or the LC Issuer,
the Administrative Agent and/or the Collateral Agent may execute any documents
or instruments necessary to (i) release any Lien or Guaranty encumbering or
relating to any item of Collateral or Guarantor that is the subject of a sale or
other disposition (or, in the case of any Guarantor, to the extent such
Guarantor is no longer required to be a Guarantor pursuant to the terms hereof)
to a Person that is not a Credit Party permitted hereby or to which the Required
Lenders (or such other Lenders as may be required to give such consent under
Section 11.12) have otherwise consented, (ii) release any Guarantor from the
Guaranty with respect to which the Required Lenders (or such other Lenders as
may be required to give such consent under Section 11.12) have otherwise
consented, (iii) to release any Lien on any Collateral granted to or held by the
Administrative Agent and/or the Collateral Agent under any Security Document
(x) upon the payment in full of all Obligations (other than obligations in
respect of Cash Management Agreements, Designated Hedge Agreements, contingent
indemnity obligations for which no demand has been made), termination or
expiration of the Commitments of the Lenders to make any Loan or to issue any
Letter of Credit and termination or Cash Collateralization in accordance with
the provisions of this Agreement of all Letters of Credit, or (y) that
constitutes Excluded Collateral, (iv) to subordinate any Lien on any Collateral
granted to or held by the Administrative Agent and/or the Collateral Agent under
any Security Document to the holder of any Lien on such property that is
permitted by Sections 7.02(c), (d) (solely as it relates to Indebtedness
permitted under Section 7.03(g)(ii)), (h), (i), (j) and (p)(ii) and clauses
(ii), (v) through (x), (xii), (xv), (xvi), (xviii), (xxii), (xxiv), (xxx) and
(xxxiii) of the definition of “Standard Permitted Lien,” (iv) enter into any
amendment to any Loan Document to correct any errors or omissions pursuant to
Section 11.12(g), or (iv) enter into any Incremental Revolving Credit Assumption
Agreements, Incremental Term Loan Assumption Agreements, Extension Amendments
and Refinancing Amendments, in each case, in accordance with the applicable
terms hereof. Upon request by the Administrative Agent and/or the Collateral
Agent at any time, the Required Lenders will confirm in writing the
Administrative Agent’s and/or the Collateral Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under this Agreement and other Loan Documents
pursuant to this Section 9.01(b). In each case as specified in this
Section 9.01(b), the Administrative Agent will, at the Parent Borrower’s
expense, execute and deliver to the applicable Credit Party such documents as
such Credit Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Loan Documents, in each case in
accordance with the terms of the Loan Documents, this Section 9.01(b) and
Section 11.26. The Parent Borrower agrees to deliver to the Administrative Agent
and/or the Collateral Agent, upon its request and prior to any release or
subordination of the Liens of the Administrative Agent provided for in this
Section, a certificate of an Authorized Officer of the Parent Borrower
confirming that any such release and/or subordination of the Liens in the
Collateral is permitted pursuant to the terms of the Loan Documents, upon which
certificate the Administrative Agent and the Collateral Agent may conclusively
rely without further inquiry.

(c) Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Parent Borrower, the Administrative Agent, the Collateral
Agent and each Lender hereby agree that (i) no Lender shall have any right
individually to realize upon any of the Collateral or to enforce the Guaranty,
it being understood and agreed that, except as otherwise set forth in the Loan

 

-170-



--------------------------------------------------------------------------------

Documents with respect to rights of set off, all powers, rights and remedies
hereunder may be exercised solely by the Administrative Agent and/or the
Collateral Agent, on behalf of the Lenders in accordance with the terms hereof
and all powers, rights and remedies under the Loan Documents may be exercised
solely by the Administrative Agent and/or the Collateral Agent, and (ii) in the
event of a foreclosure by the Administrative Agent and/or the Collateral Agent
on any of the Collateral pursuant to a public or private sale, in accordance
with the terms hereof, the Administrative Agent, the Collateral Agent or any
Lender may be the purchaser of any or all of such Collateral at any such sale
and the Administrative Agent and/or the Collateral Agent, as agent for and
representative of the Secured Creditors (but not any Lender or Lenders in its or
their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent and/or the Collateral Agent at such sale.

(d) Notwithstanding the provisions of Section 9.11, if the Administrative Agent
shall become a Defaulting Lender, the Parent Borrower may appoint, subject to
the consent of the Required Lenders, a successor Administrative Agent and/or the
Collateral Agent. Such successor Administrative Agent and/or the Collateral
Agent shall have all of the rights, duties and powers of the Administrative
Agent.

(e) Each Secured Creditor appoints the Collateral Agent to act as its security
trustee in respect of the Lien created, evidenced or conferred by or under and
in connection with the UK Security Documents. Each Secured Creditor irrevocably
authorises the Collateral Agent to (i) perform the duties and to exercise the
rights, powers and discretions that are specifically given to it under the UK
Security Documents, together with any other incidental rights, powers and
discretions, and (ii) enter into and deliver each UK Security Document expressed
to be entered into by the Collateral Agent. The Collateral Agent has only those
duties which are expressly specified in the UK Security Documents. Those duties
are solely of a mechanical and administrative nature.

(f) Unless expressly provided to the contrary in any Loan Document, the
Collateral Agent holds any security created by a UK Security Document on trust
for the Secured Creditors on the terms set out in the UK Security Documents and
this Article 9.

(g) Except as specifically provided in a Loan Document (i) nothing in the Loan
Documents makes the Collateral Agent a trustee or fiduciary for any other party
or any other person, and (ii) the Collateral Agent need not hold in trust any
moneys paid to it for any other party or be liable to account for interest on
those moneys.

(h) The Collateral Agent may at any time appoint (and subsequently remove) any
person to act as a separate security trustee or as a co-trustee jointly with it
(i) if it is necessary in performing its duties and if the Collateral Agent
considers that appointment to be in the interest of the Secured Creditors, or
(ii) for the purposes of complying with or confirming to any legal requirements,
restrictions or conditions which the Collateral Agent deems to be relevant, or
(iii) for the purposes of obtaining or enforcing any judgment or decree in any
jurisdiction, and the Collateral Agent will give notice to the other parties of
any such appointment.

Section 9.02 Delegation of Duties. Each of the Administrative Agent and/or the
Collateral Agent may execute any of its duties under this Agreement or any other
Loan Document by or through agents, sub-agents or attorneys-in-fact, and shall
be entitled to advice of counsel concerning all

 

-171-



--------------------------------------------------------------------------------

matters pertaining to such duties. Neither the Administrative Agent nor the
Collateral Agent shall be responsible for the negligence or misconduct of any
agents, sub-agents or attorneys-in-fact selected by it with reasonable care
except to the extent otherwise required by Section 9.03. All of the rights,
benefits and privileges (including the exculpatory and indemnification
provisions) of Section 9.03 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by the Administrative Agent and/or the Collateral Agent, (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory and rights to
indemnification) and shall have all of the rights, benefits and privileges of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Credit Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to the
Administrative Agent and/or the Collateral Agent and not to any Credit Party,
any Lender or any other Person and no Credit Party, Lender or any other Person
shall have the rights, directly or indirectly, as a third party beneficiary or
otherwise, against such sub-agent.

Section 9.03 Exculpatory Provisions. Neither the Administrative Agent, the
Collateral Agent nor any of their respective Related Parties shall be (a) liable
for any action lawfully taken or omitted to be taken by it or such Person under
or in connection with this Agreement or any other Loan Document (except for its
or such Related Parties’ own gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction) or (b) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by the Credit Parties
or any of their respective Subsidiaries or any of their respective officers
contained in this Agreement, any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent and/or the Collateral Agent under or in connection
with, this Agreement or any other Loan Document or for any failure of any Credit
Party or any of its officers to perform its obligations hereunder or thereunder.
Neither the Administrative Agent nor the Collateral Agent shall be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Credit Parties or any of their respective Subsidiaries. Neither
the Administrative Agent nor the Collateral Agent shall be responsible to any
Lender for the effectiveness, genuineness, validity, enforceability,
collectibility or sufficiency of this Agreement or any Loan Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statement or in any financial or other statements,
instruments, reports, certificates or any other documents in connection herewith
or therewith furnished or made by the Administrative Agent and/or the Collateral
Agent to the Lenders or by or on behalf of the Credit Parties or any of their
respective Subsidiaries to the Administrative Agent, the Collateral Agent or any
Lender or be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained herein or therein or as to the use of the proceeds of the Loans or of
the existence or possible existence of any Default or Event of Default.

Section 9.04 Reliance by Administrative Agent and Collateral Agent. Each of the
Administrative Agent and Collateral Agent shall be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, e-mail or other
electronic transmission, facsimile transmission, telex or teletype message,
statement, order or other document or conversation believed by it, in good
faith, to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons and upon advice and statements of legal

 

-172-



--------------------------------------------------------------------------------

counsel (including, without limitation, counsel to the Parent Borrower or any of
its Subsidiaries), independent accountants and other experts selected by the
Administrative Agent and/or the Collateral Agent. The Administrative Agent and
Collateral Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its reasonable satisfaction by
the Lenders against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action. Each of the
Administrative Agent and the Collateral Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders or all
of the Lenders, as applicable, as to any matter that, pursuant to Section 11.12,
can only be effectuated with the consent of all Required Lenders, or all
applicable Lenders, as the case may be), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.

Section 9.05 Notice of Default. Neither the Administrative Agent nor the
Collateral Agent shall be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default hereunder unless the Administrative Agent
and/or the Collateral Agent has received notice from the Required Lenders or the
Parent Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” If the
Administrative Agent and/or the Collateral Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders and the
Parent Borrower, if applicable. The Administrative Agent and/or the Collateral
Agent shall take such action with respect to such Default or Event of Default as
shall be reasonably directed by the Required Lenders; provided, however, that
unless and until the Administrative Agent and/or the Collateral Agent shall have
received such directions, the Administrative Agent and/or the Collateral Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall
reasonably deem advisable in the best interests of the Lenders.

Section 9.06 Non-Reliance. Each Lender expressly acknowledges that neither the
Administrative Agent, the Collateral Agent nor any of their respective Related
Parties has made any representations or warranties to it and that no act by the
Administrative Agent and/or the Collateral Agent hereinafter taken, including,
without limitation, any review of the affairs of the Credit Parties or their
respective Subsidiaries, shall be deemed to constitute any representation or
warranty by the Administrative Agent or Collateral Agent to any Lender. Each
Lender represents to the Administrative Agent and the Collateral Agent that it
has, independently and without reliance upon the Administrative Agent or
Collateral Agent, or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of, and
investigation into the business, assets, operations, property, financial and
other conditions, prospects and creditworthiness of the Credit Parties and their
Subsidiaries and made its own decision to make its Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent, or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement, and to make such investigation as it
deems necessary to inform itself as to the business, assets, operations,
property, financial and other conditions, prospects and creditworthiness of the
Credit Parties and their Subsidiaries. Neither the Administrative Agent nor the
Collateral Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
assets, property, financial and other conditions, prospects or creditworthiness
of the Credit Parties and their Subsidiaries that may come into the possession
of the Administrative Agent, the Collateral Agent or any of their respective
Related Parties.

 

-173-



--------------------------------------------------------------------------------

Section 9.07 No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to any Anti-Terrorism Law, including any programs involving any of
the following items relating to or in connection with the Credit Parties or
their respective Subsidiaries, any of their respective Affiliates or agents, the
Loan Documents or the transactions hereunder: (a) any identity verification
procedures, (b) any record keeping, (c) any comparisons with government lists,
(d) any customer notices or (e) any other procedures required under the CIP
Regulations or such other laws.

Section 9.08 Patriot Act. Each Lender or assignee or participant of a Lender
that is not organized under the laws of the United States of America or a state
thereof (and is not excepted from the certification requirement contained in
Section 313 of the Patriot Act and the applicable regulations because it is both
(a) an affiliate of a depository institution or foreign bank that maintains a
physical presence in the United States or foreign country, and (b) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Administrative Agent the
certification, or, if applicable, recertification, certifying that such Lender
is not a “shell” and certifying to other matters as required by Section 313 of
the Patriot Act and the applicable regulations: (i) within 10 days after the
Closing Date, and (ii) at such other times as are required under the Patriot
Act.

Section 9.09 Indemnification. The Lenders agree to indemnify the Administrative
Agent, the Collateral Agent and their respective Related Parties, ratably
according to their pro rata share of the Aggregate Credit Facility Exposure
(excluding Swing Loans), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, reasonable
expenses or disbursements of any kind whatsoever that may at any time
(including, without limitation, at any time following the payment of the
Obligations) be imposed on, incurred by or asserted against the Administrative
Agent, the Collateral Agent or such Related Parties in any way relating to or
arising out of this Agreement or any other Loan Document, or any documents
contemplated by or referred to herein or the transactions contemplated hereby or
any action taken or omitted to be taken by the Administrative Agent, the
Collateral Agent or such Related Parties under or in connection with any of the
foregoing, but only to the extent that any of the foregoing is not paid by the
Parent Borrower; provided, however, that no Lender shall be liable to the
Administrative Agent, the Collateral Agent or any of their respective Related
Parties for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent resulting solely from the Administrative Agent’s, the Collateral
Agent’s or such Related Parties’ gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction. If any indemnity furnished to the Administrative Agent, the
Collateral Agent or any such Related Parties for any purpose shall, in the
reasonable opinion of the Administrative Agent or the Collateral Agent,
respectively, be insufficient or become impaired, the Administrative Agent or
Collateral Agent, as applicable, may call for additional indemnity and cease, or
not commence, to do the acts indemnified against until such additional indemnity
is furnished. The agreements in this Section 9.09 shall survive the payment of
all Obligations.

Section 9.10 The Administrative Agent and Collateral Agent in Each Individual
Capacity. Each of the Administrative Agent and the Collateral Agent and their
respective Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Credit Parties, their respective
Subsidiaries and their Affiliates as though not acting as Administrative Agent
and/or the Collateral Agent hereunder. With respect to the Loans made by it and
all Obligations owing to it, the Administrative Agent and/or the Collateral
Agent shall have the same rights and powers under this Agreement as any Lender
and may exercise the same as though it were not the Administrative Agent and/or
the Collateral Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent and/or the Collateral Agent in its individual capacity.

 

-174-



--------------------------------------------------------------------------------

Section 9.11 Successor Administrative Agent. The Administrative Agent may resign
at any time upon not less than 30 days’ notice to the Lenders, each LC Issuer
and the Parent Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, subject to the reasonable consent of the
Parent Borrower (which consent shall not be unreasonably withheld or delayed,
provided that the Parent Borrower’s consent shall not be required if an Event of
Default then exists), to appoint a successor, with notice to all other Lenders
of such appointment. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and each LC Issuer,
appoint a successor Administrative Agent; provided, however, that if the
Administrative Agent shall notify the Parent Borrower and the Lenders that no
such successor which has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
any LC Issuer under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and LC Issuer directly, until such
time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph). The fees payable by the Parent Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Parent Borrower and such successor. After
the retiring Administrative Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article IX and Section 11.02 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Section 9.12 Other Agents. Any Lender identified herein as a Co-Agent,
Syndication Agent, Documentation Agent, Managing Agent, Manager, Lead Arranger,
Arranger or any other corresponding title, other than “Administrative Agent,” or
“Collateral Agent” shall have no right, power, obligation, liability,
responsibility or duty under this Agreement or any other Loan Document except
those applicable to all Lenders as such. Each Lender acknowledges that it has
not relied, and will not rely, on any Lender so identified in deciding to enter
into this Agreement or in taking or not taking any action hereunder.

Section 9.13 Agency for Perfection. The Administrative Agent and each Lender
hereby appoints the Administrative Agent, the Collateral Agent and each other
Lender as agent and bailee for the purpose of perfecting the security interests
in and liens upon the Collateral in assets that can be perfected only by
possession or control (or where the security interest of a secured party with
possession or control has priority over the security interest of another secured
party) and the Administrative Agent, the Collateral Agent and each Lender hereby
acknowledges that it holds possession of or otherwise controls any such
Collateral for the benefit of the Secured Parties as secured party. Should any
Lender obtain possession or control of any such Collateral, such Lender shall
notify the Administrative Agent and/or the Collateral Agent thereof, and,
promptly upon the Administrative Agent’s or the Collateral Agent’s request
therefor shall deliver such Collateral to the Administrative Agent or in
accordance with the Administrative Agent’s and/or Collateral Agent’s
instructions. Each Credit Party by its execution and delivery of this Agreement
hereby consents to the foregoing.

 

-175-



--------------------------------------------------------------------------------

Section 9.14 Proof of Claim. The Lenders and the Parent Borrower hereby agree
that after the occurrence and continuation of an Event of Default pursuant to
Section 8.01(h), in case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to the Parent Borrower or any of the
Guarantors, the Administrative Agent (irrespective of whether the principal of
any Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Parent Borrower or any of the Guarantors) shall be entitled
and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
agents and counsel and all other amounts due the Lenders and the Administrative
Agent hereunder) allowed in such judicial proceeding; and

(b) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same;

(c) and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent and other agents hereunder. Nothing herein contained shall
be deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lenders
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding. Further, nothing contained in this Section 9.14
shall affect or preclude the ability of any Lender to (i) file and prove such a
claim in the event that the Administrative Agent has not acted within ten
(10) days prior to any applicable bar date and (ii) require an amendment of the
proof of claim to accurately reflect such Lender’s outstanding Obligations.

Section 9.15 Posting of Approved Electronic Communications.

(a) Delivery of Communications. Each Credit Party hereby agrees, unless directed
otherwise by the Administrative Agent or unless the electronic mail address
referred to below has not been provided by the Administrative Agent to such
Credit Party that it will, or will cause its Subsidiaries to, provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent or to the Lenders pursuant to
the Loan Documents, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) is or relates to a Notice of Borrowing
or a Notice of Continuation or Conversion, (ii) relates to the payment of any
principal or other amount due under this Agreement prior to the scheduled date
therefor, (iii) provides notice of any Default under this Agreement or any other
Loan Document or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this

 

-176-



--------------------------------------------------------------------------------

Agreement and/or any Loan or other extension of credit hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium that is properly identified in a format acceptable to the Administrative
Agent to an electronic mail address as directed by the Administrative Agent. In
addition, each Credit Party agrees, and agrees to cause its Subsidiaries, to
continue to provide the Communications to the Administrative Agent or the
Lenders, as the case may be, in the manner specified in the Loan Documents but
only to the extent requested by the Administrative Agent.

(b) No Warranties as to Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE INDEMNITEES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE INDEMNITEES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE INDEMNITEES HAVE ANY
LIABILITY TO ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR
NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY
INDEMNITEES IS FOUND IN A FINAL, NON-APPEALABLE ORDER BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.

(c) Delivery Via Platform. The Administrative Agent agrees that the receipt of
the Communications by the Administrative Agent at its electronic mail address
set forth above shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents. Each Lender agrees that
receipt of notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
electronic mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such electronic mail
address.

(d) No Prejudice to Notice Rights. Nothing herein shall prejudice the right of
the Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

Section 9.16 Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the IRS or any other authority
of the United States or other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective),
such Lender shall, within 10 days after written demand therefor, indemnify and
hold harmless the Administrative Agent (to the extent that the Administrative
Agent has not already been

 

-177-



--------------------------------------------------------------------------------

reimbursed by the Borrowers pursuant to Section 3.02 and without limiting or
expanding the obligation of the Borrowers to do so) for all amounts paid,
directly or indirectly, by the Administrative Agent as Taxes or otherwise,
together with all expenses incurred, including legal expenses and any other
expenses, whether or not such Tax was correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.16. The agreements in
this Section 9.16 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Obligations.
For purposes of this Section 9.16, the term “Lender” includes any LC Issuer.

Section 9.17 Resignation/Replacement of LC Issuer and Swing Line Lender.

Notwithstanding anything to the contrary contained herein, any LC Issuer or
Swing Line Lender may, upon 60 days’ notice to the Parent Borrower and the
Lenders, resign as an LC Issuer or Swing Line Lender, respectively; provided
that on or prior to the expiration of such 60-day period with respect to such
resignation, the relevant LC Issuer or Swing Line Lender shall have identified a
successor LC Issuer or Swing Line Lender reasonably acceptable to the Parent
Borrower willing to accept its appointment as successor LC Issuer or Swing Line
Lender, as applicable. In the event of any such resignation of an LC Issuer or
Swing Line Lender, the Parent Borrower shall be entitled to appoint from among
the Lenders willing to accept such appointment a successor LC Issuer or Swing
Line Lender hereunder; provided that no failure by the Parent Borrower to
appoint any such successor shall affect the resignation of the relevant LC
Issuer or the Swing Line Lender, as the case may be, except as expressly
provided above. If an LC Issuer resigns as an LC Issuer, it shall retain all the
rights and obligations of an LC Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as an LC Issuer
and all LC Obligations with respect thereto (including the right to require the
Lenders to make Loans or fund risk participations in Unreimbursed Amounts). If
the Swing Line Lender resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Loans or fund
risk participations in outstanding Swing Line Loans.

ARTICLE X.

[RESERVED]

ARTICLE XI.

MISCELLANEOUS

Section 11.01 Payment of Expenses etc. The Parent Borrower agrees to pay upon
presentation of a summary statement, all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and the Collateral Agent in
connection with: (i) the negotiation, preparation, syndication, administration
and execution and delivery of the Loan Documents and the documents and
instruments referred to therein and the syndication of the Commitments
(including reasonable due diligence expenses, reasonable syndication expenses,
reasonable travel expenses and reasonable legal fees

 

-178-



--------------------------------------------------------------------------------

and expenses of one transaction counsel for the Administrative Agent, any other
Agents and the Lenders, taken as a whole, and, if reasonably necessary, of one
local counsel in any material relevant jurisdiction); (ii) any amendment,
modification or waiver relating to any of the Loan Documents requested by the
Parent Borrower; (iii) creating and perfecting Liens in favor of the Collateral
Agent, for the benefit of Secured Creditors; (iv) the exercise of remedies under
Section 8.02, (including the reasonable and documented fees, disbursements and
other charges of one counsel to the Administrative Agent, the Collateral Agent
and the Lenders, taken as a whole, and, if reasonably necessary, of one local
counsel in any material relevant jurisdiction and separate litigation or
bankruptcy counsel); and (v) upon the exercise of remedies under Section 8.02,
all the actual costs and expenses (including the fees, expenses and
disbursements of counsel (including allocated costs of internal counsel) and of
any appraisers, consultants, advisors and agents employed or retained by the
Administrative Agent and its counsel) in connection with such exercise of
remedies.

Section 11.02 Indemnification. Each Credit Party agrees to indemnify the
Administrative Agent, the Collateral Agent, the Arrangers, the Syndication
Agent, the Documentation Agents, each Lender, and their respective Related
Parties (collectively, the “Indemnitees”) from and hold each of them harmless
against any and all losses, liabilities, claims or damages to which such
Indemnitee may become subject arising out of, resulting from or in connection
with any claim, litigation, investigation or proceeding (each, a “Proceeding”
(including any Proceedings under Environmental Laws)) relating to the Loan
Documents or any other agreement, document, instrument or transaction related
thereto, the use of proceeds thereof and the Transactions, regardless of whether
any Indemnitee is a party thereto and whether or not such Proceedings are
brought by the Parent Borrower, its equity holders, affiliates, creditors,
Target or any other third party, and to reimburse each Indemnitee within 30 days
of written demand therefore (together with reasonable back-up documentation
supporting such reimbursement request) for any out-of-pocket legal or other
out-of-pocket expenses incurred in connection with investigating or defending
any of the foregoing of one counsel to such Indemnitee, taken as a whole, and,
in the case of a conflict of interest, of one additional counsel to the affected
Indemnitee taken as a whole (and, if reasonably necessary, of one local counsel
and/or one regulatory counsel in any material relevant jurisdiction); provided,
that, except in the case of any indemnity or reimbursement obligation to the
Administrative Agent as a result of the application of the provisions of clause
(i) of Section 11.12(g) of this Agreement, the foregoing indemnity and
reimbursement obligation will not, as to any Indemnitee, apply to (i) losses,
claims, damages, liabilities or related expenses (A) to the extent they arise
from the willful misconduct, bad faith or gross negligence as determined by a
final non-appealable judgment of a court of competent jurisdiction of, or
material breach of the Loan Documents by, such Indemnitee or any of its
affiliates or controlling persons or any of the officers, directors, employees,
advisors, agents or successors of any of the foregoing as determined in a final
non-appealable judgment by a court of competent jurisdiction or (B) arising out
of any claim, litigation, investigation or proceeding that does not involve an
act or omission of Parent Borrower or any of Parent Borrower’s affiliates and
that is brought by such Indemnitee against another Indemnitee (other than an
Indemnitee acting in its capacity as agent, arranger or any other similar role
in connection with the Loan Documents) or (ii) any settlement entered into by
such Indemnitee without Parent Borrower’s written consent (such consent not to
be unreasonably withheld or delayed). This Section 11.02 shall not apply with
respect to Taxes other than any Taxes that represent losses, liabilities, claims
and damages arising from any non-Tax Proceeding.

Section 11.03 Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender and each LC Issuer is hereby authorized at any time or from
time to time, without presentment, demand, protest or other notice of any kind
to any Credit Party or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other Indebtedness at any time

 

-179-



--------------------------------------------------------------------------------

held or owing by such Lender or such LC Issuer (including, without limitation,
by branches, agencies and Affiliates of such Lender or LC Issuer wherever
located) to or for the credit or the account of any Credit Party against and on
account of the Obligations and liabilities of any Credit Party to such Lender or
LC Issuer under this Agreement or under any of the other Loan Documents,
including, without limitation, all claims of any nature or description arising
out of or connected with this Agreement or any other Loan Document, irrespective
of whether or not such Lender or LC Issuer shall have made any demand hereunder
and although said Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured. Each Lender and LC Issuer agrees to promptly notify the
Parent Borrower after any such set off and application, provided, however, that
the failure to give such notice shall not affect the validity of such set off
and application.

Section 11.04 Equalization.

(a) Equalization. Except as otherwise permitted hereunder, if at any time any
Lender receives any amount hereunder (whether by voluntary payment, by
realization upon security, by the exercise of the right of setoff or banker’s
lien, by counterclaim or cross action, by the enforcement of any right under the
Loan Documents, or otherwise, but excluding any amount received in respect of an
assignment pursuant to Section 11.06) that is applicable to the payment of the
principal of, or interest on, the Loans (other than Swing Loans), LC
Participations, Swing Loan Participations or Fees (other than Fees that are
intended to be paid solely to the Administrative Agent or an LC Issuer and
amounts payable to a Lender under Article III), of a sum that with respect to
the related sum or sums received by other Lenders is in a greater proportion
than the total of such Obligation then owed and due to such Lender bears to the
total of such Obligation then owed and due to all of the Lenders immediately
prior to such receipt, then such Lender receiving such excess payment shall
purchase for cash without recourse or warranty from the other Lenders an
interest in the Obligations to such Lenders in such amount as shall result in a
proportional participation by all of the Lenders in such amount.

(b) Recovery of Amounts. If any amount paid to any Lender pursuant to subpart
(a) above is recovered in whole or in part from such Lender, such original
purchase shall be rescinded, and the purchase price restored ratably to the
extent of the recovery.

(c) Consent of Parent Borrower. The Parent Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Parent Borrower rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of the Parent Borrower in the amount of such participation.

Section 11.05 Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subpart
(c) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:

(i) if to the Parent Borrower or any other Credit Party, to it at:

Patheon Inc.

PO Box 110145

Research Triangle Park, NC 27709-5145

Attention: David Field

Telephone: 919-226-3171

Telecopier: 919-474-2269

 

-180-



--------------------------------------------------------------------------------

With a copy to:

JLL Partners

450 Lexington Avenue, 31st Floor

New York, NY 10017

Attention: Garrett Hall

Telephone: 212-210-9308

Telecopier: 646-695-4108

and

Christopher J. Brown, Esq.

Simpson Thacher & Bartlett LLP

1155 F Street NW

Washington, D.C. 20004

Telephone: 202-636-5513

Telecopier: 202-636-5502;

(ii) if to the Administrative Agent, Collateral Agent, the Swing Line Lender and
LC Issuer, to it at the Notice Office; and

(iii) if to a Lender, to it at its address (or telecopier number) set forth next
to its name on the signature pages hereto or, in the case of any Lender that
becomes a party to this Agreement by way of assignment under Section 11.06 of
this Agreement, to it at the address set forth in the Assignment Agreement to
which it is a party;

(b) Receipt of Notices. Notices and communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by telecopier shall be deemed to
have been given when sent and receipt has been confirmed by telephone. Notices
delivered through electronic communications to the extent provided in subpart
(c) below shall be effective as provided in said subpart (c).

(c) Electronic Communications. Notices and other communications to the
Administrative Agent, an LC Issuer or any Lender hereunder and required to be
delivered pursuant to Section 6.01 may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet web sites) pursuant to
procedures approved by the Administrative Agent. The Administrative Agent and
the Parent Borrower may, in their discretion, agree in a separate writing to
accept notices and other communications to them hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business

 

-181-



--------------------------------------------------------------------------------

Day for the recipient, and (ii) notices or communications posted to an Internet
or intranet web site shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the web site address therefor.

(d) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
each of the other parties hereto in accordance with Section 11.05(a).

Section 11.06 Successors and Assigns.

(a) Successors and Assigns Generally. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns; provided, however, that the Parent Borrower
may not assign or transfer any of its rights or obligations hereunder without
the prior written consent of all the Lenders except to the extent expressly
permitted hereunder (including in connection with a transaction permitted by
Section 7.01), provided, further, that any assignment or participation by a
Lender of any of its rights and obligations hereunder shall be effected in
accordance with this Section 11.06.

(b) Participations. Each Lender may at any time grant participations in any of
its rights hereunder or under any of the Notes to an Eligible Assignee or any
other Person (other than a Disqualified Institution; except to the extent that
such Disqualified Institution is of the type referred to in clause (a) of the
definition thereof and such the identity of such Disqualified Institution has
been made available to the Lenders) (such Eligible Assignee or other Person, a
“Participant”), provided that in the case of any such participation,

(i) the Participant shall not have any rights under this Agreement or any of the
other Loan Documents (the Participant’s rights against such Lender in respect of
such participation to be those set forth in the agreement executed by such
Lender in favor of the Participant relating thereto),

(ii) such Lender’s obligations under this Agreement (including, without
limitation, its Commitments hereunder) shall remain unchanged,

(iii) such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations,

(iv) such Lender shall remain the holder of the Obligations owing to it and of
any Note issued to it for all purposes of this Agreement, and

(v) the Parent Borrower, the Administrative Agent, and the other Lenders shall
continue to deal solely and directly with the selling Lender in connection with
such Lender’s rights and obligations under this Agreement, and all amounts
payable by the Parent Borrower hereunder shall be determined as if such Lender
had not sold such participation, except that the Participant shall be entitled
to the benefits of Article III to the extent that such Lender would be entitled
to such benefits if the participation had not been entered into or sold,

and, provided further, that no Lender shall transfer, grant or sell any
participation under which the Participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Loan Document except to
the extent such amendment or waiver would (A) extend the final scheduled
maturity

 

-182-



--------------------------------------------------------------------------------

of the date of any Scheduled Repayment of any of the Loans in which such
Participant is participating, or reduce the rate or extend the time of payment
of interest or Fees thereon (except in connection with a waiver of the
applicability of any post-default increase in interest rates), or reduce the
principal amount thereof, or increase such Participant’s participating interest
in any Commitment over the amount thereof then in effect (it being understood
that a waiver of any Default or Event of Default shall not constitute a change
in the terms of any such Commitment) or (B) release all or substantially all of
the Collateral, except in accordance with the terms of the Loan Documents,
provided still further that each Participant shall be entitled to the benefits
(and subject to the limitations) of Sections 3.01, 3.02 and 3.02A with respect
to its participation as if it was a Lender, except that a Participant shall
(i) only deliver the forms described in Section 3.02(g) to the Lender granting
it such participation and (ii) not be entitled to receive any greater payment
under Sections 3.01, 3.02 or 3.02A than the applicable Lender would have been
entitled to receive absent the participation, except to the extent such
entitlement to a greater payment arose from a change in law, treaty or
governmental rule, regulation or order, or any change in interpretation,
administration or application thereof by the relevant Governmental Authority,
after the Participant became a Participant hereunder.

In the event that any Lender sells participations in a Loan, such Lender shall,
acting for this purpose as a non-fiduciary agent of the applicable Borrower,
maintain a register on which it enters the name of all Participants in such Loan
and the principal amount (and stated interest thereon) of the portion of such
Loan that is the subject of the participation (the “Participant Register”). The
entries in the Participant Register shall be conclusive absent manifest error,
and each Borrower, the Administrative Agent and each Lender shall treat each
person whose name is recorded in the Participant Register as the owner of the
participation in question for all purposes of this Agreement notwithstanding any
notice to the contrary. A Loan (and the registered note, if any, evidencing the
same) may be participated in whole or in part only by registration of such
participation on the Participant Register (and each registered note shall
expressly so provide). The Participant Register shall be available for
inspection by the Parent Borrower at any reasonable time and from time to time
upon reasonable prior notice to the extent reasonably necessary in connection
with a Tax audit or other inquiry to establish the status of the applicable Loan
as an obligation in registered form.

(c) Assignments by Lenders.

(i) Any Lender may assign all, or if less than all, a fixed portion, of its
Loans, LC Participations, Swing Loan Participations and/or Commitments and its
rights and obligations hereunder to one or more Eligible Assignees, each of
which shall become a party to this Agreement as a Lender by execution of an
Assignment Agreement; provided, however, that

(A) except in the case of (x) an assignment of the entire remaining amount of
the assigning Lender’s Loans and/or Commitments or (y) an assignment to another
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender, the aggregate amount of the Commitment so assigned (which for this
purpose includes the Loans outstanding thereunder) shall not be less than $1.0
million, in the case of Term Loans or $5.0 million, in the case of Revolving
Loans and Revolving Commitments (unless otherwise mutually agreed upon by the
Parent Borrower and the Administrative Agent);

(B) in the case of any assignment to an Eligible Assignee at the time of any
such assignment the Lender Register shall be deemed modified to reflect the
Commitments of such new Lender and of the existing Lenders;

 

-183-



--------------------------------------------------------------------------------

(C) upon surrender of the old Notes, if any, upon request of the new Lender, new
Notes will be issued, at the Parent Borrower’s expense, to such new Lender and
to the assigning Lender, to the extent needed to reflect the revised
Commitments;

(D) unless waived by the Administrative Agent, except in the case of an
assignment to another Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender, or any Lenders in connection with the initial
syndication of the Credit Facilities on or after the Closing Date, the
Administrative Agent shall receive at the time of each such assignment, from the
assigning or assignee Lender, the payment of a non-refundable assignment fee of
$3,500;

(E) Parent Borrower will be deemed to have given the consent required in the
definition of “Eligible Assignee” to such Assignment if Parent Borrower has not
responded in writing within ten (10) Business Days of a request for consent.

(ii) To the extent of any assignment pursuant to this subpart (c), the assigning
Lender shall be relieved of its obligations hereunder with respect to its
assigned Commitments.

(iii) At the time of each assignment pursuant to this subpart (c) to a Person
that is not already a Lender hereunder, the respective assignee Lender shall
provide to the Parent Borrower and the Administrative Agent the applicable
Internal Revenue Service Forms (and any necessary additional documentation)
described in Section 3.02(g).

(iv) With respect to any Lender, the transfer of any Commitment of such Lender
and the rights to the principal of, and interest on, any Loan made pursuant to
such Commitment shall not be effective until such transfer is recorded on the
Lender Register maintained by the Administrative Agent (on behalf of and acting
solely for this purpose as a non-fiduciary agent of the applicable Borrower)
with respect to ownership of such Commitment and Loans, including the name and
address of the Lenders and the principal amount of the Loans (and stated
interest thereon). Prior to such recordation, all amounts owing to the
transferor with respect to such Commitment and Loans shall remain owing to the
transferor. The registration of assignment or transfer of all or part of any
Commitments and Loans shall be recorded by the Administrative Agent on the
Lender Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment Agreement pursuant to this subpart
(c). The entries in the Lender Register shall be conclusive absent manifest
error, and each Borrower, the Administrative Agent and each Lender shall treat
each person whose name is recorded in the Lender Register as a Lender hereunder
for all purposes of this Agreement notwithstanding any notice to the contrary.
The Lender Register shall be available for the inspection by the Parent Borrower
and any Lender (solely with respect to its own interest in any Loan or
Commitment) at any reasonable time and from time to time upon reasonable prior
notice.

(v) Notwithstanding the foregoing, in no event shall the Administrative Agent be
obligated to ascertain, monitor or inquire as to whether any Lender is an
Affiliated Lender nor shall the Administrative Agent be obligated to monitor the
aggregate amount of Term Loans held by Affiliated Lenders. Upon request by the
Administrative Agent, the Parent Borrower shall (i) promptly (and in any case,
not less than five (5) Business Days (or shorter period as agreed to by the
Administrative Agent)

 

-184-



--------------------------------------------------------------------------------

prior to the proposed effective date of any amendment, consent or waiver
pursuant to Section 11.12) provide to the Administrative Agent, a complete list
of all Affiliated Lenders holding Term Loans at such time and (ii) not less than
five (5) Business Days (or shorter period as agreed to by the Administrative
Agent) prior to the proposed effective date of any amendment, consent or waiver
pursuant to Section 11.12, provide to the Administrative Agent, a complete list
of all Affiliated Debt Funds holding Term Loans at such time.

(vi) Nothing in this Section 11.06(c) shall prevent or prohibit (A) any Lender
that is a bank, trust company or other financial institution from pledging its
Notes or Loans to a Federal Reserve Bank or to any Person that extends credit to
such Lender in support of borrowings made by such Lender from such Federal
Reserve Bank or such other Person, or (B) any Lender that is a trust, limited
liability company, partnership or other investment company from pledging its
Notes or Loans to a trustee or agent for the benefit of holders of certificates
or debt securities issued by it. No such pledge, or any assignment pursuant to
or in lieu of an enforcement of such a pledge, shall relieve the transferor
Lender from its obligations hereunder.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Parent Borrower and the Administrative Agent, the applicable pro
rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(d) No SEC Registration or Blue Sky Compliance. Notwithstanding any other
provisions of this Section 11.06, no transfer or assignment of the interests or
obligations of any Lender hereunder or any grant of participation therein shall
be permitted if such transfer, assignment or grant would require the Parent
Borrower to file a registration statement with the SEC or to qualify the Loans
under the “Blue Sky” laws of any State.

(e) Representations of Lenders. Each Lender initially party to this Agreement
hereby represents, and each Person that becomes a Lender pursuant to an
assignment permitted by this Section 11.06 will, upon its becoming party to this
Agreement, represents that it is a commercial lender, other financial
institution or other “accredited” investor (as defined in SEC Regulation D) that
makes or acquires loans in the ordinary course of its business and that it will
make or acquire Loans for its own account in the ordinary course of such
business; provided, however, that subject to the preceding Sections 11.06(b) and
(c), the disposition of any promissory notes or other evidences of or interests
in Indebtedness held by such Lender shall at all times be within its exclusive
control.

 

-185-



--------------------------------------------------------------------------------

(f) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (“Granting Lender”) may grant to a special purpose
funding vehicle (a “SPC”), identified as such in writing from time to time by
the Granting Lender to the Administrative Agent and the Parent Borrower, the
option to provide to the Parent Borrower all or any part of any Loan that such
Granting Lender would otherwise be obligated to make to the Parent Borrower
pursuant to this Agreement; provided that (x) nothing herein shall constitute a
commitment by any SPC to make any Loans and (y) if an SPC elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. The making of a Loan by an SPC hereunder shall utilize the Commitment of
the Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this clause, any SPC may (i) with notice to, but without
the prior written consent of, the Parent Borrower or the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Parent Borrower and the Administrative Agent) providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Loans and (ii) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC. This Section 11.06 may not be amended without the
written consent of the SPC. The Parent Borrower acknowledges and agrees, subject
to the next sentence, that, to the fullest extent permitted under applicable
law, each SPC, for purposes of Sections 2.10, 2.14, 3.01, 3.02, 3.02A, 11.01,
11.02 and 11.03, shall be considered a Lender. The Parent Borrower shall not be
required to pay any amount under Sections 2.10, 2.14, 3.01, 3.02, 3.02A, 11.01,
11.02 and 11.03 that is greater than the amount that it would have been required
to pay had no grant been made by a Granting Lender to a SPC, except to the
extent such SPC’s entitlement to a greater payment arose from a change in law,
treaty or governmental rule, regulation or order, or any change in
interpretation, administration or application thereof by the relevant
Governmental Authority, after the grant was made to the SPC.

(g) Certain Assignments or Purchases of Term Loans.

(i) Notwithstanding anything to the contrary contained in this Section 11.06 or
any other provision of this Agreement, any Lender may at any time assign all of
any portion of its Terms Loans to the Sponsor or any of its Affiliates (other
than the Parent Borrower and its Subsidiaries) (the “Affiliated Lender”) through
(x) Dutch auctions open to all Lenders on a pro rata basis in accordance with
the procedures of the type described in Section 2.15(a)(v) or (y) open market
purchases on a non-pro rata basis, in each case, subject to the following
limitations:

(A) Affiliated Lenders will not receive information provided solely to Lenders
by the Administrative Agent or any Lender, and will not be permitted to attend
and/or participate in any conference calls or meetings not attended by the
Parent Borrower;

 

-186-



--------------------------------------------------------------------------------

(B) for purposes of any amendment, waiver or modification of any Loan Document
or any plan of reorganization that in either case does not require the consent
of each Lender or each affected Lender or does not adversely affect such
Affiliated Lender in any material respect as compared to other Lenders,
Affiliated Lenders will be deemed to have voted in the same proportion as
non-Affiliated Lenders voting on such matter; provided, that an Affiliated
Lender that is primarily engaged in, or advises funds or other investment
vehicles that are engaged in, making, purchasing, holding or otherwise investing
in commercial loans, bonds and similar extensions of credit or securities in the
ordinary course and with respect to which the Sponsor does not, directly or
indirectly, possess the power to direct of cause the direction of the investment
policies of such entity (each an, “Affiliated Debt Fund”), will not be subject
to such voting limitations and will be entitled to vote as if it was a Lender,
except that for any “Required Lender,” vote Affiliated Debt Funds may not, in
the aggregate, account for more than 49.9% of the amounts included in
determining whether the “Required Lenders” have consented to any amendment or
waiver;

(C) the aggregate amount of Term Loans purchased by Affiliated Lenders
(excluding Term Loans (x) cancelled pursuant to clause (iv) below and
(y) purchased by Affiliated Debt Funds), may not be equal to or greater than 25%
of the aggregate amount of the Term Loans outstanding at the time of any such
purchase (such percentage, the “Affiliated Lender Cap”); provided that to the
extent any assignment to an Affiliated Lender would result in the aggregate
principal amount of all Loans held by Affiliated Lenders exceeding the
Affiliated Lender Cap, the assignment of such excess amount will be void ab
initio; and

(D) the assigning Lender and the Affiliated Lender purchasing such Lender’s Term
Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit K-1 hereto (an “Affiliated Lender
Assignment Agreement”).

Each Affiliated Lender agrees to notify the Administrative Agent promptly (and
in any event within ten (10) Business Days or such later date as the
Administrative Agent may reasonably agree) if it acquires any Person who is also
a Lender, and each Lender agrees to notify the Administrative Agent promptly
(and in any event within ten (10) Business Days or such later date as the
Administrative Agent may reasonably agree ) if it becomes an Affiliated Lender.

(ii) Notwithstanding anything to the contrary contained in this Section 11.06 or
any other provision of this Agreement, any Lender may assign all or any portion
of its Term Loans to a Company Party through (x) Dutch auctions open to all
lenders on a pro rata basis in accordance with the provisions described in
Section 2.15(a)(v) or (y) notwithstanding Section 2.15, 2.16 and 11.04, open
market purchases on a non-pro rata basis, provided that in connection with
assignments pursuant to clause (y):

(A) no Default or Event of Default has occurred and is continuing at the time of
such assignment;

(B) any Term Loans repurchased by a Company Party shall, without further action
by any Person, be deemed cancelled for all purposes and no longer outstanding
(and may not be resold), for all purposes of this Agreement and all other Loan
Documents, including, but not limited to (1) the making of, or the application
of, any

 

-187-



--------------------------------------------------------------------------------

payments to the Lenders under this Agreement or any other Loan Document, (2) the
making of any request, demand, authorization, direction, notice, consent or
waiver under this Agreement or any other Loan Document or (3) the determination
of Required Lenders, or for any similar or related purpose, under this Agreement
or any other Loan Document; and

(C) no proceeds of Revolving Loans may be used to fund such assignments.

(iii) In connection with any Term Loans repurchased and cancelled pursuant to
Section 11.06(g)(ii) the Administrative Agent is authorized to make appropriate
entries in the Register to reflect any such cancellation.

(iv) Assignments by a Company Party or assignments to an Affiliate Lender
Company Party shall not be deemed to be voluntary prepayments pursuant to
Section 2.15(a) except that the amount of the Loans deemed cancelled pursuant to
clause (ii) above shall be applied on a pro rata basis to reduce the scheduled
remaining installments of principal on such Term Loan.

(h) Failure by any Affiliated Lender or any Company Party to make any payment to
a Lender in respect of a transaction contemplated by Section 11.06(g) or
Section 2.15(a)(v) shall not constitute an Event of Default hereunder.

(i) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender hereby agrees that and each Affiliated
Lender Assignment Agreement shall provide a confirmation that, if a proceeding
under any Debtor Relief Law shall be commenced by or against the Parent Borrower
or any other Credit Party at a time when such Lender is an Affiliated Lender,
such Affiliated Lender irrevocably authorizes and empowers the Administrative
Agent to vote on behalf of such Affiliated Lender with respect to the Term Loans
held by such Affiliated Lender in any manner in the Administrative Agent’s sole
discretion in a manner consistent with the terms of this Section 11.06(g),
unless the Administrative Agent instructs such Affiliated Lender to vote, in
which case such Affiliated Lender shall vote with respect to the Term Loans held
by it as the Administrative Agent directs in a manner consistent with the terms
of this Section 11.06(g).

Section 11.07 No Waiver; Remedies Cumulative. No failure or delay on the part of
the Administrative Agent or any Lender in exercising any right, power or
privilege hereunder or under any other Loan Document and no course of dealing
between the Parent Borrower and the Administrative Agent or any Lender shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or under any other Loan Document preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder or thereunder. No notice to or demand on the Parent
Borrower in any case shall entitle the Parent Borrower to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
rights of the Administrative Agent or the Lenders to any other or further action
in any circumstances without notice or demand. Without limiting the generality
of the foregoing, the making of a Loan or any LC Issuance shall not be construed
as a waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or any LC Issuer may have had notice or
knowledge of such Default or Event of Default at the time. The rights and
remedies herein expressly provided are cumulative and not exclusive of any
rights or remedies that the Administrative Agent or any Lender would otherwise
have.

 

-188-



--------------------------------------------------------------------------------

Section 11.08 Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (OTHER THAN THE LETTERS OF
CREDIT, TO THE EXTENT SPECIFIED BELOW, AND EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN A LOAN DOCUMENT) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED
IN SUCH LETTER OF CREDIT OR, IF NO LAWS OR RULES ARE SO DESIGNATED, THE
INTERNATIONAL STANDBY PRACTICES (ISP98 — INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NUMBER 590 (THE “ISP98 RULES”)) AND, AS TO MATTERS NOT GOVERNED BY
THE ISP98 RULES, THE LAW OF THE STATE OF NEW YORK.

(b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW
YORK COUNTY IN ANY LITIGATION OR OTHER PROCEEDING BASED HEREON, OR ARISING OUT
OF, UNDER, OR IN CONNECTION WITH, ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE
ADMINISTRATIVE AGENT, THE LENDERS, THE LC ISSUER OR THE CREDIT PARTIES IN
CONNECTION HEREWITH OR THEREWITH; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE
ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND; PROVIDED, FURTHER, THAT NOTHING
HEREIN SHALL LIMIT THE RIGHT OF ANY PARTY HERETO TO BRING PROCEEDINGS AGAINST
ANY OTHER PARTY HERETO IN THE COURTS OF ANY OTHER JURISDICTION.

(c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 11.05. EACH
PARTY HERETO HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION THAT IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO IN
CLAUSE (a) ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT ANY PARTY HERETO HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH
CREDIT PARTY HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW
SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS. EACH PARTY
HERETO HEREBY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT
THAT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED
TO IN THIS SECTION 11.08 ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES.

 

-189-



--------------------------------------------------------------------------------

(d) THE ADMINISTRATIVE AGENT, EACH LENDER, THE LC ISSUER AND EACH CREDIT PARTY
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST EXTENT
PERMITTED BY LAW ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY
LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, SUCH LENDER, THE LC
ISSUER OR SUCH CREDIT PARTY IN CONNECTION THEREWITH. EACH PARTY HERETO
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO
WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR EACH
PARTY HERETO ENTERING INTO THE LOAN DOCUMENTS.

Section 11.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same agreement. A set of counterparts
executed by all the parties hereto shall be lodged with the Parent Borrower and
the Administrative Agent.

Section 11.10 Integration. This Agreement, the other Loan Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent, for its own account and benefit and/or for the account, benefit of, and
distribution to, the Lenders, constitute the entire contract among the parties
relating to the subject matter hereof and thereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof or thereof. To the extent that there is any conflict between the
terms and provisions of this Agreement and the terms and provisions of any other
Loan Document, the terms and provisions of this Agreement will prevail.

Section 11.11 Headings Descriptive. The headings of the several Sections and
other portions of this Agreement are inserted for convenience only and shall not
in any way affect the meaning or construction of any provision of this
Agreement.

Section 11.12 Amendment or Waiver; Acceleration by Required Lenders.

(a) Except as otherwise expressly set forth herein, including in Sections 2.18,
2.19, 2.20 and 11.06(g), neither this Agreement nor any other Loan Document, nor
any terms hereof or thereof, may be amended, changed, waived or otherwise
modified unless such amendment, change, waiver or other modification is in
writing and signed by the Parent Borrower and the Required Lenders or by the
Administrative Agent acting at the written direction of the Required Lenders;
provided, however, that

(i) no change, waiver or other modification shall without the written consent of
each Lender directly and adversely affected thereby:

(A) increase the amount of any Commitment of any Lender hereunder, without the
written consent of such Lender in addition to the Required Lenders (it being
understood that a waiver of any condition precedent set forth in Section 4.02 or
the waiver of any Default or Event Default, mandatory prepayment or related
mandatory reduction of the Commitments shall not constitute an increase of any
Commitment of any Lender);

(B) extend or postpone the Revolving Facility Termination Date, the Initial Term
Loan Maturity Date or the maturity date provided for herein that is applicable
to any Loan of any Lender, extend or postpone the expiration date of any Letter
of Credit as

 

-190-



--------------------------------------------------------------------------------

to which such Lender is an LC Participant beyond the latest expiration date for
a Letter of Credit provided for herein, or extend or postpone any scheduled
expiration or termination date provided for herein that is applicable to a
Commitment of any Lender, without the written consent of such Lender in addition
to the Required Lenders (it being understood that the waiver of (or amendment to
the terms of) any mandatory prepayment of the Term Loans shall not constitute a
postponement of any date scheduled for the payment of principal or interest);

(C) reduce the principal amount of any Loan made by any Lender (other than, for
the avoidance of doubt, mandatory prepayments pursuant to Section 2.15), or
reduce the rate or extend, defer or delay the time of payment of, or excuse the
payment of, principal or interest or premium (or extend the time period during
which such premium is payable) thereon or extend any scheduled amortization
payments (other than as a result of (1) the waiver of any mandatory prepayments
owing pursuant to Section 2.15, (2) waiving the applicability of any
post-default increase in interest rates, (3) any financial covenant, (4) waiver
of any Default or Event of Default or (5) the waiver of any “most favored
nation” pricing requirement contained in Section 2.18), without the written
consent of such Lender in addition to the Required Lenders;

(D) reduce the amount of any Unpaid Drawing as to which any Lender is an LC
Participant, or reduce the rate or extend the time of payment of, or excuse the
payment of, interest thereon (other than as a result of the waiver of any
post-default increase in interest rates, (y) any financial covenant, or
(z) waiver of any Default or Event of Default), without the written consent of
such Lender in addition to the Required Lenders;

(E) reduce the rate or extend the time of payment of, or excuse the payment of,
any Fees (other than default interest) to which any Lender is entitled
hereunder, without the written consent of such Lender in addition to the
Required Lenders;

(F) amend, waive or otherwise modify the portion of the definition of “Interest
Period” that provides for one, two, three or six month intervals to
automatically allow intervals in excess of six months, without the written
consent of each Lender affected thereby in addition to the Required Lenders; or

(ii) no change, waiver or other modification or termination shall, without the
written consent of each Lender,

(A) release the Parent Borrower from all or substantially all of its obligations
hereunder except in connection with transactions permitted under this Agreement;

(B) release the Parent Borrower’s guaranty obligations under the Guaranty or all
or substantially all (or substantially all of the value of the) guaranty
obligations of the other Credit Parties under the Guaranty, except, in each
case, in connection with transactions permitted under this Agreement;

(C) release all or substantially all of the Collateral, except in connection
with a transaction permitted under this Agreement;

(D) amend, modify or waive any provision of this Section 11.12 or any other
provision of any of the Loan Documents pursuant to which the consent or approval
of all Lenders, or a number or specified percentage or other required grouping
of Lenders or Lenders having Commitments, is by the terms of such provision
explicitly required; and

 

-191-



--------------------------------------------------------------------------------

(E) reduce the percentage specified in, or otherwise modify, the definition of
“Required Lenders” or any other provision specifying the number of Lenders or
portion of the Loans or Commitments required to take any action under the Loan
Documents, without the written consent of each Lender directly affected thereby.

(iii) this Agreement may be amended with only the written consent of the
Administrative Agent, the Parent Borrower, the LC Issuer (if applicable), the
Swing Line Lender (if applicable) and the Lenders providing the relevant
Replacement Term Loans (as defined below) or Replacement Revolving Credit
Commitments (as defined below) to permit the refinancing of all outstanding Term
Loans of any Class (“Replaced Term Loans”) with a replacement term loan tranche
hereunder (“Replacement Term Loans”) or all outstanding Revolving Commitments of
any Class (“Replaced Revolving Credit Commitments”) with a replacement revolving
credit commitment tranche hereunder (“Replacement Revolving Credit
Commitments”), but only if (A) the aggregate principal amount of the Replacement
Term Loans or Replacement Revolving Credit Commitments (as applicable) does not
exceed the aggregate principal amount of the Replaced Term Loans or Replaced
Revolving Credit Commitments (as applicable) except by an amount equal to the
unpaid accrued interest and premium thereon plus other reasonable and customary
amounts paid and fees and expenses reasonably incurred in connection with such
replacement plus an amount equal to any existing commitment unutilized and
letters of credit undrawn thereunder, (B) the weighted average life to maturity
of such Replacement Term Loans is no shorter than the weighted average life to
maturity of such Replaced Term Loans at the time of the refinancing and (C) all
other terms applicable to such Replacement Term Loans or Replacement Revolving
Credit Commitments are substantially identical to, or less favorable to the
Lenders providing such Replacement Term Loans or Replacement Revolving Credit
Commitments than, those applicable to such Replaced Term Loans or Replaced
Revolving Credit Commitments, except to the extent necessary to provide for
covenants and other terms applicable to any period after the Latest Maturity
Date of the Term Loans or Revolving Commitments in effect immediately prior to
such refinancing. No existing Lender will have any obligation to commit to any
such Replacement Term Loans or Replacement Revolving Credit Commitments;

(iv) this Agreement may be amended with only the written consent of the Parent
Borrower and the Administrative Agent to effect the provisions of Section 2.18,
Section 2.19 or Section 2.20 upon the effectiveness of any Incremental Term Loan
Assumption Agreement, Incremental Revolving Credit Assumption Agreement,
Extension Amendment or Refinancing Amendment, as applicable; and

(v) the consent of Lenders holding more than 50% of any Class of Commitments or
Loans shall be required with respect to any amendment that by its terms
adversely affects the rights of such Class in respect of payments or Collateral
hereunder in a manner different than such amendment affects other Classes.

Any waiver or consent with respect to this Agreement given or made in accordance
with this Section 11.12 shall be effective only in the specific instance and for
the specific purpose for which it was given or made.

 

-192-



--------------------------------------------------------------------------------

(b) No provision of Section 2.05 or any other provision in this Agreement
specifically relating to Letters of Credit may be amended without the consent of
any LC Issuer adversely affected thereby (in addition to the Required Lenders).
No provision of Article IX may be amended without the consent of the
Administrative Agent and no provision of Section 2.04 may be amended without the
consent of the Swing Line Lender (in addition to the Required Lenders).

(c) No amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent or the Collateral Agent, as applicable, in addition to the
Lenders required above, affect the rights or duties of, or any fees or other
amounts payable to, the Administrative Agent or the Collateral Agent, as
applicable, under this Agreement or any other Loan Document.

(d) To the extent the Required Lenders (or all of the Lenders, as applicable, as
shall be required by this Section 11.12) waive the provisions of Section 7.01
with respect to the sale, transfer or other disposition of any Collateral, or
any Collateral is sold, transferred or disposed of as permitted by Section 7.01,
(i) such Collateral (but not any proceeds thereof) shall be sold, transferred or
disposed of free and clear of the Liens created by the respective Security
Documents; (ii) if such Collateral includes all of the capital stock of a
Subsidiary that is a party to the Guaranty or whose stock is pledged pursuant to
the Security Agreement, such capital stock (but not any proceeds thereof) shall
be released from the Security Agreement and such Subsidiary shall be released
from the Guaranty and (iii) the Administrative Agent shall be authorized to take
actions deemed appropriate by it in order to effectuate the foregoing.

(e) In no event shall the Required Lenders, without the prior written consent of
each Lender, direct the Administrative Agent to accelerate and demand payment of
the Loans held by one Lender without accelerating and demanding payment of all
other Loans or to terminate the Commitments of one or more Lenders without
terminating the Commitments of all Lenders. Each Lender agrees that, except as
otherwise provided in any of the Loan Documents and without the prior written
consent of the Required Lenders, it will not take any legal action or institute
any action or proceeding against any Credit Party with respect to any of the
Obligations or Collateral, or accelerate or otherwise enforce its portion of the
Obligations. Without limiting the generality of the foregoing, none of Lenders
may exercise any right that it might otherwise have under applicable law to
credit bid at foreclosure sales, uniform commercial code sales or other similar
sales or dispositions of any of the Collateral except as authorized by the
Required Lenders. Notwithstanding anything to the contrary set forth in this
Section 11.12(e) or elsewhere herein, each Lender shall be authorized to take
such action to preserve or enforce its rights against any Credit Party where a
deadline or limitation period is otherwise applicable and would, absent the
taking of specified action, bar the enforcement of Obligations held by such
Lender against such Credit Party, including the filing of proofs of claim in any
insolvency proceeding.

(f) If in connection with any proposed amendment, modification, termination,
waiver or consent with respect to any provisions hereof as contemplated by this
Section 11.12 that requires the consent of a greater percentage of the Lenders
than the Required Lenders, the consent of the Required Lenders shall have been
obtained but the consent of a Lender whose consent is required shall not have
been obtained (each a “Non-Consenting Lender”) then the Parent Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Non-Consenting Lender to assign and delegate, without
recourse, all of its interests, rights and obligations under this Agreement and
any other Loan Document to an Eligible Assignee (including any Affiliated
Lender, the Parent Borrower or any Restricted Subsidiary in accordance with the
terms of Section 11.06(g) and Section 2.15(a)(v)) that shall assume such
obligations; provided that such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans,

 

-193-



--------------------------------------------------------------------------------

accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Parent Borrower (in the case of all other
amounts, including any breakage compensation under Section 3.04 and any amounts
accrued and owing to such Lender under Section 3.01 or 3.02). Each Lender agrees
that, if it becomes a Non-Consenting Lender and is being replaced in accordance
with this Section 11.12(f), it shall execute and deliver to the Administrative
Agent an Assignment Agreement to evidence such assignment and shall deliver to
the Administrative Agent any Notes previously delivered to such Non-Consenting
Lender. If such Non-Consenting Lender fails to execute such Assignment Agreement
within ten (10) Business Days following its receipt thereof from the
Administrative Agent, it shall be deemed to have executed such Assignment
Agreement.

(g) Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to any Equal Priority Intercreditor Agreement, any
Second Lien Intercreditor Agreement or other intercreditor agreement or
arrangement permitted under this Agreement that is for the purpose of adding the
holders of any Indebtedness as expressly contemplated by the terms of such Equal
Priority Intercreditor Agreement, such First/Second Lien Intercreditor Agreement
or such other intercreditor agreement or arrangement permitted under this
Agreement, as applicable (it being understood that any such amendment or
supplement may make such other changes to the applicable intercreditor agreement
as, in the good faith determination of the Administrative Agent, are required to
effectuate the foregoing and provided that such other changes are not adverse,
in any material respect, to the interests of the Lenders); provided, further,
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent.

(h) Any provision of this Agreement or any other Loan Document may be amended by
an agreement in writing entered into by the Parent Borrower and the
Administrative Agent to cure any ambiguity, omission, mistake, defect or
inconsistency so long as, in each case, (i) the Administrative Agent reasonably
believes such amendment is required to give effect to the purpose, terms, and
conditions of this Agreement or (ii) the Lenders shall have received at least
five (5) Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within five Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment; provided that the consent of the
Lenders or the Required Lenders, as the case may be, shall not be required to
make any such changes necessary to be made in connection with any Incremental
Term Loan Assumption Agreement, any Incremental Revolving Credit Commitment
Assumption Agreement, any Extension Amendment or any Refinancing Amendment.

(i) Notwithstanding anything to the contrary contained in Section 11.12,
guarantees, collateral documents and related documents executed by Restricted
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with any other Loan
Document, entered into, amended, supplemented or waived, without the consent of
any other person, by the applicable Credit Party or Credit Parties and the
Administrative Agent in its or their respective sole discretion, to (i) effect
the granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, (ii) as required by local law to give effect to,
or protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable
requirements of law, or (iii) to cure ambiguities, omissions, mistakes or
defects or to cause such guarantee, collateral security document or other
document to be consistent with this Agreement and the other Loan Documents.

 

-194-



--------------------------------------------------------------------------------

(j) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Parent Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of, with the Term Loans, the and the Revolving
Loans and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders.

(k) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, (y) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms materially and
adversely affects any Defaulting Lender (if such Lender were not a Defaulting
Lender) to a greater extent than other affected Lenders shall require the
consent of such Defaulting Lender and (z) any reduction or postponement of
payments due to Defaulting Lenders (other than as provided in Section 2.17).

Section 11.13 Survival of Indemnities. All indemnities set forth herein
including, without limitation, Article III, Section 9.09 or Section 11.02 shall
survive the execution and delivery of this Agreement and the making and
repayment of the Obligations.

Section 11.14 Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any branch office, subsidiary or affiliate of such
Lender; provided, however, that the Parent Borrower shall not be responsible for
costs arising under Section 3.01 resulting from any such transfer (other than a
transfer pursuant to Section 3.03) to the extent not otherwise applicable to
such Lender prior to such transfer.

Section 11.15 Confidentiality.

(a) Each of the Administrative Agent, each LC Issuer and the Lenders agrees to
maintain the confidentiality of the Confidential Information, except that
Confidential Information may be disclosed (1) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors on a confidential and need-to-know basis (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Confidential Information and instructed to keep such
Confidential Information confidential), (2) to any direct or indirect
contractual counterparty in any Hedge Agreement (or to any such contractual
counterparty’s professional advisor on a confidential and need-to-know basis),
so long as such contractual counterparty (or such professional advisor) agrees
to be bound by the provisions of this Section 11.15, (3) to the extent requested
by any regulatory authority having jurisdiction over the applicable disclosing
party, (4) pursuant to the order of any court or administrative agency or in any
pending legal, judicial or administrative proceeding or other compulsory process
or otherwise as required by applicable laws or regulations (in which case, each
disclosing party agrees (except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority), to inform you to the extent not
prohibited by law), (5) to any other party to this Agreement, (6) to any other
creditor of any Credit Party that is a direct or intended beneficiary of any of
the Loan Documents, (7) in connection with the exercise of any remedies
hereunder or under any of the other Loan Documents, or any suit, action or
proceeding relating to this Agreement or any

 

-195-



--------------------------------------------------------------------------------

of the other Loan Documents or the enforcement of rights hereunder or
thereunder, (8) subject to an agreement containing provisions substantially the
same as those of this Section 11.15, to any current or prospective funding
source of a Lender and to any assignee of or participant in any of its rights or
obligations under this Agreement, or in connection with transactions permitted
pursuant to Section 11.06(c)(v) or Section 11.06(f), (9) with the consent of the
Parent Borrower, or (10) to the extent such Confidential Information (i) becomes
publicly available other than as a result of a breach of this Section 11.15, or
(ii) becomes available to the Administrative Agent, any LC Issuer or any Lender
on a non-confidential basis from a source other than a Credit Party and not
otherwise in violation of this Section 11.15.

(b) As used in this Section 11.15, “Confidential Information” shall mean all
information received from the Parent Borrower relating to the Parent Borrower or
its business, other than any such information that is available to the
Administrative Agent, any LC Issuer or any Lender on a non-confidential basis
prior to disclosure by the Parent Borrower; provided, however, that, in the case
of information received from the Parent Borrower after the Closing Date, such
information is clearly identified at the time of delivery as confidential.

(c) The Parent Borrower hereby agrees that the failure of the Administrative
Agent, any LC Issuer or any Lender to comply with the provisions of this
Section 11.15 shall not relieve the Parent Borrower, or any other Credit Party,
of any of its obligations under this Agreement or any of the other Loan
Documents.

Section 11.16 Limitations on Liability of the LC Issuers. The Parent Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit. Neither
any LC Issuer nor any of its officers or directors shall be liable or
responsible for: (a) the use that may be made of any Letter of Credit or any
acts or omissions of any beneficiary or transferee in connection therewith;
(b) the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by an LC Issuer against
presentation of documents that do not comply with the terms of a Letter of
Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the LC
Obligor shall have a claim against an LC Issuer, and an LC Issuer shall be
liable to such LC Obligor, to the extent of any direct, but not consequential,
damages suffered by such LC Obligor that such LC Obligor proves were caused by
such LC Issuer’s willful misconduct or gross negligence as determined by a final
non-appealable judgment of a court of competent jurisdiction in determining
whether documents presented under a Letter of Credit comply with the terms of
such Letter of Credit. In furtherance and not in limitation of the foregoing, an
LC Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation.

Section 11.17 General Limitation of Liability. No claim may be made by any
Credit Party, any Lender, the Administrative Agent, any LC Issuer or any other
Person against the Administrative Agent, any LC Issuer, or any other Lender or
the Affiliates, directors, officers, employees, attorneys or agents of any of
them for any damages other than actual compensatory damages in respect of any
claim for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or any of the other
Loan Documents, or any act, omission or event occurring in connection therewith;
and the Parent Borrower, each of the other Borrowers and Credit Parties, each
Lender, the Administrative Agent and each LC Issuer hereby, to the fullest
extent permitted under applicable law, waive, release and agree not to sue or
counterclaim upon any such claim for any special, consequential or punitive
damages, whether or not accrued and whether or not known or suspected to exist
in their favor.

 

-196-



--------------------------------------------------------------------------------

Section 11.18 No Duty. All attorneys, accountants, appraisers, consultants and
other professional persons (including the firms or other entities on behalf of
which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Parent Borrower, to any of its Subsidiaries, or to any other
Person, with respect to any matters within the scope of such representation or
related to their activities in connection with such representation. The Parent
Borrower agrees, on behalf of itself and its Subsidiaries, not to assert any
claim or counterclaim against any such Persons with regard to such matters, all
such claims and counterclaims, now existing or hereafter arising, whether known
or unknown, foreseen or unforeseeable, being hereby waived, released and forever
discharged.

Section 11.19 Lenders and Agent Not Fiduciary to Parent Borrower, etc. The
relationship among the Parent Borrower and its Subsidiaries, on the one hand,
and the Administrative Agent, the Collateral Agent, each LC Issuer and the
Lenders, on the other hand, is solely that of debtor and creditor, and the
Administrative Agent, the Collateral Agent, each LC Issuer and the Lenders have
no fiduciary or other special relationship with the Parent Borrower and its
Subsidiaries, and no term or provision of any Loan Document, no course of
dealing, no written or oral communication, or other action, shall be construed
so as to deem such relationship to be other than that of debtor and creditor.

Section 11.20 Survival of Representations and Warranties. All representations
and warranties herein shall survive the making of Loans and all LC Issuances
hereunder, the execution and delivery of this Agreement, the Notes and the other
documents the forms of which are attached as Exhibits hereto, the issue and
delivery of the Notes, any disposition thereof by any holder thereof, and any
investigation made by the Administrative Agent or any Lender or any other holder
of any of the Notes or on its behalf.

Section 11.21 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 11.22 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action, event, condition or
circumstance is not permitted by any of such covenants, the fact that it would
be permitted by an exception to, or would otherwise be within the limitations or
restrictions of, another covenant, shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or event, condition or
circumstance exists.

Section 11.23 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 11.21

 

-197-



--------------------------------------------------------------------------------

shall be cumulated and the interest and Charges payable to such Lender in
respect of other Loans or periods shall be increased (but not above the Maximum
Rate therefor) until such cumulated amount, together with interest thereon at
the Base Rate to the date of repayment, shall have been received by such Lender.

Section 11.24 Patriot Act. Each Lender subject to the Patriot Act hereby
notifies the Parent Borrower that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies the
Parent Borrower, which information includes the name and address of the Parent
Borrower and other information that will allow such Lender to identify the
Parent Borrower in accordance with the Patriot Act.

Section 11.25 Customary Intercreditor Agreement. Notwithstanding anything to the
contrary set forth herein, to the extent the Parent Borrower and the
Administrative Agent enter into a Customary Intercreditor Agreement in
accordance with the terms hereof, this Agreement will be subject to the terms
and provisions of such Customary Intercreditor Agreement. In the event of any
inconsistency between the provisions of this Agreement and any such Customary
Intercreditor Agreement, the provisions of the Customary Intercreditor Agreement
govern and control. The Lenders acknowledge and agree that the Administrative
Agent is authorized to enter into a Customary Intercreditor Agreement in
accordance with the terms hereof and authorize the Administrative Agent to
(a) enter into any such Customary Intercreditor Agreement, (b) bind the Lenders
on the terms set forth in such Customary Intercreditor Agreement and (c) perform
and observe its obligations under such Customary Intercreditor Agreement.

Section 11.26 Release of Guarantees and Liens. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent and/or Collateral Agent shall take any action reasonably requested by the
Parent Borrower having the effect of releasing any Collateral or guarantee
obligations under the circumstances provided for in Section 9.01(b). When this
Agreement has been terminated and all of the Obligations have been fully and
finally discharged (other than obligations in respect of Cash Management
Agreements, Designated Hedge Agreements, contingent indemnity obligations for
which no demand has been made and obligations in respect of Letters of Credit
that have been Cash Collateralized) and the obligations of the Administrative
Agent and the Lenders to provide additional credit under the Loan Documents have
been terminated irrevocably, and the Credit Parties have delivered to the
Administrative Agent and the Collateral Agent a written release of all claims
against the Administrative Agent, the Collateral Agent and the Lenders, in form
and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent, the Administrative Agent and/or the Collateral Agent will, at
the Parent Borrower’s sole expense, execute and deliver any termination
statements, lien releases, mortgage releases, re-assignments or releases of
Intellectual Property, discharges of security interests, and other similar
discharge or release documents (and, if applicable, in recordable form) as are
necessary or advisable and in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent to release, as of record, the
Administrative Agent’s and/or the Collateral Agent’s Liens and all notices of
security interests and liens previously filed by the Administrative Agent and/or
the Collateral Agent with respect to the Obligations.

Section 11.27 Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

 

-198-



--------------------------------------------------------------------------------

(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss, and if the amount of the Agreement
Currency so purchased exceeds the sum originally due to the Applicable Creditor
in the Agreement Currency, the Applicable Creditor shall refund the amount of
such excess to the applicable Borrower. The obligations of the parties contained
in this Section 11.27 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

[Remainder of page intentionally left blank.]

 

-199-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

PATHEON INC., as the Parent Borrower By:  

/s/ Michael E. Lytton

Name:   Michael E. Lytton Title:   Secretary PATHEON PHARMACEUTICALS INC., as
the US Borrower By:  

/s/ Michael E. Lytton

Name:   Michael E. Lytton Title:   President PATHEON UK LIMITED, as the UK
Borrower By:  

/s/ Antonella Mancuso

Name:   Antonella Mancuso Title:   Senior Vice President & Managing   Director,
Patheon European Operations PATHEON PUERTO RICO, INC., as the PR Borrower By:  

/s/ Michael E. Lytton

Name:   Michael E. Lytton Title:   President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Collateral Agent, the Administrative
Agent, Term Lender and Swing Line Lender By:  

/s/ Stephen B. King

Name:   Stephen B. King Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Revolving Lender and LC Issuer By:  

/s/ Stephen B. King

Name:   Stephen B. King Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Revolving Lender By:  

/s/ Lana Gifas

Name:   Lana Gifas Title:   Director By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CRDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Revolving Lender By:  

/s/ Ari Bruger

Name:   Ari Bruger Title:   Vice President By:  

/s/ Michael D’Onofrio

Name:   Michael D’Onofrio Title:   Associate

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Revolving Lender By:  

/s/ Peter W. Richer

Name:   Peter W. Richer Title:   Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

DNB BANK ASA, as a Revolving Lender By:  

/s/ Thomas Tangen

Name:   Thomas Tangen Title:   Senior Vice President

 

DNB BANK ASA, as a Revolving Lender By:  

/s/ Phil Kurpiewski

Name:   Phil Kurpiewski Title:   Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE A – EXCLUDED ASSET SALES

 

1. The sale of Patheon Puerto Rico, Inc.’s Caguas facility located at Villa
Blanca Industrial Park State Road #1, Km. 34.8 Caguas, Puerto Rico 00725 and any
assets and property associated therewith.



--------------------------------------------------------------------------------

SCHEDULE 1

Commitments

Revolving Commitments

 

Lender

  

Revolving Commitment

 

Morgan Stanley Bank, N.A.

   $ 20,100,000.00   

UBS AG, Stamford Branch

   $ 20,100,000.00   

Credit Suisse AG, Cayman Islands Branch

   $ 10,050,000.00   

KeyBank National Association

   $ 16,750,000.00   

DNB Nor Bank ASA

   $ 18,000,000.00      

 

 

 

Total:

   $ 85,000,000.00      

 

 

 

Term Loan Commitments

 

Lender

  

Term Loan Commitment

 

Morgan Stanley Senior Funding, Inc.

   $ 575,000,000.00   



--------------------------------------------------------------------------------

SCHEDULE 2

Unrestricted Subsidiaries

 

Subsidiary

 

Jurisdiction of Organization

Patheon Holdings Cyprus Ltd.   Cyprus Patheon UK Pension Trustees Limited  
England and Wales

Restricted Subsidiaries

 

Subsidiary

  

Jurisdiction of Organization

Patheon International Inc.    Canada Patheon U.S. Holdings Inc.    Delaware
Patheon P.R. LLC    Delaware Patheon U.S. Holdings LLC    Delaware Patheon
Finance LLC    Delaware Patheon Pharmaceuticals Inc.    Delaware Patheon
Pharmaceuticals Services Inc.    Delaware CEPH International Corporation   
Puerto Rico Patheon UK Limited    England and Wales Patheon Italia S.P.A.   
Italy Patheon B.V.    Netherlands Patheon Puerto Rico, Inc.    Puerto Rico
Patheon Puerto Rico Acquisitions Corporation    Puerto Rico Patheon France
S.A.S.    France Patheon Holdings S.A.S.    France Patheon International AG   
Switzerland Patheon KK    Japan Sobel USA Inc.    Delaware Banner Pharmacaps
Inc.    Delaware Banner Pharmacaps Europe B.V.    Netherlands Banner Pharmacaps
Canada Ltd.    Canada Pharmacaps Mexicana S.A. de C.V.    Mexico Gelcaps
Exportadora de Mexica S.A. de C.V.    Mexico Patheon Coöperatief U.A.   
Netherlands



--------------------------------------------------------------------------------

SCHEDULE 3 – SUBSIDIARY GUARANTORS

 

Subsidiary

  

Registered Owner/Beneficial Owner

  

Percentage of

Equity Interests

   

Jurisdiction of

Organization

Patheon International Inc.

   Patheon Inc.      100 %    Ontario, Canada Patheon U.S. Holdings Inc.   
Patheon International Inc.      100 %    Delaware, U.S.A. Patheon P.R. LLC   
Patheon International Inc.      100 %    Delaware, U.S.A. Patheon U.S. Holdings
LLC    Patheon International Inc.      100 %    Delaware, U.S.A. Patheon Finance
LLC    Patheon U.S. Holdings LLC      100 %    Delaware, U.S.A. Patheon
Pharmaceuticals Inc.    Patheon U.S. Holdings Inc.      100 %    Delaware,
U.S.A. Patheon Pharmaceuticals Services Inc.    Patheon U.S. Holdings Inc.     
100 %    Delaware, U.S.A. Sobel USA Inc.    Patheon U.S. Holdings Inc.      100
%    Delaware, U.S.A. Banner Pharmacaps Inc.    Sobel USA Inc.      100 %   
Delaware, U.S.A. Patheon B.V.    Patheon U.S. Holdings LLC      100 %   
Netherlands Patheon Coöperatief U.A.   

Patheon U.S. Holdings LLC

Patheon Finance LLC

    


 

99


1

% 


% 

  Netherlands Patheon UK Limited    Patheon B.V.      100 %    England Patheon
Puerto Rico, Inc.    Patheon P.R. LLC      100 %    Puerto Rico Patheon Puerto
Rico Acquisitions Corporation    Patheon Puerto Rico, Inc.      100 %    Puerto
Rico CEPH International Corporation    Patheon Puerto Rico Acquisitions
Corporation      100 %    Puerto Rico



--------------------------------------------------------------------------------

SCHEDULE 4 – MORTGAGED REAL PROPERTY

 

Company

  

Mailing Address

Patheon Inc.    2100 Syntex Court


Mississauga, Ontario

L5N 7K9 Canada

Patheon Inc.    111 Consumers Drive


Whitby, Ontario

L1N 5Z5 Canada

Patheon Pharmaceuticals Inc.    2110 East Galbraith Road


Cincinnati, Ohio, U.S.A.

45237

Patheon UK Limited    Patheon Building


Kingfisher Drive

Covingham, Swindon

Wiltshire SN3 5BZ

England

Patheon Puerto Rico, Inc.    State Road #670


Km. 2.7

Bo. Cote Norte

Manati, Puerto Rico 00674



--------------------------------------------------------------------------------

SCHEDULE 2.21 – MANDATORY COSTS RATE

 

1. The Mandatory Costs Rate is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Costs Rate will be calculated by the Administrative
Agent as a weighted average of the Lenders’ Additional Cost Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

 

3. The Additional Cost Rate for any Lender lending from a lending office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that lending office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that lending office.

 

4. The Additional Cost Rate for any Lender lending from a lending office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to a sterling Loan:

 

AB + C(B – D) + E x  0.01

  per cent. per annum 100 – (A + C)  

 

  (b) in relation to a Loan in any currency other than sterling:

 

E x 0.01

  per cent. per annum. 300  

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

  B is the percentage rate of interest (excluding the Margin and the Mandatory
Costs Rate and, if the Loan is an Unpaid Sum, the additional rate of interest
specified in section 2.11(d) (Default interest)) payable for the relevant
Interest Period on the Loan.



--------------------------------------------------------------------------------

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

  (d) “Reference Banks” means in relation to the Mandatory Costs Rate, the
Lenders lending from a lending office in a Participating Member State.

 

  (e) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules; and

 

  (f) “Unpaid Sum” means any sum due and payable but unpaid by a Credit Party
under the Loan Documents.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Administrative Agent, each Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by that Reference Bank to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.



--------------------------------------------------------------------------------

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of its lending office; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its lending office.

 

10. The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Costs Rate to the Lenders on the basis of the
Additional Cost Rate for each Lender based on the information provided by each
Lender and each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Costs Rate, an Additional Cost Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all Parties.

 

13. The Administrative Agent may from time to time, after consultation with the
Parent Borrower and the Lenders, determine and notify to all Parties any
amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all Parties.



--------------------------------------------------------------------------------

SCHEDULE 5.10 – TAXES

None.



--------------------------------------------------------------------------------

SCHEDULE 5.11 – REAL PROPERTY

PATHEON INC.

 

LOCATION

  

OWNERSHIP
STATUS

  

USE / TYPE OF

FACILITY

   ESTIMATED FAIR
MARKET VALUE  

2100 Syntex Court Mississauga, Ontario L5N 7K9 Canada

   Owned    Industrial Facility; Offices; Warehousing    $ 36,000,000   

111 Consumers Drive Whitby, Ontario L1N 5Z5 Canada

   Owned    Industrial Facility; Offices; Warehousing    $ 87,000,000   

PATHEON PHARMACEUTICALS INC.

 

LOCATION

  

OWNERSHIP
STATUS

  

USE / TYPE OF

FACILITY

   ESTIMATED FAIR
MARKET VALUE  

2110 East Galbraith Road Cincinnati, Ohio, U.S.A. 45237

   Owned    Industrial Facility; Offices; Warehousing    $ 137,000,000   



--------------------------------------------------------------------------------

PATHEON PUERTO RICO, INC.

 

LOCATION

  

OWNERSHIP
STATUS

  

USE / TYPE OF

FACILITY

   ESTIMATED FAIR
MARKET VALUE  

Road #670 Km. 2.7 Bo. Cote Norte Manati, Puerto Rico 00674

   Owned    Industrial Facility; Offices; Warehousing    $ 16,000,000   



--------------------------------------------------------------------------------

SCHEDULE 5.18 – SUBSIDIARIES

 

Subsidiary

  

Registered Owner/
Beneficial Owner

  

Number and Class of
Currently Authorized
and Issued Equity Interests

   Percentage
of Issued
Equity
Interests
Owned    

Jurisdiction of
Organization

Patheon International Inc.

   Patheon Inc.    4292 common shares      100 %    Ontario, Canada

Patheon U.S. Holdings Inc.

   Patheon International Inc.    101 common shares      100 %    Delaware,
U.S.A.

Patheon P.R. LLC

   Patheon International Inc.    5,001 membership units      100 %    Delaware,
U.S.A.

Patheon U.S. Holdings LLC

   Patheon International Inc.    551 membership units      100 %    Delaware,
U.S.A.

Patheon Finance LLC

   Patheon U.S. Holdings LLC    51 membership units      100 %    Delaware,
U.S.A.

Patheon Pharmaceuticals Inc.

   Patheon U.S. Holdings Inc.    101 common shares      100 %    Delaware,
U.S.A.

Patheon Pharmaceuticals Services Inc.

   Patheon U.S. Holdings Inc.    1 common share      100 %    Delaware, U.S.A.

CEPH International Corporation

   Patheon Puerto Rico Acquisitions Corporation    50,000 common shares      100
%    Puerto Rico

Patheon UK Limited

   Patheon B.V.    100,001 ordinary shares and 2,000,000 preference shares     
100 %    England

Patheon Italia S.P.A.

   Patheon B.V.    200,000 shares      100 %    Italy

Patheon B.V.

   Patheon U.S. Holdings LLC    42 shares      100 %    Netherlands

Patheon Puerto Rico, Inc.

   Patheon P.R. LLC    11,131,150 Class A common shares      100 %    Puerto
Rico

Patheon Puerto Rico Acquisitions Corporation

   Patheon Puerto Rico, Inc.    100,000 common shares      100 %    Puerto Rico

Patheon Holdings S.A.S

   Patheon B.V.    20,000 Class B shares      100 %    France

Patheon France S.A.S

   Patheon Holdings S.A.S    200,000 ordinary shares      100 %    France

Patheon Holdings Cyprus Ltd.

   Patheon U.S. Holdings LLC    1,500 ordinary shares      100 %    Cyprus

Patheon International AG

   Patheon B.V.    200 shares      100 %    Switzerland

Patheon KK

   Patheon International Inc.    200 common shares      100 %    Japan

Patheon UK Pension Trustees Limited

   Patheon UK Limited    1 ordinary share      100 %    England

Sobel USA Inc.

   Patheon U.S. Holdings Inc.    10 common shares      100 %    Delaware, U.S.A.

Banner Pharmacaps Inc.

   Sobel USA Inc.    367 Class A common shares      100 %    Delaware, U.S.A.



--------------------------------------------------------------------------------

Patheon Coöperatief U.A.

   Patheon U.S. Holdings LLC    99 votes      99 %    Netherlands    Patheon
Finance LLC    1 vote      1 %   

Banner Pharmacaps (Canada) Ltd.

   Banner Pharmacaps Inc.    2,979,837 common shares      100 %    Canada

Banner Pharmacaps Europe B.V.

   Patheon Coöperatief U.A.    EUR 22,725      100 %    Netherlands

Pharmacaps Mexicana S.A. de C.V.

   Banner Pharmacaps Inc.    183,034 Series A common shares and 498,023 Series B
Shares     


 

99.27


100

% 


% 

  Mexico   

Sobel USA, Inc.

   1,346 Series A common shares      0.73 %   

Gelcaps Exportadora de Mexico S.A. de C.V.

   Pharmacaps Mexicana S.A. de C.V.    496 Series A shares      99.02 %   
Mexico    Banner Pharmacaps Inc.    4 Series A Shares      0.8 %      
Pharmacaps Mexicana S.A. de C.V.    4,275 Series B shares      100 %    Mexico
   Pharmacaps Mexicana S.A. de C.V.    38,449 Series B-1 shares      99.933 %   
Mexico    Banner Pharmacaps Inc.    26 Series B-1 shares      0.07 %      
Pharmacaps Mexicana S.A. de C.V.    85,490 Series B-2 shares      99.93 %   
Mexico    Banner Pharmacaps Inc.    60 Series B-2 shares      0.07 %      
Pharmacaps Mexicana S.A. de C.V.    82,699 Series B-3 shares      99.94 %   
Mexico    Banner Pharmacaps Inc.    51 Series B-3 shares      0.06 %      
Pharmacaps Mexicana S.A. de C.V.    8,186,980 Series B-4 shares      99.934 %   
Mexico    Banner Pharmacaps Inc.    5,368 Series B-4 shares      0.066 %   



--------------------------------------------------------------------------------

SCHEDULE 5.21 – UNDISCLOSED LIABILITIES

None.



--------------------------------------------------------------------------------

SCHEDULE 6.10(c) – REAL ESTATE MATTERS

Real Estate Matters

To the extent not delivered on or before the Closing Date, the Credit Parties
shall deliver, or cause to be delivered, to the Collateral Agent the following
items, each in form and substance reasonably acceptable to the Administrative
Agent (x) with respect to each Mortgaged Real Property listed on Schedule 4
attached hereto, within 90 days after the Closing Date or such later date as the
Administrative Agent may agree in its sole discretion and (y) with respect to
each Mortgaged Real Property required to be subject to a Mortgage pursuant to
Section 6.10(a) hereof, within 90 days (or such longer period as the
Administrative Agent may agree in its sole discretion) following request by the
Administrative Agent and/or the Collateral Agent that a Lien on such Real
Property be granted:

 

  A. With respect to Mortgaged Real Property located within the continental
United States:

(i) Mortgages; Fixture Filings. A Mortgage encumbering such Mortgaged Real
Property in favor of the Collateral Agent, for the benefit of the Secured
Creditors, duly executed and acknowledged by each Credit Party that is the owner
of or holder of any interest in such Mortgaged Real Property, and otherwise in
form for recording in the recording office of the appropriate Section of the
Registry of Property of Puerto Rico where each such Mortgaged Real Property is
situated, together with such certificates, affidavits, questionnaires or returns
as may be necessary or advisable in connection with the recording or filing
thereof to create a lien under applicable laws, and such financing statements
and other instruments as may be necessary or advisable to grant a mortgage or
deed of trust lien under the laws of the applicable jurisdiction on the
Mortgaged Real Property and fixtures located thereon;

(ii) Consents and Approvals. Such consents, approvals, assignments, amendments,
supplements, estoppels, tenant subordination agreements or other instruments as
may be reasonably necessary or advisable in order for applicable Credit Party to
grant the Lien of the Mortgage with respect thereto;

(iii) Title Insurance Policies. A policy of title insurance (or marked-up title
insurance commitment having the effect of a policy of title insurance) (a “Title
Policy”) insuring the Lien of such Mortgage as a valid first mortgage or deed of
trust Lien on the Mortgaged Real Property and fixtures described therein in an
amount not less than the estimated fair market value of such Mortgaged Real
Property as reasonably determined by the Borrower and set forth on the
Perfection Certificate (or the applicable supplement thereto), which Title
Policy shall (A) be issued by a nationally-recognized title insurance company
reasonably acceptable to the Administrative Agent (the “Title Company”),
(B) include such reinsurance arrangements (with provisions for direct access, if
necessary) as shall be reasonably acceptable to the Administrative Agent, (C) be
supplemented by a “tie-in” or “cluster” endorsement, if available under
applicable law, and such other endorsements as may reasonably be requested by
the Administrative Agent (including endorsements on matters relating to usury,
first loss, last dollar, zoning, contiguity, revolving credit, doing business,
non-imputation, public road access, survey, variable rate, environmental lien,
subdivision, mortgage recording tax, separate tax lot, and so-called
comprehensive coverage over covenants and restrictions), and (E) contain no
exceptions to title other than Permitted Liens and other exceptions acceptable
to the Administrative Agent in its reasonable discretion;



--------------------------------------------------------------------------------

(iv) Affidavits and Other Information. Such affidavits, certificates,
information (including financial data) and instruments of indemnification
(including a so-called “gap” indemnification) as may be required to induce the
Title Company to issue the Title Policies and endorsements contemplated above;

(v) Payment of Title Fes and Premiums. evidence reasonably acceptable to the
Administrative Agent of payment by Borrower of all Title Policy premiums, search
and examination charges, escrow charges and related charges, mortgage recording
taxes, fees, charges, costs and expenses required for the recording of the
Mortgages and issuance of the Title Policies and endorsements contemplated
above;

(vi) Leases. Copies of all leases (or other agreements relating to possessory
interests, if any) affecting such Mortgaged Real Property pursuant to which any
Credit Party holds the lessor’s (or other grantor’s or licensor’s) interest,
which agreement shall, if so requested by the Administrative Agent, be
subordinate to the Lien of the applicable Mortgage, either expressly by its
terms or pursuant to a subordination, non-disturbance and attornment agreement
in form and substance reasonably acceptable to the Collateral Agent;

(vii) Opinions. Favorable written opinions, addressed to the Collateral Agent
and the Secured Creditors, of local counsel to the Credit Parties in each
jurisdiction (i) where a Mortgaged Real Property is located and (ii) where the
applicable Credit Party granting the Mortgage on said Mortgaged Real Property is
organized, regarding the due execution, delivery and enforceability of each such
Mortgage, the corporate formation, existence and good standing of the applicable
Credit Party, and such other matters as may be reasonably requested by the
Administrative Agent, each in form and substance reasonably acceptable to the
Administrative Agent;

(viii) Surveys. A survey of such Mortgaged Real Property that is
(A) (w) prepared by a surveyor or engineer licensed to perform surveys in the
jurisdiction where such Mortgaged Real Property is located, (x) certified to the
Collateral Agent and the Title Company, (y) compliant with the minimum
requirements of the American Land Title Association as such requirements are in
effect on the date of preparation thereof and (z) sufficient for the Title
Company to remove the standard survey exception from the applicable Title Policy
and to provide reasonable and customary survey-related endorsements thereto or
(B) otherwise acceptable to the Administrative Agent (a “Survey”); provided,
however, that a Survey shall not be required to the extent that (x) an existing
survey together with an “affidavit of no change” satisfactory to the Title
Company is delivered to the Collateral Agent and the Title Company and (y) the
Title Company removes the standard survey exception from the applicable Title
Policy and provides reasonable and customary survey-related endorsements
thereto;

(ix) Flood Hazard Determinations and Flood Insurance Documentation. A completed
“Life-of-Loan” Federal Emergency Management Agency standard flood hazard
determination together with (A) a notice about special flood hazard area status
and flood disaster assistance duly executed by the Borrower and the applicable
Credit Party), (B) a copy of, or a certificate as to coverage under, and a
declaration page relating to, the insurance policies required by clause
(x) hereof; and



--------------------------------------------------------------------------------

(x) Property Insurance. Evidence of the property insurance policies required to
be maintained pursuant to Section 6.03 hereof, each of which policies shall
(i) be endorsed or otherwise amended to include a “standard” or “New York”
lender’s loss payable or mortgagee endorsement (as applicable), (ii) name the
Collateral Agent, on behalf of the Secured Creditors, as additional insured,
(iii) identify the addresses of each property located in a special flood hazard
area and indicate the applicable flood zone designation, the flood insurance
coverage and the deductible relating thereto, (iv) provide that the insurer will
give the Collateral Agent 45 days’ written notice of cancellation or non-renewal
and (v) otherwise be in form and substance reasonably acceptable to the
Administrative Agent. Without limiting the foregoing, if at any time any
Building (as defined in the Flood Insurance Laws) located on any Mortgaged Real
Property is located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area with respect to
which flood insurance has been made available under the National Flood Insurance
Act of 1968 (as now or hereafter in effect or successor act thereto), then the
Borrower shall, or shall cause the applicable Credit Party to (A) maintain, or
cause to be maintained, with a financially sound and reputable insurer, flood
insurance in an amount and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and
(B) deliver to the Administrative Agent evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent. As used herein,
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

 

  B. With respect to Mortgaged Real Property located in Puerto Rico:

(i) Mortgages; Fixture Filings. One or more Mortgages and/or amendments or
supplements to the existing Mortgage (together with a mortgage note and/or
amendment or supplement to the existing PR Mortgage Notes and a pledge or
ratification of the existing pledge thereof) encumbering such Mortgaged Real
Property in favor of the Collateral Agent, for the benefit of the Secured
Creditors, duly executed and acknowledged by each Credit Party that is the owner
of or holder of any interest in such Mortgaged Real Property, and otherwise in
form for recording in the recording office of each applicable political
subdivision where each such Mortgaged Real Property is situated, together with
such certificates, affidavits, questionnaires or returns as may be necessary or
advisable in connection with the recording or filing thereof to create a lien
under applicable laws, and such financing statements and other instruments as
may be necessary or advisable to grant a mortgage or deed of trust lien under
the laws of the applicable jurisdiction on the Mortgaged Real Property and
fixtures located thereon;

(ii) Consents and Approvals. Such consents, approvals, assignments, amendments,
supplements, estoppels, tenant subordination agreements or other instruments as
may be reasonably necessary or advisable in order for applicable Credit Party to
grant and/or preserve the Lien of the Mortgage, as amended or supplement
pursuant to clause (i) above, with respect thereto;



--------------------------------------------------------------------------------

(iii) Title Insurance Policies. A policy of title insurance (or marked-up title
insurance commitment having the effect of a policy of title insurance) and/or
one or more endorsements to the existing title insurance policy (a “Title
Policy”) insuring the Lien of such Mortgage as a valid first mortgage or deed of
trust Lien on the Mortgaged Real Property and fixtures described therein in an
amount not less than the estimated fair market value of such Mortgaged Real
Property as reasonably determined by the Borrower and set forth on the
Perfection Certificate (or the applicable supplement thereto), which Title
Policy shall (A) be issued by a nationally-recognized title insurance company
reasonably acceptable to the Administrative Agent (the “Title Company”),
(B) include such reinsurance arrangements (with provisions for direct access, if
necessary) as shall be reasonably acceptable to the Administrative Agent, (C) be
supplemented by a “tie-in” or “cluster” endorsement, if available under
applicable law, and such other endorsements as may reasonably be requested by
the Administrative Agent (including endorsements on matters relating to usury,
first loss, last dollar, zoning, contiguity, revolving credit, doing business,
non-imputation, public road access, survey, variable rate, environmental lien,
subdivision, mortgage recording tax, separate tax lot, and so-called
comprehensive coverage over covenants and restrictions), and (E) contain no
exceptions to title other than Permitted Liens and other exceptions acceptable
to the Administrative Agent in its reasonable discretion;

(iv) Affidavits and Other Information. Such affidavits, certificates,
information (including financial data) and instruments of indemnification
(including a so-called “gap” indemnification) as may be required to induce the
Title Company to issue the Title Policies and endorsements contemplated above;

(v) Payment of Title Fees and Premiums. evidence reasonably acceptable to the
Administrative Agent of payment by Borrower of all Title Policy premiums, search
and examination charges, escrow charges and related charges, mortgage recording
taxes, fees, charges, costs and expenses required for the recording of the
Mortgages and issuance of the Title Policies and endorsements contemplated
above;

(vi) Leases. Copies of all leases (or other agreements relating to possessory
interests, if any) affecting such Mortgaged Real Property pursuant to which any
Credit Party holds the lessor’s (or other grantor’s or licensor’s) interest,
which agreement shall, if so requested by the Administrative Agent, be
subordinate to the Lien of the applicable Mortgage, either expressly by its
terms or pursuant to a subordination, non-disturbance and attornment agreement
in form and substance reasonably acceptable to the Collateral Agent;

(vii) Opinions. Favorable written opinions, addressed to the Collateral Agent
and the Secured Creditors, of local counsel to the Credit Parties in each
jurisdiction (i) where a Mortgaged Real Property is located and (ii) where the
applicable Credit Party granting the Mortgage on said Mortgaged Real Property is
organized, regarding the due execution, delivery and enforceability of each such
Mortgage, the corporate formation, existence and good standing of the applicable
Credit Party, and such other matters as may be reasonably requested by the
Administrative Agent, each in form and substance reasonably acceptable to the
Administrative Agent;

(viii) Surveys. With respect to all parcels of such Mortgaged Real Property on
which any buildings, means of access, or other improvements or rights necessary
or integral to the use and operation thereof are located, a Survey of such
Mortgaged Real Property; provided, however, that a Survey shall not be required
if the Title Company



--------------------------------------------------------------------------------

removes the standard survey exception from the applicable Title Policy and
provides reasonable and customary survey-related endorsements (to the extent
available in the applicable jurisdiction at commercially reasonable rates)
thereto, which may be based on the delivery to the Collateral Agent and the
Title Company of (x) an existing survey together with an “affidavit of no
change” satisfactory to the Title Company or (y) such other documents or
instruments as are satisfactory to the Title Company for said purpose;

(ix) Flood Hazard Determinations and Flood Insurance Documentation. A completed
“Life-of-Loan” Federal Emergency Management Agency standard flood hazard
determination together with (A) a notice about special flood hazard area status
and flood disaster assistance duly executed by the Borrower and the applicable
Credit Party), (B) a copy of, or a certificate as to coverage under, and a
declaration page relating to, the insurance policies required by clause
(x) hereof; and

(x) Property Insurance. Evidence of the property insurance policies required to
be maintained pursuant to Section 6.03 hereof, each of which policies shall
(i) be endorsed or otherwise amended to include a “standard” or “New York”
lender’s loss payable or mortgagee endorsement (as applicable), (ii) name the
Collateral Agent, on behalf of the Secured Creditors, as additional insured,
(iii) identify the addresses of each property located in a special flood hazard
area and indicate the applicable flood zone designation, the flood insurance
coverage and the deductible relating thereto, (iv) provide that the insurer will
give the Collateral Agent 45 days’ written notice of cancellation or non-renewal
and (v) otherwise be in form and substance reasonably acceptable to the
Administrative Agent. Without limiting the foregoing, if at any time any
Building (as defined in the Flood Insurance Laws) located on any Mortgaged Real
Property is located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area with respect to
which flood insurance has been made available under the National Flood Insurance
Act of 1968 (as now or hereafter in effect or successor act thereto), then the
Borrower shall, or shall cause the applicable Credit Party to (A) maintain, or
cause to be maintained, with a financially sound and reputable insurer, flood
insurance in an amount and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and
(B) deliver to the Administrative Agent evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent. As used herein,
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

 

  C. With respect to Mortgaged Real Property located in Canada:

(i) Mortgages; Fixture Filings. A Mortgage encumbering such Mortgaged Real
Property in favor of the Collateral Agent, for the benefit of the Secured
Creditors, duly executed and acknowledged by each Credit Party that is the owner
of or holder of any interest in such Mortgaged Real Property, and otherwise in
form for recording in the recording office of each applicable political
subdivision where each such Mortgaged Real Property is situated, together with
such certificates, affidavits, questionnaires or returns as may be necessary or
advisable in connection with the recording or filing thereof to create



--------------------------------------------------------------------------------

a lien under applicable laws, and such financing statements and other
instruments as may be necessary or advisable to grant a mortgage or deed of
trust lien under the laws of the applicable jurisdiction on the Mortgaged Real
Property and fixtures located thereon;

(ii) Consents and Approvals. Such consents, approvals, assignments, amendments,
supplements, estoppels, tenant subordination agreements or other instruments as
may be reasonably necessary or advisable in order for applicable Credit Party to
grant the Lien of the Mortgage with respect thereto;

(iii) Title Insurance Policies. A policy of title insurance (or marked-up title
insurance commitment having the effect of a policy of title insurance) (a “Title
Policy”) insuring the Lien of such Mortgage as a valid first mortgage or deed of
trust Lien on the Mortgaged Real Property and fixtures described therein in an
amount not less than the estimated fair market value of such Mortgaged Real
Property as reasonably determined by the Borrower and set forth on the
Perfection Certificate (or the applicable supplement thereto), which Title
Policy shall (A) be issued by a nationally-recognized title insurance company
reasonably acceptable to the Administrative Agent (the “Title Company”),
(B) include such reinsurance arrangements (with provisions for direct access, if
necessary) as shall be reasonably acceptable to the Administrative Agent, (C) be
supplemented by a “tie-in” or “cluster” endorsement, if available under
applicable law, and such other endorsements as may reasonably be requested by
the Administrative Agent (including endorsements on matters relating to usury,
first loss, last dollar, zoning, contiguity, revolving credit, doing business,
non-imputation, public road access, survey, variable rate, environmental lien,
subdivision, mortgage recording tax, separate tax lot, and so-called
comprehensive coverage over covenants and restrictions), and (E) contain no
exceptions to title other than Permitted Liens and other exceptions acceptable
to the Administrative Agent in its reasonable discretion;

(iv) Affidavits and Other Information. Such affidavits, certificates,
information (including financial data) and instruments of indemnification
(including a so-called “gap” indemnification) as may be required to induce the
Title Company to issue the Title Policies and endorsements contemplated above;

(v) Payment of Title Fes and Premiums. evidence reasonably acceptable to the
Administrative Agent of payment by Borrower of all Title Policy premiums, search
and examination charges, escrow charges and related charges, mortgage recording
taxes, fees, charges, costs and expenses required for the recording of the
Mortgages and issuance of the Title Policies and endorsements contemplated
above;

(vi) Leases. Copies of all leases (or other agreements relating to possessory
interests, if any) affecting such Mortgaged Real Property pursuant to which any
Credit Party holds the lessor’s (or other grantor’s or licensor’s) interest,
which agreement shall, if so requested by the Administrative Agent, be
subordinate to the Lien of the applicable Mortgage, either expressly by its
terms or pursuant to a subordination, non-disturbance and attornment agreement
in form and substance reasonably acceptable to the Collateral Agent;

(vii) Opinions. Favorable written opinions, addressed to the Collateral Agent
and the Secured Creditors, of local counsel to the Credit Parties in each
jurisdiction (i) where a Mortgaged Real Property is located and (ii) where the
applicable Credit Party granting the Mortgage on said Mortgaged Real Property is
organized, regarding the due execution, delivery and enforceability of each such
Mortgage, the corporate formation,



--------------------------------------------------------------------------------

existence and good standing of the applicable Credit Party, and such other
matters as may be reasonably requested by the Administrative Agent, each in form
and substance reasonably acceptable to the Administrative Agent;

(ix) Property Insurance. Evidence of the property insurance policies required to
be maintained pursuant to Section 6.03 hereof, each of which policies shall
(i) be endorsed or otherwise amended to include a standard lender’s loss payable
or mortgagee endorsement (as applicable), (ii) name the Collateral Agent, on
behalf of the Secured Creditors, as additional insured, (iii) provide that the
insurer will give the Collateral Agent 45 days’ written notice of cancellation
or non-renewal and (iv) otherwise be in form and substance reasonably acceptable
to the Administrative Agent.



--------------------------------------------------------------------------------

SCHEDULE 6.16 – POST-CLOSING OBLIGATIONS

Post-Closing Obligations

US Documents

The time period for compliance with any obligation set forth herein may be
extended or waived by the Administrative Agent in its sole discretion.

US Documents

The Collateral Agent (or its designee) shall have received originals of each of
the following no later than forty-five (45) days after the Closing Date:

 

  •  

Stock Power of:

 

  •  

Sobel USA Inc. for Certificate No. 5 held by Patheon U.S. Holdings Inc.;

 

  •  

Pharmacaps Mexicana for Certificate No. 1 (Class A) held by Banner Pharmacaps
Inc.;

 

  •  

Pharmacaps Mexicana for Certificate No. 1 (Class B) held by Banner Pharmacaps
Inc.;

 

  •  

Patheon US Holdings Inc. for Certificate No. 21 held by Patheon International
Inc.;

 

  •  

Banner Pharmacaps Inc. for Certificate No. 1 held by Sobel USA Inc.;

 

  •  

Patheon UK for Certificate No. 6 held by Patheon B.V.;

 

  •  

Patheon UK for Certificate No. 7 held by Patheon B.V.;

 

  •  

Banner Pharmacaps (Canada) Ltd. for Certificate No. 1 held by Banner Pharmacaps
Inc.;

 

  •  

Intercompany Note, dated December 14, 2012, by and among the Credit Parties.

The Parent Borrower shall have taken commercially reasonable efforts to provide
the Collateral Agent with (i) certificates as to coverage under the insurance
policies required by Section 6.03 and (ii) endorsements as to coverage under
each of the insurance policies required by Section 6.03, each in form and
substance reasonably satisfactory to the Collateral Agent, no later than sixty
(60) days after the Closing Date.

Dutch Security Documents

Each of the following (for the avoidance of doubt to the extent permitted by
applicable law) in form and substance reasonably satisfactory to the Collateral
Agent, in each case, shall be (x) completed or delivered to the Collateral Agent
(or its designee) within thirty (30) days following the Closing Date (other than
items 3 and 6 below which shall be completed and delivered within ninety
(90) days following the Closing Date) and (y) accompanied by any other
documents, certificates, evidences of authority and authorization as are
customary in the Netherlands:

 

  1. the deed of disclosed pledge over intercompany receivables between Patheon
B.V. as pledgor and the Collateral Agent as pledgee;



--------------------------------------------------------------------------------

  2. the deed of disclosed pledge over intercompany receivables between Patheon
Coöperatief U.A. as pledgor and the Collateral Agent as pledgee;

 

  3. the deed of disclosed pledge over intercompany receivables between Banner
Pharmacaps Europe B.V. as pledgor and the Collateral Agent as pledgee;

 

  4. the deed of disclosed pledge of shares between Patheon U.S. Holdings LLC as
pledgor, the Collateral Agent as pledgee and Patheon B.V. as company;

 

  5. the deed of disclosed pledge over membership rights between Patheon US
Holdings LLC and Patheon Finance LLC as pledgors, the Collateral Agent as
pledgee and Patheon Coöperatief U.A. as company;

 

  6. the deed of disclosed pledge over shares between Patheon Coöperatief U.A.
as pledgor, the Collateral Agent as pledgee and Banner Pharmacaps Europe B.V. as
company;

 

  7. legal opinion of Hill Smith King & Wood, Dutch counsel to the Credit
Parties;

Puerto Rico Security Documents

Each of the following in form and substance reasonably satisfactory to the
Collateral Agent, in each case, shall be (x) completed or delivered to the
Collateral Agent (or its designee) within forty-five (45) days following the
Closing Date and (y) accompanied by any other documents, certificates, evidences
of authority and authorization as are customary in the Puerto Rico:

 

  1. mortgaged notes with respect to the properties located at State Road #670,
Km. 2.7, Bo. Cote Norte, Manati, Puerto Rico 00674, together with endorsements
in favor of the Collateral Agent;

 

  2. UCC-1 financing statements with respect to the mortgaged notes referenced
in the preceding clause;

 

  3. Ratification of U.S. Security Agreement, among the Credit Parties organized
under the laws of Puerto Rico or any jurisdiction therein and the Collateral
Agent; and

 

  4. the PR Borrower and its Subsidiaries shall have taken commercially
reasonable efforts to file (or have filed on their behalf) applicable UCC
financing termination statements related to any UCC financing statements filed
against such entities in favor of Royal Bank of Canada.



--------------------------------------------------------------------------------

UK Security Documents

Title documents in respect of the freehold property known as Patheon Building,
Kingfisher Drive Swindon with title number WT288918 shall be delivered to the
Collateral Agent (or its designee) within forty-five (45) days following the
Closing Date.

Real Estate

Within ninety (90) days following the Closing Date, the completion of certain
real estate post-closing obligations listed on Schedule 6.10(c) of the Credit
Agreement.



--------------------------------------------------------------------------------

SCHEDULE 7.02 – LIENS

 

  1. Pledges of the shares of BSP Pharmaceuticals held by Patheon BV to the
lenders to BSP Pharmaceuticals as further described in Schedule 7.03.

 

  2. Liens and encumbrances on real property disclosed in title opinions or
title insurance documents related to Mortgaged Real Property.

 

  3. The following liens:

 

Debtor

  

Jurisdiction

  

Scope
of Search

  

Type of
filing found

  

Secured

Party

  

Collateral

  

Original

File Date

  

Original
File
Number

  

Amdt.

File Date

  

Amdt.

File
Number

Patheon Pharmaceutical Inc.

   Delaware SOS       UCC-1    Dorman Leasing, Inc.    Leased Equipment   
11/24/2008   

2008

3914007

     

Patheon Pharmaceutical Inc.

   Delaware SOS       UCC-1    General Electric Capital Corporation    Specific
Equipment    06/10/2009   

2009

1972949

     

Patheon Pharmaceutical Inc.

   Delaware SOS      

UCC-3 Amendment

 

Restated Collateral

   General Electric Capital Corporation    Specific Equipment    06/10/2009   

2009

1972949

   12/30/2009   

2009

4180730

Patheon Pharmaceutical Inc.

   Delaware SOS       UCC-1    General Electric Capital Corporation    Specific
Equipment    09/08/2009   

2009

2883629

     

Patheon Pharmaceutical Inc.

   Delaware SOS      

UCC-3 Amendment

 

Restated Collateral

   General Electric Capital Corporation    Specific Equipment    09/08/2009   

2009

2883629

   09/09/2009   

2009

2898077

Patheon Pharmaceutical Inc.

   Delaware SOS       UCC-1    General Electric Capital Corporation    Specific
Equipment    10/19/2009   

2009

3357461

     

Patheon Pharmaceutical Inc.

   Delaware SOS      

UCC-3 Amendment

 

Restated Collateral

   General Electric Capital Corporation    Specific Equipment    10/19/2009   

2009

3357461

   10/27/2009   

2009

3452288

Patheon Pharmaceutical Inc.

   Delaware SOS       UCC-1    IBM Credit, LLC    Leased Equipment    10/21/2009
  

2009

3383756

     

Patheon Pharmaceutical Inc.

   Delaware SOS       UCC-1    IBM Credit, LLC    Leased Equipment    11/02/2009
  

2009

3512057

     



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Scope
of Search

  

Type of
filing found

  

Secured

Party

  

Collateral

  

Original

File Date

  

Original
File
Number

  

Amdt.

File Date

  

Amdt.

File
Number

Patheon Pharmaceutical Inc.

   Delaware SOS       UCC-1    General Electric Capital Corporation    Specific
Equipment    11/24/2009   

2009

3781165

     

Patheon Pharmaceutical Inc.

   Delaware SOS       UCC-1    IBM Credit, LLC    Leased Equipment    12/11/2009
  

2009

3983241

     

Patheon Pharmaceutical Inc.

   Delaware SOS       UCC-1    General Electric Capital Corporation    Specific
Equipment    03/26/2010   

2010

1059991

     

Patheon Pharmaceutical Inc.

   Delaware SOS       UCC-1    General Electric Capital Corporation    Specific
Equipment    03/26/2010   

2010

1060049

     

Patheon Pharmaceutical Inc.

   Delaware SOS       UCC-1    General Electric Capital Corporation    Specific
Equipment    08/05/2010   

2010

2731648

     

Patheon Pharmaceutical Inc.

   Delaware SOS       UCC-1    General Electric Capital Corporation    Specific
Equipment    02/24/2011   

2011

0694235

     

Patheon Pharmaceutical Inc.

   Delaware SOS       UCC-1    General Electric Capital Corporation    Specific
Equipment    09/08/2011   

2011

3450726

     

Banner Pharmacaps Inc

   Delaware SOS       UCC-1    IBM Credit LLC    Leased Equipment    06/06/2008
  

2008

1942042

     

Banner Pharmacaps Inc

   Delaware SOS       UCC-1    US Bancorp    Specific Equipment    03/13/2009   

2009

0819240

     

Banner Pharmacaps Inc and Banner Pharmacaps, Inc.

   Delaware SOS       UCC-1    Brenntag Southeast, Inc.    Consigned Goods   
05/04/2009   

2009

1483269

     

Banner Pharmacaps Inc

   Delaware SOS       UCC-1    U.S. Bancorp Euipment Finance, Inc.    Specific
Equipment    12/12/2011   

2011

4758416

     



--------------------------------------------------------------------------------

SCHEDULE 7.03 – INDEBTEDNESS

1. Letter of credit in the amount of U.S.$70,000 issued by JPMorgan Chase Bank,
N.A. in favor of ARE-7030 Kit Creek, LLC which has been secured by reserves
against borrowing base availability the Agent as of the Effective Date.

2. Guarantee (“letter of patronage”) of Patheon Inc. in favour of Sanpaolo IMI
S.p.A. dated November 18, 2002 in respect of the commitment of Patheon Inc. to
maintain a minimum equity investment in Patheon Italia S.p.A. of €17,172,000 to
permit Patheon Italia S.p.A. to qualify for certain grants to be received from
governmental authorities in Italy.

3. Guarantee (“letter of patronage”) of Patheon Inc. in favour of Banca
IntesaBci Mediocredito S.p.A. dated June 11, 2004 in respect of the commitment
of Patheon Inc. to provide notification within 30 days of a change in control of
Patheon Italia S.p.A. from Patheon Inc. This letter guarantees our credit line
up to the amount of €6,000,000

4. Letter of comfort dated August 27, 2008 in favor of Locat S.p.A. and in
support of a leasing agreement for manufacturing equipment valued at €4,546,350.

6. Letter of comfort dated March 8, 2010 addressed to Unicredit Corporate
Banking SpA in support of a credit facility in favor of BSP Pharmaceuticals Srl
(“BSP”) acknowledging a 2,000,000 mortgage loan guaranteed by properties and
equipment and a 750,000 short-term bank loan.

7. Agreement for Incentives dated on May 1, 1996, as amended, between MOVA
Pharmaceutical Corporation (now Patheon Puerto Rico, Inc.) and The Puerto Rico
Industrial Development Company (“PRIDCO”) for an R&D incentives grant that was
effectively a loan to be repaid through royalties on MOVA production. PRIDCO,
through its rights, did not consent to the change of control of MOVA when
Patheon acquired it and, accordingly, an accelerated repayment schedule was
agreed such that the sellers of MOVA made an aggregate lump sum payment to
PRIDCO of $2,387,098.88 and Patheon Puerto Rico, Inc. made 9 quarterly payments
to PRIDCO of $265,233.21 starting on April 1, 2007 and ending on April 1, 2009.
The sellers of MOVA are be entitled to be reimbursed by MOVA for the lump sum
payment made by them to PRIDCO as follows: Patheon Puerto Rico, Inc. makes
quarterly royalty payments to the sellers of MOVA in the amount of 1% of all
revenue received by Patheon Puerto Rico, Inc., if any, in respect of the
manufacture by Patheon Puerto Rico, Inc. of the products Levothyroxine,
Glyburide and Glycron after April 1, 2009 and ending on the date that the
aggregate amount of $2,387,098.88 in royalty payments has been made.

8. Guarantee of MOVA Pharmaceutical Corporation (no Patheon Puerto Rico, Inc.)
in favour of SB Pharmco Puerto Rico Inc. dated as of March 21, 1997,
guaranteeing the performance by ChemSource Corporation of certain environmental
obligations up to $17,500,000 under an agreement by and among ChemSource
Corporation, MOVA Pharmaceutical Corporation and SB Pharmco Puerto Rico Inc.



--------------------------------------------------------------------------------

11. Lines of credit to Patheon Italia S.p.A. in an aggregate principal amount of
up to €14,500,000 from the following institutions: €8,000,000 from Credito
Valtellinese S.p.A. (formerly Credito Artigiano S.p.A), €2,500,000 from
UniCredit Corporate Banking S.p.A. and €4,000,000 from Intesa Sanpaolo S.p.A.

13. Lines of credit to Patheon France S.A.S. from BNP Paribas in an aggregate
principal amount of €1,500,000.



--------------------------------------------------------------------------------

SCHEDULE 7.04 – INVESTMENTS

The following are the existing investments which include any securities into
which such investments may be converted from time to time.

Corporate Holdings

See Schedule 5.18 for the corporate holdings of the companies in the Patheon
group.

Intercompany indebtedness/advances

Please see the charts attached to this Schedule 10 of the Perfection Certificate
indicating intercompany loans within the Patheon group.

BSP Pharmaceuticals

Patheon Inc., through Patheon Italia S.p.A. and Patheon B.V., holds an interest
of 18% in BSP Pharmaceuticals srl (collectively, “BSP Pharmaceuticals”). BSP, a
privately-held Italian company, operates an oncology production facility in
Latina, Italy that specializes in providing third-party development and
manufacturing of cytotoxic pharmaceutical products. Patheon has committed to
provide equity in BSP Pharmaceuticals up to an overall amount of €2,358,000 of
which €1,980,000 has been provided.

As of April 2010, Patheon Italia S.p.A. and Patheon B.V. have each guaranteed up
to €580,000 if BSP Pharmaceuticals does not fulfill its obligations to its
lenders.

The shareholders agreement includes provisions in respect of buy/sell rights
among the shareholders.

The shares of BSP Pharmaceuticals held by Patheon Italia S.p.A. and Patheon B.V.
have been pledged to the lenders of BSP Pharmaceuticals.1

Patheon UK Pension Trustees Limited

Patheon UK holds 1 ordinary share of £1 in Patheon UK Pension Trustees Limited.

 

1  For sake of clarity, the pledge is in favour of Unicredit Bank for the loans
granted to BSP in 2007. The reimbursement of such loans will end on December 31,
2015.



--------------------------------------------------------------------------------

SCHEDULE 7.07 – CONTRACTUAL OBLIGATIONS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.08 – TRANSACTIONS WITH AFFILIATES

None.



--------------------------------------------------------------------------------

SCHEDULE 11.05 – ADMINISTRATIVE AGENT’S OFFICE, CERTAIN ADDRESSES FOR NOTICES

MORGAN STANLEY SENIOR FUNDING, INC.

 

LEGAL NAME    Morgan Stanley Senior Funding, Inc. LEGAL ADDRESS:    1585
Broadway    New York, NY 10036 TAX ID NUMBER    13-3888640

CLOSING CONTACTS (Send all initial funding, closing, and upfront fee notices
to):

 

PRIMARY:    CONTACTS:    Michael Gavin ADDRESS:    1 Pierrepont Plaza ADDRESS:
   Brooklyn, NY 11201 TELEPHONE:    718-754-4041 TELECOPIER:    718-233-2132
email address:    primarydocs@morganstanley.com SECONDARY:    CONTACTS:    David
Ingber ADDRESS:    1 Pierrepont Plaza ADDRESS:    Brooklyn, NY 11201 TELEPHONE:
   718-754-7281 TELECOPIER:    email address:    nyparclosers@morganstanley.com
MORGAN STANLEY AGENCY: CONTACTS:    Morgan Stanley Agency Servicing ADDRESS:   
1 Pierrepont Plaza ADDRESS:    Brooklyn, NY 11201 TELEPHONE:    212-507-6680
TELECOPIER:    email address    msagency@morganstanley.com

DOCUMENTATION / INTRALINKS / SYNDTRAK AGENCY SITE CONTACTS

(Send all credit documents, amendment/waiver requests, financial information,
compliance certificates, etc. to each of the following contacts*):

 

PRIMARY CONTACT: CONTACTS:    Edward Henley ADDRESS:    1300 Thames Street,
Thames Street Wharf, 4th Floor ADDRESS:    Baltimore, MD 21231 TELEPHONE   
443-627-4326



--------------------------------------------------------------------------------

TELECOPIER    212-404-9645 email address:    docs4loans@ms.com
Intralinks/Syndtrak    User Profile    ms4loans@ms.com Attn:    Documentation
Team CREDIT OFFICER:    Paolo Persico ADDRESS:    750 Seventh Avenue, 11th Floor
ADDRESS:    New York, NY 10019 TELEPHONE:    212-762-3795 TELECOPIER:   
212-507-3573 email address:    Paolo.Persico@morganstanley.com BUSINESS CONTACT:
            Jack Mahoney ADDRESS:    1585 Broadway Avenue, 4th Floor ADDRESS:   
New York, NY 10036 TELEPHONE:    212-761-2921 TELECOPIER:    212-507-3396 email
address:    Jack.Mahoney@morganstanley.com

LC ISSUER CONTACTS (Send all Letter of Credit related notices to):

 

CONTACTS :    Morgan Stanley Bank, N.A. ADDRESS:    1300 Thames Street Thames
Street Wharf, 4th Floor ADDRESS:    Baltimore, MD 21231 ATTENTION:    Letter of
Credit Department TELEPHONE:    443-627-4555 TELECOPIER::    212-507-5010

LOAN ADMINISTRATION CONTACTS (Send all borrowing, paydown, interest,
commitment/facility/ lc fee, rollover, rate setting, termination notices,

 

CONTACTS:    Morgan Stanley Loan Servicing ADDRESS:    1300 Thames Street Wharf,
4th floor ADDRESS:    Baltimore, MD 21231 TELEPHONE:    443-627-4355 TELECOPIER:
   718-233-2140 email address    msloanservicing@morganstanley.com



--------------------------------------------------------------------------------

LEGAL CONTACT (Send all legal notices to):

 

CONTACTS:    Morgan Stanley - Legal & Compliance Division - Corporate Loans
Group ADDRESS:    1221 Avenue of the Americas, 34th Floor ADDRESS:    New York,
NY 10020 TELECOPIER    646-202-9232

 

* hard copies/electronic copies of closing sets should be sent to the Primary
Documentation Contact listed above



--------------------------------------------------------------------------------

EXHIBIT A-1

[FORM OF] REVOLVING FACILITY NOTE

 

[$][Cdn.$][€][£]                        , 201      New York, New York

FOR VALUE RECEIVED, the undersigned,                      (the “Borrower”),
hereby promises to pay to the order of                      (the “Lender”), in
lawful money of the [United States of America][or insert applicable
jurisdiction] and in immediately available funds, at the Payment Office (such
term and certain other terms used herein without definition shall have the
meanings ascribed thereto in the Credit Agreement referred to below) of the
Administrative Agent, the principal sum of                     
([$][Cdn.$][€][£]        ) or, if less, the then unpaid principal amount of all
Revolving Loans made by the Lender to the Borrower pursuant to the Credit
Agreement, on the Revolving Facility Termination Date.

The Borrower promises also to pay interest in like currency and funds at the
Payment Office on the unpaid principal amount of each Revolving Loan made by the
Lender from the date of such Revolving Loan until paid at the rates and at the
times to be determined in accordance with Section 2.11 of the Credit Agreement.

This Revolving Facility Note is one of the Notes referred to in the Credit
Agreement, dated as of December 14, 2012, among: (i) Patheon Inc., a corporation
existing under the laws of Canada (the “Parent Borrower”), (ii) Patheon
Pharmaceuticals Inc., a Delaware corporation (the “US Borrower”), Patheon UK
Limited, a limited liability company incorporated in England (the “UK Borrower”)
and Patheon Puerto Rico, Inc., a Puerto Rican corporation (the “PR Borrower”,
together with the US Borrower and the UK Borrower, the “Subsidiary Borrowers”
and collectively with the Parent Borrower, and any Additional Borrowers from
time to time party thereto, the “Borrowers”), (iii) the lenders from time to
time party thereto (together with their successors and assigns, the “Lenders”),
(iv) Morgan Stanley Senior Funding, Inc. as administrative agent (in such
capacity, the “Administrative Agent”), Collateral Agent and Swing Line Lender,
(v) the LC Issuer and (vi) the other parties thereto (as the same may be
amended, modified, supplemented, extended, refinanced, replaced or amended and
restated from time to time, the “Credit Agreement”), and is entitled to the
benefits thereof and of the other Loan Documents.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Revolving Facility Note, except as expressly set forth in
the Credit Agreement. No failure to exercise, or delay in exercising, any rights
hereunder on the part of the holder hereof shall operate as a waiver of any such
rights.

This Revolving Facility Note shall be construed in accordance with and be
governed by the laws of the State of New York, without regard to principles of
conflict of law.

 

A-1-1



--------------------------------------------------------------------------------

THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS REVOLVING
FACILITY NOTE, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.

 

[PATHEON INC., as the Borrower By:  

 

Name:  

 

Title:  

]

[PATHEON PHARMACEUTICALS INC., as the Borrower By:  

 

Name:  

 

Title:  

]

[PATHEON UK LIMITED, as the Borrower By:  

 

Name:  

 

Title:  

]

[PATHEON PUERTO RICO, INC., as the Borrower By:  

 

Name:  

 

Title:  

]

[ADDITIONAL BORROWER], as the Borrower By:  

 

Name:  

 

Title:  

]

 

A-1-2



--------------------------------------------------------------------------------

EXHIBIT A-2

[FORM OF] SWING LINE NOTE

 

[$][Cdn.$][€][£]                , 201      New York, New York

FOR VALUE RECEIVED, the undersigned,                      (the “Borrower”),
hereby promises to pay to the order of Morgan Stanley Senior Funding, Inc., as
Swing Line Lender, the principal sum of                     
([$][Cdn.$][€][£]        ) or, if less, the then unpaid principal amount of all
Swing Loans (such term and each other capitalized term used herein without
definition shall have the meanings ascribed thereto in the Credit Agreement
referred to below) made by the Swing Line Lender to the Borrower pursuant to the
Credit Agreement, in [U.S. Dollars][Canadian Dollars][Euros][Pounds Sterling]
and in immediately available funds, at the Payment Office, on the Swing Loan
Maturity Date applicable to each such Swing Loan.

The Borrower promises also to pay interest in like currency and funds at the
Payment Office on the unpaid principal amount of each Swing Loan made by the
Swing Line Lender from the date of such Swing Loan until paid at the rates and
at the times to be determined in accordance with Section 2.11 of the Credit
Agreement.

This Swing Line Note is one of the Notes referred to in the Credit Agreement,
dated as of December 14, 2012, among: (i) Patheon Inc., a corporation existing
under the laws of Canada (the “Parent Borrower”), (ii) Patheon Pharmaceuticals
Inc., a Delaware corporation (the “US Borrower”), Patheon UK Limited, a limited
liability company incorporated in England (the “UK Borrower”) and Patheon Puerto
Rico, Inc., a Puerto Rican corporation (the “PR Borrower”, together with the US
Borrower and the UK Borrower, the “Subsidiary Borrowers” and collectively with
the Parent Borrower, and any Additional Borrowers from time to time party
thereto, the “Borrowers”), (iii) the lenders from time to time party thereto
(together with their successors and assigns, the “Lenders”), (iv) Morgan Stanley
Senior Funding, Inc. as administrative agent (in such capacity, the
“Administrative Agent”), Collateral Agent and Swing Line Lender, (v) the LC
Issuer and (vi) the other parties thereto (as the same may be amended, modified,
supplemented, extended, refinanced, replaced or amended and restated from time
to time, the “Credit Agreement”), and is entitled to the benefits thereof and of
the other Loan Documents.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Swing Line Note, except as expressly set forth in the
Credit Agreement. No failure to exercise, or delay in exercising, any rights
hereunder on the part of the holder hereof shall operate as a waiver of any such
rights.

This Swing Line Note shall be construed in accordance with and be governed by
the laws of the State of New York, without regard to principles of conflict of
law.

 

A-2-1



--------------------------------------------------------------------------------

THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS SWING LINE
NOTE, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

 

[PATHEON INC., as the Borrower By:  

 

Name:  

 

Title:  

]

[PATHEON PHARMACEUTICALS INC., as the Borrower By:  

 

Name:  

 

Title:  

]

[PATHEON UK LIMITED, as the Borrower By:  

 

Name:  

 

Title:  

]

[PATHEON PUERTO RICO, INC., as the Borrower By:  

 

Name:  

 

Title:  

]

[ADDITIONAL BORROWER], as the Borrower By:  

 

Name:  

 

Title:  

]

 

A-2-2



--------------------------------------------------------------------------------

EXHIBIT A-3

[FORM OF] TERM NOTE

 

$                , 201      New York, New York

FOR VALUE RECEIVED, the undersigned, Patheon Inc., a corporation existing under
the laws of Canada (the “Parent Borrower”), hereby promise to pay to the order
of                      (the “Lender”) the principal sum of $         or, if
less, the then unpaid principal amount of all Term Loans (such term and each
other capitalized term used herein without definition shall have the meanings
ascribed thereto in the Credit Agreement referred to below) made by the Lender
to the Parent Borrower pursuant to the Credit Agreement, in U.S. Dollars and in
immediately available funds, at the Payment Office on the applicable Maturity
Date.

The Parent Borrower also promises to pay interest in like currency and funds at
the Payment Office on the unpaid principal amount of each Term Loan made by the
Lender from the date of such Term Loan until paid at the rates and at the times
to be determined in accordance with Section 2.11 of the Credit Agreement.

This Term Note is one of the Notes referred to in the Credit Agreement, dated as
of December 14, 2012, among: (i) the Parent Borrower, (ii) Patheon
Pharmaceuticals Inc., a Delaware corporation (the “US Borrower”), Patheon UK
Limited, a limited liability company incorporated in England (the “UK Borrower”)
and Patheon Puerto Rico, Inc., a Puerto Rican corporation (the “PR Borrower”,
together with the US Borrower and the UK Borrower, the “Subsidiary Borrowers”
and collectively with the Parent Borrower, and any Additional Borrowers from
time to time party thereto, the “Borrowers”), (iii) the lenders from time to
time party thereto (together with their successors and assigns, the “Lenders”),
(iv) Morgan Stanley Senior Funding, Inc. as administrative agent (in such
capacity, the “Administrative Agent”), Collateral Agent and Swing Line Lender,
(v) the LC Issuer and (vi) the other parties thereto (as the same may be
amended, modified, supplemented, extended, refinanced, replaced or amended and
restated from time to time, the “Credit Agreement”), and is entitled to the
benefits thereof and of the other Loan Documents.

The Parent Borrower hereby waives presentment, demand, protest or notice of any
kind in connection with this Term Note, except as expressly set forth in the
Credit Agreement. No failure to exercise, or delay in exercising, any rights
hereunder on the part of the holder hereof shall operate as a waiver of any such
rights.

This Term Note shall be construed in accordance with and be governed by the laws
of the State of New York, without regard to principles of conflict of law.

 

A-3-1



--------------------------------------------------------------------------------

THE UNDERSIGNED HEREBY IRREVOCABLY WAIVE ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS TERM NOTE,
THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

PATHEON INC., as the Parent Borrower By:  

 

Name:  

 

Title:  

 

 

A-3-2



--------------------------------------------------------------------------------

EXHIBIT B-1

[FORM OF] NOTICE OF BORROWING

            , 201  

Morgan Stanley Senior Funding, Inc.,

as Administrative Agent for the Lenders party

to the Credit Agreement referred to below

1585 Broadway

New York, New York 10036

 

  Re: Notice of Borrowing under the Credit Agreement Referred to Below

Ladies and Gentlemen:

The undersigned, [PATHEON INC., a corporation existing under the laws of Canada,
PATHEON PHARMACEUTICALS INC., a Delaware corporation, PATHEON UK LIMITED, a
limited liability company incorporated in England, PATHEON PUERTO RICO, INC., a
Puerto Rican corporation] (the “[Parent ]Borrower”), refers to the Credit
Agreement, dated as of December 14, 2012, among: (i) the Parent Borrower,
(ii) Patheon Pharmaceuticals Inc., a Delaware corporation (the “US Borrower”),
Patheon UK Limited, a limited liability company incorporated in England (the “UK
Borrower”) and Patheon Puerto Rico, Inc., a Puerto Rican corporation (the “PR
Borrower”, together with the US Borrower and the UK Borrower, the “Subsidiary
Borrowers” and collectively with the Parent Borrower, and any Additional
Borrowers from time to time party thereto, the “Borrowers”), (iii) the lenders
from time to time party thereto (together with their successors and assigns, the
“Lenders”), (iv) Morgan Stanley Senior Funding, Inc. as administrative agent (in
such capacity, the “Administrative Agent”), Collateral Agent and Swing Line
Lender, (v) the LC Issuer and (vi) the other parties thereto (as the same may be
amended, modified, supplemented, extended, refinanced, replaced or amended and
restated from time to time, the “Credit Agreement”), and hereby gives you
notice, irrevocably, pursuant to Section 2.08(b) of the Credit Agreement, that
the undersigned hereby requests one or more Borrowings under the Credit
Agreement, and in that connection therewith sets forth in Schedule 1 attached
hereto the information relating to each such Borrowing (collectively the
“Proposed Borrowing”) as required by Section 2.08(b) of the Credit Agreement.

The undersigned hereby specifies that the Proposed Borrowing will consist of
Loans as indicated in Schedule 1 attached hereto.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties of the Credit Parties contained in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects (or, if qualified by “materiality,” “Material Adverse Effect”
or similar language, in all respects (after giving effect to such
qualification)) with the same effect as though such representations and
warranties had been made on and as of the date hereof, except to the extent that
such representations and warranties expressly relate to an earlier specified
date or period, in which case such representations and warranties were true and
correct in all material respects as of the date when made or for the respective
period; and

(B) no Default or Event of Default has occurred and is continuing, or would
result from such Proposed Borrowing or from the application of the proceeds
thereof.

[The remainder of this page is intentionally left blank.]

 

B-1-1



--------------------------------------------------------------------------------

Very truly yours, [PATHEON INC., as Parent Borrower By:  

 

Name:  

 

Title:  

]

[PATHEON PHARMACEUTICALS INC., as the Borrower By:  

 

Name:  

 

Title:  

]

[PATHEON UK LIMITED, as the Borrower By:  

 

Name:  

 

Title:  

]

[PATHEON PUERTO RICO, INC., as the Borrower By:  

 

Name:  

 

Title:  

]

[ADDITIONAL BORROWER], as the Borrower By:  

 

Name:  

 

Title:  

]

 

B-1-2



--------------------------------------------------------------------------------

Schedule 1

BORROWING SCHEDULE

Proposed Borrowing:

 

Name of Borrower

   Class of
Borrowing1    Business Day of
Proposed
Borrowing    Type of
Loans    Aggregate
Principal
Amount of
Loans2 and
Currency   Interest Period if
Loans are
Eurodollar Loans   Swing Line
Maturity Date
if Loans are
Swing Loans                   , 201      Base Rate
Loans

 

Eurodollar
Loans

 

Swing
Loans

 

[Circle
one of

above]

   [$][Cdn.$][€][£]
               One Month

 

Two Months

 

Three Months

 

Six Months

 

Nine Months3

 

Twelve  Months4

 

[Circle one of

above]

              , 201  

 

1 

E.g., “Initial Term Loans”, “Incremental Term Loans”, “Extended Term Loans”,
“Refinancing Term Loans”, “Revolving Loans”, “Incremental Revolving Loans”,
“Extended Revolving Credit Loans”, “Refinancing Revolving Credit Commitments”,
etc.

2 

In the case of a Borrowing (other than Borrowings of Loans under an Incremental
Facility) denominated in US Dollars, US$1,000,000, (ii) in the case of a
Borrowing denominated in Canadian Dollars, Cdn.$1,000,000, (iii) in the case of
a Borrowing denominated in Euros, €1,000,000, and (iv) in the case of a
Borrowing denominated in Sterling, £500,000. Each Incremental Term Loan
Commitment shall be in an aggregate principal amount that is not less than
$15,000,000 and shall be in an increment of $1,000,000 and each Incremental
Revolving Credit Commitment shall be in an aggregate principal amount that is
not less than $5,000,000 and shall be in an increment of $1,000,000.

3 

To extent agreed to by each relevant Lender.

4 

To extent agreed to by each relevant Lender.



--------------------------------------------------------------------------------

EXHIBIT B-2

[FORM OF] NOTICE OF CONTINUATION OR CONVERSION

            , 201  

Morgan Stanley Senior Funding, Inc.,

as Administrative Agent for the Lenders party

to the Credit Agreement referred to below

1585 Broadway

New York, New York 10036

 

  Re: Notice of Continuation or Conversion under the Credit Agreement Referred
to Below

Ladies and Gentlemen:

The undersigned, [PATHEON INC., a corporation existing under the laws of Canada,
PATHEON PHARMACEUTICALS INC., a Delaware corporation, PATHEON UK LIMITED, a
limited liability company incorporated in England, PATHEON PUERTO RICO, INC., a
Puerto Rican corporation] (the “[Parent ]Borrower”), refers to the Credit
Agreement, dated as of December 14, 2012, among: (i) the Parent Borrower,
(ii) Patheon Pharmaceuticals Inc., a Delaware corporation (the “US Borrower”),
Patheon UK Limited, a limited liability company incorporated in England (the “UK
Borrower”) and Patheon Puerto Rico, Inc., a Puerto Rican corporation (the “PR
Borrower”, together with the US Borrower and the UK Borrower, the “Subsidiary
Borrowers” and collectively with the Parent Borrower, and any Additional
Borrowers from time to time party thereto, the “Borrowers”), (iii) the lenders
from time to time party thereto (together with their successors and assigns, the
“Lenders”), (iv) Morgan Stanley Senior Funding, Inc. as administrative agent (in
such capacity, the “Administrative Agent”), Collateral Agent and Swing Line
Lender, (v) the LC Issuer and (vi) the other parties thereto (as the same may be
amended, modified, supplemented, extended, refinanced, replaced or amended and
restated from time to time, the “Credit Agreement,” the terms defined therein
being used herein as therein defined), and hereby gives you notice, irrevocably,
pursuant to Section 2.12(b) of the Credit Agreement, that the undersigned hereby
requests one or more Continuations or Conversions of Loans, consisting of one
Type of Loan, pursuant to Section 2.12(a) of the Credit Agreement, and in that
connection therewith has set forth in Schedule 1 attached hereto the information
required pursuant to such Section 2.12(b) of the Credit Agreement relating to
each such Continuation or Conversion.

[The remainder of this page is intentionally left blank.]

 

B-2-1



--------------------------------------------------------------------------------

Very truly yours, [PATHEON INC., as Parent Borrower By:  

 

Name:  

 

Title:  

]

[PATHEON PHARMACEUTICALS INC., as the Borrower By:  

 

Name:  

 

Title:  

]

[PATHEON UK LIMITED, as the Borrower By:  

 

Name:  

 

Title:  

]

[PATHEON PUERTO RICO, INC., as the Borrower By:  

 

Name:  

 

Title:  

]

[ADDITIONAL BORROWER], as the Borrower By:  

 

Name:  

 

Title:  

]

 

B-2-2



--------------------------------------------------------------------------------

Schedule 1

 

  1. The Type[s] of Loan[s] to be [Continued] [Converted] [is a] [are]
[Eurodollar][Base Rate] Loan[s].

 

  2. The date on which the [respective] Loan to be [Continued] [Converted] was
made is [                    .]

 

  3. The date on which the [respective] Loan is to be [Continued] [Converted] is
[                    .]

 

  4.

The Aggregate amount of [the] [each] Loan5 is [[$][Cdn.$][€][£]         .]

 

  5.

[[The [new] Interest Period6 for the [respective] Loan is [        .]

 

  [6. The Type of Loan into which the [respective] Loan[s] [is] [are] to be
Converted is Eurodollar Loan.]

 

5 

E.g., “Initial Term Loans”, “Incremental Term Loans”, “Extended Term Loans”,
“Refinancing Term Loans”, “Revolving Loans”, “Incremental Revolving Loans”,
“Extended Revolving Credit Loans”, “Refinancing Revolving Credit Commitments”,
etc.

6 

With respect to each Eurodollar Loan, a period of one, two, three, six and to
the extent agreed to by each relevant Lender, nine or twelve, months as selected
by the applicable Borrower.



--------------------------------------------------------------------------------

EXHIBIT B-3

[FORM OF] LETTER OF CREDIT REQUEST

No.

Dated             , 201  

Morgan Stanley Senior Funding, Inc.,

as Administrative Agent for the Lenders party

to the Credit Agreement referred to below

1585 Broadway

New York, New York 10036

Attention: Letter of Credit Operations

Ladies and Gentlemen:

The undersigned, [PATHEON INC., a corporation existing under the laws of Canada,
PATHEON PHARMACEUTICALS INC., a Delaware corporation, PATHEON UK LIMITED, a
limited liability company incorporated in England, PATHEON PUERTO RICO, INC., a
Puerto Rican corporation] (the “[Parent ]Borrower”), refers to the Credit
Agreement, dated as of December 14, 2012, among: (i) Patheon Inc. (the “Parent
Borrower”), (ii) Patheon Pharmaceuticals Inc., a Delaware corporation (the “US
Borrower”), Patheon UK Limited, a limited liability company incorporated in
England (the “UK Borrower”) and Patheon Puerto Rico, Inc., a Puerto Rican
corporation (the “PR Borrower”, together with the US Borrower and the UK
Borrower, the “Subsidiary Borrowers” and collectively with the Parent Borrower,
and any Additional Borrowers from time to time party thereto, the “Borrowers”),
(iii) the lenders from time to time party thereto (together with their
successors and assigns, the “Lenders”), (iv) Morgan Stanley Senior Funding, Inc.
as Administrative Agent (in such capacity, the “Administrative Agent”),
Collateral Agent and Swing Line Lender, (v) the LC Issuer and (vi) the other
parties thereto (as the same may be amended, modified, supplemented, extended,
refinanced, replaced or amended and restated from time to time, the “Credit
Agreement”).

Pursuant to Section 2.05 of the Credit Agreement, the undersigned hereby
requests that                     , as a LC Issuer, issue a Letter of Credit on
            , 201   (the “Date of Issuance”) in the aggregate face amount of
[$][Cdn.$][€][£]        , for the account of                      (the “LC
Obligor”).

The beneficiary of the requested Letter of Credit will be                     ,
and such Letter of Credit will be in support of                      and will
have a stated termination date of                     .

Pursuant to Section 2.05(b) of the Credit Agreement, the undersigned hereby
certifies that after giving effect to the requested issuance of the Letter of
Credit:

(i) $         principal amount of Loans will be outstanding; and

(ii) the LC Outstandings will be $        .

 

B-3-1



--------------------------------------------------------------------------------

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the Date of Issuance:

(A) the representations and warranties of the Credit Parties contained in the
Credit Agreement and the other Loan Documents are and will be true and correct
in all material respects (or, if qualified by “materiality,” “Material Adverse
Effect” or similar language, in all respects (after giving effect to such
qualification)) before and after giving effect to the issuance of the Letter of
Credit and to the application of the proceeds thereof, as though made on such
date, except to the extent that such representations and warranties expressly
relate to an earlier specified date, in which case such representations and
warranties were true and correct in all material respects as of the date when
made; and

(B) no Default or Event of Default has occurred and is continuing, or would
result after giving effect to the issuance of the Letter of Credit requested
hereby.

Copies of all documentation with respect to the supported transaction are
attached hereto.

[The remainder of this page is intentionally left blank.]

 

B-3-2



--------------------------------------------------------------------------------

Very truly yours, [PATHEON INC., as Parent Borrower By:  

 

Name:  

 

Title:  

]

[PATHEON PHARMACEUTICALS INC., as the Borrower By:  

 

Name:  

 

Title:  

]

[PATHEON UK LIMITED, as the Borrower By:  

 

Name:  

 

Title:  

]

[PATHEON PUERTO RICO, INC., as the Borrower By:  

 

Name:  

 

Title:  

]

[ADDITIONAL BORROWER], as the Borrower By:  

 

Name:  

 

Title:  

]

 

B-3-3



--------------------------------------------------------------------------------

Execution Copy

EXHIBIT C

[FORM OF] GUARANTY

GUARANTOR AGREEMENT dated as of December 14, 2012, among PATHEON INC., the
SUBSIDIARY BORROWERS (as defined below), the other SUBSIDIARIES of PATHEON INC.
named herein and MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent
(in such capacity, together with the successors and assigns, the “Administrative
Agent”) and Collateral Agent (in such capacity, together with the successors and
assigns, the “Collateral Agent”).

Reference is made to the Credit Agreement dated as of December 14, 2012 (as
amended, amended and restated, extended, refinanced, replaced, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Patheon
Inc. (the “Parent Borrower”), Patheon Pharmaceuticals Inc. (the “US Borrower”),
Patheon UK Limited (the “UK Borrower”) and Patheon Puerto Rico, Inc. (the “PR
Borrower” and collectively, with the US Borrower and the UK Borrower, the
“Subsidiary Borrowers” and together with the Parent Borrower, and any Additional
Borrower from time to time party thereto the “Borrowers”), the Lenders from time
to time party thereto, the Administrative Agent, Collateral Agent, Swing Line
Lender and LC Issuer and each of the other parties thereto. The Lenders (such
term and each other capitalized term used but not defined in this preliminary
statement having the meaning given or ascribed to it in Article I hereof) and
each LC Issuer have agreed to extend credit to the Borrowers subject to the
terms and conditions set forth in the Credit Agreement. The Designated Hedge
Creditors have agreed to enter into and/or maintain one or more Designated Hedge
Agreements and the Cash Management Banks have agreed to enter into and/or
maintain one or more Cash Management Agreements, subject to the terms and
conditions set forth in such Designated Hedge Agreements and in such Designated
Cash Management Agreements, as applicable. The obligations of the Lenders and
each LC Issuer to extend such credit and the entry into and/or maintenance of
one or more Designated Hedge Agreements by the Designated Hedge Creditors and
Cash Management Agreements by Cash Management Banks, are conditioned upon, among
other things, the execution and delivery of this Agreement. Each Guarantor is
affiliated with each of the Borrowers, will derive substantial benefits from the
extension of credit to the Borrowers pursuant to the Credit Agreement and are
willing to execute and deliver this Agreement in order to induce (x) the Lenders
and each LC Issuer to extend such credit and (y) the Designated Hedge Creditors
to enter into and/or maintain one or more Designated Hedge Agreements and the
Cash Management Banks to enter into and/or maintain one or more Cash Management
Agreements. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement; U.S. Security Agreement. (a) Capitalized terms
used in this Agreement and not otherwise defined herein have the meanings
specified in the Credit Agreement or, if not defined therein, then in the U.S.
Security Agreement (as defined in the Credit Agreement). All terms defined in
the New York UCC and not defined in this Agreement or the U.S. Security
Agreement have the meanings specified therein; the term “instrument” shall have
the meaning specified in Article 9 of the New York UCC; and the term “security
certificate” shall have the meaning specified in the Personal Property Security
Act (Ontario) (the “PPSA”).

(b) The rules of construction specified in Section 1.04 of the Credit Agreement
also apply to this Agreement.



--------------------------------------------------------------------------------

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Corresponding Obligation” means any obligation to pay an amount to the Secured
Creditors or any one or more of them, whether for principal, interest, costs,
any overdraft or otherwise and whether present or future: (a) in respect of any
of the Obligations; or (b) in connection with any other indebtedness as the
Secured Creditors (or the Collateral Agent on their behalf) and the Parallel
Obligor may agree from time to time.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Guarantors” means, collectively, the Parent Borrower and the Subsidiary
Parties.

“Obligations” has the meaning assigned to such term in the Credit Agreement.

“Original Currency” has the meaning assigned to such term in Section 5.16.

“Other Currency” has the meaning assigned to such term in Section 5.16.

“Parallel Debt” means the Parallel Debt as defined in paragraph (a) of
Section 5.15.

“Parallel Obligors” means each of Patheon B.V., Patheon U.S. Holdings LLC,
Patheon Finance LLC, Patheon Cooperatief U.A., and, to the extent it becomes a
party hereto, Banner Pharmacaps Europe B.V.

“Subsidiary Parties” means (a) the US Borrower, the UK Borrower and the PR
Borrower, (b) the other Subsidiaries identified on Schedule I and (c) each other
Subsidiary that becomes a party to this Agreement as a Subsidiary Party after
the Closing Date.

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. Subject to any applicable limitations set forth in
Section 2.07, each Guarantor unconditionally guarantees, jointly with the other
Guarantors and severally, as a primary obligor and not merely as a surety, the
due and punctual payment and performance of the Obligations. Each of the
Guarantors further agrees that the Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee notwithstanding any extension or renewal of

 

2



--------------------------------------------------------------------------------

any Obligation. Each of the Guarantors waives presentment to, demand of payment
from and protest to any of the Borrowers or any other Credit Party of any of the
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment.

SECTION 2.02. Guarantee of Payment. Each of the Guarantors further agrees that
its guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Creditor to any security held for the
payment of the Obligations or to any balance of any deposit account or credit on
the books of the Collateral Agent or any other Secured Creditor in favor of any
of the Borrowers or any other Person. Each of the Guarantors agrees that its
guarantee hereunder is continuing in nature and applies to all Obligations,
whether currently existing or hereafter incurred.

SECTION 2.03. No Limitations.

(a) Except for termination of a Guarantor’s obligations hereunder as expressly
provided in Section 5.13 and subject to any applicable limitations set forth in
Section 2.07, the obligations of each Guarantor hereunder shall not be subject
to any reduction, limitation, impairment or termination for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by (i) the failure of the
Collateral Agent or any other Secured Creditor to assert any claim or demand or
to enforce any right or remedy under the provisions of any Loan Document or
otherwise; (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement;
(iii) the release of any security held by the Collateral Agent or any other
Secured Creditor for the Obligations or any of them; (iv) any default, failure
or delay, willful or otherwise, in the performance of the Obligations; or
(v) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the indefeasible payment in
full in cash of all the Obligations). Each Guarantor expressly authorizes the
Secured Creditors to take and hold security for the payment and performance of
the Obligations, to exchange, waive or release any or all such security (with or
without consideration), to enforce or apply such security and direct the order
and manner of any sale thereof in their sole discretion or to release or
substitute any one or more other guarantors or obligors upon or in respect of
the Obligations, all without affecting the obligations of any Guarantor
hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of any of the Borrowers or any
other Credit Party or the unenforceability of the Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of any
of the Borrowers or any other Credit Party, other than the indefeasible payment
in full in cash of all the Obligations. The Collateral Agent and the other
Secured Creditors may, at their election, foreclose on any security held by one
or more of them by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Obligations, make any other accommodation with any of the Borrowers
or any other Credit Party or exercise any other right or remedy available to
them against any of the Borrowers or any other Credit Party, without affecting
or impairing in any way the liability of any Guarantor hereunder except to the
extent the Obligations have been fully and indefeasibly paid in full in cash;
provided that the foregoing shall not be construed to grant any right or remedy
other than those set forth elsewhere in the Loan Documents. To the fullest
extent permitted by applicable law, each Guarantor waives any defense arising

 

3



--------------------------------------------------------------------------------

out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against any of the
Borrowers or any other Credit Party, as the case may be, or any security.

SECTION 2.04. Reinstatement. Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is avoided,
reduced, clawed back or rescinded or must otherwise be restored by the
Collateral Agent or any other Secured Creditor upon the bankruptcy, insolvency
or reorganization of any of the Borrowers, any other Credit Party or otherwise.

SECTION 2.05. Agreement to Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Collateral Agent or any other
Secured Creditor has at law or in equity against any Guarantor by virtue hereof,
upon the failure of any of the Borrowers or any other Credit Party to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Collateral Agent
for distribution to the applicable Secured Creditors in cash the amount of such
unpaid Obligation, subject to any applicable limitations set forth in
Section 2.07. Upon payment by any Guarantor of any sums to the Collateral Agent
as provided above, all rights of such Guarantor against any of the Borrowers or
any other Credit Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article IV.

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of each Borrower’s and each other Credit Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Collateral Agent or the other Secured Creditors will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

SECTION 2.07. Certain Limitations. (a) Any Subsidiary that is an Excluded CFC or
a FSHCO shall not have any obligations under this Article II in respect of any
obligation of the US Borrower in its capacity as a Borrower (or any guarantee of
such obligation).

(b) The obligations of the PR Borrower under this Article II shall be limited to
the maximum amount which would not otherwise cause the Obligations of such PR
Borrower as a Borrower and/or Guarantor to be avoidable, unenforceable or
rescinded against or with respect to such PR Borrower in any insolvency
proceeding under the applicable Debtor Relief Laws (a “Proceeding”), including,
without limitation, (a) Section 548 of the Bankruptcy Code, (b) Puerto Rico
Civil Code Articles 1244 et. seq., (c) and any state or Puerto Rico fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of section 544 of the Bankruptcy Code or otherwise. The
applicable Debtor Relief Laws under which the possible avoidance,
unenforceability or rescission of the Obligations of the PR Borrower under this
Article II shall be determined in any such Proceeding are referred to as the

 

4



--------------------------------------------------------------------------------

“Avoidance Provisions.” Accordingly, to the extent that the Obligations of the
PR Borrower under this Article II would otherwise be subject to avoidance under
the Avoidance Provisions, the maximum Obligations for which the PR Borrower
shall be liable hereunder shall be reduced to that amount which, as of the time
any of the Obligations are deemed to have been incurred under the Avoidance
Provisions, would not cause the Obligations of the PR Borrower under this
Article II, to be subject to avoidance, unenforceability or rescission under the
Avoidance Provisions. This section is intended solely to preserve the rights of
the Secured Creditors hereunder to the maximum extent that would not cause the
Obligations of the PR Borrower under this Article II to be subject to avoidance,
unenforceability or rescission under the Avoidance Provisions, and neither the
PR Borrower nor any other Person shall have any right or claim under this
Agreement against the Secured Creditors that would not otherwise be available to
such Person under the Avoidance Provisions.

(c) If any Subsidiary of the Parent Borrower enters into this Agreement as a
Subsidiary Party after the Closing Date pursuant to Section 5.14, the
obligations of such Subsidiary Party under this Article II shall be subject to
the limitations agreed to by the Collateral Agent in its reasonable discretion,
if any, set forth in Annex A to the instrument in the form of Exhibit I hereto
executed and delivered by such Subsidiary Party and the Collateral Agent;
provided that such limitations shall not, in any event, limit such Subsidiary
Party’s obligations under this Article II to an amount that is, at any time,
less than the excess, if any, of (i) the aggregate amount of investments in, and
loans and advances to, such Subsidiary Party made, directly or indirectly, by
the Parent Borrower and the other Credit Parties prior to such time, minus
(ii) the aggregate amount of such investments, loans and advances repaid by such
Subsidiary Party to the Parent Borrower and the other Credit Parties prior to
such time.

SECTION 2.08. Guarantor Intent. Each Guarantor expressly confirms that it
intends that this guarantee shall extend from time to time to any (however
fundamental) variation, increase, extension or addition of or to any Loan
Document and/or any facility or amount made available under any Loan Document
for the purposes of or in connection with any of the following: business
acquisitions of any nature; increasing working capital; enabling investor
distributions to be made; carrying out restructurings; refinancing existing
facilities; refinancing any other indebtedness; making facilities available to
Additional Borrowers; any other variation or extension of the purposes for which
any such facility or amount might be made available from time to time; and any
fees, costs and/or expenses associated with any of the foregoing.

ARTICLE III

[Reserved]

 

5



--------------------------------------------------------------------------------

ARTICLE IV

Indemnity, Subrogation and Subordination

SECTION 4.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 4.03), each Borrower agrees that (a) in the event a payment
of an Obligation of such Borrower shall be made by any Guarantor under this
Agreement, such Borrower (or the Parent Borrower) shall indemnify such Guarantor
for the full amount of such payment and such Guarantor shall be subrogated to
the rights of the Person to whom such payment shall have been made to the extent
of such payment and (b) in the event any assets of any Guarantor shall be sold
pursuant to the Security Documents to satisfy in whole or in part an Obligation
owed to any Secured Creditor, such Borrower (or the Parent Borrower) shall
indemnify such Guarantor in an amount equal to the greater of the book value or
the fair market value of the assets so sold.

SECTION 4.02. Contribution and Subrogation. Each Guarantor other than the
applicable Borrower having the obligation to indemnify in Section 4.01 (a
“Contributing Party”) agrees (subject to Section 4.03) that, in the event a
payment shall be made by any other Guarantor hereunder in respect of any
Obligation or assets of any other Guarantor shall be sold pursuant to any
Security Document to satisfy any Obligation owed to any Secured Creditor and
such other Guarantor (the “Claiming Party”) shall not have been fully
indemnified by the Borrowers as provided in Section 4.01, the Contributing Party
shall indemnify the Claiming Party in an amount equal to the amount of such
payment (less any partial indemnification by the Borrowers as provided in
Section 4.01) or the greater of the book value or the fair market value of such
assets (less any partial indemnification by the Borrowers as provided in
Section 4.01), as the case may be, in each case multiplied by a fraction of
which the numerator shall be the net worth of the Contributing Party on the
Closing Date (or, in the case of any Contributing Party that is a Guarantor
pursuant to Section 5.14, the date of the supplement hereto executed and
delivered by such Guarantor) and the denominator shall be the aggregate net
worth of all the Guarantors (other than the applicable Borrower having the
obligation to indemnify in Section 4.01) on the Closing Date (or, in the case of
any Guarantor becoming a party hereto pursuant to Section 5.14, the date of the
supplement hereto executed and delivered by such Guarantor). Any Contributing
Party making any payment to a Claiming Party pursuant to this Section 4.02 shall
be subrogated to the rights of such Claiming Party under Section 4.01 to the
extent of such payment.

SECTION 4.03. Subordination; Certain Set-Off Rights.

(a) Notwithstanding any provision of this Agreement to the contrary, but subject
to clause (c) below, all rights of the Guarantors under Sections 4.01 and 4.02
and all other rights of indemnity, contribution or subrogation under applicable
law or otherwise shall be fully subordinated to the indefeasible payment in full
in cash of the Obligations. No failure on the part of any of the Borrowers or
any Guarantor to make the payments required by Sections 4.01 and 4.02 (or any
other payments required under applicable law or otherwise) shall in any respect
limit the obligations and liabilities of any Guarantor with respect to its
obligations hereunder, and each Guarantor shall remain liable for the full
amount of the obligations of such Guarantor hereunder.

(b) Each Guarantor hereby agrees that all Indebtedness and other monetary
obligations owed by it to any other Guarantor or any Subsidiary that is not a
Guarantor shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations; provided that such subordination shall not operate to
prevent the payment of such Indebtedness and other monetary obligations
(including, without limitation, dividends) between the Guarantors and/or any
Subsidiary except after and during the continuation of an Event of Default.

 

6



--------------------------------------------------------------------------------

ARTICLE V

Miscellaneous

SECTION 5.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 11.05 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Party shall be given to it in care of the Parent Borrower as
provided in Section 11.05 of the Credit Agreement.

SECTION 5.02. Waivers; Amendment.

(a) No failure or delay by the Collateral Agent, any LC Issuer or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Secured
Creditors hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by any
Credit Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 5.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
purchase of B/As or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Collateral Agent, any Lender or
any LC Issuer may have had notice or knowledge of such Default at the time. No
notice or demand on any Credit Party in any case shall entitle any Credit Party
to any other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Credit Party or Credit Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 11.12 of the Credit Agreement.

SECTION 5.03. Agents’ Fees and Expenses; Indemnification.

(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Sections 11.01
and 11.02 of the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Guarantor jointly and severally agrees to indemnify each of the
Agents and the other Indemnitees (as defined in Sections 11.01 and 11.02 of the
Credit Agreement) against, and hold each Indemnitee harmless from, any and all
losses, liabilities, claims or damages to which such Indemnitee may become
subject arising out of, resulting from or in connection with any claim,
litigation, investigation or proceeding (each, a “Proceeding”) relating to this
Agreement or any other agreement, document, instrument or transaction related
thereto, regardless of whether any Indemnitee is a party thereto and whether or
not such Proceedings are brought by the Parent Borrower, its equity holders,
affiliates, creditors, Target or any other third party, and to reimburse each
Indemnitee within 30 days of

 

7



--------------------------------------------------------------------------------

written demand therefor (together with reasonable back-up documentation
supporting such reimbursement request) for any out-of-pocket legal or other
out-of-pocket expenses incurred in connection with investigating or defending
any of the foregoing of one counsel to such Indemnitee, taken as a whole, and,
in the case of a conflict of interest, of one additional counsel to the affected
Indemnitee taken as a whole (and, if reasonably necessary, of one local counsel
and/or one regulatory counsel in any material relevant jurisdiction); provided,
that, the foregoing indemnity and reimbursement obligation will not, as to any
Indemnitee, apply to (i) losses, claims, damages, liabilities or related
expenses (A) to the extent they arise from the willful misconduct, bad faith or
gross negligence as determined by a final non-appealable judgment of a of a
court of competent jurisdiction of, or material breach of this Agreement by,
such Indemnitee or any of its affiliates or controlling persons or any of the
officers, directors, employees, advisors, agents or successors of any of the
foregoing as determined in a final non-appealable judgment by a court of
competent jurisdiction or (B) arising out of any claim, litigation,
investigation or proceeding that does not involve an act or omission of Parent
Borrower or any of Parent Borrower’s affiliates and that is brought by such
Indemnitee against another Indemnitee (other than an Indemnitee acting in its
capacity as agent, arranger or any other similar role in connection with this
Agreement) or (ii) any settlement entered into by such Indemnitee without Parent
Borrower’s written consent (such consent not to be unreasonably withheld or
delayed).

(c) Any such amounts payable as provided hereunder shall be additional
Obligations guaranteed hereby, secured by the Security Documents, and subject to
any applicable limitations of Section 2.07. The provisions of this Section 5.03
shall remain operative and in full force and effect regardless of the
termination of this Agreement or any other Loan Document, the consummation of
the transactions contemplated hereby, the repayment of any of the Obligations,
the invalidity or unenforceability of any term or provision of this Agreement or
any other Loan Document, or any investigation made by or on behalf of the
Collateral Agent or any other Secured Creditor. All amounts due under this
Section 5.03 shall be payable on written demand therefor.

SECTION 5.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 5.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Credit Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents, the purchase of B/As and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any Lender or on its behalf and notwithstanding that the Collateral Agent, any
LC Issuer or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended under
the Credit Agreement, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan, any B/A or any fee or any
other amount payable under any Loan Document is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.

SECTION 5.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts, each of which shall constitute an original but all

 

8



--------------------------------------------------------------------------------

of which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Agreement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement. This
Agreement shall become effective as to any Credit Party when a counterpart
hereof executed on behalf of such Credit Party shall have been delivered to the
Collateral Agent and a counterpart hereof shall have been executed on behalf of
the Collateral Agent, and thereafter shall be binding upon such Credit Party and
the Collateral Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such Credit Party, the Collateral Agent and the
other Secured Creditors and their respective successors and assigns, except that
no Credit Party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Credit Party and may be amended,
modified, supplemented, waived or released with respect to any Credit Party
without the approval of any other Credit Party and without affecting the
obligations of any other Credit Party hereunder.

SECTION 5.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 5.08. Right of Set-Off. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender and each LC Issuer is hereby authorized at any time or from
time to time, without presentment, demand, protest or other notice of any kind
to any Guarantor or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and apply any and all deposits (general or
special) and any other Indebtedness at any time held or owing by such Lender or
such LC Issuer (including, without limitation, by branches, agencies and
Affiliates of such Lender or LC Issuer wherever located) to or for the credit or
the account of any Guarantor against and on account of the Obligations and
liabilities of any Guarantor to such Lender or LC Issuer under this Agreement,
including, without limitation, all claims of any nature or description arising
out of or connected with this Agreement, irrespective of whether or not such
Lender or LC Issuer shall have made any demand under this Agreement and although
said Obligations, liabilities or claims, or any of them, shall be contingent or
unmatured. The rights of each Lender under this Section 5.08 are in addition to
other rights and remedies (including other rights of set-off) which such Lender
may have. Each Lender and LC Issuer (on behalf of itself or its applicable
Affiliate) agrees to promptly notify the applicable Guarantor after any such set
off and application, provided, however, that the failure to give such notice
shall not affect the validity of such set off and application.

 

9



--------------------------------------------------------------------------------

SECTION 5.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

(b) EACH OF THE GUARANTORS HEREBY IRREVOCABLY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW
YORK COUNTY IN ANY LITIGATION OR OTHER PROCEEDING BASED HEREON, OR ARISING OUT
OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE
SECURED CREDITORS OR THE CREDIT PARTIES IN CONNECTION HEREWITH OR THEREWITH;
PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT THE COLLATERAL AGENT’S OPTION, IN THE COURTS
OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND;
PROVIDED, FURTHER, THAT NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY PARTY HERETO
TO BRING PROCEEDINGS AGAINST ANY OTHER PARTY HERETO IN THE COURTS OF ANY OTHER
JURISDICTION.

(c) EACH OF THE GUARANTORS HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT
THE STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 11.05 OF
THE CREDIT AGREEMENT. EACH PARTY HERETO HEREBY EXPRESSLY AND IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY HAVE OR
HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY
SUCH COURT REFERRED TO IN CLAUSE (a) ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT ANY
PARTY HERETO HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO
ITSELF OR ITS PROPERTY, SUCH CREDIT PARTY HEREBY IRREVOCABLY WAIVES TO THE
FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THIS AGREEMENT. EACH PARTY HERETO HEREBY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THAT IT MAY HAVE TO CLAIM OR RECOVER IN ANY

 

10



--------------------------------------------------------------------------------

LEGAL ACTION OR PROCEEDING REFERRED TO IN SECTION 11.08 OF THE CREDIT AGREEMENT
ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

(d) If a Guarantor incorporated in the Netherlands is represented by an attorney
in connection with the signing and/or execution of this Agreement or any other
deed, agreement or document referred to in this Agreement or made pursuant to
this Agreement, it is hereby expressly acknowledged and accepted by the other
parties to this Agreement that the existence and extent of the attorney’s
authority and the effects of the attorney’s exercise or purported exercise of
his authority shall be governed by the law of the Netherlands.

SECTION 5.10. Waiver of Jury Trial. EACH PARTY HERETO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW ANY
RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER OR IN CONNECTION WITH, THIS AGREEMENT OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF
THE COLLATERAL AGENT, SUCH LENDER, OR SUCH CREDIT PARTY IN CONNECTION THEREWITH.
EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND
SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH
OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR EACH PARTY HERETO ENTERING INTO THIS AGREEMENT.

SECTION 5.11. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 5.12. Rights and Obligations Absolute. All rights of the Agents
hereunder and all obligations of each Guarantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations, or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Guarantor in respect of the Obligations or this Agreement, except a termination
pursuant to Section 5.13.

 

11



--------------------------------------------------------------------------------

SECTION 5.13. Termination or Release. If, in compliance with the terms and
provisions of the Credit Agreement and the other Loan Documents, (i) all or
substantially all of the Equity Interests or property of any Guarantor are sold
or otherwise transferred (a “Transferred Guarantor”) to a Person or Persons,
none of which is a Credit Party or (ii) any Subsidiary Guarantor becomes an
Excluded Subsidiary, such Transferred Guarantor shall, upon the consummation of
such sale or transfer, be automatically released from its obligations under this
Agreement and its obligations to pledge and grant any Collateral owned by it
pursuant to any Collateral Document and, in the case of a sale of all or
substantially all of the Equity Interests of the Transferred Guarantor, the
pledge of such Equity Interests to the Collateral Agent pursuant to the
Collateral Documents shall be automatically released, and, so long as the Parent
Borrower shall have provided the Collateral Agent such certifications or
documents as the Collateral Agent shall reasonably request, the Collateral Agent
shall, at such Transferred Guarantor’s expense, take such actions as are
necessary to effect each release described in this Section 5.13 in accordance
with the relevant provisions of the Collateral Documents.

Upon the payment in full of all Obligations (other than obligations in respect
of Cash Management Agreements, Designated Hedge Agreements, contingent indemnity
obligations for which no demand has been made), termination or expiration of the
Commitments of the Lenders to make any Loan or to issue any Letter of Credit and
termination or Cash Collateralization in accordance with the provisions of the
Credit Agreement of all Letters of Credit, this Agreement and the guarantees
made herein shall terminate with respect to all Obligations, except with respect
to Obligations that expressly survive such repayment pursuant to the terms of
the Credit Agreement.

SECTION 5.14. Additional Subsidiaries. Pursuant to Section 6.09 of the Credit
Agreement, a Subsidiary of the Parent Borrower that was not a Subsidiary Party
on the date of the Credit Agreement may be required to enter in this Agreement
as a Subsidiary Party thereafter. A Subsidiary of the Parent Borrower that is
not so required to enter into this Agreement as a Subsidiary Party may elect to
enter into this Agreement as a Subsidiary Party. Upon execution and delivery by
the Collateral Agent and a Subsidiary of an instrument in the form of Exhibit I
hereto, such Subsidiary shall become a Subsidiary Party hereunder with the same
force and effect as if originally named as a Subsidiary Party herein. The
execution and delivery of any such instrument shall not require the consent of
any other Credit Party hereunder. The rights and obligations of each Credit
Party hereunder shall remain in full force and effect notwithstanding the
addition of any new Subsidiary Party as a party to this Agreement.

SECTION 5.15. Parallel Debt. (a) Each Parallel Obligor hereby irrevocably and
unconditionally undertakes to pay to the Collateral Agent an amount equal to the
aggregate amount payable (verschuldigd) by such Parallel Obligor in respect of
its Corresponding Obligations as they may exist from time to time. The payment
undertaking of each Parallel Obligor to the Collateral Agent under this
paragraph (a) is hereinafter to be referred to as a “Parallel Debt”. Each
Parallel Debt will be payable in the currency or currencies of the relevant
Corresponding Obligations.

(b) Each Parallel Debt will become due and payable (opeisbaar) as and when one
or more of the Corresponding Obligations become due and payable.

 

12



--------------------------------------------------------------------------------

(c) Each of the parties to this Agreement hereby acknowledges that

(i) each Parallel Debt constitutes an undertaking, obligation and liability of
the relevant Parallel Obligor to the Collateral Agent which is separate and
independent from, and without prejudice to, the Corresponding Obligations; and

(ii) each Parallel Debt represents the Collateral Agent’s own separate and
independent claim (eigen en zelfstandige vordering) to receive payment of such
Parallel Debt from relevant the Parallel Obligor.

SECTION 5.16. To the extent the Collateral Agent irrevocably (onaantastbaar)
receives any amount in payment of the Parallel Debt of a Parallel Obligor, the
Collateral Agent shall distribute such amount among the Secured Creditors who
are creditors of the Corresponding Obligations of such Parallel Obligor in
accordance with Section 9.02 of the US Security Agreement relating to the
distribution of proceeds (whereby Collateral needs to be read as any collateral
pledged under a Dutch law governed security document). Upon irrevocable
(onaantastbaar) receipt by a Secured Creditor of any amount so distributed to it
(“Received Amount”), the Corresponding Obligations of such Parallel Obligor to
the relevant Secured Creditor shall be reduced by amounts totaling an amount
(“Deductible Amount”) equal to the Received Amount in the manner as if the
Deductible Amount were received as a payment of the Corresponding Obligations on
the date of receipt by such Secured Creditor of the Received Amount. Each
Guarantor will make payment relative to each Obligation in the currency (the
“Original Currency”) in which the applicable Borrower is required to pay such
Obligation. If a Guarantor makes payment relative to any Obligation in a
currency (the “Other Currency”) other than the Original Currency (whether
voluntarily or pursuant to an order or judgment of a court or tribunal of any
jurisdiction), such payment will constitute a discharge of the liability of such
Guarantor hereunder in respect of such Obligation only to the extent of the
amount of the Original Currency which the Collateral Agent is able to purchase
in accordance with normal banking procedures in the relevant jurisdiction with
the amount it receives on the date of receipt. If the amount of the Original
Currency which the Collateral Agent is able to purchase is less than the amount
of such currency originally due to it in respect to the relevant Obligation, the
applicable Guarantor will indemnify and save the Collateral Agent and the other
Secured Creditors harmless from and against any loss or damage arising as a
result of such deficiency. This indemnity will constitute an obligation separate
and independent from the other obligations contained in this Agreement, will
give rise to a separate and independent cause of action, will apply irrespective
of any indulgence granted by the Collateral Agent or the other Secured Creditors
and will continue in full force and effect notwithstanding any judgment or order
in respect of any amount due hereunder or under any judgment or order.

SECTION 5.17. Taxes. Each Guarantor agrees that Section 3.02 of the Credit
Agreement shall, to the fullest extent permitted by law, apply to payments made
by it under this Agreement.

SECTION 5.18. Intercreditor Agreement Governs. Notwithstanding any other
provision contained herein, this Agreement (save for any Parallel Debt provision
or other provision included in this Agreement for the purposes of creating valid
security governed by Dutch law), is subject in all respects to the provisions of
any Equal Priority Intercreditor Agreement or equal priority Customary
Intercreditor Agreement that is entered into after the date hereof in accordance
with the terms of the Credit Agreement. In the event of any conflict or
inconsistency between the provisions of this Agreement and such Intercreditor
Agreement, the provisions of such Intercreditor Agreement shall control.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

PATHEON INC., as a Guarantor By:  

 

  Name:   Title: PATHEON PHARMACEUTICALS INC., as a Guarantor By:  

 

  Name:   Title: EXECUTED AS A DEED by

PATHEON UK LIMITED, as a Guarantor

acting by Director

In the presence of: Name:  

 

Address:  

 

Occupation:  

 

PATHEON PUERTO RICO, INC., as a Guarantor By:  

 

  Name:   Title: PATHEON INTERNATIONAL INC., as a Guarantor By:  

 

  Name:   Title: PATHEON PHARMACEUTICALS SERVICES INC., as a Guarantor By:  

 

  Name:   Title:

 

14



--------------------------------------------------------------------------------

PATHEON U.S. HOLDINGS INC., as a Guarantor By:  

 

  Name:   Title: PATHEON P. R. LLC, as a Guarantor By:  

 

  Name:   Title: PATHEON U.S. HOLDINGS LLC, as a Guarantor By:  

 

  Name:   Title:

 

15



--------------------------------------------------------------------------------

PATHEON FINANCE LLC, as a Guarantor By:  

 

  Name:   Title: PATHEON PUERTO RICO ACQUISITIONS CORPORATION, as a Guarantor
By:  

 

  Name:   Title: CEPH INTERNATIONAL CORPORATION, as a Guarantor By:  

 

  Name:   Title: PATHEON B.V., as a Guarantor By:  

 

  Name:   Title: PATHEON COOPERATIEF U.A., as a Guarantor By:  

 

  Name:   Title:

 

16



--------------------------------------------------------------------------------

BANNER PHARMACAPS INC., as a Guarantor By:  

 

  Name:   Title: SOBEL USA INC., as a Guarantor By:  

 

  Name:   Title:

 

17



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent, By:  

 

  Name:   Title: MORGAN STANLEY SENIOR FUNDING, INC., as Collateral Agent, By:  

 

  Name:   Title:

 

18



--------------------------------------------------------------------------------

Schedule I to the

Guarantor Agreement

SUBSIDIARY PARTIES

 

Entity Name

Patheon International Inc. Patheon U.S. Holdings Inc. Patheon Pharmaceuticals
Inc. Patheon Pharmaceuticals Services Inc. Patheon U.S. Holdings LLC Patheon
Finance LLC Patheon UK Limited Patheon B.V. Patheon Cooperatief U.A. Patheon P.
R. LLC Patheon Puerto Rico, Inc. Patheon Puerto Rico Acquisitions Corporation
CEPH International Corporation Banner Pharmacaps Inc. Sobel USA Inc.



--------------------------------------------------------------------------------

Exhibit I to the

Guarantor Agreement

SUPPLEMENT NO.      dated as of [—], to the Guarantor Agreement dated as of
December 14, 2010 (as amended, amended and restated, extended, refinanced,
replaced, supplemented or otherwise modified from time to time, the “Guarantor
Agreement”) among PATHEON INC., the SUBSIDIARY BORROWERS (as defined below), the
other SUBSIDIARIES of PATHEON INC. named herein and MORGAN STANLEY SENIOR
FUNDING, INC., as Administrative Agent and Collateral Agent (together with its
successors and assigns the “Collateral Agent”).

A. Reference is made to the Credit Agreement dated as of December 14, 2012 (as
amended, amended and restated, extended, refinanced, replaced, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Patheon
Inc. (the “Parent Borrower”), Patheon Pharmaceuticals Inc. (the “US Borrower”),
Patheon UK Limited (the “UK Borrower”) and Patheon Puerto Rico, Inc. (the “PR
Borrower” and collectively, with the US Borrower and the UK Borrower, the
“Subsidiary Borrowers” and together with the Parent Borrower, and any Additional
Borrowers from time to time party thereto the “Borrowers”), the Lenders from
time to time party thereto, the Administrative Agent, Swing Line Lender, LC
Issuer, the Collateral Agent and each of the other parties thereto.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guarantor
Agreement.

C. The Guarantors have entered into the Guarantor Agreement in order to induce
(x) the Lenders to make Loans and to purchase or accept B/As the LC Issuers to
issue Letters of Credit and (y) the Designated Hedge Creditors to enter into
and/or maintain one or more Designated Hedge Agreements and the Cash Management
Banks to enter into and/or maintain one or more Cash Management Agreements.
Section 5.14 of the Guarantor Agreement provides that additional Subsidiaries of
the Parent Borrower may become Subsidiary Parties under the Guarantor Agreement
by execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Subsidiary
Party under the Guarantor Agreement in order to induce (x) the Lenders to make
additional Loans and to purchase or accept additional B/As, (y) the LC Issuers
to issue additional Letters of Credit and as consideration for Loans previously
made, B/As previously purchased or accepted and Letters of Credit previously
issued and (z) the Designated Hedge Creditors to enter into and/or maintain one
or more Designated Hedge Agreements and the Cash Management Banks to enter into
and/or maintain one or more Cash Management Agreements.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 5.14 of the Guarantor Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Party (and accordingly,
becomes a Guarantor) and Guarantor under the Guarantor Agreement with the same
force and effect as if originally named therein as a Subsidiary Party and the
New Subsidiary hereby (a) agrees to all the terms and provisions of the
Guarantor Agreement applicable to it as a Subsidiary Party and Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct on and as
of the Closing Date. Each reference to a “Guarantor” in the Guarantor Agreement
shall be deemed to include the New Subsidiary. The Guarantor Agreement is hereby
incorporated herein by reference. [Notwithstanding the foregoing, but subject to
Section 2.07(c) of the Guarantor Agreement, the obligations of the New
Subsidiary under Article II of the Guarantor Agreement are subject to the
limitations set forth in Annex A hereto.]7

 

7 

This provision to be included only if the New Subsidiary’s guarantee obligations
are required by applicable local law to be limited. Any such limitations are
subject to review by the Collateral Agent and confirmation by legal counsel in
the relevant jurisdiction that such limitations are required.



--------------------------------------------------------------------------------

SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Creditors that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Subsidiary and the Collateral Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all Collateral of the New Subsidiary, (b) set forth on Schedule II
attached hereto is a true and correct schedule of all the Pledged Securities of
the New Subsidiary and (c) set forth under its signature hereto, is the true and
correct legal name of the New Subsidiary, its jurisdiction of formation and the
location of its chief executive office.

SECTION 5. Except as expressly supplemented hereby, the Guarantor Agreement
shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantor Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Guarantor Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Guarantor Agreement as of the day and year first
above written.

 

[NAME OF NEW SUBSIDIARY], By:  

 

  Name:   Title: MORGAN STANLEY SENIOR FUNDING, INC., as Collateral Agent, By:  

 

  Name:   Title:

 

3



--------------------------------------------------------------------------------

Annex A

[Local law guarantee limitations]



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF] SOLVENCY CERTIFICATE

December 14, 2012

This solvency certificate (this “Certificate”) is furnished to the
Administrative Agent and the Lenders pursuant to Section 4.01(k) of the Credit
Agreement, dated as of December 14, 2012 (as may be amended, modified,
supplemented, extended, refinanced, replaced or amended and restated from time
to time, the “Credit Agreement”) among (i) Patheon Inc., a corporation existing
under the laws of Canada (the “Parent Borrower”), (ii) Patheon Pharmaceuticals
Inc., a Delaware corporation (the “US Borrower”), Patheon UK Limited, a limited
liability company incorporated in England (the “UK Borrower”) and Patheon Puerto
Rico, Inc., a Puerto Rican corporation (the “PR Borrower”, together with the US
Borrower and the UK Borrower, the “Subsidiary Borrowers” and collectively with
the Parent Borrower, and any Additional Borrowers from time to time party
thereto, the “Borrowers”), (iii) the lenders from time to time party thereto
(each a “Lender” and collectively, and together with their successors and
assigns, the “Lenders”), (iv) Morgan Stanley Senior Funding, Inc., as the
Administrative Agent, Collateral Agent and Swing Line Lender, (v) the LC Issuer
and (vi) the other parties thereto from time to time. Unless otherwise defined
herein, capitalized terms used in this Certificate shall have the meanings set
forth in the Credit Agreement.

I, [name of Financial Officer], [insert title] of Parent Borrower, in that
capacity only and not in my individual capacity (and without personal
liability), DO HEREBY CERTIFY that as of the date hereof, after giving effect to
the consummation of the Transactions, including the making of the Loans under
the Credit Agreement on the date hereof, and after giving effect to the
application of the proceeds of such Loans:

(a) The fair value of the properties (for avoidance of doubt, calculated to
include goodwill and other intangibles) of Parent Borrower and its Restricted
Subsidiaries, on a consolidated basis, is greater than the total amount of
liabilities, including contingent liabilities of Parent Borrower and its
Restricted Subsidiaries, on a consolidated basis.

(b) The present fair saleable value of the assets of Parent Borrower and its
Restricted Subsidiaries, on a consolidated basis, is not less than the amount
that will be required to pay the probable liability of Parent Borrower and its
Restricted Subsidiaries on their debts as they become absolute and matured.

(c) Parent Borrower and its Restricted Subsidiaries, on a consolidated basis, do
not intend to, and do not believe that they will, incur debts or liabilities
beyond their ability to pay such debts and liabilities as they mature.

(d) Parent Borrower and its Restricted Subsidiaries, on a consolidated basis,
are not engaged in business or a transaction, and are not about to engage in
business or a transaction, for which Parent Borrower and its Restricted
Subsidiaries’ property, on a consolidated basis, would constitute unreasonably
small capital.

(e) For purposes of this Certificate, the amount of contingent liabilities has
been computed as the amount that, in the light of all the facts and
circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability (irrespective of
whether such contingent liabilities meet the criteria for accrual pursuant to
Financial Accounting Standards Board Statement No. 5).

(f) In reaching the conclusions set forth in this Certificate, the undersigned
has made such investigations and inquiries as the undersigned has deemed
appropriate, having taken into account the nature of the particular business
anticipated to be conducted by Parent Borrower and its Restricted Subsidiaries
after consummation of the Transactions.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned capacity as [specify title of Financial Officer] of Parent Borrower,
and not individually, as of the date first written above.

 

By:  

 

Name:   Title:  

 

2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

[insert date]

Reference is made to the Credit Agreement, dated as of December 14, 2012 (as
amended, modified, refinanced and/or restated from time to time, the “Credit
Agreement”), among Patheon Inc., a corporation existing under the laws of Canada
(the “Parent Borrower”), Patheon Pharmaceuticals Inc., a Delaware corporation
(the “US Borrower”), Patheon UK Limited, a limited liability company
incorporated in England (the “UK Borrower”) and Patheon Puerto Rico, Inc., a
Puerto Rican corporation (the “PR Borrower”, together with the US Borrower and
the UK Borrower, the “Subsidiary Borrowers” and collectively with the Parent
Borrower, and any Additional Borrowers from time to time party thereto, the
“Borrowers”), the lenders party thereto from time to time, Morgan Stanley Senior
Funding, Inc., as Administrative Agent and Swing Line Lender, the LC Issuer, and
the other parties from time to time party thereto. Capitalized terms used but
not otherwise defined herein have the meanings provided in the Credit Agreement.
Pursuant to Section 6.01(c) of the Credit Agreement, the undersigned, solely in
his/her capacity as a Financial Officer of the Parent Borrower, certifies as
follows:

1. [Attached hereto as Exhibit A is the audited consolidated balance sheet of
the Parent Borrower and its consolidated Subsidiaries for the fiscal year ended
[            ], 201[  ], and the related consolidated statements of income,
stockholders’ equity and cash flows for such fiscal year, in each case, setting
forth comparative figures for the preceeding fiscal year, all in reasonable
detail and prepared in accordance with GAAP and accompanied by an opinion with
respect to such consolidated financial statements of an independent registered
public accounting firm of nationally recognized standing selected by the Parent
Borrower, which opinion shall be unqualified as to “going concern” or scope of
audit.]8

2. [Attached hereto as Exhibit A are the unaudited consolidated and
consolidating balance sheets of the Parent Borrower and its consolidated
Subsidiaries as at the end of the fiscal quarter ended [                    ],
and the related unaudited consolidated and consolidating statements of income
and of cash flows for such fiscal quarter and for the portion of the fiscal year
then ended, and setting forth, in the case of such unaudited consolidated
statements of income and of cash flows, comparative figures for the related
periods in the prior fiscal year all in reasonable detail and prepared in
accordance with GAAP, and which shall be certified on behalf of the Parent
Borrower by a Financial Officer of the Parent Borrower, subject to changes
resulting from normal year-end audit adjustments and the absence of footnotes.]9

3. [Attached hereto as Exhibit B is a “management discussion and analysis” with
respect to the financial information, including a comparison to and variances
from the immediately preceding period and budget.]10

4. [To my knowledge, except as otherwise disclosed to the Administrative Agent
pursuant to the Credit Agreement, no Default or Event of Default has occurred
and is continuing.] [If unable to provide the foregoing certification, attach an
Annex A specifying the details of the Default or Event of Default that has
occurred and is continuing and any action taken or proposed to be taken with
respect thereto.]

 

8 

To be included if accompanying annual financial statements only.

9 

To be included if accompanying quarterly financial statements only.

10 

To be included only if the Parent Borrower is not a public reporting company, or
such management discussion and analysis is not publicly available



--------------------------------------------------------------------------------

5. [Attached hereto as Schedule 1 is a calculation of the First Lien Leverage
Ratio as of the end of the most recent Testing Period, which calculation is true
and correct as of the date of this Certificate.]11

6. [Attached hereto as Schedule 2 are reasonably detailed calculations setting
forth Excess Cash Flow and the Available Amount for the most recently ended
fiscal year, which calculations are true and correct as of the date of this
Certificate.]12

7. [Attached hereto as Schedule 3 is a report setting forth the information
required by Sections 1 and 2 of the Perfection Certificate with regard to the
legal name and the jurisdiction of formation of each Credit Party and the
location of the chief executive office of each Credit Party ][There has been no
change in the information required by Sections 1 and 2 of the Perfection
Certificate with regard to the legal name and the jurisdiction of formation of
each Credit Party and the location of the chief executive office of each Credit
Party since the later of the Closing Date or the date of the last such
report.]13

8. [Attached hereto as Schedule 4 is a description of each event, condition or
circumstance during the last fiscal quarter requiring a mandatory prepayment
under Section 2.15(c) of the Credit Agreement.]14

9. [Attached hereto as Schedule 5 is a list of each Subsidiary of the Parent
Borrower that identifies each Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary as of the date hereof.][There has been no change to the
list identifying each Subsidiary of the Parent Borrower as a Restricted
Subsidiary or an Unrestricted Subsidiary since the later of the Closing Date or
the date the last such list was delivered to the Administrative Agent.]15

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

11 

To be included in quarterly and annual compliance certificates.

12 

To be included only in annual compliance certificates to the extent the Excess
Cash Flow sweep applies to the prior fiscal year to which this certificate
relates.

13 

To be included only in annual compliance certificates.

14 

To be included in annual and quarterly compliance certificates.

15 

To be included only in annual compliance certificates.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, solely in [his/her] capacity as [title of
Financial Officer] of Patheon Inc., has executed this Certificate for and on
behalf of Patheon Inc. as of             , 201  .

 

[PATHEON INC., a Canadian corporation] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule 1

First Lien Leverage Ratio

 

First Lien Leverage Ratio

  

(A) Total Funded Debt that is secured by a first priority Lien on the Collateral
as of [            ], 20[—]:

   $ [             ] 

(B) unrestricted cash and Cash Equivalents of the Parent Borrower and its
Restricted Subsidiaries (excluding the proceeds of any Specified Equity
Contribution; provided, that any such Specified Equity Contributions may be
included in determining compliance with the First Lien Leverage Ratio on the
Compliance Date following the Compliance Date with respect to which such
Specified Equity Contribution has been made) not to exceed $35.0 million

   $ [             ] 

(C) Subtotal [(A) minus (B)]

   $ [             ] 

(D) Consolidated EBITDA for the period of the four fiscal quarters most recently
ended (as shown on Annex I hereto)

   $ [             ] 

(E) First Lien Leverage Ratio [(C) to (D)]:

     [        ] to 1.00   



--------------------------------------------------------------------------------

Annex 1

Consolidated EBITDA

 

Consolidated EBITDA

  

Quarter Ended

[            ]

  

Quarter Ended

[            ]

  

Quarter Ended

[            ]

  

Quarter Ended

[            ]

  

LTM Period

(1) Consolidated Net Income—net income (or loss), excluding without duplication

 

(a) any net after-tax gains or losses (and all fees and expenses or charges
relating thereto) attributable to the early extinguishment of Indebtedness or
hedging obligations or other derivative instruments;

 

(b) (i) the net income of any Person that is not a Subsidiary of such Person, or
is an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be included only to the extent of the amount of dividends or
distributions or other payments paid in cash (or to the extent converted into
cash) to the referent person or a subsidiary thereof in respect of such period
and (ii) the net income shall include any ordinary course dividend distribution
or other payment in cash received from any Person in excess of the amounts
included in clause (a);

 

(c) the cumulative effect of a change in accounting principles during such
period to the extent included in net income;

 

(d) any increase in amortization or depreciation or any one-time non-cash
charges or other effects resulting from purchase accounting in connection with
the Transactions or any acquisition consummated after the Closing Date;

              



--------------------------------------------------------------------------------

(e) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP, which, without limiting
the foregoing, shall include any impairment charges resulting from the
application of Financial Accounting Standards Board Statements No. 142 and 144,
and the amortization of intangibles arising pursuant to No. 141;

 

(f) any non-cash expenses realized or resulting from employee benefit plans or
post-employment benefit plans, grants of stock appreciation or similar rights,
stock options, restricted stock grants or other rights to officers, directors
and employees of such person or any of its Restricted Subsidiaries; and

 

(g) any unrealized or realized gain or loss due solely to fluctuations in
currency values and the related tax effects, determined in accordance with
GAAP16.

               plus, (without duplication), in each case, to the extent deducted
in the calculation of Consolidated Net Income: + (2) the sum of the amounts for
such period included in determining such Consolidated Net Income of
(i) Consolidated Interest Expense, (ii) Consolidated Income Tax Expense, and
(iii) Consolidated Depreciation and Amortization Expense                +
(3) any non-cash charges or losses; provided, that, any non-cash charges or
losses shall be treated as cash                              

 

16

There shall be included in Consolidated Net Income, without duplication, the
amount of any cash tax benefits related to the tax amortization of intangible
assets in such period.

 

-2-



--------------------------------------------------------------------------------

charges or losses in any subsequent Testing Period during which cash
disbursements attributable thereto are made                + (4) any
extraordinary, unusual, non-recurring or exceptional expenses, losses or charges
               + (5) any expenses relating to the Transactions (including the
Banner Acquisition), Permitted Acquisitions (or any other acquisition not
otherwise permitted that requires a waiver or consent of the Required Lenders
and such waiver or consent has been obtained), Investments, recapitalizations,
dispositions, issuances or repayments of indebtedness, issuances of equity
securities, sale processes, refinancing transactions or amendments or other
modifications of any debt instrument (in each case, including any such
transaction consummated prior to the Closing Date and any such transaction
whether or not successful) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction)               
+ (6) any integration expenses, business optimization expenses, operating
improvement expenses and other restructuring charges, accruals or reserves
(including, without limiting the foregoing, retention costs, severance costs,
systems development and establishment costs, costs associated with office and
facility openings, closings and consolidations, and relocation costs, conversion
costs, excess pension charges, curtailments and modifications to pension and
post-retirement employee benefit plan costs or charges, contract termination
costs, expenses attributable to the implementation of cost savings initiatives
and professional and consulting fees incurred in connection with any of the
foregoing), which costs and expenses Parent Borrower determines               

 

-3-



--------------------------------------------------------------------------------

are reasonable and are factually supportable as set forth in a certificate
signed by a Financial Officer of Parent Borrower, in each case, that occurred
during the Testing Period                + (7) management, monitoring,
consulting and advisory fees, indemnities and related expenses paid or accrued
to the extent permitted to be paid or accrued pursuant to the Loan Documents   
            + (8) earn-out and contingent consideration obligations (including
to the extent accounted for as bonuses or otherwise) and adjustments thereof and
purchase price adjustments, in each case in connection with acquisitions      
         + (9) proceeds from business interruption insurance (to the extent not
reflected as revenue or income in such statement of Consolidated Net Income)   
            + (10) any loss (including all reasonable fees and expenses or
charges relating thereto) from abandoned, closed, disposed or discontinued
operations and any losses on disposal of abandoned, closed or discontinued
operations                + (11) any loss (including all reasonable fees and
expenses or charges relating thereto) attributable to business dispositions or
asset dispositions, other than in the ordinary course of business, as Parent
Borrower determines are reasonable and are factually supportable and set forth
in a certificate signed by a Financial Officer of Parent Borrower, in each case,
that occurred during the Testing Period                + (12) any non-cash loss
attributable to the mark-to-market movement in the valuation of hedging
obligations (including hedging obligations entered               

 

-4-



--------------------------------------------------------------------------------

into for the purpose of hedging against fluctuations in the price or
availability of any commodity) or other derivative instruments pursuant to
Financial Accounting Standards Board Statement No. 133 “Accounting for
Derivative Hedging Instruments”                + (13) to the extent not included
above, certain adjustments consistent with the financial model delivered to the
Agents and set forth on Schedule 5 to the Credit Agreement                +
(14) minority interest expense consisting of Subsidiary income attributable to
minority equity interests of third parties in any non-wholly owned Subsidiary
deducted (and not added back in such period to Consolidated Net Income)         
      minus (without duplication), in each case, to the extent included in the
calculation of Consolidated Net Income: – (15) non-cash gains or income;
provided, that, any non-cash gains or income shall be treated as cash gains or
income in any subsequent period during which cash disbursements attributable
thereto are made                – (16) any extraordinary or non-recurring income
or gain                – (17) any gain (including all fees and expenses or
income relating thereto) attributable to business dispositions or asset
dispositions, other than in the ordinary course of business, as determined in
good faith by an Financial Officer of the Parent Borrower                –
(18) any gain or income from abandoned, closed, disposed or discontinued
operations and any gains on disposal of abandoned, closed or discontinued
operations                in each case, as determined on a consolidated basis
for the Parent Borrower and the Restricted Subsidiaries in accordance with
GAAP.17 Consolidated EBITDA:               

 

17

For the avoidance of doubt:(i) there shall be included in determining
Consolidated EBITDA for any period, without duplication, (A) the Acquired EBITDA
of any Person or business, or attributable to any property or asset acquired by
the Parent Borrower or any Restricted Subsidiary during such period (but not the
Acquired EBITDA of any related Person or business or any Acquired EBITDA
attributable to any assets or property, in each case to the extent not so
acquired) to the extent not subsequently sold, transferred, abandoned or
otherwise disposed by the Parent Borrower or such Restricted Subsidiary (each
such Person, business, property or asset acquired and not subsequently so
disposed of, an “Acquired Entity or Business”) and the Acquired EBITDA of any
Unrestricted Subsidiary that is converted into a Restricted Subsidiary during
such period (each, a “Converted Restricted Subsidiary”), in each case based on
the Acquired EBITDA of such Pro Forma Entity for such period and (B) an
adjustment in respect of each Acquired Entity or Business and Converted
Restricted Subsidiary equal to the amount of the Pro Forma Effect with respect
to such Acquired Entity or Business Converted Restricted Subsidiary for such
period (including the portion thereof occurring prior to such acquisition), and
(ii) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period the Disposed EBITDA of any
Person, property, business or asset sold, transferred, abandoned or otherwise
disposed of, closed or classified as discontinued operations (but if such
operations are classified as discontinued due to the fact that they are subject
to an agreement to dispose of such operations, only when and to the extent such
operations are actually disposed of) by the Parent Borrower or any Restricted
Subsidiary during such period (each such Person, property, business or asset so
sold or disposed of, a “Sold Entity or Business”) and the Disposed EBITDA of any
Restricted Subsidiary that is converted into an Unrestricted Subsidiary during
such period (each, a “Converted Unrestricted Subsidiary”), in each case, based
on the Disposed EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary for such period.

 

-5-



--------------------------------------------------------------------------------

Schedule 2

Excess Cash Flow

 

Excess Cash Flow for the most recently ended Fiscal Year ended [    ]

  

The sum, without duplication, of:

  

(1) Consolidated EBITDA; plus

   $ [             ] 

(2) any extraordinary or nonrecurring income or gain realized in cash for such
period; plus

   $ [             ] 

(3) cash interest income (to the extent deducted in the computation of
Consolidated EBITDA, or if such amount does not reduce Cash Interest Expense);
plus

   $ [             ] 

(4) an amount equal to any decrease in Consolidated Working Capital; plus

   $ [             ] 

(5) any amounts in lines (14), (15), (17) and (20) below, to the extent funded
with the proceeds of the issuance or the incurrence of Indebtedness (including
Capitalized Lease Obligations and purchase money Indebtedness, but excluding,
solely as relating to Capital Expenditures, proceeds of Revolving Loans), the
sale or issuance of any Capital Stock and any loss, damage, destruction or
condemnation of, or any sale, transfer or other disposition to any Person of any
asset or assets, in each case, to the extent there is a corresponding deduction
from Excess Cash Flow; plus

   $ [             ] 

(6) cash payments received in respect of Hedge Agreements for such period to the
extent (A) not included in the computation of Consolidated EBITDA or (B) such
payments do not reduce Cash Interest Expense; plus

   $ [             ] 

(7) the aggregate amount of items that were deducted from or not added to net
income in calculating Consolidated Net Income or were deducted from or not added
to Consolidated Net Income in calculating Consolidated EBITDA to the extent
either such items (A) represented cash received by the Parent Borrower or any
Restricted Subsidiary which had not increased Excess Cash Flow upon the receipt
thereof in a prior period, or (B) do not represent cash paid by the Parent
Borrower or any Restricted Subsidiary, in each case, on a consolidated basis
during such period;

   $ [             ] 

minus the sum, without duplication, of:

  

(8) any expenses, losses or charges paid in cash for such period and added to
Consolidated EBITDA pursuant to clauses (c), (d), (e), (g) and (l) of the
definition thereof in the Credit Agreement; plus

   $ [             ] 



--------------------------------------------------------------------------------

(9) Cash Interest Expense; plus

   $ [             ] 

(10) cash expenditures made in respect of Hedge Agreements for such period to
the extent (A) not reflected in the computation of Consolidated EBITDA or
(B) such payments do not increase Cash Interest Expense; plus

   $ [             ] 

(11) taxes (including, without limitation, taxes based on income, profits or
capital, state, local, foreign, franchise and similar taxes, foreign withholding
taxes and foreign unreimbursed value added taxes, and including penalties and
interest on any of the foregoing, including amounts payable pursuant to any tax
sharing agreements or arrangements among the Parent Borrower and its Restricted
Subsidiaries on the one hand and any direct or indirect parent company of Parent
Borrower on the other (so long as such tax sharing payments are attributable to
the operations of Parent Borrower and its Restricted Subsidiaries) paid in cash
for such period or tax reserves set aside or payable after the close of such
period; provided, that with respect to any such amounts to be paid after the
close of such period, (A) any amount so deducted shall not be deducted again in
a subsequent period and (B) appropriate reserves shall have been established in
accordance with GAAP; plus

   $ [             ] 

(12) an amount equal to any increase in Consolidated Working Capital; plus

   $ [             ] 

(13) amounts paid in cash for such period in respect of long-term liabilities
(other than Indebtedness); plus

   $ [             ] 

(14) (A) Capital Expenditures during such period that are paid in cash and
(B) the aggregate consideration paid in cash during such period in respect of
Permitted Acquisitions or any similar Investment permitted by Section 7.04 of
the Credit Agreement (including any earn-out or similar payments); plus

   $ [             ] 

(15) Capital Expenditures that Parent Borrower or its Restricted Subsidiaries,
become obligated to make during such period, but that are not made during such
period; provided, that any amount so deducted shall not be deducted again in a
subsequent period; plus

   $ [             ] 

(16) to the extent not deducted in the computation of Net Cash Proceeds in
respect of any asset sale or casualty event giving rise thereto, the amount of
any mandatory prepayment of Indebtedness (other than Indebtedness created
hereunder or under any other Loan Document), together with any interest, premium
or penalties required to be paid (and actually paid) in connection therewith;
plus

   $ [             ] 

(17) Scheduled Repayments, scheduled repayments in respect of any Term Loans,
Permitted Refinancing Indebtedness, Permitted Incremental Indebtedness,
Permitted Ratio Debt and any Permitted Refinancing Indebtedness of any of the
foregoing, and the amount of any payments not prohibited hereby on Indebtedness
other than the Loans outstanding hereunder; plus

   $ [             ] 

 

-2-



--------------------------------------------------------------------------------

(18) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash during such period that are made in connection with any
prepayment, early extinguishment or conversion of Indebtedness to the extent
such payments are not expensed during such period or are not deducted in
calculating Consolidated Net Income; plus

   $ [             ] 

(19) management, monitoring, consulting and advisory fees, indemnities and
related expenses paid or accrued; plus

   $ [             ] 

(20) Restricted Payments paid in cash during such period to the extent as
permitted by clauses (i) through (iv) of Section 7.05(c), Section 7.05(d),
Section 7.05(e), clause (i) of Section 7.05(f), clause (i) of Section 7.05(i) of
the Credit Agreement; and, to the extent relating to any of the foregoing
clauses of Section 7.05 referred to in this clause (xiii), without duplication,
Section 7.05(k) of the Credit Agreement; plus

   $ [             ] 

(21) without duplication of amounts deducted pursuant to clause (vii) above,
amounts paid in cash for such period in respect of obligations (including, but
not limited to, indemnification) with respect to any Permitted Acquisition or
any other Investment made by the Parent Borrower or its Restricted Subsidiaries
permitted by Section 7.04 (other than clauses (a) and (i) of Section 7.04) of
the Credit Agreement; plus

   $ [             ] 

(22) the net amount of any net income generated by any Restricted Subsidiary for
such period to the extent that the declaration or payment of dividends or
similar distributions by such Restricted Subsidiary of that income would have
material tax consequences if so distributed, under any agreement, instrument,
law or regulation applicable to such Restricted Subsidiary during such period;
plus

   $ [             ] 

(23) amounts paid in cash for such period on account of (A) items that were
accounted for as non-cash reductions of net income in determining Consolidated
Net Income or as non-cash reductions of Consolidated Net Income in determining
Consolidated EBITDA of the Parent Borrower or any Restricted Subsidiary in a
prior period and (B) reserves or accruals established in purchase accounting;
plus

   $ [             ] 

(24) the aggregate amount of items that were added to or not deducted from net
income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating Consolidated EBITDA or were added to
Consolidated EBITDA to the extent such items represented (A) a cash payment by
Borrower or any restricted subsidiary which had not reduced Excess Cash Flow
upon the accrual thereof in a prior period or (B) did not represent cash
received by Parent Borrower or any Restricted Subsidiary, in each case, on a
consolidated basis during such period.

   $ [             ] 

Excess Cash Flow:

   $ [             ] 

 

-3-



--------------------------------------------------------------------------------

Available Amount

($ in thousands)

 

Available Amount for the Fiscal Year ended [    ]

  

(1) $7.5 million

   $ 7,500   

+ (2) the aggregate Excess Cash Flow for all fiscal years for which financial
statements have been required to be delivered pursuant to Section 6.01(a) of the
Credit Agreement (excluding, for the avoidance of doubt, the fiscal year ending
October 31, 2012)

   $ [             ] 

+ (3) the aggregate amount of Net Cash Proceeds received by the Parent Borrower
after the Closing Date from the issuance of Capital Stock of the Parent Borrower
(other than Disqualified Equity Interests) or cash capital contributions to the
Parent Borrower (other than Specified Equity Contributions and other capital
contributions of the type described in Section 7.03 (aa) of the Credit
Agreement)

   $ [             ] 

+ (4) the Net Cash Proceeds of Indebtedness and Disqualified Equity Interests of
the Parent Borrower, in each case, issued after the Closing Date, which have
been exchanged or converted into Qualified Equity of Parent Borrower or the
direct or indirect parent of Parent Borrower (other than Specified Equity
Contributions and other capital contributions of the type described in
Section 7.03 (aa) of the Credit Agreement)

   $ [             ] 

+ (5) the Net Cash Proceeds of sales of Investments made with the Available
Amount

   $ [             ] 

+ (6) returns, profits, distributions and similar amounts received in cash or
Cash Equivalents on Investments made with the Available Amount

   $ [             ] 

+ (7) the Investments of Parent Borrower and its Restricted Subsidiaries in any
Unrestricted Subsidiary that has been redesignated as a Restricted Subsidiary or
that has been merged or consolidated into Parent Borrower or any of its
Restricted Subsidiaries or the fair market value of the assets of any
Unrestricted Subsidiary that have been transferred to Parent Borrower or any of
its Restricted Subsidiaries

   $ [             ] 

+ (8) any Declined Amounts (without duplication of amounts excluded in the
deduction of line (9) below pursuant to the parenthetical thereof)

   $ [             ] 

– (9) the amount of prepayments required to be made in respect of such Excess
Cash Flow pursuant to Section 2.15(c)(iv) of the Credit Agreement (which amount
shall not include, for the avoidance of doubt, any amounts declined by Lenders
pursuant to Section 2.15(c)(vii) of the Credit Agreement)

   $ [             ] 

– (10) the sum of all prior Investments made pursuant to Section 7.04(m)(ii),
Restricted Payments made pursuant to Section 7.05(f)(ii) and Restricted Payments
made pursuant to Section 7.05(i)(ii) of the Credit Agreement

   $ [             ] 

Available Amount:

   $ [             ] 



--------------------------------------------------------------------------------

[Schedule 3]

[A report setting forth the information required by Sections 1 and 2 of the
Perfection Certificate describing the legal name and the jurisdiction of
formation of each Credit Party and the location of the chief executive office of
each Credit Party.]



--------------------------------------------------------------------------------

Schedule 4

[Description of each event, condition or circumstance during the last fiscal
quarter covered by such Compliance Certificate requiring a mandatory prepayment
under Section 2.15(c) of the Credit Agreement]



--------------------------------------------------------------------------------

[Schedule 5]

[List of Restricted Subsidiaries and Unrestricted Subsidiaries, if there has
been any change since the delivery of the last Compliance Certificate.]



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF] CLOSING CERTIFICATE

                 , 201  

Pursuant to Sections 4.01(e)(B) and 4.01(m) of the Credit Agreement, dated as of
December 14, 2012 (as may be amended, modified, supplemented, extended,
refinanced, replaced or amended and restated from time to time, the “Credit
Agreement”) among (i) Patheon Inc., a corporation existing under the laws of
Canada (the “Parent Borrower”), (ii) Patheon Pharmaceuticals Inc., a Delaware
corporation (the “US Borrower”), Patheon UK Limited, a limited liability company
incorporated in England (the “UK Borrower”) and Patheon Puerto Rico, Inc., a
Puerto Rican corporation (the “PR Borrower”, together with the US Borrower and
the UK Borrower, the “Subsidiary Borrowers” and collectively with the Parent
Borrower, and any Additional Borrowers from time to time party thereto, the
“Borrowers”), (iii) the lenders from time to time party thereto (each a “Lender”
and collectively, and together with their successors and assigns, the
“Lenders”), (iv) Morgan Stanley Senior Funding, Inc., as the Administrative
Agent, Collateral Agent and Swing Line Lender, (v) the LC Issuer and (vi) the
other parties thereto from time to time, the undersigned,                     ,
as an Authorized Officer of Patheon Inc., and not in [his/her] individual
capacity, hereby certifies on behalf of the Parent Borrower:

1. As of the date hereof, the undersigned certifies that the Banner Acquisition
has been consummated or shall be consummated substantially concurrently with the
initial funding of the Credit Facilities in all material respects in accordance
with the Purchase Agreement, and no provision thereof shall have been amended or
waived (including consents granted thereunder) in any respect that would be
materially adverse to Lenders without the consent of the Arrangers, which
consent may not be unreasonably withheld or delayed.

2. Since January 1, 2012, there has not been a Closing Date Material Adverse
Effect.

3. The Specified Representations are true and correct in all material respects
(or, if qualified by “materiality,” “Material Adverse Effect” or similar
language, in all respects (after giving effect to such qualification)) as of the
date hereof and with the same effect as though such representations and
warranties had been made on and as of the date hereof, except to the extent that
such representations and warranties expressly relate to an earlier specified
date or period, in which case such representations and warranties shall have
been true and correct in all material respects as of the date when made or for
the respective period, as the case may be; provided that, if the term “Material
Adverse Effect” qualifies any Specified Representation in Article V of the
Credit Agreement, such term shall be deemed refer to the term “Closing Date
Material Adverse Effect” to the extent such representation is being made in
connection with a Credit Event on the Closing Date.

 

F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned capacity as the [title of Authorized Officer] of the Parent
Borrower, on behalf of the Parent Borrower, and not individually, as of the date
first written above.

 

PATHEON INC. By:  

 

Name:  

 

Title:  

 

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF] ASSIGNMENT AGREEMENT

Date:                 , 201  

This Assignment Agreement (this “Assignment Agreement”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement (as defined below), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto (the “Standard Terms and Conditions”) are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment Agreement as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
Loan Documents and any other documents or instruments delivered pursuant thereto
to the extent related to the amount and percentage interest identified below of
all of such outstanding rights and obligations of the Assignor under the
respective facilities identified below (including, without limitation, any
Letters of Credit, guarantees, and Swing Loans and any participations in any of
the foregoing included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other Loan Document and any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
Agreement, without representation or warranty by the Assignor.

 

1.    Assignor:  

 

   2.    Assignee:  

 

        [and is an Affiliate/Approved Fund of [identify Lender]18] 3.    Parent
Borrower:   Patheon Inc.    4.    Subsidiary Borrowers:   Patheon
Pharmaceuticals, Patheon UK Limited and Patheon Puerto Rico, Inc.19 5.   
Administrative Agent:   Morgan Stanley Senior Funding, Inc., as the
administrative agent under the Credit Agreement.

 

18

Select as applicable.

19

Include Additional Borrowers to the extent applicable.

 

1



--------------------------------------------------------------------------------

6.    Credit Agreement:   The Credit Agreement, dated as of December 14, 2012
(as the same may be amended, amended and restated, extended, refinanced,
replaced or otherwise modified from time to time, the “Credit Agreement”), among
(i) the Parent Borrower, (ii) the Subsidiary Borrowers, (iii) the lenders from
time to time party thereto, (iv) the Administrative Agent, Collateral Agent and
Swing Line Lender, (v) the LC Issuer and (vi) the other parties thereto from
time to time. 7.    Assigned Interest:  

 

Facility Assigned20

   Aggregate Amount
of
Commitment/Loans
for all Lenders21      Amount of
Commitment/Loans
Assigned22      Percentage Assigned  of
Commitment/Loans23      $                    $                                  
%     $         $                        %     $         $          
             % 

 

[8.    Trade Date:                       ]24

Effective Date:                  , 201   [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment Agreement are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

20

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment Agreement (e.g. “Initial
Term Loans”, “Incremental Term Loans”, “Extended Term Loans”, “Revolving Credit
Commitments”, “Incremental Revolving Credit Commitments”, “Extended Revolving
Credit Commitments”, “Refinanced Revolving Credit Commitments”, etc.). Amounts
in this column and in the column immediately to the right to be adjusted by the
counterparties to take into account any payments or prepayments made between the
Trade Date and the Effective Date.

21

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

22

Except in the cases of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans of any class, the amount shall not be less than
$5,000,000 (in the case of a Revolving Credit Loan) or, $1,000,000 (in the case
of a Term Loan), and shall be in increments of $1,000,000 (in the case of each
Revolving Credit Loan) or $1,000,000 (in the case of Term Loans) in excess
thereof.

23

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

24

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

2



--------------------------------------------------------------------------------

[Consented to and]25 Accepted: MORGAN STANLEY SENIOR FUNDING, INC.,   as
Administrative Agent [and Swing Line Lender]26 By:  

 

  Name:   Title: [Consented to: MORGAN STANLEY BANK, N.A.,  

as LC Issuer

By:  

 

  Name:   Title:]27 [Consented to: PATHEON INC.,   as Parent Borrower By:  

 

  Name:   Title:]28

 

25

No consent of the Administrative Agent shall be required for an assignment of a
Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund.

26

No consent of the Swing Line Lender shall be required for any assignment of a
Term Loan.

27

No consent of the LC Issuer shall be required for any assignment of a Term Loan.

28

No consent of the Parent Borrower shall be required (i) for any assignment of
Term Loans to a Lender, an Affiliate of a Lender or an Approved Fund or (ii) if
a Specified Event of Default has occurred and is continuing.

 

3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AGREEMENT

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Parent Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Parent Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment Agreement and to purchase
the Assigned Interest on the basis of which it has made such analysis and
decision independently and without reliance on the Administrative Agent or any
other Lender, and (vi) if it is not a United States Person (as defined in
Section 7701(a)(30) of the Code), attached to this Assignment Agreement is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy shall be

 

1



--------------------------------------------------------------------------------

effective as delivery of a manually executed counterpart of this Assignment
Agreement. This Assignment Agreement shall be construed in accordance with and
governed by the laws of the State of New York, without regard to principles of
conflicts of laws.

 

2



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF U.S. TAX CERTIFICATE

(FOR FOREIGN LENDERS THAT ARE NOT PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX
PURPOSES)

U.S. Tax Certificate

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of December 14, 2012
(as amended, amended and restated, supplemented, extended, refinanced, replaced
or otherwise modified from time to time, the “Credit Agreement”), among
(i) Patheon Inc., a corporation existing under the laws of Canada (the “Parent
Borrower”), (ii) Patheon Pharmaceuticals Inc., a Delaware corporation (the “US
Borrower”), Patheon UK Limited, a limited liability company incorporated in
England (the “UK Borrower”) and Patheon Puerto Rico, Inc., a Puerto Rican
corporation (the “PR Borrower”, together with the US Borrower and the UK
Borrower, the “Subsidiary Borrowers” and collectively with the Parent Borrower,
and any Additional Borrowers from time to time party thereto, the “Borrowers”),
(iii) each lender from time to time party thereto, (iv) the Administrative
Agent, Collateral Agent and Swing Line Lender, (v) the LC Issuer and (vi) the
other parties thereto from time to time.

Pursuant to the provisions of Section 3.02 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the US Borrower within the meaning of Section 871(h)(3)(B) of the Code,
(iv) it is not a controlled foreign corporation related to the US Borrower as
described in Section 881(c)(3)(C) of the Code and (v) the interest payments in
question are not effectively connected with the undersigned’s conduct of a
U.S. trade or business.

The undersigned has furnished the Administrative Agent and the US Borrower with
a certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, or if a lapse in time or change in circumstances
renders the information on this certificate obsolete, expired or inaccurate in
any material respect, the undersigned shall promptly so inform the US Borrower
and the Administrative Agent in writing and deliver promptly to the US Borrower
and the Administrative Agent an updated certificate or other appropriate
documentation (including any new documentation reasonably requested by the US
Borrower or the Administrative Agent) or promptly notify the US Borrower and the
Administrative Agent in writing of its inability to do so, and (2) the
undersigned shall have at all times furnished the US Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

H-1



--------------------------------------------------------------------------------

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 20[    ]

 

H-1



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF U.S. TAX CERTIFICATE

(FOR NON-U.S. PARTICIPANTS THAT ARE NOT PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX
PURPOSES)

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of December 14, 2012
(as amended, amended and restated, supplemented, extended, refinanced, replaced
or otherwise modified from time to time, the “Credit Agreement”), among
(i) Patheon Inc., a corporation existing under the laws of Canada (the “Parent
Borrower”), (ii) Patheon Pharmaceuticals Inc., a Delaware corporation (the “US
Borrower”), Patheon UK Limited, a limited liability company incorporated in
England (the “UK Borrower”) and Patheon Puerto Rico, Inc., a Puerto Rican
corporation (the “PR Borrower”, together with the US Borrower and the UK
Borrower, the “Subsidiary Borrowers” and collectively with the Parent Borrower,
and any Additional Borrowers from time to time party thereto, the “Borrowers”),
(iii) each lender from time to time party thereto, (iv) the Administrative
Agent, Collateral Agent and Swing Line Lender, (v) the LC Issuer and (vi) the
other parties thereto from time to time.

Pursuant to the provisions of Section 3.02 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the US Borrower within the meaning
of Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the US Borrower as described in Section 881(c)(3)(C) of
the Code, and (v) the interest payments in question are not effectively
connected with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes or if a lapse in time or change in circumstances renders the information
on this certificate obsolete, expired or inaccurate in any material respect, the
undersigned shall promptly so inform such Lender in writing and deliver promptly
to such Lender an updated certificate or other appropriate documentation
(including any new documentation reasonably requested by such Lender) or
promptly notify such Lender in writing of its inability to do so, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20[    ]

 

H-2



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF U.S. TAX CERTIFICATE

(FOR NON-U.S. PARTICIPANTS THAT ARE PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX
PURPOSES)

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of December 14, 2012
(as amended, amended and restated, supplemented, extended, refinanced, replaced
or otherwise modified from time to time, the “Credit Agreement”), among
(i) Patheon Inc., a corporation existing under the laws of Canada (the “Parent
Borrower”), (ii) Patheon Pharmaceuticals Inc., a Delaware corporation (the “US
Borrower”), Patheon UK Limited, a limited liability company incorporated in
England (the “UK Borrower”) and Patheon Puerto Rico, Inc., a Puerto Rican
corporation (the “PR Borrower”, together with the US Borrower and the UK
Borrower, the “Subsidiary Borrowers” and collectively with the Parent Borrower,
and any Additional Borrowers from time to time party thereto, the “Borrowers”),
(iii) each lender from time to time party thereto, (iv) the Administrative
Agent, Collateral Agent and Swing Line Lender, (v) the LC Issuer and (vi) the
other parties thereto from time to time.

Pursuant to the provisions of Section 3.02 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the US
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the US Borrower as described in Section 881(c)(3)(C) of the Code, and
(vi) the interest payments in question are not effectively connected with the
conduct of a U.S. trade or business by the undersigned or its direct or indirect
partners/members that are claiming the portfolio interest exemption.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members
claiming the portfolio interest exemption: (i) an Internal Revenue Service Form
W-8BEN or (ii) an Internal Revenue Service Form W-8IMY accompanied by an
Internal Revenue Service Form W-8BEN from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, or if a lapse in time or change in
circumstances renders the information on this certificate obsolete, expired or
inaccurate in any material respect, the undersigned shall promptly so inform
such Lender in writing and deliver promptly to such Lender an updated
certificate or other appropriate documentation (including any new documentation
reasonably requested by such Lender) or promptly notify such Lender in writing
of its inability to do so, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

H-3



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF U.S. TAX CERTIFICATE

(FOR FOREIGN LENDERS THAT ARE PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES)

U.S. TAX CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of December 14, 2012
(as amended, amended and restated, supplemented, extended, refinanced, replaced
or otherwise modified from time to time, the “Credit Agreement”), among
(i) Patheon Inc., a corporation existing under the laws of Canada (the “Parent
Borrower”), (ii) Patheon Pharmaceuticals Inc., a Delaware corporation (the “US
Borrower”), Patheon UK Limited, a limited liability company incorporated in
England (the “UK Borrower”) and Patheon Puerto Rico, Inc., a Puerto Rican
corporation (the “PR Borrower”, together with the US Borrower and the UK
Borrower, the “Subsidiary Borrowers” and collectively with the Parent Borrower,
and any Additional Borrowers from time to time party thereto, the “Borrowers”),
(iii) each lender from time to time party thereto, (iv) the Administrative
Agent, Collateral Agent and Swing Line Lender, (v) the LC Issuer and (vi) the
other parties thereto from time to time.

Pursuant to the provisions of Section 3.02 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the US Borrower within the
meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the US Borrower
as described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments
in question are not effectively connected with the conduct of a U.S. trade or
business by the undersigned or any of its direct or indirect partners/members
that is claiming the portfolio interest exemption.

The undersigned has furnished the Administrative Agent and the US Borrower with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members claiming the portfolio interest exemption: (i) an Internal
Revenue Service Form W-8BEN or (ii) an Internal Revenue Service Form W-8IMY
accompanied by an Internal Revenue Service Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, or if a lapse in time or
change in circumstances renders the information on this certificate obsolete,
expired or inaccurate in any material respect, the undersigned shall promptly so
inform the US Borrower and the Administrative Agent in writing and deliver
promptly to the US Borrower and the Administrative Agent an updated certificate
or other appropriate documentation (including any new documentation reasonably
requested by the US Borrower or the Administrative Agent) or promptly notify the
US Borrower and the Administrative Agent in writing of its inability to do so,
and (2) the undersigned shall have at all times furnished the US Borrower and
the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

H-4



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-1

[FORM OF]

SECOND LIEN INTERCREDITOR AGREEMENT

Among

PATHEON INC.,

as Parent Borrower,

PATHEON PHARMACEUTICALS INC.,

as US Borrower,

PATHEON UK LIMITED,

as UK Borrower,

PATHEON PUERTO RICO, INC.,

as PR Borrower,

the other Grantors party hereto,

MORGAN STANLEY SENIOR FUNDING, INC.,

as Senior Representative for the

First Lien Credit Agreement Secured Parties,

[                    ],

as the Initial Second Priority Representative

and

each additional Representative from time to time party hereto

dated as of [            ], 201[    ]



--------------------------------------------------------------------------------

SECOND LIEN INTERCREDITOR AGREEMENT dated as of [            ], 201[    ] (as
amended, supplemented or otherwise modified from time to time, this
“Agreement”), among PATHEON INC. (the “Parent Borrower”), PATHEON
PHARMACEUTICALS INC. (the “US Borrower”), PATHEON UK LIMITED (the “UK Borrower”)
and PATHEON PUERTO RICO, INC. (the “PR Borrower” and collectively, with the US
Borrower and the UK Borrower, the “Subsidiary Borrowers” and together with the
Parent Borrower, and any Additional Borrowers from time to time party thereto,
the “Borrowers”), the other Grantors (as defined below) party hereto, MORGAN
STANLEY SENIOR FUNDING, INC., as Representative for the First Lien Credit
Agreement Secured Parties (in such capacity and together with its successors in
such capacity, the “First Lien Collateral Agent”), [                ], as
Representative for the Initial Second Priority Debt Parties (in such capacity
and together with its successors in such capacity, the “Initial Second Priority
Representative”), [[            ], as Representative for the Additional Senior
Debt Parties under the [describe applicable Additional Senior Debt Facility]]
and each additional Second Priority Representative and Senior Representative
that from time to time becomes a party hereto pursuant to Section 8.09.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the First Lien Collateral Agent (for itself and on behalf of the
First Lien Credit Agreement Secured Parties), the Initial Second Priority
Representative (for itself and on behalf of the Initial Second Priority Debt
Parties), each additional Senior Representative (for itself and on behalf of the
Additional Senior Debt Parties under the applicable Additional Senior Debt
Facility) and each additional Second Priority Representative (for itself and on
behalf of the Second Priority Debt Parties under the applicable Second Priority
Debt Facility) agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the First Lien Credit Agreement
or, if defined in the New York UCC, the meanings specified therein. As used in
this Agreement, the following terms have the meanings specified below:

“Additional Second Priority Debt” means any Indebtedness that is issued or
guaranteed by any Borrower and/or any other Grantor (and not guaranteed by any
Subsidiary that is not a Guarantor) (other than Indebtedness constituting Second
Priority Obligations), which Indebtedness and guarantees are secured by the
Second Priority Collateral (or any portion thereof) on a pari passu basis (but
without regard to control of remedies, other than as provided by the terms of
the applicable Additional Second Priority Debt Documents) with the Second
Priority Obligations and any other Second Priority Debt Obligations and which
the applicable Additional Second Priority Debt Documents provide that such
Indebtedness and guarantees are to be secured by such Second Priority Collateral
on a subordinate basis to the Senior Debt Obligations (and which is not secured
by Liens on any assets of any Borrower or any other Grantor other than the
Second Priority Collateral or which are not included in the Senior Collateral);
provided, however, that (i) such Indebtedness is permitted to be incurred,
secured and guaranteed on such basis by each then extant Senior Debt Document
and Second Priority Debt Document and (ii) the Representative for the holders of
such Indebtedness shall have become party to this Agreement pursuant to, and by
satisfying the conditions set forth in, Section 8.09 hereof. Additional Second
Priority Debt shall include any Registered Equivalent Notes and Guarantees
thereof by the Guarantors issued in exchange therefor.



--------------------------------------------------------------------------------

“Additional Second Priority Debt Documents” means, with respect to any series,
issue or class of Additional Second Priority Debt, the promissory notes, credit
agreements, indentures, the Second Priority Collateral Documents or other
operative agreements evidencing or governing such Indebtedness.

“Additional Second Priority Debt Facility” means each indenture or other
governing agreement with respect to any Additional Second Priority Debt.

“Additional Second Priority Debt Obligations” means, with respect to any series,
issue or class of Additional Second Priority Debt, all amounts owing pursuant to
the terms of such Additional Second Priority Debt, including, without
limitation, the obligation (including guarantee obligations) to pay principal,
interest (including interest that accrues after the commencement of a Bankruptcy
Case, regardless of whether such interest is an allowed claim under such
Bankruptcy Case), letter of credit commissions, reimbursement obligations,
charges, expenses, fees, attorneys costs, indemnities and other amounts payable
by a Grantor under any Additional Second Priority Debt Document.

“Additional Second Priority Debt Parties” means, with respect to any series,
issue or class of Additional Second Priority Debt, the holders of such
Indebtedness, the Representative with respect thereto, any trustee or agent
therefor under any related Additional Second Priority Debt Documents and the
beneficiaries of each indemnification obligation undertaken by any Borrower or
any other Grantor under any related Additional Second Priority Debt Documents.

“Additional Senior Debt” means any Indebtedness that is issued or guaranteed by
any Borrower and/or any Guarantor (other than Indebtedness constituting First
Lien Credit Agreement Obligations) which Indebtedness and Guarantees are secured
by the Senior Collateral (or a portion thereof) on a pari passu basis (but
without regard to control of remedies) with the First Lien Credit Agreement
Obligations; provided, however, that (i) such Indebtedness is permitted to be
incurred, secured and guaranteed on such basis by each then extant Senior Debt
Document and Second Priority Debt Document and (ii) the Representative for the
holders of such Indebtedness shall have (A) executed and delivered this
Agreement as of the date hereof or become party to this Agreement pursuant to,
and by satisfying the conditions set forth in, Section 8.09 hereof and
(B) become a party to the Equal Priority Intercreditor Agreement pursuant to,
and by satisfying the conditions set forth in, Section 5.13 thereof; provided
further that, if such Indebtedness will be the initial Additional Senior Debt
incurred by any Borrower, then the Guarantors, the First Lien Collateral Agent
and the Representative for such Indebtedness shall have executed and delivered
the Equal Priority Intercreditor Agreement. Additional Senior Debt shall include
any Registered Equivalent Notes and Guarantees thereof by the Guarantors issued
in exchange therefor.

“Additional Senior Debt Documents” means, with respect to any series, issue or
class of Additional Senior Debt, the promissory notes, indentures, the Senior
Collateral Documents or other operative agreements evidencing or governing such
Indebtedness.

“Additional Senior Debt Facility” means each indenture or other governing
agreement with respect to any Additional Senior Debt.

“Additional Senior Debt Obligations” means, with respect to any series, issue or
class of Additional Senior Debt, all amounts owing pursuant to the terms of such
Additional Senior Debt, including, without limitation, the obligation (including
guarantee obligations) to pay principal, interest (including interest that
accrues after the commencement of a Bankruptcy Case, regardless of whether such
interest is an allowed claim under such Bankruptcy Case), letter of credit
commissions, reimbursement obligations, charges, expenses, fees, attorneys
costs, indemnities and other amounts payable by a Grantor under any Additional
Senior Debt Document.

 

-2-



--------------------------------------------------------------------------------

“Additional Senior Debt Parties” means, with respect to any series, issue or
class of Additional Senior Debt, the holders of such Indebtedness, the
Representative with respect thereto, any trustee or agent therefor under any
related Additional Senior Debt Documents and the beneficiaries of each
indemnification obligation undertaken by any Borrower or any Guarantor under any
related Additional Senior Debt Documents.

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Agreement Currency” has the meaning assign to such term in Section 8.24.

“Applicable Creditor” has the meaning assign to such term in Section 8.24.

“Bankruptcy Case” means a case under the Bankruptcy Code or any other Debtor
Relief laws.

“Bankruptcy Code” means Title 11 of the United States Code, as amended or any
similar federal or state law for the relief of debtors.

“Borrowers” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Class Debt” has the meaning assigned to such term in Section 8.09.

“Class Debt Parties” has the meaning assigned to such term in Section 8.09.

“Class Debt Representatives” has the meaning assigned to such term in
Section 8.09.

“Collateral” means the Senior Collateral and the Second Priority Collateral.

“Collateral Documents” means the Senior Collateral Documents and the Second
Priority Collateral Documents.

“Debt Facility” means any Senior Facility and any Second Priority Debt Facility.

“Debtor Relief Laws” means the Bankruptcy Code, BIA, CCAA, WURA and the United
Kingdom’s Insolvency Act 1986 and all other laws relating to liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization,
recapitalization, or other adjustment, or marshalling of the assets and
liabilities of a Borrower, or similar debtor relief laws of the United States,
Canada or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors

“Designated Second Priority Representative” means (i) the Initial Second
Priority Representative, until such time as the Second Priority Debt Facility
under the Initial Second Priority Debt Documents ceases to be the only Second
Priority Debt Facility under this Agreement and (ii) thereafter, the Second
Priority Representative designated from time to time by the Second Priority
Majority Representatives, in a notice to the Designated Senior Representative
and the Parent Borrower hereunder, as the “Designated Second Priority
Representative” for purposes hereof.

“Designated Senior Representative” means (i) if at any time there is only one
Senior Representative for a Senior Facility with respect to which the Discharge
of Senior Obligations has not occurred, such Senior Representative and (ii) at
any time when clause (i) does not apply, the Controlling Collateral Agent (as
defined in the Equal Priority Intercreditor Agreement) at such time.

 

-3-



--------------------------------------------------------------------------------

“DIP Financing” has the meaning assigned to such term in Section 6.01.

“Discharge” means, with respect to any Shared Collateral and any Debt Facility,
the date on which such Debt Facility and the Senior Obligations or Second
Priority Debt Obligations thereunder, as the case may be, are no longer secured
by such Shared Collateral pursuant to the terms of the documentation governing
such Debt Facility. The term “Discharged” shall have a corresponding meaning.

“Discharge of First Lien Credit Agreement Obligations” means, with respect to
any Shared Collateral, the Discharge of the First Lien Credit Agreement
Obligations with respect to such Shared Collateral; provided that the Discharge
of First Lien Credit Agreement Obligations shall not be deemed to have occurred
in connection with a Refinancing of such First Lien Credit Agreement Obligations
with an Additional Senior Debt Facility secured by such Shared Collateral under
one or more Additional Senior Debt Documents which has been designated in
writing by the First Lien Collateral Agent (under the First Lien Credit
Agreement so Refinanced) to the Designated Senior Representative as the “First
Lien Credit Agreement” for purposes of this Agreement.

“Discharge of Senior Obligations” means the date on which the Discharge of First
Lien Credit Agreement Obligations and the Discharge of each Additional Senior
Debt Facility has occurred.

“Equal Priority Intercreditor Agreement” has the meaning assigned to such term
in the First Lien Credit Agreement.

“First Lien Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement and shall include any successor
Collateral Agent under the First Lien Credit Agreement.

“First Lien Credit Agreement” means that certain Credit Agreement (as the same
may be amended, amended and restated, modified, refinanced and/or restated from
time to time), dated as of December 14, 2012, among Patheon Inc., a corporation
existing under the laws of Canada, Patheon Pharmaceuticals Inc., a Delaware
corporation, Patheon UK Limited, a limited liability company incorporated in
England and Patheon Puerto Rico, Inc., a Puerto Rican corporation, any
Additional Borrowers from time to time party thereto, the lenders from time to
time party thereto, Morgan Stanley Senior Funding, Inc., as Administrative
Agent, the First Lien Collateral Agent and the other parties thereto, as further
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time.

“First Lien Credit Agreement Loan Documents” means the First Lien Credit
Agreement and the other “Loan Documents” as defined in the First Lien Credit
Agreement.

“First Lien Credit Agreement Obligations” means the “Obligations” as defined in
the First Lien Credit Agreement.

“First Lien Credit Agreement Secured Parties” means the “Secured Creditors” as
defined in the First Lien Credit Agreement.

“First Lien Security Documents” means the “Security Documents” as defined in the
First Lien Credit Agreement.

 

-4-



--------------------------------------------------------------------------------

“Grantors” means the Parent Borrower, the other Borrowers, , the other
Guarantors, and each of their respective Subsidiaries which has granted a
security interest pursuant to any Collateral Document to secure any Secured
Obligations. The Grantors existing on the date hereof are listed on the
signature pages hereto as Grantors.

“Guarantors” has the meaning assigned to such term in the First Lien Credit
Agreement.

“Initial Second Priority Debt” means the Second Priority Debt incurred pursuant
to the Initial Second Priority Debt Documents.

“Initial Second Priority Debt Documents” means that certain [Indenture] dated as
of [            ], 201[    ], among the Parent Borrower, [the Guarantors
identified therein,] [    ], as [trustee], and [    ], as [paying agent,
registrar and transfer agent]] and any notes, security documents and other
operative agreements evidencing or governing such Indebtedness, including any
agreement entered into for the purpose of securing the Initial Second Priority
Debt Obligations.

“Initial Second Priority Debt Obligations” means the Second Priority Debt
Obligations arising pursuant to the Initial Second Priority Debt Documents.

“Initial Second Priority Debt Parties” means the holders of any Initial Second
Priority Debt Obligations and the Initial Second Priority Representative.

“Initial Second Priority Representative” has the meaning assigned to such term
in the introductory paragraph to this Agreement.

“Insolvency or Liquidation Proceeding” means:

(1) (i) any voluntary case commenced by or against any Borrower or any other
Grantor under the Bankruptcy Code or, (ii) the seeking of relief by any such
Borrower or other Guarantor under other Debtor Relief Laws in any jurisdiction
outside the United States;

(2) the commencement of an involuntary case against any Borrower or any other
Grantor under the Bankruptcy Code (or other Debtor Relief Laws) and the petition
is not controverted or dismissed within 60 days after commencement of the case
(or if such petition is presented in respect of the UK Borrower, within 21 days
of the date of presentation);

(3) a custodian (as defined in the Bankruptcy Code) (or equal term under any
other Debtor Relief Law) is appointed for, or takes charge of, all or
substantially all of the property of any Borrower or any other Grantor;

(4) any Borrower or any other Grantor commences (including by way of applying
for or consenting to the appointment of, or the taking of possession by, a
rehabilitator, receiver, custodian, trustee, conservator or liquidator (or any
equal term under any other Debtor Relief Laws) (collectively, a “conservator”)
of such Borrower or any other Grantor or all or any substantial portion of its
property) any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency, liquidation,
rehabilitation, conservatorship or similar law of any jurisdiction whether now
or hereafter in effect relating to such Borrower or any other Grantor;

(5) any Borrower or any other Grantor is adjudicated by a court of competent
jurisdiction to be insolvent or bankrupt;

 

-5-



--------------------------------------------------------------------------------

(6) any order of relief or other order approving any such case or proceeding
referred to in clauses (1) or (2) above is entered;

(7) any Borrower or any other Grantor suffers any appointment of any conservator
or the like for it or any substantial part of its property that continues
undischarged or unstayed for a period of 60 days; or

(8) any Borrower or any other Grantor makes a compromise, arrangement or
assignment for the benefit of creditors or generally does not pay its debts as
such debts become due (or, in the case of the UK Borrower, admits inability to
pay such debts as they become due or is deemed unable to pay them (other than
Section 123(1) of the United Kingdom’s Insolvency Act of 1986 where a demand is
made for an amount less than £50,000 and such demand is settled within 21 days
of being made).

“Intellectual Property” has the meaning assigned to such term in the First Lien
Credit Agreement.

“Joinder Agreement” means a supplement to this Agreement in substantially the
form of Annex II or Annex III hereof.

“Judgment Currency” has the meaning assign to such term in Section 8.24.

“Lien” means any mortgage, pledge, security interest, hypothecation,
encumbrance, charge, assignment by way of security, lien or charge of any kind
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement or any lease in the nature thereof).

“Major Second Priority Representative” means, with respect to any Shared
Collateral, the Second Priority Representative of the series of Second Priority
Debt that (a) constitutes the largest outstanding principal amount of any then
outstanding series of Second Priority Debt with respect to such Shared
Collateral and (b) is larger in principal amount than the largest outstanding
principal amount of any then outstanding series of Indebtedness constituting
Senior Obligations with respect to such Shared Collateral.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Officer’s Certificate” has the meaning provided to such term in Section 8.08.

“Parent Borrower” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise or any
governmental or political subdivision or any agency, department or
instrumentality thereof.

“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.05(a).

“Proceeds” means the proceeds of any sale, collection or other liquidation of
Shared Collateral and any payment or distribution made in respect of Shared
Collateral in a Bankruptcy Case and any amounts received by any Senior
Representative or any Senior Secured Party from a Second Priority Debt Party in
respect of Shared Collateral pursuant to this Agreement.

“Recovery” has the meaning assigned to such term in Section 6.04.

 

-6-



--------------------------------------------------------------------------------

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter into alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including, in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Representatives” means the Senior Representatives and the Second Priority
Representatives.

“SEC” means the United States Securities and Exchange Commission and any
successor agency thereto.

“Second Priority Class Debt” has the meaning assigned to such term in
Section 8.09.

“Second Priority Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

“Second Priority Class Debt Representative” has the meaning assigned to such
term in Section 8.09.

“Second Priority Collateral” means any “Collateral” as defined in any Second
Priority Debt Document or any other assets of the Borrowers or any other Grantor
with respect to which a Lien is granted or purported to be granted pursuant to a
Second Priority Collateral Document as security for any Second Priority Debt
Obligation.

“Second Priority Collateral Documents” means the Initial Second Priority
Collateral Documents and each of the collateral agreements, security agreements
and other instruments and documents executed and delivered by the Parent
Borrower or any Grantor for purposes of providing collateral security for any
Second Priority Debt Obligation.

“Second Priority Debt” means any Indebtedness of the Parent Borrower or any
other Grantor guaranteed by the Guarantors (and not guaranteed by any Subsidiary
that is not a Guarantor), including the Initial Second Priority Debt, which
Indebtedness and guarantees are secured by the Second Priority Collateral on a
pari passu basis (but without regard to control of remedies, other than as
provided by the terms of the applicable Second Priority Debt Documents) with any
other Second Priority Debt Obligations and the applicable Second Priority Debt
Documents which provide that such Indebtedness and guarantees are to be secured
by such Second Priority Collateral on a subordinate basis to the Senior Debt
Obligations (and which is not secured by Liens on any assets of the Parent
Borrower or any other Grantor other than the Second Priority Collateral or which
are not included in the Senior Collateral); provided, however, that (i) such
Indebtedness is permitted to be incurred, secured and guaranteed on such basis
by each Senior Debt Document and Second Priority Debt Document and (ii) except
in the case of the Initial Second Priority Debt hereunder, the Representative
for the holders of such Indebtedness shall have become party to this Agreement
pursuant to, and by satisfying the conditions set forth in, Section 8.09 hereof.
Second Priority Debt shall include any Registered Equivalent Notes and
Guarantees thereof by the Guarantors issued in exchange therefor.

 

-7-



--------------------------------------------------------------------------------

“Second Priority Debt Documents” means, with respect to any series, issue or
class of Second Priority Debt, the promissory notes, indentures, the Second
Priority Collateral Documents or other operative agreements evidencing or
governing such Indebtedness, including the Initial Second Priority Debt
Documents.

“Second Priority Debt Facility” means each indenture or other governing
agreement with respect to any Second Priority Debt.

“Second Priority Debt Obligations” means, with respect to any series, issue or
class of Second Priority Debt, all amounts owing pursuant to the terms of such
Second Priority Debt, including, without limitation, the obligation (including
guarantee obligations) to pay principal, interest (including interest that
accrues after the commencement of a Bankruptcy Case, regardless of whether such
interest is an allowed claim under such Bankruptcy Case), letter of credit
commissions, reimbursement obligations, charges, expenses, fees, attorneys
costs, indemnities and other amounts payable by a Grantor under any Second
Priority Debt Document.

“Second Priority Debt Parties” means the Initial Second Priority Debt Parties
and, with respect to any series, issue or class of Second Priority Debt incurred
after the date hereof, the holders of such Indebtedness, the Representative with
respect thereto, any trustee or agent therefor under any related Second Priority
Debt Documents and the beneficiaries of each indemnification obligation
undertaken by any Borrower or any other Grantor under any related Second
Priority Debt Documents.

“Second Priority Enforcement Date” means, with respect to any Second Priority
Representative, the date which is 180 days (through which 180-day period such
Second Priority Representative was the Major Second Priority Representative)
after the occurrence of both (i) an Event of Default (under and as defined in
the Second Priority Debt Document for which such Second Priority Representative
has been named as Representative) and (ii) the Designated Senior
Representative’s and each other Representative’s receipt of written notice from
such Second Priority Representative that (x) such Second Priority Representative
is the Major Second Priority Representative and that an Event of Default (under
and as defined in the Second Priority Debt Document for which such Second
Priority Representative has been named as Representative) has occurred and is
continuing and (y) the Second Priority Debt Obligations of the series with
respect to which such Second Priority Representative is the Second Priority
Representative are currently due and payable in full (whether as a result of
acceleration thereof or otherwise) in accordance with the terms of the
applicable Second Priority Debt Document; provided that the Second Priority
Enforcement Date shall be stayed and shall not occur and shall be deemed not to
have occurred with respect to any Shared Collateral (1) at any time the
Designated Senior Representative has commenced and is diligently pursuing any
enforcement action with respect to such Shared Collateral or (2) at any time the
Grantor which has granted a security interest in such Shared Collateral is then
a debtor under or with respect to (or otherwise subject to) any Insolvency or
Liquidation Proceeding.

“Second Priority Majority Representatives” means Second Priority Representatives
representing at least a majority of the then aggregate amount of Second Priority
Debt Obligations that agree to vote together.

“Second Priority Lien” means the Liens on the Second Priority Collateral in
favor of Second Priority Debt Parties under Second Priority Collateral
Documents.

“Second Priority Representative” means (i) in the case of the Initial Second
Priority Debt Obligations covered hereby, the Initial Second Priority
Representative and (ii) in the case of any Second Priority Debt Facility
incurred after the date hereof, the Second Priority Debt Parties thereunder, the
trustee, administrative agent, collateral agent, security agent or similar agent
under such Second Priority Debt Facility that is named as the Representative in
respect of such Second Priority Debt Facility in the applicable Joinder
Agreement.

 

-8-



--------------------------------------------------------------------------------

“Secured Obligations” means the Senior Obligations and the Second Priority Debt
Obligations.

“Secured Parties” means the Senior Secured Parties and the Second Priority Debt
Parties.

“Senior Class Debt” has the meaning assigned to such term in Section 8.09.

“Senior Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

“Senior Class Debt Representative” has the meaning assigned to such term in
Section 8.09.

“Senior Collateral” means any “Collateral” as defined in any First Lien Credit
Agreement Loan Document or any other Senior Debt Document or any other assets of
any Borrower or any other Grantor with respect to which a Lien is granted or
purported to be granted pursuant to a Senior Collateral Document as security for
any Senior Obligations.

“Senior Collateral Documents” means the First Lien Security Documents, the Equal
Priority Intercreditor Agreement (upon and after the initial execution and
delivery thereof by the initial parties thereto) and each of the collateral
agreements, security agreements and other instruments and documents executed and
delivered by the Borrowers or any other Grantor for purposes of providing
collateral security for any Senior Obligation.

“Senior Debt Documents” means (a) the First Lien Credit Agreement Loan Documents
and (b) any Additional Senior Debt Documents.

“Senior Facilities” means the First Lien Credit Agreement and any Additional
Senior Debt Facilities.

“Senior Lien” means the Liens on the Senior Collateral in favor of the Senior
Secured Parties under the Senior Collateral Documents.

“Senior Obligations” means the First Lien Credit Agreement Obligations and any
Additional Senior Debt Obligations.

“Senior Representative” means (i) in the case of any First Lien Credit Agreement
Obligations or the First Lien Credit Agreement Secured Parties, the First Lien
Collateral Agent and (ii) in the case of any Additional Senior Debt Facility and
the Additional Senior Debt Parties thereunder (including with respect to any
Additional Senior Debt Facility initially covered hereby on the date of this
Agreement), the trustee, administrative agent, collateral agent, security agent
or similar agent under such Additional Senior Debt Facility that is named as the
Representative in respect of such Additional Senior Debt Facility hereunder or
in the applicable Joinder Agreement.

“Senior Secured Parties” means the First Lien Credit Agreement Secured Parties
and any Additional Senior Debt Parties.

“Shared Collateral” means, at any time, Collateral in which the holders of
Senior Obligations under at least one Senior Facility and the holders of Second
Priority Debt Obligations under at least one Second Priority Debt Facility (or
their Representatives) hold a security interest at such time (or, in the case of
the Senior Facilities, are deemed pursuant to Article II to hold a security
interest). If, at any time,

 

-9-



--------------------------------------------------------------------------------

any portion of the Senior Collateral under one or more Senior Facilities does
not constitute Second Priority Collateral under one or more Second Priority Debt
Facilities, then such portion of such Senior Collateral shall constitute Shared
Collateral only with respect to the Second Priority Debt Facilities for which it
constitutes Second Priority Collateral and shall not constitute Shared
Collateral for any Second Priority Debt Facility which does not have a security
interest in such Collateral at such time.

“Subsidiary” of any Person means (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary Voting Power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have Voting Power by reason of the happening of any
contingency) is at the time owned by such Person directly or indirectly through
Subsidiaries, and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person directly or indirectly
through Subsidiaries, owns more than 50% of the Capital Stock of such Person at
the time or in which such Person, one or more other Subsidiaries of such Person
or such Person and one or more Subsidiaries of such Person, directly or
indirectly, has the power to direct the policies, management and affairs
thereof. Unless otherwise expressly provided, all references herein to
“Subsidiary” shall mean a Subsidiary of the Parent Borrower.

“Uniform Commercial Code” or “UCC” means, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York.

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01. Subordination.

(a) Notwithstanding the date, time, manner or order of filing or recordation of
any document or instrument or grant, attachment or perfection of any Liens
granted to any Second Priority Representative or any Second Priority Debt
Parties on the Shared Collateral or of any Liens granted to any Senior
Representative or any other Senior Secured Party on the Shared

 

-10-



--------------------------------------------------------------------------------

Collateral (or any actual or alleged defect in any of the foregoing) and
notwithstanding any provision of the UCC, any applicable law, any Second
Priority Debt Document or any Senior Debt Document or any other circumstance
whatsoever, each Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, hereby
agrees that (a) any Lien on the Shared Collateral securing any Senior
Obligations now or hereafter held by or on behalf of any Senior Representative
or any other Senior Secured Party or other agent or trustee therefor, regardless
of how acquired, whether by grant, statute, operation of law, subrogation or
otherwise, shall have priority over and be senior in all respects and prior to
any Lien on the Shared Collateral securing any Second Priority Debt Obligations
and (b) any Lien on the Shared Collateral securing any Second Priority Debt
Obligations now or hereafter held by or on behalf of any Second Priority
Representative, any Second Priority Debt Parties or any Second Priority
Representative or other agent or trustee therefor, regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall be
junior and subordinate in all respects to all Liens on the Shared Collateral
securing any Senior Obligations. All Liens on the Shared Collateral securing any
Senior Obligations shall be and remain senior in all respects and prior to all
Liens on the Shared Collateral securing any Second Priority Debt Obligations for
all purposes, whether or not such Liens securing any Senior Obligations are
subordinated to any Lien securing any other obligation of any Borrower, any
Grantor or any other Person or otherwise subordinated, voided, avoided,
invalidated or lapsed.

SECTION 2.02. Nature of Senior Lender Claims. Each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, acknowledges that (a) a portion of the Senior
Obligations is revolving in nature and that the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, (b) the terms of the Senior Debt Documents and the
Senior Obligations may be amended, supplemented or otherwise modified, and the
Senior Obligations, or a portion thereof, may be Refinanced from time to time
and (c) the aggregate amount of the Senior Obligations may be increased, in each
case, without notice to or consent by the Second Priority Representatives or the
Second Priority Debt Parties and without affecting the provisions hereof. The
Lien priorities provided for in Section 2.01 shall not be altered or otherwise
affected by any amendment, supplement or other modification, or any Refinancing,
of either the Senior Obligations or the Second Priority Debt Obligations, or any
portion thereof. As between the Borrowers and the other Grantors and the Second
Priority Debt Parties, the foregoing provisions will not limit or otherwise
affect the obligations of the Borrowers and the other Grantors contained in any
Second Priority Debt Document with respect to the incurrence of additional
Senior Obligations.

SECTION 2.03. Prohibition on Contesting Liens. Each of the Second Priority
Representatives, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that it shall not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the validity,
extent, perfection, priority or enforceability of any Lien securing any Senior
Obligations held (or purported to be held) by or on behalf of any Senior
Representative or any of the other Senior Secured Parties or other agent or
trustee therefor in any Senior Collateral, and the each Senior Representative,
for itself and on behalf of each Senior Secured Party under its Senior Facility,
agrees that it shall not (and hereby waives any right to) contest or support any
other Person in contesting, in any proceeding (including any Insolvency or
Liquidation Proceeding), the validity, extent, perfection, priority or
enforceability of any Lien securing any Second Priority Debt Obligations held
(or purported to be held) by or on behalf of any of any Second Priority
Representative or any of the Second Priority Debt Parties in the Second Priority
Collateral. Notwithstanding the foregoing, no provision in this Agreement shall
be construed to prevent or impair the rights of any Senior Representative to
enforce this Agreement (including the priority of the Liens securing the Senior
Obligations as provided in Section 2.01) or any of the Senior Debt Documents.

 

-11-



--------------------------------------------------------------------------------

SECTION 2.04. No Other Liens. The parties hereto agree that, so long as the
Discharge of Senior Obligations has not occurred, (a) none of the Grantors
shall, or shall permit any of its subsidiaries to, grant or permit any Lien on
any asset to secure any Second Priority Debt Obligation unless it has granted,
or concurrently therewith grants, a Lien on such asset to secure the Senior
Obligations; and (b) if any Second Priority Representative or any Second
Priority Debt Party shall hold any Lien on any assets or property of any Grantor
securing any Second Priority Obligations that are not also subject to the
first-priority Liens securing all Senior Obligations under the Senior Collateral
Documents, such Second Priority Representative or Second Priority Debt Party
(i) shall notify the Designated Senior Representative promptly upon becoming
aware thereof and, unless such Grantor shall promptly grant a similar Lien on
such assets or property to each Senior Representative as security for the Senior
Obligations, shall assign such Lien to the Designated Senior Representative as
security for all Senior Obligations for the benefit of the Senior Secured
Parties (but may retain a junior lien on such assets or property subject to the
terms hereof) and (ii) until such assignment or such grant of a similar Lien to
each Senior Representative, shall be deemed to hold and have held such Lien for
the benefit of each Senior Representative and the other Senior Secured Parties
as security for the Senior Obligations.

To the extent that the provisions of the immediately preceding sentence are not
complied with for any reason, without limiting any other right or remedy
available to any Senior Representative or any other Senior Secured Party, each
Second Priority Representative agrees, for itself and on behalf of the other
Second Priority Debt Parties, that any amounts received by or distributed to any
Second Priority Debt Party pursuant to or as a result of any Lien granted in
contravention of this Section 2.04 shall be subject to Section 4.02.

SECTION 2.05. Perfection of Liens. Except for the limited agreements of the
Senior Representatives pursuant to Section 5.05 hereof, none of the Senior
Representatives or the Senior Secured Parties shall be responsible for
perfecting and maintaining the perfection of Liens with respect to the Shared
Collateral for the benefit of the Second Priority Representatives or the Second
Priority Debt Parties. The provisions of this Agreement are intended solely to
govern the respective Lien priorities as between the Senior Secured Parties and
the Second Priority Debt Parties and shall not impose on the Senior
Representatives, the Senior Secured Parties, the Second Priority
Representatives, the Second Priority Debt Parties or any agent or trustee
therefor any obligations in respect of the disposition of Proceeds of any Shared
Collateral which would conflict with prior perfected claims therein in favor of
any other Person or any order or decree of any court or governmental authority
or any applicable law.

SECTION 2.06. Certain Cash Collateral. Notwithstanding anything in this
Agreement or any other Senior Debt Documents or Second Priority Debt Documents
to the contrary, collateral consisting of cash and cash equivalents pledged to
secure First Lien Credit Agreement Obligations consisting of reimbursement
obligations in respect of Letters of Credit or otherwise held by the First Lien
Collateral Agent pursuant to Section 2.04(e), 2.05(a), 2.17 or Article VIII of
the First Lien Credit Agreement (or any equivalent successor provision) shall be
applied as specified in the First Lien Credit Agreement and will not constitute
Shared Collateral.

 

-12-



--------------------------------------------------------------------------------

ARTICLE III

Enforcement

SECTION 3.01. Exercise of Remedies.

(a) Subject to Section 3.01(a), whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against any Borrower or any other Grantor,
(i) neither any Second Priority Representative nor any Second Priority Debt
Party will (x) exercise or seek to exercise any rights or remedies (including
setoff) with respect to any Shared Collateral in respect of any Second Priority
Debt Obligations, or institute any action or proceeding with respect to such
rights or remedies (including any action of foreclosure), (y) contest, protest
or object to any foreclosure proceeding or action brought with respect to the
Shared Collateral or any other Senior Collateral by any Senior Representative or
any Senior Secured Party in respect of the Senior Obligations, the exercise of
any right by any Senior Representative or any Senior Secured Party (or any agent
or sub-agent on their behalf) in respect of the Senior Obligations under any
lockbox agreement, control agreement, landlord waiver or bailee’s letter or
similar agreement or arrangement to which any Senior Representative or any
Senior Secured Party either is a party or may have rights as a third party
beneficiary, or any other exercise by any such party of any rights and remedies
relating to the Shared Collateral under the Senior Debt Documents or otherwise
in respect of the Senior Collateral or the Senior Obligations, or (z) object to
the forbearance by the Senior Secured Parties from bringing or pursuing any
foreclosure proceeding or action or any other exercise of any rights or remedies
relating to the Shared Collateral in respect of Senior Obligations and (ii) the
Senior Representatives and the Senior Secured Parties shall have the exclusive
right to enforce rights, exercise remedies (including setoff and the right to
credit bid their debt) and make determinations regarding the release,
disposition or restrictions with respect to the Shared Collateral without any
consultation with or the consent of any Second Priority Representative or any
Second Priority Debt Party; provided, however, that (A) in any Insolvency or
Liquidation Proceeding commenced by or against any Borrower or any other
Grantor, any Second Priority Representative may file a claim or statement of
interest with respect to the Second Priority Debt Obligations under its Second
Priority Debt Facility, (B) any Second Priority Representative may take any
action (not adverse to the prior Liens on the Shared Collateral securing the
Senior Obligations or the rights of the Senior Representatives or the Senior
Secured Parties to exercise remedies in respect thereof) in order to create,
prove, perfect, preserve or protect (but not enforce) its rights in, and
perfection and priority of its Lien on, the Shared Collateral, (C) any Second
Priority Representative and the Second Priority Secured Parties may exercise
their rights and remedies as unsecured creditors, to the extent provided in
Section 5.04, (D) the Second Priority Debt Parties may file any responsive or
defensive pleadings in opposition to any motion, claim, adversary proceeding or
other pleading made by any person objecting to or otherwise seeking the
disallowance of the claims of the Second Priority Debt Parties or the avoidance
of any Second Priority Lien to the extent not inconsistent with the terms of
this Agreement, and (E) from and after the Second Priority Enforcement Date, the
Designated Second Priority Representative may exercise or seek to exercise any
rights or remedies (including setoff) with respect to any Shared Collateral in
respect of any Second Priority Debt Obligations, or institute any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure), but only so long as (1) the Designated Senior

 

-13-



--------------------------------------------------------------------------------

Representative has not commenced and is not diligently pursuing any enforcement
action with respect to such Shared Collateral or (2) the Grantor which has
granted a security interest in such Shared Collateral is not then a debtor under
or with respect to (or otherwise subject to) any Insolvency or Liquidation
Proceeding, in each case (A) through (E) above to the extent such action is not
inconsistent with, or could not result in a resolution inconsistent with the
terms of this Agreement. In exercising rights and remedies with respect to the
Senior Collateral, the Senior Representatives and the Senior Secured Parties may
enforce the provisions of the Senior Debt Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine in the
exercise of their sole discretion. Such exercise and enforcement shall include
the rights of an agent appointed by them to sell or otherwise dispose of Shared
Collateral upon foreclosure, to incur expenses in connection with such sale or
disposition and to exercise all the rights and remedies of a secured lender
under the Uniform Commercial Code of any applicable jurisdiction and of a
secured creditor under Debtor Relief Laws of any applicable jurisdiction.

(b) So long as the Discharge of Senior Obligations has not occurred, except as
expressly provided in the proviso in clause (ii) of Section 3.01(a), each Second
Priority Representative, on behalf of itself and each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that it will not, in the context
of its role as secured creditor, take or receive any Shared Collateral or any
Proceeds of Shared Collateral in connection with the exercise of any right or
remedy (including setoff) with respect to any Shared Collateral in respect of
Second Priority Debt Obligations. Without limiting the generality of the
foregoing, unless and until the Discharge of Senior Obligations has occurred,
except as expressly provided in the proviso in clause (ii) of Section 3.01(a),
the sole right of the Second Priority Representatives and the Second Priority
Debt Parties with respect to the Shared Collateral is to hold a Lien on the
Shared Collateral in respect of Second Priority Debt Obligations pursuant to the
Second Priority Debt Documents for the period and to the extent granted therein
and to receive a share of the Proceeds thereof, if any, after the Discharge of
Senior Obligations has occurred.

(c) Subject to the proviso in clause (ii) of Section 3.01(a), (i) each Second
Priority Representative, for itself and on behalf of each Second Priority Debt
Party under its Second Priority Debt Facility, agrees that neither such Second
Priority Representative nor any such Second Priority Debt Party will take any
action that would hinder any exercise of remedies undertaken by any Senior
Representative or any Senior Secured Party with respect to the Shared Collateral
under the Senior Debt Documents, including any sale, lease, exchange, transfer
or other disposition of the Shared Collateral, whether by foreclosure or
otherwise, and (ii) each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives any and all rights it or any such Second Priority Debt
Party may have as a junior lien creditor or otherwise to object to the manner in
which the Senior Representatives or the Senior Secured Parties seek to enforce
or collect the Senior Obligations or the Liens granted on any of the Senior
Collateral, regardless of whether any action or failure to act by or on behalf
of any Senior Representative or any other Senior Secured Party is adverse to the
interests of the Second Priority Debt Parties.

(d) Each Second Priority Representative hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Second Priority Debt
Document shall be deemed to restrict in any way the rights and remedies of the
Senior Representatives or the Senior Secured Parties with respect to the Senior
Collateral as set forth in this Agreement and the Senior Debt Documents.

 

-14-



--------------------------------------------------------------------------------

(e) Until the Discharge of Senior Obligations, the Designated Senior
Representative shall have the exclusive right to exercise any right or remedy
with respect to the Shared Collateral and shall have the exclusive right to
determine and direct the time, method and place for exercising such right or
remedy or conducting any proceeding with respect thereto. Following the
Discharge of Senior Obligations, the Designated Second Priority Representative
who may be instructed by the Second Priority Majority Representatives shall have
the exclusive right to exercise any right or remedy with respect to the
Collateral, and the Designated Second Priority Representative who may be
instructed by the Second Priority Majority Representatives shall have the
exclusive right to direct the time, method and place of exercising or conducting
any proceeding for the exercise of any right or remedy available to the Second
Priority Debt Parties with respect to the Collateral, or of exercising or
directing the exercise of any trust or power conferred on the Second Priority
Representatives, or for the taking of any other action authorized by the Second
Priority Collateral Documents; provided, however, that nothing in this
Section 3.01(e) shall impair the right of any Second Priority Representative or
other agent or trustee acting on behalf of the Second Priority Debt Parties to
take such actions with respect to the Collateral after the Discharge of Senior
Obligations as may be otherwise required or authorized pursuant to any
intercreditor agreement governing the Second Priority Debt Parties or the Second
Priority Debt Obligations.

SECTION 3.02. Cooperation. Subject to the proviso in clause (ii) of
Section 3.01(a), each Second Priority Representative, on behalf of itself and
each Second Priority Debt Party under its Second Priority Debt Facility, agrees
that, unless and until the Discharge of Senior Obligations has occurred, it will
not commence, or join with any Person (other than the Senior Secured Parties and
the Senior Representatives upon the request of the Designated Senior
Representative) in commencing, any enforcement, collection, execution, levy or
foreclosure action or proceeding with respect to any Lien held by it in the
Shared Collateral under any of the Second Priority Debt Documents or otherwise
in respect of the Second Priority Debt Obligations.

SECTION 3.03. Actions upon Breach. Should any Second Priority Representative or
any Second Priority Debt Party, contrary to this Agreement, in any way take,
attempt to take or threaten to take any action with respect to the Shared
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement) or fail to take any action required by this
Agreement, any Senior Representative or other Senior Secured Party (in its or
their own name or in the name of any Borrower or any other Grantor) or any
Borrower may obtain relief against such Second Priority Representative or such
Second Priority Debt Party by injunction, specific performance or other
appropriate equitable relief. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Facility,
hereby (i) agrees that the Senior Secured Parties’ damages from the actions of
the Second Priority Representatives or any Second Priority Debt Party may at
that time be difficult to ascertain and may be irreparable and waives any
defense that any Borrower, any other Grantor or the Senior Secured Parties
cannot demonstrate damage or be made whole by the awarding of damages and
(ii) irrevocably waives any defense based on the adequacy of a remedy at law and
any other defense that might be asserted to bar the remedy of specific
performance in any action that may be brought by any Senior Representative or
any other Senior Secured Party.

 

-15-



--------------------------------------------------------------------------------

ARTICLE IV

Payments

SECTION 4.01. Application of Proceeds. After an event of default under any
Senior Debt Document has occurred and until such event of default is cured or
waived, so long as the Discharge of Senior Obligations has not occurred, the
Shared Collateral or Proceeds thereof received in connection with the sale or
other disposition of, or collection on, such Shared Collateral upon the exercise
of remedies shall be applied by the Designated Senior Representative to the
Senior Obligations in such order as specified in the relevant Senior Debt
Documents (including the Equal Priority Intercreditor Agreement) until the
Discharge of Senior Obligations has occurred. Upon the Discharge of Senior
Obligations, each applicable Senior Representative shall deliver promptly to the
Designated Second Priority Representative any Shared Collateral or Proceeds
thereof held by it in the same form as received, with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct, to
be applied by the Designated Second Priority Representative to the Second
Priority Debt Obligations in such order as specified in the relevant Second
Priority Debt Documents.

SECTION 4.02. Payments Over. Unless and until the Discharge of Senior
Obligations has occurred, any Shared Collateral or Proceeds thereof received by
any Second Priority Representative or any Second Priority Debt Party in
connection with the exercise of any right or remedy (including setoff) relating
to the Shared Collateral, in contravention of this Agreement or otherwise, shall
be segregated and held in trust for the benefit of and forthwith paid over to
the Designated Senior Representative for the benefit of the Senior Secured
Parties in the same form as received, with any necessary endorsements, or as a
court of competent jurisdiction may otherwise direct. The Designated Senior
Representative is hereby authorized to make any such endorsements as agent for
each of the Second Priority Representatives or any such Second Priority Debt
Party. This authorization is coupled with an interest and is irrevocable.

ARTICLE V

Other Agreements

SECTION 5.01. Releases.

(a) Each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, agrees that, in the
event of a sale, transfer or other disposition of any specified item of Shared
Collateral (including all or substantially all of the equity interests of any
subsidiary of the Parent Borrower) other than a release granted upon or
following the Discharge of Senior Obligations, the Liens granted to the Second
Priority Representatives and the Second Priority Debt Parties upon such Shared
Collateral to secure Second Priority Debt Obligations shall terminate and be
released, automatically and without any further action, concurrently with the
termination and release of all Liens granted upon such Shared Collateral to
secure Senior Obligations. Upon delivery to a Second Priority Representative of
an Officer’s Certificate stating that any such termination and release of Liens
securing the Senior Obligations has become effective (or shall become effective
concurrently with such termination and release of the Liens granted to the
Second Priority Debt Parties and the Second Priority Representatives) and any
necessary or proper instruments of termination or release prepared by the
Borrowers or any other Grantor, such Second Priority Representative will
promptly execute, deliver or acknowledge, at the Borrowers’ or the other
Grantor’s sole cost and expense,

 

-16-



--------------------------------------------------------------------------------

such instruments to evidence such termination and release of the Liens. Nothing
in this Section 5.01(a) will be deemed to affect any agreement of a Second
Priority Representative, for itself and on behalf of the Second Priority Debt
Parties under its Second Priority Debt Facility, to release the Liens on the
Second Priority Collateral as set forth in the relevant Second Priority Debt
Documents.

(b) Each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, hereby irrevocably
constitutes and appoints the Designated Senior Representative and any officer or
agent of the Designated Senior Representative, with full power of substitution,
as its true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of such Second Priority Representative or such
Second Priority Debt Party or in the Designated Senior Representative’s own
name, from time to time in the Designated Senior Representative’s discretion,
for the purpose of carrying out the terms of Section 5.01(a), to take any and
all appropriate action and to execute any and all documents and instruments that
may be necessary or desirable to accomplish the purposes of Section 5.01(a),
including any termination statements, endorsements or other instruments of
transfer or release.

(c) Unless and until the Discharge of Senior Obligations has occurred, each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, hereby consents to the
application, whether prior to or after an event of default under any Senior Debt
Document of proceeds of Shared Collateral to the repayment of Senior Obligations
pursuant to the Senior Debt Documents, provided that nothing in this
Section 5.01(c) shall be construed to prevent or impair the rights of the Second
Priority Representatives or the Second Priority Debt Parties to receive proceeds
in connection with the Second Priority Debt Obligations not otherwise in
contravention of this Agreement.

(d) Notwithstanding anything to the contrary in any Second Priority Collateral
Document, in the event the terms of a Senior Collateral Document and a Second
Priority Collateral Document each require any Grantor (i) to make payment in
respect of any item of Shared Collateral, (ii) to deliver or afford control over
any item of Shared Collateral to, or deposit any item of Shared Collateral with,
(iii) to register ownership of any item of Shared Collateral in the name of or
make an assignment of ownership of any Shared Collateral or the rights
thereunder to, (iv) cause any securities intermediary, commodity intermediary or
other Person acting in a similar capacity to agree to comply, in respect of any
item of Shared Collateral, with instructions or orders from, or to treat, in
respect of any item of Shared Collateral, as the entitlement holder, (v) hold
any item of Shared Collateral in trust for (to the extent such item of Shared
Collateral cannot be held in trust for multiple parties under applicable law),
(vi) obtain the agreement of a bailee or other third party to hold any item of
Shared Collateral for the benefit of or subject to the control of or, in respect
of any item of Shared Collateral, to follow the instructions of or (vii) obtain
the agreement of a landlord with respect to access to leased premises where any
item of Shared Collateral is located or waivers or subordination of rights with
respect to any item of Shared Collateral in favor of, in any case, both the
Designated Senior Representative and any Second Priority Representative or
Second Priority Debt Party, such Grantor may, until the applicable Discharge of
Senior Obligations has occurred, comply with such requirement under the Second
Priority Collateral Document as it relates to such Shared Collateral by taking
any of the actions set forth above only with respect to, or in favor of, the
Designated Senior Representative.

SECTION 5.02. Insurance and Condemnation Awards. Unless and until the Discharge
of Senior Obligations has occurred, the Designated Senior Representative and the
Senior Secured Parties shall have the sole and exclusive right, subject to the
rights of the Grantors under the Senior Debt Documents, (a) to be named as
additional insured and loss payee under any insurance policies maintained from
time to time by any Grantor, (b) to adjust settlement for any insurance policy
covering the Shared Collateral in the event of any loss thereunder and (c) to
approve any award granted in

 

-17-



--------------------------------------------------------------------------------

any condemnation or similar proceeding affecting the Shared Collateral. Unless
and until the Discharge of Senior Obligations has occurred, all proceeds of any
such policy and any such award, if in respect of the Shared Collateral, shall be
paid (i) first, prior to the occurrence of the Discharge of Senior Obligations,
to the Designated Senior Representative for the benefit of Senior Secured
Parties pursuant to the terms of the Senior Debt Documents, (ii) second, after
the occurrence of the Discharge of Senior Obligations, to the Designated Second
Priority Representative for the benefit of the Second Priority Debt Parties
pursuant to the terms of the applicable Second Priority Debt Documents and
(iii) third, if no Second Priority Debt Obligations are outstanding, to the
owner of the subject property, such other Person as may be entitled thereto or
as a court of competent jurisdiction may otherwise direct. If any Second
Priority Representative or any Second Priority Debt Party shall, at any time,
receive any proceeds of any such insurance policy or any such award in
contravention of this Agreement, it shall pay such proceeds over to the
Designated Senior Representative in accordance with the terms of Section 4.02.

SECTION 5.03. Amendments to Debt Documents.

(a) The Senior Debt Documents may be amended, restated, supplemented or
otherwise modified in accordance with their terms, and the Indebtedness under
the Senior Debt Documents may be Refinanced, in each case, without the consent
of any Second Priority Debt Party; provided, however, that, without the consent
of the Second Priority Majority Representatives, no such amendment, restatement,
supplement, modification or Refinancing (or successive amendments, restatements,
supplements, modifications or Refinancings) shall contravene any provision of
this Agreement.

(b) Without the prior written consent of the Senior Representatives, no Second
Priority Debt Document may be amended, restated, supplemented or otherwise
modified, or entered into, and no Indebtedness under the Second Priority Debt
Documents may be Refinanced, to the extent such amendment, restatement,
supplement or modification or Refinancing, or the terms of such new Second
Priority Debt Document, would (i) contravene the provisions of this Agreement,
(ii) change to earlier dates any scheduled dates for payment of principal
(including the final maturity date) or of interest on Indebtedness under such
Second Priority Debt Document or (iii) reduce the capacity to incur Indebtedness
for borrowed money constituting Senior Obligations to an amount less than the
aggregate principal amount of term loans and aggregate principal amount of
revolving commitments, in each case, under the Senior Debt Documents on the day
of any such amendment, restatement, supplement, modification or Refinancing.

(c) Each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, agrees that each
Second Priority Collateral Document under its Second Priority Debt Facility
shall include the following language (or language to similar effect reasonably
approved by the Designated Senior Representative):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [Second Priority Representative] pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interests granted in favor of the Senior Secured Parties (as defined in the
Intercreditor Agreement referred to below), including liens and security
interests granted to Morgan Stanley Senior Funding, Inc., as collateral agent,
pursuant to or in connection with the Credit Agreement, dated as of December 14,
2012, among the Borrowers, the lenders from time to time party thereto, Morgan
Stanley Senior Funding, Inc., as administrative agent and collateral agent and
the other parties thereto, as further amended, restated, amended and restated,
extended,

 

-18-



--------------------------------------------------------------------------------

supplemented or otherwise modified from time to time and (ii) the exercise of
any right or remedy by the [Second Priority Representative] hereunder is subject
to the limitations and provisions of the Second Lien Intercreditor Agreement
dated as of [            ], 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Second Lien Intercreditor
Agreement”), among Morgan Stanley Senior Funding, Inc., as First Lien Collateral
Agent, [                    ], as Initial Second Priority Representative, the
Borrowers and its subsidiaries and affiliated entities party thereto. In the
event of any conflict between the terms of the Second Lien Intercreditor
Agreement and the terms of this Agreement, the terms of the Second Lien
Intercreditor Agreement shall govern.”

(d) In the event that each applicable Senior Representative and/or the Senior
Secured Parties enter into any amendment, waiver or consent in respect of any of
the Senior Collateral Documents for the purpose of adding to or deleting from,
or waiving or consenting to any departures from any provisions of, any Senior
Collateral Document or changing in any manner the rights of the Senior
Representatives, the Senior Secured Parties, the Borrowers or any other Grantor
thereunder (including the release of any Liens in Senior Collateral) in a manner
that is applicable to all Senior Facilities, then such amendment, waiver or
consent shall apply automatically to any comparable provision of each comparable
Second Priority Collateral Document without the consent of any Second Priority
Representative or any Second Priority Debt Party and without any action by any
Second Priority Representative, the Borrowers or any other Grantor; provided,
however, that (i) no such amendment, waiver or consent shall (A) remove assets
subject to the Second Priority Liens or release any such Liens, except to the
extent that such release is permitted or required by Section 5.01(a) and
provided that there is a concurrent release of the corresponding Senior Liens or
(B) amend, modify or otherwise affect the rights or duties of any Second
Priority Representative in its role as Second Priority Representative without
its prior written consent and (ii) written notice of such amendment, waiver or
consent shall have been given to each Second Priority Representative within 10
Business Days after the effectiveness of such amendment, waiver or consent.

(e) The Borrowers agree to deliver to each of the Designated Senior
Representative and the Designated Second Priority Representative copies of
(i) any amendments, supplements or other modifications to the Senior Debt
Documents or the Second Priority Debt Documents and (ii) any new Senior Debt
Documents or Second Priority Debt Documents promptly after effectiveness
thereof.

SECTION 5.04. Rights as Unsecured Creditors. Notwithstanding anything to the
contrary in this Agreement, the Second Priority Representatives and the Second
Priority Debt Parties may exercise rights and remedies as unsecured creditors
against the Borrowers and any other Grantor in accordance with the terms of the
Second Priority Debt Documents and applicable law so long as such rights and
remedies do not violate any express provision of this Agreement. Nothing in this
Agreement shall prohibit the receipt by any Second Priority Representative or
any Second Priority Debt Party of the required payments of principal, premium,
interest, fees and other amounts due under the Second Priority Debt Documents so
long as such receipt is not the direct or indirect result of the exercise in
contravention of this Agreement by a Second Priority Representative or any
Second Priority Debt Party of rights or remedies as a secured creditor in
respect of Shared Collateral. In the event any Second Priority Representative or
any Second Priority Debt Party becomes a judgment lien creditor in respect of
Shared Collateral as a result of its enforcement of its rights as an unsecured
creditor in respect of Second Priority Debt Obligations, such judgment lien
shall be subordinated to the Liens securing Senior Obligations on the same basis
as the other Liens securing the Second Priority Debt Obligations are so
subordinated to such Liens securing Senior Obligations under this Agreement.
Nothing in this Agreement shall impair or otherwise adversely affect any rights
or remedies the Senior Representatives or the Senior Secured Parties may have
with respect to the Senior Collateral.

 

-19-



--------------------------------------------------------------------------------

SECTION 5.05. Gratuitous Bailee for Perfection.

(a) Each Senior Representative acknowledges and agrees that if it shall at any
time hold a Lien securing any Senior Obligations on any Shared Collateral that
can be perfected by the possession or control of such Shared Collateral or of
any account in which such Shared Collateral is held, and if such Shared
Collateral or any such account is in fact in the possession or under the control
of such Senior Representative, or of agents or bailees of such Person (such
Shared Collateral being referred to herein as the “Pledged or Controlled
Collateral”), or if it shall any time obtain any landlord waiver or bailee’s
letter or any similar agreement or arrangement granting it rights or access to
Shared Collateral, the applicable Senior Representative shall also hold such
Pledged or Controlled Collateral, or take such actions with respect to such
landlord waiver, bailee’s letter or similar agreement or arrangement, as
sub-agent or gratuitous bailee for the relevant Second Priority Representatives,
in each case solely for the purpose of perfecting the Liens granted under the
relevant Second Priority Collateral Documents and subject to the terms and
conditions of this Section 5.05.

(b) In the event that any Senior Representative (or its agents or bailees) has
Lien filings against Intellectual Property that is part of the Shared Collateral
that are necessary for the perfection of Liens in such Shared Collateral, such
Senior Representative agrees to hold such Liens as sub-agent and gratuitous
bailee for the relevant Second Priority Representatives and any assignee
thereof, solely for the purpose of perfecting the security interest granted in
such Liens pursuant to the relevant Second Priority Collateral Documents,
subject to the terms and conditions of this Section 5.05.

(c) Except as otherwise specifically provided herein, until the Discharge of
Senior Obligations has occurred, the Senior Representatives and the Senior
Secured Parties shall be entitled to deal with the Pledged or Controlled
Collateral in accordance with the terms of the Senior Debt Documents as if the
Liens under the Second Priority Collateral Documents did not exist. The rights
of the Second Priority Representatives and the Second Priority Debt Parties with
respect to the Pledged or Controlled Collateral shall at all times be subject to
the terms of this Agreement.

(d) The Senior Representatives and the Senior Secured Parties shall have no
obligation whatsoever to the Second Priority Representatives or any Second
Priority Debt Party to assure that any of the Pledged or Controlled Collateral
is genuine or owned by the Grantors or to protect or preserve rights or benefits
of any Person or any rights pertaining to the Shared Collateral, except as
expressly set forth in this Section 5.05. The duties or responsibilities of the
Senior Representatives under this Section 5.05 shall be limited solely to
holding or controlling the Shared Collateral and the related Liens referred to
in paragraphs (a) and (b) of this Section 5.05 as sub-agent and gratuitous
bailee for the relevant Second Priority Representative for purposes of
perfecting the Lien held by such Second Priority Representative.

(e) The Senior Representatives shall not have by reason of the Second Priority
Collateral Documents or this Agreement, or any other document, a fiduciary
relationship in respect of any Second Priority Representative or any Second
Priority Debt Party, and each, Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives and releases the Senior Representatives from all claims
and liabilities arising pursuant to the Senior Representatives’ roles under this
Section 5.05 as sub-agents and gratuitous bailees with respect to the Shared
Collateral.

 

-20-



--------------------------------------------------------------------------------

(f) Upon the Discharge of Senior Obligations, each applicable Senior
Representative shall, at the Grantors’ sole cost and expense, (i) (A) deliver to
the Designated Second Priority Representative, to the extent that it is legally
permitted to do so, all Shared Collateral, including all proceeds thereof, held
or controlled by such Senior Representative or any of its agents or bailees,
including the transfer of possession and control, as applicable, of the Pledged
or Controlled Collateral, together with any necessary endorsements and notices
to depositary banks, securities intermediaries and commodities intermediaries,
and assign its rights under any landlord waiver or bailee’s letter or any
similar agreement or arrangement granting it rights or access to Shared
Collateral, or (B) direct and deliver such Shared Collateral as a court of
competent jurisdiction may otherwise direct, (ii) notify any applicable
insurance carrier that it is no longer entitled to be a loss payee or additional
insured under the insurance policies of any Grantor issued by such insurance
carrier and (iii) notify any governmental authority involved in any condemnation
or similar proceeding involving any Grantor that the Designated Second Party
Representative is entitled to approve any awards granted in such proceeding. The
Borrowers and the other Grantors shall take such further action as is required
to effectuate the transfer contemplated hereby and shall indemnify each Senior
Representative for loss or damage suffered by such Senior Representative as a
result of such transfer, except for loss or damage suffered by any such Person
as a result of its own willful misconduct, gross negligence or bad faith. The
Senior Representatives have no obligations to follow instructions from any
Second Priority Representative or any other Second Priority Debt Party in
contravention of this Agreement.

(g) None of the Senior Representatives nor any of the other Senior Secured
Parties shall be required to marshal any present or future collateral security
for any obligations of the Parent Borrower or any Subsidiary to any Senior
Representative or any Senior Secured Party under the Senior Debt Documents or
any assurance of payment in respect thereof, or to resort to such collateral
security or other assurances of payment in any particular order, and all of
their rights in respect of such collateral security or any assurance of payment
in respect thereof shall be cumulative and in addition to all other rights,
however existing or arising.

SECTION 5.06. When Discharge of Senior Obligations Deemed To Not Have Occurred.
If, at any time substantially concurrently with or after the occurrence of the
Discharge of Senior Obligations, the Parent Borrowers or any Subsidiary
consummates any Refinancing of any Senior Obligations, then such Discharge of
Senior Obligations shall automatically be deemed not to have occurred for all
purposes of this Agreement (other than with respect to any actions taken prior
to the date of such designation as a result of the occurrence of such first
Discharge of Senior Obligations) and the applicable agreement governing such
Senior Obligations shall automatically be treated as a Senior Debt Document for
all purposes of this Agreement, including for purposes of the Lien priorities
and rights in respect of Shared Collateral set forth herein and the agent,
representative or trustee for the holders of such Senior Obligations shall be
the Senior Representative for all purposes of this Agreement. Upon receipt of
notice of such incurrence (including the identity of the new Senior
Representative), each Second Priority Representative (including the Designated
Second Priority Representative) shall promptly (a) enter into such documents and
agreements, including amendments or supplements to this Agreement, as the Parent
Borrower or such new Senior Representative shall reasonably request in writing
in order to provide the new Senior Representative the rights of a Senior
Representative contemplated hereby, (b) deliver to such Senior Representative,
to the extent that it is legally permitted to do so, all Shared Collateral,
including all proceeds thereof, held or controlled by such Second Priority
Representative or any of its agents or bailees, including the transfer of
possession and control, as applicable, of the Pledged or Controlled Collateral,
together with any necessary endorsements and notices to depositary banks,
securities intermediaries and commodities intermediaries, and assign its rights
under any landlord waiver or bailee’s letter or any similar agreement or
arrangement granting it rights or access to Shared Collateral, (c) notify any
applicable insurance carrier that it is no longer entitled to be a loss payee or
additional insured under the insurance policies of any Grantor issued by such
insurance carrier and (d) notify any governmental authority involved in any
condemnation or similar proceeding involving a Grantor that the new Senior
Representative is entitled to approve any awards granted in such proceeding.

 

-21-



--------------------------------------------------------------------------------

SECTION 5.07. Purchase Right. Without prejudice to the enforcement of the Senior
Secured Parties remedies, the Senior Secured Parties agree that following
(a) the acceleration of the Senior Obligations in accordance with the terms of
the First Lien Credit Agreement, (b) a payment default under the Credit
Agreement that has not been cured or waived by the Senior Secured Parties within
sixty (60) days of the occurrence thereof or (c) the commencement of an
Insolvency Proceeding (each, a “Purchase Event”), within thirty (30) days of the
Purchase Event, one or more of the Second Priority Debt Parties may request, and
the Senior Secured Parties hereby offer the Second Priority Debt Parties the
option, to purchase all, but not less than all, of the aggregate amount of
outstanding Senior Obligations outstanding at the time of purchase at par, plus
any premium that would be applicable upon prepayment of the Senior Obligations
and accrued and unpaid interest and fees, without warranty or representation or
recourse (except for representations and warranties required to be made by
assigning lenders pursuant to the Assignment and Assumption (as such term is
defined in the First Lien Credit Agreement)). If such right is exercised, the
parties shall endeavor to close promptly thereafter but in any event within ten
(10) Business Days of the request. If one or more of the Second Priority Debt
Parties exercise such purchase right, it shall be exercised pursuant to
documentation mutually acceptable to each of the Senior Representative and the
Second Priority Representative. If none of the Second Priority Debt Parties
exercise such right, the Senior Secured Parties shall have no further
obligations pursuant to this Section 5.07 for such Purchase Event and may take
any further actions in their sole discretion in accordance with the Senior Debt
Documents and this Agreement.

ARTICLE VI

Insolvency or Liquidation Proceedings.

SECTION 6.01. Financing Issues. Until the Discharge of Senior Obligations has
occurred, if any Borrower or any other Grantor shall be subject to any
Insolvency or Liquidation Proceeding and any Senior Representative or any Senior
Secured Party shall desire to consent (or not object) to the sale, use or lease
of cash or other collateral or to consent (or not object) to any Borrower’s or
any other Grantor’s obtaining financing under Section 363 or Section 364 of the
Bankruptcy Code or any similar provision of any other Debtor Relief Laws Law
(“DIP Financing”), then each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that it will raise no objection to and will not otherwise
contest (a) such sale, use or lease of such cash or other collateral, unless a
Senior Representative or any other Senior Secured Party shall oppose or object
to such use of cash collateral (in which case, no Second Priority Representative
nor any other Second Priority Debt Party shall seek any relief in connection
therewith that is inconsistent with the relief being sought by the Senior
Secured Parties); (b) such DIP Financing, unless a Senior Representative or any
other Senior Secured Party shall oppose or object to such DIP Financing, and,
except to the extent permitted by the proviso in clause (ii) of Section 3.01(a)
and Section 6.03, will not request adequate protection or any other relief in
connection therewith and, to the extent the Liens securing any Senior
Obligations are subordinated or pari passu with such DIP Financing, will
subordinate (and will be deemed hereunder to have subordinated) its Liens in the
Shared Collateral to (x) such DIP Financing (and all obligations relating
thereto) on the same basis as the Liens securing the Second Priority Debt
Obligations are so subordinated to Liens securing Senior Obligations under this
Agreement, (y) any adequate protection Liens provided to the Senior Secured
Parties, and (z) to any “carve-out” for professional and United States Trustee
fees agreed to by the Senior Representatives; (c) any motion for relief from the
automatic stay or from any injunction against foreclosure or enforcement in
respect of Senior Obligations made by any Senior Representative or any other
Senior Secured Party; (d) any exercise by any Senior

 

-22-



--------------------------------------------------------------------------------

Secured Party of the right to credit bid Senior Obligations at any sale in
foreclosure of Senior Collateral under Section 363(k) of the Bankruptcy Code or
any similar provision of any other Bankruptcy Law; (e) any other request for
judicial relief made in any court by any Senior Secured Party relating to the
lawful enforcement of any Lien on Senior Collateral; or (f) any order relating
to a sale or other disposition of assets of any Grantor to which any Senior
Representative has consented or not objected that provides, to the extent such
sale or other disposition is to be free and clear of Liens, that the Liens
securing the Senior Obligations and the Second Priority Debt Obligations will
attach to the proceeds of the sale on the same basis of priority as the Liens on
the Shared Collateral securing the Senior Obligations rank to the Liens on the
Shared Collateral securing the Second Priority Debt Obligations pursuant to this
Agreement. Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
notice received two Business Days prior to the entry of an order approving such
usage of cash or other collateral or approving such financing shall be adequate
notice.

SECTION 6.02. Relief from the Automatic Stay. Until the Discharge of Senior
Obligations has occurred, each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that none of them shall seek relief from the automatic stay or
any other stay in any Insolvency or Liquidation Proceeding or take any action in
derogation thereof, in each case in respect of any Shared Collateral, without
the prior written consent of the Designated Senior Representative.

SECTION 6.03. Adequate Protection. Each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, agrees that none of them shall (A) object, contest or
support any other Person objecting to or contesting (a) any request by any
Senior Representative or any Senior Secured Parties for adequate protection,
(b) any objection by any Senior Representative or any Senior Secured Parties to
any motion, relief, action or proceeding based on any Senior Representative’s or
Senior Secured Party’s claiming a lack of adequate protection in any form or
(c) the allowance and/or payment of interest, fees, expenses or other amounts of
any Senior Representative or any other Senior Secured Party under Section 506(b)
of the Bankruptcy Code or any similar provision of any other Debtor Relief Laws
or (B) assert or support any claim for costs or expenses of preserving or
disposing of any Collateral under Section 506(c) of the Bankruptcy Code or any
similar provision of any other Debtor Relief Laws. Notwithstanding anything
contained in this Section 6.03 or in Section 6.01, in any Insolvency or
Liquidation Proceeding, (i) if the Senior Secured Parties (or any subset
thereof) are granted adequate protection in the form of additional collateral or
superpriority claims in connection with any DIP Financing or use of cash
collateral under Section 363 or 364 of the Bankruptcy Code or any similar
provision of any other Debtor Relief Laws, then each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, may seek or request adequate protection
in the form of a replacement Lien or superpriority claim on such additional
collateral, which (A) Lien is subordinated to the Liens securing all Senior
Obligations and such DIP Financing (and all obligations relating thereto) on the
same basis as the other Liens securing the Second Priority Debt Obligations are
so subordinated to the Liens securing Senior Obligations under this Agreement
and (B) superpriority claim is subordinated to all claims of the Senior Secured
Parties on the same basis as the other claims of the Second Priority Debt
Parties are so subordinated to the claims of the Senior Secured Parties under
this Agreement, (ii) in the event any Second Priority Representatives, for
themselves and on behalf of the Second Priority Debt Parties under their Second
Priority Debt Facilities, seek or request adequate protection and such adequate
protection is granted (in each instance, to the extent such grant is otherwise
permissible under the terms and conditions of this Agreement) in the form of
additional or replacement collateral, then such Second Priority Representatives,
for themselves and on behalf of each Second Priority Debt Party under their
Second Priority Debt Facilities, agree that each Senior Representative shall
also be granted a senior Lien on such additional or replacement collateral as
security for the Senior Obligations and any such DIP Financing and that any Lien
on such additional or replacement collateral securing the Second Priority Debt

 

-23-



--------------------------------------------------------------------------------

Obligations shall be subordinated to the Liens on such collateral securing the
Senior Obligations and any such DIP Financing (and all obligations relating
thereto) and any other Liens granted to the Senior Secured Parties as adequate
protection on the same basis as the other Liens securing the Second Priority
Debt Obligations are so subordinated to such Liens securing Senior Obligations
under this Agreement (and, to the extent the Senior Secured Parties are not
granted such adequate protection in such form, any amounts recovered by or
distributed to any Second Priority Debt Party pursuant to or as a result of any
Lien on such additional or replacement collateral so granted to the Second
Priority Debt Parties shall be subject to Section 4.02), and (iii) in the event
any Second Priority Representatives, for themselves and on behalf of the Second
Priority Debt Parties under their Second Priority Debt Facilities, seek or
request adequate protection and such adequate protection is granted (in each
instance, to the extent such grant is otherwise permissible under the terms and
conditions of this Agreement) in the form of a superpriority claim, then such
Second Priority Representatives, for themselves and on behalf of each Second
Priority Debt Party under their Second Priority Debt Facilities, agree that each
Senior Representative shall also be granted adequate protection in the form of a
superpriority claim, which superpriority claim shall be senior to the claims of
the Second Priority Debt Parties (and, to the extent the Senior Secured Parties
are not granted such adequate protection in such form, any amounts recovered by
or distributed to any Second Priority Debt Party pursuant to or as a result of
any such superpriority claim so granted to the Second Priority Debt Parties
shall be subject to Section 4.02).

SECTION 6.04. Preference Issues. If any Senior Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay any amount to the estate of any Borrower or any other Grantor (or
any trustee, receiver or similar Person therefor), because the payment of such
amount was declared to be fraudulent or preferential in any respect or for any
other reason, any amount (a “Recovery”), whether received as proceeds of
security, enforcement of any right of setoff or otherwise, then the Senior
Obligations shall be reinstated to the extent of such Recovery and deemed to be
outstanding as if such payment had not occurred and the Senior Secured Parties
shall be entitled to the benefits of this Agreement until a Discharge of Senior
Obligations with respect to all such recovered amounts. If this Agreement shall
have been terminated prior to such Recovery, this Agreement shall be reinstated
in full force and effect, and such prior termination shall not diminish,
release, discharge, impair or otherwise affect the obligations of the parties
hereto. Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, hereby
agrees that none of them shall be entitled to benefit from any avoidance action
affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise, it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement.

SECTION 6.05. Separate Grants of Security and Separate Classifications. Each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, acknowledges and agrees that
(a) the grants of Liens pursuant to the Senior Collateral Documents and the
Second Priority Collateral Documents constitute separate and distinct grants of
Liens and (b) because of, among other things, their differing rights in the
Shared Collateral, the Second Priority Debt Obligations are fundamentally
different from the Senior Obligations and must be separately classified in any
plan of reorganization proposed, confirmed or adopted in an Insolvency or
Liquidation Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that any claims of
the Senior Secured Parties and the Second Priority Debt Parties in respect of
the Shared Collateral constitute a single class of claims (rather than separate
classes of senior and junior secured claims), then each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, hereby acknowledges and agrees that all
distributions shall be made as if there were separate classes of senior and
junior secured claims against the Grantors in respect of the Shared Collateral,
with the effect being that, to the extent that the

 

-24-



--------------------------------------------------------------------------------

aggregate value of the Shared Collateral is sufficient (for this purpose
ignoring all claims held by the Second Priority Debt Parties), the Senior
Secured Parties shall be entitled to receive, in addition to amounts distributed
to them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of post-petition interest, fees or expenses (whether or
not allowed or allowable in such Insolvency or Liquidation Proceeding under
Section 506(b) of the Bankruptcy Code or other applicable provision of any
Debtor Relief Law) before any distribution is made in respect of the Second
Priority Debt Obligations, and each Second Priority Representative, for itself
and on behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby acknowledges and agrees to turn over to the Designated Senior
Representative amounts otherwise received or receivable by them to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the claim or recovery of the Second Priority Debt
Parties.

SECTION 6.06. No Waivers of Rights of Senior Secured Parties. Nothing contained
herein shall, except as expressly provided herein, prohibit or in any way limit
any Senior Representative or any other Senior Secured Party from objecting in
any Insolvency or Liquidation Proceeding or otherwise to any action taken by any
Second Priority Debt Party, including the seeking by any Second Priority Debt
Party of adequate protection or the assertion by any Second Priority Debt Party
of any of its rights and remedies under the Second Priority Debt Documents or
otherwise.

SECTION 6.07. Application. This Agreement, which the parties hereto expressly
acknowledge is a “subordination agreement” under Section 510(a) of the
Bankruptcy Code or any similar provision of any other Debtor Relief Laws, shall
be effective before, during and after the commencement of any Insolvency or
Liquidation Proceeding. The relative rights as to the Shared Collateral and
proceeds thereof shall continue after the commencement of any Insolvency or
Liquidation Proceeding on the same basis as prior to the date of the petition
therefor, subject to any court order approving the financing of, or use of cash
collateral by, any Grantor. All references herein to any Grantor shall include
such Grantor as a debtor-in-possession and any receiver or trustee for such
Grantor.

SECTION 6.08. Other Matters. To the extent that any Second Priority
Representative or any Second Priority Debt Party has or acquires rights under
Section 363 or Section 364 of the Bankruptcy Code or any similar provision of
any other Debtor Relief Laws with respect to any of the Shared Collateral, such
Second Priority Representative, on behalf of itself and each Second Priority
Debt Party under its Second Priority Debt Facility, or such Second Priority Debt
Party agrees not to assert any such rights without the prior written consent of
each Senior Representative, provided that if requested by any Senior
Representative, such Second Priority Representative shall timely exercise such
rights in the manner requested by the Senior Representatives (acting
unanimously), including any rights to payments in respect of such rights.

SECTION 6.09. 506(c) Claims. Until the Discharge of Senior Obligations has
occurred, each Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
it will not assert or enforce any claim under Section 506(c) of the Bankruptcy
Code or any similar provision of any other Debtor Relief Laws senior to or on a
parity with the Liens securing the Senior Obligations for costs or expenses of
preserving or disposing of any Shared Collateral.

SECTION 6.10. Reorganization Securities.

(a) If, in any Insolvency or Liquidation Proceeding, debt obligations of the
reorganized debtor secured by Liens upon any property of the reorganized debtor
are distributed, pursuant to a plan of reorganization or similar dispositive
restructuring plan, on account of both the Senior Obligations and the Second
Priority Debt Obligations, then, to the extent the debt obligations distributed

 

-25-



--------------------------------------------------------------------------------

on account of the Senior Obligations and on account of the Second Priority Debt
Obligations are secured by Liens upon the same assets or property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.

(b) No Second Priority Debt Party (whether in the capacity of a secured creditor
or an unsecured creditor) shall propose, vote in favor of, or otherwise directly
or indirectly support any plan of reorganization that is inconsistent with the
priorities or other provisions of this Agreement, other than with the prior
written consent of the Designated Senior Representative or to the extent any
such plan is proposed or supported by the number of Senior Secured Debt
Parties required under Section 1126(d) of the Bankruptcy Code or pursuant to any
other Debtor Relief Law.

SECTION 6.11. Section 1111(b) of the Bankruptcy Code. Each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, shall not object to, oppose, support
any objection, or take any other action to impede, the right of any Senior
Secured Party to make an election under Section 1111(b)(2) of the Bankruptcy
Code. Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, waives any
claim it may hereafter have against any senior claimholder arising out of the
election by any Senior Secured Party of the application of Section 1111(b)(2) of
the Bankruptcy Code.

ARTICLE VII

Reliance; Etc.

SECTION 7.01. Reliance. All loans and other extensions of credit made or deemed
made on and after the date hereof by the Senior Secured Parties to the Parent
Borrower or any Subsidiary shall be deemed to have been given and made in
reliance upon this Agreement. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, acknowledges that it and such Second Priority Debt Parties have,
independently and without reliance on any Senior Representative or other Senior
Secured Party, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into the
Second Priority Debt Documents to which they are party or by which they are
bound, this Agreement and the transactions contemplated hereby and thereby, and
they will continue to make their own credit decisions in taking or not taking
any action under the Second Priority Debt Documents or this Agreement.

SECTION 7.02. No Warranties or Liability. Each Second Priority Representative,
on behalf of itself and each Second Priority Debt Party under its Second
Priority Debt Facility, acknowledges and agrees that neither any Senior
Representative nor any other Senior Secured Party has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Senior Debt Documents, the ownership of any Shared Collateral or the perfection
or priority of any Liens thereon. The Senior Secured Parties will be entitled to
manage and supervise their respective loans and extensions of credit under the
Senior Debt Documents in accordance with law and as they may otherwise, in their
sole discretion, deem appropriate, and the Senior Secured Parties may manage
their loans and extensions of credit without regard to any rights or interests
that the Second Priority Representatives and the Second Priority Debt Parties
have in the Shared Collateral or otherwise, except as otherwise provided in this
Agreement. Neither any Senior Representative nor any other Senior Secured Party
shall have any duty to any Second Priority Representative or Second Priority
Debt Party to act or refrain from acting in a manner that allows,

 

-26-



--------------------------------------------------------------------------------

or results in, the occurrence or continuance of an event of default or default
under any agreement with the Parent Borrower or any Subsidiary (including the
Second Priority Debt Documents), regardless of any knowledge thereof that they
may have or be charged with. Except as expressly set forth in this Agreement,
the Senior Representatives, the Senior Secured Parties, the Second Priority
Representatives and the Second Priority Debt Parties have not otherwise made to
each other, nor do they hereby make to each other, any warranties, express or
implied, nor do they assume any liability to each other with respect to (a) the
enforceability, validity, value or collectability of any of the Senior
Obligations, the Second Priority Debt Obligations or any guarantee or security
which may have been granted to any of them in connection therewith, (b) any
Grantor’s title to or right to transfer any of the Shared Collateral or (c) any
other matter except as expressly set forth in this Agreement.

SECTION 7.03. Obligations Unconditional. All rights, interests, agreements and
obligations of the Senior Representatives, the Senior Secured Parties, the
Second Priority Representatives and the Second Priority Debt Parties hereunder
shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Senior Debt Document or any
Second Priority Debt Document;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the Senior Obligations or Second Priority Debt Obligations, or
any amendment or waiver or other modification, including any increase in the
amount thereof, whether by course of conduct or otherwise, of the terms of the
First Lien Credit Agreement or any other Senior Debt Document or of the terms of
any Second Priority Debt Document;

(c) any exchange of any security interest in any Shared Collateral or any other
collateral or any amendment, waiver or other modification, whether in writing or
by course of conduct or otherwise, of all or any of the Senior Obligations or
Second Priority Debt Obligations or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Borrowers or any other Grantor; or

(e) any other circumstances that otherwise might constitute a defense available
to (i) the Borrowers or any other Grantor in respect of the Senior Obligations
(other than the Discharge of Senior Obligations subject to Sections 5.06 and
6.04) or (ii) any Second Priority Representative or Second Priority Debt Party
in respect of this Agreement.

ARTICLE VIII

Miscellaneous

SECTION 8.01. Conflicts. Subject to Section 8.22, in the event of any conflict
between the provisions of this Agreement and the provisions of any Senior Debt
Document or any Second Priority Debt Document, the provisions of this Agreement
shall govern. Notwithstanding the foregoing, the relative rights and obligations
of the Senior Secured Collateral Agent, the Senior Representatives and the
Senior Secured Parties (as amongst themselves) with respect to any Senior
Collateral shall be

 

-27-



--------------------------------------------------------------------------------

governed by the terms of the Equal Priority Intercreditor Agreement and in the
event of any conflict between the Equal Priority Intercreditor Agreement and
this Agreement as to such relative rights and obligations, the provisions of the
Equal Priority Intercreditor Agreement shall control.

SECTION 8.02. Continuing Nature of this Agreement; Severability. Subject to
Section 6.04, this Agreement shall continue to be effective until the Discharge
of Senior Obligations shall have occurred. This is a continuing agreement of
Lien subordination, and the Senior Secured Parties may continue, at any time and
without notice to the Second Priority Representatives or any Second Priority
Debt Party, to extend credit and other financial accommodations and lend monies
to or for the benefit of the Parent Borrower or any Subsidiary constituting
Senior Obligations in reliance hereon. The terms of this Agreement shall survive
and continue in full force and effect in any Insolvency or Liquidation
Proceeding. Any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall not invalidate the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 8.03. Amendments; Waivers.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

(b) This Agreement may be amended in writing signed by each Representative (in
each case, acting in accordance with the documents governing the applicable Debt
Facility); provided that any such amendment, supplement or waiver which by the
terms of this Agreement requires the Parent Borrower’s consent or which
increases the obligations or reduces the rights of, or otherwise materially
adversely affects, the Borrowers or any other Grantor shall require the consent
of the Parent Borrower. Any such amendment, supplement or waiver shall be in
writing and shall be binding upon the Senior Secured Parties and the Second
Priority Debt Parties and their respective successors and assigns.

(c) Notwithstanding the foregoing, without the consent of any Secured Party (and
with respect to any amendment or modification which by the terms of this
Agreement requires the Parent Borrower’s consent or which increases the
obligations or reduces the rights of the Borrowers or any other Grantor, with
the consent of the Parent Borrower), any Representative may become a party
hereto by execution and delivery of a Joinder Agreement in accordance with
Section 8.09 of this Agreement and upon such execution and delivery, such
Representative and the Secured Parties and Senior Obligations or Second Priority
Debt Obligations of the Debt Facility for which such Representative is acting
shall be subject to the terms hereof.

SECTION 8.04. Information Concerning Financial Condition of the Parent Borrower
and the Subsidiaries. The Senior Representatives, the Senior Secured Parties,
the Second Priority Representatives and the Second Priority Secured Parties
shall each be responsible for keeping themselves

 

-28-



--------------------------------------------------------------------------------

informed of (a) the financial condition of the Parent Borrowers and the
Subsidiaries and all endorsers or guarantors of the Senior Obligations or the
Second Priority Debt Obligations and (b) all other circumstances bearing upon
the risk of nonpayment of the Senior Obligations or the Second Priority Debt
Obligations. The Senior Representatives, the Senior Secured Parties, the Second
Priority Representatives and the Second Priority Secured Parties shall have no
duty to advise any other party hereunder of information known to it or them
regarding such condition or any such circumstances or otherwise. In the event
that any Senior Representative, any Senior Secured Party, any Second Priority
Representative or any Second Priority Debt Party, in its sole discretion,
undertakes at any time or from time to time to provide any such information to
any other party, it shall be under no obligation to (i) make, and the Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties shall not make or be deemed to have made,
any express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of any such information so
provided, (ii) provide any additional information or to provide any such
information on any subsequent occasion, (iii) undertake any investigation or
(iv) disclose any information that, pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

SECTION 8.05. Subrogation. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives any rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Senior Obligations has occurred.

SECTION 8.06. Application of Payments. Except as otherwise provided herein, all
payments received by the Senior Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the Senior Obligations as the
Senior Secured Parties, in their sole discretion, deem appropriate, consistent
with the terms of the Senior Debt Documents. Except as otherwise provided
herein, each Second Priority Representative, on behalf of itself and each Second
Priority Debt Party under its Second Priority Debt Facility, assents to any such
extension or postponement of the time of payment of the Senior Obligations or
any part thereof and to any other indulgence with respect thereto, to any
substitution, exchange or release of any security that may at any time secure
any part of the Senior Obligations and to the addition or release of any other
Person primarily or secondarily liable therefor.

SECTION 8.07. Additional Grantors. The Borrowers agree that, if any Subsidiary
shall become a Grantor after the date hereof, it will promptly cause such
Subsidiary to become party hereto by executing and delivering an instrument in
the form of Annex I. Upon such execution and delivery, such Subsidiary will
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of such instrument shall not
require the consent of any other party hereunder, and will be acknowledged by
the Designated Second Priority Representative and the Designated Senior
Representative. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.

SECTION 8.08. Dealings with Grantors. Upon any application or demand by the
Parent Borrower or any Grantor to any Representative to take or permit any
action under any of the provisions of this Agreement or under any Collateral
Document (if such action is subject to the provisions hereof), at the request of
such Representative, the Parent Borrower or such Grantor, as appropriate, shall
furnish to such Representative a certificate of an Authorized Officer (an
“Officer’s Certificate”) stating that all conditions precedent, if any, provided
for in this Agreement or such Collateral Document, as the case may be, relating
to the proposed action have been complied with, except that in the case of any
such application or demand as to which the furnishing of such documents is
specifically required by any provision of this Agreement or any Collateral
Document relating to such particular application or demand, no additional
certificate or opinion need be furnished.

 

-29-



--------------------------------------------------------------------------------

SECTION 8.09. Additional Debt Facilities. To the extent, but only to the extent,
permitted by the provisions of the then extant Senior Debt Documents and Second
Priority Debt Documents, the Borrowers may incur or issue and sell one or more
series or classes of Additional Second Priority Debt and one or more series or
classes of Additional Senior Debt. Any such additional class or series of Second
Priority Debt (the “Second Priority Class Debt”) may be secured by a second
priority, subordinated Lien on Shared Collateral, in each case under and
pursuant to the relevant Second Priority Collateral Documents for such Second
Priority Class Debt, if and subject to the condition that the Representative of
any such Second Priority Class Debt (each, a “Second Priority Class Debt
Representative”), acting on behalf of the holders of such Second Priority Class
Debt (such Representative and holders in respect of any Second Priority Class
Debt being referred to as the “Second Priority Class Debt Parties”), becomes a
party to this Agreement by satisfying conditions (i) through (iii), as
applicable, of the immediately succeeding paragraph. Any such additional class
or series of Senior Facilities (the “Senior Class Debt”; and the Senior Class
Debt and Second Priority Class Debt, collectively, the “Class Debt”) may be
secured by a senior Lien on Shared Collateral, in each case under and pursuant
to the relevant Senior Collateral Documents, if and subject to the condition
that the Representative of any such Senior Class Debt (each, a “Senior Class
Debt Representative”; and the Senior Class Debt Representatives and Second
Priority Class Debt Representatives, collectively, the “Class Debt
Representatives”), acting on behalf of the holders of such Senior Class Debt
(such Representative and holders in respect of any such Senior Class Debt being
referred to as the “Senior Class Debt Parties; and the Senior Class Debt Parties
and Second Priority Class Debt Parties, collectively, the “Class Debt Parties”),
becomes a party to this Agreement by satisfying the conditions set forth in
clauses (i) through (iii), as applicable, of the immediately succeeding
paragraph. In order for a Class Debt Representative to become a party to this
Agreement:

(i) such Class Debt Representative shall have executed and delivered a Joinder
Agreement substantially in the form of Annex II (if such Representative is a
Second Priority Class Debt Representative) or Annex III (if such Representative
is a Senior Class Debt Representative) (with such changes as may be reasonably
approved by the Designated Senior Representative and such Class Debt
Representative) pursuant to which it becomes a Representative hereunder, and the
Class Debt in respect of which such Class Debt Representative is the
Representative constitutes Additional Senior Debt Obligations or Additional
Second Priority Debt Obligations, as applicable, and the related Class Debt
Parties become subject hereto and bound hereby as Additional Senior Debt Parties
or Additional Second Priority Debt Parties, as applicable;

(ii) the applicable Borrower (a) shall have delivered to the Designated Senior
Representative an Officer’s Certificate identifying the obligations to be
designated as Additional Senior Debt Obligations or Additional Second Priority
Debt Obligations, as applicable, and the initial aggregate principal amount or
face amount thereof and certifying that such obligations are permitted to be
incurred and secured (I) in the case of Additional Senior Debt Obligations, on a
senior basis under each of the Senior Debt Documents and (II) in the case of
Additional Second Priority Debt Obligations, on a junior basis under each of the
Second Priority Debt Documents and (b) if requested, shall have delivered true
and complete copies of each of the Second Priority Debt Documents or Senior Debt
Documents, as applicable, relating to such Class Debt, certified as being true
and correct by an Authorized Officer of the applicable Borrower; and

(iii) the Second Priority Debt Documents or Senior Debt Documents, as
applicable, relating to such Class Debt shall provide that each Class Debt Party
with respect to such Class Debt will be subject to and bound by the provisions
of this Agreement in its capacity as a holder of such Class Debt.

 

-30-



--------------------------------------------------------------------------------

SECTION 8.10. Refinancings. The Senior Debt Obligations and the Second Priority
Debt may be refinanced or replaced, in whole or in part, in each case, without
notice to, or the consent (except to the extent a consent is otherwise required
to permit the refinancing transaction under any Senior Debt Document or any
Second Priority Debt Document) of any Senior Representative or any Secured
Party, all without affecting the Lien priorities provided for herein or the
other provisions hereof. Second Lien Representative hereby agrees that at the
request of the Parent Borrower in connection with refinancing or replacement of
Senior Obligations (“Replacement Senior Obligations”) it will enter into an
agreement in form and substance reasonably acceptable to the Second Priority
Representative with the agent for the Replacement Senior Obligations containing
terms and conditions substantially similar to the terms and conditions of this
Agreement.

SECTION 8.11. Consent to Jurisdiction; Waivers. Each Representative, on behalf
of itself and the Secured Parties of the Debt Facility for which it is acting,
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Collateral Documents, or for recognition and
enforcement of any judgment in respect thereof, to the United States Federal or
New York State court sitting in New York county;

(b) consents and agrees that any such action or proceeding shall be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Representative) at the address referred to in Section 8.12;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any Secured Party) to effect service of process in any other manner
permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 8.10 any special, exemplary, punitive or consequential damages.

SECTION 8.12. Notices. All notices, requests, demands and other communications
provided for or permitted hereunder shall be in writing and shall be sent:

(i) if to the Borrowers or any Grantor, to the Parent Borrower, at its address
at:

Patheon Inc.

PO Box 110145

Research Triangle Park, NC 27709-5145

Attention: David Field

Telephone: 919-226-3171

Telecopier: 919-474-2269

 

-31-



--------------------------------------------------------------------------------

With a copy to:

JLL Partners

450 Lexington Avenue, 31st Floor

New York, NY 10017

Attention: Garrett Hall

Telephone: 212-210-9308

Telecopier: 646-695-4108

and

Christopher J. Brown, Esq.

Simpson Thacher & Bartlett LLP

1155 F Street NW

Washington, D.C. 20004

Telephone: 202-636-5513

Telecopier: 202-636-5502;

(ii) if to the First Lien Collateral Agent, to it at:

Morgan Stanley Senior Funding, Inc.

Attn: Steve Delaney

1300 Thames Street

Thames Street Wharf

Baltimore, Maryland 21231

(iii) if to the Initial Second Priority Representative to it at:

[                    ]

(iv) if to any other Representative, to it at the address specified by it in the
Joinder Agreement delivered by it pursuant to Section 8.09.

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties.

SECTION 8.13. Further Assurances. Each Senior Representative, on behalf of
itself and each Senior Secured Party under the Senior Debt Facility for which it
is acting, each Second Party Representative, on behalf of itself, and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
it will take such further action and shall execute and deliver such additional
documents and instruments (in recordable form, if requested) as the other
parties hereto may reasonably request to effectuate the terms of, and the Lien
priorities contemplated by, this Agreement.

 

-32-



--------------------------------------------------------------------------------

SECTION 8.14. GOVERNING LAW; WAIVER OF JURY TRIAL.

(A) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

(B) EACH PARTY TO THIS AGREEMENT HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR
IN CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE PARTIES HERETO IN
CONNECTION THEREWITH. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT IT HAS
RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION AND THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR EACH PARTY HERETO ENTERING INTO THIS
AGREEMENT.

SECTION 8.15. Binding on Successors and Assigns. This Agreement shall be binding
upon the Senior Representatives, the Senior Secured Parties, the Second Priority
Representatives, the Second Priority Debt Parties, the Borrowers, the other
Grantors party hereto and their respective successors and assigns.

SECTION 8.16. Section Titles. The section titles contained in this Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of this Agreement.

SECTION 8.17. Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile or other electronic method, each
of which shall be an original and all of which shall together constitute one and
the same document. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Agreement.

SECTION 8.18. Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement. The First
Lien Collateral Agent represents and warrants that this Agreement is binding
upon the First Lien Credit Agreement Secured Parties. The Initial Second
Priority Representative represents and warrants that this Agreement is binding
upon the Initial Second Priority Debt Parties.[ The Second Priority Majority
Representative represents and warrants that this Agreement is binding upon the
Second Priority Debt Parties.]

SECTION 8.19. No Third Party Beneficiaries; Successors and Assigns. The lien
priorities set forth in this Agreement and the rights and benefits hereunder in
respect of such lien priorities shall inure solely to the benefit of the Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties, and their respective permitted successors
and assigns, and no other Person (including the Grantors, or any trustee,
receiver, debtor in possession or bankruptcy estate in a bankruptcy or like
proceeding) shall have or be entitled to assert such rights. Nothing in this
Agreement is intended to or shall impair the obligations of the Borrowers or any
other Grantor, which are absolute and unconditional, to pay the Senior
Obligations and the Second Priority Debt Obligations as and when the same shall
become due and payable in accordance with their terms.

 

-33-



--------------------------------------------------------------------------------

SECTION 8.20. Effectiveness. This Agreement shall become effective when executed
and delivered by the parties hereto.

SECTION 8.21. Collateral Agent and Representative. It is understood and agreed
that (a) the First Lien Collateral Agent is entering into this Agreement in its
capacity as administrative agent and collateral agent under the First Lien
Credit Agreement and the provisions of Article 9 of the First Lien Credit
Agreement applicable to the Agents (as defined therein) thereunder shall also
apply to the First Lien Collateral Agent hereunder and (b) [    ] is entering
into this Agreement in its capacity as [Trustee] under [indenture] (the
“Trustee”) and the provisions of Article [    ] of such indenture applicable to
the Trustee thereunder shall also apply to the Trustee hereunder.

SECTION 8.22. Relative Rights. Notwithstanding anything in this Agreement to the
contrary (except to the extent contemplated by Section 5.01(a), 5.01(d) or
5.03(d)), nothing in this Agreement is intended to or will (a) amend, waive or
otherwise modify the provisions of the First Lien Credit Agreement, any other
Senior Debt Document or any Second Priority Debt Documents, (b) change the
relative priorities of the Senior Obligations or the Liens granted under the
Senior Collateral Documents on the Shared Collateral (or any other assets) as
among the Senior Secured Parties, (c) otherwise change the relative rights of
the Senior Secured Parties in respect of the Shared Collateral as among such
Senior Secured Parties or (d) obligate the Borrowers or any Grantor to take any
action, or fail to take any action, that would otherwise constitute a breach of,
or default under, the First Lien Credit Agreement, any other Senior Debt
Document or any Second Priority Debt Document.

SECTION 8.23. Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 8.24. Conversion of Currencies.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

(b) The obligations of each Borrower or other Grantor in respect of any sum due
to any party hereto or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrowers and other Grantors
agree, as a separate obligation and notwithstanding any such judgment, to
indemnify the Applicable Creditor against such loss, and if the amount of the
Agreement Currency so purchased exceeds the sum originally due to the Applicable
Creditor in the Agreement Currency, the Applicable Creditor shall refund the
amount of such excess to the applicable Borrower or other Grantor. The
obligations of the parties contained in this Section 8.27 shall survive the
termination of this Agreement and the payment of all other amounts owing
hereunder.

 

-34-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MORGAN STANLEY SENIOR FUNDING, INC.

as First Lien Collateral Agent

  By:  

 

  Name:  

 

  Title:  

 

  By:  

 

  Name:  

 

  Title:  

 

 

[                    ]

as Initial Second Priority Representative

  By:  

 

  Name:  

 

  Title:  

 

  By:  

 

  Name:  

 

  Title:  

 

 

 

S-1



--------------------------------------------------------------------------------

PATHEON INC. By:  

 

  Name:       Title:     PATHEON PHARMACEUTICALS INC. By:  

 

  Name:       Title:     PATHEON UK LIMITED By:  

 

  Name:       Title:     PATHEON PUERTO RICO, INC. By:  

 

  Name:       Title:       [EACH SUBSIDIARY GUARANTOR], as a Grantor   By:  

 

    Name:       Title:  

 

S-2



--------------------------------------------------------------------------------

ANNEX I

SUPPLEMENT NO. [    ] dated as of , to the SECOND LIEN INTERCREDITOR AGREEMENT
dated as of [            ], 2012 (the “Second Lien Intercreditor Agreement”),
among PATHEON INC. (the “Parent Borrower”), PATHEON PHARMACEUTICALS INC. (the
“US Borrower”), PATHEON UK LIMITED (the “UK Borrower”) and PATHEON PUERTO RICO,
INC. (the “PR Borrower” and collectively, with the US Borrower and the UK
Borrower, the “Subsidiary Borrowers” and together with the Parent Borrower, and
any Additional Borrowers from time to time party thereto, the “Borrowers”),
certain subsidiaries and affiliates of the Borrowers (each a “Grantor”), Morgan
Stanley Senior Funding, Inc., as First Lien Collateral Agent under the First
Lien Credit Agreement, [                    ], as Initial Second Priority
Representative, and the additional Representatives from time to time party
thereto.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Second Lien Intercreditor Agreement.

B. The Grantors have entered into the Second Lien Intercreditor Agreement.
Pursuant to the First Lien Credit Agreement, certain Additional Senior Debt
Documents, and certain Additional Second Priority Debt Documents, certain newly
acquired or organized Subsidiaries of the Parent Borrower are required to enter
into the Second Lien Intercreditor Agreement. Section 8.07 of the Second Lien
Intercreditor Agreement provides that such Subsidiaries may become party to the
Second Lien Intercreditor Agreement by execution and delivery of an instrument
in the form of this Supplement. The undersigned Subsidiary (the “New Grantor”)
is executing this Supplement in accordance with the requirements of the First
Lien Credit Agreement, the Additional Second Priority Debt Documents and
Additional Senior Debt Documents.

Accordingly, the Designated Senior Representative and the New Subsidiary Grantor
agree as follows:

SECTION 1. In accordance with Section 8.07 of the Second Lien Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
Second Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the Second Lien Intercreditor Agreement applicable
to it as a Grantor thereunder. Each reference to a “Grantor” in the Second Lien
Intercreditor Agreement shall be deemed to include the New Grantor. The Second
Lien Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants to the Designated Senior
Representative and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws and by general
principles of equity.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Designated
Senior Representative shall have received a counterpart of this Supplement that
bears the signature of the New Grantor. Delivery of an executed signature page
to this Supplement by facsimile transmission or other electronic method shall be
as effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.

 

Annex I-1



--------------------------------------------------------------------------------

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Second Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Grantor shall be given to it
in care of the Borrowers as specified in the Second Lien Intercreditor
Agreement.

SECTION 8. The Borrowers agree to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Designated Senior Representative as required by the applicable Senior Debt
Documents.

 

Annex I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor, and the Designated Senior Representative
have duly executed this Supplement to the Second Lien Intercreditor Agreement as
of the day and year first above written.

 

[NAME OF NEW SUBSIDIARY GRANTOR] By:  

 

Name:  

 

Title:  

 

Acknowledged by:

 

[                    ], as Designated Senior Representative By:  

 

  Name:     Title:  

[                    ], as Designated Second Priority Representative

By:  

 

  Name:     Title:  

 

Annex I-3



--------------------------------------------------------------------------------

ANNEX II

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [    ] dated as of [            ],
201[    ] to the SECOND LIEN INTERCREDITOR AGREEMENT dated as of [            ],
2012 (the “Second Lien Intercreditor Agreement”), among PATHEON INC. (the
“Parent Borrower”), PATHEON PHARMACEUTICALS INC. (the “US Borrower”), PATHEON UK
LIMITED (the “UK Borrower”) and PATHEON PUERTO RICO, INC. (the “PR Borrower” and
collectively, with the US Borrower and the UK Borrower, the “Subsidiary
Borrowers” and together with the Parent Borrower, and any Additional Borrowers
from time to time party thereto, the “Borrowers”), certain subsidiaries and
affiliates of the Borrowers (each a “Grantor”), Morgan Stanley Senior Funding,
Inc., as First Lien Collateral Agent under the First Lien Credit Agreement,
[                    ], as Initial Second Priority Representative, and the
additional Representatives from time to time party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Second Lien Intercreditor Agreement.

B. As a condition to the ability of the Borrowers to incur Second Priority Class
Debt after the date of the Second Lien Intercreditor Agreement and to secure
such Second Priority Class Debt with the Second Priority Lien and to have such
Second Priority Class Debt guaranteed by the Grantors, in each case under and
pursuant to the Second Priority Collateral Documents relating thereto, the
Second Priority Class Debt Representative in respect of such Second Priority
Class Debt is required to become a Representative under, and such Second
Priority Class Debt and the Second Priority Class Debt Parties in respect
thereof are required to become subject to and bound by, the Second Lien
Intercreditor Agreement. Section 8.09 of the Second Lien Intercreditor Agreement
provides that such Second Priority Class Debt Representative may become a
Representative under, and such Second Priority Class Debt and such Second
Priority Class Debt Parties may become subject to and bound by, the Second Lien
Intercreditor Agreement as Additional Second Priority Debt Obligations and
Additional Second Priority Debt Parties, respectively, pursuant to the execution
and delivery by the Second Priority Class Debt Representative of an instrument
in the form of this Representative Supplement and the satisfaction of the other
conditions set forth in Section 8.09 of the Second Lien Intercreditor Agreement.
The undersigned Second Priority Class Debt Representative (the “New
Representative”) is executing this Supplement in accordance with the
requirements of the Senior Debt Documents and the Second Priority Debt
Documents.

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

SECTION 1. In accordance with Section 8.09 of the Second Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Second Priority Class Debt and Second
Priority Class Debt Parties become subject to and bound by, the Second Lien
Intercreditor Agreement as Additional Second Priority Debt Obligations and
Additional Second Priority Debt Parties, respectively, with the same force and
effect as if the New Representative had originally been named therein as a
Representative, and the New Representative, on behalf of itself and such Second
Priority Class Debt Parties, hereby agrees to all the terms and provisions of
the Second Lien Intercreditor Agreement applicable to it as a Second Priority
Representative and to the Second Priority Class Debt Parties that it represents
as Second Priority Debt Parties. Each reference to a “Representative” or “Second
Priority Representative” in the Second Lien Intercreditor Agreement shall be
deemed to include the New Representative. The Second Lien Intercreditor
Agreement is hereby incorporated herein by reference.

SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this

 

Annex II-1



--------------------------------------------------------------------------------

Representative Supplement, in its capacity as [agent] [trustee], (ii) this
Representative Supplement has been duly authorized, executed and delivered by it
and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with the terms of such Agreement and (iii) the Second Priority
Debt Documents relating to such Second Priority Class Debt provide that, upon
the New Representative’s entry into this Agreement, the Second Priority Class
Debt Parties in respect of such Second Priority Class Debt will be subject to
and bound by the provisions of the Second Lien Intercreditor Agreement as Second
Priority Debt Parties.

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission or other electronic method
shall be effective as delivery of a manually signed counterpart of this
Representative Supplement.

SECTION 4. Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Second Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.

SECTION 8. The Borrowers agree to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Representative
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative as required by the applicable
Senior Debt Documents.

 

Annex II-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Second
Lien Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE],

as [                    ] for the holders of

[                    ]

By:  

 

Name:  

 

Title:  

 

 

Address for notices:

 

 

Attention of:  

 

Telecopy:  

 

 

[                    ],

as Designated Senior Representative

By:  

 

Name:  

 

Title:  

 

 

Annex II-3



--------------------------------------------------------------------------------

Acknowledged by: PATHEON INC. By:  

 

Name:   Title:   PATHEON PHARMACEUTICALS INC. By:  

 

Name:   Title:   PATHEON UK LIMITED By:  

 

Name:   Title:   PATHEON PUERTO RICO, INC. By:  

 

Name:   Title:   [SUBSIDIARY GRANTORS] By:  

 

  Name:     Title:  

 

Annex II-4



--------------------------------------------------------------------------------

Schedule I to the

Representative Supplement to the

First Lien/Second Lien Intercreditor Agreement

Grantors

[                    ]

 

Annex II-5



--------------------------------------------------------------------------------

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [    ] dated as of [            ],
201[    ] to the SECOND LIEN INTERCREDITOR AGREEMENT dated as of [            ],
2012 (the “Second Lien Intercreditor Agreement”), among PATHEON INC. (the
“Parent Borrower”), PATHEON PHARMACEUTICALS INC. (the “US Borrower”), PATHEON UK
LIMITED (the “UK Borrower”) and PATHEON PUERTO RICO, INC. (the “PR Borrower” and
collectively, with the US Borrower and the UK Borrower, the “Subsidiary
Borrowers” and together with the Parent Borrower, and any Additional Borrowers
from time to time party thereto, the “Borrowers”), certain subsidiaries and
affiliates of the Borrowers (each a “Grantor”), Morgan Stanley Senior Funding,
Inc., as First Lien Collateral Agent under the First Lien Credit Agreement,
[                    ], as Initial Second Priority Representative and the
additional Representatives from time to time party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Second Lien Intercreditor Agreement.

B. As a condition to the ability of the Borrowers to incur Senior Class Debt
after the date of the Second Lien Intercreditor Agreement and to secure such
Senior Class Debt with the Senior Lien and to have such Senior Class Debt
guaranteed by the Grantors on a senior basis, in each case under and pursuant to
the Senior Collateral Documents relating thereto, the Senior Class Debt
Representative in respect of such Senior Class Debt is required to become a
Representative under, and such Senior Class Debt and the Senior Class Debt
Parties in respect thereof are required to become subject to and bound by, the
Second Lien Intercreditor Agreement. Section 8.09 of the Second Lien
Intercreditor Agreement provides that such Senior Class Debt Representative may
become a Representative under, and such Senior Class Debt and such Senior Class
Debt Parties may become subject to and bound by, the Second Lien Intercreditor
Agreement as Additional Senior Debt Obligations and Additional Senior Debt
Parties, respectively, pursuant to the execution and delivery by the Senior
Class Debt Representative of an instrument in the form of this Representative
Supplement and the satisfaction of the other conditions set forth in
Section 8.09 of the Second Lien Intercreditor Agreement. The undersigned Senior
Class Debt Representative (the “New Representative”) is executing this
Supplement in accordance with the requirements of the Senior Debt Documents and
the Second Priority Debt Documents.

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

SECTION 1. In accordance with Section 8.09 of the Second Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Senior Class Debt and Senior Class Debt
Parties become subject to and bound by, the Second Lien Intercreditor Agreement
as Additional Senior Debt Obligations and Additional Senior Debt Parties,
respectively, with the same force and effect as if the New Representative had
originally been named therein as a Representative, and the New Representative,
on behalf of itself and such Senior Class Debt Parties, hereby agrees to all the
terms and provisions of the Second Lien Intercreditor Agreement applicable to it
as a Senior Representative and to the Senior Class Debt Parties that it
represents as Senior Debt Parties. Each reference to a “Representative” or
“Senior Representative” in the Second Lien Intercreditor Agreement shall be
deemed to include the New Representative. The Second Lien Intercreditor
Agreement is hereby incorporated herein by reference.

SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee], (ii) this Representative Supplement has

 

I-1-1



--------------------------------------------------------------------------------

been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with the
terms of such Agreement and (iii) the Senior Debt Documents relating to such
Senior Class Debt provide that, upon the New Representative’s entry into this
Agreement, the Senior Class Debt Parties in respect of such Senior Class Debt
will be subject to and bound by the provisions of the Second Lien Intercreditor
Agreement as Senior Secured Parties.

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission or other electronic method
shall be effective as delivery of a manually signed counterpart of this
Representative Supplement.

SECTION 4. Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Second Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.

SECTION 8. The Borrowers agree to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Representative
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative as required by the applicable
Senior Debt Documents.

 

Annex II-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Second
Lien Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE],

as [                    ] for the holders of

[                    ]

By:  

 

Name:  

 

Title:  

 

 

Address for notices:

 

 

Attention of:  

 

Telecopy:  

 

 

[                    ],

as Designated Senior Representative

By:  

 

Name:  

 

Title:  

 

 

Annex II-3



--------------------------------------------------------------------------------

Acknowledged by: PATHEON INC. By:  

 

Name:   Title:   PATHEON PHARMACEUTICALS INC. By:  

 

Name:   Title:   PATHEON UK LIMITED By:  

 

Name:   Title:   PATHEON PUERTO RICO, INC. By:  

 

Name:   Title:   [SUBSIDIARY GRANTORS] By:  

 

  Name:     Title:  

 

Annex II-4



--------------------------------------------------------------------------------

Schedule I to the

Representative Supplement to the

First Lien/Second Lien Intercreditor Agreement

Grantors

[                    ]

 

Annex II-5



--------------------------------------------------------------------------------

EXHIBIT I-2

[FORM OF]

EQUAL PRIORITY INTERCREDITOR AGREEMENT

Among

PATHEON INC.,

as Parent Borrower,

PATHEON PHARMACEUTICALS INC.,

as US Borrower,

PATHEON UK LIMITED,

as UK Borrower,

PATHEON PUERTO RICO, INC.,

as PR Borrower,

the other Grantors party hereto,

MORGAN STANLEY SENIOR FUNDING, INC.,

as Credit Agreement Collateral Agent for the Credit Agreement Secured Parties

MORGAN STANLEY SENIOR FUNDING, INC.,

as Authorized Representative for the Credit Agreement Secured Parties,

[                    ]

as the Additional First-Lien Collateral Agent,

[                    ]

as the Initial Additional Authorized Representative,

and

each additional Authorized Representative from time to time party hereto

dated as of [            ], 20 [    ]

 

I-2-1



--------------------------------------------------------------------------------

EQUAL PRIORITY INTERCREDITOR AGREEMENT, dated as of [            ], 20[    ] (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, this “Agreement”), among PATHEON INC. (the “Parent
Borrower”), PATHEON PHARMACEUTICALS INC. (the “US Borrower”), PATHEON UK LIMITED
(the “UK Borrower”) and PATHEON PUERTO RICO, INC. (the “PR Borrower” and
collectively, with the US Borrower and the UK Borrower, the “Subsidiary
Borrowers” and together with the Parent Borrower, and any Additional Borrowers
from time to time party thereto, the “Borrowers”), the other Grantors (as
defined below) from time to time party hereto, MORGAN STANLEY SENIOR FUNDING,
INC., as collateral agent for the Credit Agreement Secured Parties (as defined
below) (in such capacity and together with its successors in such capacity, the
“Credit Agreement Collateral Agent”), MORGAN STANLEY SENIOR FUNDING, INC., as
Authorized Representative for the Credit Agreement Secured Parties (as each such
term is defined below), the Additional First-Lien Collateral Agent (as defined
below) and Authorized Representative for the Initial Additional First-Lien
Secured Parties (as defined below) (in such capacity and together with its
successors in such capacity, the “Initial Additional Authorized Representative”)
and each additional Authorized Representative from time to time party hereto for
the other Additional First-Lien Secured Parties of the Series (as defined below)
with respect to which it is acting in such capacity.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Administrative Agent, the Credit Agreement Collateral Agent
(for itself and on behalf of the Credit Agreement Secured Parties), the Initial
Additional Authorized Representative (for itself and on behalf of the Initial
Additional First-Lien Secured Parties) and each additional Authorized
Representative (for itself and on behalf of the Additional First-Lien Secured
Parties of the applicable Series) agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement or, if
defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:

“Additional First-Lien Collateral Agent” means (a) prior to the Discharge of the
Initial Additional First-Lien Obligations, [                    ] and (b) after
the Discharge of the Initial Additional First-Lien Obligations, the Authorized
Representative for the Series of Additional First-Lien Obligations that
constitutes the largest outstanding principal amount of any then outstanding
Series of Additional First-Lien Obligations.

“Additional First-Lien Documents” means, with respect to the Initial Additional
First-Lien Obligations or any other Additional First-Lien Obligations, the
notes, credit agreements (excluding the Credit Agreement), indentures, security
documents and other operative agreements evidencing or governing such
Indebtedness and the Liens securing such Indebtedness, including the Initial
Additional First-Lien Documents and the Additional First-Lien Security Documents
and each other agreement entered into for the purpose of securing the Initial
Additional First-Lien Obligations or any other Additional First-Lien
Obligations.

“Additional First-Lien Obligations” means collectively (1) the Initial
Additional First-Lien Obligations and (2) all amounts owing to any Additional
First Lien Secured Parties pursuant to the terms of any Series of Additional
Senior Class Debt designated as Additional First-Lien Obligations pursuant to
and in accordance with Section 5.13 hereof after the date hereof, including,
without limitation, the

 

I-1-2



--------------------------------------------------------------------------------

obligation (including guarantee obligations) to pay principal, premium, interest
(including interest and fees that accrue after the commencement of a Bankruptcy
Case, regardless of whether such interest or fees are an allowed claim under
such Bankruptcy Case), letter of credit commissions, reimbursement obligations,
charges, expenses, fees, attorneys costs, indemnities, penalties,
reimbursements, damages and other amounts payable by a Grantor under any
Additional First-Lien Document.

“Additional First-Lien Secured Party” means the holders of any Additional
First-Lien Obligations and any Authorized Representative with respect thereto,
and shall include the Initial Additional First-Lien Secured Parties.

“Additional First-Lien Security Document” means any collateral agreement,
security agreement or any other document now existing or entered into after the
date hereof that creates Liens on any assets or properties of any Grantor to
secure the Additional First-Lien Obligations.

“Additional Senior Class Debt” has the meaning assigned to such term in
Section 5.13.

“Additional Senior Class Debt Parties” has the meaning assigned to such term in
Section 5.13.

“Additional Senior Class Debt Representative” has the meaning assigned to such
term in Section 5.13.

“Administrative Agent” has the meaning assigned to such term in the definition
of “Credit Agreement” and shall include any successor to the Administrative
Agent appointed pursuant to Section 9.11 of the Credit Agreement (including as a
result of any Refinancing or other modification of the Credit Agreement
permitted by Section 2.20 thereof).

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Applicable Authorized Representative” means, with respect to any Shared
Collateral, (i) until the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Administrative Agent and (ii) from and after the earlier of (x) the
Discharge of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Major Non-Controlling Authorized
Representative.

“Authorized Representative” means, at any time, (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Secured Parties, the
Administrative Agent, (ii) in the case of the Initial Additional First-Lien
Obligations or the Initial Additional First-Lien Secured Parties, the Initial
Additional Authorized Representative, and (iii) in the case of any other Series
of Additional First-Lien Obligations or Additional First-Lien Secured Parties
that become subject to this Agreement after the date hereof, the administrative
agent or collateral agent named as authorized representative for such Series in
the applicable Joinder Agreement.

“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).

“Bankruptcy Code” means, Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.

“Borrowers” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

 

I-1-3



--------------------------------------------------------------------------------

“Collateral” means all assets and properties subject to Liens created pursuant
to any First-Lien Security Document to secure one or more Series of First-Lien
Obligations.

“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Credit Agreement Collateral Agent, (ii) in the case of the Initial
Additional First-Lien Obligations, the Additional First-Lien Collateral Agent
and (iii) in the case of any other Series of Additional First-Lien Obligations,
the administrative agent or collateral agent named as Authorized Representative
for such Series in the applicable Joinder Agreement.

“Controlling Collateral Agent” means (i) until the earlier of (x) the Discharge
of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Credit Agreement Collateral Agent and
(ii) from and after the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Additional First-Lien Collateral Agent (acting on the instructions of
the Applicable Authorized Representative).

“Controlling Secured Parties” means, with respect to any Shared Collateral,
(i) at any time when the Credit Agreement Collateral Agent is the Controlling
Collateral Agent, the Credit Agreement Secured Parties and (ii) at any other
time, the Series of First-Lien Secured Parties whose Authorized Representative
is the Applicable Authorized Representative for such Shared Collateral.

“Credit Agreement” means that certain Credit Agreement (as the same may be
amended, amended and restated, modified, refinanced and/or restated from time to
time) entered into as of December 14, 2012, among Patheon Inc., a corporation
existing under the laws of Canada, Patheon Pharmaceuticals Inc., a Delaware
corporation, Patheon UK Limited, a limited liability company incorporated in
England and Patheon Puerto Rico, Inc., a Puerto Rican corporation, any
Additional Borrowers from time to time party thereto, and, together with any
assignee of, or successor by merger to its rights and obligations thereunder as
provided therein, as borrowers, Morgan Stanley Senior Funding, Inc., as
administrative agent, collateral agent, swing line lender and l/c issuer, and
each lender from time to time party thereto.

“Credit Agreement Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Credit Agreement Collateral Documents” has the meaning assigned to the term
“Security Documents” in the Credit Agreement.

“Credit Agreement Obligations” means all “Obligations” as defined in the Credit
Agreement.

“Credit Agreement Secured Parties” means the “Secured Creditors” as defined in
the Credit Agreement.

“Debtor Relief Laws” means the Bankruptcy Code, BIA, CCAA, WURA and the United
Kingdom’s Insolvency Act 1986 and all other laws relating to liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization,
recapitalization, or other adjustment, or marshalling of the assets and
liabilities of any Borrower, or similar debtor relief laws of the United States,
Canada or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

“DIP Financing” has the meaning assigned to such term in Section 2.05(b).

 

I-1-4



--------------------------------------------------------------------------------

“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).

“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).

“Discharge” means, with respect to any Shared Collateral and any Series of
First-Lien Obligations, the date on which such Series of First-Lien Obligations
is no longer secured by such Shared Collateral. The term “Discharged” shall have
a corresponding meaning.

“Discharge of Credit Agreement Obligations” means, with respect to any Shared
Collateral, the Discharge of the Credit Agreement Obligations with respect to
such Shared Collateral; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with additional First-Lien
Obligations secured by such Shared Collateral under an Additional First-Lien
Document which has been designated in writing by the Administrative Agent (under
the Credit Agreement so Refinanced) to the Additional First-Lien Collateral
Agent and each other Authorized Representative as the “Credit Agreement” for
purposes of this Agreement.

“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Secured Credit Document.

“First-Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Additional First-Lien Obligations.

“First-Lien Secured Parties” means (i) the Credit Agreement Secured Parties and
(ii) the Additional First-Lien Secured Parties with respect to each Series of
Additional First-Lien Obligations.

“First-Lien Security Documents” means, collectively, (i) the Credit Agreement
Collateral Documents and (ii) the Additional First-Lien Security Documents.

“Grantors” means the Borrowers and each of the Guarantors (as defined in the
Credit Agreement) which has granted a security interest pursuant to any
First-Lien Security Document to secure any Series of First-Lien Obligations. The
Grantors existing on the date hereof are set forth in Annex I hereto.

“Impairment” has the meaning assigned to such term in Section 1.03.

“Initial Additional Authorized Representative” has the meaning assigned to such
term in the introductory paragraph of this Agreement.

“Initial Additional First-Lien Agreement” mean that certain [Indenture] [Other
Agreement], dated as of [                    ], among the Borrowers, [the
Guarantors identified therein,] and [                    ], as [trustee], as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time.

“Initial Additional First-Lien Documents” means the Initial Additional
First-Lien Agreement, the debt securities issued thereunder, the Initial
Additional First-Lien Security Agreement and any security documents and other
operative agreements evidencing or governing the Indebtedness thereunder, and
the Liens securing such Indebtedness, including any agreement entered into for
the purpose of securing the Initial Additional First-Lien Obligations.

“Initial Additional First-Lien Obligations” means the [Obligations] as such term
is defined in the Initial Additional First-Lien Security Agreement.

 

I-1-5



--------------------------------------------------------------------------------

“Initial Additional First-Lien Secured Parties” means the Additional First-Lien
Collateral Agent, the Initial Additional Authorized Representative and the
holders of the Initial Additional First-Lien Obligations incurred pursuant to
the Initial Additional First-Lien Agreement.

“Initial Additional First-Lien Security Agreement” means the security agreement,
dated as of the date hereof, among the Borrowers, the other Grantors, the
Additional First-Lien Collateral Agent and the other parties thereto, as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time.

“Insolvency or Liquidation Proceeding” means:

(1) (i) any voluntary case commenced by or against any Borrower or any other
Grantor under the Bankruptcy Code or, (ii) the seeking of relief by any such
Borrower or other Guarantor under other Debtor Relief Laws in any jurisdiction
outside the United States;

(2) the commencement of an involuntary case against any Borrower or any other
Grantor under the Bankruptcy Code (or other Debtor Relief Laws) and the petition
is not controverted or dismissed within 60 days after commencement of the case
(or if such petition is presented in respect of the UK Borrower, within 21 days
of the date of presentation);

(3) a custodian (as defined in the Bankruptcy Code) (or equal term under any
other Debtor Relief Law) is appointed for, or takes charge of, all or
substantially all of the property of any Borrower or any other Grantor;

(4) any Borrower or any other Grantor commences (including by way of applying
for or consenting to the appointment of, or the taking of possession by, a
rehabilitator, receiver, custodian, trustee, conservator or liquidator (or any
equal term under any other Debtor Relief Laws) (collectively, a “conservator”)
of such Borrower or any other Grantor or all or any substantial portion of its
property) any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency, liquidation,
rehabilitation, conservatorship or similar law of any jurisdiction whether now
or hereafter in effect relating to such Borrower or any other Grantor;

(5) any Borrower or any other Grantor is adjudicated by a court of competent
jurisdiction to be insolvent or bankrupt;

(6) any order of relief or other order approving any such case or proceeding
referred to in clauses (1) or (2) above is entered;

(7) any Borrower or any other Grantor suffers any appointment of any conservator
or the like for it or any substantial part of its property that continues
undischarged or unstayed for a period of 60 days; or

(8) any Borrower or any other Grantor makes a compromise, arrangement or
assignment for the benefit of creditors or generally does not pay its debts as
such debts become due (or, in the case of the UK Borrower, admits inability to
pay such debts as they become due or is deemed unable to pay them (other than
Section 123(1) of the United Kingdom’s Insolvency Act of 1986 where a demand is
made for an amount less than £50,000 and such demand is settled within 21 days
of being made).

“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).

 

I-1-6



--------------------------------------------------------------------------------

“Joinder Agreement” means a joinder to this Agreement substantially in the form
of Annex II hereto.

“Lien” means any mortgage, pledge, security interest, hypothecation,
encumbrance, charge, assignment by way of security, lien or charge of any kind
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement or any lease in the nature thereof).

“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral, (i) at any time when the Credit Agreement Collateral Agent is
the Controlling Collateral Agent, the Authorized Representative of the Series of
Additional First-Lien Obligations, if any, that constitutes the largest
outstanding principal amount of any then outstanding Series of First-Lien
Obligations (including the Credit Agreement Obligations) and (ii) at any time
when the Additional First-Lien Collateral Agent is the Controlling Collateral
Agent, the Authorized Representative of the Series of Additional First-Lien
Obligations that constitutes the largest outstanding principal amount of any
then outstanding Series of First-Lien Obligations (other than Credit Agreement
Obligations) with respect to such Shared Collateral.

“Material Real Property” means any Real Property listed on Schedule 5.11 of the
Credit Agreement or with respect to real property acquired after the Closing
Date, any Real Property with a fair market value in excess of $10,000,000 at the
time of acquisition, in each case, as reasonably estimated by the Borrowers in
good faith.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Non-Controlling Authorized Representative” means, at any time with respect to
any Shared Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 180 days
(throughout which 180 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Additional First-Lien
Document under which such Non-Controlling Authorized Representative is the
Authorized Representative) and (ii) each Collateral Agent’s and each other
Authorized Representative’s receipt of written notice from such Non-Controlling
Authorized Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the Additional First-Lien Document
under which such Non-Controlling Authorized Representative is the Authorized
Representative) has occurred and is continuing and (y) the Additional First-Lien
Obligations of the Series with respect to which such Non-Controlling Authorized
Representative is the Authorized Representative are currently due and payable in
full (whether as a result of acceleration thereof or otherwise) in accordance
with the terms of the applicable Additional First-Lien Document; provided that
the Non-Controlling Authorized Representative Enforcement Date shall be stayed
and shall not occur and shall be deemed not to have occurred with respect to any
Shared Collateral (1) at any time the Administrative Agent or the Credit
Agreement Collateral Agent has commenced and is diligently pursuing any
enforcement action with respect to such Shared Collateral or (2) at any time the
Grantor which has granted a security interest in such Shared Collateral is then
a debtor under or with respect to (or otherwise subject to) any Insolvency or
Liquidation Proceeding.

 

I-1-7



--------------------------------------------------------------------------------

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the First-Lien Secured Parties which are not Controlling Secured Parties with
respect to such Shared Collateral.

“Possessory Collateral” means any Shared Collateral in the possession of a
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction. Possessory Collateral includes, without limitation, any
Certificated Securities, Promissory Notes, Instruments, and Chattel Paper, in
each case, delivered to or in the possession of the Collateral Agent under the
terms of the First-Lien Security Documents.

“Proceeds” has the meaning assigned to such term in Section 2.01(a).

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter into alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Secured Credit Document” means (i) the Credit Agreement and each Loan Document
(as defined in the Credit Agreement), (ii) each Initial Additional First-Lien
Document, and (iii) each Additional First-Lien Document for Additional
First-Lien Obligations incurred after the date hereof.

“Series” means (a) with respect to the First-Lien Secured Parties, each of
(i) the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Additional First-Lien Secured Parties (in their capacities as such), and
(iii) the Additional First-Lien Secured Parties (in their capacities as such)
that become subject to this Agreement after the date hereof that are represented
by a common Authorized Representative (in its capacity as such for such
Additional First-Lien Secured Parties) and (b) with respect to any First-Lien
Obligations, each of (i) the Credit Agreement Obligations, (ii) the Initial
Additional First-Lien Obligations, and (iii) the Additional First-Lien
Obligations incurred after the date hereof pursuant to any Additional First-Lien
Document, which pursuant to any Joinder Agreement, are to be represented
hereunder by a common Authorized Representative (in its capacity as such for
such Additional First-Lien Obligations).

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of First-Lien Obligations (or their respective Authorized
Representatives or Collateral Agents on behalf of such holders) hold a valid and
perfected security interest at such time. If more than two Series of First-Lien
Obligations are outstanding at any time and the holders of less than all Series
of First-Lien Obligations hold a valid and perfected security interest in any
Collateral at such time, then such Collateral shall constitute Shared Collateral
for those Series of First-Lien Obligations that hold a valid and perfected
security interest in such Collateral at such time and shall not constitute
Shared Collateral for any Series which does not have a valid and perfected
security interest in such Collateral at such time.

SECTION 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such

 

I-1-8



--------------------------------------------------------------------------------

agreement, instrument, other document, statute or regulation as from time to
time amended, supplemented or otherwise modified, (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
but shall not be deemed to include the subsidiaries of such Person unless
express reference is made to such subsidiaries, (iii) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (iv) all references herein to Articles, Sections and Annexes shall be
construed to refer to Articles, Sections and Annexes of this Agreement,
(v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vi) the term “or” is not
exclusive.

SECTION 1.03 Impairments. It is the intention of the First-Lien Secured Parties
of each Series that the holders of First-Lien Obligations of such Series (and
not the First-Lien Secured Parties of any other Series) bear the risk of (i) any
determination by a court of competent jurisdiction that (x) any of the
First-Lien Obligations of such Series are unenforceable under applicable law or
are subordinated to any other obligations (other than another Series of
First-Lien Obligations), (y) any of the First-Lien Obligations of such Series do
not have an enforceable security interest in any of the Collateral securing any
other Series of First-Lien Obligations and/or (z) any intervening security
interest exists securing any other obligations (other than another Series of
First-Lien Obligations) on a basis ranking prior to the security interest of
such Series of First-Lien Obligations but junior to the security interest of any
other Series of First-Lien Obligations or (ii) the existence of any Collateral
for any other Series of First-Lien Obligations that is not Shared Collateral
(any such condition referred to in the foregoing clauses (i) or (ii) with
respect to any Series of First-Lien Obligations, an “Impairment” of such
Series); provided that the existence of a maximum claim with respect to any
Material Real Property subject to a mortgage that applies to all First Lien
Obligations shall not be deemed to be an Impairment of any Series of First-Lien
Obligations. In the event of any Impairment with respect to any Series of
First-Lien Obligations, the results of such Impairment shall be borne solely by
the holders of such Series of First-Lien Obligations, and the rights of the
holders of such Series of First-Lien Obligations (including, without limitation,
the right to receive distributions in respect of such Series of First-Lien
Obligations pursuant to Section 2.01) set forth herein shall be modified to the
extent necessary so that the effects of such Impairment are borne solely by the
holders of the Series of such First-Lien Obligations subject to such Impairment.
Additionally, in the event the First-Lien Obligations of any Series are modified
pursuant to applicable law (including, without limitation, pursuant to
Section 1129 of the Bankruptcy Code or pursuant to any other Debtor Relief Law),
any reference to such First-Lien Obligations or the First-Lien Security
Documents governing such First-Lien Obligations shall refer to such obligations
or such documents as so modified.

 

I-1-9



--------------------------------------------------------------------------------

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01 Priority of Claims.

(a) Anything contained herein or in any of the Secured Credit Documents to the
contrary notwithstanding (but subject to Section 1.03), if an Event of Default
has occurred and is continuing, and the Controlling Collateral Agent or any
First-Lien Secured Party is taking action to enforce rights in respect of any
Shared Collateral, or any distribution is made in respect of any Shared
Collateral in any Bankruptcy Case of any Borrower or any other Grantor or any
First-Lien Secured Party receives any payment pursuant to any intercreditor
agreement (other than this Agreement) with respect to any Shared Collateral, the
proceeds of any sale, collection or other liquidation of any such Shared
Collateral by the Controlling Collateral Agent or any First-Lien Secured Party
on account of such enforcement of rights or remedies or received by the
Controlling Collateral Agent or any First-Lien Secured Party pursuant to any
such intercreditor agreement with respect to such Shared Collateral and proceeds
of any such distribution (subject, in the case of any such distribution, to the
sentence immediately following) to which the First-Lien Obligations are entitled
under any intercreditor agreement (other than this Agreement) (all proceeds of
any sale, collection or other liquidation of any Shared Collateral and all
proceeds of any such distribution being collectively referred to as “Proceeds”),
shall be applied (i) FIRST, to the payment of all amounts owing to each
Collateral Agent (in its capacity as such) pursuant to the terms of any Secured
Credit Document, (ii) SECOND, subject to Section 1.03, to the payment in full of
the First-Lien Obligations of each Series on a ratable basis, with such Proceeds
to be applied to the First-Lien Obligations of a given Series in accordance with
the terms of the applicable Secured Credit Documents and (iii) THIRD, after
payment of all First-Lien Obligations, to the Borrowers and the other Grantors
or their successors or assigns, as their interests may appear, or to whomsoever
may be lawfully entitled to receive the same, or as a court of competent
jurisdiction may direct. If, despite the provisions of this Section 2.01(a), any
First-Lien Secured Party shall receive any payment or other recovery in excess
of its portion of payments on account of the First-Lien Obligations to which it
is then entitled in accordance with this Section 2.01(a), such First-Lien
Secured Party shall hold such payment or recovery in trust for the benefit of
all First-Lien Secured Parties for distribution in accordance with this
Section 2.01(a). Notwithstanding the foregoing, with respect to any Shared
Collateral for which a third party (other than a First-Lien Secured Party) has a
lien or security interest that is junior in priority to the security interest of
any Series of First-Lien Obligations but senior (as determined by appropriate
legal proceedings in the case of any dispute) to the security interest of any
other Series of First-Lien Obligations (such third party, an “Intervening
Creditor”), the value of any Shared Collateral or Proceeds allocated to such
Intervening Creditor shall be deducted on a ratable basis solely from the Shared
Collateral or Proceeds to be distributed in respect of the Series of First-Lien
Obligations with respect to which such Impairment exists.

(b) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of First-Lien Obligations granted
on the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, or any other applicable law or the Secured
Credit Documents or any defect or deficiencies in the Liens securing the
First-Lien Obligations of any Series or any other circumstance whatsoever (but,
in each case, subject to Section 1.03), each First-Lien Secured Party hereby
agrees that the Liens securing each Series of First-Lien Obligations on any
Shared Collateral shall be of equal priority.

(c) Notwithstanding anything in this Agreement or any other First-Lien Security
Documents to the contrary, Collateral consisting of cash and cash equivalents
pledged to secure Credit Agreement Obligations consisting of reimbursement
obligations in respect of letters of credit, in respect of swing line loans or
otherwise held by the Credit Agreement Collateral Agent pursuant to
Section 2.04(e), 2.05(a), 2.17 or Article VIII of the Credit Agreement (or any
equivalent successor provision) shall be applied as specified in the Credit
Agreement and will not constitute Shared Collateral.

 

I-1-10



--------------------------------------------------------------------------------

SECTION 2.02 Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.

(a) Only the Controlling Collateral Agent shall act or refrain from acting with
respect to any Shared Collateral (including with respect to any intercreditor
agreement with respect to any Shared Collateral). At any time when the Credit
Agreement Collateral Agent is the Controlling Collateral Agent, no Additional
First-Lien Secured Party shall or shall instruct any Collateral Agent to, and
neither the Additional First-Lien Collateral Agent nor any other Collateral
Agent that is not the Controlling Collateral Agent shall, commence any judicial
or nonjudicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, exercise any right, remedy or power with respect
to, or otherwise take any action to enforce its security interest in or realize
upon, or take any other action available to it in respect of, any Shared
Collateral (including with respect to any intercreditor agreement with respect
to any Shared Collateral), whether under any Additional First-Lien Security
Document, applicable law or otherwise, it being agreed that only the Credit
Agreement Collateral Agent, acting in accordance with the Credit Agreement
Collateral Documents, shall be entitled to take any such actions or exercise any
such remedies with respect to Shared Collateral at such time.

(b) With respect to any Shared Collateral at any time when the Additional
First-Lien Collateral Agent is the Controlling Collateral Agent, (i) the
Controlling Collateral Agent shall act only on the instructions of the
Applicable Authorized Representative, (ii) the Controlling Collateral Agent
shall not follow any instructions with respect to such Shared Collateral
(including with respect to any intercreditor agreement with respect to any
Shared Collateral) from any Non-Controlling Authorized Representative (or any
other First-Lien Secured Party other than the Applicable Authorized
Representative) and (iii) no Non-Controlling Authorized Representative or other
First-Lien Secured Party (other than the Applicable Authorized Representative)
shall or shall instruct the Controlling Collateral Agent to, commence any
judicial or non-judicial foreclosure proceedings with respect to, seek to have a
trustee, receiver, liquidator or similar official appointed for or over, attempt
any action to take possession of, exercise any right, remedy or power with
respect to, or otherwise take any action to enforce its security interest in or
realize upon, or take any other action available to it in respect of, any Shared
Collateral (including with respect to any intercreditor agreement with respect
to any Shared Collateral), whether under any First-Lien Security Document,
applicable law or otherwise, it being agreed that only the Controlling
Collateral Agent, acting on the instructions of the Applicable Authorized
Representative and in accordance with the applicable First-Lien Security
Documents, shall be entitled to take any such actions or exercise any such
remedies with respect to Shared Collateral.

(c) Notwithstanding the equal priority of the Liens securing each Series of
First-Lien Obligations, the Controlling Collateral Agent may deal with the
Shared Collateral as if such Controlling Collateral Agent had a senior Lien on
such Collateral. No Non-Controlling Authorized Representative or Non-Controlling
Secured Party will contest, protest or object to any foreclosure proceeding or
action brought by the Controlling Collateral Agent, the Applicable Authorized
Representative or the Controlling Secured Party or any other exercise by the
Controlling Collateral Agent, the Applicable Authorized Representative or the
Controlling Secured Party of any rights and remedies relating to the Shared
Collateral, or to cause the Controlling Collateral Agent to do so. The foregoing
shall not be construed to limit the rights and priorities of any First-Lien
Secured Party, the Controlling Collateral Agent or any Authorized Representative
with respect to any Collateral not constituting Shared Collateral.

(d) Each of the First-Lien Secured Parties agrees that it will not (and hereby
waives any right to) question or contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity, attachment or enforceability of
a Lien held by or on behalf of any of the First-Lien Secured Parties in all or
any part of the Collateral, or the provisions of this Agreement; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
any Collateral Agent or any Authorized Representative to enforce this Agreement.

 

I-1-11



--------------------------------------------------------------------------------

SECTION 2.03 No Interference; Payment Over.

(a) Each First-Lien Secured Party agrees that (i) it will not challenge or
question in any proceeding the validity or enforceability of any First-Lien
Obligations of any Series or any First-Lien Security Document or the validity,
attachment, perfection or priority of any Lien under any First-Lien Security
Document or the validity or enforceability of the priorities, rights or duties
established by or other provisions of this Agreement; (ii) it will not take or
cause to be taken any action the purpose or intent of which is, or could be, to
interfere, hinder or delay, in any manner, whether by judicial proceedings or
otherwise, any sale, transfer or other disposition of the Shared Collateral by
the Controlling Collateral Agent, (iii) except as provided in Section 2.02, it
shall have no right to (A) direct the Controlling Collateral Agent or any other
First-Lien Secured Party to exercise, and shall not exercise, any right, remedy
or power with respect to any Shared Collateral (including pursuant to any
intercreditor agreement) or (B) consent to the exercise by the Controlling
Collateral Agent or any other First-Lien Secured Party of any right, remedy or
power with respect to any Shared Collateral, (iv) it will not institute any suit
or assert in any suit, bankruptcy, insolvency or other proceeding any claim
against the Controlling Collateral Agent or any other First-Lien Secured Party
seeking damages from or other relief by way of specific performance,
instructions or otherwise with respect to any Shared Collateral, and none of the
Controlling Collateral Agent, any Applicable Authorized Representative or any
other First-Lien Secured Party shall be liable for any action taken or omitted
to be taken by the Controlling Collateral Agent, such Applicable Authorized
Representative or other First-Lien Secured Party with respect to any Shared
Collateral in accordance with the provisions of this Agreement, (v) it will not
seek, and hereby waives any right, to have any Shared Collateral or any part
thereof marshaled upon any foreclosure or other disposition of such Collateral
and (vi) it will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any of the Controlling Collateral Agent or any
other First-Lien Secured Party to enforce this Agreement.

(b) Each First-Lien Secured Party hereby agrees that if it shall obtain
possession of any Shared Collateral or shall realize any proceeds or payment in
respect of any such Shared Collateral, pursuant to any First-Lien Security
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each of the First-Lien Obligations, then it shall hold such
Shared Collateral, proceeds or payment in trust for the other First-Lien Secured
Parties and promptly transfer such Shared Collateral, proceeds or payment, as
the case may be, to the Controlling Collateral Agent, to be distributed in
accordance with the provisions of Section 2.01 hereof.

SECTION 2.04 Automatic Release of Liens; Amendments to First-Lien Security
Documents.

(a) If, at any time the Controlling Collateral Agent forecloses upon or
otherwise exercises remedies against any Shared Collateral resulting in a sale
or disposition thereof, then (whether or not any Insolvency or Liquidation
Proceeding is pending at the time) the Liens in favor of each other Collateral
Agent for the benefit of each Series of First-Lien Secured Parties upon such
Shared Collateral will automatically be released and discharged as and when, but
only to the extent, such Liens of the Controlling Collateral Agent on such
Shared Collateral are released and discharged; provided that any proceeds of any
Shared Collateral realized therefrom shall be applied pursuant to Section 2.01.

(b) Each Collateral Agent and Authorized Representative agrees to execute and
deliver (at the sole costs and expense of the Grantors) all such authorizations
and other instruments as shall reasonably be requested by the Controlling
Collateral Agent to evidence and confirm any release of Shared Collateral
provided for in this Section.

 

I-1-12



--------------------------------------------------------------------------------

SECTION 2.05 Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

(a) This Agreement shall continue in full force and effect notwithstanding the
commencement of any proceeding under Debtor Relief Laws by or against any
Borrower or any of Parent Borrower’s Subsidiaries. The parties hereto
acknowledge that the provisions of this Agreement are intended to be enforceable
as contemplated by Section 510(a) of the Bankruptcy Code and similar provisions
of other Debtor Relief Laws.

(b) If any Borrower and/or any other Grantor shall become subject to a case (a
“Bankruptcy Case”) under the Bankruptcy Code or under any other Debtor Relief
Law in any jurisdiction outside the U.S. and shall, as debtor(s)-in-possession,
move for approval of financing (“DIP Financing”) to be provided by one or more
lenders (the “DIP Lenders”) under Section 364 of the Bankruptcy Code or any
equivalent provision of any other Debtor Relief Laws or the use of cash
collateral under Section 363 of the Bankruptcy Code or any equivalent provision
of any other Debtor Relief Laws, each First-Lien Secured Party (other than any
Controlling Secured Party or the Authorized Representative of any Controlling
Secured Party) agrees that it will raise no objection to any such financing or
to the Liens on the Shared Collateral securing the same (“DIP Financing Liens”)
or to any use of cash collateral that constitutes Shared Collateral, unless the
Controlling Collateral Agent (acting on the instructions of the Applicable
Authorized Representative) shall then oppose or object to such DIP Financing or
such DIP Financing Liens or use of cash collateral (and (i) to the extent that
such DIP Financing Liens are senior to the Liens on any such Shared Collateral
for the benefit of the Controlling Secured Parties, each Non-Controlling Secured
Party will subordinate its Liens with respect to such Shared Collateral on the
same terms as the Liens of the Controlling Secured Parties (other than any Liens
of any First-Lien Secured Parties constituting DIP Financing Liens) are
subordinated thereto, and (ii) to the extent that such DIP Financing Liens rank
pari passu with the Liens on any such Shared Collateral granted to secure the
First-Lien Obligations of the Controlling Secured Parties, each Non-Controlling
Secured Party will confirm the priorities with respect to such Shared Collateral
as set forth herein), in each case so long as (A) the First-Lien Secured Parties
of each Series retain the benefit of their Liens on all such Shared Collateral
pledged to the DIP Lenders, including proceeds thereof arising after the
commencement of such proceeding, with the same priority vis-à-vis all the other
First-Lien Secured Parties (other than any Liens of the First-Lien Secured
Parties constituting DIP Financing Liens) as existed prior to the commencement
of the Bankruptcy Case, (B) the First-Lien Secured Parties of each Series are
granted Liens on any additional collateral pledged to any First-Lien Secured
Parties as adequate protection or otherwise in connection with such DIP
Financing or use of cash collateral, with the same priority vis-à-vis the
First-Lien Secured Parties as set forth in this Agreement, (C) if any amount of
such DIP Financing or cash collateral is applied to repay any of the First-Lien
Obligations, such amount is applied pursuant to Section 2.01, and (D) if any
First-Lien Secured Parties are granted adequate protection, including in the
form of periodic payments, in connection with such DIP Financing or use of cash
collateral, the proceeds of such adequate protection are applied pursuant to
Section 2.01; provided that this Agreement shall not limit the right of the
First-Lien Secured Parties of each Series to object to the grant of a Lien to
secure the DIP Financing over any Collateral subject to Liens in favor of the
First-Lien Secured Parties of such Series or its Authorized Representative that
shall not constitute Shared Collateral; and provided, further, that the
First-Lien Secured Parties receiving adequate protection shall not object to any
other First-Lien Secured Party receiving adequate protection comparable to any
adequate protection granted to such First-Lien Secured Parties in connection
with a DIP Financing or use of cash collateral.

 

I-1-13



--------------------------------------------------------------------------------

SECTION 2.06 Reinstatement. In the event that any of the First-Lien Obligations
shall be paid in full and such payment or any part thereof shall subsequently,
for whatever reason (including an order or judgment for disgorgement of a
preference under the Bankruptcy Code or under any other similar Debtor Relief
Law in any jurisdiction outside the U.S., or the settlement of any claim in
respect thereof), be required to be returned or repaid, the terms and conditions
of this Article II shall be fully applicable thereto until all such First-Lien
Obligations shall again have been paid in full in cash.

SECTION 2.07 Insurance. As between the First-Lien Secured Parties, the
Controlling Collateral Agent (acting at the direction of the Applicable
Authorized Representative) shall have the right to adjust or settle any
insurance policy or claim covering or constituting Shared Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Shared Collateral.

SECTION 2.08 Refinancings, etc. The First-Lien Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced (in whole or in part) or otherwise
amended or modified from time to time, in each case, without notice to, or the
consent (except to the extent a consent is otherwise required to permit the
Refinancing transaction under any Secured Credit Document) of any First-Lien
Secured Party of any other Series, all without affecting the priorities provided
for herein or the other provisions hereof; provided that the Authorized
Representative of the holders of any such Refinancing indebtedness shall have
executed a Joinder Agreement on behalf of the holders of such Refinancing
indebtedness.

SECTION 2.09 Possessory Collateral Agent as Gratuitous Bailee for Perfection.

(a) The Possessory Collateral shall be delivered to the Credit Agreement
Collateral Agent and the Credit Agreement Collateral Agent agrees to hold any
Shared Collateral constituting Possessory Collateral that is part of the Shared
Collateral in its possession or control (or in the possession or control of its
agents or bailees) as gratuitous bailee for the benefit of each other First-Lien
Secured Party and any assignee solely for the purpose of perfecting the security
interest granted in such Possessory Collateral, if any, pursuant to the
applicable First-Lien Security Documents, in each case, subject to the terms and
conditions of this Section 2.09; provided that at any time the Credit Agreement
Collateral Agent is not the Controlling Collateral Agent, the Credit Agreement
Collateral Agent shall, at the request of the Additional First-Lien Collateral
Agent, promptly deliver all Possessory Collateral to the Additional First-Lien
Collateral Agent together with any necessary endorsements (or otherwise allow
the Additional First-Lien Collateral Agent to obtain control of such Possessory
Collateral). The Borrowers shall take such further action as is required to
effectuate the transfer contemplated hereby and shall indemnify each Collateral
Agent for loss or damage suffered by such Collateral Agent as a result of such
transfer except for loss or damage suffered by such Collateral Agent as a result
of its own willful misconduct, gross negligence or bad faith.

(b) Each Collateral Agent agrees to hold any Shared Collateral constituting
Possessory Collateral, from time to time in its possession, as gratuitous bailee
for the benefit of each other First-Lien Secured Party and any assignee, solely
for the purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable First-Lien Security Documents, in
each case, subject to the terms and conditions of this Section 2.09.

(c) The duties or responsibilities of each Collateral Agent under this
Section 2.09 shall be limited solely to holding any Shared Collateral
constituting Possessory Collateral as gratuitous bailee for the benefit of each
other First-Lien Secured Party for purposes of perfecting the Lien held by such
First-Lien Secured Parties thereon.

 

I-1-14



--------------------------------------------------------------------------------

SECTION 2.10 Amendments to Security Documents.

(a) Without the prior written consent of the Credit Agreement Collateral Agent,
each Additional First-Lien Secured Party agrees that no Additional First-Lien
Security Document may be amended, supplemented or otherwise modified or entered
into to the extent such amendment, supplement or modification, or the terms of
any new Additional First-Lien Security Document would be prohibited by, or would
require any Grantor to act or refrain from acting in a manner that would
violate, any of the terms of this Agreement.

(b) Without the prior written consent of the Additional First-Lien Collateral
Agent, the Credit Agreement Collateral Agent agrees that no Credit Agreement
Collateral Document may be amended, supplemented or otherwise modified or
entered into to the extent such amendment, supplement or modification, or the
terms of any new Credit Agreement Collateral Document would be prohibited by, or
would require any Grantor to act or refrain from acting in a manner that would
violate, any of the terms of this Agreement.

(c) In making determinations required by this Section 2.10, each Collateral
Agent may conclusively rely on a certificate of an Authorized Officer of the
applicable Borrower.

 

I-1-15



--------------------------------------------------------------------------------

ARTICLE III

Existence and Amounts of Liens and Obligations

SECTION 3.01 Determinations with Respect to Amounts of Liens and Obligations.
Whenever a Collateral Agent or any Authorized Representative shall be required,
in connection with the exercise of its rights or the performance of its
obligations hereunder, to determine the existence or amount of any First-Lien
Obligations of any Series, or the Shared Collateral subject to any Lien securing
the First-Lien Obligations of any Series, it may request that such information
be furnished to it in writing by each other Authorized Representative or
Collateral Agent and shall be entitled to make such determination or not make
any determination on the basis of the information so furnished; provided,
however, that if an Authorized Representative or a Collateral Agent shall fail
or refuse reasonably promptly to provide the requested information, the
requesting Collateral Agent or Authorized Representative shall be entitled to
make any such determination by such method as it may, in the exercise of its
good faith judgment, determine, including by reliance upon a certificate of the
Borrowers. Each Collateral Agent and each Authorized Representative may rely
conclusively, and shall be fully protected in so relying, on any determination
made by it in accordance with the provisions of the preceding sentence (or as
otherwise directed by a court of competent jurisdiction) and shall have no
liability to any Grantor, any First-Lien Secured Party or any other person as a
result of such determination.

ARTICLE IV

The Controlling Collateral Agent

ARTICLE 4.01 Authority.

(a) Notwithstanding any other provision of this Agreement, nothing herein shall
be construed to impose any fiduciary or other duty on any Controlling Collateral
Agent to any Non-Controlling Secured Party or give any Non-Controlling Secured
Party the right to direct any Controlling Collateral Agent, except that each
Controlling Collateral Agent shall be obligated to distribute proceeds of any
Shared Collateral in accordance with Section 2.01 hereof.

(b) In furtherance of the foregoing, each Non-Controlling Secured Party
acknowledges and agrees that the Controlling Collateral Agent shall be entitled,
for the benefit of the First-Lien Secured Parties, to sell, transfer or
otherwise dispose of or deal with any Shared Collateral as provided herein and
in the First-Lien Security Documents, as applicable, pursuant to which the
Controlling Collateral Agent is the collateral agent for such Shared Collateral,
without regard to any rights to which the Non-Controlling Secured Parties would
otherwise be entitled as a result of the First-Lien Obligations held by such
Non-Controlling Secured Parties. Without limiting the foregoing, each
Non-Controlling Secured Party agrees that none of the Controlling Collateral
Agent, the Applicable Authorized Representative or any other First-Lien Secured
Party shall have any duty or obligation first to marshal or realize upon any
type of Shared Collateral (or any other Collateral securing any of the
First-Lien Obligations), or to sell, dispose of or otherwise liquidate all or
any portion of such Shared Collateral (or any other Collateral securing any
First-Lien Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Except with respect to any
actions expressly prohibited or

 

I-1-16



--------------------------------------------------------------------------------

required to be taken by this Agreement, each of the First-Lien Secured Parties
waives any claim it may now or hereafter have against any Collateral Agent or
the Authorized Representative of any other Series of First-Lien Obligations or
any other First-Lien Secured Party of any other Series arising out of (i) any
actions which any Collateral Agent, Authorized Representative or the First-Lien
Secured Parties take or omit to take (including, actions with respect to the
creation, perfection or continuation of Liens on any Collateral, actions with
respect to the foreclosure upon, sale, release or depreciation of, or failure to
realize upon, any of the Collateral and actions with respect to the collection
of any claim for all or any part of the First-Lien Obligations from any account
debtor, guarantor or any other party) in accordance with the First-Lien Security
Documents or any other agreement related thereto or to the collection of the
First-Lien Obligations or the valuation, use, protection or release of any
security for the First-Lien Obligations, (ii) any election by any Applicable
Authorized Representative or any holders of First-Lien Obligations, in any
proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b) of the Bankruptcy Code or under any other Debtor Relief Law in
any jurisdiction outside the U.S. or (iii) subject to Section 2.05, any
borrowing by, or grant of a security interest or administrative expense priority
under Section 364 of the Bankruptcy Code or any equivalent provision of any
other Debtor Relief Law, by any Borrower or any of Parent Borrower’s
Subsidiaries, as debtor-in-possession. Notwithstanding any other provision of
this Agreement, the Controlling Collateral Agent shall not accept any Shared
Collateral in full or partial satisfaction of any First-Lien Obligations
pursuant to Section 9-620 of the Uniform Commercial Code of any jurisdiction,
without the consent of each Authorized Representative representing holders of
First-Lien Obligations for whom such Collateral constitutes Shared Collateral.

ARTICLE V

Miscellaneous

SECTION 5.01 Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a) if to the Credit Agreement Collateral Agent or to the Authorized
Representative for the Credit Agreement Secured Parties, to it at Morgan Stanley
Senior Funding, Inc., 1300 Thames Street, Thames Street Wharf, Baltimore,
Maryland 21231, Attention: Steve Delaney;

(b) if to the Additional First-Lien Collateral Agent or the Initial Additional
Authorized Representative, to it at [    ], Attention of [    ] (Fax No.
[    ]);

(c) if to any other Additional Authorized Representative, to it at the address
set forth in the applicable Joinder Agreement.

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties party hereto. All
notices and other

 

I-1-17



--------------------------------------------------------------------------------

communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt (if a
Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date three Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 5.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 5.01.
As agreed to in writing among each Collateral Agent and each Authorized
Representative from time to time and upon notification to the Parent Borrower,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable person provided from time to time
by such person.

SECTION 5.02 Waivers; Amendment; Joinder Agreements.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by Section 5.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No notice or demand on any party hereto in any
case shall entitle such party to any other or further notice or demand in
similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement) except
pursuant to an agreement or agreements in writing entered into by each
Authorized Representative and each Collateral Agent (and with respect to any
such termination, waiver, amendment or modification which by the terms of this
Agreement requires the Parent Borrower’s consent or which increases the
obligations or reduces the rights of or otherwise materially adversely affects
the Borrowers or any other Grantor, with the consent of the Parent Borrower).

(c) Notwithstanding the foregoing, without the consent of any First-Lien Secured
Party (and with respect to any termination, waiver, amendment or modification
which by the terms of this Agreement requires the Parent Borrower’s consent or
which increases the obligations or reduces the rights of or otherwise materially
adversely affects the Borrowers or any other Grantor, with the consent of the
Parent Borrower), any Authorized Representative may become a party hereto by
execution and delivery of a Joinder Agreement in accordance with Section 5.13
and upon such execution and delivery, such Authorized Representative and the
Additional First-Lien Secured Parties and Additional First-Lien Obligations of
the Series for which such Authorized Representative is acting shall be subject
to the terms hereof.

(d) Notwithstanding the foregoing, in connection with any Refinancing of
First-Lien Obligations of any Series, or the incurrence of Additional First-Lien
Obligations of any Series, the Collateral Agents and the Authorized
Representatives then party hereto shall enter (and are hereby authorized to
enter without the consent of any other First-Lien Secured Party or any Loan
Party), at the request of any Collateral Agent, any Authorized Representative or
the Parent Borrower, into such amendments or modifications of this Agreement as
are reasonably necessary to reflect such Refinancing or such incurrence and are
reasonably satisfactory to each such Collateral Agent and each such Authorized
Representative, provided that any Collateral Agent or Authorized Representative
may condition its execution and delivery of any such amendment or modification
on a receipt of a certificate from an Authorized Officer of the applicable
Borrower to the effect that such Refinancing or incurrence is permitted by the
then existing Secured Credit Documents.

 

I-1-18



--------------------------------------------------------------------------------

SECTION 5.03 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First-Lien Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.

SECTION 5.04 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 5.05 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

SECTION 5.06 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 5.07 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 5.08 Submission to Jurisdiction Waivers; Consent to Service of Process.
Each Collateral Agent and each Authorized Representative, on behalf of itself
and the First-Lien Secured Parties of the Series for whom it is acting,
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the First-Lien Security Documents, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
jurisdiction of United States Federal or New York State courts sitting in New
York county;

(b) consents and agrees that any such action or proceeding shall be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address set forth in Section 5.01;

 

I-1-19



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any First-Lien Secured Party) to effect service of process in any other
manner permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.

SECTION 5.09 WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED
BY LAW ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR
WRITTEN) OR ACTIONS OF THE FIRST LIEN SECURED PARTIES OR SUCH CREDIT PARTY IN
CONNECTION THEREWITH. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT IT HAS
RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION AND THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR EACH PARTY HERETO ENTERING INTO THIS
AGREEMENT.

SECTION 5.10 Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 5.11 Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the First-Lien
Security Documents or any of the other Secured Credit Documents, the provisions
of this Agreement shall control.

SECTION 5.12 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First-Lien Secured Parties in relation to one another. None of the
Borrowers, any other Grantor or any other creditor thereof shall have any rights
or obligations hereunder, except as expressly provided in this Agreement
(provided that nothing in this Agreement (other than Section 2.04, 2.05, 2.08,
2.09 or Article V) is intended to or will amend, waive or otherwise modify the
provisions of the Credit Agreement or any Additional First-Lien Documents), and
none of the Borrowers or any other Grantor may rely on the terms hereof (other
than Sections 2.04, 2.05, 2.08, 2.09 and Article V). Nothing in this Agreement
is intended to or shall impair the obligations of any Grantor, which are
absolute and unconditional, to pay the First-Lien Obligations as and when the
same shall become due and payable in accordance with their terms.

SECTION 5.13 Additional Senior Debt. To the extent, but only to the extent
permitted by the provisions of the then extant Secured Credit Documents, the
Borrowers may incur additional indebtedness after the date hereof that is
permitted by the Credit Agreement and the Additional First-Lien Documents then
outstanding to be incurred and secured on an equal and ratable basis by the
Liens securing the First-Lien Obligations (such indebtedness referred to as
“Additional Senior Class Debt”). Any such Additional Senior Class Debt may be
secured by a Lien and may be Guaranteed by the Grantors on a senior basis, in
each case under and pursuant to the Additional First-Lien Documents, if and
subject to the condition that the Authorized Representative of any such
Additional Senior Class Debt (each, an “Additional Senior Class

 

I-1-20



--------------------------------------------------------------------------------

Debt Representative”), acting on behalf of the holders of such Additional Senior
Class Debt (such Authorized Representative and holders in respect of any
Additional Senior Class Debt being referred to as the “Additional Senior Class
Debt Parties”), becomes a party to this Agreement as an Authorized
Representative by satisfying the conditions set forth in clauses (i) through
(iv) of the immediately succeeding paragraph.

In order for an Additional Senior Class Debt Representative to become a party to
this Agreement as an Authorized Representative,

(i) such Additional Senior Class Debt Representative, each Collateral Agent,
each Authorized Representative and each Grantor shall have executed and
delivered a Joinder Agreement (with such changes as may be reasonably approved
by such Collateral Agent and Additional Senior Class Debt Representative)
pursuant to which such Additional Senior Class Debt Representative becomes an
Authorized Representative hereunder, and the Additional Senior Class Debt in
respect of which such Additional Senior Class Debt Representative is the
Authorized Representative constitutes Additional First-Lien Obligations and the
related Additional Senior Class Debt Parties become subject hereto and bound
hereby as Additional First-Lien Secured Parties;

(ii) the Borrowers shall have (x) delivered to each Collateral Agent true and
complete copies of each of the Additional First-Lien Documents relating to such
Additional Senior Class Debt, certified as being true and correct by an
Authorized Officer of the applicable Borrower and (y) identified in a
certificate of an authorized officer of the applicable Borrower the obligations
to be designated as Additional First-Lien Obligations and the initial aggregate
principal amount or face amount thereof and certified that such obligations are
permitted to be incurred and secured on a pari passu basis with the then extant
First-Lien Obligations and by the terms of the then extant Secured Credit
Documents;

(iii) all filings, recordations and/or amendments or supplements to the
First-Lien Security Documents necessary or desirable in the reasonable judgment
of the Additional First-Lien Collateral Agent to confirm and perfect the Liens
securing the relevant obligations relating to such Additional Senior Class Debt
shall have been made, executed and/or delivered (or, with respect to any such
filings or recordations, acceptable provisions to perform such filings or
recordations shall have been taken in the reasonable judgment of the Additional
First-Lien Collateral Agent), and all fees and taxes in connection therewith
shall have been paid (or acceptable provisions to make such payments have been
taken in the reasonable judgment of the Additional First-Lien Collateral Agent);
and

(iv) the Additional First-Lien Documents, as applicable, relating to such
Additional Senior Class Debt shall provide, in a manner reasonably satisfactory
to each Collateral Agent, that each Additional Senior Class Debt Party with
respect to such Additional Senior Class Debt will be subject to and bound by the
provisions of this Agreement in its capacity as a holder of such Additional
Senior Class Debt.

Each Authorized Representative acknowledges and agrees that upon execution and
delivery of a Joinder Agreement substantially in the form of Annex II by an
Additional Senior Class Debt Representative and each Grantor in accordance with
this Section 5.13, the Additional First-Lien Collateral Agent will continue to
act in its capacity as Additional First-Lien Collateral Agent in respect of the
then existing Authorized Representatives (other than the Administrative Agent)
and such additional Authorized Representative.

 

I-1-21



--------------------------------------------------------------------------------

SECTION 5.14 Agent Capacities. Except as expressly provided herein or in the
Credit Agreement Collateral Documents, Morgan Stanley Senior Funding, Inc. is
acting in the capacities of Administrative Agent and Credit Agreement Collateral
Agent solely for the Credit Agreement Secured Parties. Except as expressly
provided herein or in the Additional First-Lien Security Documents,
[                    ] is acting in the capacity of Additional First-Lien
Collateral Agent solely for the Additional First-Lien Secured Parties. Except as
expressly set forth herein, none of the Administrative Agent, the Credit
Agreement Collateral Agent or the Additional First-Lien Collateral Agent shall
have any duties or obligations in respect of any of the Collateral, all of such
duties and obligations, if any, being subject to and governed by the applicable
Secured Credit Documents.

SECTION 5.15 Integration. This Agreement together with the other Secured Credit
Documents and the First-Lien Security Documents represents the agreement of each
of the Grantors and the First-Lien Secured Parties with respect to the subject
matter hereof and there are no promises, undertakings, representations or
warranties by any Grantor, the Credit Agreement Collateral Agent, or any other
First-Lien Secured Party relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Secured Credit Documents.

SECTION 5.16 Additional Grantors. The Parent Borrower agrees that, if any
Subsidiary shall become a Grantor after the date hereof, it will promptly cause
such Subsidiary to become party hereto by executing and delivering an instrument
in the form of Annex III. Upon such execution and delivery, such Subsidiary will
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of such instrument shall not
require the consent of any other party hereunder, and will be acknowledged by
the Administrative Agent, the Initial Additional Authorized Representative and
each additional Authorized Representative. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.

SECTION 5.17 Conversion of Currencies

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

(b) The obligations of each Borrower or other Grantor in respect of any sum due
to any party hereto or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrowers and other Grantors
agree, as a separate obligation and notwithstanding any such judgment, to
indemnify the Applicable Creditor against such loss, and if the amount of the
Agreement Currency so purchased exceeds the sum originally due to the Applicable
Creditor in the Agreement Currency, the Applicable Creditor shall refund the
amount of such excess to the applicable Borrower or Grantor. The obligations of
the parties contained in this Section 5.17 shall survive the termination of this
Agreement and the payment of all other amounts owing hereunder.

 

I-1-22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MORGAN STANLEY SENIOR FUNDING, INC., as Credit Agreement Collateral Agent By:  

 

  Name:   Title:

MORGAN STANLEY SENIOR FUNDING, INC.,

as Authorized Representative for the Credit Agreement Secured Parties

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

[                    ],

as Additional First-Lien Collateral Agent and as Initial Additional Authorized
Representative

By:  

 

  Name:   Title:

 

I-1-23



--------------------------------------------------------------------------------

PATHEON INC. By:  

 

  Name:   Title: PATHEON PHARMACEUTICALS INC. By:  

 

  Name:   Title: PATHEON UK LIMITED By:  

 

  Name:   Title: PATHEON PUERTO RICO, INC. By:  

 

  Name:   Title: [GRANTORS] By:  

 

  Name:   Title:

 

I-1-24



--------------------------------------------------------------------------------

ANNEX I

Grantors

 

I-1-25



--------------------------------------------------------------------------------

ANNEX II

[FORM OF] JOINDER NO. [    ] dated as of [                    ], 20[    ] to the
EQUAL PRIORITY INTERCREDITOR AGREEMENT dated as of [    ], 20[    ] (the “Equal
Priority Intercreditor Agreement”), among PATHEON INC. (the “Parent Borrower”),
PATHEON PHARMACEUTICALS INC. (the “US Borrower”), PATHEON UK LIMITED (the “UK
Borrower”) and PATHEON PUERTO RICO, INC. (the “PR Borrower” and collectively,
with the US Borrower and the UK Borrower, the “Subsidiary Borrowers” and
together with the Parent Borrower, and any Additional Borrowers from time to
time party thereto, the “Borrowers”), and certain subsidiaries and affiliates of
the Borrowers (each, a “Grantor”), MORGAN STANLEY SENIOR FUNDING, INC., as
Credit Agreement Collateral Agent for the Credit Agreement Secured Parties under
the First-Lien Security Documents (in such capacity, the “Credit Agreement
Collateral Agent”), MORGAN STANLEY SENIOR FUNDING, INC., as Authorized
Representative for the Credit Agreement Secured Parties, [            ] as
Initial Additional Authorized Representative, and the additional Authorized
Representatives from time to time a party thereto.1

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Equal Priority Intercreditor Agreement.

B. As a condition to the ability of the Borrowers to incur Additional First-Lien
Obligations and to secure such Additional Senior Class Debt with the liens and
security interests created by the Additional First-Lien Security Documents
relating thereto, the Additional Senior Class Debt Representative in respect of
such Additional Senior Class Debt is required to become an Authorized
Representative, and such Additional Senior Class Debt and the Additional Senior
Class Debt Parties in respect thereof are required to become subject to and
bound by, the Equal Priority Intercreditor Agreement. Section 5.13 of the Equal
Priority Intercreditor Agreement provides that such Additional Senior Class Debt
Representative may become an Authorized Representative, and such Additional
Senior Class Debt and such Additional Senior Class Debt Parties may become
subject to and bound by the Equal Priority Intercreditor Agreement as Additional
First-Lien Obligations and Additional First-Lien Secured Parties, respectively,
upon the execution and delivery by the Senior Debt Class Representative of an
instrument in the form of this Joinder Agreement and the satisfaction of the
other conditions set forth in Section 5.13 of the Equal Priority Intercreditor
Agreement. The undersigned Additional Senior Class Debt Representative (the “New
Representative”) is executing this Joinder Agreement in accordance with the
requirements of the Equal Priority Intercreditor Agreement and the First-Lien
Security Documents.

Accordingly, each Collateral Agent, each Authorized Representative and the New
Representative agree as follows:

SECTION 1. In accordance with Section 5.13 of the Equal Priority Intercreditor
Agreement, the New Representative by its signature below becomes an Authorized
Representative under, and the related Additional Senior Class Debt and
Additional Senior Class Debt Parties become subject to and bound by, the Equal
Priority Intercreditor Agreement as Additional First-Lien Obligations and
Additional First-Lien Secured Parties, with the same force and effect as if the
New Representative had originally been named therein as an Authorized
Representative and the New Representative, on its behalf and on behalf of such
Additional Senior Class Debt Parties, hereby agrees to all the terms and
provisions of the Equal Priority Intercreditor Agreement applicable to it as
Authorized Representative and to the Additional Senior Class Debt Parties that
it represents as Additional First-Lien Secured Parties. Each reference to an

 

1  In the event of the Refinancing of the Credit Agreement Obligations, revise
to reflect joinder by a new Credit Agreement Collateral Agent

 

I-1-26



--------------------------------------------------------------------------------

“Authorized Representative” in the Equal Priority Intercreditor Agreement shall
be deemed to include the New Representative. The Equal Priority Intercreditor
Agreement is hereby incorporated herein by reference.

SECTION 2. The New Representative represents and warrants to each Collateral
Agent, each Authorized Representative and the other First-Lien Secured Parties,
individually, that (i) it has full power and authority to enter into this
Joinder, in its capacity as [trustee/administrative agent and] collateral agent,
(ii) this Joinder has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability and
(iii) the Additional First-Lien Documents relating to such Additional Senior
Class Debt provide that, upon the New Representative’s entry into this
Agreement, the Additional Senior Class Debt Parties in respect of such
Additional Senior Class Debt will be subject to and bound by the provisions of
the Equal Priority Intercreditor Agreement as Additional First-Lien Secured
Parties.

SECTION 3. This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when each Collateral Agent
shall have received a counterpart of this Joinder that bears the signatures of
the New Representative. Delivery of an executed signature page to this Joinder
by facsimile transmission shall be effective as delivery of a manually signed
counterpart of this Joinder.

SECTION 4. Except as expressly supplemented hereby, the Equal Priority
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this Joinder
should be held invalid, illegal or unenforceable in any respect, no party hereto
shall be required to comply with such provision for so long as such provision is
held to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein and in the Equal
Priority Intercreditor Agreement shall not in any way be affected or impaired.
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Equal Priority Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at its address set forth below its signature hereto.

SECTION 8. The Borrowers agrees to reimburse each Collateral Agent and each
Authorized Representative for its reasonable out-of-pocket expenses in
connection with this Joinder, including the reasonable fees, other charges and
disbursements of counsel, in each case as required by the applicable Secured
Credit Documents.

 

I-1-27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative has duly executed this Joinder to the
Equal Priority Intercreditor Agreement as of the day and year first above
written.

 

[NAME OF NEW REPRESENTATIVE], as [            ] and as collateral agent for the
holders of [                    ], By:  

 

  Name:   Title:

 

Address for notices:

 

 

attention of:  

 

Telecopy:  

 

 

I-1-28



--------------------------------------------------------------------------------

Acknowledged by:

 

MORGAN STANLEY SENIOR FUNDING, INC.,

as the Credit Agreement Collateral Agent and Authorized Representative,

  By:  

 

    Name:     Title:   By:  

 

    Name:     Title:

[                    ],

as the Initial Additional Authorized Representative [and the Additional
First-Lien Collateral Agent],

  By:  

 

    Name:     Title: [OTHER AUTHORIZED REPRESENTATIVES]

 

I-1-29



--------------------------------------------------------------------------------

PATHEON INC.,

as Parent Borrower

  By:  

 

    Name:     Title:

PATHEON PHARMACEUTICALS INC.,

as US Borrower

  By:  

 

    Name:     Title:

PATHEON UK LIMITED,

as UK Borrower

  By:  

 

    Name:     Title:

PATHEON PUERTO RICO, INC.,

as PR Borrower

  By:  

 

    Name:     Title:

THE OTHER GRANTORS

LISTED ON SCHEDULE I HERETO,

  By:  

 

    Name:     Title:

 

I-1-30



--------------------------------------------------------------------------------

Schedule I to the

Supplement to the

Equal Priority Intercreditor Agreement

Grantors

[            ]

 

I-1-31



--------------------------------------------------------------------------------

SUPPLEMENT NO. [    ] dated as of [                    ], 20[    ], to the EQUAL
PRIORITY INTERCREDITOR AGREEMENT dated as of [            ], 20[    ] (the
“Equal Priority Intercreditor Agreement”), among PATHEON INC. (the “Parent
Borrower”), PATHEON PHARMACEUTICALS INC. (the “US Borrower”), PATHEON UK LIMITED
(the “UK Borrower”) and PATHEON PUERTO RICO, INC. (the “PR Borrower” and
collectively, with the US Borrower and the UK Borrower, the “Subsidiary
Borrowers” and together with the Parent Borrower, and any Additional Borrowers
from time to time party thereto, the “Borrowers”), certain subsidiaries and
affiliates of the Borrowers (each a “Grantor”), MORGAN STANLEY SENIOR FUNDING,
INC., as Administrative Agent under the Credit Agreement, [            ], as
Initial Additional Authorized Representative, and the additional Authorized
Representatives from time to time party thereto.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Equal Priority Intercreditor Agreement.

B. The Grantors have entered into the Equal Priority Intercreditor Agreement.
Pursuant to the Credit Agreement and certain Additional First-Lien Documents,
certain newly acquired or organized Subsidiaries of the Parent Borrower are
required to enter into the First Lien Intercreditor Agreement. Section 5.16 of
the Equal Priority Intercreditor Agreement provides that such Subsidiaries may
become party to the Equal Priority Intercreditor Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary (the “New Grantor”) is executing this Supplement in accordance with
the requirements of the Credit Agreement and the Additional First-Lien
Documents.

Accordingly, each Authorized Representative and the New Subsidiary Grantor agree
as follows:

SECTION 1. In accordance with Section 5.16 of the Equal Priority Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
Equal Priority Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the Equal Priority Intercreditor Agreement
applicable to it as a Grantor thereunder. Each reference to a “Grantor” in the
Equal Priority Intercreditor Agreement shall be deemed to include the New
Grantor. The Equal Priority Intercreditor Agreement is hereby incorporated
herein by reference.

SECTION 2. The New Grantor represents and warrants to each Authorized
Representative and the other First-Lien Secured Parties that this Supplement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except as such enforceability may be limited by Bankruptcy Law and by
general principles of equity.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when each Authorized
Representative shall have received a counterpart of this Supplement that bears
the signature of the New Grantor. Delivery of an executed signature page to this
Supplement by facsimile transmission or other electronic method shall be as
effective as delivery of a manually signed counterpart of this Supplement.

 

I-1-32



--------------------------------------------------------------------------------

SECTION 4. Except as expressly supplemented hereby, the Equal Priority
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Equal Priority Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Equal Priority Intercreditor Agreement.
All communications and notices hereunder to the New Grantor shall be given to it
in care of the Borrowers as specified in the Equal Priority Intercreditor
Agreement.

SECTION 8. The Borrowers agree to reimburse each Authorized Representative for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
each Authorized Representative as required by the applicable Secured Credit
Documents.

 

I-1-33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor, and each Authorized Representative have
duly executed this Supplement to the Equal Priority Intercreditor Agreement as
of the day and year first above written.

 

[NAME OF NEW SUBSIDIARY GRANTOR] By:  

 

  Name:   Title:

Acknowledged by:

 

MORGAN STANLEY SENIOR FUNDING, INC., as the Credit Agreement Collateral Agent
and Authorized Representative,   By:  

 

    Name:     Title:   By:  

 

    Name:     Title:

[                    ],

as the Initial Additional Authorized Representative [and the Additional
First-Lien Collateral Agent and],   By:  

 

    Name:     Title:

[OTHER AUTHORIZED REPRESENTATIVES]

 

I-1-34



--------------------------------------------------------------------------------

EXHIBIT J

[FORM OF] INTERCOMPANY NOTE

New York, New York

[date]

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to the order of such
other entity listed below (each, in such capacity, a “Payee”), in lawful money
of the United States of America (or such other currency as mutually agreed) in
immediately available funds, at such location as a Payee shall from time to time
designate, the unpaid principal amount of all loans and advances (including
trade payables) made by such Payee to such Payor. Each Payor promises also to
pay interest on the unpaid principal amount of all such loans and advances in
like money at said location from the date of such loans and advances until paid
at such rate per annum as shall be agreed upon from time to time by such Payor
and such Payee.

This note (“Note”) is an Intercompany Note referred to in the Credit Agreement,
dated as of December 14, 2012 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among:
(i) Patheon Inc. (the “Parent Borrower”), (ii) Patheon Pharmaceuticals Inc., a
Delaware corporation (the “US Borrower”), Patheon UK Limited, a limited
liability company incorporated in England (the “UK Borrower”) and Patheon Puerto
Rico, Inc., a Puerto Rican corporation (the “PR Borrower”, together with the US
Borrower and the UK Borrower, the “Subsidiary Borrowers” and collectively with
the Parent Borrower, and any Additional Borrowers from time to time party
thereto, the “Borrowers”), (iii) the lenders from time to time party thereto
(together with their successors and assigns, the “Lenders”), (iv) Morgan Stanley
Senior Funding, Inc. as Administrative Agent (in such capacity, the
“Administrative Agent”), Swing Line Lender and (v) the LC Issuer, and is subject
to the terms thereof, and shall be pledged by each Payee pursuant to the
applicable Security Documents, to the extent required pursuant to the terms
thereof. Each Payee hereby acknowledges and agrees that the Administrative Agent
may exercise all rights provided in the applicable Credit Agreement and the
applicable Security Documents with respect to this Note. Each capitalized term
used but not defined herein shall have the meaning given to it in the Credit
Agreement.

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Payor that is a Borrower or a Guarantor to
any Payee other than a Borrower or a Guarantor shall be subordinate and junior
in right of payment, to the extent and in the manner hereinafter set forth, to
all Obligations of such Payor under the Credit Agreement, including, without
limitation, where applicable, under such Payor’s guarantee of the Obligations
under the Credit Agreement (such Obligations and other indebtedness and
obligations in connection with any renewal, refunding, restructuring or
refinancing thereof, including interest thereon accruing after the commencement
of any proceedings referred to in clause (i) below, whether or not such interest
is an allowed claim in such proceeding, being hereinafter collectively referred
to as “Senior Indebtedness”):

(i) in the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Payor, whether or not involving



--------------------------------------------------------------------------------

insolvency or bankruptcy, then (x) the holders of Senior Indebtedness shall be
paid in full in cash in respect of all amounts constituting Senior Indebtedness
before any Payee is entitled to receive (whether directly or indirectly), or
make any demands for, any payment on account of this Note and (y) until the
holders of Senior Indebtedness are paid in full in cash in respect of all
amounts constituting Senior Indebtedness, any payment or distribution to which
such Payee would otherwise be entitled (other than debt securities of such Payor
that are subordinated, to at least the same extent as this Note, to the payment
of all Senior Indebtedness then outstanding (such securities being hereinafter
referred to as “Restructured Debt Securities”)) shall be made to the holders of
Senior Indebtedness;

(ii) if any Event of Default occurs and is continuing with respect to any Senior
Indebtedness (including any Event of Default under the Credit Agreement),
following notice from either Administrative Agent, then no payment or
distribution of any kind or character shall be made by or on behalf of the Payor
or any other Person on its behalf with respect to this Note; and

(iii) if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Payee in violation of clause (i) or (ii) before all Senior Indebtedness
shall have been paid in full in cash, such payment or distribution shall be held
in trust for the benefit of, and shall be paid over or delivered to, the holders
of Senior Indebtedness (or their representatives), ratably according to the
respective aggregate amounts remaining unpaid thereon, to the extent necessary
to pay all Senior Indebtedness in full in cash.

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Payor or by any act or
failure to act on the part of such holder or any trustee or agent for such
holder. Each Payee and each Payor hereby agree that the subordination of this
Note is for the benefit of the Administrative Agent and the Lenders and the
Administrative Agent and the Lenders are obligees under this Note to the same
extent as if their names were written herein as such and the Administrative
Agent may, on behalf of themselves and the respective Lenders, proceed to
enforce the subordination provisions herein.

The indebtedness evidenced by this Note owed by any Payor that is not a Borrower
or a Guarantor shall not be subordinated to, and shall rank pari passu in right
of payment with, any other obligation of such Payor.

Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the holders of Senior Indebtedness.

Each Payee is hereby authorized to record all loans and advances made by it to
any Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein.

Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.



--------------------------------------------------------------------------------

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

 

  [    ]     By:  

 

  Name:  

 

  Title:  

 

[    ]   By:  

 

  Name:  

 

  Title:  

 

  [    ]     By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

NOTE POWER

FOR VALUE RECEIVED, the undersigned companies (the “Companies”) do hereby sell,
assign and transfer to                                         , the
Intercompany Note (the “Note”), dated December 14, 2012, a copy of which is
attached hereto, standing in the name of the undersigned on the books of the
Companies, and do hereby irrevocably constitute and appoint
                             attorney to transfer the Note on the books of the
Companies with full power of substitution in the premises.

 

Dated  

 

[Signature pages to follow]



--------------------------------------------------------------------------------

    [    ],     By:  

 

      Name:       Title:]  



--------------------------------------------------------------------------------

EXHIBIT K-1

[FORM OF] AFFILIATED LENDER ASSIGNMENT AGREEMENT

This Affiliated Lender Assignment Agreement (this “Assignment Agreement”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each]1 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]2 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment Agreement as
if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other Loan Documents and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of [the
Assignor][the respective Assignors] under the respective facilities identified
below (including, without limitation, participations in Letters of Credit, Swing
Line Loans and participations in any of the foregoing included in such
facility)and (ii) to the extent permitted to be assigned under applicable law,
all claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment Agreement, without
representation or warranty by [the][any] Assignor.

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

K-1-1



--------------------------------------------------------------------------------

1.    Assignor[s]:   

 

        

 

   2.    Assignee[s]:   

 

        

 

      [for each Assignee, indicate if the Sponsor or an Affiliated Lender of the
Sponsor] 3.    Affiliate Status:   

 

   4.    Parent Borrower:    Patheon Inc. 5.    Subsidiary Borrowers:    Patheon
Pharmaceuticals Inc., Patheon UK Limited and Patheon Puerto Rico, Inc. 6.   
Administrative Agent:    Morgan Stanley Senior Funding, Inc., including any
successor thereto, as the administrative agent under the Credit Agreement 7.   
Credit Agreement:    The Credit Agreement, dated as of December 14, 2012,
between the Parent Borrower, the Subsidiary Borrowers, the Lenders from time to
time party thereto, Morgan Stanley Senior Funding, Inc., as Administrative
Agent, Collateral Agent and Swing Line Lender, the LC Issuer and the other
parties from time to time party thereto. 8.    Assigned Interest:   

 

  

 

K-1-2



--------------------------------------------------------------------------------

Assignor[s]5

   Assignee[s]6    Facility
Assigned7    Aggregate
Amount of
Commitment/
Loans for all
Lenders8      Amount of
Commitment/
Loans
Assigned9      Percentage
Assigned of
Commitment/
Loans10     CUSIP
Number          $                    $                                   %      
  

 

  

 

 

    

 

 

    

 

 

             $                    $                                   %         

 

  

 

 

    

 

 

    

 

 

             $                    $                                   %         

 

  

 

 

    

 

 

    

 

 

   

 

[8.    Trade Date:   

 

  ]11

Effective Date:                     , 201   [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

5 

List each Assignor, as appropriate.

6 

List each Assignee, as appropriate.

7 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Affiliated Lender Assignment
Agreement (e.g. “Initial Term Loans”, “Incremental Term Loans”, “Extended Term
Loans”).

8 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

9 

After giving effect to Assignee’s purchase and assumption of the Assigned
Interest, the aggregate principal amount of Term Loans held at any one time by
Affiliated Lenders (excluding Term Loans cancelled pursuant to
Section 11.06(g)(iv)) shall not exceed 25% of the original principal amount of
all Term Loans at such time outstanding. To the extent any assignment to an
Affiliated Lender would result in the aggregate principal amount of all Loans
held by Affiliated Lenders exceeding the Affiliated Lender Cap, such excess will
be void ab initio.

10 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

11 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

K-1-3



--------------------------------------------------------------------------------

The terms set forth in this Assignment Agreement are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

Accepted:

Morgan Stanley Senior Funding, Inc.,

as Administrative Agent

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

K-1-4



--------------------------------------------------------------------------------

[Consented to]:12 PATHEON INC. By:  

 

  Name:   Title:

 

12

To be added only if the consent of the Parent Borrower is required by the terms
of the Credit Agreement.

 

K-1-5



--------------------------------------------------------------------------------

ANNEX 1

TO AFFILIATED LENDER ASSIGNMENT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

AFFILIATED LENDER ASSIGNMENT AGREEMENT

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment Agreement and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Parent Borrower, any of its Subsidiaries or Affiliates or any
other Person obligated in respect of any Loan Document or (iv) the performance
or observance by the Parent Borrower, any of its Subsidiaries or Affiliates or
any other Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(g) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 11.06(g) of the Credit Agreement), (iii) from and after the Effective
Date referred to in this Assignment Agreement, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it
acknowledges that [the] [each] Assignor is an Affiliated Lender and may possess
material non-public information with respect to Parent Borrower and its
Subsidiaries or the securities of any of them that has not been disclosed to the
Lenders, (vi) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 6.01(a) and (b) thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment
Agreement and to purchase [the][such] Assigned Interest, (vii) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment
Agreement and to purchase [the][such] Assigned Interest, and (viii) attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, including but not limited to any documentation required
pursuant to Section 3.02 of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

K-1-6



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Assignment
Agreement. This Assignment Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

 

K-1-7



--------------------------------------------------------------------------------

EXHIBIT K-2

FORM OF ACCEPTANCE AND PREPAYMENT NOTICE

Date:                     , 201  

To: [Morgan Stanley Senior Funding, Inc.], as Auction Agent

Ladies and Gentlemen:

This Acceptance and Prepayment Notice is delivered to you pursuant to
(a) Section 2.15(a)(v)(D) of that certain Credit Agreement, dated as of
December 14, 2012 (as amended, supplemented, modified, , extended, refinanced,
replaced and/or amended and restated from time to time, the “Credit Agreement”),
among Patheon Inc., a corporation existing under the laws of Canada (the “Parent
Borrower”), Patheon Pharmaceuticals Inc., a Delaware corporation (the “US
Borrower”), Patheon UK Limited, a limited liability company incorporated in
England (the “UK Borrower”) and Patheon Puerto Rico, Inc., a Puerto Rican
corporation (the “PR Borrower”, together with the US Borrower and the UK
Borrower, the “Subsidiary Borrowers” and collectively with the Parent Borrower,
and any Additional Borrowers from time to time party thereto, the “Borrowers”),
the other Guarantors party thereto from time to time, the lenders party thereto
from time to time, Morgan Stanley Senior Funding, Inc., as Administrative Agent,
Collateral Agent and Swing Line Lender and the LC Issuer, and (b) that certain
Solicited Discounted Prepayment Notice, dated                     , 201  , from
the applicable Company Party (the “Solicited Discounted Prepayment Notice”).
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement.

Pursuant to Section 2.15(a)(v)(D) of the Credit Agreement, the Company Party
hereby irrevocably notifies you that it accepts offers delivered in response to
the Solicited Discounted Prepayment Notice having an Offered Discount equal to
or greater than [[    ]% in respect of the Term Loans] [[    ]% in respect of
the [                    , 201  ]1 tranche[(s)] of the [    ]2 Class of Term
Loans] (the “Acceptable Discount”) in an aggregate amount not to exceed the
Solicited Discounted Prepayment Amount.

The Company Party expressly agrees that this Acceptance and Prepayment Notice
shall be irrevocable and is subject to the provisions of Section 2.15(a)(v)(D)
of the Credit Agreement.

The Company Party hereby represents and warrants to the Auction Agent and [the
Term Lenders][each Term Lender of the [                    , 201  ]3 tranche[s]
of the [    ]4 Class of Term Loans] as follows:

1. [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Term Loan Prepayment as a result of a prepayment made by
a Company Party on the applicable Discounted Prepayment Effective Date.][At
least three (3) Business Days have passed since the date the Company Party was
notified that no Term Lender was willing to accept

 

1  List multiple tranches if applicable.

2  List applicable Class(es) of Term Loans (e.g., Initial Term Loans,
Incremental Term Loans, Refinancing Term Loans or Extended Term Loans).

3  List multiple tranches if applicable.

4  List applicable Class(es) of Term Loans (e.g., Initial Term Loans,
Incremental Term Loans, Refinancing Term Loans or Extended Term Loans).

 

K-3-1



--------------------------------------------------------------------------------

any prepayment of any Term Loan at the Specified Discount, within the Discount
Range or at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of any Company Party’s
election not to accept any Solicited Discounted Prepayment Offers made by a Term
Lender.]5

2. No Default or Event of Default has occurred and is continuing.

The Company Party acknowledges that the Auction Agent and the relevant Term
Lenders are relying on the truth and accuracy of the foregoing representations
and warranties in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.

The Company Party requests that the Auction Agent promptly notify each Term
Lender party to the Credit Agreement of this Acceptance and Prepayment Notice.

[The remainder of this page is intentionally left blank.]

 

5  Insert applicable representation.

 

K-3-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.

 

[NAME OF APPLICABLE COMPANY PARTY] By:  

 

Name:   Title:  

 

K-3-3



--------------------------------------------------------------------------------

EXHIBIT K-3

FORM OF DISCOUNT RANGE PREPAYMENT NOTICE

Date:                     , 201  

To: [Morgan Stanley Senior Funding, Inc.], as Auction Agent

Ladies and Gentlemen:

This Discount Range Prepayment Notice is delivered to you pursuant to
Section 2.15(a)(v)(C) of that certain Credit Agreement, dated as of December 14,
2012 (as amended, modified, supplemented, extended, refinanced, replaced and/or
amended and restated from time to time, the “Credit Agreement”), among Patheon
Inc., a corporation existing under the laws of Canada (the “Parent Borrower”),
Patheon Pharmaceuticals Inc., a Delaware corporation (the “US Borrower”),
Patheon UK Limited, a limited liability company incorporated in England (the “UK
Borrower”) and Patheon Puerto Rico, Inc., a Puerto Rican corporation (the “PR
Borrower”, together with the US Borrower and the UK Borrower, the “Subsidiary
Borrowers” and collectively with the Parent Borrower, and any Additional
Borrowers from time to time party thereto, the “Borrowers”), the other
Guarantors party thereto from time to time, the lenders party thereto from time
to time, Morgan Stanley Senior Funding, Inc., as Administrative Agent,
Collateral Agent and Swing Line Lender and the LC Issuer. Capitalized terms used
herein and not otherwise defined herein shall have the meaning ascribed to such
terms in the Credit Agreement.

Pursuant to Section 2.15(a)(v)(C) of the Credit Agreement, the Company Party
hereby requests that [each Term Lender] [each Term Lender of the
[                    , 201  ]1 tranche[s] of the [    ]2 Class of Term Loans]
submit a Discount Range Prepayment Offer. Any Discounted Loan Term Prepayment
made in connection with this solicitation shall be subject to the following
terms:

1. This Borrower Solicitation of Discount Range Prepayment Offers is extended at
the sole discretion of the Company Party to [each Term Lender] [each Term Lender
of the [                    , 201  ]3 tranche[s] of the [    ]4 Class of Term
Loans].

2. The maximum aggregate principal amount of the Discounted Term Loan Prepayment
that will be made in connection with this solicitation is [$[        ] of Term
Loans] [$[        ] of the [                    , 201  ]5 tranche[(s)] of the
[    ]6 Class of Term Loans] (the “Discount Range Prepayment Amount”).7

3. The Company Party is willing to make Discount Loan Prepayments at a
percentage discount to par value greater than or equal to [[    ]% but less than
or equal to [    ]% in respect of the Term Loans] [[    ]% but less than or
equal to [    ]% in respect of the [                    , 201  ]8 tranche[(s)]
of the [    ]9 Class of Term Loans] (the “Discount Range”).

 

1 

List multiple tranches if applicable.

2 

List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Refinancing Term Loans or Extended Term Loans).

3 

List multiple tranches if applicable.

4 

List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Refinancing Term Loans or Extended Term Loans).

5 

List multiple tranches if applicable.

6 

List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Refinancing Term Loans or Extended Term Loans).

7 

Minimum of $5.0 million and whole increments of $1.0 million.

8 

List multiple tranches if applicable.

9 

List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Refinancing Term Loans or Extended Term Loans).

 

K-4-1



--------------------------------------------------------------------------------

To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Discount Range Prepayment Offer by no later than
5:00 p.m., New York City time, on the date that is the third Business Day
following the date of delivery of this notice pursuant to Section 2.15(a)(v)(C)
of the Credit Agreement.

The Company Party hereby represents and warrants to the Auction Agent and [the
Term Lenders][each Term Lender of the [                    , 20110 tranche[s] of
the [    ]11 Class of Term Loans] as follows:

1. [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Term Loan Prepayment as a result of a prepayment made by
a Company Party on the applicable Discounted Prepayment Effective Date.][At
least three (3) Business Days have passed since the date the Company Party was
notified that no Term Lender was willing to accept any prepayment of any Term
Loan at the Specified Discount, within the Discount Range or at any discount to
par value, as applicable, or in the case of Borrower Solicitation of Discounted
Prepayment Offers, the date of any Company Party’s election not to accept any
Solicited Discounted Prepayment Offers made by a Term Lender.]12

2. No Default or Event of Default has occurred and is continuing.

The Company Party acknowledges that the Auction Agent and the relevant Term
Lenders are relying on the truth and accuracy of the foregoing representations
and warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.

The Company Party requests that the Auction Agent promptly notify each relevant
Term Lender party to the Credit Agreement of this Discount Range Prepayment
Notice.

[The remainder of this page is intentionally left blank.]

 

10 

List multiple tranches if applicable.

11 

List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Refinancing Term Loans or Extended Term Loans).

12 

Insert applicable representation.

 

K-4-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.

 

[NAME OF APPLICABLE COMPANY PARTY] By:  

 

  Name:   Title:

Enclosure: Form of Discount Range Prepayment Offer

 

K-4-3



--------------------------------------------------------------------------------

EXHIBIT K-4

FORM OF DISCOUNT RANGE PREPAYMENT OFFER

Date:                     , 201  

To: [Morgan Stanley Senior Funding, Inc.], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) the Credit Agreement, dated as of December 14, 2012 (as
amended, modified, supplemented, extended, refinanced, replaced and/or amended
and restated from time to time, the “Credit Agreement”), among Patheon Inc., a
corporation existing under the laws of Canada (the “Parent Borrower”), Patheon
Pharmaceuticals Inc., a Delaware corporation (the “US Borrower”), Patheon UK
Limited, a limited liability company incorporated in England (the “UK Borrower”)
and Patheon Puerto Rico, Inc., a Puerto Rican corporation (the “PR Borrower”,
together with the US Borrower and the UK Borrower, the “Subsidiary Borrowers”
and collectively with the Parent Borrower, and any Additional Borrowers from
time to time party thereto, the “Borrowers”), the other Guarantors party thereto
from time to time, the lenders party thereto from time to time, Morgan Stanley
Senior Funding, Inc., as Administrative Agent, Collateral Agent and Swing Line
Lender and the LC Issuer, and (b) the Discount Range Prepayment Notice, dated
                    , 201  , from the applicable Company Party (the “Discount
Range Prepayment Notice”). Capitalized terms used herein and not otherwise
defined herein shall have the meaning ascribed to such terms in the Discount
Range Prepayment Notice or, to the extent not defined therein, in the Credit
Agreement.

The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.15(a)(v)(C) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:

1. This Discount Range Prepayment Offer is available only for prepayment on [the
Term Loans] [the [                    , 201  ]1 tranche[s] of the [    ]2 Class
of Term Loans] held by the undersigned.

2. The maximum aggregate principal amount of the Discounted Term Loan Prepayment
that may be made in connection with this offer shall not exceed (the “Submitted
Amount”):

[Term Loans - $[        ]]

[[                     , 201  ]3 tranche[s] of the [    ]4 Class of Term Loans -
$[        ]]

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [[    ]% in respect of the Term Loans] [[    ]% in
respect of the [                    , 201  ]5 tranche[(s)] of the [    ]6 Class
of Term Loans] (the “Submitted Discount”).

 

1 

List multiple tranches if applicable.

2 

List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Refinancing Term Loans or Extended Term Loans).

3 

List multiple tranches if applicable.

4 

List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Refinancing Term Loans or Extended Term Loans).

5 

List multiple tranches if applicable.

6 

List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Refinancing Term Loans or Extended Term Loans).

 

K-5-1



--------------------------------------------------------------------------------

The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Term Loans] [[                    , 201  ]7 tranche[s] of the
[    ]8 Class of Term Loans] indicated above pursuant to Section 2.15(a)(v)(C)
of the Credit Agreement at a price equal to the Applicable Discount and in an
aggregate outstanding amount not to exceed the Submitted Amount, as such amount
may be reduced in accordance with the Discount Range Proration, if any, and as
otherwise determined in accordance with and subject to the requirements of the
Credit Agreement.

[The remainder of this page is intentionally left blank.]

 

7 

List multiple tranches if applicable.

8 

List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Refinancing Term Loans or Extended Term Loans).

 

K-5-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

 

K-5-3



--------------------------------------------------------------------------------

EXHIBIT K-5

FORM OF SOLICITED DISCOUNTED PREPAYMENT NOTICE

Date:                     , 201  

To: [Morgan Stanley Senior Funding, Inc.], as Auction Agent

Ladies and Gentlemen:

This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Section 2.15(a)(v)(D) of that certain Credit Agreement, dated as of December 14,
2012 (as amended, modified, supplemented, extended, replaced, refinanced and/or
amended and restated from time to time, the “Credit Agreement”), among Patheon
Inc., a corporation existing under the laws of Canada (the “Parent Borrower”),
Patheon Pharmaceuticals Inc., a Delaware corporation (the “US Borrower”),
Patheon UK Limited, a limited liability company incorporated in England (the “UK
Borrower”) and Patheon Puerto Rico, Inc., a Puerto Rican corporation (the “PR
Borrower”, together with the US Borrower and the UK Borrower, the “Subsidiary
Borrowers” and collectively with the Parent Borrower, and any Additional
Borrowers from time to time party thereto, the “Borrowers”), the other
Guarantors party thereto from time to time, the lenders party thereto from time
to time, Morgan Stanley Senior Funding, Inc., as Administrative Agent,
Collateral Agent and Swing Line Lender and the LC Issuer. Capitalized terms used
herein and not otherwise defined herein shall have the meaning ascribed to such
terms in the Credit Agreement.

Pursuant to Section 2.15(a)(v)(D) of the Credit Agreement, the Company Party
hereby requests that [each Term Lender] [each Term Lender of the
[                    , 201  ]1 tranche[s] of the [    ]2 Class of Term Loans]
submit a Solicited Discounted Prepayment Offer. Any Discounted Term Loan
Prepayment made in connection with this solicitation shall be subject to the
following terms:

1. This Borrower Solicitation of Discounted Prepayment Offers is extended at the
sole discretion of the Company Party to [each Term Lender] [each Term Lender of
the [                    , 201  ]3 tranche[s] of the [    ]4 Class of Term
Loans].

2. The maximum aggregate amount of the Discounted Term Loan Prepayment that will
be made in connection with this solicitation is (the “Solicited Discounted
Prepayment Amount”):5

[Term Loans - $[        ]]

[[                     , 201  ]6 tranche[s] of the [    ]7 Class of Term Loans -
$[        ]]

 

1 

List multiple tranches if applicable.

2 

List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Refinancing Term Loans or Extended Term Loans).

3 

List multiple tranches if applicable.

4 

List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Refinancing Term Loans or Extended Term Loans).

5 

Minimum of $5.0 million and whole increments of $1.0 million.

6 

List multiple tranches if applicable.

7 

List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Refinancing Term Loans or Extended Term Loans).

 

K-6-1



--------------------------------------------------------------------------------

To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Solicited Discounted Prepayment Offer by no later
than 5:00 p.m., New York City time on the date that is the third Business Day
following delivery of this notice pursuant to Section 2.15(a)(v)(D) of the
Credit Agreement.

The Company Party requests that the Auction Agent promptly notify each Term
Lender party to the Credit Agreement of this Solicited Discounted Prepayment
Notice.

[The remainder of this page is intentionally left blank.]

 

K-6-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.

 

[NAME OF APPLICABLE COMPANY PARTY] By:  

 

  Name:   Title:

Enclosure: Form of Solicited Discounted Prepayment Offer

 

K-6-3



--------------------------------------------------------------------------------

EXHIBIT K-6

FORM OF SOLICITED DISCOUNTED PREPAYMENT OFFER

Date:                     , 201  

To: [Morgan Stanley Senior Funding, Inc.], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) the Credit Agreement, dated as of December 14, 2012 (as
amended, modified, supplemented, extended, replaced, refinanced and/or amended
and restated from time to time, the “Credit Agreement”), among Patheon Inc., a
corporation existing under the laws of Canada (the “Parent Borrower”), Patheon
Pharmaceuticals Inc., a Delaware corporation (the “US Borrower”), Patheon UK
Limited, a limited liability company incorporated in England (the “UK Borrower”)
and Patheon Puerto Rico, Inc., a Puerto Rican corporation (the “PR Borrower”,
together with the US Borrower and the UK Borrower, the “Subsidiary Borrowers”
and collectively with the Parent Borrower, and any Additional Borrowers from
time to time party thereto, the “Borrowers”), the other Guarantors party thereto
from time to time, the lenders party thereto from time to time, Morgan Stanley
Senior Funding, Inc., as Administrative Agent, Collateral Agent and Swing Line
Lender and the LC Issuer, and (b) the Solicited Discounted Prepayment Notice,
dated                     , 201  , from the applicable Company Party (the
“Solicited Discounted Prepayment Notice”). Capitalized terms used herein and not
otherwise defined herein shall have the meaning ascribed to such terms in the
Solicited Discounted Prepayment Notice or, to the extent not defined therein, in
the Credit Agreement.

To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice by or before no later than 5:00 p.m. New York City time on the
third Business Day following your receipt of this notice.

The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.15(a)(v)(D) of the Credit Agreement, that it is hereby offering to
accept a Discounted Loan Prepayment on the following terms:

1. This Solicited Discounted Prepayment Offer is available only for prepayment
on the [Term Loans][[                    , 201  ]74 tranche[s] of the [    ]75
Class of Term Loans] held by the undersigned.

2. The maximum aggregate principal amount of the Discounted Term Loan Prepayment
that may be made in connection with this offer shall not exceed (the “Offered
Amount”):

[Term Loans - $[        ]]

[[                     , 201  ]76 tranche[s] of the [    ]77 Class of Term Loans
- $[        ]]

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [[    ]% in respect of the Term Loans] [[    ]% in
respect of the [                    , 201  ]78 tranche[(s)] of the [    ]79
Class of Term Loans] (the “Offered Discount”).

 

74 

List multiple tranches if applicable.

75 

List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Refinancing Term Loans or Extended Term Loans).

76 

List multiple tranches if applicable.

77 

List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Refinancing Term Loans or Extended Term Loans).

78 

List multiple tranches if applicable.

79 

List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Refinancing Term Loans or Extended Term Loans).

 

K-7-1



--------------------------------------------------------------------------------

The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Term Loans] [[                    , 201  ]80 tranche[s] of
the [    ]81 Class of Term Loans] pursuant to Section 2.15(a)(v)(D) of the
Credit Agreement at a price equal to the Acceptable Discount and in an aggregate
outstanding amount not to exceed such Term Lender’s Offered Amount as such
amount may be reduced in accordance with the Solicited Discount Proration, if
any, and as otherwise determined in accordance with and subject to the
requirements of the Credit Agreement.

[The remainder of this page is intentionally left blank.]

 

80 

List multiple tranches if applicable.

81 

List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Refinancing Term Loans or Extended Term Loans).

 

K-7-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

 

K-7-3



--------------------------------------------------------------------------------

EXHIBIT K-7

FORM OF SPECIFIED DISCOUNT PREPAYMENT NOTICE

Date:                     , 201  

To: [Morgan Stanley Senior Funding, Inc.], as Auction Agent

Ladies and Gentlemen:

This Specified Discount Prepayment Notice is delivered to you pursuant to
Section 2.15(a)(v)(B) of that certain Credit Agreement, dated as of December 14,
2012 (as amended, modified, supplemented, extended, replaced, refinanced and/or
amended and restated from time to time, the “Credit Agreement”), among Patheon
Inc., a corporation existing under the laws of Canada (the “Parent Borrower”),
Patheon Pharmaceuticals Inc., a Delaware corporation (the “US Borrower”),
Patheon UK Limited, a limited liability company incorporated in England (the “UK
Borrower”) and Patheon Puerto Rico, Inc., a Puerto Rican corporation (the “PR
Borrower”, together with the US Borrower and the UK Borrower, the “Subsidiary
Borrowers” and collectively with the Parent Borrower, and any Additional
Borrowers from time to time party thereto, the “Borrowers”), the other
Guarantors party thereto from time to time, the lenders party thereto from time
to time, Morgan Stanley Senior Funding, Inc., as Administrative Agent,
Collateral Agent and Swing Line Lender and the LC Issuer. Capitalized terms used
herein and not otherwise defined herein shall have the meaning ascribed to such
terms in the Credit Agreement.

Pursuant to Section 2.15(a)(v)(B) of the Credit Agreement, the Company Party
hereby offers to make a Discounted Term Loan Prepayment [to each Term Lender]
[to each Term Lender of the [                    , 201  ]1 tranche[s] of the
[    ]2 Class of Term Loans] on the following terms:

1. This Borrower Offer of Specified Discount Prepayment is available only [to
each Term Lender] [to each Term Lender of the [                    , 201  ]3
tranche[s] of the [    ]4 Class of Term Loans].

2. The aggregate principal amount of the Discounted Term Loan Prepayment that
will be made in connection with this offer shall not exceed [$[        ] of Term
Loans] [$[        ] of the [                    , 201  ]5 tranche[(s)] of the
[    ]6 Class of Term Loans] (the “Specified Discount Prepayment Amount”).7

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment will be made is [[    ]% in respect of the Term Loans] [[    ]% in
respect of the [                    , 201  ]8 tranche[(s)] of the [    ]9 Class
of Term Loans] (the “Specified Discount”).

 

1 

List multiple tranches if applicable.

2 

List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Refinancing Term Loans or Extended Term Loans).

3 

List multiple tranches if applicable.

4 

List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Refinancing Term Loans or Extended Term Loans).

5 

List multiple tranches if applicable.

6 

List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Refinancing Term Loans or Extended Term Loans).

7 

Minimum of $5.0 million and whole increments of $1.0 million.

8 

List multiple tranches if applicable.

9 

List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Refinancing Term Loans or Extended Term Loans).

 

K-8-1



--------------------------------------------------------------------------------

To accept this offer, you are required to submit to the Auction Agent a
Specified Discount Prepayment Response by no later than 5:00 p.m., New York City
time, on the date that is the third Business Day following the date of delivery
of this notice pursuant to Section 2.15(a)(v)(B) of the Credit Agreement.

The Company Party hereby represents and warrants to the Auction Agent and [the
Term Lenders][each Term Lender of the [                    , 201  ]10 tranche[s]
of the [    ]11 Class of Term Loans] as follows:

1. The Company Party will not use proceeds of Revolving Credit Loans or Swing
Line Loans to fund this Discounted Loan Prepayment.

2. [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Term Loan Prepayment as a result of a prepayment made by
a Company Party on the applicable Discounted Prepayment Effective Date.][At
least three (3) Business Days have passed since the date the Company Party was
notified that no Term Lender was willing to accept any prepayment of any Term
Loan at the Specified Discount, within the Discount Range or at any discount to
par value, as applicable, or in the case of Borrower Solicitation of Discounted
Prepayment Offers, the date of any Company Party’s election not to accept any
Solicited Discounted Prepayment Offers made by a Term Lender.]12

3. No Default or Event of Default has occurred and is continuing.

The Company Party acknowledges that the Auction Agent and the relevant Term
Lenders are relying on the truth and accuracy of the foregoing representations
and warranties in connection with their decision whether or not to accept the
offer set forth in this Specified Discount Prepayment Notice and the acceptance
of any prepayment made in connection with this Specified Discount Prepayment
Notice.

The Company Party requests that the Auction Agent promptly notify each relevant
Term Lender party to the Credit Agreement of this Specified Discount Prepayment
Notice.

[The remainder of this page is intentionally left blank.]

 

10 

List multiple tranches if applicable.

11 

List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Refinancing Term Loans or Extended Term Loans).

12 

Insert applicable representation.

 

K-8-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.

 

[NAME OF APPLICABLE COMPANY PARTY] By:  

 

  Name:   Title:

Enclosure: Form of Specified Discount Prepayment Response

 

K-8-3



--------------------------------------------------------------------------------

EXHIBIT K-8

FORM OF SPECIFIED DISCOUNT PREPAYMENT RESPONSE

Date:                     , 201  

To: [Morgan Stanley Senior Funding], as Auction Agent

 

1) Ladies and Gentlemen:

Reference is made to (a) the First Lien Credit Agreement, dated as of
December 14, 2012 (as amended, modified, supplemented, extended, replaced,
refinanced and/or amended and restated from time to time, the “Credit
Agreement”), among Patheon Inc., a corporation existing under the laws of Canada
(the “Parent Borrower”), Patheon Pharmaceuticals Inc., a Delaware corporation
(the “US Borrower”), Patheon UK Limited, a limited liability company
incorporated in England (the “UK Borrower”) and Patheon Puerto Rico, Inc., a
Puerto Rican corporation (the “PR Borrower”, together with the US Borrower and
the UK Borrower, the “Subsidiary Borrowers” and collectively with the Parent
Borrower, and any Additional Borrowers from time to time party thereto, the
“Borrowers”), the other Guarantors party thereto from time to time, the lenders
party thereto from time to time, Morgan Stanley Senior Funding, Inc., as
Administrative Agent, Collateral Agent and Swing Line Lender and the LC Issuer,
and (b) the Specified Discount Prepayment Notice, dated                     ,
201  , from the applicable Company Party (the “Specified Discount Prepayment
Notice”). Capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed to such terms in the Specified Discount Prepayment
Notice or, to the extent not defined therein, in the Credit Agreement.

The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.15(a)(v)(B) of the Credit Agreement, that it is willing to accept a
prepayment of the following [Term Loans] [[                    , 201  ]94
tranche[s] of the [    ]95 Class of Term Loans - $[        ]] held by such Term
Lender at the Specified Discount in an aggregate outstanding amount as follows:

[Term Loans - $[        ]]

[[                    , 201  ]96 tranche[s] of the [    ]97 Class of Term Loans
- $[        ]]

The undersigned Term Lender hereby expressly and irrevocably consents and agrees
to a prepayment of its [Term Loans][[                    , 201  ]98 tranche[s]
the [    ]99 Class of Term Loans] pursuant to Section 2.15(a)(v)(B) of the
Credit Agreement at a price equal to the [applicable] Specified Discount in the
aggregate outstanding amount not to exceed the amount set forth above, as such
amount may be reduced in accordance with the Specified Discount Proration, and
as otherwise determined in accordance with and subject to the requirements of
the Credit Agreement.

 

94 

List multiple tranches if applicable.

95 

List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Refinancing Term Loans or Extended Term Loans).

96 

List multiple tranches if applicable.

97 

List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Refinancing Term Loans or Extended Term Loans).

98 

List multiple tranches if applicable.

99 

List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Refinancing Term Loans or Extended Term Loans).

[The remainder of this page is intentionally left blank.]

 

K-9-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

 

K-9-2



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF

ADDITIONAL BORROWER AGREEMENT

This Additional Borrower Agreement is dated as of [                    ],
201[  ] (this “Agreement”), and is entered into by and among PATHEON INC., a
corporation organized under the laws of Canada (“Parent Borrower”),
[            ] a [            ] (the “New Additional Borrower”) and MORGAN
STANLEY SENIOR FUNDING, INC. (“MSSF”), as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders (as defined in the Credit
Agreement).

Reference is made to the Credit Agreement dated as of December 14, 2012 (as
amended, modified, supplemented, extended, replaced, refinanced and/or amended
and restated from time to time, the “Credit Agreement”), among (i) Parent
Borrower, (ii) Patheon Pharmaceuticals Inc., a Delaware corporation (the “US
Borrower”), Patheon UK Limited, a limited liability company incorporated in
England (the “UK Borrower”) and Patheon Puerto Rico, Inc., a Puerto Rican
corporation (the “PR Borrower”, together with the US Borrower and the UK
Borrower, the “Subsidiary Borrowers” and collectively with the Parent Borrower,
and any Additional Borrowers from time to time party thereto, the “Borrowers”),
(iii) each lender from time to time party thereto, (iv) the Administrative Agent
and (v) the other parties thereto from time to time. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

Under the Credit Agreement, the Lenders have agreed, upon the terms and subject
to the conditions therein set forth, to make Revolving Loans and B/As available
to the Borrowers, and each LC Issuer has agreed to issue Letters of Credit for
the account of the Borrowers. The Parent Borrower and the New Additional
Borrower desire that the New Additional Borrower become an Additional Borrower
under the Credit Agreement.

The New Additional Borrower represents that (x) the representations and
warranties set forth in Article V of the Credit Agreement that relate to the New
Additional Borrower are true and correct in all material respects after giving
effect to this Agreement, except that any such representation and warranty that
is qualified as to “materiality”, “Material Adverse Effect” or similar language
is true and correct in all respects and (y) it has satisfied the conditions set
forth in Sections 1.09 and 4.03 of the Credit Agreement.

The Parent Borrower agrees that the guarantees of the Obligations contained in
the Guaranty and/or the Security Documents will apply to the Obligations of the
New Additional Borrower, to the extent applicable in accordance with the terms
thereof. Upon execution of this Agreement by each of the Parent Borrower, the
New Additional Borrower, and the Administrative Agent, the New Additional
Borrower shall be a party to the Credit Agreement and shall constitute an
“Additional Borrower” for all purposes thereof, and the New Additional Borrower
hereby agrees to be bound by all provisions of the Credit Agreement.

THIS AGREEMENT SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

L-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of [                            ].

 

  PATHEON INC. By:  

 

  Name:   Title:   [NAME OF NEW ADDITIONAL BORROWER], By:  

 

  Name:   Title:   MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent
and Collateral Agent, By:  

 

  Name:   Title:

 

L-2



--------------------------------------------------------------------------------

EXHIBIT M

[Form of] Secured Hedge Agreement Designation

PATHEON INC.

PO Box 110145

Research Triangle Park, NC 27709-5145

[Lender/Lender Affiliate

name and

address]

[                    ], 201[  ]

Morgan Stanley Senior Funding, Inc.

1585 Broadway

New York, New York 10036

Attention: Sarah Terner

Patheon Inc. Credit Facility

Secured Hedge Agreement Designation

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of December 14, 2012 (as
amended, amended and restated, extended, refinanced, replaced, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among:
(i) Patheon Inc., a corporation existing under the laws of Canada (the “Parent
Borrower”), (ii) Patheon Pharmaceuticals Inc., a Delaware corporation (the “US
Borrower”), Patheon UK Limited, a limited liability company incorporated in
England (the “UK Borrower”) and Patheon Puerto Rico, Inc., a Puerto Rican
corporation (the “PR Borrower”, together with the US Borrower and the UK
Borrower, the “Subsidiary Borrowers” and collectively with the Parent Borrower,
and any Additional Borrowers from time to time party thereto, the “Borrowers”),
(iii) the lenders from time to time party thereto (together with their
successors and assigns, the “Lenders”), (iv) Morgan Stanley Senior Funding, Inc.
as Administrative Agent (in such capacity, the “Administrative Agent”),
Collateral Agent and Swing Line Lender and (v) the LC Issuer. Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to them
in the Credit Agreement.

Parent Borrower hereby designates the [Hedge Agreement], dated as of
[                    ], 201[  ], between [Patheon entity] and [name of Lender or
Lender Affiliate], as the same may be be amended or otherwise modified from time
to time, including all trades and trade confirmations that by their terms are
governed thereby, as a Designated Hedge Agreement.



--------------------------------------------------------------------------------

Very truly yours, PATHEON INC., as Parent Borrower By:  

 

Name:   Title:  

Acknowledged by:

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent, By:  

 

Name:   Title:  

Signature Page to Designated Hedge Agreement Designation